Exhibit 10.3

 

AGREEMENT OF SALE AND LEASEBACK

 

THIS AGREEMENT OF SALE AND LEASEBACK (this “Agreement”) made as of November 4,
2010 (the “Effective Date”), by and between THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., a Maryland corporation (“A&P”), PATHMARK STORES, INC., a Delaware
corporation (“Pathmark”), PLAINBRIDGE LLC, a Delaware limited liability company
(“Plainbridge”), UPPER DARBY STUART, LLC, a Delaware limited liability company
(“UP STUART”), and LANCASTER PIKE STUART, LLC, a Delaware limited liability
company (“LP STUART”), each having an address at Two Paragon Drive, Montvale,
New Jersey 07645 (collectively referred to herein as “Seller”), and WE APP I
LLC, a Delaware limited liability company, having an address at c/o Winstanley
Enterprises LLC, 150 Baker Avenue Extension, Suite 303, Concord, Massachusetts
07142 (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions set forth below, Seller and
Purchaser desire to effectuate a “sale-leaseback” transaction;

 

WHEREAS, pursuant to the transaction, Seller agrees to sell, and Purchaser
agrees to purchase the “Properties” (defined below); and

 

WHEREAS, simultaneous with the sale of the Properties, Seller, as “Tenant,” and
Purchaser, as “Landlord” will enter into a lease for all or a portion of each of
the Properties, all on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1 — DEFINITIONS

 

1.1.                                 Definitions.

 

As used herein the following terms shall have the following meanings:

 

“A&P” is defined in the Preamble to this Agreement.

 

“Applicable Law” means any laws, statutes, ordinances, codes, regulations,
rules, orders, or other requirements of any local, state or federal authority or
any other governmental entity or agency having jurisdiction over the Properties
or any part thereof, including, without limitation, any of the foregoing
affecting zoning, subdivision, building, health, traffic, environmental,
Hazardous Materials or flood control.

 

1

--------------------------------------------------------------------------------


 

“Business Day” means a day, other than Saturday or Sunday, on which commercial
banks in the State of New Jersey are open for the general transaction of
business.

 

“Closing” means (a) the transfer of the Properties from Seller to Purchaser;
(b) the Seller and Purchaser’s execution and delivery of the Supermarket Leases,
(c) the payment of the Purchase Price by Purchaser to Seller, and (d) the
delivery and performance of the other items and obligations to be delivered or
performed hereunder at the time the Properties are transferred and the Purchase
Price is paid.

 

“Closing Date” means November 8, 2010, subject to extension only as expressly
provided in this Agreement.

 

“Deeds” is defined in Section 3.4(a).

 

“Deposit” means the sum of Fourteen Million Dollars ($14,000,000.00), and any
interest or other earnings thereon.

 

“Escrow Agent” means the national office of Chicago Title Insurance Company
located at 265 Franklin Street, Boston, Massachusetts 02110.

 

“Environmental Report” means those certain Phase I Environmental Reports on the
Properties prepared by Whitestone Associates set forth on Exhibit I.

 

“Environmental Law” means any Applicable Law and binding administrative or
judicial interpretations thereof, relating directly to the exposure to, or the
use, storage, recycling, treatment, generation, transportation, processing,
handling, labeling, release or disposal of Hazardous Materials.

 

“Estoppel Requirement” is defined in Section 11.1(a).

 

“Existing Leases Assignment” is defined in Section 3.4(d).

 

“Existing Leases” means the existing leases on the Shopping Center Property set
forth on the Rent Roll. The Ground Leases shall not be considered Existing
Leases. At Closing, Purchaser shall purchase the Properties subject to the
Existing Leases.

 

“Existing Tenant Estoppels” means the estoppel certificates from the Existing
Tenants required pursuant to Section 11(a).

 

“Existing Tenants” means the tenants under the Existing Leases.

 

“Gas Station Lease” means that certain lease between Pathmark and the Gas
Station Tenant dated October 24, 1975 for certain space on the Lawnside
Property.

 

“Gas Station Tenant” means Leemilt’s Petroleum.

 

“Ground Landlord Estoppels” is defined in Section 11.1(b).

 

“Ground Landlords” means the landlords under the Ground Leases.

 

“Ground Lease Assignments” is defined in Section 3.4(e).

 

“Ground Leases” means the ground leases and basement lease applicable to the
Properties set forth on Exhibit C-2 attached hereto. At Closing, Seller shall
assign and Purchaser shall assume the tenant’s interest under each of the Ground
Leases.

 

2

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all materials (including without limitation wastes,
pollutants and contaminants) in such quantity or concentration as to be subject
to regulation pursuant to Environmental Law, including oils, petroleum, and
petroleum products.

 

“HFF” is defined in Section 12.2(a).

 

“Improvements” means all buildings and other improvements located on the Parcels
and all fixtures attached or affixed, actually or constructively, to the
Parcels.

 

“Intangible Property” means all appurtenant easements, rights, and privileges
related to the Parcels and the Improvements (including, without limitation, all
approvals and development rights).

 

“Knowledge” means the actual knowledge of the present senior employees of the
Corporate Real Estate Department of the Seller, without any independent inquiry
other than the reading of this Agreement.

 

“Lawnside Property” means the Property located at 130 White Horse Pike,
Lawnside, New Jersey.

 

“Material Adverse Effect” means an effect that is materially adverse to the
physical or financial condition of the Properties, but shall exclude any effect
resulting from (i) any occurrence or condition generally affecting the retail
grocery industry; (ii) Acts of God and other force majeure events; (iii) the
public announcement of this Agreement or the transactions contemplated hereby;
and (iv) the acts or omissions of Purchaser or any of its Affiliates.

 

“Nemeroff” is defined in Section 12.2(a).

 

“Parcels” means the six (6) parcels of land described on Exhibits A-1 through
A-6 attached hereto (including, without limitation, all air rights and
subsurface rights).

 

“Partial Closing” means a Closing permitted to Purchaser under the provisions of
this Agreement with respect to less than all of the Properties. In the case of a
Partial Closing all of the provisions of this Agreement shall apply with respect
to the Properties subject to such Partial Closing and the Purchase Price in
connection with such Partial Closing shall be calculated based on the Purchase
Price allocated to the Properties subject to such Partial Closing as set forth
on Exhibit A (and the Deposit shall be applied to such Properties on a prorated
basis based on such allocation). If the matters affecting the Property or
Properties which have been removed from an initial Partial Closing (or Partial
Closings) are subsequently satisfied such that pursuant to this Agreement a
Partial Closing is to occur with respect to such Property or Properties, then
all provisions of this Agreement shall apply with respect to such Property or
Properties at the subsequent Partial Closing and the Purchase Price in
connection with such subsequent Partial Closing shall be calculated based on the
Purchase Price allocated to the Property or Properties subject to such
subsequent Partial Closing as set forth on Exhibit A.

 

“Permits” means all licenses permits, consents, authorizations, and approvals
with respect to the use, occupancy, possession and operation of the Parcels and
Improvements now or hereafter issued, approved or granted by any governmental
entity in connection with the Parcels and the Improvements.

 

“Permitted Encumbrances” is defined in Section 2.1.

 

3

--------------------------------------------------------------------------------


 

“Properties” means all of the Parcels, together with all of Seller’s right,
title or interest in the Improvements, Intangible Properties and the Permits
related to the Parcels, the Ground Leases and the Existing Leases and any
modifications or new leases made in accordance with the terms of this Agreement.
As the context so requires in this Agreement, a “Property” shall mean any one of
the six (6) Parcels and any Improvements, Intangible Properties, Permits, Ground
Leases and, with respect to the Shopping Center Property, the Existing Leases
related thereto.

 

“Purchase Price” means the sum of Eighty Nine Million Eight Hundred Thirty
Thousand Fifteen Dollars ($89,830,015.00). The Purchase Price shall be allocated
among the Properties in accordance with Exhibit A and is subject to adjustment
pursuant to the provisions of this Agreement.

 

“Purchaser” is defined in the Preamble to this Agreement.

 

“Rent Roll” means the rent roll regarding the Existing Leases set forth on
Exhibit C-1 attached hereto.

 

“Seller” is defined in the Preamble to this Agreement. “Settlement Statement” is
defined in Section 3.3.

 

“Shopping Center Property” means the Property located at 9210 Atlantic Avenue,
Queens (Ozone Park), New York.

 

“Stand Alone Properties” means the Properties other than the Shopping Center
Property.

 

“Supermarket Leases” means the six (6) supermarket leases to be entered into at
Closing between Seller, as “Tenant”, and Purchaser, as “Landlord”. For the
Shopping Center Property, the Supermarket Lease for that Property will have a
Demised Premises consisting of the current supermarket space on the Property;
for the Stand Alone Properties, the Demised Premises will be the entire Parcel.
The Supermarket Leases will be substantially in the forms attached hereto as
Exhibit B-1 through B-6 (including the guarantees attached thereto) and as
described in Section 9.1 below. Purchaser acknowledges and agrees that Seller
may designate either Pathmark or A&P to serve as the tenants under the
Supermarket Leases so long as A&P is either the tenant or guarantor under all of
the Supermarket Leases.

 

“Surveys” means the ALTA/ACSM surveys of the Properties listed on the attached
Exhibit C-3.

 

“Title Conditions” means the “Schedule B” conditions and requirements and other
title matters to be satisfied by Seller at or prior to the Closing as set forth
on the attached Exhibit C4.

 

“Unlimited Representations” means the representations and warranties of Seller
set forth in Sections 7.1(g) and 7.1(q).

 

“Utility Deposits” is defined in Section 3.3(c).

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2 - SALE OF THE PROPERTY.

 

2.1.          Properties to be Sold and Conveyed.

 

Subject to the terms, conditions and covenants of this Agreement, Seller agrees
to sell, convey and transfer good and marketable fee title (except with respect
to the portions of the Properties subject to the Ground Leases, for which
leasehold title shall be conveyed) and Purchaser agrees to purchase and accept
all of Seller’s right, title and interest in and to the Properties. The
Properties shall be sold subject only to (a) such easements, covenants,
restrictions, agreements, encumbrances and other matters of title of as
enumerated on Exhibit C5 attached hereto, (b) all present and future zoning and
other governmental laws and regulations, (c) all facts revealed by the Surveys,
and (d) the Existing Leases (the items enumerated in (a), (b), (c) and (d) are
hereinafter collectively referred to as the “Permitted Encumbrances”). Further,
in regard to the Lawnside Property, Seller will retain, and shall not assign,
the Gas Station Lease (that is, following the Closing the Gas Station Lease
shall be a sublease between the tenant under the applicable Supermarket Lease
and the Gas Station Tenant).

 

2.2.          Payment of the Purchase Price.

 

The Purchase Price shall be paid as follows:

 

(a)                                       The Deposit, to be paid by certified
check, bank check or wire transfer by Purchaser to Escrow Agent on the Effective
Date. The Deposit shall be held in a trust account in accordance with
Article 10. The Deposit shall be non-refundable to Purchaser, except as
expressly set forth in this Agreement, but shall be credited against the
Purchase Price at Closing; and

 

(b)                                      The Purchase Price, at Closing, by wire
transfer to a bank and account designated by Seller, decreased by the Deposit,
and increased or decreased by the closing adjustments described in Article 3
below.

 

ARTICLE 3 - CLOSING

 

3.1.          Closing Date.

 

The parties agree that the Closing shall take place on the Closing Date. TIME IS
OF THE ESSENCE of this Agreement and all covenants and deadlines hereunder.

 

3.2.         Closing Place.

 

The Closing shall take place by escrow through the Escrow Agent or Purchaser’s
title insurance company.

 

3.3.         Apportionments.

 

At the Closing, the following items shall be apportioned for the Properties as
of 11:59 p.m. on the day preceding the Closing Date (provided, however, that no
such items shall be apportioned with respect to the Stand Alone Properties
except for the Annual Fixed Rent to be paid under the applicable Supermarket
Leases):

 

(a) Taxes, water, sewer and any other cost or expense customarily apportioned in
a shopping center closing will be apportioned on the basis of a 30-day month and
on the basis of the accrual method of accounting. All such items attributable to
the period prior

 

5

--------------------------------------------------------------------------------


 

to the Closing Date shall be credited to Seller, and all such items attributable
to the period commencing on the Closing Date shall be credited to Purchaser;

 

(b)                                      All real estate taxes assessed against
the Shopping Center Property shall be prorated between Seller and Purchaser on
an accrual basis based upon the actual current tax bills. If the most recent tax
bills received by Seller before the Closing Date are not the actual current tax
bills, then Seller and Purchaser shall initially prorate the taxes at closing by
applying 100% of the tax rate for the period covered by the most current
available tax bill to the latest assessed valuation, and shall reprorate the
taxes retroactively when the actual current tax bill is then available. All real
estate taxes accruing before the Closing Date shall be the obligation of Seller
and all such taxes accruing on and after the Closing date shall be the
obligation of Purchaser;

 

(c)                                       The actual or estimated charges for
utilities accrued and payable by Seller shall be prorated between Seller and
Purchaser, provided Purchaser is required by law or elects to assume Seller’s
utility accounts. Deposits for utilities (the “Utility Deposits”), plus any
interest on the Utility Deposits to which Seller are or will be entitled that
are held by the provider of the utilities and which are freely transferable to
Purchaser, shall at the election of the Purchaser be assigned by Seller to
Purchaser and Purchaser shall pay Seller the full amount thereof at Closing.
Seller shall retain the right to obtain a refund of any Utility Deposits which
are not required to be assigned to Purchaser, and Purchaser will cooperate with
Seller as reasonably requested in obtaining any refund. With respect to water,
sewer, electric and gas charges, Seller shall make reasonable efforts to obtain
a reading of the meter or other consumption measuring device as of the Closing
Date. If the Seller is unable to obtain such a reading, Seller shall furnish a
reading as of a date not more than thirty (30) days prior to the Closing Date
and the unknown charges shall be apportioned on the basis of an estimate
computed by utilizing such reading and the most recent bill from the utility
provider;

 

(d)                                      Rent and all other amounts due under
the Ground Leases shall be prorated between Seller and Purchaser as of the
Closing Date based on the actual number of days in the month during which the
Closing Date occurs. Seller shall be entitled to a credit for any pre-paid rent
under any of the Ground Leases with respect to the month in which the Closing
Date occurs;

 

(e)                                       The prorated Fixed Annual Rent under
the Supermarket Leases shall be credited to Purchaser as provided in Section 9.1
below; and

 

(f) The rent and any security deposit under the Existing Leases shall be
apportioned/credited as provided in Section 9.2 below. Any prepaid rents, rent
concessions, tenant improvement allowances or deposits on account of expenses
relating in whole or part to any period after the Closing shall be credited to
Purchaser at Closing.

 

At Closing, the parties shall jointly execute a settlement statement (the
“Settlement Statement”) setting forth all adjustments and the basis for same.
Seller shall deliver to Purchaser a draft of the Settlement Statement with
appropriate back up information at least two (2) Business Days prior to the
Closing Date. All apportionments shall be subject to reconciliation for a period
of one (1) year following Closing.

 

6

--------------------------------------------------------------------------------


 

3.4.                                 Seller’s Deliveries.

 

At the Closing, Seller shall, on compliance by Purchaser with the obligations of
Purchaser to be complied with under this Agreement prior to or at the Closing,
deliver to Purchaser each of the following:

 

(a)                                       Deeds in the forms attached as
Exhibit D-1 through D-3, duly executed by Seller and in recordable form, to
convey to Purchaser title to the Properties, subject only to the Permitted
Encumbrances (the “Deeds”) together with such other instruments that are
required or customary for the Deeds to be recorded (including, without
limitation, any forms to be filed in connection with realty transfer fees,
transfer taxes, document stamps or similar charges);

 

(b)                                      (i) A standard form affidavit of title
together with such other reasonable instruments or certifications reasonably
requested by Purchaser’s title insurer so that Purchaser may obtain title
policies for the Properties subject only to the Permitted Exceptions and
(ii) any reasonable instruments, certifications or funds required in connection
with the satisfaction of the Title Conditions;

 

(c)                                       The Supermarket Leases, duly executed;

 

(d)                                      An Assignment and Assumption of Leases
for the Existing Leases for the Shopping Center Property in the form attached
hereto as Exhibit E (the “Existing Leases Assignment”);

 

(e)                                       An Assignment and Assumption of Ground
Lease for each of the Ground Leases in the form attached hereto as Exhibit F
(the “Ground Lease Assignments”);

 

(f)                                         The Existing Tenant Estoppels and
the Ground Landlord Estoppels;

 

(g)                                      Tenant attornment letters from Seller
to the Existing Tenants in the form of Exhibit G attached hereto;

 

(h)                                      Affidavits sworn to by each party that
constitutes Seller, in the form attached hereto as Exhibit H, stating under
penalty of perjury that such Seller is not a foreign person as defined in
Section 1445 of the Internal Revenue Code and stating such Seller’s United
States taxpayer identification number;

 

(i)                                          A Secretary’s Certificate from A&P
evidencing the necessary corporate approvals and authority of the Seller
hereunder and of the tenant(s) and guarantor under the Supermarket Leases in the
form attached hereto as Exhibit M and, if applicable, such other evidence of
authority as may be reasonably required by Purchaser’s title insurer in
connection with the transactions contemplated herein;

 

(j)                                          The Settlement Statement;

 

(k)                                       Original lease files for the Existing
Leases and the Ground Leases (including, without limitation, fully-executed
originals (if available) of the Existing Leases and the Ground Leases); and

 

(l)                                          All books, records and other
documents, databases, computer files and other materials in the possession or
control of Seller and material to Purchaser’s ownership or

 

7

--------------------------------------------------------------------------------


 

operation of the Properties, including correspondence, Permits, licenses and
approvals, as-built drawings, plans and specifications, and guaranties and
warranties.

 

3.5.                                                          Purchaser’s
Deliveries.

 

At the Closing, Purchaser shall, on compliance by Seller with the obligations of
Seller to be complied with under this Agreement prior to or at Closing, and
satisfaction (or waiver by Purchaser) of all conditions set forth in Article 11
of this Agreement to Purchaser’s obligation to close, deliver to Seller each of
the following:

 

(a)                                       The Purchase Price (subject to
Section 2.2(b));

 

(b)                                      The Supermarket Leases;

 

(c)                                       The Existing Leases Assignment;

 

(d)                                      The Ground Lease Assignments; and

 

(e)                                       The Settlement Statement.

 

3.6.           Pre-submission.

 

Each party agrees to submit to the other party’s attorneys copies of all
documents to be delivered by such party at the Closing at least two (2) Business
Days prior to Closing to the extent available, or if same are not available at
said time, at such other time in as far in advance of the Closing as possible.

 

3.7.           Realty Transfer Fee and Other Fees and Taxes.

 

(a)                                       The realty transfer fee, transfer tax,
document stamps or similar charges imposed on or in connection with the transfer
of the Properties pursuant to this Agreement shall be paid by Seller. Any
mortgage recording tax incurred with respect to any financing of Purchaser or
commercial mansion fees shall be paid by Purchaser.

 

(b)                                      Seller shall pay its own counsel fees.

 

(c)                                       All fees of Purchaser’s counsel,
survey, due diligence, recording fees, and title insurance premiums with respect
to the transaction hereunder shall be paid by Purchaser.

 

(d)                                      All other governmental fees and taxes,
if any, which are not otherwise addressed herein shall be paid in accordance
with local custom in the county where the respective Property is located.

 

3.8.           Assessments.

 

If, on the Closing Date, the Properties or any part thereof shall be or shall
have been affected by an assessment or assessments which are or may become
payable in annual installments of which the first installment is then due or has
been paid, then for the purposes of this Agreement, the unpaid installments of
any such assessments shall all be considered due and payable and shall be
credited to Purchaser at or prior to Closing. Any other such assessments shall
be Purchaser’s responsibility to pay directly. Notwithstanding the foregoing,
this Section 3.8 shall not be applicable to the Stand Alone Properties.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 4 - TITLE AND CONDITION OF PROPERTY

 

4.1.                                 Title, Permitted Encumbrances.

 

Title to the Properties shall be delivered at the Closing, subject only to the
Permitted Encumbrances. Seller covenants and agrees (a) not to encumber the
Properties in any way during the pendency of this Agreement, (b) to deliver
title to the Properties subject only to the Permitted Encumbrances and (c) to
cause all Title Conditions to be satisfied on or prior to the Closing Date.
Without limiting the generality of the foregoing, Seller hereby agrees that on
or prior to the Closing Date Seller shall satisfy or cure all taxes, mortgages,
deeds of trust, judgments, attachments, mechanic’s or materialmen’s liens or
other such monetary encumbrances on the Properties.

 

4.2.                                 Condition of Properties.

 

PURCHASER REPRESENTS, WARRANTS AND ACKNOWLEDGES TO AND AGREES WITH SELLER THAT
PURCHASER IS PURCHASING THE PROPERTIES IN THEIR “AS-IS”, “WHERE IS” CONDITION
“WITH ALL FAULTS” AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES,
REPRESENTATION OR GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE, OR
TYPE WHATSOEVER FROM OR ON BEHALF OF THE SELLER, EXCEPT AS EXPRESSLY SET FORTH
HEREIN. Purchaser acknowledges that Purchaser has not relied, and is not
relying, upon any information, document, sales brochures or other literature,
maps or sketches, projection, proforma, statement, representation, guarantee or
warranty (whether express or implied, or oral or written, or material or
immaterial) that may have been given by or made by or on behalf of the Seller
except as expressly set forth herein.

 

ARTICLE 5 — PRE- CLOSING OBLIGATIONS

 

5.1                                    Covenants of Seller Pending Closing.

 

(a)                                       From and after the Effective Date
through the Closing Date, except as otherwise provided by this Agreement, Seller
shall not enter into any contracts for services or otherwise that may be binding
upon the Properties or upon Purchaser, nor shall any easements be created or any
licenses given on the Properties, nor shall any legal action be taken with
respect to the Properties, nor enter into any new lease of space in the
Properties, amend, modify or waive any right under an Existing Lease (except as
provided in Section 9.2 below) or drawdown on any lease deposit or give a notice
of default or commence or threaten to commence any action against any tenant or
other third party having an interest in the Properties, or amend or take any
other action with respect to any of the Ground Leases, without the express prior
written consent of Purchaser in each instance, which consent shall be granted or
withheld in Purchaser’s sole discretion;

 

(b)                                      From the Effective Date through the
Closing Date, except as otherwise provided by this Agreement, Seller shall
continue to operate the Properties in substantially the same manner as Seller
has prior to the Effective Date;

 

(c)                                       From the Effective Date through the
Closing Date, except as otherwise provided by this Agreement, Seller shall not
initiate, consent to, approve or otherwise take any

 

9

--------------------------------------------------------------------------------


 

action with respect to a change in any Permit or applicable zoning or any other
governmental rules or regulations presently applicable to all or any part of the
Properties;

 

(d)                                      From the Effective Date through the
Closing Date, Seller shall promptly give Purchaser a reasonably detailed written
notice of: (i) any fire, flood or other material adverse change with respect to
the Properties; (ii) any actual or proposed condemnation (or proceeding in lieu
thereof) of which Seller obtains Knowledge; (iii) any written notice received by
Seller claiming that the Property or the use and operation thereof fails to
comply with Applicable Law; (iv) any written notice given or received by or on
behalf of Seller claiming that Seller or any Existing Tenant is in default under
an Existing Lease; (v) any written notice given or received by or on behalf of
Seller claiming that Seller or any Ground Landlord is in default under any of
the Ground Leases; and (vi) any written notice received by any Seller concerning
any pending or threatened litigation or administrative proceeding affecting any
of the Properties; and

 

(e)                                       From the Effective Date through the
Closing Date, Seller shall not sell or encumber all or any portion the
Properties or any direct or indirect interest therein or enter into any
agreement relating thereto.

 

ARTICLE 6 - CASUALTY AND CONDEMNATION

 

6.1                                    Casualty.

 

The risk of loss or damage to the Properties by fire or otherwise, beyond
ordinary wear and tear, shall be upon Seller until the Closing, provided
however, that, in the event of a casualty, Purchaser shall accept the Properties
in their then “as is” condition at Closing (which shall not be delayed as a
result of the casualty) and with respect to any casualty applicable to any
portion of the Shopping Center Property subject to an Existing Lease, Seller
shall, at the Closing, assign to Purchaser its rights under all insurance
proceeds as a result of such casualty (to the extent applicable to such
portion(s) of the Properties) and shall pay to Purchaser all insurance proceeds
received by Seller with respect thereto, and Purchaser shall receive a credit at
Closing in an amount equal to the deductibles under the insurance policies
applicable thereto (provided, however, that with respect to any of the Stand
Alone Properties or any portion of the Shopping Center Property that will be
subject to a Supermarket Lease upon the Closing, Seller shall not so assign such
rights, and Purchaser’s and Seller’s rights and obligations following the
casualty shall be governed by the applicable Supermarket Lease). Notwithstanding
the foregoing, in the event that any casualty at a Property affects more than
ten percent (10%) of the Improvements for such Property or entitles an Existing
Tenant to terminate its Existing Lease or cease paying all or some of its rent
or entitles a Ground Landlord to terminate its Ground Lease or would entitle a
tenant under a Supermarket Lease (under the provisions of the applicable
Supermarket Lease to be delivered at Closing) to terminate the applicable
Supermarket Lease or cease paying all or some of its rent, then Purchaser shall
have the right to remove such Property from this Agreement by giving notice of
same to Seller within ten (10) Business Days after the casualty, and the parties
shall proceed to a Partial Closing without such Property.

 

10

--------------------------------------------------------------------------------


 

6.2 Condemnation.

 

(a)                                      In the event that a permanent (or
temporary that exceeds thirty (30) days) public condemnation, eminent domain or
other taking proceeding shall be completed, commenced or threatened against an
entire Property, or a material portion of any Property, prior to Closing, such
that the Property cannot, in Purchaser’s reasonable judgment, be used for its
intended purpose or which will impact access or parking, permit an Existing
Tenant to terminate its Existing Lease or stop paying full rent, permit a Ground
Landlord to terminate its Ground Lease, entitle a tenant under a Supermarket
Lease (under the provisions of the applicable Supermarket Lease to be delivered
at Closing) to terminate the applicable Supermarket Lease or stop paying full
rent or reduce the value of any of the Properties by more than ten percent
(10%), then Purchaser shall have the right to remove such Property from this
Agreement by giving notice of same to Seller within ten (10) Business Days after
the condemnation notice or other event giving Purchaser such termination right,
and the parties shall proceed to a Partial Closing without such Property.

 

(b)                                     In the event of a permanent public
condemnation, eminent domain or other taking proceeding of a portion of the
Properties prior to Closing, which is not described in Section 6.2(a), Purchaser
shall complete the sale without any adjustment to the Purchase Price or other
compensation for such condemnation except that any proceeds received by the
Seller before the Closing on account thereof shall be paid over to Purchaser at
Closing as a Closing adjustment, and Seller shall transfer and assign to
Purchaser at Closing all of Seller’s rights and interests in and to such award
and proceeds and any proceeds received by the Seller after Closing on account
thereof shall be paid over to Purchaser as a post-closing adjustment.

 

(c) The provisions of this Section 6.2 shall survive the Closing; provided,
however, in the event of any inconsistency between the provisions of this
Section 6.2 and any applicable provisions of any of the Supermarket Leases, the
applicable provisions of the applicable Supermarket Lease or Supermarket Leases
shall govern and control.

 

ARTICLE 7- REPRESENTATIONS AND WARRANTIES

 

7.1                                    Warranties and Representations of Seller.

 

Seller represents and warrants to, and covenants and agrees with, Purchaser as
of the Effective Date (and on the Closing Date shall be deemed to reaffirm all
such representations, covenants and warranties as of that date) that:

 

(a)                                       Seller is duly organized, validly
existing and in good standing under the laws of the state of its
incorporation/formation and authorized to do business in the jurisdictions where
the Properties are situate. The execution, delivery and performance by Purchaser
of the terms of this Agreement have been duly authorized by all necessary
corporate action and do not conflict with the organizational/formation documents
of Seller or any agreement to which Seller is bound or is a party or requires
the consent of any party;

 

(b)                                      Seller has the legal right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder, and this Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable in accordance with its terms. The execution
and delivery by Seller of this Agreement and the Seller’s performance hereunder
will

 

11

--------------------------------------------------------------------------------


 

not conflict with, or result in a breach of, any of the terms, covenants and
provisions of any agreement or instrument to which Seller is a party or by which
it is bound, or, to Seller’s Knowledge, any Governmental Regulation, or
judgment, writ, injunction or decree of any court or governmental authority
affecting Seller. The individual executing this Agreement on Seller’s behalf has
been duly authorized to do so by all necessary all corporate action;

 

(c)                                       Seller does not have Knowledge of any
pending or threatened condemnation, eminent domain or similar proceeding
affecting the Properties or any portion thereof;

 

(d)                                      To Seller’s Knowledge and except as
would not have a Material Adverse Effect, there are no suits, actions, claims or
proceedings pending or threatened against or affecting the Properties, the
Permits or any of the transactions provided for herein before any court or
administrative agency or officer (including, without limitation, any bankruptcy,
insolvency or similar proceeding) seeking to restrain, enjoin or otherwise
prohibit the consummation of any of the transactions contemplated by this
Agreement, and Seller has not breached or otherwise failed to perform with
respect to any judgment, order, writ, injunction, rule or regulation of any
court or governmental agency or office to which Seller is subject in any way
affecting the Seller (but only to the extent that any such breach or failure to
perform could reasonably be expected to have a Material Adverse Effect on
Purchaser following the Closing), the Properties, the Permits or any of the
transactions provided for herein;

 

(e)                                       Seller does not have Knowledge of any
pending or threatened special assessments affecting the Properties or any
portion thereof. There is no application or proceeding pending with respect to
the reduction of the assessed valuation of any portion of the Properties;

 

(f)                                         Seller is familiar with the
provisions of Sections 897 and 1445 of the Internal Revenue Code (the “Code”),
and Seller is not a “foreign person” or “disregarded entity” as those terms are
defined in Section 1445(f)(3) of the Code;

 

(g) No bankruptcy or insolvency proceeding or petition under the U.S. Bankruptcy
Code or any state bankruptcy or insolvency law filed by or against Seller is
pending, or, to Seller’s Knowledge, threatened. Seller has not caused, suffered
or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or made an assignment for the benefit of
creditors. Seller is solvent, and Seller will not be made insolvent by the
consummation of the transactions contemplated by this Agreement, nor does Seller
contemplate any pending insolvency or believe or have reason to believe that it
will not be able to pay its debts and other obligations as they become due (the
parties acknowledge and agree that the terms and phrases used in this sentence
shall be interpreted in accordance with Section 548 of the U.S. Bankruptcy
Code). Seller did not enter into this Agreement and the Seller will not
consummate the transactions contemplated by this Agreement with any intent to
hinder, delay or defraud any creditors. The Purchase Price is good and valuable
consideration for the Properties and has been negotiated in an arm’s length
transaction between Seller and Purchaser; without limitation of the foregoing,
Seller continued to market the Properties until immediately prior to the
execution of this Agreement upon a separate

 

12

--------------------------------------------------------------------------------


 

understanding between Purchaser and Seller, which understanding is terminated by
the execution of this Agreement, that Purchaser would have the right to match
any materially higher offers received by Seller in connection with the sale of
the Properties;

 

(h)                                      To Seller’s Knowledge, except as
disclosed in the Environmental Reports, (i) there has never been any release of
Hazardous Materials into the environment from the Properties, or in, on or under
the Properties, that has not been remediated in accordance with all
Environmental Laws; and (ii) there are no underground fuel or oil storage tanks
located at the Properties;

 

(i)                                          Other than the Existing Leases (and
one (1) lease at the Property located in Lawnside, New Jersey that will be a
sublease under the Supermarket Lease at such Property following the Closing in
respect of which Purchaser shall have no responsibility, obligation or
liability), there are no leases or other agreements (written or verbal) that
grant any possessory interest in and to any space situated on or in the
Properties or that otherwise give rights with regard to use of the Properties
for occupancy of any kind affecting the Properties;

 

(j)                                          To Seller’s Knowledge, there are no
service, maintenance, supply or other similar contracts affecting the Properties
that will be binding on Purchaser; and in the event that any such contracts are
discovered after the Closing, Seller shall satisfy all obligations thereunder
and terminate such agreements and within ten (10) Business Days following
Purchaser’s written demand, and pay in full any cost, demand, claim or other
expense of any kind or nature related thereto;

 

(k)                                       Seller has not received written notice
of any uncured claims, demands, suits, orders, decrees or judgments relative to
violations of (i) any of the Permits or any conditions thereof, or (ii) or any
easement, restrictive covenant or other matter of record affecting the
Properties;

 

(l) The Existing Leases are in full force and effect and have not been modified,
amended, extended or assigned, except as expressly set forth in the Rent Roll.
With respect to the Existing Leases: (i) the rents and other charges payable by
the Existing Tenants under the Lease are being paid on a current basis and there
are no arrearages; (ii) there are no existing defaults by either Seller as the
landlord, or to Seller’s Knowledge, the Existing Tenants, nor to Seller’s
Knowledge are there any existing state of facts or conditions which, upon
passage of time and/or giving of notice, could give rise to a default by either
Seller as the landlord or the Existing Tenants; (iii) no rent under the Existing
Leases have been paid more than thirty (30) days in advance; (iv) there are no
security deposits under any Existing Leases except as shown on the Rent Roll,
and any such security deposits are cash security deposits; and (v) all brokerage
commissions and tenant improvement allowance (and any other amount payable to a
tenant) payable by Seller as landlord (whether or not then due and payable)
under or with respect to the Existing Leases, including, without limitation, any
renewal or extension thereof have been paid in full or will be as of the Closing
or credited to Purchaser against the Purchase Price. Seller has properly
performed all work required to be performed by landlord under each of the
Existing Leases in accordance with provisions of the Existing Leases and, as the
landlord under the Existing Leases, Seller has no further construction
obligations, whether for initial construction or with respect to any expansion
options, and has paid in full any tenant improvement contributions

 

13

--------------------------------------------------------------------------------


 

or other allowances. To Seller’s Knowledge, any documents, test results or other
submissions required to be delivered to the Existing Tenants under the Existing
Leases have been delivered. Seller has no Knowledge that any Existing Tenant
intends to vacate its space, cease operating for business or request protection
under any bankruptcy laws, insolvency laws or other similar laws. The
information on the Rent Roll is materially true and accurate and Seller has
provided true, correct and complete copies of the Existing Leases to Purchaser.
No lease security deposit has been drawdown on;

 

(m)                                    Seller has not given or received a notice
of any violation of any Applicable Law governing either of the Properties or any
covenant, condition or restriction or any agreement contained in any instrument
encumbering or benefiting either of the Properties that remains uncured;

 

(n)                                      No person, firm, corporation or other
entity has any right or option (including, without limitation, any right of
first refusal or first offer) to purchase the Properties or any portion thereof;

 

(o)                                      Seller has delivered to Purchaser true,
correct and complete copies of the Ground Leases. The Ground Leases are in full
force and effect, have not been amended, modified or supplemented, and each
constitutes the entire agreement between Seller and the applicable Ground
Landlord. There is no default by Seller, nor to Seller’s Knowledge any Ground
Landlord under any of the Ground Leases and, to Seller’s Knowledge, no condition
or event that, with the passage of time or giving of notice, or both, has
occurred that would constitute such a default. No security deposit has been
provided in connection with any of the Ground Leases. No brokerage or leasing
commission or fee payable by the tenant under any the Ground Leases is or will
hereafter be due, and there are no agreements that will obligate Purchaser to
pay any such amount on or after Closing in connection with any renewals or
extensions or amendments of any of the Ground Leases;

 

(p)                                      The sales and EBITDA information
attached as Exhibit J is true, correct and accurate in all material respects;
and

 

(q) At Closing there shall not be any collective bargaining agreements,
management agreements or other employee agreements binding on Purchaser and
Purchaser shall have no obligation with respect to any employees, and the only
employees at the Properties shall be the employees of the tenants under the
Existing Leases and the Supermarket Leases (and the only such collective
bargaining agreements, management agreements or other employee agreements shall
be binding on such tenants, but not Purchaser).

 

7.2                                    Survival.

 

The representations and warranties made by Seller in Section 7.1 are true and
correct as of the date of this Agreement and shall be true and correct and
deemed repeated as of Closing, and shall survive Closing for a period of twelve
(12) months, provided however, the Unlimited Representations shall survive
closing indefinitely without any such limitation on survival.

 

7.3                                    Warranties and Representations of
Purchaser.

 

Purchaser warrants and represents to, and covenants and agrees with, Seller as
follows:

 

14

--------------------------------------------------------------------------------


 

(a)                                       Purchaser is a limited liability
company, has full power and authority to execute, deliver and carry out its
obligations under this Agreement and all documents to be executed in connection
herewith and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and all documents to be executed in connection
herewith. All persons executing this Agreement on behalf of the Purchaser have
been duly authorized to do so;

 

(b)                                      This Agreement is the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms;

 

(c)                                       The execution, delivery and
performance of this Agreement by Purchaser in accordance with its terms, will
not violate, conflict with or result in the breach of any agreement or any law,
regulation, contract, agreement, commitment, order, judgment or decree to which
Purchaser is a party or by which it is or may be bound;

 

(d)                                      No bankruptcy or insolvency proceeding
or petition under the U.S. Bankruptcy Code or any state bankruptcy or insolvency
law filed by or against Purchaser is pending, or, to Purchaser’s knowledge,
threatened. Purchaser has not caused, suffered or consented to the appointment
of a receiver, trustee, administrator, conservator, liquidator or similar
official in any federal, state or foreign judicial or non judicial proceeding,
to hold, administer and/or liquidate all or substantially all of its assets, or
made an assignment for the benefit of creditors; and

 

(e) Purchaser has funds sufficient for the Purchase Price. Purchaser
acknowledges and agrees that this transaction is not contingent upon financing
of any kind or the availability of any specific funding source.

 

7.4                                    Survival.

 

The representations made by Purchaser in Section 7.3 are true and correct as of
the date of this Agreement and shall be true and correct and deemed repeated as
of Closing, but shall not survive Closing.

 

ARTICLE 8- DEFAULT

 

8.1 Default by Purchaser.

 

In the event that Purchaser defaults under this Agreement and such default
continues for five (5) days after written notice from Seller to Purchaser
specifying such default, Seller shall have as its sole and exclusive remedy the
right to terminate this Agreement and retain the Deposit without the necessity
of proving actual damages due to the difficulty of proving actual damages
resulting from the breach of this Agreement by Purchaser. In the event that
litigation ensues regarding Seller’s right to retain the Deposit and Seller
ultimately prevails, Purchaser hereby waives any right to challenge the
enforceability of this Section 8.1 or its reasonability.

 

8.2                                    Default by Seller.

 

In the event that Seller defaults under this Agreement and such default
continues for five (5) days after written notice from Purchaser to Seller
specifying such default, the Deposit shall immediately be refunded to Purchaser
following Purchaser’s written demand and Purchaser

 

15

--------------------------------------------------------------------------------


 

shall, as its sole and exclusive remedy, have the right either (a) to seek
specific performance of this Agreement, or, in the alternative (or if Purchaser
sought specific performance and such remedy was denied or otherwise not
available to Purchaser for any reason), (b) to terminate this Agreement and
receive liquidated damages of $2,000,000 from Seller without the necessity of
proving actual damages due to the difficulty of proving actual damages resulting
from the breach of this Agreement by Seller. In the event that litigation ensues
regarding such liquidated damages or the amount thereof, Seller hereby waives
any right to challenge the enforceability of this Section 8.2 or its
reasonability. The parties agree that except as expressly set forth in this
Section 8.2 no damages of any kind whatsoever (including, without limitation,
compensatory, special or consequential damages) shall be awarded as a result of
Seller’s default. Purchaser may, in its sole and absolute discretion, extend any
time for performance of any obligation of Seller under this Agreement by written
notice of such election given to Seller for one or more periods of up to thirty
(30) days in total to provide additional time for the performance of any such
obligation.

 

8.3                                    Partial Closing.

 

In addition to Purchaser’s remedies set forth in Section 8.2 above, if any
default by Seller under this Agreement affects less than all of the Properties,
Purchaser may, in its sole and absolute discretion, by written notice of such
election given to Seller, elect to proceed to a Partial Closing with respect to
the Properties that are not affected by such default. In connection with such an
election Purchaser may, in its sole and absolute discretion, by written notice
of such election given to Seller, elect to consummate a Partial Closing with
respect to the Property or Properties subject to Seller’s default following
Seller’s cure thereof.

 

ARTICLE 9 — SUPERMARKET LEASES

 

9.1                                    Supermarket Leases.

 

(a)                                    At Closing, the parties shall mutually
execute and deliver the Supermarket Leases for the Properties in the forms
attached as Exhibits B-1 through B-6.

 

(a) At the Closing, Seller, as “Tenant,” shall pay the Fixed Annual Rent
described in Section 5 of the Supermarket Leases, plus, with respect to the
Supermarket Lease for the Shopping Center Property its proportionate share of
estimated monthly CAM, Real Estate Taxes, and insurance, on a prorated basis as
of 11:59 p.m. on the day preceding the Closing Date.

 

9.2                                    Existing Leases.

 

(a) At the Closing, base rent and additional rent under the Existing Leases
shall be apportioned for the Property as of 11:59 p.m. on the day preceding the
Closing Date. After Closing, any rent under the Existing Leases collected by
either party shall be first credited to Purchaser for any rents then due and
payable, next to Seller and Purchaser for the rent payable in the month in which
the Closing occurs and then against any pre-closing arrearages due to Seller. In
the first twelve (12) months following the Closing, Seller may not commence a
legal action against any Existing Tenant. Thereafter, Seller may, but shall have
no obligation to, commence a legal action to recover pre-closing arrearages from
an Existing Tenant (provided,

 

16

--------------------------------------------------------------------------------


 

however, in no event shall Seller seek to terminate an Existing Lease or evict
any Existing Tenant in connection with any such action).

 

(b)                                 Existing Tenants’ payments on account of
“CAM” and percentage rent under the Existing Leases and the basis for billing
therefor will be accounted for at Closing based on information available at such
time, and Seller and Purchaser shall cooperate with respect thereto during the
twelve (12) month period following the Closing such that all amounts accruing
with respect thereto prior the Closing Date are paid or otherwise credited to
Seller and all amounts accruing with respect thereto on or after the Closing
Date are paid or otherwise credited to Purchaser.

 

(c)                                  At Closing, Purchaser shall receive a
credit against the Purchase Price for any and all security deposits held by
Seller pursuant to the Existing Leases.

 

ARTICLE 10 - ESCROW AGENT

 

10.1 Deposit in Escrow.

 

The Deposit and any interest earned thereon shall be held by the Escrow Agent,
in trust and on the terms hereinafter set forth. The term “Deposit” shall
include any interest earned thereon.

 

10.2 Deliveries by Escrow Agent.

 

If Purchaser demands the Deposit pursuant to Section 8.1 or terminates this
Agreement pursuant to Section 11.2(a), Escrow Agent shall immediately return the
Deposit to Purchaser. Except as provided in the previous sentence or at Closing,
when the entire Deposit shall be paid to Seller, Escrow Agent shall not make any
disbursements of the Deposit unless instructed by written instructions jointly
signed by Seller and Purchaser directing Escrow Agent to disburse funds
otherwise.

 

10.3 Disputes.

 

In the event of a dispute that results in litigation between Seller and
Purchaser, the Escrow Agent shall deliver the monies held in the escrow to the
Clerk of the Court in which such litigation is pending, or in the event of a
dispute not then resulting in litigation, the Escrow Agent may continue to hold
the monies in escrow or take such affirmative steps as the Escrow Agent may, at
the Escrow Agent’s option, elect in order to terminate the Escrow Agent’s
duties, including, but not limited to, depositing the monies held in the escrow
in any court which the Escrow Agent shall select in New Jersey, and an action
for interpleader, the costs thereof to be borne by whichever of Seller or
Purchaser is the losing party.

 

10.4 Release and Indemnity.

 

(a) It is agreed that the duties of the Escrow Agent are only as herein
specifically provided and are purely ministerial in nature, and that the Escrow
Agent shall incur no liability whatsoever except for willful misconduct or gross
negligence, as long as the Escrow Agent has acted in good faith. The Seller and
Purchaser each release the Escrow Agent from any act done or omitted to be done
by the Escrow Agent in good faith in the performance of its duties hereunder.

 

17

--------------------------------------------------------------------------------


 

(b) Seller and Purchaser shall jointly and severally hold Escrow Agent harmless
from and against any loss, damage, liability or expense incurred by Escrow Agent
not caused by its willful misconduct or gross negligence, arising out of or in
connection with its entering into this Agreement and the carrying out of its
duties hereunder, including the reasonable costs and expenses of defending
itself against any claim of liability or participating in any legal proceeding.
Escrow Agent may consult with counsel of its choice, and shall have full and
complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel.

 

10.5 Stakeholder Only.

 

(a)                                       The Escrow Agent is acting as a
stakeholder only with respect to the monies to be deposited in the escrow. Upon
making delivery of such monies in the manner herein provided, the Escrow Agent
shall have no further liability hereunder.

 

(b)                                      Escrow Agent may resign at will and be
discharged from its duties or obligations hereunder by giving notice in writing
of such resignation specifying a date when such resignation shall take effect;
provided, however, that (i) prior to such resignation a substitute escrow agent
is approved in writing by Seller and Purchaser, which approval shall not be
unreasonably withheld or delayed, or (ii) Escrow Agent shall deposit the Deposit
with a court of competent jurisdiction in New Jersey. After such resignation,
Escrow Agent shall have no further duties or liability hereunder.

 

ARTICLE 11 — CONDITIONS TO CLOSING

 

11.1 Conditions Precedent.

 

Purchaser’s obligations under this Agreement are expressly subject to the timely
fulfillment of the conditions set forth in this Section 11.1 on or before the
Closing Date:

 

(a) Purchaser shall have received an estoppel certificate from Fashion Bug (the
“Estoppel Requirement”). All Tenant estoppel certificates required under this
Section 11.1(a) shall be substantially in the form attached hereto as Exhibit K.
No tenant estoppel certificate shall count toward the Estoppel Requirement if it
discloses: (i) any material default by landlord or tenant or condition that,
with the giving of notice, the passage of time, or both, would become a default,
unless Seller actually cures the alleged default or condition prior to Closing
to Purchaser’s reasonable satisfaction; (ii) any materially adverse amendment,
modification or supplement to the Existing Lease in question that was not
provided to Purchaser before the Effective Date; (iii) any outstanding tenant
improvement allowances or obligations, moving allowances, free rent or other
inducements or concessions owed to any Existing Tenant that were not disclosed
in writing to Purchaser before the Effective Date, unless, with respect to any
payment obligation to an Existing Tenant, Seller agrees to credit the amount of
the obligation to Purchaser at Closing; or (iv) any other information that is
inconsistent in any material adverse respect with the Rent Roll or the copies of
the Existing Leases provided to Purchaser before the Effective Date. (Although
not a condition to Closing, Seller, as a post-Closing requirement shall use good
faith, commercially reasonable efforts to obtain an estoppel certificate from
each tenant under each of the Existing Leases, and shall deliver copies such
estoppels to Purchaser promptly upon receipt thereof by Seller);

 

18

--------------------------------------------------------------------------------


 

(b)                                      Purchaser shall have received an
estoppel certificate from each Ground Landlord reflecting the terms of each
Ground Lease and otherwise substantially in the form attached hereto as
Exhibit L (the “Ground Landlord Estoppels”). This condition shall not be
satisfied if any of the Ground Landlord Estoppels discloses: (i) any default
under any of the Ground Leases or condition that, with the giving of notice, the
passage of time, or both, would become a default unless Seller actually cures
the alleged default or condition prior to Closing to Purchaser’s reasonable
satisfaction; (ii) any material amendment, modification or supplement to any of
the Ground Leases that was not provided to Purchaser before the Effective Date;
or (iii) any other information that is inconsistent in any material respect with
the Ground Leases or related information as provided to Purchaser before the
Effective Date. Seller shall use good faith, commercially reasonable efforts to
obtain the Ground Landlord Estoppels from each of the Ground Landlords, and
shall deliver a copy of such estoppels to Purchaser promptly upon receipt
thereof;

 

(c)                                       On the Closing Date title to the
Properties shall be conveyed to Purchaser in the condition required pursuant to
Section 2.1 and Section 4.1; and

 

(d) Seller shall prepare and Purchaser shall cooperate in good faith in the
filing with the State of New Jersey Division of Taxation of a Notice of Sale
(C-9600) (and a copy of this Agreement shall be submitted therewith) and Asset
Transfer Tax Declaration (TTD) and Seller shall obtain a so-called “Bulk Sales
Letter” before the Closing assuring that Purchaser shall not be personally
liable for the payment to the State of New Jersey of taxes determined to be due
from Seller as a result of the sale of the Lawnside Property. In connection
therewith and without limiting the generality of the foregoing, the Closing
shall not occur until the State of New Jersey has issued such a so-called “bulk
sales letter” and, if such letter requires the withholding of Seller’s proceeds
from the Closing, an escrow therefor shall be established with the Escrow Agent
and the funds held thereunder shall not be released to Seller except in
accordance with instructions from the New Jersey Division of Taxation.

 

11.2 Failure of Condition Precedent.

 

(a)                                       If any condition precedent set forth
in Section 11.1 has not been satisfied on the Closing Date then Purchaser may
terminate this Agreement by written notice to Seller, in which event the Deposit
shall immediately be returned to Purchaser and the parties shall have no further
obligations hereunder.

 

(b)                                      Notwithstanding the foregoing, if the
conditions set forth in Section 11.1 shall not have been fulfilled on or before
the Closing Date, either Purchaser or Seller shall have the right, exercisable
by written notice to the other party on or prior to the Closing Date, to extend
the Closing Date (subject to Purchaser’s termination right set forth in the
following sentence) for a period of thirty (30) days to provide additional time
for the fulfillment of such conditions (and, if all such conditions are so
fulfilled, the Closing Date shall be the date that is two (2) Business Days
thereafter). Notwithstanding the foregoing, commencing on the date that is
fifteen (15) days following the commencement of such thirty (30) day period,
Purchaser may elect, in its sole discretion, to terminate this Agreement
pursuant to Section 11.2(a) above or proceed to a Partial Closing pursuant to
Section 11.2(c) below. At the end of such thirty (30) day

 

19

--------------------------------------------------------------------------------


 

period, Seller may elect, in its sole discretion, to terminate this Agreement
pursuant to Section 11.2(a) above or proceed to a Partial Closing pursuant to
Section 11.2(c) below.

 

(c)                                       Without limitation of and in addition
to the provisions of Sections 11.2(a) and (b) above, if any failure of condition
precedent affects less than all of the Properties, Purchaser may, in its sole
and absolute discretion, by written notice of such election given to Seller,
elect to proceed to a Partial Closing with respect to the Properties that are
not affected by such failure.

 

(d)                                      The parties acknowledge and agree that
the “Bulk Sales Letter” described in Section 11.1(d) will not be available by
the Closing Date. Therefore, this Section 11.2(d) shall constitute Seller’s
written notice to extend the Closing Date for the Lawnside Property, subject to
and in accordance with the provisions of Section 11.2(b) (provided, however,
that the fifteen (15) day period generally provided to Purchaser pursuant to
Section 11.2(b) shall be thirty (30) days with respect to the condition
described in Section 11.1(d)). Subject to all applicable provisions of the
Agreement, the Closing Date for the Lawnside Property will be on the second
(2nd) Business Day following Purchaser’s receipt of the Bulk Sales Letter that
satisfies the requirements of Section 11.1(d).

 

ARTICLE 12 - MISCELLANEOUS

 

12.1 Entire Agreement.

 

This Agreement, including all exhibits, schedules and documents attached hereto,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof, and no prior or other writing or oral agreement or
undertaking pertaining to any such matter shall be effective for any purpose.
This Agreement may not be changed or modified, nor any provision hereof waived,
except in writing by the party to be charged thereby.

 

12.2 Broker.

 

(a)                                       Purchaser and Seller represent and
warrant to each other that neither has dealt with any broker, finder or agent in
connection with this transaction other than Holliday Fenoglio Fowler, L.P
(“HFF”) and Andy Nemeroff of the Imperial Capital Company (“Nemeroff”).

 

(b)                                      Seller shall pay HFF a commission
pursuant to a separate commission agreement. Purchaser shall pay Nemeroff a
commission pursuant to a separate commission agreement.

 

(c)                                       Seller shall defend, indemnify and
hold Purchaser and Nemeroff harmless from and against any claims of or
liabilities to any broker, finder or agent based upon dealings or alleged
dealings with Seller. Purchaser shall defend, indemnify and hold Seller and HFF
harmless from and against any claims of or liabilities to any broker, finder or
agent based upon dealings or alleged dealings with Purchaser.

 

(d)                                      Without limiting the generality of the
Section 12.2(c) above, Purchaser shall defend, indemnify and hold Seller and HFF
harmless from and against any claims or

 

20

--------------------------------------------------------------------------------


 

liabilities to Morris Harary and A&H Acquisitions, and any claim from such
brokers shall not be a default under this Agreement or a basis to postpone the
Closing Date.

 

(e) The obligations of Purchaser and Seller under this Section shall survive
whether or not title closes hereunder and notwithstanding any release of either
party pursuant to any other provisions of this Agreement.

 

12.3 Notices.

 

(a) All notices, elections, consents, approvals, demands, objections, requests
or other communications which Seller, Purchaser or Escrow Agent may be required
or desire to give pursuant to, under or by virtue of this Agreement shall be in
writing and sent by (i) first class U.S. certified or registered mail, return
receipt requested, with postage prepaid, or (ii) nationally recognized overnight
courier (for next business day delivery), addressed as follows:

 

If to Seller:

 

Pathmark Stores, Inc.

Two Paragon Drive

Montvale, NJ 07645

Attention: Senior Vice President – Real Estate

 

With a copy to:

 

Pathmark Stores, Inc.

Two Paragon Drive

Montvale, NJ 07645

Attention: Senior Counsel, Real Estate

 

If to Purchaser:

 

c/o Winstanley Enterprises LLC

150 Baker Avenue Extension

Suite 303

Concord, Massachusetts 07142

Attention: Adam D. Winstanley

 

With a copy to:

 

Daniel A. Taylor, Esq.

DLA Piper LLP (US)

 

21

--------------------------------------------------------------------------------


 

33 Arch Street, 26th Floor

Boston, MA 02110-1147

 

If to Escrow Agent

 

Chicago Title Insurance Company

265 Franklin Street, 8th floor

Boston, Massachusetts 02110

Attention: David Buczkowski

 

(b) Seller, Purchaser or Escrow Agent may designate another addressee or change
its address for notices and other communications hereunder by a notice given to
the other parties in the manner provided in this Section 12.3. A notice or other
communication sent in compliance with the provisions of this Section 12.3. shall
be deemed given and received on (i) the third (3rd) day following the date it is
deposited in the U.S. mail, or (ii) the date it is delivered (or delivery is
refused) to the other party if sent by nationally recognized overnight courier.
Notices or receipts signed by the respective attorneys for the parties shall be
deemed sufficient within the meaning of this Section without the signature of
the parties themselves.

 

12.4 Governing Law.

 

This Agreement shall be governed by and construed under the laws of the State of
New Jersey, without regard to conflict of law principles. The exclusive
jurisdiction for any disputes concerning this Agreement shall be the Superior
Court of New Jersey, Bergen County, and the parties hereby personally submit to
such jurisdiction and waive all defenses relating to jurisdiction, venue and
forum non convenience.

 

12.5 Interpretation.

 

The parties hereto agree that the terms, covenants and language of this
Agreement were the result of negotiations between the parties and, as a result,
there shall be no presumption that ambiguities in this Agreement, if any, shall
be resolved against either party. The parties hereto further agree that any
controversy over the construction of this Agreement shall be decided neutrally,
and without regard to events of authorship or negotiation and shall be construed
reasonably to carry out its intent. If any provision hereof shall be declared
invalid by a court or in any administrative proceedings, then the provisions of
this Agreement shall be construed in such manner so as to preserve the validity
hereof and the substance of the transaction herein contemplated to the extent
possible. The article, paragraph and/or section headings and the arrangement of
this Agreement is for the convenience of the parties hereto and do not in any
way affect, limit, amplify or modify the terms and provisions hereof.

 

12.6 Singular, Plural, Etc.

 

Wherever herein the singular is used the same shall include the plural and the
masculine gender shall include the feminine and neuter genders and vice versa,
as the context shall require.

 

22

--------------------------------------------------------------------------------


 

12.7 Counterparts/Signatures.

 

This Agreement may be executed in several counterparts, which shall constitute
one and the same instrument. A facsimile, email, pdf or electronic signature
shall be deemed an original signature.

 

12.8 Computation of Time.

 

Any time period provided for in this Agreement which ends on a Saturday, Sunday
or legal holiday of the State of New Jersey shall be extended to the end of
business on the next full Business Day.

 

12.9 Successors and Assigns.

 

This Agreement may not be assigned by Purchaser, except upon the express written
consent of Seller, which Seller may withhold in its sole and absolute
discretion; provided, however, that Purchaser shall have the right, on written
notice to Seller, to assign all of its rights and obligations under this
Agreement to any party or parties affiliated with Purchaser. Purchaser shall
also have the right to assign all of its rights under this Agreement with
respect one of the Properties to one entity and all of its rights with respect
to the other of the Properties to another entity in which event Seller shall
deliver separate closing documents for each such entity (that is, Purchaser may
assign [and intends to so assign] its rights to multiple entities such that, at
Closing, each Property shall be transferred to a separate entity as
“Purchaser”). Any attempted assignment in breach of this Section 12.9 shall be
null, void and of no legal effect. This Agreement shall inure to the benefit of
and be binding upon Seller and Purchaser and to Seller’s and Purchaser’s
respective heirs, personal representatives, successors and permitted assigns. If
multiple parties have executed this Agreement as the “Seller” hereunder, then
such parties shall be jointly and severally liable for all obligations of the
Seller under this Agreement and the documents delivered at Closing. If Purchaser
assigns its rights under this Agreement to multiple parties, then such parties
shall be jointly and severally liable for all obligations of the Purchaser under
this Agreement and the documents delivered at Closing.

 

12.10 Exhibits.

 

Each of the Exhibits referred to herein and attached hereto is incorporated
herein by this reference.

 

12.11 No Recording.

 

Neither this Agreement nor any memorandum hereof may be recorded without the
express written consent of both parties. In the event that either party records
this Agreement or any memorandum hereof without first obtaining such consent,
such party shall be in material breach of this Agreement and the non-breaching
party shall be entitled to pursue any and all of its remedies pursuant to this
Agreement or as otherwise provided by law.

 

12.12 Termination.

 

Notwithstanding anything to the contrary herein, upon termination of this
Agreement neither party shall have any further rights or obligations, except
those rights and obligations arising under any sections of this Agreement which
expressly survive termination of this Agreement.

 

23

--------------------------------------------------------------------------------


 

12.13 Confidentiality.

 

The parties hereto agree that the terms of this Agreement and all materials
obtained or information learned by Purchaser in connection with the transaction
contemplated hereby will be used solely for Purchaser and Purchaser’s agents in
evaluating and closing the transaction and the Properties and all such
information and materials (which is not available from third parties) will be
kept confidential and shall not be disclosed to any other persons or entities
other than as may be required by Purchaser to evaluate and/or close on the
Properties or as may be required by law or court order. The provisions of this
Section shall survive the Closing or termination of this Agreement.

 

12.14 No Waiver.

 

The failure of either party to this Agreement to insist upon the performance of
any of the terms and conditions of this Agreement, or the waiver of any breach
of any of the terms and conditions of this Agreement, shall not be construed as
thereafter waiving any such terms and conditions, but the same shall continue
and remain in full force and effect as if no such forbearance or waiver had
occurred.

 

12.15 Exculpation.

 

None of the officers, directors, shareholders, partners, employees, agents,
trustees or representatives (cumulatively, “Representatives”) of either party or
any of their respective affiliated entities shall be liable, accountable, or
subject to any suit, action, proceeding or claim of any of the costs, expenses,
or liability arising directly or indirectly, out of the party’s failure or
refusal to satisfy its obligations hereunder or out of the transactions
contemplated by this Agreement.

 

12.16 Waiver of Right to Jury Trial.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY, VOLUNTARILY, KNOWINGLY AND
IRREVOCABLY WAIVES ANY CONSTITUTIONAL OR OTHER RIGHT EACH MAY HAVE TO A TRIAL BY
JURY IN THE EVENT OF LITIGATION CONCERNING ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, THE PARTIES PERFORMANCE THEREUNDER OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY INSTRUMENT,
DOCUMENT OR AGREEMENT RELATED IN ANY WAY WHATSOEVER TO THE SUBJECT MATTER OF
THIS AGREEMENT; AND IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. EACH PARTY REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL
SPECIFICALLY WITH REFERENCE TO THIS CLAUSE.

 

24

--------------------------------------------------------------------------------


 

12.17 Attorney Fees.

 

In the event litigation ensues under this Agreement, the substantially
prevailing party shall be entitled to all reasonable attorney fees and all other
reasonable out-of-pocket litigation costs incurred by such prevailing party.

 

12.18 Exclusivity.

 

In consideration of the significant time and expense devoted and to be devoted
by Purchaser in connection with the acquisition of the Properties, Seller agrees
that, during the term of this Agreement, it will not market the Properties or
any portion thereof for sale or allow other potential purchasers to inspect or
tour the Properties, and have not and will not enter into any agreement to sell
the Properties or any portion thereof to any party other than Purchaser.
Notwithstanding anything to the contrary in this Agreement, and in addition to
the other rights and remedies of Purchaser set forth in this Agreement, if
Seller breaches its obligations under this Section 12.18, Purchaser shall have
the right, at Purchaser’s election, to injunctive or other equitable relief.

 

12.19 Tort Indemnity.

 

Seller shall indemnify and hold Purchaser harmless from and against all costs,
expenses, and claims asserted against, or incurred by Purchaser, by reason of
any tort claim or any other claim regarding bodily injury or property damage
relating to Seller’s ownership and/or use and occupancy of the Properties for
the period prior to Closing. This provision shall survive the Closing.

 

[SIGNATURES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

WITNESS:

 

SELLER:

 

 

 

 

 

 

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

 

 

 

BY:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: Senior Vice President

 

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

 

 

 

 

 

BY:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

 

 

 

 

PLAINBRIDGE LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

BY:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: President

 

 

 

 

 

UPPER DARBY STUART, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

BY:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: President

 

26

--------------------------------------------------------------------------------


 

 

 

LANCASTER PIKE STUART LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

BY:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: President

 

27

--------------------------------------------------------------------------------


 

WITNESS:

 

PURCHASER:

 

 

 

 

 

 

 

 

WE APP I Holdings LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

    By:

WP APP I, LLC, its sole member

 

 

 

 

 

 

 

By:

WE APP I Manager, LLC, its

Name:

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Winstanley Enterprises LLC, its

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Adam Winstanley

 

 

 

 

Its:

Manager

 

 

 

 

 

 

WITNESS:

 

ESCROW AGENT

 

 

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

Title:

 

28

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

[see Document # 43769357 for exhibits]

 

Exhibit A

 

Property Information and Purchase Price Allocation

Exhibit A-1

 

Legal Description of 421 South 29th Boulevard, Upper Darby, Pennsylvania

Exhibit A-2

 

Legal Description of 130 White Horse Pike, Lawnside, New Jersey

Exhibit A-3

 

Legal Description of 4055 Merrick Road, Seaford, New York

Exhibit A-4

 

Legal Description of 1764 Grand Avenue, Baldwin, New York

Exhibit A-5

 

Legal Description of 92 1 0 Grand Avenue, Queens, New York

Exhibit A-6

 

Legal Description of 3901 Lancaster Pike, Wilmington, Delaware

Exhibit B-1

 

Form of Supermarket Lease for 421 South 29th Boulevard, Upper Darby,
Pennsylvania

Exhibit B-2

 

Form of Supermarket Lease for 1 30 White Horse Pike, Lawnside, New Jersey

Exhibit B-3

 

Form of Supermarket Lease for 4055 Merrick Road, Seaford, New York

Exhibit B-4

 

Form of Supermarket Lease for 1764 Grand Avenue, Baldwin, New York

Exhibit B-5

 

Form of Supermarket Lease for 9210 Grand Avenue, Queens, New York

Exhibit B-6

 

Form of Supermarket Lease for 3901 Lancaster Pike, Wilmington, Delaware

Exhibit C-1

 

Rent Roll

Exhibit C-2

 

Ground Leases

Exhibit C-3

 

Surveys

Exhibit C-4

 

Title Conditions

Exhibit C-5

 

Partial List of Permitted Encumbrances

Exhibit D-1

 

Form of New Jersey Deed

Exhibit D-2

 

Form of New York Deed

Exhibit D-3

 

Form of Pennsylvania Deed

Exhibit D-4

 

Form of Delaware Deed

Exhibit E

 

Form of Existing Leases Assignment

Exhibit F

 

Forms of Ground Lease Assignment

Exhibit G

 

Form of Existing Tenant Attornment Letter

Exhibit H

 

Form of FIRPTA Certificate

Exhibit I

 

List of Environmental Reports

Exhibit J

 

Sales and EBITDA Information

Exhibit K

 

Form of Existing Tenant Estoppel

Exhibit L

 

Forms of Ground Landlord Consent and Estoppel

Exhibit M

 

Form of Secretary’s Certificate

 

29

--------------------------------------------------------------------------------


 

Agreement of Sale and Leaseback

 

EXHIBITS

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY INFORMATION AND PURCHASE PRICE ALLOCATION

 

[g36891mq007i001.jpg]

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Legal Description

 

421 South 69th Blvd.

Upper Darby, PA

 

PREMISES A:

 

ALL THAT CERTAIN lot or piece of ground with the improvements thereon erected,
Situate in the Township of Upper Darby, County of Delaware and State of PA and
described according to Property Topographic Plan made for Supermarkets General
Corporation by H. Gilroy Damon Associates, Inc., Civil Engineers, Sharon Hill,
PA, dated 5/10/1985 as follows, to wit:

 

BEGINNING at a point in the center line of Heather Road (40 feet wide) at the
distance of 120.13 feet measured South 26 degrees 8 minutes 15 seconds West from
the center line of Marshall Road (60 feet wide) and the extended center line of
Heather Road; thence extending along the center line of Heather Road, South 26
degrees 8 minutes 15 seconds West 208.40 feet to a point; thence leaving the
said center line of Heather Road and extending North 73 degrees 32 minutes 1
second West 76.61 feet to a point; thence extending South 33 degrees 56 minutes
52 seconds West 45.89 feet to a point; thence extending North 60 degrees 17
minutes 3 second West 95.59 feet to a point; thence extending North 18 degrees
41 minutes 45 seconds West 159.16 feet to a point; thence extending North 1
degree 51 minutes 53 seconds East 44.50 feet to a point in the center line of a
10 feet wide alley; thence extending along center line of said 10 feet wide
alley; North 59 degrees 30 minutes 15 seconds East 33.53 feet to a point of
curve; thence still along said center line of said alley on a line curving to
the right with a radius of 160 feet, the arc distance of 150.80 feet to a point
of tangency; thence still further along the center line of said alley South 66
degrees 29 minutes 45 seconds East 163.13 feet to a point in the center line of
Heather Road being the first mentioned point and place of beginning.

 

TOGETHER with and subject to the use of Heather Road as proposed (40 feet wide).

 

TOGETHER with the free and common use, right, liberty and privilege of the
aforesaid alley, as and for an alley passageway and watercourse at all times
hereafter, forever in common with the owners, tenants and occupiers of the other
lots of ground bounding thereon and entitled to the use thereof.

 

SUBJECT however, to the proportionate part of the expense of keeping said alley
in good order, condition and repair.

 

PREMISES B:

 

ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, Situate in the Township of Upper Darby, County of Delaware and
Commonwealth of PA, described according to a Plan made for Supermarkets General

 

32

--------------------------------------------------------------------------------


 

Corporation by H. Gilroy Damon Associates, Inc., Civil Engineers, Sharon Hill,
PA, dated 10/14/1977 and last revised 5/2/1978 as follows, to wit:

 

BEGINNING at a point on the Northeast side of Sixty Ninth Street (70 feet wide)
at the distance of 90.48 feet measured South 36 degrees 24 minutes 12 seconds
East along the said side thereof from its intersection with the Southeast side
of Marshall Road (60 feet wide); thence along the middle of a 10 feet wide
alley; North 59 degrees 30 minutes 15 seconds East 240.27 feet to a spike;
thence North 30 degrees 29 minutes 45 seconds West crossing an iron pipe on the
Southeast side of Marshall Road 90 feet from said last mentioned point the
distance of 126.27 feet to a point in the bed of Marshall Road; thence along the
title line in the bed of Marshall Road, North 62 degrees 32 minutes 15 seconds
East 102.72 feet to a point; thence still along the title line in the bed of
Marshall Road, North 59 degrees 47 minutes 15 seconds East 68.06 feet to a
point; thence leaving the bed of Marshall Road and extending on a course of
South 1 degree 51 minutes 53 seconds West crossing said 10 feet wide alley,
187.06 feet to a monument; thence South 18 degrees 41 minutes 45 seconds East
159.72 feet to a stone; thence South 60 degrees 17 minutes 3 seconds East 95.08
feet to a stone; thence North 33 degrees 56 minutes 52 seconds East 45.89 feet
to a marble stone; thence South 73 degrees 32 minutes 1 second East 52.66 feet
to a spike in a tree; thence South 55 degrees 19 minutes 25 seconds East 166.46
feet to a concrete monument; thence South 42 degrees 57 minutes 45 seconds West
80 feet to a pipe; thence South 47 degrees 2 minutes 15 seconds East 101.17 feet
to a point on the Northwest side of Kent Road; thence along the side of the
cul-de-sac at the end of Kent Road, the two following courses and distances
(1) South 87 degrees 37 minutes 37 seconds West 35.86 feet to a spike (2) on the
arc of a circle curving to the left with a radius of 30 feet the arc distance of
112.07 feet the chord of said arc bearing South 19 degrees 23 minutes 35 seconds
East and distance being 57.37 feet to a pipe; thence South 53 degrees 35 minutes
18 seconds West 36.94 feet to a pipe; thence North 36 degrees 24 minutes 12
seconds West 65 feet to a pipe; thence South 53 degrees 35 minutes 18 seconds
West 30 feet to a pipe; thence North 36 degrees 24 minutes 12 seconds West 125
feet to a pipe; thence South 53 degrees 35 minutes 18 seconds West 250 feet to a
pipe on the Northeast side of Sixty Ninth Street; thence along the Northeast
side thereof, North 36 degrees 24 minutes 12 seconds West 451.31 feet to the
first mentioned point and place of beginning.

 

TOGETHER with and subject to the free and common use of the aforesaid 10 feet
wide driveway which extends Eastward and Westward into and from Sixty Ninth as
and for a driveway and passageway at all times hereafter, forever in common with
the other owners, tenants and occupiers of the premises adjoining thereof.

 

SUBJECT to the proportionate part of the expense of maintaining and keeping the
same in good order and repair.

 

33

--------------------------------------------------------------------------------


 

Tax ID / Parcel No. 16-01-01572-01

 

AS SURVEYED DESCRIPTION:

 

METES AND BOUNDS DESCRIPTION

FOLIO #16-01-00907-00

PREMISES “A”

LANDS NOW OR FORMERLY

UPPER DARBY STUART, INC.

UPPER DARBY TOWNSHIP, DELAWARE COUNTY

COMMONWEALTH OF PENNSYLVANIA

 

BEGINNING AT A POINT AT THE PROPOSED CENTER LINE OF HEATHER ROAD (40 FOOT WIDE
RIGHT-OF-WAY, UNOPENED) AT THE INTERSECTION OF THE DIVIDING LINE BETWEEN FOLIO
#16-01-00907-00, PREMISES “A”, LANDS NOW OR FORMERLY UPPER DARBY STUART, INC.
AND FOLIO #16-01-00906-00, LANDS NOW OR FORMERLY GULER AND GULER SAID POINT
BEING DISTANT 120.13 FEET ON A COURSE OF SOUTH 26 DEGREES 08 MINUTES 15 SECONDS
WEST FROM THE INTERSECTION OF THE CENTER LINE OF HEATHER ROAD AND THE CENTER
LINE OF MARSHALL ROAD (60 FOOD WIDE RIGHT-OF-WAY) AND FROM SAID POINT OF
BEGINNING RUNNING, THENCE;

 

1.                                  ALONG THE DIVIDING LINE BETWEEN FOLIO
#16-01-00907-00, PREMISES “A” AND FOLIO #16-01-00906-00, SOUTH 26 DEGREES 08
MINUTES 15 SECONDS WEST, A DISTANCE OF 208.40 FEET TO A POINT, THENCE;

 

2.                                  ALONG THE COMMON DIVIDING LINE BETWEEN FOLIO
#16-01-00907-00, PREMISES “A”; FOLIO #16-01-01572-01, PREMISES “B”, LANDS NOW OR
FORMERLY UPPER DARBY STUART, LLC AND FOLIO #16-01-01572-04, LANDS NOW OR
FORMERLY GULER, NORTH 73 DEGREES 32 MINUTES 01 SECONDS WEST, A DISTANCE OF 76.61
FEET TO A POINT, THENCE;

 

THE FOLLOWING FOUR (4) COURSES AND DISTANCES ALONG THE DIVIDING LINE BETWEEN
FOLIO #16-01-00907-00, PREMISES “A” AND FOLIO #16-01- 01572-01, PREMISES “B”:

 

3.                                  SOUTH 33 DEGREES 56 MINUTES 52 SECONDS WEST,
A DISTANCE OF 45.89 FEET TO A POINT, THENCE;

 

4.                                  NORTH 60 DEGREES 17 MINUTES 03 SECONDS WEST,
A DISTANCE OF 95.59 FEET TO AN ANGLE POINT, THENCE;

 

5.                                  NORTH 18 DEGREES 41 MINUTES 45 SECONDS WEST,
A DISTANCE OF 159.16 FEET TO AN ANGLE POINT, THENCE;

 

34

--------------------------------------------------------------------------------


 

6.                                  NORTH 01 DEGREES 51 MINUTES 53 SECONDS EAST,
A DISTANCE OF 44.50 FEET TO A P.K. NAIL, THENCE;

 

7.                                  ALONG THE DIVIDING LINE BETWEEN FOLIO
#16-01-00907-00, PREMISES “A” FOLIO #16-01-00922-00, LANDS NOW OR FORMERLY
FELICE, NORTH 59 DEGREES 30 MINUTES 15 SECONDS EAST, A DISTANCE OF 33.53 FEET TO
A POINT OF CURVATURE, THENCE;

 

8.                                  ALONG THE COMMON DIVIDING LINE BETWEEN FOLIO
#16-01-00907-00, PREMISES “A”; FOLIO #16-01-00922-00; FOLIO #16-01-00921-00,
LANDS NOW OR FORMERLY AMBROSE; FOLIO #16-01-00920-00, LANDS NOW OR FORMERLY
JEFFKIN; FOLIO #16-01-00919-00, LANDS NOW OR FORMERLY OGUNKORODE; FOLIO
#16-01-00918-00, LANDS NOW OR FORMERLY GERMICHALOS; FOLIO #16-01-00917-00, LANDS
NOW OR FORMERLY SINGH; FOLIO #16-01-00916-00, LANDS NOW OR FORMERLY JOHNSON;
FOLIO #16-01- 00915-00, LANDS NOW OR FORMERLY JOHNSON AND FOLIO #16-01-00914-00,
LANDS NOW OR FORMERLY AHMED, ALONG THE ARC OF A CIRCLE CURVING TO THE RIGHT,
HAVING A RADIUS OF 160.00 FEET, A CENTRAL ANGLE OF 54 DEGREES 00 MINUTES 05
SECONDS, AN ARC LENGTH OF 150.80 FEET, A CHORD BEARING NORTH 86 DEGREES 30
MINUTES 13 SECONDS EAST AND A CHORD DISTANCE OF 145.28 FEET TO A POINT OF
TANGENCY, THENCE;

 

9.                                  ALONG THE COMMON DIVIDING LINE BETWEEN FOLIO
#16-01-00907-00, PREMISES “A”; FOLIO #16-01-00914-00; FOLIO #16-01-00913-00,
LANDS NOW OR FORMERLY ANAM AND AHMED; FOLIO #16-01-00912-00, LANDS NOW OR
FORMERLY DAVIS; FOLIO #16-01-00911-00, LANDS NOW OR FORMERLY SCOTT; FOLIO
#16-01-00910-00, LANDS NOW OR FORMERLY IQBAL; FOLIO #16-01-00909-00, LANDS NOW
OR FORMERLY HOSSAIN; FOLIO #16-01-00908- 00, LANDS NOW OR FORMERLY GULER AND A
LOT WHERE OWNER INFORMATION IS NOT AVAILABLE, SOUTH 66 DEGREES 29 MINUTES 45
SECONDS EAST, A DISTANCE OF 163.13 FEET TO THE POINT AND PLACE OF BEGINNING.

 

CONTAINING 62,068 SQUARE FEET OR 1.425 ACRES

 

35

--------------------------------------------------------------------------------


 

METES AND BOUNDS DESCRIPTION

FOLIO #16-01-01572-01

PREMISES “B”

LANDS NOW OR FORMERLY

UPPER DARBY STUART, LLC

UPPER DARBY TOWNSHIP, DELAWARE COUNTY

 

BEGINNING AT A POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF SIXTY-NINTH
STREET (70 FOOT WIDE RIGHT-OF-WAY) AT ITS INTERSECTION WITH THE DIVIDING LINE
BETWEEN FOLIO #16-01-01572-0 1, PREMISES “B”, LANDS NOW OR FORMERLY UPPER DARBY
STUART, LLC. AND FOLIO #16-01-00924-00, LANDS NOW OR FORMERLY DAVIDART CORP.
SAID POINT BEING DISTANT 90.48 FEET ON A COURSE OF SOUTH 36 DEGREES 24 MINUTES
12 SECONDS EAST FROM A POINT CONNECTING THE NORTHEASTERLY RIGHT-OF-WAY LINE OF
SIXTY-NINTH STREET WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF MARSHALL ROAD (60
FOOT WIDE RIGHT-OF-WAY) AND FROM SAID POINT OF BEGINNING RUNNING, THENCE;

 

THE FOLLOWING TWO (2) COURSES AND DISTANCES ALONG THE DIVIDING LINE BETWEEN
FOLIO #16-01-01572-01, PREMISES “B” AND FOLIO #16-01-00924-00:

 

1.                                  NORTH 59 DEGREES 30 MINUTES 15 SECONDS EAST,
A DISTANCE OF 239.12 FEET TO A REBAR, THENCE;

 

2.                                  NORTH 30 DEGREES 29 MINUTES 45 SECONDS WEST,
A DISTANCE OF 126.27 FEET TO A P.K. NAIL ON THE SOUTHERLY RIGHT-OF-WAY LINE OF
MARSHALL ROAD, THENCE;

 

THE FOLLOWING TWO (2) COURSES AND DISTANCES ALONG THE SOUTHERLY RIGHT-OF-WAY
LINE OF MARSHALL ROAD:

 

3.                                  NORTH 62 DEGREES 32 MINUTES 15 SECONDS EAST,
A DISTANCE OF 102.72 FEET TO A P.K. NAIL, THENCE;

 

4.                                  NORTH 59 DEGREES 47 MINUTES 15 SECONDS EAST,
A DISTANCE OF 68.06 FEET TO A P.K. NAIL, THENCE;

 

5. ALONG THE COMMON DIVIDING LINE BETWEEN FOLIO #16-01-01572-01, PREMISES “B”;
FOLIO #16-01-00922-00, LANDS NOW OR FORMERLY FELICE AND FOLIO #16-01-00907-00,
PREMISES “A”, LANDS NOW OR FORMERLY UPPER DARBY STUART, INC., SOUTH 01 DEGREES
51 MINUTES 53 SECONDS WEST A DISTANCE OF 187.06 FEET TO AN ANGLE POINT, THENCE;

 

THE FOLLOWING FOUR (4) COURSES AND DISTANCES ALONG THE DIVIDING LINE BETWEEN
FOLIO #16-01-01572-01 PREMISES “B” AND FOLIO #16-01- 00907-00, PREMISES “A”:

 

36

--------------------------------------------------------------------------------


 

6.                                  SOUTH 18 DEGREES 41 MINUTES 45 SECONDS EAST,
A DISTANCE OF 159.16 FEET TO AN ANGLE POINT, THENCE;

 

7.                                  SOUTH 60 DEGREES 17 MINUTES 03 SECONDS EAST,
A DISTANCE OF 95.59 FEET TO A POINT, THENCE;

 

8.                                  NORTH 33 DEGREES 56 MINUTES 52 SECONDS EAST,
A DISTANCE OF 45.89 FEET TO A POINT, THENCE;

 

9.                                  SOUTH 73 DEGREES 32 MINUTES 01 SECONDS EAST,
A DISTANCE OF 52.66 FEET TO A REBAR, THENCE;

 

10.                            ALONG THE DIVIDING LINE BETWEEN FOLIO
#16-01-01572-01, PREMISES “B” AND FOLIO #16-01-01572-04, LANDS NOW OR FORMERLY
GULER, SOUTH 55 DEGREES 19 MINUTES 25 SECONDS EAST, A DISTANCE OF 166.46 FEET TO
A POINT, THENCE;

 

11.                            ALONG THE COMMON DIVIDING LINE BETWEEN FOLIO
#16-01-01572-01, PREMISES “B”; FOLIO #16-01-00746-00, LANDS NOW OR FORMERLY
GULER AND FOLIO #16-01-00747-00, LANDS NOW OR FORMERLY SUKUEN, SOUTH 42 DEGREES
57 MINUTES 45 SECONDS WEST, A DISTANCE OF 80.00 FEET TO A POINT, THENCE;

 

12.                            ALONG THE DIVIDING LINE BETWEEN FOLIO
#16-01-01572-01, PREMISES “B” AND FOLIO #16-01-00747-00, SOUTH 47 DEGREES 02
MINUTES 15 SECONDS EAST, A DISTANCE OF 101.17 FEET TO A POINT ON THE NORTHERLY
RIGHT-OF-WAY LINE OF KENT ROAD (VARIABLE WIDTH RIGHT-OF-WAY), THENCE;

 

13.                            ALONG THE NORTHERLY RIGHT-OF-WAY LINE OF KENT
ROAD, SOUTH 87 DEGREES 37 MINUTES 37 SECONDS WEST, A DISTANCE OF 35.86 FEET TO A
POINT CONNECTING THE NORTHERLY RIGHT-OF-WAY LINE OF KENT ROAD WITH THE SOUTHERLY
RIGHT-OF-WAY LINE OF KENT ROAD, THENCE;

 

14.                                 ALONG THE ARC OF A TANGENT CIRCLE CURVING TO
THE LEFT HAVING A RADIUS OF 30.00 FEET, A CENTRAL ANGLE OF 214 DEGREES 02
MINUTES 24 SECONDS, AN ARC LENGTH OF 112.07 FEET, A CHORD BEARING SOUTH 19
DEGREES 23 MINUTES 35 SECONDS EAST AND A CHORD DISTANCE OF 57.37 FEET TO A POINT
OF CUSP, THENCE;

 

THE FOLLOWING THREE (3) COURSES AND DISTANCES ALONG THE DIVIDING LINE BETWEEN
FOLIO #16-01-01572-01, PREMISES “B” AND FOLIO #16-01- 01572-02, LANDS NOW OR
FORMERLY KR 69TH STREET:

 

15.                            SOUTH 53 DEGREES 35 MINUTES 18 SECONDS WEST, A
DISTANCE OF 36.94 FEET TO A P.K. NAIL, THENCE;

 

16.                            NORTH 36 DEGREES 24 MINUTES 12 SECONDS WEST, A
DISTANCE OF 65.00 FEET TO A PIPE, THENCE;

 

37

--------------------------------------------------------------------------------


 

17.                            SOUTH 53 DEGREES 35 MINUTES 18 SECONDS WEST, A
DISTANCE OF 30.00 FEET TO A P.K. NAIL, THENCE;

 

THE FOLLOWING TWO COURSES AND DISTANCES ALONG THE DIVIDING LINE BETWEEN FOLIO
#16-01-01572-01, PREMISES “B” AND FOLIO #16-01-01572-05, LANDS NOW OR FORMERLY
K & C REAL ESTATE HOLDINGS COMPANY:

 

18.                            NORTH 36 DEGREES 24 MINUTES 12 SECONDS WEST, A
DISTANCE OF 125.00 FEET TO A P.K. NAIL, THENCE;

 

19.                            SOUTH 53 DEGREES 35 MINUTES 18 SECONDS WEST, A
DISTANCE OF 250.00 FEET TO A POINT ON THE NORTHEASTERLY RIGHT-OF-WAY LINE OF
SIXTY-NINTH STREET, THENCE;

 

20.                            ALONG THE NORTHEASTERLY RIGHT-OF-WAY LINE OF
SIXTY-NINTH STREET, NORTH 36 DEGREES 24 MINUTES 12 SECONDS WEST, A DISTANCE OF
451.26 FEET TO THE POINT AND PLACE OF BEGINNING.

 

CONTAINING 172,289 SQUARE FEET OR 3.955 ACRES

 

Being part of the same premises which Pathmark Stores, Inc., a Delaware
Corporation by Deed dated 9-18-98 and recorded 10-27-98 in Delaware County in
Volume 1787 Page 64 conveyed unto Upper Darby Stuart, Inc., a Delaware
Corporation, in fee.

 

As to Premises “B”

 

BEING the same premises which Upper Darby Stuart, Inc., a Delaware Corporation,
by Indenture bearing date 2/15/2000 and recorded 3/14/2000 in the Office of the
Recorder of Deeds, in and for the County of Delaware in Volume 1991 page 213
etc., granted and conveyed unto Upper Darby Stuart, LLC, a Limited Liability
Company, in fee.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Legal Description

 

130 White Horse Pike

Lawnside, NJ

 

ALL that certain tract, lot and parcel of land lying and being in the Borough of
Lawnside, County of Camden and State of New Jersey, being more particularly
described as follows:

 

BEGINNING at a point on the northerly line of Gloucester Pike a.k.a. CR 659,
said point being at the southerly end of the property line connecting the said
line of the Gloucester Pike and the southeasterly line of White Horse Pike
a.k.a. NJSH Rt 30 and continuing; thence

 

(1)     Along Gloucester Pike, North 89 degrees 56 minutes 00 seconds West
distance of 690.56 feet to a point; thence

 

(2)     North 00 degrees 04 minutes 28 seconds West distance of 123.11 feet to a
point and corner of an existing building; thence

 

(3)     Along said building, South 89 degrees 56 minutes 44 seconds East a
distance of 19.25 feet to a point and corner of the aforementioned building;
thence

 

(4)     Along said building, North 00 degrees 03 minutes 16 seconds East a
distance of 84.09 feet to a point and corner of the aforementioned building;
thence

 

(5)     Along said building, South 89 degrees 56 minutes 00 seconds East a
distance of 4.65 feet to a point and corner of the aforementioned building;
thence

 

(6)     North 00 degrees 21 minutes 02 seconds East a distance of 253. 12 feet
to a point; thence

 

(7)     North 50 degrees 17 minutes 40 seconds East a distance of 222.76 feet to
a point on the southwesterly line of White Horse Pike; thence

 

(8)     Along the White Horse Pike, South 39 degrees 42 minutes 20 seconds East
a distance of 468.40 feet to a point; thence

 

(9)     South 50 degrees 17 Minutes 40 seconds West a distance of 138.00 feet to
a point; thence

 

(10)         South 39 degrees 42 minutes 20 seconds East a distance of 150.00
feet to a point; thence

 

(11)         North 50 degrees 17 minutes 40 seconds East a distance of 150.00
feet to a point on the southwesterly line of White Horse Pike; thence

 

(12)         Along the White Horse Pike, South 39 degrees 42 minutes 20 seconds
East a distance of 150 feet to a point; thence

 

39

--------------------------------------------------------------------------------


 

(13) South 17 degrees 05 minutes 10 seconds West a distance of 21 .46 feet to
the point and place of BEGINNING.

 

Being further described as follows:

 

BEGINNING at a P.K. nail & washer set in the northerly line of Gloucester Pike
(A.K.A. Browning Road, Sandy Lane, County Route 659-Variable width
right-of-way), said point of beginning being located on the bearing and distance
of North 89 Degrees 36 minutes 00 seconds, a distance of 72.60 feet from the
original point of beginning for this tract as previously set forth in Deed Book
4657, Page 154 and from said beginning point running; thence

 

1.     Along the northerly line of said Gloucester Pike, North 89 degrees 56
minutes 00 seconds West, a distance of 617.96 feet to a P.K. nail & washer set
in line of the same; thence

 

2.     Along the dividing line between Lot 5 & Lot 4.02, Block 1401, following
along or near that portion of a partition wall, North 00 degrees 04 minutes 28
seconds West, a distance of 123.71 feet to a point; thence

 

3.     Along or near the same, South 89 degrees 56 minutes 44 seconds East, a
distance of 19.25 feet to a point; thence

 

4.     Along or near the same, North 00 degrees 03 minutes 16 seconds East, a
distance of 84.09 feet to a point; thence

 

5.     Along or near the northerly face of a masonry building, South 89 degrees
56 minutes 00 seconds East, a distance of 4.65 feet to a point; thence

 

6.     Along the dividing line between Lot 5 & Lot 4.02, Block 1401, North 00
degrees 21 minutes 02 seconds East, a distance of 253.12 feet to a P.K. nail &
washer set; thence

 

7.     Along the dividing line between Lot 5 & Lot 4, Block 1401, North 50
degrees 17 minutes 40 seconds East, a distance of 222.76 feet to a rebar with
cap set; thence

 

8.     Along the southwesterly line of White Horse Pike (A.K.A. New Jersey State
Highway U.S. Route 30, variable width right-of-way), South 39 degrees 42 minutes
20 seconds East, a distance of 468.40 feet to a point; thence

 

9.     Along the dividing line between Lot 5 & Lot 6, Block 1401, South 50
degrees 17 minutes 40 seconds West a distance of 138.00 feet to a P.K. nail &
washer set; thence

 

10.         Along the same, South 39 degrees 42 minutes 20 seconds East, a
distance of 150.00 feet to a P.K. nail & washer set; thence

 

11. Along the same, North 50 degrees 17 minutes 40 seconds East, a distance of
150.00 to a P.K. nail & washer set; thence

 

40

--------------------------------------------------------------------------------


 

12.         Along the southwesterly line of the aforementioned White Horse Pike,
South 39 degrees 42 minutes 20 seconds East, a distance of 91.44 feet to a P.K.
nail & washer set at a point of curvature in the same; thence

 

13.         Along the same, on a curve to the right, having a radius of 80.00
feet turning a central angle of 25 degrees 35 minutes 24 seconds, an arc length
of 35.73 feet, the cord of which bears South 26 degrees 54 minutes 38 seconds
East, a chord distance of 35.43 feet to a P.K. nail & washer set at a point of
compound curvature in the same; thence

 

14.         Along the same, on a curve to the right, having a radius of 20.00
feet, turning a central angle of 85 degrees 39 minutes 58 seconds an arc length
of 29.90 feet, the chord of which bears South 28 degrees 43 minutes 03 seconds
West, a chord distance of 27.19 feet to a P.K. nail & washer set at a point of
compound curvature in the same; thence

 

15.         Still running along the same, on a curve to the right, having a
radius of 140.00 feet turning a central angle of 18 degrees 30 minutes 58
seconds, an arc length of 45.24 feet, the chord of which bears South 80 degrees
48 minutes 31 seconds West, a chord distance of 45.05 feet to a P.K. nail &
washer set at a point of tangency in the same; thence

 

16. Along the same, South 00 degrees 03 minutes 04 seconds East, a distance of
2.83 feet to the point and place of beginning.

 

Together with the benefit and burden of:

 

(a)                                       that certain Party Wall Agreement as
contained in Deed Book 3117, Page 1150 dated July 9, 1969 and recorded July 15,
1969 between Supermarkets General Corporation and Bridge Stuart, Inc.

 

(b)                                      Terms and provisions of agreement
between Bridge Stuart Inc., Jersey Stuart, Inc., John Hancock Mutual Life
Insurance, Connecticut General Life Insurance and Supermarkets General
Corporation dated August 27, 1970 and recorded September 1, 1970 in Deed Book
3164, Page 1194, Modification of Cross- Easement Agreement between Bridge Stuart
Inc., Jersey Stuart, Inc., John Hancock Mutual Life Insurance, Connecticut
General Life Insurance and Supermarkets General Corporation dated December 3,
1980 and recorded August 5, 1981 in Deed Book 3791, Page 418 and Amendment of
Cross-Easement Agreement by Plainbridge, Inc. dated August 10, 2000 and recorded
in Deed Book 5113, Page 168.

 

For Information Only:

 

The land referred to herein is commonly known as Lot(s) 5, Block 1401 on the Tax
Map of the Borough of Lawnside, in the County of Camden.

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

Legal Description

 

4055 Merrick Road

Seaford, NY

 

SECTION 57 BLOCK G LOT(s) 323 ON THE TAX MAP OF NASSAU COUNTY

 

ALL that certain plot, piece or parcel of land, situate, lying and being at
Seaford, Town of Hempstead, County of Nassau and State of New York, bounded and
described as follows:

 

BEGINNING at a point lying in the easterly side of Washington Avenue, distant
82.03 feet northerly from the corner formed by the intersection of the easterly
side of Washington Avenue with the northerly side of Merrick Road, as widened;

 

RUNNING THENCE along the easterly side of Washington Avenue, North 6 degrees 30
minutes 00 seconds East for a distance of 204.12 feet to land formerly of Graef;

 

THENCE along land formerly of Graef and formerly of J.C. Baylis, the following
four courses and distances:

 

1.     South 84 degrees 31 minutes 50 seconds East for 316.39 feet.

2.     South 84 degrees 37 minutes 10 seconds East for 50.04 feet.

3.     South 84 degrees 19 minutes 00 seconds East for 45.00 feet.

4.     South 84 degrees 19 minutes 30 seconds East for 139.44 feet to land of
the County of Nassau;

 

THENCE along land of the County of Nassau, South 2 degrees 51 minutes 45 seconds
West for a distance of 224.20 feet to the northerly side of Merrick Road as
widened;

 

THENCE along the northerly side of Merrick Road as widened, South 88 degrees 04
minutes 36 seconds West for a distance of 214.58 feet to a point;

 

THENCE still along the northerly side of Merrick Road as widened, South 87
degrees 32 minutes 33 seconds West for a distance of 128.43 feet to a point;

 

THENCE still along the northerly side of Merrick Road as widened, along the arc
of a curve bearing to the left with a radius of 1882.00 feet for a distance of
81.61 feet to a point being 121.53 feet easterly from the corner formed by the
intersection of the easterly side of Washington Avenue with the northerly side
of Merrick Road, as widened;

 

THENCE North 01 degree 45 minutes 00 seconds West for a distance of 80.22 feet
to a point;

 

THENCE South 88 degrees 15 minutes 00 seconds West for a distance of 26.10 feet
to a point;

 

THENCE North 06 degrees 44 minutes 20 seconds East for a distance of 3.17 feet
to a point;

 

THENCE North 84 degrees 53 minutes 20 seconds West for a distance of 108.29 feet
to the easterly side of Washington Avenue and the point or place of BEGINNING.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

Legal Description

1764 Grand Avenue

Baldwin, NY

 

SECTION 36 BLOCK 409 LOT(s) 580, 592-595, 597, 598, 598 and 600 ON THE TAX MAP
OF NASSAU COUNTY

 

ALL that certain plot, piece or parcel of land with the buildings and
improvements thereon erected, situate lying and being at Baldwin, in the Town of
Hempstead, County of Nassau, and the State of New York, bounded and described as
follows:

 

BEGINNING at a point on the westerly side of Grand Avenue, distant 115.04 feet
southerly from the corner formed by the intersection of the westerly side of
Grand Avenue with the southerly side of Stowe Avenue;

 

RUNNING THENCE South 12 degrees 19 minutes 10 seconds East along the westerly
side of Grand Avenue, 172.96 feet;

 

RUNNING THENCE South 78 degrees 54 minutes West, 145.29 feet;

 

RUNNING THENCE South 12 degrees 30 minutes East, 45.71 feet;

 

RUNNING THENCE North 80 degrees 32 minutes East 145.29 feet to the westerly side
of Grand Avenue;

 

RUNNING THENCE South 12 degrees 19 minutes 10 seconds East along the westerly
side of Grand Avenue, 214.81 feet;

 

RUNNING THENCE South 82 degrees 10 minutes West, 242.74 feet;

 

RUNNING THENCE South 12 degrees 19 minutes 10 seconds East, 111.16 feet;

 

RUNNING THENCE North 30 degrees 18 minutes West, 101.14 feet;

 

RUNNING THENCE South 50 degrees 33 minutes West, 61.34 feet;

 

RUNNING THENCE South 58 degrees 36 minutes West, 76.98 feet to land of the
County of Nassau;

 

43

--------------------------------------------------------------------------------


 

RUNNING THENCE along said land of the County of Nassau the following four
courses and distances:

 

1.     North 23 degrees 17 minutes West, 119.76 feet;

2.     North 12 degrees 26 minutes 20 seconds West, 39.96 feet;

3.     North 1 degree 39 minutes 50 seconds West, 105.90;

4.     North 22 degrees 13 minutes 53 seconds West, 231.13 feet;

 

RUNNING THENCE North 77 degrees 56 minutes East, 443.63 feet to the westerly
side of Grand Avenue, at the point or place of BEGINNING.

 

44

--------------------------------------------------------------------------------


 

EXHIBIT A-5

 

Legal Description

 

92-10 Atlantic Avenue

Queens, NY

 

BLOCK 9027 LOT 11 AND BLOCK 9028 LOT 1 ON THE TAX MAP OF QUEENS COUNTY

 

Parcel 1 and 2 (Composite Description)

 

All that certain plot, piece or parcel of land with the buildings or
improvements thereon, erected, situate, lying and being in the Borough and
County of Queens, City and State of New York, bounded and described as follows:

 

BEGINNING at the corner formed by the intersection of the northwesterly line of
95th Avenue (a/k/a University Place, f/k/a Chichester Avenue) (60 feet wide)
with the southwesterly line of 93rd Street (a/k/a Clinton Place, f/k/a Woodhaven
Avenue) (60 feet wide) and from said point of BEGINNING;

 

RUNNING THENCE along said northwesterly line of 95th Avenue, South 40 degrees 26
minutes 58 seconds West, a distance of 299.96 feet to a point;

 

THENCE along the dividing line between Lot 1, Block 9028 and Lot 51 (n/f reputed
owner 7 Horizon Corp.), Block 9027, the following three (3) courses and
distances:

 

1.               NORTH 49 degrees 33 minutes 02 seconds West, a distance of
74.03 feet to a point;

 

2.               THENCE South 40 degrees 26 minutes 58 seconds West, a distance
of 3.85 feet to a point;

 

3. THENCE North 49 degrees 33 minute 02 seconds West, a distance of 24.97 feet
to a point;

 

THENCE along the dividing line between Lot 11, Lot 51 and Lot 65 (n/f reputed
owner 7 Horizon Corp.), Block 9027, South 40 degrees 26 minutes 58 seconds West,
a distance of 466.97 feet to a point;

 

THENCE along the dividing line between Lot 11 and Lot 80 (n/f reputed owner
Realex Development Corporation) and Lot 8 (n/f reputed owner Sutton
Associates, Inc.), Block 9027, North 49 degrees 33 minutes 02 seconds West, a
distance of 301.65 feet the southeasterly line of Atlantic Avenue (LIRR
division, 120.01 feet wide);

 

THENCE along said southeasterly line of Atlantic Avenue, North 40 degrees 26
minutes 58 seconds East, a distance of 50.48 feet to a point;

 

45

--------------------------------------------------------------------------------


 

THENCE along the dividing line between Lot 11 and Lot 102 (n/f reputed owner
Jack Sloane), Block 9027, the following five (5) courses and distances:

 

1.               SOUTH 49 degrees 33 minutes 02 seconds East, a distance of
38.53 feet to a point;

 

2.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 19.75 feet to a point;

 

3.               THENCE South 49 degrees 33 minutes 02 seconds East, a distance
of 15.00 feet to a point;

 

4.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 45.00 feet to a point;

 

5.               THENCE North 49 degrees 33 minutes 02 seconds West, a distance
of 15.00 feet a point;

 

THENCE continuing along the dividing line between Lot 11, Lot 102 and Lot 12
(n/f reputed owner Plainbridge, Inc.,) Block 9027, North 40 degrees 26 minutes
58 seconds East, a distance of 314.94 feet to a point;

 

THENCE continuing along the dividing line between Lot 11 and Lot 12, Block 9027,
the following four (4) courses and distances:

 

1.               SOUTH 49 degrees 33 minutes 02 seconds East, a distance of
11.67 feet to a point;

 

2.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 14.00 feet to a point;

 

3.               THENCE North 49 degrees 33 minutes 02 seconds West, a distance
of 11.67 feet to a point;

 

4.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 66.31 feet to a point;

 

THENCE along the dividing line between Lot 1, Block 9028 and Lot 12, Block 9027,
North 49 degrees 33 minutes 02 seconds West, a distance of 38.53 feet to a point
of the aforementioned southeasterly line of Atlantic Avenue;

 

THENCE along said southeasterly line of Atlantic Avenue, North 40 degrees 26
minutes 58 seconds East, a distance of 260.30 feet to a point on the
aforementioned southwesterly line of 93rd Street;

 

46

--------------------------------------------------------------------------------


 

THENCE along said southwesterly line of 93rd Street, South 49 degrees 33 minutes
02 seconds East, a distance of 400.65 feet to the corner aforesaid, the point or
place of BEGINNING.

 

Together with the benefit and burden of that certain Declaration of Easement by
Plainbridge, Inc. dated as of 1/11/1996 recorded 2/16/1996 in Reel 4278
Page 358. (affects Parcels 1 and 2)

 

47

--------------------------------------------------------------------------------


 

BLOCK 9027, LOT(S) 51 AND 65 ON THE TAX MAP OF QUEENS COUNTY

 

Parcel 3

 

ALL that certain lot, piece or parcel of land, situate, lying and being at
Woodhaven in the Fourth Ward of the Borough and County of Queens, City and State
of New York, bounded and described as follows:

 

BEGINNING at a point on the northerly side of 95th Avenue, formerly University
Place and Chichester Avenue distance 39.66 feet westerly from the corner formed
by the intersection of the northerly side of 95th Avenue with the former
westerly side of 92nd Street, discontinued and closed, (formerly Bigelow Avenue
or Place);

 

RUNNING THENCE northerly at right angles to 95th Avenue, 74.03 feet;

 

THENCE westerly and parallel with 95th Avenue, 3.85 feet;

 

THENCE northerly at right angles to 95th Avenue, 24.97 feet;

 

THENCE westerly parallel with 95th Avenue, 466.97 feet;

 

THENCE southerly at right angles to 95th Avenue and part of the distance through
a party wall, 99 feet to the northerly side of 95th Avenue;

 

THENCE easterly along said northerly side of 95th Avenue, 470.82 feet to the
point or place of BEGINNING.

 

ALL the herein distances and dimensions being according to the United States
Standard of Measurement.

 

Together with the benefit and burden of that certain Declaration of Easement by
and between Supermarkets General Corporation and 7 Horizon Corp., dated as of
August 7, 1987 and recorded November 17, 1987 in Reel 2494, Page 1380. (affects
Parcels 1, 2 and a portion of Parcel 3)

 

48

--------------------------------------------------------------------------------


 

EXHIBIT A-6

 

Legal Description

 

3901 Lancaster Pike

Wilmington, DE

 

Premises A:

 

ALL that certain lot, piece or parcel of land with the improvements erected
thereon, situate in Christiana Hundred, New Castle County and State of Delaware,
being more particularly bounded and described in accordance with that certain
ALTA/ACSM Land Title Survey prepared by Van DeMark & Lynch, Inc. for Pathmark
Stores, Inc. dated July 6, 1998, as revised (File No 333I6-L) as follows to wit:

 

BEGINNING at a monument found on the northeasterly side of the Lancaster Pike,
(S.R. 48) said point being a corner for lands now or formerly of Pennmark Real
Estate Group, L.L.C. (Deed Record 1848, Page 87), leased by Supermarkets General
Corporation Deed Record X, Volume 110, Page 272, said northeasterly side of
Lancaster Pike being distant northeasterly 53 feet therefrom at right angles
thereto the centerline, said point Beginning distant the three following
described courses and distances measured along the sides of the said Lancaster
Pike from a corner of lands now or formerly of E.I. DuPont DeNemours & Company:

 

(1)     North 62 degrees 13 minutes 60 seconds West, 242.24 feet to a point,

(2)     North 27 degrees 08 minutes 30 seconds East, 5.63 feet to a set drill
hole; and

(3)     North 48 degrees 21 minutes 59 seconds West, 51.64 feet to the point of
Beginning

 

THENCE from said point of Beginning and continuing along the various courses of
the said northeast side of Lancaster Pike, the three following described courses
and distances:

 

(1)     North 62 degrees 13 minutes 50 seconds West, 197.03 feet to a found
monument;

(2)     North 70 degrees 23 minutes 36 seconds West, 53.52 feet to a found
monument; and

(3)     North 64 degrees 24 minutes 10 seconds West, 141.71 feet to a found
monument in the line of lands said point being distant northeasterly 40.10 feet
therefrom measured at right angles thereto the said centerline of the Lancaster
Pike;

 

THENCE partially along the southeasterly line and along the northeasterly line
of said lands now or formerly of Shellhorn & Hill Incorporated, the two
following courses and distances: (1) North 18 degrees 18 minutes 30 seconds
East, 106.42 feet to a set iron pin; and (2) North 62 degrees 13 minutes 50
seconds West 130.35 feet to a found monument in the line of lands now or
formerly of Mother African UFCMP Church (Deed Record 1649, Page 27);

 

THENCE along lines of said lands now or formerly of Mother African UFCMP Church
the three following described courses and distances;

 

49

--------------------------------------------------------------------------------


 

(1)     North 28 degrees 21 minutes 00 seconds East, 40.00 feet to a found
monument;

(2)     North 62 degrees 13 minutes 50 seconds West, 3.02 feet to a found
monument; and

(3)     North 27 degrees 35 minutes 03 seconds East, 250.00 feet to a point, a
corner for lands now or formerly of Bellevue Office Plaza as shown on a Record
Land Development Plan recorded in the Office of the Recorder of Deeds in and for
New Castle County on Microfilm No. 6686;

 

THENCE, partially along the southwesterly line of said lands now or formerly of
Bellevue Office Plaza, South 62 degrees 13 minutes 50 seconds East, 538.93 feet
to a set nail, a corner for said lands leased by Supermarkets General
Corporation;

 

THENCE THEREBY, South 27 degrees 08 minutes 30 seconds West, 382.02 feet to a
point on the said northeasterly side of Lancaster Pike and the point and place
of Beginning.

 

Premises B:

 

ALL that certain parcel of land situate in Christiana Hundred, New Castle County
and State of Delaware, being more particularly bounded and described as follows,
to wit:

 

Beginning at a point on the northeasterly side of Lancaster Turnpike, at 70 feet
wide, said point of Beginning being North 62 degrees 13 minutes 50 seconds West
242.24 feet measured along the said northeasterly side of Lancaster Turnpike
from a corner common to lands of Commonwealth Trust Co., and lands now or
formerly of E.I. DuPont deNemours & Co.; thence from said point of Beginning and
along said northeasterly side of the Lancaster Turnpike, North 62 degrees 13
minutes 50 seconds West, 50.00 feet to a point, a corner for lands now or
formerly of Lancaster Investments, Inc.; thence thereby North 27 degrees 08
minutes 30 seconds East 400.02 feet to a corner; thence continuing along the
said line of lands of Lancaster Investments, Inc., South 62 degrees 13 minutes
50 seconds East 50.00 feet to a point; thence by a new line through lands of
Commonwealth Trust Co. South 27 degrees 08 minutes 30 seconds West 400.02 feet
to the first mentioned point and place of Beginning. Be the contents thereof
what they may.

 

50

--------------------------------------------------------------------------------


 

EXHIBITS B-1 THROUGH B-6

 

SUPERMARKET LEASE FORMS

 

(Attached)

 

51

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

LEASE FORM FOR UPPER DARBY, PA

 

52

--------------------------------------------------------------------------------


 

KEY NO:

 

LEASE

 

BY AND BETWEEN

 

WE APP UPPER DARBY LLC,

LANDLORD

 

AND

 

PATHMARK STORES, INC.,

TENANT

 

DEMISED PREMISES

 

AT

 

421 SOUTH 69TH BOULEVARD, UPPER DARBY, PENNSYLVANIA

 

53

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

EXHIBITS

1

2.

DEMISED PREMISES

1

3.

TERM

2

4.

RENEWAL PERIODS

2

5.

RENT

3

6.

USE AND OCCUPANCY

5

7.

TAXES

7

8.

SIGNAGE

8

9.

TRUE LEASE

8

10.

REPAIRS

9

11.

INSURANCE

9

12.

REQUIREMENTS OF LAW AND FIRE INSURANCE

10

13.

ALTERATIONS

10

14.

ACCESS TO DEMISED PREMISES

11

15.

UTILITIES

11

16.

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT

11

17.

TRADE FIXTURES

12

18.

ASSIGNMENT

13

19.

TITLE AND AUTHORITY

14

20.

QUIET ENJOYMENT

15

21.

UNAVOIDABLE DELAYS

15

22.

END OF TERM

15

23.

LANDLORD’S DEFAULT

16

24.

ADDITIONAL CHARGES

16

25.

TENANT’S DEFAULT

16

26.

DESTRUCTION

19

27.

EMINENT DOMAIN

20

28.

THIRD PARTY LITIGATION

21

29.

WAIVER OF DISTRAINT

21

30.

ESTOPPEL CERTIFICATES

21

31.

NOTICES

21

 

54

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

32.

BROKER

22

33.

LIENS

22

34.

DEFINITION OF LANDLORD

22

35.

ADJOINING OR ADJACENT PROPERTY

22

36.

ENVIRONMENTAL LAWS

23

37.

LEASEHOLD MORTGAGE

24

38.

INDEMNITY

26

39.

LIMITATION OF LANDLORD’S LIABILITY

26

40.

BOOKS AND RECORDS

27

41.

SATELLITE DISH

27

42.

NO PRESUMPTION AGAINST DRAFTER

27

43.

SUCCESSORS AND ASSIGNS; AFFILIATES

27

44.

CAPTIONS

27

45.

INVALIDITY OF CERTAIN PROVISIONS

27

46.

CHOICE OF LAW/JURISDICTION

28

47.

NO WAIVER

28

48.

ATTORNEY’S FEES

28

49.

WAIVER OF TRIAL BY JURY

28

50.

MISCELLANEOUS

28

51.

COUNTERPARTS

29

52.

INCORPORATION OF STATE LAW PROVISIONS

29

 

55

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of November           2010 (the “Effective
Date”), by and between WE APP UPPER DARBY LLC, a Delaware limited liability
company with an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue
Extension, Suite 303 Concord, Massachusetts 01742 Attn: Adam Winstanley
(hereinafter called “Landlord”), and PATHMARK STORES, INC., a Delaware
corporation, having an office at 2 Paragon Drive, Montvale, New Jersey 07645
(hereinafter called “Tenant”). This Lease is guaranteed by The Great Atlantic &
Pacific Tea Company, Inc., a Maryland corporation (“Guarantor”) pursuant to a
guaranty of even date herewith (as the same may be amended, supplemented or
modified from time to time, the “Guaranty”).

 

WITNESSETH:

 

Landlord and Tenant covenant and agree as follows:

 

1.           EXHIBITS. The following Exhibits are annexed hereto and made a part
hereof:

 

A.             Exhibit A, Site Plan of the Demised Premises;

 

B.              Exhibit B1, Legal Description of the Land;

 

C.              Exhibit B2, Existing Encumbrances on Land

 

D.              Exhibit C, Remedial Work

 

E.              Exhibit D, Form of Subordination, Non-Disturbance and Attornment
Agreement;

 

F.              Exhibit E, Memorandum of Lease;

 

G.              Exhibit F, Form of Guaranty;

 

H.              Exhibit G, Insurance Requirements;

 

I.               Exhibit H, Percentage Rent;

 

J.               Exhibit I, Local Law Addendum; and

 

K.              Exhibit J, Confidentiality Agreement.

 

2.           DEMISED PREMISES.

 

A. Landlord hereby leases to Tenant and Tenant hereby takes from Landlord that
certain parcel of land (hereinafter called “Land”) commonly known as 421 South
69th Boulevard, Upper Darby, Pennsylvania and more particularly described on
Exhibit B1 and the buildings and other improvements now or hereafter erected on
the Land together with the benefit of and subject to any and all easements,
appurtenances, rights and privileges and other matters of record now or
hereafter arising including those described in Exhibit B2. The land is currently

 

56

--------------------------------------------------------------------------------


 

improved by an existing building consisting of approximately 52,791 square feet
of space (the “Building”), as more particularly shown on the Site Plan attached
hereto as Exhibit A. The Building and any other buildings and improvements now
or hereafter erected on the Land shall be hereinafter called “Improvements.” The
Land and any Improvements are hereinafter collectively called the “Demised
Premises.”

 

B. Tenant or its Affiliates owned or leased the Demised Premises prior to their
being purchased by Landlord. Landlord shall have no obligation or risk
whatsoever with respect to the condition of the Demised Premises, Tenant taking
the Demised Premises “AS IS, WHERE IS, WITH ALL FAULTS”. Tenant acknowledges
that it has had full opportunity to inspect the Demised Premises with
engineering and other consultants of its choice. Tenant’s commencing possession
under this Lease shall be deemed an acknowledgment that the condition of the
Demised Premises is satisfactory. Tenant further acknowledges that neither
Landlord nor any person acting under Landlord has made or implied any
representations or warranties whatsoever concerning the Demised Premises, their
condition or this Lease except as set forth in Section 19.

 

3.           TERM.

 

A.             The term of this Lease (“Term”) shall commence (the “Commencement
Date”) on the Effective Date and shall continue to and include the date (the
“Expiration Date”) that is twenty (20) years after the day before the
Commencement Date if the Commencement Date is the first day of a month, or
twenty (20) years after the last day of the month in which the Commencement Date
occurs if the Commencement Date is not the first day of a month.

 

B.              The term “Lease Year” shall mean the following: the first Lease
Year shall be the 12 month period commencing on the Commencement Date if the
Commencement Date is the first day of a month, or on the first day of the month
immediately following the month in which the Commencement Date occurs if the
Commencement Date is not the first day of a month; and each succeeding 12 month
period thereafter shall be a Lease Year.

 

4. RENEWAL PERIODS. Tenant shall have the right and option to extend the Term of
this Lease from the date upon which it would otherwise expire for ten
(10) separate consecutive renewal periods of five (5) years each (each such
period being hereinafter called a “Renewal Period”) upon the same terms and
conditions as are herein set forth except the rent for such Renewal Period shall
be as provided in Section 5 below; provided, however, that at the time of so
electing to extend and also at the time any Renewal Period commences Tenant is
not in default beyond any applicable notice and cure period, and this Lease is
then in full force and effect. If Tenant fails timely so to exercise its option
for any Renewal Period, time being of the essence, Tenant shall have no further
extension rights hereunder. All references to the Term shall mean the Initial
Term as it may be extended by any Renewal Period. If Tenant elects to exercise
any one or more of said options to renew, it shall do so by giving written
notice (“Renewal Notice”) of such election to Landlord at any time during the
term of this Lease (including any Renewal Periods) on or before the date which
is three hundred sixty five (365) days before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed by the
exercise of such option or options. If Tenant elects to exercise any one or more
of said options to renew by serving a Renewal Notice in accordance with the
foregoing, the

 

57

--------------------------------------------------------------------------------


 

Term of this Lease shall be automatically extended for the Renewal
Period(s) covered by the Renewal Notice without execution of an extension or
renewal lease. If Tenant shall not have given notice of such election to
Landlord by such date in respect of any Renewal Period, Landlord shall (unless
notice shall have been given as hereinafter specifically permitted) give notice
to Tenant that Tenant has failed to give notice of such election to Landlord
(hereinafter called the “Option Notice”). Tenant’s time to give notice of such
election shall continue until the date which is sixty (60) days after receipt of
the Option Notice. Landlord shall not give the Option Notice prior to the date
which is four hundred twenty-five (425) days before the Expiration Date. If
Landlord shall not have given the Option Notice prior to the date which is four
hundred twenty-five (425) days before the beginning of the next succeeding
Renewal Period, the term of this Lease shall be extended beyond the Expiration
Date to the date which is four hundred twenty-five (425) days after the date on
which the Option Notice is given by Landlord.

 

5.               RENT.

 

A. Beginning on the Commencement Date and continuing throughout the Term, Tenant
covenants and agrees to pay Landlord for the Demised Premises, without previous
demand therefor, fixed annual rent (“Fixed Annual Rent”) as follows:

 

Lease Year

 

Fixed Annual Rent

 

Fixed Monthly Rent

 

1-5

 

$

1,059,420.00

 

$

88,285.00

 

6-10

 

$

1,112,391.00

 

$

92,699.25

 

11-15

 

$

1,168,010.55

 

$

97,334.21

 

16-20

 

$

1,226,411.08

 

$

102,200.92

 

 

 

 

 

 

 

First Renewal Period

 

 

 

 

 

21-25

 

$

1,287,731.63

 

$

107,310.97

 

 

 

 

 

 

 

Second Renewal Period

 

 

 

 

 

26-30

 

$

1,352,118.21

 

$

112,676.52

 

 

 

 

 

 

 

Third Renewal Period

 

 

 

 

 

31-35

 

$

1,419,724.12

 

$

118,310.34

 

 

 

 

 

 

 

Fourth Renewal Period

 

 

 

 

 

36-40

 

$

1,490,710.33

 

$

124,225.86

 

 

 

 

 

 

 

Fifth Renewal Period

 

 

 

 

 

41-45

 

$

1,565,245.85

 

$

130,437.15

 

 

 

 

 

 

 

Sixth Renewal Period

 

 

 

 

 

46-50

 

$

1,643,508.14

 

$

136,959.01

 

 

 

 

 

 

 

Seventh Renewal Period

 

 

 

 

 

5 1-55

 

$

1,725,683.55

 

$

143,806.96

 

 

58

--------------------------------------------------------------------------------


 

Eighth Renewal Period

 

 

 

 

 

56-60

 

$

1,811,967.72

 

$

150,997.31

 

 

 

 

 

 

 

Ninth Renewal Period

 

 

 

 

 

61-65

 

$

1,902,566.11

 

$

158,547.18

 

 

 

 

 

 

 

Tenth Renewal Period

 

 

 

 

 

66-70

 

$

1,997,694.41

 

$

166,474.53

 

 

B.              All Fixed Annual Rent shall be payable by Tenant in equal
monthly installments in advance on the first day of every calendar month during
the Term of this Lease (and any Renewal Periods), and shall be payable at the
office of the Landlord first above set forth or at such other address as
Landlord shall have given in a notice to Tenant) in current U.S. currency by
check drawn on a clearinghouse bank and payable directly to Landlord (or, if
requested by Landlord from time to time by electronic fund transfer, to an
account designated by Landlord). Rent for a part of a month shall be prorated on
a daily basis and paid on the Commencement Date. Further, the rent for the first
full month shall be paid on the Commencement Date.

 

C.              Beginning on the Commencement Date and continuing throughout the
Term, Tenant covenants and agrees to pay, without previous demand therefor, all
sums other than Fixed Annual Rent due under or required to be paid by this Lease
(all of the foregoing being “Additional Rent” regardless of however defined or
described in this Lease).

 

D. It is the intention of the parties hereto that the Fixed Annual Rent payable
hereunder shall be net to Landlord free of cost, charge, offset, diminution or
other deduction, so that this Lease shall yield to Landlord the net Fixed Annual
Rent specified herein during the Term of this Lease. Notwithstanding applicable
law to the contrary and with the sole exception of those costs, expenses and
obligations expressly stated in this Lease to be the sole responsibility of
Landlord (or the responsibility of third parties as provided in Section 36C),
all costs, expenses and obligations of every kind and nature whatsoever relating
to this Lease, the Demised Premises or imposed on Landlord under applicable law
either now existing or hereafter enacted and whether or not within the
contemplation of the parties on account of this Lease, the Demised Premises or
Landlord’s interest in the Demised Premises are assumed and shall be paid by
Tenant when and as due as Additional Rent. Without limiting the generality of
the foregoing, Tenant shall at its sole expense (which expense shall be deemed
Additional Rent hereunder) be responsible for payment of all Taxes, all
electricity, telecommunication service, gas, water, sewer, telephone, refuse
disposal, and other charges for utilities and services supplied to the Demised
Premises, insurance costs, amounts due under any title encumbrance matter
described in Exhibit B2, and all costs of cleaning, maintaining, repairing and
replacing the Demised Premises or any portion thereof and of complying with all
laws now existing or hereafter enacted including all Environmental Laws (defined
below). Any cost, expense or obligation directly relating to the Demised
Premises that is not expressly declared in this Lease to be that of Landlord
shall be deemed to be an obligation of Tenant to be performed by Tenant at
Tenant’s sole expense, and to the greatest extent permitted by law Tenant shall
indemnify and defend Landlord against, and hold Landlord harmless from, the
same, and Tenant’s liability for the payment and performance of such amounts and
obligations that shall arise during the Term is

 

59

--------------------------------------------------------------------------------


 

hereby expressly provided to survive the expiration of the Term or early
termination of this Lease. Fixed Annual Rent, Additional Rent, and all other
sums payable hereunder by Tenant, shall be paid without notice or demand, and
without set off, counterclaim, recoupment, abatement, suspension, deduction, or
defense (other than payment) whatsoever. Except as otherwise expressly set forth
in this Lease with respect to certain events of casualty in Section 26 or
condemnation in Section 27, Tenant shall in no event have any right to terminate
this Lease, and any right so to terminate (or to abate, suspend, set off or
otherwise deduct from Fixed Annual Rent or Additional Rent) under applicable law
is hereby waived to the greatest extent permitted by law. It is the intention of
the parties that the obligations of Tenant hereunder shall be separate and
independent covenants and shall not be discharged or otherwise affected by any
law or regulation now or hereafter applicable to the Demised Premises or any
other restriction on Tenant’s use, and that Fixed Annual Rent, Additional Rent,
and all other sums payable by Tenant hereunder shall continue to be payable in
all events, and that the obligations of Tenant hereunder shall continue
unaffected throughout the Term. Landlord, at its sole cost and expense, shall be
responsible for the following: (i) payment of any amounts relating to Fee
Mortgages or other encumbrances or liens created by Landlord, (ii) management
fees, administrative costs, professional fees and any other costs incidental to
its fee ownership of the Demised Premises; and (iii) and cost, expense, or
liability resulting from the negligent or willful misconduct of Landlord, its
employees or agents.

 

E. If any person (other than an Affiliate of the initial Guarantor (being The
Great Atlantic & Pacific Tea Company, Inc.) or a successor by merger of
acquisition) becomes an assignee of this Lease or sublets all or substantially
all of the Demised Premises or otherwise becomes or is a Tenant under this
Lease, such occurrence shall be a Percentage Rent Event and the provisions of
Exhibit H shall immediately become applicable for the remainder of the Term.

 

6.               USE AND OCCUPANCY.

 

A. The Demised Premises may be used and occupied for the operation of a
supermarket, drugstore, automated teller machine, bank, all other uses customary
and incidental to a supermarket and, so long as the Minimum Credit Test (defined
in Section 25D) is then met, all other lawful purpose or purposes.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to open, to conduct or to remain open for the conduct of any
business in the Demised Premises but shall nevertheless pay Fixed Annual Rent
and all Additional Rent when and as the same is due. At all times Tenant shall
comply with all laws, ordinances and bylaws, regulations, codes, (including,
without limitation, the Americans With Disabilities Act of 1990, or “ADA”)
permits, orders and conditions of any special permits or other governmental
approvals (“law” or “laws”) applicable from time to time to the Demised Premises
or Tenant or both, foreseen or unforeseen, and whether or not the same interfere
with Tenant’s occupancy. Tenant shall procure all approvals, licenses and
permits, in each case promptly giving Landlord true and complete copies of the
same and all applications therefor. Tenant shall never overload any of the
Building systems, including the floors and mechanical, electrical and structural
systems, and shall also keep the Demised Premises equipped with appropriate
safety appliances and comply with all requirements of insurance and of insurance
inspection or rating bureaus. Tenant shall not itself, nor shall Tenant permit
or suffer persons acting under Tenant to, either with or without negligence,
injure, overload, deface, damage or otherwise harm the Demised Premises or any
part thereof or use the Demised Premises contrary

 

60

--------------------------------------------------------------------------------


 

to any law or in a manner likely to create any nuisance. It is intended that
Tenant bear the sole risk of all present or future laws affecting the Demised
Premises, and Landlord shall not suffer any reduction in any rent on account of
the enforcement of laws.

 

B.              Subject to Landlord’s consent, not to be unreasonably withheld,
delayed or conditioned, Tenant shall have the right to enter into agreements
with utility companies creating easements in favor of the utility companies as
are required in order to service the Demised Premises. Also subject to
Landlord’s consent, not to be unreasonably withheld, delayed or conditioned,
Tenant may enter into reciprocal parking agreements and easements for ingress
and egress as are required in order to service the Demised Premises and any
adjoining or adjacent land designated by Tenant. Landlord covenants and agrees
to execute any and all documents, instruments or certificates reasonably
required in connection with such matters to which it has given its consent, and
to take all other action, in order to effectuate the same, all at Tenant’s cost
and expense. In no event, however, shall Landlord be required to consent to nor
shall Tenant have the power to enter into any easement or reciprocal parking
agreement (i) that is for a term in excess of the term of this Lease (as the
same may be renewed or extended) except for utility and access easements that
may be perpetual or otherwise extend beyond the term of this lease, or (ii) that
diminishes the economic value of the Land. Landlord further covenants and
agrees, upon request of tenant, to convey without compensation therefor,
insubstantial perimeter portions of the Land for highway or roadway purposes, to
the state in which the demised premises are situate or any other municipal or
governmental body, provided, however, that any such conveyance shall not
constitute a taking (as defined in section 28 below) nor constitute grounds for
tenant to terminate this Lease. Notwithstanding anything to the contrary or
otherwise set forth herein, any encumbrance on the Demised Premises shall be
subject to any requirements imposed by any Fee Mortgage (provided that Landlord
shall reasonably cooperate with Tenant, at no out of pocket cost to Landlord, in
connection with obtaining any requisite consent from any Fee Mortgagee as
defined below).

 

C.              The provisions of this paragraph shall only apply if and only if
the Minimum Credit Test is not met. If Tenant either gives Landlord written
notice of Tenant’s intention to discontinue permanently the operation of its
business in the Demised Premises or any part of the Demised Premises or
discontinues the operation of its business in the Demised Premises or any part
of the Demised Premises for a period of one (1) year for any reason (other than
Destruction or Taking that pursuant to the applicable provisions of this Lease
entitles Tenant to terminate this Lease), then Landlord may terminate this Lease
as to the Demised Premises, or if applicable, the part of the Demised Premises
with respect to which Tenant has given notice of its intention to discontinue,
or in which Tenant has discontinued, its operations, by thirty (30) days’
written notice to Tenant of Landlord’s election to terminate this Lease (or, if
applicable, Landlord’s election to terminate this Lease as to the part of the
Demised Premises with respect to which Tenant has given notice of its intention
to discontinue, or in which Tenant has discontinued, its operations). Tenant may
override Landlord’s election only once by, as applicable, resuming operations of
its business in the Demised Premises within twenty-five (25) days after receipt
of Landlord’s notice or by rescinding its notice of its intention to discontinue
its business in writing to Landlord delivered within twenty-five (25) days after
receipt of Landlord’s notice.

 

61

--------------------------------------------------------------------------------


 

7.               TAXES.

 

A.             Tenant shall, during the term of this Lease, as Additional Rent,
pay and discharge punctually, as and when the same shall become due and payable,
all taxes, special and general assessments, water rents, rates and charges,
sewer rents and other governmental impositions and charges of every kind and
nature whatsoever, extraordinary as well as ordinary, including rent and/or
occupancy taxes (hereinafter collectively referred to as “Taxes”), and each and
every installment thereof that shall or may during the term of this Lease,
become due and payable, or liens upon the Demised Premises or any part thereof,
together with all interest and penalties thereon, under or by virtue of all
present or future laws, ordinances, requirements, orders, directives, rules or
regulations of the Federal, State, County, Town and City Governments and of all
other governmental authorities whatsoever (all of which shall also be included
in the term “Taxes” as heretofore defined).

 

B.              To the extent permitted by law, Tenant or its designees shall
have the right to apply for the conversion of any assessment for local
improvements assessed during the term of this Lease in order to cause the same
to be payable in annual installments. Landlord agrees to permit the application
for the foregoing conversion to be filed in Landlord’s name, if necessary, and
shall execute any and all documents, instruments or certificates reasonably
requested by Tenant to accomplish the foregoing.

 

C.              Tenant shall be deemed to have complied with the covenants of
this Lease if payment of Taxes shall have been made either within any period
allowed by law or by the applicable governmental authority during which payment
is permitted without penalty so long as the Taxes shall never become subject to
a tax sale on the Demised Premises or subject Landlord to any civil or criminal
liability. Tenant shall produce and exhibit to Landlord satisfactory evidence of
payment prior to the expiration of any such period.

 

D.              All Taxes shall be apportioned pro rata between Landlord and
Tenant in accordance with the respective portions of such year during which the
Term shall be in effect. Notwithstanding anything to the contrary contained
herein, if the Term hereof terminates prior to the date which would have been
the expiration thereof but for the earlier termination, then Tenant shall pay
those Taxes which would have been paid by Tenant to and including the term
expiration date and this obligation shall expressly survive such termination.

 

E. So long as the requirements of Paragraph C of this Section are complied with,
Tenant or its designees shall have the right to contest or review all Taxes by
legal proceedings, or in such other manner as it may deem suitable. Tenant or
its designees shall inform Landlord of any such proceedings and conduct such
proceedings promptly at its own cost and expense, and free of any expenses to
Landlord, and if necessary, in the name of and with the cooperation of Landlord
(so long as Landlord’s cooperation does not involve incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant). Landlord
shall execute all documents, instruments or certificates reasonably necessary
and correct to accomplish the foregoing. Notwithstanding anything to the
contrary or otherwise set forth herein, any such contest shall be subject to
compliance with all applicable provisions of any Fee Mortgage (provided that
Landlord shall reasonably cooperate with Tenant, at no material out of pocket
cost to Landlord, in connection with such compliance).

 

62

--------------------------------------------------------------------------------


 

F.              Landlord covenants and agrees that any refunds or rebates on
account of Taxes paid by Tenant pursuant to the provisions of this Lease shall
belong to Tenant. Any refunds received by Landlord shall be deemed trust funds
and as such are to be received by Landlord in trust and paid to Tenant
forthwith. Landlord will, upon the request of Tenant, sign any receipts that may
be necessary to secure the payment of any such refund or rebate, directly to
Tenant and/or will pay over to Tenant such refund or rebate as received by
Landlord. Landlord further covenants and agrees on request of Tenant at any
time, and from time to time, but without cost to Landlord, to make application
individually (if legally required) or to join in Tenant’s application (if
legally required) for separate tax assessments for such portions of the Demised
Premises as Tenant shall at any time, and from time to time, reasonably
designate. Landlord hereby agrees, upon request of Tenant, to execute all
documents, instruments or certificates as shall reasonably be required by Tenant
(so long as the same impose no material obligations on Landlord or expose
Landlord to any liability).

 

G.              Nothing herein or in this Lease otherwise contained shall
require or be construed to require Tenant to pay any inheritance, estate,
succession, transfer, gift, franchise, income or profit taxes, that are or may
be imposed upon Landlord, its successors or assigns, whether arising out of
Landlord’s ownership of the Demised Premises, this Lease or otherwise; provided,
however, that if at any time hereafter there is levied any tax on Landlord in
lieu of real estate taxes based solely upon the ownership of real property, by
property owners, in general, within the tax jurisdiction within which the
Demised Premises are located, then such tax shall be considered to be an item of
Taxes but for purposes of computing the amount of such tax payable by Tenant,
the Demised Premises shall be deemed to be the sole real property owned by
Landlord.

 

H. In the event that any fee mortgagee (“Fee Mortgagee”) requires the escrow of
Real Estate Taxes or insurance premiums, Tenant shall pay to such Fee Mortgagee
in escrow, on the first day of each and every month during the term of this
Lease, one twelfth (1/12) of all estimated charges for the ensuing twelve (12)
month period as reasonably estimated by the Fee Mortgagee based on current bills
for same. Tenant shall deposit at least ten (10) days prior to the first date on
which any interest or penalty will accrue such additional amounts as may be
necessary so that there shall at all times be sufficient funds in escrow to pay
such charges.

 

8.              SIGNAGE. Tenant and any assignee or subtenant of Tenant shall
have the right to install, maintain and replace in, on or in front of any
Improvement or location on the Demised Premises or in any part thereof such
signs and advertising matter as Tenant, and with Tenant’s consent, any such
assignee or subtenant of Tenant may desire, provided that Tenant shall comply
with any applicable requirements of governmental authorities having jurisdiction
and shall obtain any necessary permits for such purposes. As used in this
Section, the word “sign” shall be construed to include any placard, pylon, logo,
light or other advertising symbol or object, irrespective or whether same be
temporary or permanent. All signs shall be Tenant’s personal property and shall
be maintained and removed by Tenant upon termination of this Lease at Tenant’s
sole expense.

 

9.              TRUE LEASE. It is the intent of Landlord and Tenant and the
parties agree that this Lease is a true lease and that this Lease does not
represent a financing agreement. Each party shall reflect the transaction
represented hereby in all applicable books, records, and reports

 

63

--------------------------------------------------------------------------------


 

(including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.

 

10.            REPAIRS. Tenant shall, at all times during the Term of this
Lease, and at its own cost and expense, keep and maintain or cause to be kept
and maintained in repair and good condition the Building and improvements at any
time erected on the Demised Premises. Without limitation, Tenant shall perform
the Remedial Work described in Exhibit C. Landlord shall not be required to
furnish services or facilities or to make any improvements, repairs,
replacements or alterations in or to the Demised Premises whatsoever during the
Term of this Lease. Without limiting the generality of the foregoing, Tenant
shall be responsible for the entire Demised Premises and shall manage, maintain,
repair, replace, clean, secure, protect, defend and keep in compliance with all
governmental requirements, now existing or hereafter enacted, the Demised
Premises and all improvements and appurtenances and all utilities, facilities,
installations and equipment used in connection therewith, including all walls,
all floor coverings, glass, windows, doors, partitions, exterior and interior
lighting, signage, elevators, electrical, plumbing, heating, ventilating, fire
protection and life safety, security and other building systems, water and
sewage systems and other fixtures or equipment serving the Demised Premises,
keeping the Demised Premises and all improvements and appurtenances in at least
as good condition as on the Commencement Date. Without limitation, Tenant shall
provide all cleaning, painting, janitorial services, rubbish disposal, periodic
exterior waterproofing treatments to the Building, window caulking, maintenance
of all gas, water, electric and other utility lines from public ways to the
Demised Premises, and shall repair, maintain and replace all landscaping, roads,
parking areas, and walkways appurtenant to the Demised Premises, and shall
provide all snowplowing services thereto. Tenant shall provide a copy of all
current vendor contracts, if any, relating to the foregoing to Landlord at least
annually and from time to time otherwise upon Landlord’s request.

 

11.            INSURANCE.

 

A.             Tenant shall maintain at its own cost and expense insurance
policies insuring against loss by fire, lightning, the perils of extended
coverage and malicious mischief covering the Demised Premises and the other
Improvements in the Demised Premises and other perils as more fully described in
Exhibit G.

 

B.              So long as Tenant performs its obligations in Paragraph A of
this Section, Landlord hereby waives all rights of recovery against Tenant and
any other occupant(s) of the Demised Premises and any of their agents and
employees for damage or destruction to any and all of the Improvements,
including without limitation, the Building, arising out of fire or other
casualty whether or not caused by acts or negligence of the aforementioned
persons. Tenant hereby waives all rights of recovery against Landlord, its
agents and employees for damage or destruction to any and all of the
Improvements, including without limitation, the Building and to Tenant’s trade
fixtures, equipment and inventory arising out of fire or other casualty whether
or not caused by the acts or negligence of Landlord, its agents or employees.

 

C.              Tenant shall maintain at its own cost and expense public
liability and other insurance in accordance with the requirements of Exhibit G.

 

64

--------------------------------------------------------------------------------


 

D.              Any insurance required to be provided by Tenant pursuant to this
Lease may be provided by blanket insurance covering the Demised Premises and
other locations of Tenant, provided such blanket insurance complies with all of
the other requirements of this Lease with respect to the type of insurance
covered by blanket policies. If Tenant elects to insure the Demised Premises
under any blanket insurance policy, Tenant shall furnish to Landlord a
certificate of insurance showing the Demised Premises as a location insured
under any such blanket insurance policy to the extent of the limits required in
Exhibit G. Tenant shall furnish to Landlord and any Fee Mortgagee as to which
Tenant has received a notice containing such mortgagee’s name and address a
duplicate original copy or certificate of the policies of insurance required to
be carried by Tenant.

 

E.              Notwithstanding anything to the contrary contained herein,
Tenant may carry any required insurance on trade fixtures and equipment
described in Section 17 under a program of self-insurance or to carry insurance
with deductibles in excess of part or all of the amounts of insurance required
under Exhibit G hereunder.

 

F. If Tenant fails to perform any covenant in this Section and such failure
continues for more than three (3) days after written notice, then, without
limiting any of Landlord’s other rights and notwithstanding any other provision
of this Lease concerning notice and cure of defaults, Landlord may but need not
obtain such insurance, and Tenant shall pay the cost thereof upon demand as
Additional Rent.

 

12.            REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with
and shall from time to time conform the Demised Premises to every applicable
requirement of law, duly constituted authority, Board of Fire Underwriters
having jurisdiction or of the carriers of all insurance on the Demised Premises
(all of the foregoing being hereinafter called “Legal Requirements”). Tenant
shall have the right upon giving notice to Landlord to contest any obligations
imposed upon Tenant pursuant to the provisions of this Section and to defer
compliance during the pendency of such contest, if the failure of Tenant to so
comply will not subject Landlord to civil or criminal penalty or liability.
Landlord shall cooperate with Tenant in such contest (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall execute any documents
reasonably required in furtherance of such purpose. Tenant shall not apply for
any change in zoning applicable to the Land or the Demised Premises without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

 

13.            ALTERATIONS. Tenant may at its own expense from time to time,
during the term hereof, make such alterations, additions, improvements and
changes, structural or otherwise (hereinafter called “Alterations”), in and to
the Demised Premises which it may deem necessary or desirable, provided such
Alterations shall not reduce the value of the Demised Premises. Tenant, in
making any Alterations, shall use materials of equal or better quality than
those used in the construction of the Demised Premises and comply with all Legal
Requirements. Tenant shall obtain or cause to be obtained all building permits,
licenses, temporary and permanent certificates of occupancy and other
governmental approvals that may be required in connection with the making of
Alterations. Landlord shall cooperate with Tenant in the obtaining thereof (so
long as Landlord’s cooperation does not involve (a) incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant or (b) breach
of any covenants binding on

 

65

--------------------------------------------------------------------------------


 

Landlord or the Demised Premises, including, without limitation, any mortgage)
and shall execute any documents required in furtherance of such purpose. Tenant
may, but shall not be obligated to, remove any Alteration so long as such
removal does not materially and adversely affect any heating, ventilating,
mechanical, electrical, structural, roof or life safety elements of the Building
and Tenant shall repair all damage that results from such removal and restore
the Demised Premises to a functional condition (including the filling of all
floor and wall holes, the removal of all disconnected wiring back to junction
boxes and the replacement of all damaged ceiling tiles). Upon completion of any
Alteration that is not Cosmetic Work, Tenant shall promptly deliver to Landlord
plans showing such Alteration as built. “Cosmetic Work” shall mean painting,
carpeting and wall coverings and the like and the addition or deletion of
interior non structural partitions, provided such work does not materially and
adversely affect any roof, structural, mechanical, electrical, utility, fire
protection or life safety systems or other systems or equipment of the Building.

 

14.            ACCESS TO DEMISED PREMISES. Tenant shall permit Landlord to enter
upon the Demised Premises at all reasonable times approved by Tenant to examine
the Demised Premises, and during the six (6) month period preceding the
Expiration Date, to exhibit the Demised Premises to prospective tenants,
provided that Landlord shall not unreasonably interfere with the conduct of
business therein.

 

15.            UTILITIES.

 

A.             Tenant shall arrange and pay for any and all utility services to
the Demised Premises, including, without limitation, telecommunications, water,
gas, electricity and fuel used by it in the Demised Premises. Tenant shall pay
all sewer charges assessed by the municipal authority having jurisdiction. The
failure or interruption of any utility services shall be at Tenant’s sole risk
and Landlord shall not suffer any reduction in any rent on account thereof.

 

B.              Tenant shall have the sole right to apply for, claim and receive
any rebate, reimbursement, credit, or payment from any utility company providing
service to the Building resulting from Tenant’s installation of energy saving
equipment in or on the Building.

 

16.            SUBORDINATION, NON DISTURBANCE AND ATTORNMENT. This Lease shall
become subject and subordinate to the lien of any Fee Mortgagee of the entire
fee interest of the Demised Premises, and any renewals, modifications or
extensions thereof, provided that a Subordination, Non Disturbance and
Attornment Agreement (“SNDA”) substantially in the form annexed hereto as
Exhibit D (or a reasonably equivalent form that is reasonably acceptable to
Tenant and the applicable Fee Mortgagee) is executed, acknowledged and delivered
by such Fee Mortgagee to Tenant. If the Fee Mortgagee requires that this Lease
have priority over such mortgage, Tenant shall, upon request of the Fee
Mortgagee, execute, acknowledge and deliver to the Fee Mortgagee an agreement
acknowledging such priority.

 

17.            TRADE FIXTURES.

 

A.             All trade fixtures and equipment whether owned by Tenant or
leased by Tenant from a Lessor/Owner (hereinafter called the “Equipment Lessor”)
installed in the

 

66

--------------------------------------------------------------------------------


 

Demised Premises, regardless of the manner or mode of attachment, shall be and
remain the property of Tenant or any such Equipment Lessor and may be removed by
Tenant or any such Equipment Lessor at any time. In no event (including a
default under this Lease) shall Landlord have any liens, rights or claims in
Tenant’s or Equipment Lessor’s trade fixtures and equipment and Landlord agrees
to execute and deliver to Tenant and Equipment Lessor, within ten (10) days
after request therefor, any document reasonably required by Tenant or Equipment
Lessor in order to evidence the foregoing, so long as the same is reasonably
acceptable to Landlord and any Fee Mortgagee. Tenant shall promptly repair all
damage to the Building caused by the removal of any such trade fixtures or
equipment. Notwithstanding anything to the contrary in this Lease, the following
shall not constitute trade fixtures or equipment for purposes of this Lease and
neither Tenant nor any Equipment Lessor shall own or have any right to remove
the same (and, without limiting the generality of the foregoing, the following
shall not be subject to the provisions of this Paragraph A or Paragraph B of
this Section 17): (i) the HVAC system, plumbing, alarm, electric, life safety
and other building systems used to operate the Building or maintain the
certificate of occupancy, and (ii) any “fixtures” as such term is defined in the
applicable Uniform Commercial Code.

 

B.              In the event Tenant shall enter into any arrangement to finance
all or any portion of its trade fixtures or equipment either before or after the
installation thereof in the Demised Premises and whether such financing shall be
in the form of a mortgage, financing agreement, equipment lease, equipment sale
leaseback or otherwise and in the event the lessor or secured party thereunder
shall provide written notice to Landlord that it requires a copy of any default
sent by Landlord to Tenant under this Lease also to be sent to such person
(hereinafter called the “Owner/Secured Party”), then Landlord upon receipt of
such requirement shall simultaneously send a copy of any default notice to such
Owner/Secured Party at the address furnished to Landlord; provided that
Landlord’s failure to deliver any such copy to the Owner/Secured Party shall not
affect Landlord’s exercise of any right or remedy under this Lease in any way
whatsoever. The copy of any such default notice shall be sent to such
Owner/Secured Party in the same manner as notices are required to be sent and in
the same manner as such notice is being sent to Tenant hereunder. Landlord
further agrees that any such Owner/Secured Party shall have the right, but not
the obligation, to remedy or cure any default of Tenant under this Lease within
the same period of time granted to Tenant to remedy or cure any such default
under this Lease.

 

C.              All trade fixtures and other personal property (which term shall
include without limitation food and inventory) of any person that is located on
the Demised Premises shall be at the sole risk of Tenant. Landlord shall not be
liable for any loss or damage to person or property resulting from any accident,
theft, vandalism or other occurrence on the Demised Premises, including damage
resulting from water, wind, ice, steam, explosion, fire, smoke, chemicals, the
rising of water or leaking or bursting of pipes or sprinklers, defect, failure
or any other cause.

 

18. ASSIGNMENT.

 

A. Subject to paragraph (B) of this Section, Tenant may sublet all or any part
of the Demised Premises, or license the use of any portion thereof or assign
this Lease, but Tenant and Guarantor shall nevertheless continue to remain
liable hereunder. Any assignee of

 

67

--------------------------------------------------------------------------------


 

the Lease and any sublessee or licensee of all or substantially all of the
Demised Premises shall become jointly and severally liable to Landlord, and any
such transferee shall upon Landlord’s request execute and deliver an instrument
in confirmation thereof. In the case of any assignment of this Lease or any
sublease or licensee of all or substantially all of the Demised Premises, Tenant
shall promptly deliver to Landlord a true and complete copy of the transfer
instruments. No transfer of all or any portion of the Demised Premises or
Landlord’s consent thereto shall be deemed a waiver of the provisions of this
Section, or a release of Tenant or any Guarantor.

 

B.              So long as the Minimum Credit Test is not met (however the
following provisions of this paragraph B shall not apply at any time when the
Minimum Credit Test is met), Tenant shall not assign this Lease or sublet or
license all or substantially all of the Demised Premises to any transferee
unless (x) such transferee (1) operates at least five (5) other grocery stores
and (2) has Tangible Net Worth” (as defined in Section 25 below) of at least One
Hundred Million Dollars ($100,000,000) or (y) if such transferee does not meet
the requirements of (1) and (2) then such transferee must be approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
If Tenant desires to so transfer this Lease to a person who does not meet the
requirements of (1) and (2) in the preceding sentence, then Tenant shall give
notice of such intended transfer to Landlord together with reasonable
information on its grocery store business and its audited financial statements
for the three most recent years showing the credit of the proposed transferee
and the proposed terms of the transfer. Upon receiving such information Landlord
shall have thirty (30) days to elect by written notice to Tenant to do one of
the following (and any failure of Landlord to affirmatively elect one or the
other shall be deemed to be an election by Landlord to consent to such transfer:
(a) approve such transfer, (b) disapprove such transfer, or (c) terminate the
Term of this Lease on any date which is no sooner than one-hundred twenty (120)
days after such election notice and no later than one-hundred eighty (180) days
after such election. If Landlord elects to terminate this Lease and thereafter
within one-hundred twenty (120) days enters into a lease or other agreement with
Tenant’s proposed transferee, any transfer payment that was to have been made to
Tenant by such transferee as specifically disclosed in writing as such to
Landlord in the proposed terms of the transfer furnished to Landlord as provided
above shall be paid by Landlord to Tenant out of the first rent amounts received
by Landlord from such transferee until the transfer payment is paid to Tenant in
full. For purposes of the previous sentence, a “transfer payment” shall include
proposed sublease income in excess of the rent under this Lease, and in such
cases Landlord’s payment to Tenant shall be a liquidated amount equal to such
excess rent at a discount rate of ten percent (10%).

 

C.              If Tenant assigns this Lease, Landlord, when giving notice to
said assignee with respect to any default, shall also give a copy of such notice
upon Tenant originally named herein or its successor of whom Landlord shall have
been given written notice (being herein called “Original Tenant”), and no notice
of default shall be effective as against a Tenant until a copy thereof is given
to the Original Tenant. The Original Tenant shall have the same period after the
giving of such notice to cure such default as is given to Tenant under this
Lease. If this Lease terminates or this Lease and the Term hereof cease and
expire because of a default of such assignee, Landlord shall promptly give the
Original Tenant notice thereof. The Original Tenant shall have the option, to be
exercised by notifying Landlord in writing within thirty (30) days after receipt
by the Original Tenant of Landlord’s notice, to cure any default and become
Tenant under a new lease for the remainder of the term of this Lease (including
any Renewal Periods if

 

68

--------------------------------------------------------------------------------


 

applicable) upon all of the same terms and conditions of this Lease as it may
have been amended by agreement between Landlord and Original Tenant, provided,
however, that at the time of making any such election Original Tenant cures all
defaults under the Lease. In the event Original Tenant assigns this Lease and it
shall thereafter be rejected in a bankruptcy or similar proceeding brought by or
against such assignee, a new lease identical to this Lease shall be entered into
between Landlord and Original Tenant, provided that Original Tenant cures any
monetary defaults and any other defaults that are capable of being cured. Any
new lease created under this Section shall commence on the date of termination
or rejection of this Lease, as applicable. Notwithstanding the foregoing, if
Landlord, in its sole discretion delivers to the Original Tenant and Guarantor a
release as to all liability under this Lease as theretofore amended, the
Original Tenant shall not have the foregoing option.

 

D. In the case of a sublease of all or substantially all of the Demised Premises
for the remainder of the Term and so long as the Minimum Credit Test or the
requirements of Section 1 8B are met, Landlord shall, within thirty (30) days
following Tenant’s request, deliver to Tenant a recognition and attornment
agreement following the form attached hereto as Exhibit  D and otherwise subject
to Landlord’s reasonable approval, executed and acknowledged by Landlord, for
the benefit of such subtenant; provided that such subtenant executes and
delivers an instrument reasonably satisfactory to Landlord confirming that such
subtenant is jointly and severally liable under this Lease. Further, Landlord
shall, within ten (10) days after Tenant’s request, shall request its Fee
Mortgagee to deliver to Tenant an SNDA for the benefit of any such subtenant
(and Landlord shall reasonably cooperate with Tenant, at no out of pocket cost
to Landlord, in connection with obtaining any requisite consent from any Fee
Mortgagee).

 

19. TITLE AND AUTHORITY.

 

A.             Landlord warrants and represents that Landlord is the owner of
the fee simple of the Demised Premises and that other than any mortgages held by
Fee Mortgagees that have provided an SNDA to Tenant in accordance with this
Lease or such other liens or encumbrances that do not interfere with Tenant’s
use of the Demised Premises or liens or encumbrances arising on account of any
act or omission by Tenant or persons acting under Tenant or on account of
Tenant’s failure to perform its obligations under this Lease, or matters set
forth in Exhibit B 1, Landlord shall not voluntarily impose any other lien or
encumbrance on the Demised Premises.

 

B.              Landlord and Tenant each warrant and represent to the other that
(a) each is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which such entity was organized; (b) each has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) each has duly executed and delivered this Lease; (d) the
execution, delivery and performance by each of this Lease (i) are within its
powers, (ii) have been duly authorized by all requisite action, (iii) will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which it is a party or by which it or
any of its property is bound, (iv) will not render it insolvent or (v) will not
result in the imposition of any lien or charge on any of its property, except by
the provisions of this Lease; and (e) the Lease is a valid and binding
obligation of each in accordance with its terms.

 

69

--------------------------------------------------------------------------------


 

C. Landlord and Tenant have executed the Memorandum of Lease (hereinafter called
the “Memorandum”) attached hereto as Exhibit E simultaneously with the execution
of this Lease. Upon the expiration of the Term each agree to execute and deliver
a recordable termination of the Memorandum, which covenant shall survive
termination. Tenant irrevocably appoints Landlord its attorney in fact so to
execute such termination of the Memorandum if Tenant fails to do so within ten
(10) days of written request, which power is coupled with an interest and shall
automatically be transferred to any successor or assign of Landlord’s interest
in the Demised Premises.

 

20.            QUIET ENJOYMENT. Landlord covenants and agrees that provided no
default remains uncured beyond any applicable notice and cure period, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises and all
rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto during the full term of this Lease and any extension
thereof subject always to the terms of this Lease, provisions of law, and
matters of record to which this Lease is or may become subordinate. This
covenant is in lieu of any other so called quiet enjoyment covenant, whether
express or implied.

 

21.            UNAVOIDABLE DELAYS. If either party shall be prevented or delayed
from punctually performing any obligation or satisfying any condition under this
Lease by any strike, lockout, labor dispute, inability to obtain labor or
material, Act of God, governmental restriction, regulation or control, enemy or
hostile governmental action, civil commotion, insurrection, sabotage, fire or
other casualty or by any other event similar to the foregoing and beyond the
control of such party, then the time to perform such obligation or to satisfy
such condition shall be postponed by the period of time consumed by the delay.
Time is of the essence for the performance of all monetary obligations under
this Lease and the foregoing shall never apply to the performance of monetary
obligations.

 

22. END OF TERM. Upon expiration or other termination of the term of this Lease,
Tenant shall peaceably and quietly quit and surrender the Demised Premises and
all Alterations in the good order and condition Tenant is required to maintain
the same and remove all trade fixtures, equipment and other personal property
whether or not bolted or otherwise attached and all of Tenant’s signs wherever
located; and in all cases shall repair damage that results from such removal.
Any fixtures and equipment that Tenant or Owner/Secured Party does not remove
following the expiration or other termination of the Term of this Lease shall be
deemed to be abandoned by Tenant, shall at once become the property of Landlord,
and may be disposed of in such manner as Landlord shall see fit; and Tenant
shall pay the cost of removal and disposal to Landlord within thirty (30) days
after demand; provided, however, that if this Lease shall be terminated as the
result of a default by Tenant, then trade fixtures and equipment shall not be
deemed abandoned until sixty (60) days after notice of such termination is given
to Owner/Secured Party. Tenant or Owner/Secured Party shall have the right at
any time prior to the date such fixtures and equipment shall be deemed abandoned
to remove the same from the Demised Premises. Should Tenant or anyone claiming
by, through or under Tenant hold over in possession after the Expiration Date or
earlier termination of this Lease, such holding over shall not be deemed to
extend the Term or to renew this Lease, but without limiting Landlord’s other
rights and remedies on account of such breach the tenancy thereafter shall
continue as a tenancy at sufferance from month-to-month upon the terms and
conditions herein contained, provided, however that rent shall be charged and
paid at one hundred fifty percent (150%) of the Fixed

 

70

--------------------------------------------------------------------------------


 

Annual Rent and Additional Rent in effect during the twelve (12) month period
immediately preceding the Expiration Date or earlier termination.

 

23.         LANDLORD’S DEFAULT.

 

A.             Landlord shall be in default hereunder if its fails to comply
with any of its express obligations set forth in this Lease within thirty (30)
days following written notice and opportunity to cure; provided, however,
Landlord will not be in default if said default could not reasonably be cured
within such period of thirty (30) days, and Landlord promptly commences and
thereafter proceeds with due diligence and in good faith to cure such default.

 

B.              In the event that a Fee Mortgagee shall have given written
notice to Tenant that it is the holder of a mortgage covering the Demised
Premises, and provided such notice includes the address to which notices to the
Fee Mortgagee are to be sent, Tenant agrees that in the event it shall give
written notice to Landlord to cure a default of Landlord as provided for in this
Section, Tenant shall give a copy of said notice to the Fee Mortgagee. Tenant
agrees that the Fee Mortgagee may cure or remedy such default within the time
permitted to Landlord pursuant to this Section; provided that in addition the
Fee Mortgagee shall be entitled to such further time as may be reasonably
necessary for the Fee Mortgagee to remove any stay in bankruptcy and/or to
commence and complete foreclosure proceedings or remove any cause beyond the Fee
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.

 

24. ADDITIONAL CHARGES. If Tenant shall be in default hereunder, Landlord, after
thirty (30) days notice that Landlord intends to cure such default (but only ten
(10) days notice if such default concerns any breach of Tenant’s insurance
obligations under Section 11), shall have the right, but not the obligation, to
cure such default and Tenant shall pay to Landlord, upon demand, as Additional
Rent, the reasonable cost thereof. Other than such insurance defaults, Landlord
shall not commence to cure any default of such a nature that it could not
reasonably be cured within such period of thirty (30) days, if Tenant commences
to cure same within said period, and thereafter proceeds with reasonable
diligence and in good faith to cure such default.

 

25.         TENANT’S DEFAULT.

 

A. If Tenant fails to pay Fixed Annual Rent or Additional Rent when due and such
default continues for ten (10) days after written notice; or if a default occurs
on account of any asset sale, merger or consolidation on the part of Guarantor
in violation of paragraph D of this Section; or if a petition is filed by Tenant
(or Guarantor) for insolvency or for appointment of a receiver, trustee or
assignee or for adjudication, reorganization or arrangement under any bankruptcy
act or other applicable law or if any similar petition is filed against Tenant
(or Guarantor) and such petition is not dismissed within sixty (60) days
thereafter; or if Tenant fails to perform any other covenant or condition under
this Lease, Landlord may give Tenant a written notice specifying the nature of
the default of such other covenant or condition and if Tenant does not, within
thirty (30) days after receipt of such written notice (but only three (3) days
in the case of failure to perform Tenant’s insurance obligations under
Section 11), cure such other default

 

71

--------------------------------------------------------------------------------


 

or, if such default is of such a nature that it could not reasonably be cured
within such period of thirty (30) days, and Tenant does not commence and proceed
with reasonable diligence and in good faith to cure such default then, after the
expiration of such thirty (30) day period (or longer period if such default
cannot reasonably be cured within said thirty (30) day period), Landlord shall
have the right, in addition to the rights set forth in the preceding sentence,
to seek damages or an injunction as to such failure to perform, or after the
expiration of such thirty (30) day period Landlord may, but only during the
continuance of such default, send a notice to Tenant terminating this Lease and
reenter the Demised Premises and dispossess Tenant and any other occupants
thereof, remove their effects not previously removed by them, and hold the
Demised Premises as if this Lease had not been made; and Tenant waives the
service of any additional notice of intention to reenter or to institute legal
proceedings to that end. If any payment of Fixed Annual Rent, Additional Rent,
or other sum owing Landlord is not paid within five (5) days after the same is
due, then in addition to all other remedies hereunder Tenant shall pay an
administrative late charge to Landlord equal to five percent (5%) of the overdue
amount in question, which late charge will be due upon demand as Additional
Rent.

 

B. After a termination, dispossess or removal in accordance with this Section,
(1) the Fixed Annual Rent and Additional Rent shall be paid up to the date of
such dispossess or removal, (2) Landlord may re-let the Demised Premises or any
part or parts thereof either in the name of Landlord or otherwise, for a term or
terms which may, at the option of Landlord, be less than or exceed the period
which would otherwise have constituted the balance of the term of this Lease,
and (3) Tenant shall pay to Landlord, as liquidated damages, any deficiency
between the Fixed Annual Rent and Additional Rent due hereunder and the amount,
if any, of the rents actually collected by Landlord on account of the new lease
or leases of the Demised Premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease (not including
any Renewal Periods, the commencement of which shall not have occurred prior to
such dispossess or removal). In computing such liquidated damages there shall be
added to said deficiency the expenses which Landlord incurs in connection with
re-letting the Demised Premises, including reasonable attorneys’ and brokerage
fees, tenant inducements such as free rent, moving expense reimbursements,
tenant improvement allowances, brokerage commissions, fees for legal services,
and other expenses of preparing the Demised Premises for reletting (“Reletting
Expenses”). Such Reletting Expenses shall be paid to Landlord within ten
(10) days of demand and all other liquidated damages shall be paid by Tenant in
monthly installments on the dates specified in this Lease for payment of Fixed
Annual Rent and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar proceeding. Landlord shall not
be liable for failure to re-let the Demised Premises or, in the event that the
Demised Premises are re-let, for failure to collect the rent under such
re-letting, unless Landlord shall not have used its commercially reasonable
efforts to re-let the Demised Premises for the reasonable rental value thereof
and to collect the rent under such re-letting. Landlord shall use its
commercially reasonable efforts to mitigate damages.

 

C. Landlord hereby expressly waives any and all rights granted by or under any
present or future laws to reenter the Demised Premises, to dispossess Tenant or
any other occupant thereof or to remove their effects not previously removed by
them, or to terminate this Lease for any reason or in any manner other than as
set forth in this Section 25. Tenant hereby expressly waives any and all rights
granted by or under any present or future laws to remain in

 

72

--------------------------------------------------------------------------------


 

possession, cure any defaults or redeem its leasehold for any reason or in any
manner other than as set forth in this Section 25. The provisions of this
Section 25 shall survive the early termination of the Term.

 

D.              Any sum due from Tenant under this Lease is not paid within five
(5) days after the same is due, such amount shall bear interest from the date
due at the rate of one and one-half (11/2%) percent for each month (or ratable
portion thereof) the same remains unpaid. Nothing in this Lease shall limit the
right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time; and Tenant agrees that the fair value for occupancy of
all or any part of the Demised Premises at all times shall never be less than
the Fixed Annual Rent and all Additional Rent payable from time to time.

 

E.              The Guaranty given by Guarantor of this Lease is a material
inducement to Landlord’s entering into this Lease. If at any time the Guarantor
of this Lease shall sell all or a material portion of its assets or shall merge
or consolidate with another entity and, in either case, if (1) Guarantor
(including the resulting entity of any merger or consolidation) has a tangible
net worth immediately after the transaction that is less than Guarantor’s
tangible net worth immediately prior to the transaction, and (2) Guarantor’s
tangible net worth immediately after the transaction is less than the Minimum
Credit Test, then the transaction shall be a default under this Lease for which
there is no cure period entitling Landlord to exercise all of the rights and
remedies under this Section. If at any time the existing Guarantor desires to
assign the Guaranty to another person and for such person to assume all of the
obligations and liabilities under the Guaranty, and if the proposed successor
Guarantor’s tangible net worth is greater than the Minimum Credit Test, Tenant
may present evidence of such proposed successor Guarantor’s tangible net worth
to Landlord in the form of financial statements for (A) the most recent fiscal
year of the proposed successor Guarantor audited by a nationally recognized firm
of certified public accountants and (B) the most recent fiscal quarters since
such fiscal year certified to by Guarantor’s chief financial officer, together
with a form of Guaranty identical in form to the form of Guaranty attached to
this Lease as Exhibit F to be executed and delivered by the proposed successor
Guarantor. Upon Landlord’s written approval of such financial statements as
demonstrating a tangible net worth of the proposed successor Guarantor greater
than the Minimum Credit Test (which approval will not be unreasonably withheld,
conditioned or delayed) and upon the execution and delivery to Landlord of such
form of Guaranty by the proposed successor Guarantor, the existing Tenant (if,
but only if the Lease is being assigned to a successor Tenant) and Guarantor
shall be released from all liability under the Lease and Guaranty and the
successor Tenant and Guarantor shall become fully liable to Landlord under the
Lease and Guaranty. Thereafter and as an obligation of the then successor Tenant
under this Lease, such successor Guarantor shall annually and quarterly continue
to provide such financial statements to Landlord demonstrating that it continues
to meet the Minimum Credit Test for those provisions of this Lease requiring
such as a condition of being relieved from certain Lease obligations otherwise
applicable. As used in this Lease “Guarantor” means the Guarantor then fully
liable under its Guaranty to Landlord. “Tangible net worth” means the net worth
as shown on such financial statements prepared in accordance with generally
accepted accounting principles consistently applied and disregarding any value
attributable to good will or other intangible assets and amounts owed by
shareholders, officers or Affiliates except to the extent such amounts owed by
Affiliates would ordinarily and customarily be consolidated on Tenant’s

 

73

--------------------------------------------------------------------------------


 

financial statements. “Minimum Credit Test” means a tangible net worth as shown
on such fiscal year and fiscal quarter financial statements of at least Five
Hundred Million Dollars ($500,000,000).

 

26. DESTRUCTION.

 

A.             In the event of any damage or destruction by fire, the elements,
or casualty (hereinafter called “Destruction”) to all or any part of the
Building or any other Improvements in the Demised Premises, Tenant shall
commence promptly, and with due diligence continue to restore same to
substantially the same condition as existed immediately preceding the
Destruction, except as otherwise provided in paragraph B of this Section. If the
Destruction is partial, Tenant shall complete the restoration within two hundred
seventy (270) days after the Destructions, subject to Unavoidable Delays. If the
Destruction is total, Tenant shall complete the restoration within eighteen (18)
months following the Destruction, subject to Unavoidable Delays. In no event
shall Fixed Annual Rent or any Additional Rent abate on account of any
Destruction.

 

B.              If, as a result of any Destruction, fifty percent (50%) or more
of the total floor area of the Building is damaged, destroyed or, in Tenant’s
reasonable opinion rendered untenantable, during the last two (2) years of the
Initial Term or during any Renewal Term (but this shall not apply at any other
time), Tenant may elect to terminate this Lease by giving notice to Landlord of
such election on or before the date that is ninety (90) days after the
Destruction, stating the date of termination, which shall be not more than
thirty (30) days after the date on which such notice of termination shall have
been given, and (1) upon the date specified in such notice this Lease and the
term hereof shall cease and expire and (2) any Fixed Annual Rent and Additional
Rent shall be paid until such date of termination and any such amounts paid for
a period after such date of termination shall be promptly refunded to Tenant. In
the event that Tenant elects to terminate this Lease as a result of the
Destruction referenced above, Tenant shall cause all insurance proceeds to be
paid to Landlord including business interruption insurance proceeds.

 

C. Except in the case of paragraph B of this Section, Insurance proceeds shall
be deposited with a bank or trust company acceptable to Landlord and Tenant and
under the control of Landlord and Tenant, as trustees, or, if the Fee Mortgagee
shall be a bank, trust company, insurance company or other entity engaged in
mortgage lending then such proceeds shall be deposited with such Fee Mortgagee
and shall be held and disbursed by it, as trustee, for restoration in accordance
with customary construction lending practice and procedures. Any excess
insurance proceeds shall be paid to Tenant at the conclusion of the restoration
so long as Tenant is not then in default beyond any applicable cure period.

 

27. EMINENT DOMAIN.

 

A. In the event of an actual taking for any public or quasi-public use by any
lawful power or authority by exercise of the right of condemnation or of eminent
domain or by agreement between Landlord and those having the authority to
exercise such right (hereinafter called “Taking”) of the entire Building, then
(1) this Lease and the Term shall cease and expire as of the date of vesting of
title or transfer of possession, whichever occurs earlier, as a result of

 

74

--------------------------------------------------------------------------------


 

the Taking, and (2) any Fixed Annual Rent and Additional Rent shall be paid
until such termination and any such amounts paid for a period after such date of
termination shall be promptly refunded to Tenant.

 

B.              (1) In the event of a Taking of twenty (20%) or more of the
Demised Premises, or in the event of a Taking resulting in a reduction of twenty
(20%) percent or more of the parking spaces (unless Landlord provides adequate
and sufficient additional contiguous parking areas in substitution therefor
reasonably acceptable to Tenant), or in the event of a Taking resulting in a
divided Building or parking area such that passage between the divided portions
of the parking area is not possible, or in the event of permanent denial of
reasonably adequate access to the Demised Premises or Building on account of a
Taking which in Tenant’s reasonable judgment makes it economically unfeasible to
operate Tenant’s business at the Demised Premises, then Tenant may elect to
terminate this Lease by giving notice of termination to Landlord on or before
the date which is ninety (90) days after receipt by Tenant of notice that the
Taking in question. Said notice of termination shall state the date of
termination, which date of termination shall be not more than thirty (30) days
after the date on which such notice of termination is given to Landlord, and
(a) upon the date specified in such notice of termination this Lease and the
term hereof shall cease and expire, and (b) any Fixed Annual Rent and Additional
Rent shall be paid until the date of termination and any such amounts paid for a
period after such date of termination shall be promptly refunded to Tenant.

 

(2) If Tenant does not elect to terminate this Lease as aforesaid, then the
award or payment for the Taking shall be used by Tenant for restoration as
hereinafter set forth and Tenant shall promptly commence and with due diligence
continue to restore the portion of the Demised Premises remaining after the
Taking to substantially the same condition and tenantability as existed
immediately preceding the Taking. Tenant shall complete the restoration within
two hundred seventy (270) days after the Destruction, subject to Unavoidable
Delays. Taking proceeds shall be paid, held and disbursed in the same manner as
insurance proceeds under Section 26C and there shall be no abatement or
reduction in Fixed Annual Rent or any Additional Rent. Any taking proceeds
remaining after the restoration is complete shall be divided equally between
Landlord and Tenant.

 

C.              If this Lease is terminated under any provision of this
Section 27, so long as Tenant is not then in breach of this Lease beyond any
applicable cure period, any specific damages that are expressly awarded to
Tenant on account of its relocation expenses and specifically so designated
shall belong to Tenant. Except as provided in the preceding sentence of this
paragraph, Landlord reserves to itself, and Tenant releases and assigns to
Landlord, all rights to damages accruing on account of any Taking or by reason
of any act of any public authority for which damages are payable. Tenant agrees
to execute such further instruments of assignment as may be reasonably requested
by Landlord, and to turn over to Landlord any damages that may be recovered in
any proceeding or otherwise; and Tenant irrevocably appoints Landlord as its
attorney-in-fact with full power of substitution so to execute and deliver in
Tenant’s name, place and stead all such further instruments if Tenant shall fail
to do so after 10 days notice.

 

28.             THIRD PARTY LITIGATION. If Landlord, Landlord’s adviser or its
mortgagees are made parties to any litigation commenced by or against Tenant by
or against any

 

75

--------------------------------------------------------------------------------


 

person claiming through Tenant with respect to the Demised Premises, Tenant
agrees to indemnify Landlord in the manner provided in Section 38 and in
addition pay, as Additional Rent, all costs of Landlord in connection with such
litigation including reasonable counsel fees and litigation costs, except in the
sole instance where Landlord or Tenant have legal claims in the litigation
against one another or where Landlord has been adjudicated in any litigation to
have acted with gross negligence or willful misconduct. Without limitation, the
foregoing includes foreclosure or enforcement of any lien, attachment or
mortgage on the Demised Premises resulting from the act or omission of Tenant,
but shall not include any Fee Mortgage or other lien created by Landlord.

 

29.            WAIVER OF DISTRAINT. Landlord hereby expressly waives any and all
rights granted by or under any present or future laws to levy or distrain for
rent, in arrears, in advance or both, upon all goods, merchandise, equipment,
trade fixtures, furniture and personal property of Tenant or any nominee of
Tenant in the Demised Premises, delivered or to be delivered thereto.

 

30.            ESTOPPEL CERTIFICATES. Upon the request of either party, at any
time and from time to time, Landlord and Tenant agree to execute and deliver to
the other, within thirty (30) days after such request, a written instrument that
may be relied upon by the requesting party, its potential purchasers, lenders,
investors, subtenants and/or assignees (and any of their respective successors
and assigns), duly executed, (a) certifying if such is the case that this Lease
has not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
Fixed Annual Rent and Additional Rent have been paid, (c) stating whether or
not, to the knowledge of the party executing such instrument, the other party
hereto is in default and, if such party is in default, stating the nature of
such default, (d) stating the Commencement Date and Expiration Date, (e) stating
which options to renew the term have been exercised, if any; and (f) any other
information that may reasonably requested by the requesting party and
customarily addressed in an estoppel certificate.

 

31. NOTICES. Any notices, consents, approvals, submissions or demands
(“Notices”) given under this Lease or pursuant to any law or governmental
regulation, including, without limitation, those by Landlord to Tenant or by
Tenant to Landlord shall be in writing. Unless otherwise required by law,
governmental regulation or this Lease, any such Notice shall be deemed given if
sent by registered or certified mail, return receipt requested, postage prepaid
or by nationally recognized overnight delivery service (a) to Landlord, at the
address of Landlord as hereinabove set forth and with like copy given to Daniel
A. Taylor, Esq. or Primo Fontana, Esq., DLA Piper, 33 Arch Street 26th Floor,
Boston MA 02110 and/or such other persons and addresses as Landlord may
designate by notice to Tenant; or (b) to Tenant, then one copy shall be
delivered to the attention of the General Counsel, another shall be delivered to
the attention of the Senior Vice President of Real Estate, and another shall be
delivered to the attention of the Senior Director of Properties and
Administration, all at 2 Paragon Drive, Montvale, New Jersey 07645 or to such
other addresses as Tenant may designate by notice to Landlord. Any such Notice
shall be deemed given three (3) business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, and one business
(1) day when sent by overnight delivery. A party’s attorney may give Notices on
behalf of such party.

 

76

--------------------------------------------------------------------------------


 

32.            BROKER. Each party represents and warrants to each other there is
no broker, agent, finder or other person with whom it has dealt in connection
with the negotiation, execution and delivery of this Lease other than those
persons named in that certain Agreement of Sale and Leaseback dated as of
November 2, 2010 entered into between Tenant and Landlord (or Affiliates of
each) regarding a transaction that led to this Lease.

 

33.            LIENS. Tenant shall keep the Demised Premises (and Landlord’s
interest therein) and Tenant’s leasehold (and Tenant’s interest therein) free
of, and shall within thirty (30) days discharge, any attachment, lien, security
interest or other encumbrance that arises as a result of any act or omission of
Tenant or persons acting by, through or under Tenant. Without limitation, Tenant
will not permit or suffer any mechanic’s or materialmen’s or other liens to
stand against the Demised Premises for any labor or material furnished in
connection with work of any character performed, any services provided or any
other act, omission or obligation on the part or at the direction of Tenant or
persons claiming by, through or under Tenant, and Landlord will not permit any
such liens for work or material furnished the Landlord to stand against said
premises (the foregoing shall not imply that Landlord has any responsibility to
furnish any work or material). However, Landlord and Tenant shall respectively
have the right to contest the validity or amount of any such lien, provided that
the payment of such amount is bonded during the pendency of such contest, but
upon the final determination of such contest the party responsible for such lien
shall immediately pay any judgment rendered with all proper costs and charges
(including reasonable attorneys’ fees) and shall have the lien released at its
own expense. In lieu of bonding either party may obtain other security
acceptable to the other party in such party’s sole discretion. Any contest
hereunder shall be subject to all requirements set forth in any Fee Mortgage.

 

34.            DEFINITION OF LANDLORD. The term “Landlord” as used herein, means
Landlord named herein and any subsequent owner of Landlord’s estate hereunder.
Any owner of Landlord’s estate hereunder shall be relieved of all liability
under this Lease after the date that it ceases to be the owner of Landlord’s
estate (except for any liability arising prior to such date) and the party
succeeding to Landlord’s estate shall assume all liability of Landlord arising
from and after it becomes owner of Landlord’s estate. The foregoing shall be
self-operative but Landlord and Tenant shall upon the request of either execute
and deliver an instrument acknowledging the foregoing.

 

35.            ADJOINING OR ADJACENT PROPERTY. Landlord and Tenant shall each
promptly forward to the other any notice or other written communication received
by it from any owner of property adjoining or adjacent to the Demised Premises
or from any municipal or other governmental authority in connection with any
hearing or other administrative proceeding relating to the use of the Demised
Premises or any adjoining or adjacent property. Tenant may, at its sole cost and
expense, in its own name and/or in the name of Landlord, appear in any such
proceeding. Landlord shall fully cooperate with Tenant (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall, without limitation, make
such appearances and furnish such information as may be reasonably required by
Tenant. Landlord agrees to execute any instruments reasonably requested by
Tenant in connection with any such proceeding.

 

77

--------------------------------------------------------------------------------


 

36. ENVIRONMENTAL LAWS.

 

A. “Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, regulations, or policies, whether now or hereafter enacted, governing the
use, clean-up, remediation storage, treatment, transportation, manufacture,
refinement, handling, release, production or disposal of Hazardous Materials
including, without limitation: (1) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (42 U.S.C. Sections 9601, et. seq.) as
amended by the Superfund Amendments and Reauthorization Act; (2) the Hazardous
and Solid Waste Act amendments of 1984 Pub L 98-616 (42 U.S.C. Section 699);
(3) the Hazardous Materials Transportation Act, (49 U.S.C. Section 1801, et.
seq.); (4) the Resource Conservation and Recovery Act of 1976, (42 U.S.C.
Sections 6901, et. seq.); or (5) the Toxic Substances Control Act, and any
amendments thereto and any regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations whether now or hereafter enacted. “Hazardous
Materials” shall mean any hazardous wastes or hazardous substances as defined in
any Environmental Law including, without limitation, any asbestos, PCB, toxic,
noxious or radioactive substances, methane, volatile hydrocarbons, petroleum,
petroleum by-products, industrial solvents or any other material or substance
which could cause or constitute a health, safety or other environmental hazard
to any person or property.

 

B. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials on or migrating from the Land and Demised Premises prior to,
on and after the Commencement Date, it being acknowledged that Tenant or its
Affiliate owned the Land and Demised Premises prior to the Commencement Date.
Tenant shall provide Landlord with copies of any notices pertaining to any
governmental proceedings or actions under any Environmental Law (including
requests or demands for entry onto the Demised Premises and/or Land for purposes
of inspection regarding the handling, disposal, clean-up or remediation of
Hazardous Materials or claims, penalties, fines or assessments) within fifteen
(15) days after receipt thereof. Landlord shall cooperate with Tenant (so long
as Landlord’s cooperation does not involve incurring obligations or liability or
material expense to Landlord unreimbursed by Tenant) and provide such documents,
affidavits and information as may be reasonably necessary for Tenant to comply
with all Environmental Laws.

 

C. If required by governmental authority or if Landlord has a reasonable basis
to believe a release of Hazardous Materials may have occurred or a threat of
release exists on or from the Land or Demised Premises or Hazardous Materials
activities have taken place on the Land or Demised Premises that do not conform
to Environmental Laws, then Landlord may, but need not, perform appropriate
testing in a commercially reasonable manner and the reasonable costs thereof
shall be reimbursed to Landlord by Tenant upon demand as Additional Rent. Tenant
shall execute affidavits, representations and the like from time to time at
Landlord’s request concerning Tenant’s actual knowledge and belief regarding the
presence or absence of Hazardous Materials at the Land and Demised Premises. In
all events, and without limitation, Tenant shall indemnify all Indemnitees,
expressly including without limitation all Fee Mortgagees, in the manner
elsewhere provided in this Lease with respect to Hazardous Materials on or
migrating from the Land and Demised Premises prior to, on and after the
Commencement Date (and for these purposes, the loss indemnified shall include
without limitation any costs of

 

78

--------------------------------------------------------------------------------


 

investigation or remediation, and any claim of personal injury or property
damage to any person); provided, however, that such indemnity shall not include
and Tenant shall not be responsible for Hazardous Materials migrating on to the
Land from the land of third parties. The covenants of this Section shall survive
the Term. Tenant shall from time to time upon Landlord’s request confirm all of
the foregoing covenants directly to mortgagees.

 

37. LEASEHOLD MORTGAGE.

 

A.             Tenant, and its successors and assigns (including, without
limitation, any subtenant of Tenant), may, from time to time and without
Landlord’s prior written consent, mortgage all or any portion of its right,
title and interest in and to this Lease under one leasehold mortgage at any one
time, or two leasehold mortgages given as part of a single financing
transaction, to an Institutional Lender (each, a “Leasehold Mortgage”), and
assign any or all rights under this Lease and any subleases as collateral
security for such Leasehold Mortgage; provided that all rights acquired under
such Leasehold Mortgage shall be subject to all of the terms, covenants and
conditions of this Lease, and to all rights and interests of Landlord, none of
which terms, covenants or conditions is or shall be waived by Landlord by reason
of the right given to so mortgage such interest in this Lease. In no event shall
Tenant have any right to mortgage or encumber Landlord’s fee interest in the
Demised Premises. The term “Leasehold Mortgage” shall include whatever security
instruments that may be used in the locale of the Demised Premises, such as,
without limitation, deeds of trust, security deeds and conditional deeds, as
well as financing statements, assignment of leases and rents, security
agreements and other documentation required pursuant to the Uniform Commercial
Code. The term “Leasehold Mortgage” shall also include any instruments required
in connection with a sale-leaseback transaction. An “Institutional Lender” is a
bank, trust company, savings and loan association, pension fund, endowment fund,
insurance company, other institutional pool of recognized status or a
governmental authority empowered to make loans or issue bonds or any other
recognized institution regularly engaged in the making of mortgage loans that
has not less than $100,000,000 in assets. The holder of any Leasehold Mortgage
shall be called a “Leasehold Mortgagee.”

 

B.              If Tenant and/or Tenant’s successors and assigns (including, but
not limited to, any sublessee of Tenant) shall grant a Leasehold Mortgage, and
if Tenant shall send to Landlord a true copy thereof, together with a notice
specifying the name and address of the Leasehold Mortgagee (“Mortgage Notice”),
Landlord agrees that as long as any such Leasehold Mortgage shall remain
unsatisfied of record or until a notice of satisfaction is given by the
Leasehold Mortgagee to Landlord, the following provisions shall apply:

 

(1)             There shall be no cancellation, surrender or modification of
this Lease by joint action of Landlord and Tenant without the prior consent of
the Leasehold Mortgagee;

 

(2)             Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the Leasehold Mortgagee. The
Leasehold Mortgagee shall thereupon have the same period to remedy or cause to
be remedied the defaults complained of, and Landlord shall accept such
performance by or at the instigation of such Leasehold Mortgagee as if the same
had been done by Tenant; provided that in the case of

 

79

--------------------------------------------------------------------------------


 

defaults that cannot be cured by the payment of money in addition the Leasehold
Mortgagee shall be entitled to such further time to remedy or cause to be
remedied the defaults complained of as may be reasonably necessary for the
Leasehold Mortgagee to remove any stay in bankruptcy and/or to commence and
complete foreclosure proceedings or remove any cause beyond the Leasehold
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.. Nothing herein shall be
construed as requiring a Leasehold Mortgagee to cure any default. Landlord’s
failure to deliver any such copy to a Leasehold Mortgagee shall not affect the
Landlord’s exercise of any right or remedy under the Lease in any way
whatsoever;

 

(3)             If any default shall occur which, pursuant to any provision of
this Lease, entitles Landlord to terminate this Lease, and if before the
expiration of twenty (20) days from the date of the giving of notice of
termination upon such Leasehold Mortgagee, such Leasehold Mortgagee shall have
notified Landlord of its desire to nullify such notice and shall have paid to
Landlord all Fixed Annual Rent and Additional Rent herein provided for which are
then in default, and shall have complied (or caused compliance) with all of the
other requirements of this Lease, if any are then in default, then, in such
event, Landlord shall not be entitled to terminate this Lease and any notice of
termination previously given shall be void and of no effect;

 

(4)             Notwithstanding anything in this Lease to the contrary, any sale
of Tenant’s leasehold interest in any proceeding for the foreclosure of the
Leasehold Mortgage, or the assignment or transfer of Tenant’s leasehold interest
in lieu of the foreclosure of any Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment;

 

(5)             If not required to be held by the Fee Mortgagee, the proceeds
from any insurance policies or arising from a Taking may be held by any
institutional Leasehold Mortgagee and distributed pursuant to the provisions of
this Lease;

 

(6)             The Leasehold Mortgagee may be added to the “Loss Payable
Endorsement” of any and all insurance policies required to be carried by Tenant
hereunder on the condition that the insurance proceeds are to be applied in the
manner specified in this Lease and that the Leasehold Mortgage shall so agree;
except that the Leasehold Mortgage may provide a manner for disposition of such
proceeds as remain after full compliance with the restoration covenants of this
Lease, if any, otherwise payable to Tenant (but not such proceeds, if any,
payable to Landlord, any Fee Mortgagee or jointly to Landlord or Tenant)
pursuant to the terms of this Lease; and

 

(7) Landlord shall provide Leasehold Mortgage with prompt notice of any legal
proceeding or arbitration between Landlord and Tenant. Unless the Leasehold
Mortgage provided otherwise, Leasehold Mortgagee shall have the right to
intervene in any such proceeding and be made a party to such proceeding, and the
parties hereby consent to such intervention. Landlord’s failure to deliver any
such notice to a Leasehold Mortgagee shall not affect the Landlord’s exercise of
any right or remedy under the Lease in any way whatsoever.

 

80

--------------------------------------------------------------------------------


 

Tenant, in any Mortgage Notice served upon Landlord under this Section, may
exclude any or more of the above provisions, and if so excluded, such provisions
shall not be effective.

 

C. Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee and
Landlord, between Landlord, Tenant and Leasehold Mortgagee, separately agreeing
to all of the provisions of this Section.

 

38.            INDEMNITY. Except as otherwise expressly set forth in this Lease,
Tenant shall assume exclusive control of the Demised Premises and all areas
pertaining thereto including all appurtenances, improvements, utilities, water
bodies, grounds, sidewalks, walkways, driveways and parking facilities, and
Tenant shall bear the sole risk of all related tort liabilities. To the greatest
extent permitted by applicable law, Tenant shall indemnify, save harmless and
defend Landlord, Landlord’s adviser and mortgagees and their respective
officers, directors, managers, members, partners, agents and employees,
(“Indemnitees”) from all liability, claim, damage, cost or loss (including
reasonable fees and litigation costs) arising in whole or in part out of, or in
any manner connected with (i) any injury, loss, theft or damage to any person or
property while on or about the Demised Premises, or (ii) any condition of the
Demised Premises, or the possession and use thereof (including any failure to
vacate at the end of the Term) or any activity permitted or suffered on the
Demised Premises (including Hazardous Materials), or (iii) any breach of any
covenant, representation or certification by Tenant or persons acting under
Tenant, or (iv) any negligent act or omission anywhere by Tenant or persons
acting under Tenant, in each case paying the same to Landlord on demand as
Additional Rent, except to the extent such liability results from the negligence
or willful misconduct of Landlord or the other Indemnitees. Without implying
that other covenants do not survive, the covenants of this Section shall survive
the Term. Tenant shall immediately respond and assume the investigation, defense
and expense of all of the foregoing matters. Landlord or any Indemnitee, at its
sole cost and expense, may join in such defense with counsel of its choice.

 

39.            LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding anything
contained to the contrary in this Lease, whether express or implied, it is
agreed that Tenant will look only to Landlord’s fee interest in and to the
Demised Premises for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of a breach or default
under this Lease by Landlord with respect to any claim whatsoever related to the
Demised Premises, and no other property or assets of Landlord or of Landlord’s
adviser or of any Fee Mortgagee or its or their managers, members, directors,
officers, trustees, beneficiaries, shareholders, partners, joint venturers
(disclosed or undisclosed) shall be subject to suit or to levy, execution or
other enforcement procedures for the satisfaction of any such judgment (or other
judicial process). No officer, director, manager, member, shareholder, trustee,
beneficiary, partner, agent, attorney or employee of Landlord or of Landlord’s
adviser or of any Fee Mortgagee shall ever be personally or individually liable;
nor shall Landlord, Landlord’s adviser or any Fee Mortgagee or such persons ever
be answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Demised Premises. In no event shall Landlord,
Landlord’s adviser or any Fee Mortgagee or any such persons ever be liable to
Tenant for indirect or consequential damages.

 

81

--------------------------------------------------------------------------------


 

40.            BOOKS AND RECORDS. Tenant shall at all times keep and maintain
full and correct records and books of account of the operations of the Demised
Premises in accordance with generally accepted accounting principals
consistently applied and shall accurately record and preserve the records of
such operations in accordance with its customary records retention policy.
Notwithstanding that there has been no Percentage Rent Event, Tenant shall
report the gross sales from the Demised Premises to Landlord annually for each
fiscal year of Tenant no later than thirty (30) days following the end of such
fiscal year, such report to be certified by Tenant’s chief financial officer.
Landlord shall keep such information confidential at all times in accordance
with the terms of Exhibit J and may only release such information to Landlord’s
constituent members, and so long as such persons execute and deliver to Tenant a
Confidentiality Agreement with Tenant in the form attached hereto as Exhibit J
(“Confidentiality Agreement”) whether or not Tenant signs such Confidentiality
Agreement, also to its lenders and prospective lenders and to prospective
purchasers of Landlord’s interest in the Demised Premises. Upon an Event of
Default, Tenant shall permit Landlord, Landlord’s accountants and Fee Mortgagees
reasonable access thereto, with the right to make copies and excerpts therefrom
upon reasonable advance notice to Tenant.

 

41.            SATELLITE DISH. If permitted by applicable law, Tenant shall have
the right to place on the roof or wall of the Demised Premises at Tenant’s sole
cost and expense, a satellite dish (hereinafter called the “Dish”) for
transmission of data (both receiving and sending) between Tenant’s various
operations and its headquarters in accordance with all laws and governmental
regulations.

 

42.            NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant agree and
acknowledge that this Lease has been freely negotiated by Landlord and Tenant.
In any event of any ambiguity, controversy, dispute or disagreement over the
interpretation, validity or enforceability of this Lease or any of its
covenants, terms or conditions, no inference, presumption or conclusion
whatsoever shall be drawn against Tenant by virtue of Tenant’s having drafted
this Lease.

 

43.            SUCCESSORS AND ASSIGNS; AFFILIATES. The covenants and agreements
contained in this Lease shall bind and inure to the benefit of the successors
and assigns of each party. As used in this Lease “Affiliate” (whether or not
capitalized) shall mean, with respect to any person, any person controlled by,
controlling, or under common control with such person; and “control” shall mean
any direct ownership interest or right through the exercise of voting or
approval rights or otherwise, to exercise decision-making authority generally.

 

44.            CAPTIONS. The captions preceding the Sections of this Lease are
intended only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Lease or the intent of any provision hereof.

 

45.            INVALIDITY OF CERTAIN PROVISIONS. If any provision of this Lease
shall be invalid or unenforceable, the remainder of the provisions of this Lease
shall not be affected thereby and each and every provision of this Lease shall
be enforceable to the fullest extent permitted by law.

 

82

--------------------------------------------------------------------------------


 

46.            CHOICE OF LAW/JURISDICTION. This Lease, and the rights and
obligations of the parties hereto, shall be interpreted and construed in
accordance with the laws where the Demised Premises are located (the “State”),
without regard to the State’s internal conflict of law principles. Any disputes
arising out of this Lease or between Landlord and Tenant shall be subject to the
exclusive jurisdiction of the state courts of the State.

 

47.            NO WAIVER. The failure of either party to seek redress for
violation of or to insist upon the strict performance of, any term, covenant or
condition contained in this Lease shall not prevent a similar subsequent act
from constituting a default under this Lease. Without limitation, no written
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions. Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach. No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Fixed
Annual Rent, Additional Rent or any other sum due shall be deemed to be other
than on account of the installment of such rent or other sum due. Nor shall any
endorsement or statement on any check or in any letter accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other right or remedy. The delivery of keys (or any
other act) to Landlord shall not operate as a termination of the Term or an
acceptance or surrender of the Demised Premises. The acceptance by Landlord of
any rent following the giving of any default and/or termination notice shall not
be deemed a waiver of such notice.

 

48.            ATTORNEY’S FEES. In the event that either Landlord or Tenant
employ an attorney to enforce or defend any of the conditions, covenants, rights
or obligations of this Lease (including, without limitation, a default by either
party), then the prevailing party shall be entitled to all reasonable attorney
fees and all other reasonable out-of-pocket litigation costs (including, but not
limited to filing fees, expert reports and testimony, court costs and other
usual costs of litigation of this type) incurred by such prevailing party.

 

49.            WAIVER OF TRIAL BY JURY. To the extent such waiver is permitted
by law, the parties waive trial by jury in any action or proceeding brought in
connection with this Lease or the Demised Premises.

 

50. MISCELLANEOUS. Other than contemporaneous instruments executed and delivered
of even date, if any, this Lease contains all of the agreements between Landlord
and Tenant relating in any way to the Demised Premises and supersedes all prior
agreements and dealings between them. There are no oral agreements between
Landlord and Tenant relating to this Lease or the Demised Premises. This Lease
may be amended only by a written instrument executed and delivered by both
Landlord and Tenant. The provisions of this Lease shall bind Landlord and Tenant
and their respective successors and assigns. Where the phrases “persons acting
under” Landlord or Tenant or “persons claiming through” Landlord or Tenant or
similar phrases are used, the persons included shall be assignees, sublessees,
licensees or other transferees or successors of Landlord or Tenant as well as
invitees or independent contractors of

 

83

--------------------------------------------------------------------------------


 

Landlord or Tenant, and all of the respective employees, servants, contractors,
agents and invitees of Landlord, Tenant and any of the foregoing. As used
herein, “monetary default” shall mean a default that can be substantially cured
solely by the payment of money and nothing more and “non-monetary default” shall
mean a default that cannot be substantially cured solely by the payment of money
and northing more. If either party is granted any extension, election or other
option, to be effective the exercise (and notice thereof) shall be
unconditional, irrevocable and must be made strictly in accordance with the
prescribed terms and times; otherwise its purported exercise shall be void and
ineffective. The enumeration of specific examples of a general provisions or use
of the word “including” shall not be construed as a limitation of the general
provision. Unless a party’s approval or consent is required by the express terms
of this Lease not to be unreasonably withheld, such approval or consent may be
withheld in the party’s sole discretion. The submission of a form of this Lease
or any summary of its terms shall not constitute an offer by Landlord to Tenant;
the leasehold shall only be created and the parties bound when this Lease is
executed and delivered by both Landlord and Tenant. Nothing herein shall be
construed as creating the relationship between Landlord and Tenant of principal
and agent, or of partners or joint venturers or any relationship other than
landlord and tenant. This Lease and all consents, notices, approvals and all
other related documents may be reproduced by any party by any electronic means
or by electronic, photographic or other reproduction process and the originals
may be destroyed; and each party agrees that any reproductions shall be as
admissible in evidence in any proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment. Landlord and Tenant expressly agree that there are and shall
be no implied warranties of merchantability, habitability, suitability, fitness
for a particular purpose or of any other kind arising out of this Lease, and
there are no warranties or representations other than those expressly set forth
in this Lease. Without limitation, where Tenant in this Lease indemnifies or
covenants for the benefit of present and future Fee Mortgagees, such agreements
are for the benefit of present and future Fee Mortgagees as third party
beneficiaries; and at the request of Landlord, Tenant from time to time will
confirm such matters directly with such Fee Mortgagee.

 

51.            COUNTERPARTS. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be one and the same instrument. A
facsimile, email, PDF or electronic signature shall be deemed an original
signature.

 

52.            INCORPORATION OF STATE LAW PROVISIONS. Certain provisions/
sections of this Lease and certain additional provisions/sections that are
applicable or required by laws of the state in which the Demised Premises are
located may be amended, described or otherwise set forth in more detail on
Exhibit I attached hereto, which such Exhibit by this reference, is incorporated
into and made a part of this Lease. In the event of any conflict between such
state law provisions and any provision herein, the state law provisions shall
control.

 

[SIGNATURE PAGE FOLLOWS]

 

84

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF this Lease has been duly executed under as of the Effective
Date.

 

WITNESS:

 

 

 

 

WE APP UPPER DARBY LLC, a Delaware limited liability company

 

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

WITNESS:

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

Signature Page to Lease By and Between
WE APP UPPER DARBY LLC and PATHMARK STORES, INC.

 

85

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF DEMISED PREMISES

 

[g36891mq021i001.jpg]

 

86

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

LEGAL DESCRIPTION OF THE LAND

 

[g36891mq021i002.jpg]

 

87

--------------------------------------------------------------------------------


 

[g36891mq021i003.jpg]

 

88

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

TITLE MATTERS AND ENCUMBRANCES

 

1.                                  Real estate taxes for the current and prior
tax years which are hereafter assessed and are not yet due and payable.

 

2.                                  Public and private rights in and to that
portion of the premises lying in the bed of Heather Road and Marshall Road.

 

3.                                  Easement and proportionate part of expense
of maintenance of driveway on Northwest and alley on North (Premises A).

 

89

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REMEDIAL WORK

 

(Tenant Performs Construction with Landlord Reimbursement)

 

Reimbursement Cap: $450,000.00

 

Remedial Work Completion Date: the third anniversary of the Effective Date of
the Lease

 

C. 1 Construction Documents. Tenant shall prepare, at Tenant’s expense, and
deliver to Landlord Construction Documents (meaning plans and specifications
prepared by design professionals licensed to prepare such plans and
specifications which reasonably fix and describe the work to be performed by
Tenant contractors) for roof replacements, parking area repairs and
replacements, heating, ventilating and air conditioning upgrades, environmental
remediation, asbestos abatement and automation improvements in an amount
totaling at least the amount of the Reimbursement Cap, all as Landlord and
Tenant shall reasonably and mutually agree. The Construction Documents shall
substantially conform to and describe such work as so agreed, and when such
Construction Documents are approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, the work described therein shall
be the “Remedial Work” referred to herein. Tenant shall provide at least 6
copies of the Construction Documents to Landlord. Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Remedial Work and for the adequacy and
completeness of the Construction Documents submitted to Landlord and for the
Remedial Work itself, notwithstanding Landlord’s approval thereof.

 

C.2 Remedial Work Reimbursement. Upon Landlord’s approval of the Construction
Documents showing the Remedial Work to be performed, Tenant shall cause the
Remedial Work to be performed in accordance with all of the terms and
requirements of the Lease including Exhibit G, and the reasonable out-of-pocket
costs to Tenant of performing the Remedial Work shall be eligible for
Reimbursement in the manner provided below up to but not in excess of the
Reimbursement Cap listed above. All costs for the Remedial Work in excess of the
Reimbursement Cap shall be paid for entirely by Tenant, and Landlord shall not
provide any reimbursement therefor. Any Remedial Work not completed by the
Remedial Work Completion Date listed above shall be ineligible for reimbursement
from Landlord, and such Remedial Work shall be paid for solely by Tenant.

 

Notwithstanding anything in the Lease to the contrary, prior to the Remedial
Work Completion Date Tenant shall have no obligation to perform any Remedial
Work if the cost of same will exceed the Reimbursement Cap, unless Tenant
determines, in its sole, reasonable judgment, that such work is necessary and
prudent for the proper maintenance and operation of the Demised Premises.

 

Reimbursement of the reasonable out-of-pocket costs to Tenant of performing
Remedial Work up to the Reimbursement Cap and by the Remedial Work Completion
Date shall be disbursed to Tenant by Landlord in no more than four disbursements
the requests for each of which shall not

 

90

--------------------------------------------------------------------------------


 

be submitted more frequently than monthly. For each disbursement, Tenant shall
submit a requisition package to Landlord with (1) an itemization of the costs
being requisitioned, (2) a certificate by an officer of Tenant that all such
costs are reasonable out-of-pocket costs to Tenant of performing Remedial Work
and have been incurred and paid for by Tenant, that to the actual knowledge of
Tenant the Remedial Work included within the requisition has been performed
substantially in accordance with the Construction Documents and in accordance
with the Lease, (3) appropriate back-up documentation including, without
limitation, lien releases (in a form reasonably approved by Landlord) and paid
invoices and bills and (4) a statement by Tenant’s chief financial officer that
such officer knows of no default under the Lease on the part of Tenant nor of
any event which with the giving of notice or the passage of time or both could
ripen into a default under the Lease. The final requisition package shall
further include a copy of all applications for and copies of all governmental
permits issued in connection with the Remedial Work and the plans referred to in
Section 13 of the Lease for any Alterations. Notwithstanding anything herein or
in the Lease to the contrary, Landlord shall not be obligated to reimburse any
costs of Remedial Work if a default under the Lease has occurred and is
continuing. Landlord shall pay the reimbursement to Tenant within thirty (30)
days following Landlord’s receipt of the completed package. In the event that
Landlord fails to pay the reimbursement within such thirty (30) day period,
Tenant may deduct the reimbursebable amount against Rent due under the Lease.

 

C.3 Performance of Remedial Work by Tenant. No Remedial Work for which
reimbursement is sought shall be performed except in accordance with the
Construction Documents. In connection with its approval thereof, Landlord may
delete from the Construction Documents any items or aspects of Remedial Work
which in Landlord’s reasonable judgment (i) would increase the cost of operating
the Building or performing any other work in the Building, (ii) are incompatible
with the design, quality, equipment or systems of the Building, (iii) would
require unusual expense to readapt the Premises to general grocery store use or
(iv) otherwise do not comply with the provisions of this Lease. Prior to
commencing any Remedial Work, Tenant shall submit to Landlord certificates of
insurance on the part of Tenant contractors meeting the requirements of
Exhibit G paragraph 1A (4). If any such Tenant contractor or any other person
ever makes a claim against any Indemnitee (as such term is defined in
Section 38) in connection with any Remedial Work, then Tenant shall indemnify
such Indemnitee in the manner provided in the Lease against such claim.

 

C.4 Re-allocation of Reimbursement Cap. Upon the completion of the Remedial Work
up to $20,000 of the Reimbursement Cap may be allocated to increase the
“Reimbursement Cap” under any other lease between Tenant and any Affiliate of
Landlord (except for that certain lease for space at 9210 Atlantic Avenue,
Queens (Ozone Park), New York).

 

91

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

 

KEY NO:

 

THIS AGREEMENT, made as of                   2010, by and
among                 , a                     , and its successors and assigns,
having an office at                       (hereinafter together with its
successors and assigns called “Mortgagee”), WE APP Upper Darby LLC, a Delaware
limited liability company, having an office c/o Winstanley Enterprises, LLC, 150
Baker Avenue Extension, Suite 303 Concord, Massachusetts 01742 (hereinafter
called “Landlord”) and Pathmark Stores, Inc., a Delaware corporation having an
office at 2 Paragon Drive, Montvale, New Jersey 07645 (hereinafter called
“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has made a loan, or is about to make a loan to Landlord in
the original principal amount of $                evidenced by a promissory Note
secured by, among other securities, a mortgage or deed of trust (hereinafter, as
the same may be amended, supplemented or otherwise modified from time to time,
called the “Mortgage”) covering a parcel or parcels of land owned by Landlord
and described on Exhibit A annexed hereto and made a part hereof, together with
the improvements now or hereafter erected thereon (said parcel or parcels of
land and improvements thereon being hereinafter called the “Mortgaged
Property”);

 

WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
dated as of November    2010 and amended by [ ] (said lease and amendments being
hereinafter collectively called the “Lease”), Landlord leased to Tenant the
Mortgaged Premises together with the building now or hereafter erected on all or
a portion of said premises (the Mortgaged Premises and the improvements on or to
be erected thereon being thereinafter called the “Demised Premises”);

 

WHEREAS, a Memorandum of Lease dated November     2010 was recorded on
November     , 2010 in the         in Book                 ,
Page                       ;

 

WHEREAS, a copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged; and

 

WHEREAS, Mortgagee is unwilling to make said loan to Landlord unless the Lease
is subordinate to the lien of the Mortgage; and

 

WHEREAS, Section 16 of the Lease provides that the Lease shall become subject
and subordinate to the lien of a mortgage of the fee interest of the Demised
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

 

WHEREAS, the parties desire to subordinate the Lease to the lien of the
Mortgage, and to provide for the non-disturbance of Tenant by Mortgagee.

 

92

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.               Mortgagee hereby consents to and approves the Lease.

 

2.               Tenant covenants and agrees with Mortgagee that the Lease and
any extensions, renewals, replacements or modifications thereof and Tenant’s
interest in the premises under the Lease are and at all times shall subject and
subordinate to the lien of the Mortgage, without regard to the order of priority
of recording of the Mortgage and the Memorandum of the Lease, subject, however,
to the provisions of this Agreement.

 

3.               Tenant certifies that the Lease is presently in full force and
effect.

 

4.               Mortgagee agrees that so long as the Lease shall be in full
force and effect and so long as Tenant is not in default (beyond any applicable
notice and cure period) in the payment of fixed rent as set forth in the Lease,
or in the performance of any of the terms, covenants or conditions of the Lease
on Tenant’s part to be performed:

 

A.             Tenant shall not be named or joined as a party defendant or
otherwise in any suit, action or proceeding for the foreclosure of the Mortgage
or to enforce any rights under the Mortgage or the bond or note or other
obligations secured thereby unless required by law to do so; and

 

B.              The possession by Tenant of the Demised Premises and the
Tenant’s rights thereto shall not be disturbed, affected or impaired by, nor
will the Lease or the term thereof be terminated or otherwise affected by
(i) any suit, action or proceeding upon the Mortgage or the bond or note or
other obligation secured thereby, or for the foreclosure of the Mortgage or the
enforcement of any rights under the Mortgage or any other documents held by the
Mortgagee, or by any judicial sale or execution or other sale of the Mortgaged
Property, or by any deed given in lieu of foreclosure, or by the exercise of any
other rights given to the Mortgagee by any other documents or as a matter of
law, or (ii) any default under the Mortgage or the bond or note or other
obligation secured thereby.

 

5.               Mortgagee hereby acknowledges and agrees that all trade
fixtures and equipment whether owned by Tenant or any subtenant or leased by
Tenant from a Landlord/Owner in the Demised Premises shall be subject to the
provisions of Section 17 of the Lease.

 

6.               If the Mortgagee shall become the owner of the Mortgaged
Property by reason of foreclosure of the Mortgage or otherwise, or if the
Mortgaged Property shall be sold as a result of any action or proceeding to
foreclose the Mortgage or by a deed given in lieu of foreclosure, the Lease
shall continue in full force and effect, without necessity for executing any new
lease, as a direct lease between Tenant, as tenant thereunder, and the then
owner of the Mortgaged Property, as landlord thereunder, upon all of the same
terms, covenants and provisions contained in the Lease, and in such event:

 

93

--------------------------------------------------------------------------------


 

A.             Tenant shall be bound to such new owner under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) and Tenant hereby agrees to attorn to such new owner
and to recognize such new owner as landlord under the Lease; and

 

B.              Such new owner shall be bound to Tenant under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) which terms, covenants and provisions such new owner
hereby agrees to assume and perform; provided, however, that such new owner
shall not be (i) obligated to complete any construction work required to be done
by Landlord within or outside of the Demised Premises pursuant to the provisions
of the Lease or to reimburse Tenant for any construction work done by Tenant;
however this provision shall not relieve such new owner from any repair or
maintenance obligations of Landlord expressly set forth in the Lease accruing or
arising following new owner’s acquisition of fee title to the Mortgaged Property
or impair any express setoff rights of Tenant expressly set forth in the Lease
accruing or arising following new owner’s acquisition of fee title to the
Mortgaged Property; (ii) required to make any repairs to the Mortgaged Property
or to the Demised Premises or to perform any other construction or other work,
including without limitation the restoration of the Demised Premises following
any casualty or taking; (iii) liable for the return of security deposits or
letters of credit, if any, paid or delivered by or on behalf of Tenant to
Landlord, except to the extent such sums are actually received by such new owner
(or any Mortgagee if such Mortgagee is not the new owner); (iv) bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one (1) month in advance to any prior Landlord unless such sums are
actually received by Mortgagee or if such prepayment shall have been expressly
approved of in writing by such new owner (or any Mortgagee if such Mortgagee is
not the new owner); (v) bound by any agreement amending, modifying or
terminating the Lease made without Mortgagee’s prior written consent; (vi) bound
by any assignment of the Lease or sublease of the Demised Premises, or any
portion thereof, made prior to the time such new owner succeeded to Landlord’s
interest other than if made pursuant to the provisions of the Lease;
(vii) liable on account of any default on the part of Landlord occurring prior
to such new owner’s succeeding to Landlord’s estate; or (viii) subject to any
counterclaims, offsets or defenses that Tenant might have against Landlord.

 

7.               If Landlord shall default in the performance of the Lease
Tenant shall give written notice thereof to Mortgagee and Mortgagee shall have
the right, but not the obligation, to cure such default in accordance with
Section 23 of the Lease (and as provided therein the Mortgagee shall be entitled
to such further time to cure as may be reasonably necessary for the Mortgagee to
remove any stay in bankruptcy and/or to commence and complete foreclosure
proceedings or remove any cause beyond the Mortgagee’s reasonable control
impairing its ability to cure or remedy, to obtain possession of the Demised
Premises and thereafter to commence and diligently prosecute such cure or remedy
to completion)

 

8.               Landlord has agreed in the Mortgage and other loan documents
that the rents payable under the Lease shall be paid directly by Tenant to
Mortgagee upon the occurrence of a default by Landlord under the Mortgage or any
other loan document. Accordingly, after notice is given by Mortgagee to Tenant
that the rents under the Lease should be paid to or at the

 

94

--------------------------------------------------------------------------------


 

direction of Mortgagee, Tenant shall pay to Mortgagee, or in accordance with the
directions of Mortgagee, all rents and other monies thereafter due and to become
due under the Lease. Tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Mortgage or any other loan
document. Landlord hereby waives any right, claim or demand it may have nor or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment to Mortgagee shall discharge the obligations of Mortgagee to make
such payment under the Lease.

 

9.               Any notices or communications given under this Agreement shall
be in writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, (a) if to Mortgagee at the address of Mortgagee as
hereinabove set forth or at such other address as Mortgagee may designate by
notice, or (b) if to Landlord at the address of Landlord as hereinabove, or at
such other address as Landlord may designate by notice, or (c) if to Tenant,
then one copy shall be delivered to the attention of the Senior Vice President
of Real Estate of Tenant, another shall be delivered to the attention of General
Counsel of Tenant, and another shall be delivered to the Director of
Properties & Administration of Tenant, all at 2 Paragon Drive, Montvale, New
Jersey 07645 or at such other addresses as Tenant may designate by notice.
During the period of any postal strike or other interference with the mail,
personal delivery shall be substituted for registered or certified mail.

 

10.             This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

11.             This Agreement contains the entire agreement between the parties
and cannot be changed, modified, waived or cancelled except by an agreement in
writing executed by the party against whom enforcement of such modification,
change, waiver or cancellation is sought.

 

12.             This Agreement and the covenants herein contained are intended
to run with and bind all lands affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WITNESS:

 

MORTGAGEE:

 

 

           

 

 

, a

 

 

 

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

95

--------------------------------------------------------------------------------


 

WITNESS:

 

LANDLORD:

 

 

 

 

 

WE APP UPPER DARBY LLC, a Delaware limited liability company

 

 

 

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

Name:

 

 

 

 

 

 

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

 

Title: Vice President and Secretary

 

96

--------------------------------------------------------------------------------


 

MORTGAGEE ACKNOWLEDGMENT

 

STATE OF                             )

SS:

COUNTY OF                         )

 

ON THIS                          day of                         2010, before me,
the subscriber, personally appeared                                    to me
known, who being by me duly sworn, did depose and say that he
is                         of                          the corporation described
in and which executed the within instrument; that he knows the seal of said
corporation; that the seal affixed to said instrument is such corporate seal;
that it was so affixed by order of the Board of Directors of said corporation
and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

 

LANDLORD ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this                         day of                         2010, before me,
the undersigned notary public,personally appeared                            ,
proved to me through satisfactory evidence of identification, which was a
[current driver’s license] [a current U.S. passport] [my personal knowledge], to
be the person whose name is signed on the preceding instrument andacknowledged
the foregoing instrument to be his/her free act and deed
as                         of WE APP Upper Darby LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

97

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGMENT

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS                         day of                          , 2010, before
me, the subscriber, personally came Christopher W. McGarry, to me known, who
being by me duly sworn, did depose and say that he is Vice President and
Secretary of Pathmark Stores, Inc., the corporation described in and which
executed the within instrument; that he knows the seal of said corporation; that
the seal affixed to said instrument is such corporate seal; that it was so
affixed by order of the Board of Directors of said corporation and that he
signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

 

Notary Public

 

98

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF MORTGAGED PROPERTY

 

(Attached)

 

99

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KEY NO:                                          

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE made as of November          , 2010 by WE APP UPPER
DARBY LLC, a Delaware limited liability company, having an office at c/o
Winstanley Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord,
Massachusetts 01742 Attn: Adam Winstanley (hereinafter called “Landlord”), and
PATHMARK STORES, INC., a Delaware corporation, having an office at 2 Paragon
Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

1.              For and in consideration of the sum of TEN and no/100 Dollars
($10.00) and of other valuable considerations paid by Tenant to Landlord, the
receipt and sufficiency of which are hereby acknowledged by Landlord, Tenant and
Tenant hereby takes from Landlord that certain parcel of land (hereinafter
called “Land”) described on Exhibit B and the buildings and other improvements
now or hereafter erected on the Land together with the benefit of any and all
easements, appurtenances, rights and privileges now or hereafter belonging
thereto. The land is currently improved by an existing building consisting of
52,971 square feet of space (the “Building), as more particularly shown on the
site plan attached hereto as Exhibit A. The Building and any buildings and
improvements now or hereafter erected on the Land shall be hereinafter called
“Improvements”. The Land and any Improvements now or hereafter erected thereon
are hereinafter collectively called the “Demised Premises.” The Demised Premises
have been leased to Tenant upon and subject to the covenants and agreements set
forth in a certain agreement between Landlord and Tenant bearing even date
herewith (hereinafter called the “Lease”).

 

2.               The Lease is in effect. The original term of the Lease shall
continue to and include the date which is twenty (20) years after the day before
the Commencement Date if the Commencement Date is the first day of a month, or
twenty years (20) years after the last day of the month in which the
Commencement Date occurs if the Commencement Date is not the first day of a
month.

 

3.               Tenant has the right and option to extend the term of the Lease
from the date upon which it would otherwise expire for ten (10) separate renewal
periods of five (5) years each (each such period being known as a “Renewal
Period”). Said right and option, if exercised by Tenant, shall be in accordance
with the terms and conditions of Section 4 of the Lease.

 

4.               The Lease contains the entire agreement between the parties.
All persons are hereby put on notice of the existence of the Lease and are
referred to the Lease for its terms and conditions. The Lease is on file in the
offices of Tenant and the Landlord as hereinabove set forth.

 

5.              This Memorandum of Lease is prepared, signed and acknowledged
solely for recording purposes under the laws of the Commonwealth of
Pennsylvania, and is in no way

 

100

--------------------------------------------------------------------------------


 

intended to change, alter, modify, amend or in any other way affect the rights,
duties and obligations of Landlord and Tenant pursuant to the Lease; it being
specifically understood and agreed between the parties that each has rights,
duties and obligations imposed upon it in the Lease which are not expressly
contained herein but are included herein by reference.

 

6. Upon expiration of the Lease term Landlord and its successors and assigns has
irrevocably been named attorney-in-fact by Tenant in the Lease to execute,
deliver and record a notice of termination of this Memorandum.

 

IN WITNESS WHEREOF this Memorandum of Lease has been duly executed as of the day
and year first above written.

 

WITNESS:

 

WE APP UPPER DARBY LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

Name:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WITNESS:

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

 

 

 

Name: Craig H. Feldman

 

By:

 

 

 

Name: Christopher W. McGarry

 

Title: Vice President and Secretary

 

101

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMISED PREMISES

 

102

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE LAND

 

103

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this               day of November 2010, before me, the undersigned notary
public, personally appeared                                   , proved to me
through satisfactory evidence of identification, which was a [current driver’s
license] [a current U.S. passport] [my personal knowledge], to be the person
whose name is signed on the preceding instrument and acknowledged the foregoing
instrument to be his/her free act and deed as                          of WE APP
Upper Darby LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS             day of November, 2010, before me, the subscriber, personally
came Christopher W. McGarry, to me known, who being by me duly sworn, did depose
and say that he is the Vice President and Secretary of Pathmark Stores, Inc.,
the corporation described in and which executed the within instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Board of Directors
of said corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

104

--------------------------------------------------------------------------------


 

EXHIBIT F

 

UNCONDITIONAL GUARANTY

 

WHEREAS, Pathmark Stores, Inc., a Delaware corporation (“Tenant”) desires to
enter into a certain lease (“Lease”) of even date concerning Demised Premises
known as 421 South 69th Boulevard, Upper Darby, Pennsylvania, with WE APP Upper
Darby LLC, a Delaware limited liability company (“Landlord”). (Terms used herein
and not otherwise defined will have the meaning given in the Lease.)

 

WHEREAS, as an inducement to entering into the Lease Landlord has required that
the undersigned The Great Atlantic & Pacific Tea Company, Inc. (“Guarantor”)
unconditionally guarantees the performance of all obligations of Tenant under
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.               Guarantor unconditionally and absolutely guarantees to Landlord
(which shall include its legal representatives, successors and assigns) the due
and punctual performance of each and all of the Tenant’s obligations under or
related to the Lease, including the timely payment of all sums due therein.
Tenant’s obligations hereby guaranteed include, without limitation, those
arising under amendments or modifications to the Lease hereafter entered into by
Tenant and Landlord, all of which shall be so guaranteed even though Guarantor
hereafter does not consent to or approve the same (Guarantor hereby waiving all
rights of consent or approval with respect to such amendments or modifications).

 

2.               Guarantor waives presentment for payment or performance, notice
of nonpayment or performance, notice of default, demand, protest or notice or
acceptance of this Guaranty, any rights Guarantor may have by reason of any
forbearance, modification, amendment, extension or any indulgence whatsoever
that Landlord may grant or to which Landlord and the Tenant may agree with
respect to the Lease, any and all notice of every kind to which Guarantor might
otherwise be entitled with respect to the incurring of any further obligation or
liability by Tenant to Landlord, demand for payment, the presentment of any
instrument for payment, the protest or nonpayment thereof and any and all
defenses whatsoever excepting only Tenant’s performance as required by the terms
of the Lease. Guarantor also waives, unless and until all of the obligations of
Tenant are fully paid and performed, any right to be subrogated in whole or in
part to any right or claim of Landlord against Tenant and any right to require
the marshalling of any assets of the Tenant, which right of subrogation or
marshalling might otherwise arise from any partial payment by the Guarantor. It
is expressly understood and agreed that Guarantor’s liability hereunder shall be
unaffected by (i) any amendment or modification whatsoever of the provisions of
the Lease, (ii) any extension of time for performance under the Lease, (iii) any
delay by Landlord in exercising any right under the Lease or this Guaranty (none
of which shall ever operate as a waiver of such right), or (iv) the release of
Tenant or any other guarantor from performance or observance of any of the
agreements or conditions contained in the Lease by operation of law or
otherwise, whether made with or without notice to Guarantor, including without
limitation any impairment, modification, change, release, rejection,
disaffirmance, or limitation of the liability of Tenant, or any other guarantor
of the Lease, of their estate in

 

105

--------------------------------------------------------------------------------


 

bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other similar or insolvency statute,
or from the decision of any court. Guarantor covenants that Guarantor will cause
Tenant to maintain and preserve the enforceability of the Lease, as the same may
hereafter be modified or amended, and will not permit it to take or to fail to
take action of any kind the taking of which or the failure to take might be the
basis for a claim that Guarantor has any defense to its obligation hereunder
other than timely performance in full of the Lease in accordance with its terms.
The joint and several liability of Guarantor hereunder shall exist irrespective
of the validity or enforceability of the Lease.

 

3.               This shall be an agreement of suretyship as well as of
guaranty, and Landlord, without being required to proceed first against Tenant
or any other person or entity, may proceed directly against Guarantor whenever
Tenant fails to make any payment due or fails to perform any obligation now or
hereafter owed to Landlord without first resorting to or exhausting any other
remedy and without first having recourse to the Lease; provided, however, that
nothing herein contained shall prevent Landlord from suing on the Lease with or
without making Guarantor a party to the suit or from exercising any other rights
thereunder and if such suit, or other remedy, is availed of, only the net
proceeds therefrom, after deduction of all Landlord’s Costs of Collection
(defined below) shall be applied in reduction of the amount then due on this
Guaranty.

 

4.               Guarantor agrees to pay to Landlord, on demand, all costs and
expenses, including reasonable attorneys’ fees and litigation expenses, which
Landlord may incur in the enforcement of Tenant’s obligations under the Lease or
the liability of Guarantor hereunder (“Costs of Collection”). “Costs of
Collection” includes, without limitation, all out of pocket expenses incurred by
the Landlord’s attorneys and all costs incurred by Landlord including, without
limitation, costs and expenses associated with travel on behalf of Landlord,
which costs and expenses are related to or in respect of Landlord’s efforts to
collect and/or to enforce any of the obligations and/or to enforce any of its
rights, remedies or powers against or in respect of either or both Tenant or
Guarantor (whether or not suit is instituted in connection with such efforts).

 

5. Guarantor represents and warrants to Landlord that (i) it has either examined
the Lease or has had an opportunity to examine the Lease and has waived the
right to examine; (ii) that it (and the individual acting on its behalf) has the
full power, authority and legal right to execute and deliver this Guaranty;
(iii) that this Guaranty is a binding legal obligation and is fully enforceable
against Guarantor in accordance with its terms; (iv) that there is no action or
proceeding pending or, to its knowledge, threatened against Guarantor before any
court or administrative agency which might result in any material adverse change
in its business or condition or in its assets; (v) that neither the execution
nor delivery of this Guaranty nor fulfillment of nor compliance with the terms
and provisions thereof will constitute a default under or result in the creation
of any lien, charge or encumbrance upon any property or assets of Guarantor
under any agreement or instrument to which it is now a party or by which
Guarantor may be bound; and (vi) that Guarantor is the sole owner of all the
common stock of Tenant and expects to derive financial benefit from the Lease.

 

106

--------------------------------------------------------------------------------


 

6.               This Agreement shall be binding upon Guarantor and its legal
representatives, successors and assigns, and shall inure to the benefit of
Landlord and its legal representatives, successors and assigns, and is
irrevocable until released in writing by Landlord. Each and every right, remedy
and power hereby granted to Landlord or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Landlord at any time and from time to time. The validity, construction and
performance of this Guaranty shall be governed by the laws of the State where
the Demised Premises are located (the “State”), without regard to conflict of
law principles. If any clause or provision of this Guaranty should be held
illegal or invalid by any court, the invalidity of such clause or provisions
shall not affect any of the remaining clauses or provisions hereof. In case any
agreement or obligation contained in this Guaranty should be held to be in
violation of law, then such agreement or obligation shall be deemed to be the
agreement or obligation of the Guarantor, as the case may be, to the full extent
permitted by law. Each and every default hereunder or under the Lease shall give
rise to a separate cause of action hereunder. The obligations and liabilities of
hereunder shall be joint and several with any other guarantees given to Landlord
in connection with the Lease. This Guaranty may be amended only by instrument in
writing executed and delivered by both Landlord and Tenant. The provisions of
this Guaranty shall bind Guarantor and its respective successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns. This
Guaranty and all consents, notices, approvals and all other documents relating
hereto may be reproduced by photographic, microfilm, microfiche or other
reproduction process and the originals thereof may be destroyed; and each party
agrees that any reproductions shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not reproduction was made in the regular course
of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence.

 

7.               Guarantor consents to and agrees that the courts of the State
shall have personal jurisdiction over Guarantor for any action brought on this
Guaranty including the right to grant judgment against Guarantor personally
together with interest on any judgment obtained by Landlord at the interest rate
set forth in the Lease for late payments (but if the same shall be unlawful for
any reason, then at the highest permissible interest rate). Guarantor further
agrees and consents that venue, if any, for any such action shall be as set
forth in the Lease. Guarantor waives and relinquishes any and all rights to
removal of any such action to any other court. Guarantor also waives trial by
jury in any judicial proceeding involving any matter in any way arising out of
or relating to this Guaranty or the Lease.

 

8. Any notice, communication, request or other document or demand made under
this Guaranty shall be in writing and shall be deemed given at the earlier of
(i) the date received or (ii) three (3) business days after the date deposited
in a United States Postal Service Depository, postage prepaid first class
certified or registered mail, return receipt requested, addressed to Guarantor
or Landlord, as the case may be, at the respective addresses set forth opposite
their names below:

 

107

--------------------------------------------------------------------------------


 

Landlord:

 

c/o Winstanley Enterprises, LLC

150 Baker Avenue Extension, Suite 303

Concord, MA 01742

Attn. Adam Winstanley

 

with a copy similarly sent to:

 

WE APP Upper Darby LLC

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attention: Daniel A. Taylor, Esq. or Primo Fontana, Esq.

 

Guarantor:

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: Senior Vice President of Real Estate

 

with a copy similarly sent to

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: General Counsel

 

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
November         , 2010.

 

 

WITNESS:

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

 

Name: Christopher W. McGarry

 

 

 

Title: Senior Vice President

 

108

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE

 

This Exhibit G shall be incorporated into the Lease, and where terms of this
Exhibit conflict with these terms within the Lease, the terms of this
Exhibit shall prevail and govern the Lease.

 

1.               INSURANCE.

 

A. Coverage. Tenant shall purchase and maintain insurance during the entire Term
of the Lease and any period Tenant (or any party claiming by, through or under
Tenant) occupies any portion of the Demised Premises, for the benefit of the
Tenant and Landlord (as their interest may appear) with terms and coverages
reasonably satisfactory to Landlord, and with insurers having a minimum A.M.
Best rating of at least A/X, and with such increases in limits as Landlord may
from time to time reasonably request, but initially Tenant shall maintain the
following coverages in the following amounts:

 

(1)             Commercial General Liability Insurance naming Landlord,
Landlord’s management, leasing and development agents and Landlord’s
mortgagee(s) from time to time as additional insureds, with coverage for
premises/operations, personal and advertising injury, products/completed
operations and contractual liability with combined single limits of liability of
not less than $1,000,000 for bodily injury and property damage per occurrence
and not less than 2,000,000 in the aggregate and excess liability insurance with
a limit not less than $20,000,000 per occurrence and aggregate. Notwithstanding
anything to the contrary contained herein, Tenant’s obligation to maintain
general liability insurance may be satisfied through a program of self-insurance
whereby Tenant self-insures the first $3,000,000.00 per claim as long as the
program is supported by an A-rated insurance company and its third party
administrator.

 

(2)             Property insurance covering property damage and business
interruption for the entire Demised Premises. Covered property shall include the
Building, boilers and machinery, all tenant improvements, office furniture,
trade fixtures, office equipment, merchandise and all other items Tenant’s
property on the Demised Premises. Such insurance shall name Landlord and Fee
Mortgagee(s) from time to time as additional loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including but not limited to the perils of fire, extended coverage,
windstorm, vandalism, malicious mischief, terrorism, sprinkler leakage, flood,
windstorm and earthquake, for the full replacement cost value of the covered
items and other endorsements as Landlord shall reasonably request from time to
time and in amounts that meet any co insurance clause of the policies of
insurance with a deductible amount not to exceed $750,000. Such insurance shall
include rent continuation coverage of no less than twelve (12) months. Such
policy or policies shall provide that the proceeds of any loss shall be payable
to Landlord and Tenant and to the holder (as its interest may appear) of any Fee
Mortgage to which this Lease is subordinate so long as such holder and future
holders of such Fee Mortgage are obligated to apply proceeds of insurance in the
manner provided for in this Lease.

 

109

--------------------------------------------------------------------------------


 

(3)             Workers’ Compensation Insurance and Employers Liability
Insurance with statutory limits and automobile liability insurance (coverage
must include owned, leased, hired and non owned vehicles) with a limit of at
least $1,000,000 Combined Single Limit-Bodily Injury & Property Damage.

 

(4)             Tenant shall purchase or shall cause each Tenant contractor
performing work on the Demised Premises to carry insurance protecting against
claims set forth below which may arise out of or result from the contractor’s
operations on the Premises and naming Landlord, Landlord’s management, leasing
and development agents as additional insureds for Premises Operations and
Completed Operations. Waiver of Subrogation to apply under all policies.

 

(1)             claims under workers’ or workmen’s compensation, disability
benefit and other similar employee benefit acts—in amounts as required by law;

 

(2)             claims for damages because of bodily injury, occupational
sickness or disease, or death of his employees or any other person and other
personal injury and motor vehicle liability — Public Liability - Single Limit
(Combined) Per Occurrence. Bodily Injury/Property Damage $1,000,000 w/
$2,000,000 General/Completed Operations Aggregate. Automobile Liability - Single
Limit (Combined) Per Occurrence Bodily Injury and Property Damage $1,000,000.
Excess Liability Umbrella covering all above items $5,000,000 per Occurrence;
and

 

(3) claims for damages, other than the work of the contractor itself, because of
injury to or destruction of tangible property, including loss of use resulting
therefrom — $1,000,000 per occurrence.

 

Tenant shall, prior to the commencement of the Term and on each anniversary of
the renewal date thereof, furnish to Landlord certificate(s) evidencing such
coverage, which certificate(s) shall state that such insurance coverage may not
be canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant. The insurance maintained by Tenant shall be deemed to be primary
insurance and any insurance maintained by Landlord (acknowledging that Landlord
has no obligation to maintain any insurance) shall be deemed secondary thereto.
On all liability insurance Landlord, (and if requested, Landlord’s Fee
Mortgagees and Landlord’s management, leasing and development agents shall be
named as additional insureds with such coverage to be primary. Tenant agrees
from time to time to deliver true and complete copies of all policies to
Landlord upon request.

 

110

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PERCENTAGE RENT

 

If any Percentage Rent Event occurs as described in Section 5(E) of the Lease,
then the following provisions shall immediately take effect, shall become a part
of the Lease for the remainder of the Term and Tenant shall, in addition to all
other rent provided for in the Lease, also pay Percentage Rent to Landlord in
accordance with the following:

 

Section 5(E) Percentage Rent

 

5(E)(1) Percentage Rent - General Covenant. As used in this Section 5(E) the
following terms have these meanings:

 

“Percentage Rent Rate” means one percent (1%) of Excess Gross Sales.

“Excess Gross Sales” means Gross Sales above the Gross Sales Benchmark.

“Gross Sales” has the meaning given below in Section 5 (E)(2).

“Gross Sales Benchmark” means $44,500,000.00, which amount is increased by five
(5%) every five years at the same time Fixed Annual Rent increases under
Section 5 (A) of the Lease.

 

Tenant covenants and agrees to pay to Landlord, as Additional Rent, the amount,
if any, of Tenant’s Excess Gross Sales during any calendar month or part thereof
during the Term, multiplied by the Percentage Rent Rate (“Percentage Rent”).
(For any period less than a full calendar month the Excess Gross Sales and the
Gross Sales Benchmark shall be prorated.) Such amounts payable hereunder are
referred to as “Percentage Rent” and are also included in the term “Additional
Rent.”

 

5 (E)(2) Gross Sales - Definition. “Gross Sales” means the total amount in
dollars of the actual price charged (including finance charges), by Tenant and
any sublease, assignee, licensee or other person conducting sales from or with
respect to the Demised Premises, whether for cash or on credit, for all sales of
merchandise, food, beverages, services, gift or merchandise certificates, and
all other receipts of business conducted at, in, on, about or from the Premises,
including, but not limited to, all mail or telephone orders, all internet sales,
and all catalog sales and all home delivery sales received or filled at, from or
with respect to the Premises, and including all deposits not refunded to
purchasers, all orders taken in, from or with respect to the Premises, whether
or not such orders are filled elsewhere, receipts of sales through any vending
machine or other coin or token operated device or otherwise at, in, on, about,
from or with respect to the Premises, and sales and receipts occurring or
arising as a result of solicitation off the Premises conducted by personnel
operating from or reporting to, or under the supervision of any employee of
Tenant located at the Demised Premises. Gross Sales shall not, however, include
any separately stated sums collected and remitted for any retail sales tax or
retail excise tax imposed by any duly constituted governmental authority, nor
shall they include any exchange of goods or merchandise between the stores of
Tenant where such exchange of goods or merchandise is made solely for the
convenient operation of the business of Tenant and neither for the purpose of
consummating a sale which has theretofore been made at, in, on, about or from
the Premises nor for the purpose of depriving Landlord of the benefits of a sale
which otherwise

 

111

--------------------------------------------------------------------------------


 

would be made at, in, on, about, from or with respect to the Premises, nor the
amount of any cash or credit refund made upon any sale where the merchandise
sold, or some part thereof, is thereafter returned by the purchaser and accepted
by Tenant, nor sales of fixtures which are not a part of Tenant’s stock in
trade. Each sale upon installment, credit or layaway shall be treated as a sale
for the full price in the month during which such sale shall be made,
irrespective of the time when Tenant shall receive payments from its customers,
and no deduction shall be allowed for uncollectible payment by customer or
uncollected or uncollectible credit accounts.

 

5(E)(3) Records and Reporting of Gross Sales. Tenant shall utilize, and cause to
be utilized, cash registers equipped with consecutive serialized tapes and/or
such other devices for recording sales as are normally used in Tenant’s type of
business to record all sales and Tenant shall keep for at least 36 months after
expiration of each calendar year or part thereof during the Term, full, true and
accurate books of account and records (“books”) conforming to generally accepted
accounting principles showing all Gross Sales transacted at, in, from and upon
the Premises for such calendar year or part thereof, including all tax reports,
dated cash register tapes, sales slips, sales checks, sales books, bank deposit
records and other supporting data. Such books shall be kept on the Premises
during the Term. Within fifteen (15) days after the end of each calendar month
or portion thereof included in the Term, Tenant shall furnish to Landlord a
statement of Gross Sales transacted during such previous month or portion
thereof; and on or before each February 1 included in the Term and within thirty
(30) days after the end of the Term Tenant shall furnish to Landlord a statement
(the “Annual Statement”) certified by an independent public accountant of Gross
Sales itemized on a calendar month by calendar month basis transacted during the
preceding calendar year or part thereof. In the event of Tenant’s failure to
furnish any statement of Gross Sales required hereunder, in addition to all
other remedies afforded it under this Lease, Landlord shall be entitled to have
an accountant of Landlord’s selection conduct an audit of Tenant’s books for
such period or periods for which Tenant has failed to furnish such statements.
Such audit shall be at Tenant’s expense and Tenant shall promptly reimburse
Landlord for the costs of such audit. All such costs shall be deemed additional
charges. Notwithstanding the foregoing, Landlord shall have the right from time
to time by its accountants or representatives to audit all statements of Gross
Sales and in connection with such audits to examine all of Tenant’s books
(including all supporting data and any other records from which Gross Sales may
be tested or determined) of Gross Sales; and Tenant shall make all books readily
available for such examination. Failure of Tenant to make all books readily
available for such examination shall be deemed a default under this Lease; and
in addition to all other remedies afforded it under this Lease, Tenant shall
promptly reimburse Landlord for the costs of such audit. All such costs shall be
deemed additional charges. If any such audit discloses that the actual Gross
Sales for any month transacted by Tenant exceed those reported by more than two
percent, Tenant shall forthwith pay to Landlord the cost of such audit and
examination together with any additional Percentage Rent payable to Landlord.
Any information obtained by Landlord pursuant to the provisions of this
Section shall be treated as confidential, except in any litigation or
arbitration proceedings between the parties, and, except further, that Landlord
may disclose such information to existing Lenders and to prospective buyers and
lenders.

 

5 (E)(4) Payment. On or before the 15th day after the expiration of each full or
partial calendar month included in the Term, Tenant shall pay all Percentage
Rent due for such prior

 

112

--------------------------------------------------------------------------------


 

month to Landlord without demand, provided that if such amount exceeds the
Percentage Rent that would be payable with respect to such month if Percentage
Rent were calculated on the basis of Gross Sales for all months elapsed in the
then current calendar year, Tenant shall not be required to pay any amount on
account of such month unless and until such amount shall later be payable as
part of the annual adjustment. Upon receipt by Landlord of each Annual Statement
of Gross Sales there shall be an adjustment between Landlord and Tenant to the
end that Landlord shall receive the exact amount of Percentage Rent due
hereunder. Any overpayments by Tenant hereunder shall be credited against the
next payments due under this Section. Any underpayments by Tenant shall be
immediately due and payable. With respect to the calendar year in which the Term
ends, the adjustments shall be prorated for the portion of the calendar year
included in the Term.

 

113

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LOCAL LAW ADDENDUM

 

(Attached)

 

114

--------------------------------------------------------------------------------


 

Lease Addendum (PA)

 

This Lease Addendum (“Addendum”) is supplemental to and made a part of that
certain Lease dated as of November     , 2010 (the “Lease”) by and between WE
APP Upper Darby LLC (“Landlord”) and Pathmark Stores, Inc. (“Tenant”).
Capitalized terms used in this Addendum without definition shall have the
meanings set forth in the Lease. This Addendum is to be construed as
supplemental to, and part of, the Lease. In the event of any inconsistency
between the Lease and this Addendum, the terms and provisions of this Addendum
shall prevail.

 

Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

 

1.               Construction Liens. Tenant acknowledges and agrees that any
improvements, repairs, replacements or alterations contracted for by Tenant in
or to the Demised Premises during the Term of the Lease are solely for the
immediate use and benefit of Tenant and not Landlord. Tenant shall include the
acknowledgement contained in the immediately preceding sentence in any contract
made by Tenant for such work.

 

2.               Surrender of Premises/Tenant Waiver. Tenant expressly waives
and releases the benefit to Tenant of 68. P.S. Section 250.501, being
Section 501 of that act, approved April 6, 1951, entitled “Landlord and Tenant
Act of 1951”, as may be amended from time to time, requiring notice to quit upon
the expiration of the Term of the Lease or at the expiration of any extension or
renewal thereof, or upon any earlier termination of the Lease, as therein
provided. Tenant covenants and agrees to vacate, remove from and deliver up and
surrender the possession of the Demised Premises to Landlord upon the expiration
of the Term or upon the expiration of any extension or renewal thereof, or upon
any earlier termination of the Lease, as provided thereunder, without such
notice, in the condition required in the Lease.

 

115

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Confidentiality Agreement

 

(Attached)

 

116

--------------------------------------------------------------------------------


 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as
of                        , 2010 (the “Effective Date”) by and between [TENANT],
a                      , having an address
at                                   (“Company”) and                       ,
a                   , having an address at                       (“Disclosee”).

 

In connection with Disclosee’s interest in obtaining information concerning the
business of Company, Company is furnishing or has furnished Disclosee with
certain written information concerning Company’s gross sales that is either
non-public, confidential or proprietary in nature. This information furnished to
Disclosee or its affiliates, agents, representatives or employees
(“Representatives”), together with analyses, compilations, forecasts, studies or
other documents prepared by Disclosee or its Representatives that contain or
otherwise reflect such information is hereinafter referred to as the
“Information.” In consideration of Company furnishing Disclosee with the
Information, Disclosee agrees that:

 

1.             The Information is Company’s property and will be kept
confidential and shall not, without Company’s prior written consent, be
disclosed by Disclosee or Representatives in any manner whatsoever, in whole or
in part, and shall not be used by Disclosee or its Representatives in any manner
to compete with the business of Company. Moreover, Disclosee may reveal the
Information only to its Representatives who need to know the Information, are
informed by Disclosee of the confidential nature of the Information and who
shall agree to act in accordance with the terms and conditions of this
Agreement. Disclosee shall be responsible for any breach of this Agreement by
its Representatives.

 

2.             The term Information shall not include such portions of the
Information which (i) are or become generally available to the public other than
as a result of a disclosure by Disclosee or its Representatives, or (ii) become
available to Disclosee on a non-confidential basis from a source (other than
Company or its Representatives) that is not prohibited from disclosing such
Information to Disclosee by a legal, contractual or fiduciary obligation to
Company; or (iii) must be disclosed in order to comply with any applicable law,
order, regulation or ruling; (iv) is already known to Disclosee or its
Representatives or is already in its or their possession prior to disclosure by
Company hereunder, or (v) is independently developed by Disclosee or its
Representatives without reference to the Information.

 

3.             In the event that Disclosee or anyone to whom Disclosee transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, Disclosee will provide Company with prompt notice so
that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that Company waives
compliance with the provisions of this Agreement, Disclosee will furnish only
that portion of the Information that Disclosee is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information.

 

4.             Disclosee acknowledges that remedies at law may be inadequate or
protect against breach of this Agreement, and Disclosee hereby in advance agrees
that Company may seek injunctive relief without proof of actual damages. This
Agreement shall be governed by and construed in

 

117

--------------------------------------------------------------------------------


 

accordance with the laws of the State of New Jersey, without regard to conflict
of law principles. The exclusive jurisdiction for any disputes concerning this
Agreement shall be the Superior Court of New Jersey, Bergen County, and the
parties hereby submit to such jurisdiction and waive all defenses relating to
jurisdiction, venue and forum non convenience.

 

5.             Disclosee hereby defends, indemnifies and holds harmless Company
and its Representatives and their respective successors and assigns against and
from any loss, liability or expense, including attorney’s fees, arising out of
any uncured breach by Disclosee or by its Representatives of any of the terms of
this Agreement

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute the same
Agreement. A facsimile, email, pdf or electronic signature shall be deemed an
original signature.

 

[SIGNATURE PAGE FOLLOWS]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

COMPANY:

 

 

 

 [TENANT], a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DISCLOSEE:

 

 

 

 

 

                                       , a

 

 

 

By:

 

 

Name:

 

Title:

 

119

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

LEASE FORM FOR LAWNSIDE, NJ

 

120

--------------------------------------------------------------------------------


 

KEY NO:

 

LEASE

 

 

BY AND BETWEEN

 

 

WE APP LAWNSIDE LLC,
LANDLORD

 

AND

 

 

PATHMARK STORES, INC.,
TENANT

 

 

DEMISED PREMISES

 

 

AT

 

 

130 WHITE HORSE PIKE, LAWNSIDE, NEW JERSEY

 

121

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

EXHIBITS

1

 

 

 

2.

DEMISED PREMISES

1

 

 

 

3.

TERM

2

 

 

 

4.

RENEWAL PERIODS

2

 

 

 

5.

RENT

3

 

 

 

6.

USE AND OCCUPANCY

5

 

 

 

7.

TAXES

7

 

 

 

8.

SIGNAGE

8

 

 

 

9.

TRUE LEASE

8

 

 

 

10.

REPAIRS

9

 

 

 

11.

INSURANCE

9

 

 

 

12.

REQUIREMENTS OF LAW AND FIRE INSURANCE

10

 

 

 

13.

ALTERATIONS

10

 

 

 

14.

ACCESS TO DEMISED PREMISES

11

 

 

 

15.

UTILITIES

11

 

 

 

16.

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT

11

 

 

 

17.

TRADE FIXTURES

12

 

 

 

18.

ASSIGNMENT

13

 

 

 

19.

TITLE AND AUTHORITY

14

 

 

 

20.

QUIET ENJOYMENT

15

 

 

 

21.

UNAVOIDABLE DELAYS

15

 

 

 

22.

END OF TERM

15

 

 

 

23.

LANDLORD’S DEFAULT

16

 

 

 

24.

ADDITIONAL CHARGES

16

 

 

 

25.

TENANT’S DEFAULT

17

 

 

 

26.

DESTRUCTION

19

 

 

 

27.

EMINENT DOMAIN

20

 

 

 

28.

THIRD PARTY LITIGATION

21

 

 

 

29.

WAIVER OF DISTRAINT

21

 

 

 

30.

ESTOPPEL CERTIFICATES

21

 

 

 

31.

NOTICES

21

 

122

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

32.

BROKER

22

 

 

 

33.

LIENS

22

 

 

 

34.

DEFINITION OF LANDLORD

22

 

 

 

35.

ADJOINING OR ADJACENT PROPERTY

22

 

 

 

36.

ENVIRONMENTAL LAWS

23

 

 

 

37.

LEASEHOLD MORTGAGE

24

 

 

 

38.

INDEMNITY

26

 

 

 

39.

LIMITATION OF LANDLORD’S LIABILITY

26

 

 

 

40.

BOOKS AND RECORDS

27

 

 

 

41.

SATELLITE DISH

27

 

 

 

42.

NO PRESUMPTION AGAINST DRAFTER

27

 

 

 

43.

SUCCESSORS AND ASSIGNS; AFFILIATES

27

 

 

 

44.

CAPTIONS

27

 

 

 

45.

INVALIDITY OF CERTAIN PROVISIONS

27

 

 

 

46.

CHOICE OF LAW/JURISDICTION

28

 

 

 

47.

NO WAIVER

28

 

 

 

48.

ATTORNEY’S FEES

28

 

 

 

49.

WAIVER OF TRIAL BY JURY

28

 

 

 

50.

MISCELLANEOUS

28

 

 

 

51.

COUNTERPARTS

29

 

 

 

52.

INCORPORATION OF STATE LAW PROVISIONS

29

 

123

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of November           2010 (the “Effective
Date”), by and between WE APP LAWNSIDE LLC, a Delaware limited liability company
with an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue Extension,
Suite 303 Concord, Massachusetts 01742 Attn: Adam Winstanley (hereinafter called
“Landlord”), and PATHMARK STORES, INC., a Delaware corporation, having an office
at 2 Paragon Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).
This Lease is guaranteed by The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (“Guarantor”) pursuant to a guaranty of even date herewith
(as the same may be amended, supplemented or modified from time to time, the
“Guaranty”).

 

WITNESSETH:

 

Landlord and Tenant covenant and agree as follows:

 

1.                  EXHIBITS. The following Exhibits are annexed hereto and made
a part hereof:

 

A.             Exhibit A, Site Plan of the Demised Premises;

 

B.              Exhibit B1, Legal Description of the Land;

 

C.              Exhibit B2, Existing Encumbrances on Land

 

D.              Exhibit C, Remedial Work

 

E.              Exhibit D, Form of Subordination, Non-Disturbance and Attornment
Agreement;

 

F.              Exhibit E, Memorandum of Lease;

 

G.              Exhibit F, Form of Guaranty;

 

H.              Exhibit G, Insurance Requirements;

 

I.               Exhibit H, Percentage Rent;

 

J.               Exhibit I, Local Law Addendum; and

 

K.              Exhibit J, Confidentiality Agreement.

 

2.           DEMISED PREMISES.

 

A. Landlord hereby leases to Tenant and Tenant hereby takes from Landlord that
certain parcel of land (hereinafter called “Land”) commonly known as 130 White
Horse Pike, Lawnside, New Jersey and more particularly described on Exhibit B1
and the buildings and other improvements now or hereafter erected on the Land
together with the benefit of and subject to any and all easements,
appurtenances, rights and privileges and other matters of record now or
hereafter arising including those described in Exhibit B2. The land is currently
improved by an

 

124

--------------------------------------------------------------------------------


 

existing building consisting of approximately 55,760 square feet of space (the
“Building”), as more particularly shown on the Site Plan attached hereto as
Exhibit A. The Building and any other buildings and improvements now or
hereafter erected on the Land shall be hereinafter called “Improvements.” The
Land and any Improvements are hereinafter collectively called the “Demised
Premises.”

 

B. Tenant or its Affiliates owned or leased the Demised Premises prior to their
being purchased by Landlord. Landlord shall have no obligation or risk
whatsoever with respect to the condition of the Demised Premises, Tenant taking
the Demised Premises “AS IS, WHERE IS, WITH ALL FAULTS”. Tenant acknowledges
that it has had full opportunity to inspect the Demised Premises with
engineering and other consultants of its choice. Tenant’s commencing possession
under this Lease shall be deemed an acknowledgment that the condition of the
Demised Premises is satisfactory. Tenant further acknowledges that neither
Landlord nor any person acting under Landlord has made or implied any
representations or warranties whatsoever concerning the Demised Premises, their
condition or this Lease except as set forth in Section 19.

 

3.           TERM.

 

A.             The term of this Lease (“Term”) shall commence (the “Commencement
Date”) on the Effective Date and shall continue to and include the date (the
“Expiration Date”) that is twenty (20) years after the day before the
Commencement Date if the Commencement Date is the first day of a month, or
twenty (20) years after the last day of the month in which the Commencement Date
occurs if the Commencement Date is not the first day of a month.

 

B.              The term “Lease Year” shall mean the following: the first Lease
Year shall be the 12 month period commencing on the Commencement Date if the
Commencement Date is the first day of a month, or on the first day of the month
immediately following the month in which the Commencement Date occurs if the
Commencement Date is not the first day of a month; and each succeeding 12 month
period thereafter shall be a Lease Year.

 

4. RENEWAL PERIODS. Tenant shall have the right and option to extend the Term of
this Lease from the date upon which it would otherwise expire for ten
(10) separate consecutive renewal periods of five (5) years each (each such
period being hereinafter called a “Renewal Period”) upon the same terms and
conditions as are herein set forth except the rent for such Renewal Period shall
be as provided in Section 5 below; provided, however, that at the time of so
electing to extend and also at the time any Renewal Period commences Tenant is
not in default beyond any applicable notice and cure period, and this Lease is
then in full force and effect. If Tenant fails timely so to exercise its option
for any Renewal Period, time being of the essence, Tenant shall have no further
extension rights hereunder. All references to the Term shall mean the Initial
Term as it may be extended by any Renewal Period. If Tenant elects to exercise
any one or more of said options to renew, it shall do so by giving written
notice (“Renewal Notice”) of such election to Landlord at any time during the
term of this Lease (including any Renewal Periods) on or before the date which
is three hundred sixty five (365) days before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed by the
exercise of such option or options. If Tenant elects to exercise any one or more
of said options to renew by serving a Renewal Notice in accordance with the
foregoing, the

 

125

--------------------------------------------------------------------------------


 

Term of this Lease shall be automatically extended for the Renewal
Period(s) covered by the Renewal Notice without execution of an extension or
renewal lease. If Tenant shall not have given notice of such election to
Landlord by such date in respect of any Renewal Period, Landlord shall (unless
notice shall have been given as hereinafter specifically permitted) give notice
to Tenant that Tenant has failed to give notice of such election to Landlord
(hereinafter called the “Option Notice”). Tenant’s time to give notice of such
election shall continue until the date which is sixty (60) days after receipt of
the Option Notice. Landlord shall not give the Option Notice prior to the date
which is four hundred twenty-five (425) days before the Expiration Date. If
Landlord shall not have given the Option Notice prior to the date which is four
hundred twenty-five (425) days before the beginning of the next succeeding
Renewal Period, the term of this Lease shall be extended beyond the Expiration
Date to the date which is four hundred twenty-five (425) days after the date on
which the Option Notice is given by Landlord.

 

5.              RENT.

 

A. Beginning on the Commencement Date and continuing throughout the Term, Tenant
covenants and agrees to pay Landlord for the Demised Premises, without previous
demand therefor, fixed annual rent (“Fixed Annual Rent”) as follows:

 

Lease Year

 

Fixed Annual Rent

 

Fixed Monthly Rent

 

1-5

 

$

574,885.00

 

$

47,907.08

 

6-10

 

$

603,629.25

 

$

50,302.44

 

11-15

 

$

633,810.71

 

$

52,817.56

 

16-20

 

$

665,501.25

 

$

55,458.44

 

 

 

 

 

 

 

First Renewal Period

 

 

 

 

 

21-25

 

$

698,776.31

 

$

58,231.36

 

 

 

 

 

 

 

Second Renewal Period

 

 

 

 

 

26-30

 

$

733,715.13

 

$

61,142.93

 

 

 

 

 

 

 

Third Renewal Period

 

 

 

 

 

31-35

 

$

770,400.88

 

$

64,200.07

 

 

 

 

 

 

 

Fourth Renewal Period

 

 

 

 

 

36-40

 

$

808,920.93

 

$

67,410.08

 

 

 

 

 

 

 

Fifth Renewal Period

 

 

 

 

 

41-45

 

$

849,366.97

 

$

70,780.58

 

 

 

 

 

 

 

Sixth Renewal Period

 

 

 

 

 

46-50

 

$

891,835.32

 

$

74,319.61

 

 

 

 

 

 

 

Seventh Renewal Period

 

 

 

 

 

5 1-55

 

$

936,427.09

 

$

78,035.59

 

 

126

--------------------------------------------------------------------------------


 

Eighth Renewal Period

 

 

 

 

 

56-60

 

$

983,248.44

 

$

81,937.37

 

 

 

 

 

 

 

Ninth Renewal Period

 

 

 

 

 

61-65

 

$

1,032,410.86

 

$

86,034.24

 

 

 

 

 

 

 

Tenth Renewal Period

 

 

 

 

 

66-70

 

$

1,084,031.41

 

$

90,335.95

 

 

B.              All Fixed Annual Rent shall be payable by Tenant in equal
monthly installments in advance on the first day of every calendar month during
the Term of this Lease (and any Renewal Periods), and shall be payable at the
office of the Landlord first above set forth or at such other address as
Landlord shall have given in a notice to Tenant) in current U.S. currency by
check drawn on a clearinghouse bank and payable directly to Landlord (or, if
requested by Landlord from time to time by electronic fund transfer, to an
account designated by Landlord). Rent for a part of a month shall be prorated on
a daily basis and paid on the Commencement Date. Further, the rent for the first
full month shall be paid on the Commencement Date.

 

C.              Beginning on the Commencement Date and continuing throughout the
Term, Tenant covenants and agrees to pay, without previous demand therefor, all
sums other than Fixed Annual Rent due under or required to be paid by this Lease
(all of the foregoing being “Additional Rent” regardless of however defined or
described in this Lease).

 

D. It is the intention of the parties hereto that the Fixed Annual Rent payable
hereunder shall be net to Landlord free of cost, charge, offset, diminution or
other deduction, so that this Lease shall yield to Landlord the net Fixed Annual
Rent specified herein during the Term of this Lease. Notwithstanding applicable
law to the contrary and with the sole exception of those costs, expenses and
obligations expressly stated in this Lease to be the sole responsibility of
Landlord (or the responsibility of third parties as provided in Section 36C),
all costs, expenses and obligations of every kind and nature whatsoever relating
to this Lease, the Demised Premises or imposed on Landlord under applicable law
either now existing or hereafter enacted and whether or not within the
contemplation of the parties on account of this Lease, the Demised Premises or
Landlord’s interest in the Demised Premises are assumed and shall be paid by
Tenant when and as due as Additional Rent. Without limiting the generality of
the foregoing, Tenant shall at its sole expense (which expense shall be deemed
Additional Rent hereunder) be responsible for payment of all Taxes, all
electricity, telecommunication service, gas, water, sewer, telephone, refuse
disposal, and other charges for utilities and services supplied to the Demised
Premises, insurance costs, amounts due under any title encumbrance matter
described in Exhibit B2, and all costs of cleaning, maintaining, repairing and
replacing the Demised Premises or any portion thereof and of complying with all
laws now existing or hereafter enacted including all Environmental Laws (defined
below). Any cost, expense or obligation directly relating to the Demised
Premises that is not expressly declared in this Lease to be that of Landlord
shall be deemed to be an obligation of Tenant to be performed by Tenant at
Tenant’s sole expense, and to the greatest extent permitted by law Tenant shall
indemnify and defend Landlord against, and hold Landlord harmless from, the
same, and Tenant’s liability for the payment and performance of such amounts and
obligations that shall arise during the Term is hereby expressly provided to
survive the expiration of the Term or early termination of this

 

127

--------------------------------------------------------------------------------


 

Lease. Fixed Annual Rent, Additional Rent, and all other sums payable hereunder
by Tenant, shall be paid without notice or demand, and without set off,
counterclaim, recoupment, abatement, suspension, deduction, or defense (other
than payment) whatsoever. Except as otherwise expressly set forth in this Lease
with respect to certain events of casualty in Section 26 or condemnation in
Section 27, Tenant shall in no event have any right to terminate this Lease, and
any right so to terminate (or to abate, suspend, set off or otherwise deduct
from Fixed Annual Rent or Additional Rent) under applicable law is hereby waived
to the greatest extent permitted by law. It is the intention of the parties that
the obligations of Tenant hereunder shall be separate and independent covenants
and shall not be discharged or otherwise affected by any law or regulation now
or hereafter applicable to the Demised Premises or any other restriction on
Tenant’s use, and that Fixed Annual Rent, Additional Rent, and all other sums
payable by Tenant hereunder shall continue to be payable in all events, and that
the obligations of Tenant hereunder shall continue unaffected throughout the
Term. Landlord, at its sole cost and expense, shall be responsible for the
following: (i) payment of any amounts relating to Fee Mortgages or other
encumbrances or liens created by Landlord, (ii) management fees, administrative
costs, professional fees and any other costs incidental to its fee ownership of
the Demised Premises; and (iii) and cost, expense, or liability resulting from
the negligent or willful misconduct of Landlord, its employees or agents. For
the avoidance of doubt, Tenant shall be responsible for all costs, expenses and
obligations of Landlord in that certain cross-easement agreement listed on
Exhibit B2 as item 7.

 

E. If any person (other than an Affiliate of the initial Guarantor (being The
Great Atlantic & Pacific Tea Company, Inc.) or a successor by merger of
acquisition) becomes an assignee of this Lease or sublets all or substantially
all of the Demised Premises or otherwise becomes or is a Tenant under this
Lease, such occurrence shall be a Percentage Rent Event and the provisions of
Exhibit H shall immediately become applicable for the remainder of the Term.

 

6.             USE AND OCCUPANCY.

 

A. The Demised Premises may be used and occupied for the operation of a
supermarket, drugstore, automated teller machine, bank, all other uses customary
and incidental to a supermarket and, so long as the Minimum Credit Test (defined
in Section 25D) is then met, all other lawful purpose or purposes.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to open, to conduct or to remain open for the conduct of any
business in the Demised Premises but shall nevertheless pay Fixed Annual Rent
and all Additional Rent when and as the same is due. At all times Tenant shall
comply with all laws, ordinances and bylaws, regulations, codes, (including,
without limitation, the Americans With Disabilities Act of 1990, or “ADA”)
permits, orders and conditions of any special permits or other governmental
approvals (“law” or “laws”) applicable from time to time to the Demised Premises
or Tenant or both, foreseen or unforeseen, and whether or not the same interfere
with Tenant’s occupancy. Tenant shall procure all approvals, licenses and
permits, in each case promptly giving Landlord true and complete copies of the
same and all applications therefor. Tenant shall never overload any of the
Building systems, including the floors and mechanical, electrical and structural
systems, and shall also keep the Demised Premises equipped with appropriate
safety appliances and comply with all requirements of insurance and of insurance
inspection or rating bureaus. Tenant shall not itself, nor shall Tenant permit
or suffer persons

 

128

--------------------------------------------------------------------------------


 

acting under Tenant to, either with or without negligence, injure, overload,
deface, damage or otherwise harm the Demised Premises or any part thereof or use
the Demised Premises contrary to any law or in a manner likely to create any
nuisance. It is intended that Tenant bear the sole risk of all present or future
laws affecting the Demised Premises, and Landlord shall not suffer any reduction
in any rent on account of the enforcement of laws.

 

B.              Subject to Landlord’s consent, not to be unreasonably withheld,
delayed or conditioned, Tenant shall have the right to enter into agreements
with utility companies creating easements in favor of the utility companies as
are required in order to service the Demised Premises. Also subject to
Landlord’s consent, not to be unreasonably withheld, delayed or conditioned,
Tenant may enter into reciprocal parking agreements and easements for ingress
and egress as are required in order to service the Demised Premises and any
adjoining or adjacent land designated by Tenant. Landlord covenants and agrees
to execute any and all documents, instruments or certificates reasonably
required in connection with such matters to which it has given its consent, and
to take all other action, in order to effectuate the same, all at Tenant’s cost
and expense. In no event, however, shall Landlord be required to consent to nor
shall Tenant have the power to enter into any easement or reciprocal parking
agreement (i) that is for a term in excess of the term of this Lease (as the
same may be renewed or extended) except for utility and access easements that
may be perpetual or otherwise extend beyond the term of this lease, or (ii) that
diminishes the economic value of the Land. Landlord further covenants and
agrees, upon request of tenant, to convey without compensation therefor,
insubstantial perimeter portions of the Land for highway or roadway purposes, to
the state in which the demised premises are situate or any other municipal or
governmental body, provided, however, that any such conveyance shall not
constitute a taking (as defined in section 28 below) nor constitute grounds for
tenant to terminate this Lease. Notwithstanding anything to the contrary or
otherwise set forth herein, any encumbrance on the Demised Premises shall be
subject to any requirements imposed by any Fee Mortgage (provided that Landlord
shall reasonably cooperate with Tenant, at no out of pocket cost to Landlord, in
connection with obtaining any requisite consent from any Fee Mortgagee as
defined below).

 

C.              The provisions of this paragraph shall only apply if and only if
the Minimum Credit Test is not met. If Tenant either gives Landlord written
notice of Tenant’s intention to discontinue permanently the operation of its
business in the Demised Premises or any part of the Demised Premises or
discontinues the operation of its business in the Demised Premises or any part
of the Demised Premises for a period of one (1) year for any reason (other than
Destruction or Taking that pursuant to the applicable provisions of this Lease
entitles Tenant to terminate this Lease), then Landlord may terminate this Lease
as to the Demised Premises, or if applicable, the part of the Demised Premises
with respect to which Tenant has given notice of its intention to discontinue,
or in which Tenant has discontinued, its operations, by thirty (30) days’
written notice to Tenant of Landlord’s election to terminate this Lease (or, if
applicable, Landlord’s election to terminate this Lease as to the part of the
Demised Premises with respect to which Tenant has given notice of its intention
to discontinue, or in which Tenant has discontinued, its operations). Tenant may
override Landlord’s election only once by, as applicable, resuming operations of
its business in the Demised Premises within twenty-five (25) days after receipt
of Landlord’s notice or by rescinding its notice of its intention to discontinue
its business in writing to Landlord delivered within twenty-five (25) days after
receipt of Landlord’s notice.

 

129

--------------------------------------------------------------------------------


 

7.            TAXES.

 

A.              Tenant shall, during the term of this Lease, as Additional Rent,
pay and discharge punctually, as and when the same shall become due and payable,
all taxes, special and general assessments, water rents, rates and charges,
sewer rents and other governmental impositions and charges of every kind and
nature whatsoever, extraordinary as well as ordinary, including rent and/or
occupancy taxes (hereinafter collectively referred to as “Taxes”), and each and
every installment thereof that shall or may during the term of this Lease,
become due and payable, or liens upon the Demised Premises or any part thereof,
together with all interest and penalties thereon, under or by virtue of all
present or future laws, ordinances, requirements, orders, directives, rules or
regulations of the Federal, State, County, Town and City Governments and of all
other governmental authorities whatsoever (all of which shall also be included
in the term “Taxes” as heretofore defined).

 

B.              To the extent permitted by law, Tenant or its designees shall
have the right to apply for the conversion of any assessment for local
improvements assessed during the term of this Lease in order to cause the same
to be payable in annual installments. Landlord agrees to permit the application
for the foregoing conversion to be filed in Landlord’s name, if necessary, and
shall execute any and all documents, instruments or certificates reasonably
requested by Tenant to accomplish the foregoing.

 

C.              Tenant shall be deemed to have complied with the covenants of
this Lease if payment of Taxes shall have been made either within any period
allowed by law or by the applicable governmental authority during which payment
is permitted without penalty so long as the Taxes shall never become subject to
a tax sale on the Demised Premises or subject Landlord to any civil or criminal
liability. Tenant shall produce and exhibit to Landlord satisfactory evidence of
payment prior to the expiration of any such period.

 

D.              All Taxes shall be apportioned pro rata between Landlord and
Tenant in accordance with the respective portions of such year during which the
Term shall be in effect. Notwithstanding anything to the contrary contained
herein, if the Term hereof terminates prior to the date which would have been
the expiration thereof but for the earlier termination, then Tenant shall pay
those Taxes which would have been paid by Tenant to and including the term
expiration date and this obligation shall expressly survive such termination.

 

E. So long as the requirements of Paragraph C of this Section are complied with,
Tenant or its designees shall have the right to contest or review all Taxes by
legal proceedings, or in such other manner as it may deem suitable. Tenant or
its designees shall inform Landlord of any such proceedings and conduct such
proceedings promptly at its own cost and expense, and free of any expenses to
Landlord, and if necessary, in the name of and with the cooperation of Landlord
(so long as Landlord’s cooperation does not involve incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant). Landlord
shall execute all documents, instruments or certificates reasonably necessary
and correct to accomplish the foregoing. Notwithstanding anything to the
contrary or otherwise set forth herein, any such contest shall be subject to
compliance with all applicable provisions of any Fee Mortgage (provided that
Landlord shall reasonably cooperate with Tenant, at no material out of pocket
cost to Landlord, in connection with such compliance).

 

130

--------------------------------------------------------------------------------


 

F.              Landlord covenants and agrees that any refunds or rebates on
account of Taxes paid by Tenant pursuant to the provisions of this Lease shall
belong to Tenant. Any refunds received by Landlord shall be deemed trust funds
and as such are to be received by Landlord in trust and paid to Tenant
forthwith. Landlord will, upon the request of Tenant, sign any receipts that may
be necessary to secure the payment of any such refund or rebate, directly to
Tenant and/or will pay over to Tenant such refund or rebate as received by
Landlord. Landlord further covenants and agrees on request of Tenant at any
time, and from time to time, but without cost to Landlord, to make application
individually (if legally required) or to join in Tenant’s application (if
legally required) for separate tax assessments for such portions of the Demised
Premises as Tenant shall at any time, and from time to time, reasonably
designate. Landlord hereby agrees, upon request of Tenant, to execute all
documents, instruments or certificates as shall reasonably be required by Tenant
(so long as the same impose no material obligations on Landlord or expose
Landlord to any liability).

 

G.              Nothing herein or in this Lease otherwise contained shall
require or be construed to require Tenant to pay any inheritance, estate,
succession, transfer, gift, franchise, income or profit taxes, that are or may
be imposed upon Landlord, its successors or assigns, whether arising out of
Landlord’s ownership of the Demised Premises, this Lease or otherwise; provided,
however, that if at any time hereafter there is levied any tax on Landlord in
lieu of real estate taxes based solely upon the ownership of real property, by
property owners, in general, within the tax jurisdiction within which the
Demised Premises are located, then such tax shall be considered to be an item of
Taxes but for purposes of computing the amount of such tax payable by Tenant,
the Demised Premises shall be deemed to be the sole real property owned by
Landlord.

 

H. In the event that any fee mortgagee (“Fee Mortgagee”) requires the escrow of
Real Estate Taxes or insurance premiums, Tenant shall pay to such Fee Mortgagee
in escrow, on the first day of each and every month during the term of this
Lease, one twelfth (1/12) of all estimated charges for the ensuing twelve (12)
month period as reasonably estimated by the Fee Mortgagee based on current bills
for same. Tenant shall deposit at least ten (10) days prior to the first date on
which any interest or penalty will accrue such additional amounts as may be
necessary so that there shall at all times be sufficient funds in escrow to pay
such charges.

 

8.              SIGNAGE. Tenant and any assignee or subtenant of Tenant shall
have the right to install, maintain and replace in, on or in front of any
Improvement or location on the Demised Premises or in any part thereof such
signs and advertising matter as Tenant, and with Tenant’s consent, any such
assignee or subtenant of Tenant may desire, provided that Tenant shall comply
with any applicable requirements of governmental authorities having jurisdiction
and shall obtain any necessary permits for such purposes. As used in this
Section, the word “sign” shall be construed to include any placard, pylon, logo,
light or other advertising symbol or object, irrespective or whether same be
temporary or permanent. All signs shall be Tenant’s personal property and shall
be maintained and removed by Tenant upon termination of this Lease at Tenant’s
sole expense.

 

9.              TRUE LEASE. It is the intent of Landlord and Tenant and the
parties agree that this Lease is a true lease and that this Lease does not
represent a financing agreement. Each party shall reflect the transaction
represented hereby in all applicable books, records, and reports

 

131

--------------------------------------------------------------------------------


 

(including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.

 

10.            REPAIRS. Tenant shall, at all times during the Term of this
Lease, and at its own cost and expense, keep and maintain or cause to be kept
and maintained in repair and good condition the Building and improvements at any
time erected on the Demised Premises. Without limitation, Tenant shall perform
the Remedial Work described in Exhibit C. Landlord shall not be required to
furnish services or facilities or to make any improvements, repairs,
replacements or alterations in or to the Demised Premises whatsoever during the
Term of this Lease. Without limiting the generality of the foregoing, Tenant
shall be responsible for the entire Demised Premises and shall manage, maintain,
repair, replace, clean, secure, protect, defend and keep in compliance with all
governmental requirements, now existing or hereafter enacted, the Demised
Premises and all improvements and appurtenances and all utilities, facilities,
installations and equipment used in connection therewith, including all walls,
all floor coverings, glass, windows, doors, partitions, exterior and interior
lighting, signage, elevators, electrical, plumbing, heating, ventilating, fire
protection and life safety, security and other building systems, water and
sewage systems and other fixtures or equipment serving the Demised Premises,
keeping the Demised Premises and all improvements and appurtenances in at least
as good condition as on the Commencement Date. Without limitation, Tenant shall
provide all cleaning, painting, janitorial services, rubbish disposal, periodic
exterior waterproofing treatments to the Building, window caulking, maintenance
of all gas, water, electric and other utility lines from public ways to the
Demised Premises, and shall repair, maintain and replace all landscaping, roads,
parking areas, and walkways appurtenant to the Demised Premises, and shall
provide all snowplowing services thereto. Tenant shall provide a copy of all
current vendor contracts, if any, relating to the foregoing to Landlord at least
annually and from time to time otherwise upon Landlord’s request.

 

11.            INSURANCE.

 

A.              Tenant shall maintain at its own cost and expense insurance
policies insuring against loss by fire, lightning, the perils of extended
coverage and malicious mischief covering the Demised Premises and the other
Improvements in the Demised Premises and other perils as more fully described in
Exhibit G.

 

B.              So long as Tenant performs its obligations in Paragraph A of
this Section, Landlord hereby waives all rights of recovery against Tenant and
any other occupant(s) of the Demised Premises and any of their agents and
employees for damage or destruction to any and all of the Improvements,
including without limitation, the Building, arising out of fire or other
casualty whether or not caused by acts or negligence of the aforementioned
persons. Tenant hereby waives all rights of recovery against Landlord, its
agents and employees for damage or destruction to any and all of the
Improvements, including without limitation, the Building and to Tenant’s trade
fixtures, equipment and inventory arising out of fire or other casualty whether
or not caused by the acts or negligence of Landlord, its agents or employees.

 

C.              Tenant shall maintain at its own cost and expense public
liability and other insurance in accordance with the requirements of Exhibit G.

 

132

--------------------------------------------------------------------------------


 

D.              Any insurance required to be provided by Tenant pursuant to this
Lease may be provided by blanket insurance covering the Demised Premises and
other locations of Tenant, provided such blanket insurance complies with all of
the other requirements of this Lease with respect to the type of insurance
covered by blanket policies. If Tenant elects to insure the Demised Premises
under any blanket insurance policy, Tenant shall furnish to Landlord a
certificate of insurance showing the Demised Premises as a location insured
under any such blanket insurance policy to the extent of the limits required in
Exhibit G. Tenant shall furnish to Landlord and any Fee Mortgagee as to which
Tenant has received a notice containing such mortgagee’s name and address a
duplicate original copy or certificate of the policies of insurance required to
be carried by Tenant.

 

E.              Notwithstanding anything to the contrary contained herein,
Tenant may carry any required insurance on trade fixtures and equipment
described in Section 17 under a program of self-insurance or to carry insurance
with deductibles in excess of part or all of the amounts of insurance required
under Exhibit G hereunder.

 

F. If Tenant fails to perform any covenant in this Section and such failure
continues for more than three (3) days after written notice, then, without
limiting any of Landlord’s other rights and notwithstanding any other provision
of this Lease concerning notice and cure of defaults, Landlord may but need not
obtain such insurance, and Tenant shall pay the cost thereof upon demand as
Additional Rent.

 

12.          REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with
and shall from time to time conform the Demised Premises to every applicable
requirement of law, duly constituted authority, Board of Fire Underwriters
having jurisdiction or of the carriers of all insurance on the Demised Premises
(all of the foregoing being hereinafter called “Legal Requirements”). Tenant
shall have the right upon giving notice to Landlord to contest any obligations
imposed upon Tenant pursuant to the provisions of this Section and to defer
compliance during the pendency of such contest, if the failure of Tenant to so
comply will not subject Landlord to civil or criminal penalty or liability.
Landlord shall cooperate with Tenant in such contest (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall execute any documents
reasonably required in furtherance of such purpose. Tenant shall not apply for
any change in zoning applicable to the Land or the Demised Premises without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

 

13.          ALTERATIONS. Tenant may at its own expense from time to time,
during the term hereof, make such alterations, additions, improvements and
changes, structural or otherwise (hereinafter called “Alterations”), in and to
the Demised Premises which it may deem necessary or desirable, provided such
Alterations shall not reduce the value of the Demised Premises. Tenant, in
making any Alterations, shall use materials of equal or better quality than
those used in the construction of the Demised Premises and comply with all Legal
Requirements. Tenant shall obtain or cause to be obtained all building permits,
licenses, temporary and permanent certificates of occupancy and other
governmental approvals that may be required in connection with the making of
Alterations. Landlord shall cooperate with Tenant in the obtaining thereof (so
long as Landlord’s cooperation does not involve (a) incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant or (b) breach
of any covenants binding on

 

133

--------------------------------------------------------------------------------


 

Landlord or the Demised Premises, including, without limitation, any mortgage)
and shall execute any documents required in furtherance of such purpose. Tenant
may, but shall not be obligated to, remove any Alteration so long as such
removal does not materially and adversely affect any heating, ventilating,
mechanical, electrical, structural, roof or life safety elements of the Building
and Tenant shall repair all damage that results from such removal and restore
the Demised Premises to a functional condition (including the filling of all
floor and wall holes, the removal of all disconnected wiring back to junction
boxes and the replacement of all damaged ceiling tiles). Upon completion of any
Alteration that is not Cosmetic Work, Tenant shall promptly deliver to Landlord
plans showing such Alteration as built. “Cosmetic Work” shall mean painting,
carpeting and wall coverings and the like and the addition or deletion of
interior non structural partitions, provided such work does not materially and
adversely affect any roof, structural, mechanical, electrical, utility, fire
protection or life safety systems or other systems or equipment of the Building.

 

14.            ACCESS TO DEMISED PREMISES. Tenant shall permit Landlord to enter
upon the Demised Premises at all reasonable times approved by Tenant to examine
the Demised Premises, and during the six (6) month period preceding the
Expiration Date, to exhibit the Demised Premises to prospective tenants,
provided that Landlord shall not unreasonably interfere with the conduct of
business therein.

 

15.            UTILITIES.

 

A.              Tenant shall arrange and pay for any and all utility services to
the Demised Premises, including, without limitation, telecommunications, water,
gas, electricity and fuel used by it in the Demised Premises. Tenant shall pay
all sewer charges assessed by the municipal authority having jurisdiction. The
failure or interruption of any utility services shall be at Tenant’s sole risk
and Landlord shall not suffer any reduction in any rent on account thereof.

 

B.              Tenant shall have the sole right to apply for, claim and receive
any rebate, reimbursement, credit, or payment from any utility company providing
service to the Building resulting from Tenant’s installation of energy saving
equipment in or on the Building.

 

16.            SUBORDINATION, NON DISTURBANCE AND ATTORNMENT. This Lease shall
become subject and subordinate to the lien of any Fee Mortgagee of the entire
fee interest of the Demised Premises, and any renewals, modifications or
extensions thereof, provided that a Subordination, Non Disturbance and
Attornment Agreement (“SNDA”) substantially in the form annexed hereto as
Exhibit D (or a reasonably equivalent form that is reasonably acceptable to
Tenant and the applicable Fee Mortgagee) is executed, acknowledged and delivered
by such Fee Mortgagee to Tenant. If the Fee Mortgagee requires that this Lease
have priority over such mortgage, Tenant shall, upon request of the Fee
Mortgagee, execute, acknowledge and deliver to the Fee Mortgagee an agreement
acknowledging such priority.

 

17.            TRADE FIXTURES.

 

A.              All trade fixtures and equipment whether owned by Tenant or
leased by Tenant from a Lessor/Owner (hereinafter called the “Equipment Lessor”)
installed in the Demised Premises, regardless of the manner or mode of
attachment, shall be and remain the

 

134

--------------------------------------------------------------------------------


 

property of Tenant or any such Equipment Lessor and may be removed by Tenant or
any such Equipment Lessor at any time. In no event (including a default under
this Lease) shall Landlord have any liens, rights or claims in Tenant’s or
Equipment Lessor’s trade fixtures and equipment and Landlord agrees to execute
and deliver to Tenant and Equipment Lessor, within ten (10) days after request
therefor, any document reasonably required by Tenant or Equipment Lessor in
order to evidence the foregoing, so long as the same is reasonably acceptable to
Landlord and any Fee Mortgagee. Tenant shall promptly repair all damage to the
Building caused by the removal of any such trade fixtures or equipment.
Notwithstanding anything to the contrary in this Lease, the following shall not
constitute trade fixtures or equipment for purposes of this Lease and neither
Tenant nor any Equipment Lessor shall own or have any right to remove the same
(and, without limiting the generality of the foregoing, the following shall not
be subject to the provisions of this Paragraph A or Paragraph B of this
Section 17): (i) the HVAC system, plumbing, alarm, electric, life safety and
other building systems used to operate the Building or maintain the certificate
of occupancy, and (ii) any “fixtures” as such term is defined in the applicable
Uniform Commercial Code.

 

B.              In the event Tenant shall enter into any arrangement to finance
all or any portion of its trade fixtures or equipment either before or after the
installation thereof in the Demised Premises and whether such financing shall be
in the form of a mortgage, financing agreement, equipment lease, equipment sale
leaseback or otherwise and in the event the lessor or secured party thereunder
shall provide written notice to Landlord that it requires a copy of any default
sent by Landlord to Tenant under this Lease also to be sent to such person
(hereinafter called the “Owner/Secured Party”), then Landlord upon receipt of
such requirement shall simultaneously send a copy of any default notice to such
Owner/Secured Party at the address furnished to Landlord; provided that
Landlord’s failure to deliver any such copy to the Owner/Secured Party shall not
affect Landlord’s exercise of any right or remedy under this Lease in any way
whatsoever. The copy of any such default notice shall be sent to such
Owner/Secured Party in the same manner as notices are required to be sent and in
the same manner as such notice is being sent to Tenant hereunder. Landlord
further agrees that any such Owner/Secured Party shall have the right, but not
the obligation, to remedy or cure any default of Tenant under this Lease within
the same period of time granted to Tenant to remedy or cure any such default
under this Lease.

 

C.              All trade fixtures and other personal property (which term shall
include without limitation food and inventory) of any person that is located on
the Demised Premises shall be at the sole risk of Tenant. Landlord shall not be
liable for any loss or damage to person or property resulting from any accident,
theft, vandalism or other occurrence on the Demised Premises, including damage
resulting from water, wind, ice, steam, explosion, fire, smoke, chemicals, the
rising of water or leaking or bursting of pipes or sprinklers, defect, failure
or any other cause.

 

18. ASSIGNMENT.

 

A. Subject to paragraph (B) of this Section, Tenant may sublet all or any part
of the Demised Premises, or license the use of any portion thereof or assign
this Lease, but Tenant and Guarantor shall nevertheless continue to remain
liable hereunder. Any assignee of

 

135

--------------------------------------------------------------------------------


 

the Lease and any sublessee or licensee of all or substantially all of the
Demised Premises shall become jointly and severally liable to Landlord, and any
such transferee shall upon Landlord’s request execute and deliver an instrument
in confirmation thereof. In the case of any assignment of this Lease or any
sublease or licensee of all or substantially all of the Demised Premises, Tenant
shall promptly deliver to Landlord a true and complete copy of the transfer
instruments. No transfer of all or any portion of the Demised Premises or
Landlord’s consent thereto shall be deemed a waiver of the provisions of this
Section, or a release of Tenant or any Guarantor.

 

B.              So long as the Minimum Credit Test is not met (however the
following provisions of this paragraph B shall not apply at any time when the
Minimum Credit Test is met), Tenant shall not assign this Lease or sublet or
license all or substantially all of the Demised Premises to any transferee
unless (x) such transferee (1) operates at least five (5) other grocery stores
and (2) has Tangible Net Worth” (as defined in Section 25 below) of at least One
Hundred Million Dollars ($100,000,000) or (y) if such transferee does not meet
the requirements of (1) and (2) then such transferee must be approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
If Tenant desires to so transfer this Lease to a person who does not meet the
requirements of (1) and (2) in the preceding sentence, then Tenant shall give
notice of such intended transfer to Landlord together with reasonable
information on its grocery store business and its audited financial statements
for the three most recent years showing the credit of the proposed transferee
and the proposed terms of the transfer. Upon receiving such information Landlord
shall have thirty (30) days to elect by written notice to Tenant to do one of
the following (and any failure of Landlord to affirmatively elect one or the
other shall be deemed to be an election by Landlord to consent to such transfer:
(a) approve such transfer, (b) disapprove such transfer, or (c) terminate the
Term of this Lease on any date which is no sooner than one-hundred twenty (120)
days after such election notice and no later than one-hundred eighty (180) days
after such election. If Landlord elects to terminate this Lease and thereafter
within one-hundred twenty (120) days enters into a lease or other agreement with
Tenant’s proposed transferee, any transfer payment that was to have been made to
Tenant by such transferee as specifically disclosed in writing as such to
Landlord in the proposed terms of the transfer furnished to Landlord as provided
above shall be paid by Landlord to Tenant out of the first rent amounts received
by Landlord from such transferee until the transfer payment is paid to Tenant in
full. For purposes of the previous sentence, a “transfer payment” shall include
proposed sublease income in excess of the rent under this Lease, and in such
cases Landlord’s payment to Tenant shall be a liquidated amount equal to such
excess rent at a discount rate of ten percent (10%).

 

C.              If Tenant assigns this Lease, Landlord, when giving notice to
said assignee with respect to any default, shall also give a copy of such notice
upon Tenant originally named herein or its successor of whom Landlord shall have
been given written notice (being herein called “Original Tenant”), and no notice
of default shall be effective as against a Tenant until a copy thereof is given
to the Original Tenant. The Original Tenant shall have the same period after the
giving of such notice to cure such default as is given to Tenant under this
Lease. If this Lease terminates or this Lease and the Term hereof cease and
expire because of a default of such assignee, Landlord shall promptly give the
Original Tenant notice thereof. The Original Tenant shall have the option, to be
exercised by notifying Landlord in writing within thirty (30) days after receipt
by the Original Tenant of Landlord’s notice, to cure any default and become
Tenant under a new lease for the remainder of the term of this Lease (including
any Renewal Periods if applicable) upon all of the same terms and conditions of
this Lease as it may have been amended

 

136

--------------------------------------------------------------------------------


 

by agreement between Landlord and Original Tenant, provided, however, that at
the time of making any such election Original Tenant cures all defaults under
the Lease. In the event Original Tenant assigns this Lease and it shall
thereafter be rejected in a bankruptcy or similar proceeding brought by or
against such assignee, a new lease identical to this Lease shall be entered into
between Landlord and Original Tenant, provided that Original Tenant cures any
monetary defaults and any other defaults that are capable of being cured. Any
new lease created under this Section shall commence on the date of termination
or rejection of this Lease, as applicable. Notwithstanding the foregoing, if
Landlord, in its sole discretion delivers to the Original Tenant and Guarantor a
release as to all liability under this Lease as theretofore amended, the
Original Tenant shall not have the foregoing option.

 

D. In the case of a sublease of all or substantially all of the Demised Premises
for the remainder of the Term and so long as the Minimum Credit Test or the
requirements of Section 1 8B are met, Landlord shall, within thirty (30) days
following Tenant’s request, deliver to Tenant a recognition and attornment
agreement following the form attached hereto as Exhibit  D and otherwise subject
to Landlord’s reasonable approval, executed and acknowledged by Landlord, for
the benefit of such subtenant; provided that such subtenant executes and
delivers an instrument reasonably satisfactory to Landlord confirming that such
subtenant is jointly and severally liable under this Lease. Further, Landlord
shall, within ten (10) days after Tenant’s request, shall request its Fee
Mortgagee to deliver to Tenant an SNDA for the benefit of any such subtenant
(and Landlord shall reasonably cooperate with Tenant, at no out of pocket cost
to Landlord, in connection with obtaining any requisite consent from any Fee
Mortgagee). In the event that the existing gas station tenant on the Demised
Premises request a recognition and attornment agreement Landlord will promptly
provide same.

 

19. TITLE AND AUTHORITY.

 

A.              Landlord warrants and represents that Landlord is the owner of
the fee simple of the Demised Premises and that other than any mortgages held by
Fee Mortgagees that have provided an SNDA to Tenant in accordance with this
Lease or such other liens or encumbrances that do not interfere with Tenant’s
use of the Demised Premises or liens or encumbrances arising on account of any
act or omission by Tenant or persons acting under Tenant or on account of
Tenant’s failure to perform its obligations under this Lease, or matters set
forth in Exhibit B 1, Landlord shall not voluntarily impose any other lien or
encumbrance on the Demised Premises.

 

B.              Landlord and Tenant each warrant and represent to the other that
(a) each is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which such entity was organized; (b) each has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) each has duly executed and delivered this Lease; (d) the
execution, delivery and performance by each of this Lease (i) are within its
powers, (ii) have been duly authorized by all requisite action, (iii) will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which it is a party or by which it or
any of its property is bound, (iv) will not render it insolvent or (v) will not
result in the imposition of any lien or charge on any of its property,

 

137

--------------------------------------------------------------------------------


 

except by the provisions of this Lease; and (e) the Lease is a valid and binding
obligation of each in accordance with its terms.

 

C. Landlord and Tenant have executed the Memorandum of Lease (hereinafter called
the “Memorandum”) attached hereto as Exhibit E simultaneously with the execution
of this Lease. Upon the expiration of the Term each agree to execute and deliver
a recordable termination of the Memorandum, which covenant shall survive
termination. Tenant irrevocably appoints Landlord its attorney in fact so to
execute such termination of the Memorandum if Tenant fails to do so within ten
(10) days of written request, which power is coupled with an interest and shall
automatically be transferred to any successor or assign of Landlord’s interest
in the Demised Premises.

 

20.            QUIET ENJOYMENT. Landlord covenants and agrees that provided no
default remains uncured beyond any applicable notice and cure period, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises and all
rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto during the full term of this Lease and any extension
thereof subject always to the terms of this Lease, provisions of law, and
matters of record to which this Lease is or may become subordinate. This
covenant is in lieu of any other so called quiet enjoyment covenant, whether
express or implied.

 

21.            UNAVOIDABLE DELAYS. If either party shall be prevented or delayed
from punctually performing any obligation or satisfying any condition under this
Lease by any strike, lockout, labor dispute, inability to obtain labor or
material, Act of God, governmental restriction, regulation or control, enemy or
hostile governmental action, civil commotion, insurrection, sabotage, fire or
other casualty or by any other event similar to the foregoing and beyond the
control of such party, then the time to perform such obligation or to satisfy
such condition shall be postponed by the period of time consumed by the delay.
Time is of the essence for the performance of all monetary obligations under
this Lease and the foregoing shall never apply to the performance of monetary
obligations.

 

22. END OF TERM. Upon expiration or other termination of the term of this Lease,
Tenant shall peaceably and quietly quit and surrender the Demised Premises and
all Alterations in the good order and condition Tenant is required to maintain
the same and remove all trade fixtures, equipment and other personal property
whether or not bolted or otherwise attached and all of Tenant’s signs wherever
located; and in all cases shall repair damage that results from such removal.
Any fixtures and equipment that Tenant or Owner/Secured Party does not remove
following the expiration or other termination of the Term of this Lease shall be
deemed to be abandoned by Tenant, shall at once become the property of Landlord,
and may be disposed of in such manner as Landlord shall see fit; and Tenant
shall pay the cost of removal and disposal to Landlord within thirty (30) days
after demand; provided, however, that if this Lease shall be terminated as the
result of a default by Tenant, then trade fixtures and equipment shall not be
deemed abandoned until sixty (60) days after notice of such termination is given
to Owner/Secured Party. Tenant or Owner/Secured Party shall have the right at
any time prior to the date such fixtures and equipment shall be deemed abandoned
to remove the same from the Demised Premises. Should Tenant or anyone claiming
by, through or under Tenant hold over in possession after the Expiration Date or
earlier termination of this Lease, such holding over shall not be deemed to
extend the Term or to renew this Lease, but without limiting Landlord’s other
rights and remedies on account of such breach the tenancy thereafter shall
continue as a tenancy

 

138

--------------------------------------------------------------------------------


 

at sufferance from month-to-month upon the terms and conditions herein
contained, provided, however that rent shall be charged and paid at one hundred
fifty percent (150%) of the Fixed Annual Rent and Additional Rent in effect
during the twelve (12) month period immediately preceding the Expiration Date or
earlier termination.

 

23.         LANDLORD’S DEFAULT.

 

A.              Landlord shall be in default hereunder if its fails to comply
with any of its express obligations set forth in this Lease within thirty (30)
days following written notice and opportunity to cure; provided, however,
Landlord will not be in default if said default could not reasonably be cured
within such period of thirty (30) days, and Landlord promptly commences and
thereafter proceeds with due diligence and in good faith to cure such default.

 

B.              In the event that a Fee Mortgagee shall have given written
notice to Tenant that it is the holder of a mortgage covering the Demised
Premises, and provided such notice includes the address to which notices to the
Fee Mortgagee are to be sent, Tenant agrees that in the event it shall give
written notice to Landlord to cure a default of Landlord as provided for in this
Section, Tenant shall give a copy of said notice to the Fee Mortgagee. Tenant
agrees that the Fee Mortgagee may cure or remedy such default within the time
permitted to Landlord pursuant to this Section; provided that in addition the
Fee Mortgagee shall be entitled to such further time as may be reasonably
necessary for the Fee Mortgagee to remove any stay in bankruptcy and/or to
commence and complete foreclosure proceedings or remove any cause beyond the Fee
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.

 

24. ADDITIONAL CHARGES. If Tenant shall be in default hereunder, Landlord, after
thirty (30) days notice that Landlord intends to cure such default (but only ten
(10) days notice if such default concerns any breach of Tenant’s insurance
obligations under Section 11), shall have the right, but not the obligation, to
cure such default and Tenant shall pay to Landlord, upon demand, as Additional
Rent, the reasonable cost thereof. Other than such insurance defaults, Landlord
shall not commence to cure any default of such a nature that it could not
reasonably be cured within such period of thirty (30) days, if Tenant commences
to cure same within said period, and thereafter proceeds with reasonable
diligence and in good faith to cure such default.

 

25.         TENANT’S DEFAULT.

 

A. If Tenant fails to pay Fixed Annual Rent or Additional Rent when due and such
default continues for ten (10) days after written notice; or if a default occurs
on account of any asset sale, merger or consolidation on the part of Guarantor
in violation of paragraph D of this Section; or if a petition is filed by Tenant
(or Guarantor) for insolvency or for appointment of a receiver, trustee or
assignee or for adjudication, reorganization or arrangement under any bankruptcy
act or other applicable law or if any similar petition is filed against Tenant
(or Guarantor) and such petition is not dismissed within sixty (60) days
thereafter; or if Tenant fails to perform any other covenant or condition under
this Lease, Landlord may give Tenant a written

 

139

--------------------------------------------------------------------------------


 

notice specifying the nature of the default of such other covenant or condition
and if Tenant does not, within thirty (30) days after receipt of such written
notice (but only three (3) days in the case of failure to perform Tenant’s
insurance obligations under Section 11), cure such other default or, if such
default is of such a nature that it could not reasonably be cured within such
period of thirty (30) days, and Tenant does not commence and proceed with
reasonable diligence and in good faith to cure such default then, after the
expiration of such thirty (30) day period (or longer period if such default
cannot reasonably be cured within said thirty (30) day period), Landlord shall
have the right, in addition to the rights set forth in the preceding sentence,
to seek damages or an injunction as to such failure to perform, or after the
expiration of such thirty (30) day period Landlord may, but only during the
continuance of such default, send a notice to Tenant terminating this Lease and
reenter the Demised Premises and dispossess Tenant and any other occupants
thereof, remove their effects not previously removed by them, and hold the
Demised Premises as if this Lease had not been made; and Tenant waives the
service of any additional notice of intention to reenter or to institute legal
proceedings to that end. If any payment of Fixed Annual Rent, Additional Rent,
or other sum owing Landlord is not paid within five (5) days after the same is
due, then in addition to all other remedies hereunder Tenant shall pay an
administrative late charge to Landlord equal to five percent (5%) of the overdue
amount in question, which late charge will be due upon demand as Additional
Rent.

 

B. After a termination, dispossess or removal in accordance with this Section,
(1) the Fixed Annual Rent and Additional Rent shall be paid up to the date of
such dispossess or removal, (2) Landlord may re-let the Demised Premises or any
part or parts thereof either in the name of Landlord or otherwise, for a term or
terms which may, at the option of Landlord, be less than or exceed the period
which would otherwise have constituted the balance of the term of this Lease,
and (3) Tenant shall pay to Landlord, as liquidated damages, any deficiency
between the Fixed Annual Rent and Additional Rent due hereunder and the amount,
if any, of the rents actually collected by Landlord on account of the new lease
or leases of the Demised Premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease (not including
any Renewal Periods, the commencement of which shall not have occurred prior to
such dispossess or removal). In computing such liquidated damages there shall be
added to said deficiency the expenses which Landlord incurs in connection with
re-letting the Demised Premises, including reasonable attorneys’ and brokerage
fees, tenant inducements such as free rent, moving expense reimbursements,
tenant improvement allowances, brokerage commissions, fees for legal services,
and other expenses of preparing the Demised Premises for reletting (“Reletting
Expenses”). Such Reletting Expenses shall be paid to Landlord within ten
(10) days of demand and all other liquidated damages shall be paid by Tenant in
monthly installments on the dates specified in this Lease for payment of Fixed
Annual Rent and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar proceeding. Landlord shall not
be liable for failure to re-let the Demised Premises or, in the event that the
Demised Premises are re-let, for failure to collect the rent under such
re-letting, unless Landlord shall not have used its commercially reasonable
efforts to re-let the Demised Premises for the reasonable rental value thereof
and to collect the rent under such re-letting. Landlord shall use its
commercially reasonable efforts to mitigate damages.

 

C.              Landlord hereby expressly waives any and all rights granted by
or under any present or future laws to reenter the Demised Premises, to
dispossess Tenant or any other occupant thereof or to remove their effects not
previously removed by them, or to terminate this

 

140

--------------------------------------------------------------------------------


 

Lease for any reason or in any manner other than as set forth in this
Section 25. Tenant hereby expressly waives any and all rights granted by or
under any present or future laws to remain in possession, cure any defaults or
redeem its leasehold for any reason or in any manner other than as set forth in
this Section 25. The provisions of this Section 25 shall survive the early
termination of the Term.

 

D. Any sum due from Tenant under this Lease is not paid within five (5) days
after the same is due, such amount shall bear interest from the date due at the
rate of one and one-half (11/2%) percent for each month (or ratable portion
thereof) the same remains unpaid. Nothing in this Lease shall limit the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time; and Tenant agrees that the fair value for occupancy of all or any part
of the Demised Premises at all times shall never be less than the Fixed Annual
Rent and all Additional Rent payable from time to time.

 

E.              The Guaranty given by Guarantor of this Lease is a material
inducement to Landlord’s entering into this Lease. If at any time the Guarantor
of this Lease shall sell all or a material portion of its assets or shall merge
or consolidate with another entity and, in either case, if (1) Guarantor
(including the resulting entity of any merger or consolidation) has a tangible
net worth immediately after the transaction that is less than Guarantor’s
tangible net worth immediately prior to the transaction, and (2) Guarantor’s
tangible net worth immediately after the transaction is less than the Minimum
Credit Test, then the transaction shall be a default under this Lease for which
there is no cure period entitling Landlord to exercise all of the rights and
remedies under this Section. If at any time the existing Guarantor desires to
assign the Guaranty to another person and for such person to assume all of the
obligations and liabilities under the Guaranty, and if the proposed successor
Guarantor’s tangible net worth is greater than the Minimum Credit Test, Tenant
may present evidence of such proposed successor Guarantor’s tangible net worth
to Landlord in the form of financial statements for (A) the most recent fiscal
year of the proposed successor Guarantor audited by a nationally recognized firm
of certified public accountants and (B) the most recent fiscal quarters since
such fiscal year certified to by Guarantor’s chief financial officer, together
with a form of Guaranty identical in form to the form of Guaranty attached to
this Lease as Exhibit F to be executed and delivered by the proposed successor
Guarantor. Upon Landlord’s written approval of such financial statements as
demonstrating a tangible net worth of the proposed successor Guarantor greater
than the Minimum Credit Test (which approval will not be unreasonably withheld,
conditioned or delayed) and upon the execution and delivery to Landlord of such
form of Guaranty by the proposed successor Guarantor, the existing Tenant (if,
but only if the Lease is being assigned to a successor Tenant) and Guarantor
shall be released from all liability under the Lease and Guaranty and the
successor Tenant and Guarantor shall become fully liable to Landlord under the
Lease and Guaranty. Thereafter and as an obligation of the then successor Tenant
under this Lease, such successor Guarantor shall annually and quarterly continue
to provide such financial statements to Landlord demonstrating that it continues
to meet the Minimum Credit Test for those provisions of this Lease requiring
such as a condition of being relieved from certain Lease obligations otherwise
applicable. As used in this Lease “Guarantor” means the Guarantor then fully
liable under its Guaranty to Landlord. “Tangible net worth” means the net worth
as shown on such financial statements prepared in accordance with generally
accepted accounting

 

141

--------------------------------------------------------------------------------


 

principles consistently applied and disregarding any value attributable to good
will or other intangible assets and amounts owed by shareholders, officers or
Affiliates except to the extent such amounts owed by Affiliates would ordinarily
and customarily be consolidated on Tenant’s financial statements. “Minimum
Credit Test” means a tangible net worth as shown on such fiscal year and fiscal
quarter financial statements of at least Five Hundred Million Dollars
($500,000,000).

 

26. DESTRUCTION.

 

A.            In the event of any damage or destruction by fire, the elements,
or casualty (hereinafter called “Destruction”) to all or any part of the
Building or any other Improvements in the Demised Premises, Tenant shall
commence promptly, and with due diligence continue to restore same to
substantially the same condition as existed immediately preceding the
Destruction, except as otherwise provided in paragraph B of this Section. If the
Destruction is partial, Tenant shall complete the restoration within two hundred
seventy (270) days after the Destructions, subject to Unavoidable Delays. If the
Destruction is total, Tenant shall complete the restoration within eighteen (18)
months following the Destruction, subject to Unavoidable Delays. In no event
shall Fixed Annual Rent or any Additional Rent abate on account of any
Destruction.

 

B.            If, as a result of any Destruction, fifty percent (50%) or more of
the total floor area of the Building is damaged, destroyed or, in Tenant’s
reasonable opinion rendered untenantable, during the last two (2) years of the
Initial Term or during any Renewal Term (but this shall not apply at any other
time), Tenant may elect to terminate this Lease by giving notice to Landlord of
such election on or before the date that is ninety (90) days after the
Destruction, stating the date of termination, which shall be not more than
thirty (30) days after the date on which such notice of termination shall have
been given, and (1) upon the date specified in such notice this Lease and the
term hereof shall cease and expire and (2) any Fixed Annual Rent and Additional
Rent shall be paid until such date of termination and any such amounts paid for
a period after such date of termination shall be promptly refunded to Tenant. In
the event that Tenant elects to terminate this Lease as a result of the
Destruction referenced above, Tenant shall cause all insurance proceeds to be
paid to Landlord including business interruption insurance proceeds.

 

C. Except in the case of paragraph B of this Section, Insurance proceeds shall
be deposited with a bank or trust company acceptable to Landlord and Tenant and
under the control of Landlord and Tenant, as trustees, or, if the Fee Mortgagee
shall be a bank, trust company, insurance company or other entity engaged in
mortgage lending then such proceeds shall be deposited with such Fee Mortgagee
and shall be held and disbursed by it, as trustee, for restoration in accordance
with customary construction lending practice and procedures. Any excess
insurance proceeds shall be paid to Tenant at the conclusion of the restoration
so long as Tenant is not then in default beyond any applicable cure period.

 

27. EMINENT DOMAIN.

 

A.            In the event of an actual taking for any public or quasi-public
use by any lawful power or authority by exercise of the right of condemnation or
of eminent domain or by agreement between Landlord and those having the
authority to exercise such right (hereinafter

 

142

--------------------------------------------------------------------------------


 

called “Taking”) of the entire Building, then (1) this Lease and the Term shall
cease and expire as of the date of vesting of title or transfer of possession,
whichever occurs earlier, as a result of the Taking, and (2) any Fixed Annual
Rent and Additional Rent shall be paid until such termination and any such
amounts paid for a period after such date of termination shall be promptly
refunded to Tenant.

 

B.              (1) In the event of a Taking of twenty (20%) or more of the
Demised Premises, or in the event of a Taking resulting in a reduction of twenty
(20%) percent or more of the parking spaces (unless Landlord provides adequate
and sufficient additional contiguous parking areas in substitution therefor
reasonably acceptable to Tenant), or in the event of a Taking resulting in a
divided Building or parking area such that passage between the divided portions
of the parking area is not possible, or in the event of permanent denial of
reasonably adequate access to the Demised Premises or Building on account of a
Taking which in Tenant’s reasonable judgment makes it economically unfeasible to
operate Tenant’s business at the Demised Premises, then Tenant may elect to
terminate this Lease by giving notice of termination to Landlord on or before
the date which is ninety (90) days after receipt by Tenant of notice that the
Taking in question. Said notice of termination shall state the date of
termination, which date of termination shall be not more than thirty (30) days
after the date on which such notice of termination is given to Landlord, and
(a) upon the date specified in such notice of termination this Lease and the
term hereof shall cease and expire, and (b) any Fixed Annual Rent and Additional
Rent shall be paid until the date of termination and any such amounts paid for a
period after such date of termination shall be promptly refunded to Tenant.

 

(2) If Tenant does not elect to terminate this Lease as aforesaid, then the
award or payment for the Taking shall be used by Tenant for restoration as
hereinafter set forth and Tenant shall promptly commence and with due diligence
continue to restore the portion of the Demised Premises remaining after the
Taking to substantially the same condition and tenantability as existed
immediately preceding the Taking. Tenant shall complete the restoration within
two hundred seventy (270) days after the Destruction, subject to Unavoidable
Delays. Taking proceeds shall be paid, held and disbursed in the same manner as
insurance proceeds under Section 26C and there shall be no abatement or
reduction in Fixed Annual Rent or any Additional Rent. Any taking proceeds
remaining after the restoration is complete shall be divided equally between
Landlord and Tenant.

 

C.              If this Lease is terminated under any provision of this
Section 27, so long as Tenant is not then in breach of this Lease beyond any
applicable cure period, any specific damages that are expressly awarded to
Tenant on account of its relocation expenses and specifically so designated
shall belong to Tenant. Except as provided in the preceding sentence of this
paragraph, Landlord reserves to itself, and Tenant releases and assigns to
Landlord, all rights to damages accruing on account of any Taking or by reason
of any act of any public authority for which damages are payable. Tenant agrees
to execute such further instruments of assignment as may be reasonably requested
by Landlord, and to turn over to Landlord any damages that may be recovered in
any proceeding or otherwise; and Tenant irrevocably appoints Landlord as its
attorney-in-fact with full power of substitution so to execute and deliver in
Tenant’s name, place and stead all such further instruments if Tenant shall fail
to do so after 10 days notice.

 

143

--------------------------------------------------------------------------------


 

28.            THIRD PARTY LITIGATION. If Landlord, Landlord’s adviser or its
mortgagees are made parties to any litigation commenced by or against Tenant by
or against any person claiming through Tenant with respect to the Demised
Premises, Tenant agrees to indemnify Landlord in the manner provided in
Section 38 and in addition pay, as Additional Rent, all costs of Landlord in
connection with such litigation including reasonable counsel fees and litigation
costs, except in the sole instance where Landlord or Tenant have legal claims in
the litigation against one another or where Landlord has been adjudicated in any
litigation to have acted with gross negligence or willful misconduct. Without
limitation, the foregoing includes foreclosure or enforcement of any lien,
attachment or mortgage on the Demised Premises resulting from the act or
omission of Tenant, but shall not include any Fee Mortgage or other lien created
by Landlord.

 

29.            WAIVER OF DISTRAINT. Landlord hereby expressly waives any and all
rights granted by or under any present or future laws to levy or distrain for
rent, in arrears, in advance or both, upon all goods, merchandise, equipment,
trade fixtures, furniture and personal property of Tenant or any nominee of
Tenant in the Demised Premises, delivered or to be delivered thereto.

 

30. ESTOPPEL CERTIFICATES. Upon the request of either party, at any time and
from time to time, Landlord and Tenant agree to execute and deliver to the
other, within thirty (30) days after such request, a written instrument that may
be relied upon by the requesting party, its potential purchasers, lenders,
investors, subtenants and/or assignees (and any of their respective successors
and assigns), duly executed, (a) certifying if such is the case that this Lease
has not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
Fixed Annual Rent and Additional Rent have been paid, (c) stating whether or
not, to the knowledge of the party executing such instrument, the other party
hereto is in default and, if such party is in default, stating the nature of
such default, (d) stating the Commencement Date and Expiration Date, (e) stating
which options to renew the term have been exercised, if any; and (f) any other
information that may reasonably requested by the requesting party and
customarily addressed in an estoppel certificate.

 

31. NOTICES. Any notices, consents, approvals, submissions or demands
(“Notices”) given under this Lease or pursuant to any law or governmental
regulation, including, without limitation, those by Landlord to Tenant or by
Tenant to Landlord shall be in writing. Unless otherwise required by law,
governmental regulation or this Lease, any such Notice shall be deemed given if
sent by registered or certified mail, return receipt requested, postage prepaid
or by nationally recognized overnight delivery service (a) to Landlord, at the
address of Landlord as hereinabove set forth and with like copy given to Daniel
A. Taylor, Esq. or Primo Fontana, Esq., DLA Piper, 33 Arch Street 26th Floor,
Boston MA 02110 and/or such other persons and addresses as Landlord may
designate by notice to Tenant; or (b) to Tenant, then one copy shall be
delivered to the attention of the General Counsel, another shall be delivered to
the attention of the Senior Vice President of Real Estate, and another shall be
delivered to the attention of the Senior Director of Properties and
Administration, all at 2 Paragon Drive, Montvale, New Jersey 07645 or to such
other addresses as Tenant may designate by notice to Landlord. Any such Notice
shall be deemed given three (3) business days after being sent by registered or
certified

 

144

--------------------------------------------------------------------------------


 

mail, return receipt requested, postage prepaid, and one business (1) day when
sent by overnight delivery. A party’s attorney may give Notices on behalf of
such party.

 

32.          BROKER. Each party represents and warrants to each other there is
no broker, agent, finder or other person with whom it has dealt in connection
with the negotiation, execution and delivery of this Lease other than those
persons named in that certain Agreement of Sale and Leaseback dated as of
November 2, 2010 entered into between Tenant and Landlord (or Affiliates of
each) regarding a transaction that led to this Lease.

 

33.          LIENS. Tenant shall keep the Demised Premises (and Landlord’s
interest therein) and Tenant’s leasehold (and Tenant’s interest therein) free
of, and shall within thirty (30) days discharge, any attachment, lien, security
interest or other encumbrance that arises as a result of any act or omission of
Tenant or persons acting by, through or under Tenant. Without limitation, Tenant
will not permit or suffer any mechanic’s or materialmen’s or other liens to
stand against the Demised Premises for any labor or material furnished in
connection with work of any character performed, any services provided or any
other act, omission or obligation on the part or at the direction of Tenant or
persons claiming by, through or under Tenant, and Landlord will not permit any
such liens for work or material furnished the Landlord to stand against said
premises (the foregoing shall not imply that Landlord has any responsibility to
furnish any work or material). However, Landlord and Tenant shall respectively
have the right to contest the validity or amount of any such lien, provided that
the payment of such amount is bonded during the pendency of such contest, but
upon the final determination of such contest the party responsible for such lien
shall immediately pay any judgment rendered with all proper costs and charges
(including reasonable attorneys’ fees) and shall have the lien released at its
own expense. In lieu of bonding either party may obtain other security
acceptable to the other party in such party’s sole discretion. Any contest
hereunder shall be subject to all requirements set forth in any Fee Mortgage.

 

34.          DEFINITION OF LANDLORD. The term “Landlord” as used herein, means
Landlord named herein and any subsequent owner of Landlord’s estate hereunder.
Any owner of Landlord’s estate hereunder shall be relieved of all liability
under this Lease after the date that it ceases to be the owner of Landlord’s
estate (except for any liability arising prior to such date) and the party
succeeding to Landlord’s estate shall assume all liability of Landlord arising
from and after it becomes owner of Landlord’s estate. The foregoing shall be
self-operative but Landlord and Tenant shall upon the request of either execute
and deliver an instrument acknowledging the foregoing.

 

35.          ADJOINING OR ADJACENT PROPERTY. Landlord and Tenant shall each
promptly forward to the other any notice or other written communication received
by it from any owner of property adjoining or adjacent to the Demised Premises
or from any municipal or other governmental authority in connection with any
hearing or other administrative proceeding relating to the use of the Demised
Premises or any adjoining or adjacent property. Tenant may, at its sole cost and
expense, in its own name and/or in the name of Landlord, appear in any such
proceeding. Landlord shall fully cooperate with Tenant (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall, without limitation, make
such appearances and furnish such information as

 

145

--------------------------------------------------------------------------------


 

may be reasonably required by Tenant. Landlord agrees to execute any instruments
reasonably requested by Tenant in connection with any such proceeding.

 

36. ENVIRONMENTAL LAWS.

 

A. “Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, regulations, or policies, whether now or hereafter enacted, governing the
use, clean-up, remediation storage, treatment, transportation, manufacture,
refinement, handling, release, production or disposal of Hazardous Materials
including, without limitation: (1) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (42 U.S.C. Sections 9601, et. seq.) as
amended by the Superfund Amendments and Reauthorization Act; (2) the Hazardous
and Solid Waste Act amendments of 1984 Pub L 98-616 (42 U.S.C. Section 699);
(3) the Hazardous Materials Transportation Act, (49 U.S.C. Section 1801, et.
seq.); (4) the Resource Conservation and Recovery Act of 1976, (42 U.S.C.
Sections 6901, et. seq.); or (5) the Toxic Substances Control Act, and any
amendments thereto and any regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations whether now or hereafter enacted. “Hazardous
Materials” shall mean any hazardous wastes or hazardous substances as defined in
any Environmental Law including, without limitation, any asbestos, PCB, toxic,
noxious or radioactive substances, methane, volatile hydrocarbons, petroleum,
petroleum by-products, industrial solvents or any other material or substance
which could cause or constitute a health, safety or other environmental hazard
to any person or property.

 

B. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials on or migrating from the Land and Demised Premises prior to,
on and after the Commencement Date, it being acknowledged that Tenant or its
Affiliate owned the Land and Demised Premises prior to the Commencement Date.
Tenant shall provide Landlord with copies of any notices pertaining to any
governmental proceedings or actions under any Environmental Law (including
requests or demands for entry onto the Demised Premises and/or Land for purposes
of inspection regarding the handling, disposal, clean-up or remediation of
Hazardous Materials or claims, penalties, fines or assessments) within fifteen
(15) days after receipt thereof. Landlord shall cooperate with Tenant (so long
as Landlord’s cooperation does not involve incurring obligations or liability or
material expense to Landlord unreimbursed by Tenant) and provide such documents,
affidavits and information as may be reasonably necessary for Tenant to comply
with all Environmental Laws.

 

C. If required by governmental authority or if Landlord has a reasonable basis
to believe a release of Hazardous Materials may have occurred or a threat of
release exists on or from the Land or Demised Premises or Hazardous Materials
activities have taken place on the Land or Demised Premises that do not conform
to Environmental Laws, then Landlord may, but need not, perform appropriate
testing in a commercially reasonable manner and the reasonable costs thereof
shall be reimbursed to Landlord by Tenant upon demand as Additional Rent. Tenant
shall execute affidavits, representations and the like from time to time at
Landlord’s request concerning Tenant’s actual knowledge and belief regarding the
presence or absence of Hazardous Materials at the Land and Demised Premises. In
all events, and without limitation, Tenant shall indemnify all Indemnitees,
expressly including without limitation all Fee Mortgagees, in the manner
elsewhere provided in this Lease with respect to Hazardous Materials

 

146

--------------------------------------------------------------------------------


 

on or migrating from the Land and Demised Premises prior to, on and after the
Commencement Date (and for these purposes, the loss indemnified shall include
without limitation any costs of investigation or remediation, and any claim of
personal injury or property damage to any person); provided, however, that such
indemnity shall not include and Tenant shall not be responsible for Hazardous
Materials migrating on to the Land from the land of third parties. The covenants
of this Section shall survive the Term. Tenant shall from time to time upon
Landlord’s request confirm all of the foregoing covenants directly to
mortgagees.

 

37. LEASEHOLD MORTGAGE.

 

A.             Tenant, and its successors and assigns (including, without
limitation, any subtenant of Tenant), may, from time to time and without
Landlord’s prior written consent, mortgage all or any portion of its right,
title and interest in and to this Lease under one leasehold mortgage at any one
time, or two leasehold mortgages given as part of a single financing
transaction, to an Institutional Lender (each, a “Leasehold Mortgage”), and
assign any or all rights under this Lease and any subleases as collateral
security for such Leasehold Mortgage; provided that all rights acquired under
such Leasehold Mortgage shall be subject to all of the terms, covenants and
conditions of this Lease, and to all rights and interests of Landlord, none of
which terms, covenants or conditions is or shall be waived by Landlord by reason
of the right given to so mortgage such interest in this Lease. In no event shall
Tenant have any right to mortgage or encumber Landlord’s fee interest in the
Demised Premises. The term “Leasehold Mortgage” shall include whatever security
instruments that may be used in the locale of the Demised Premises, such as,
without limitation, deeds of trust, security deeds and conditional deeds, as
well as financing statements, assignment of leases and rents, security
agreements and other documentation required pursuant to the Uniform Commercial
Code. The term “Leasehold Mortgage” shall also include any instruments required
in connection with a sale-leaseback transaction. An “Institutional Lender” is a
bank, trust company, savings and loan association, pension fund, endowment fund,
insurance company, other institutional pool of recognized status or a
governmental authority empowered to make loans or issue bonds or any other
recognized institution regularly engaged in the making of mortgage loans that
has not less than $100,000,000 in assets. The holder of any Leasehold Mortgage
shall be called a “Leasehold Mortgagee.”

 

B.              If Tenant and/or Tenant’s successors and assigns (including, but
not limited to, any sublessee of Tenant) shall grant a Leasehold Mortgage, and
if Tenant shall send to Landlord a true copy thereof, together with a notice
specifying the name and address of the Leasehold Mortgagee (“Mortgage Notice”),
Landlord agrees that as long as any such Leasehold Mortgage shall remain
unsatisfied of record or until a notice of satisfaction is given by the
Leasehold Mortgagee to Landlord, the following provisions shall apply:

 

(1)           There shall be no cancellation, surrender or modification of this
Lease by joint action of Landlord and Tenant without the prior consent of the
Leasehold Mortgagee;

 

(2)           Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the Leasehold Mortgagee. The
Leasehold

 

147

--------------------------------------------------------------------------------


 

Mortgagee shall thereupon have the same period to remedy or cause to be remedied
the defaults complained of, and Landlord shall accept such performance by or at
the instigation of such Leasehold Mortgagee as if the same had been done by
Tenant; provided that in the case of defaults that cannot be cured by the
payment of money in addition the Leasehold Mortgagee shall be entitled to such
further time to remedy or cause to be remedied the defaults complained of as may
be reasonably necessary for the Leasehold Mortgagee to remove any stay in
bankruptcy and/or to commence and complete foreclosure proceedings or remove any
cause beyond the Leasehold Mortgagee’s reasonable control impairing its ability
to cure or remedy, to obtain possession of the Demised Premises and thereafter
to commence and diligently prosecute such cure or remedy to completion.. Nothing
herein shall be construed as requiring a Leasehold Mortgagee to cure any
default. Landlord’s failure to deliver any such copy to a Leasehold Mortgagee
shall not affect the Landlord’s exercise of any right or remedy under the Lease
in any way whatsoever;

 

(3)             If any default shall occur which, pursuant to any provision of
this Lease, entitles Landlord to terminate this Lease, and if before the
expiration of twenty (20) days from the date of the giving of notice of
termination upon such Leasehold Mortgagee, such Leasehold Mortgagee shall have
notified Landlord of its desire to nullify such notice and shall have paid to
Landlord all Fixed Annual Rent and Additional Rent herein provided for which are
then in default, and shall have complied (or caused compliance) with all of the
other requirements of this Lease, if any are then in default, then, in such
event, Landlord shall not be entitled to terminate this Lease and any notice of
termination previously given shall be void and of no effect;

 

(4)             Notwithstanding anything in this Lease to the contrary, any sale
of Tenant’s leasehold interest in any proceeding for the foreclosure of the
Leasehold Mortgage, or the assignment or transfer of Tenant’s leasehold interest
in lieu of the foreclosure of any Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment;

 

(5)             If not required to be held by the Fee Mortgagee, the proceeds
from any insurance policies or arising from a Taking may be held by any
institutional Leasehold Mortgagee and distributed pursuant to the provisions of
this Lease;

 

(6)             The Leasehold Mortgagee may be added to the “Loss Payable
Endorsement” of any and all insurance policies required to be carried by Tenant
hereunder on the condition that the insurance proceeds are to be applied in the
manner specified in this Lease and that the Leasehold Mortgage shall so agree;
except that the Leasehold Mortgage may provide a manner for disposition of such
proceeds as remain after full compliance with the restoration covenants of this
Lease, if any, otherwise payable to Tenant (but not such proceeds, if any,
payable to Landlord, any Fee Mortgagee or jointly to Landlord or Tenant)
pursuant to the terms of this Lease; and

 

(7) Landlord shall provide Leasehold Mortgage with prompt notice of any legal
proceeding or arbitration between Landlord and Tenant. Unless the Leasehold
Mortgage provided otherwise, Leasehold Mortgagee shall have the right to
intervene in any such proceeding and be made a party to such proceeding, and the
parties hereby consent to such

 

148

--------------------------------------------------------------------------------


 

intervention. Landlord’s failure to deliver any such notice to a Leasehold
Mortgagee shall not affect the Landlord’s exercise of any right or remedy under
the Lease in any way whatsoever.

 

Tenant, in any Mortgage Notice served upon Landlord under this Section, may
exclude any or more of the above provisions, and if so excluded, such provisions
shall not be effective.

 

C. Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee and
Landlord, between Landlord, Tenant and Leasehold Mortgagee, separately agreeing
to all of the provisions of this Section.

 

38.          INDEMNITY. Except as otherwise expressly set forth in this Lease,
Tenant shall assume exclusive control of the Demised Premises and all areas
pertaining thereto including all appurtenances, improvements, utilities, water
bodies, grounds, sidewalks, walkways, driveways and parking facilities, and
Tenant shall bear the sole risk of all related tort liabilities. To the greatest
extent permitted by applicable law, Tenant shall indemnify, save harmless and
defend Landlord, Landlord’s adviser and mortgagees and their respective
officers, directors, managers, members, partners, agents and employees,
(“Indemnitees”) from all liability, claim, damage, cost or loss (including
reasonable fees and litigation costs) arising in whole or in part out of, or in
any manner connected with (i) any injury, loss, theft or damage to any person or
property while on or about the Demised Premises, or (ii) any condition of the
Demised Premises, or the possession and use thereof (including any failure to
vacate at the end of the Term) or any activity permitted or suffered on the
Demised Premises (including Hazardous Materials), or (iii) any breach of any
covenant, representation or certification by Tenant or persons acting under
Tenant, or (iv) any negligent act or omission anywhere by Tenant or persons
acting under Tenant, in each case paying the same to Landlord on demand as
Additional Rent, except to the extent such liability results from the negligence
or willful misconduct of Landlord or the other Indemnitees. Without implying
that other covenants do not survive, the covenants of this Section shall survive
the Term. Tenant shall immediately respond and assume the investigation, defense
and expense of all of the foregoing matters. Landlord or any Indemnitee, at its
sole cost and expense, may join in such defense with counsel of its choice.

 

39.          LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding anything
contained to the contrary in this Lease, whether express or implied, it is
agreed that Tenant will look only to Landlord’s fee interest in and to the
Demised Premises for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of a breach or default
under this Lease by Landlord with respect to any claim whatsoever related to the
Demised Premises, and no other property or assets of Landlord or of Landlord’s
adviser or of any Fee Mortgagee or its or their managers, members, directors,
officers, trustees, beneficiaries, shareholders, partners, joint venturers
(disclosed or undisclosed) shall be subject to suit or to levy, execution or
other enforcement procedures for the satisfaction of any such judgment (or other
judicial process). No officer, director, manager, member, shareholder, trustee,
beneficiary, partner, agent, attorney or employee of Landlord or of Landlord’s
adviser or of any Fee Mortgagee shall ever be personally or individually liable;
nor shall Landlord, Landlord’s adviser or any Fee Mortgagee or such persons ever
be answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Demised Premises. In no event

 

149

--------------------------------------------------------------------------------


 

shall Landlord, Landlord’s adviser or any Fee Mortgagee or any such persons ever
be liable to Tenant for indirect or consequential damages.

 

40.            BOOKS AND RECORDS. Tenant shall at all times keep and maintain
full and correct records and books of account of the operations of the Demised
Premises in accordance with generally accepted accounting principals
consistently applied and shall accurately record and preserve the records of
such operations in accordance with its customary records retention policy.
Notwithstanding that there has been no Percentage Rent Event, Tenant shall
report the gross sales from the Demised Premises to Landlord annually for each
fiscal year of Tenant no later than thirty (30) days following the end of such
fiscal year, such report to be certified by Tenant’s chief financial officer.
Landlord shall keep such information confidential at all times in accordance
with the terms of Exhibit J and may only release such information to Landlord’s
constituent members, and so long as such persons execute and deliver to Tenant a
Confidentiality Agreement with Tenant in the form attached hereto as Exhibit J
(“Confidentiality Agreement”) whether or not Tenant signs such Confidentiality
Agreement, also to its lenders and prospective lenders and to prospective
purchasers of Landlord’s interest in the Demised Premises. Upon an Event of
Default, Tenant shall permit Landlord, Landlord’s accountants and Fee Mortgagees
reasonable access thereto, with the right to make copies and excerpts therefrom
upon reasonable advance notice to Tenant.

 

41.            SATELLITE DISH. If permitted by applicable law, Tenant shall have
the right to place on the roof or wall of the Demised Premises at Tenant’s sole
cost and expense, a satellite dish (hereinafter called the “Dish”) for
transmission of data (both receiving and sending) between Tenant’s various
operations and its headquarters in accordance with all laws and governmental
regulations.

 

42.            NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant agree and
acknowledge that this Lease has been freely negotiated by Landlord and Tenant.
In any event of any ambiguity, controversy, dispute or disagreement over the
interpretation, validity or enforceability of this Lease or any of its
covenants, terms or conditions, no inference, presumption or conclusion
whatsoever shall be drawn against Tenant by virtue of Tenant’s having drafted
this Lease.

 

43.            SUCCESSORS AND ASSIGNS; AFFILIATES. The covenants and agreements
contained in this Lease shall bind and inure to the benefit of the successors
and assigns of each party. As used in this Lease “Affiliate” (whether or not
capitalized) shall mean, with respect to any person, any person controlled by,
controlling, or under common control with such person; and “control” shall mean
any direct ownership interest or right through the exercise of voting or
approval rights or otherwise, to exercise decision-making authority generally.

 

44.            CAPTIONS. The captions preceding the Sections of this Lease are
intended only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Lease or the intent of any provision hereof.

 

45.            INVALIDITY OF CERTAIN PROVISIONS. If any provision of this Lease
shall be invalid or unenforceable, the remainder of the provisions of this Lease
shall not be

 

150

--------------------------------------------------------------------------------


 

affected thereby and each and every provision of this Lease shall be enforceable
to the fullest extent permitted by law.

 

46.            CHOICE OF LAW/JURISDICTION. This Lease, and the rights and
obligations of the parties hereto, shall be interpreted and construed in
accordance with the laws where the Demised Premises are located (the “State”),
without regard to the State’s internal conflict of law principles. Any disputes
arising out of this Lease or between Landlord and Tenant shall be subject to the
exclusive jurisdiction of the state courts of the State.

 

47.            NO WAIVER. The failure of either party to seek redress for
violation of or to insist upon the strict performance of, any term, covenant or
condition contained in this Lease shall not prevent a similar subsequent act
from constituting a default under this Lease. Without limitation, no written
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions. Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach. No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Fixed
Annual Rent, Additional Rent or any other sum due shall be deemed to be other
than on account of the installment of such rent or other sum due. Nor shall any
endorsement or statement on any check or in any letter accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other right or remedy. The delivery of keys (or any
other act) to Landlord shall not operate as a termination of the Term or an
acceptance or surrender of the Demised Premises. The acceptance by Landlord of
any rent following the giving of any default and/or termination notice shall not
be deemed a waiver of such notice.

 

48.            ATTORNEY’S FEES. In the event that either Landlord or Tenant
employ an attorney to enforce or defend any of the conditions, covenants, rights
or obligations of this Lease (including, without limitation, a default by either
party), then the prevailing party shall be entitled to all reasonable attorney
fees and all other reasonable out-of-pocket litigation costs (including, but not
limited to filing fees, expert reports and testimony, court costs and other
usual costs of litigation of this type) incurred by such prevailing party.

 

49.            WAIVER OF TRIAL BY JURY. To the extent such waiver is permitted
by law, the parties waive trial by jury in any action or proceeding brought in
connection with this Lease or the Demised Premises.

 

50. MISCELLANEOUS. Other than contemporaneous instruments executed and delivered
of even date, if any, this Lease contains all of the agreements between Landlord
and Tenant relating in any way to the Demised Premises and supersedes all prior
agreements and dealings between them. There are no oral agreements between
Landlord and Tenant relating to this Lease or the Demised Premises. This Lease
may be amended only by a written instrument executed and delivered by both
Landlord and Tenant. The provisions of this Lease shall bind Landlord and Tenant
and their respective successors and assigns. Where the phrases “persons

 

151

--------------------------------------------------------------------------------


 

acting under” Landlord or Tenant or “persons claiming through” Landlord or
Tenant or similar phrases are used, the persons included shall be assignees,
sublessees, licensees or other transferees or successors of Landlord or Tenant
as well as invitees or independent contractors of Landlord or Tenant, and all of
the respective employees, servants, contractors, agents and invitees of
Landlord, Tenant and any of the foregoing. As used herein, “monetary default”
shall mean a default that can be substantially cured solely by the payment of
money and nothing more and “non-monetary default” shall mean a default that
cannot be substantially cured solely by the payment of money and northing more.
If either party is granted any extension, election or other option, to be
effective the exercise (and notice thereof) shall be unconditional, irrevocable
and must be made strictly in accordance with the prescribed terms and times;
otherwise its purported exercise shall be void and ineffective. The enumeration
of specific examples of a general provisions or use of the word “including”
shall not be construed as a limitation of the general provision. Unless a
party’s approval or consent is required by the express terms of this Lease not
to be unreasonably withheld, such approval or consent may be withheld in the
party’s sole discretion. The submission of a form of this Lease or any summary
of its terms shall not constitute an offer by Landlord to Tenant; the leasehold
shall only be created and the parties bound when this Lease is executed and
delivered by both Landlord and Tenant. Nothing herein shall be construed as
creating the relationship between Landlord and Tenant of principal and agent, or
of partners or joint venturers or any relationship other than landlord and
tenant. This Lease and all consents, notices, approvals and all other related
documents may be reproduced by any party by any electronic means or by
electronic, photographic or other reproduction process and the originals may be
destroyed; and each party agrees that any reproductions shall be as admissible
in evidence in any proceeding as the original itself (whether or not the
original is in existence and whether or not reproduction was made in the regular
course of business), and that any further reproduction of such reproduction
shall likewise be admissible. If any payment in the nature of interest provided
for in this Lease shall exceed the maximum interest permitted under controlling
law, as established by final judgment of a court, then such interest shall
instead be at the maximum permitted interest rate as established by such
judgment. Landlord and Tenant expressly agree that there are and shall be no
implied warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, and there are
no warranties or representations other than those expressly set forth in this
Lease. Without limitation, where Tenant in this Lease indemnifies or covenants
for the benefit of present and future Fee Mortgagees, such agreements are for
the benefit of present and future Fee Mortgagees as third party beneficiaries;
and at the request of Landlord, Tenant from time to time will confirm such
matters directly with such Fee Mortgagee.

 

51.            COUNTERPARTS. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be one and the same instrument. A
facsimile, email, PDF or electronic signature shall be deemed an original
signature.

 

52.            INCORPORATION OF STATE LAW PROVISIONS. Certain provisions/
sections of this Lease and certain additional provisions/sections that are
applicable or required by laws of the state in which the Demised Premises are
located may be amended, described or otherwise set forth in more detail on
Exhibit I attached hereto, which such Exhibit by this reference, is incorporated
into and made a part of this Lease. In the event of any conflict between such
state law provisions and any provision herein, the state law provisions shall
control.

 

152

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

153

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF this Lease has been duly executed under as of the Effective
Date.

 

 

 

WITNESS:

 

 

 

 

WE APP LAWNSIDE LLC, a Delaware limited liability company

 

 

 

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

WITNESS:

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

154

--------------------------------------------------------------------------------


 

Signature Page to Lease By and Between
WE APP LAWNSIDE LLC and PATHMARK STORES, INC.

 

155

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF DEMISED PREMISES

 

[g36891mq039i001.jpg]

 

156

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

LEGAL DESCRIPTION OF THE LAND

 

[g36891mq039i002.jpg]

 

157

--------------------------------------------------------------------------------


 

[g36891mq039i003.jpg]

 

158

--------------------------------------------------------------------------------


 

[g36891mq039i004.jpg]

 

159

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

TITLE MATTERS AND ENCUMBRANCES

 

1.                                       Payment of all taxes, water, sewer,
rents and assessments, if any, to and including the current installment of 2010,
not yet due and payable.

 

2.                                       Any unpaid municipal property taxes for
the year 2010, not yet due and payable. NOTE: Taxes are paid to and including
the third quarter of 2010.

 

3.                                       Possible additional taxes and
assessments assessed or levied under R.S.54:4-653.1 et seq, not yet due and
payable.

 

4.                                       Subject to restrictions as contained in
Deed Book 2881/Page 207.

 

5.                                       Subject to terms of party wall
agreement as contained in Deed Book 3117/1150.

 

6.                                       Grants and easements in Deed Book
3138/Page 565 to Public Service Electric and Gas Company.

 

7.                                       Subject to terms and provisions of
agreements as contained in Deed Book 3164/1194, Modification of Cross-Easement
Agreement in Deed Book 3791/418, and Amendment of Cross-Easement Agreement in
Deed Book 5113/168.

 

8.                                       Subject to Real Property Waiver as
contained in Deed Book 4242/Page 574.

 

160

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REMEDIAL WORK

 

(Tenant Performs Construction with Landlord Reimbursement)

 

Reimbursement Cap: N/A

 

Remedial Work Completion Date: the third anniversary of the Effective Date of
the Lease

 

C. 1 Construction Documents. Tenant shall prepare, at Tenant’s expense, and
deliver to Landlord Construction Documents (meaning plans and specifications
prepared by design professionals licensed to prepare such plans and
specifications which reasonably fix and describe the work to be performed by
Tenant contractors) for roof replacements, parking area repairs and
replacements, heating, ventilating and air conditioning upgrades, environmental
remediation, asbestos abatement and automation improvements in an amount
totaling at least the amount of the Reimbursement Cap, all as Landlord and
Tenant shall reasonably and mutually agree. The Construction Documents shall
substantially conform to and describe such work as so agreed, and when such
Construction Documents are approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, the work described therein shall
be the “Remedial Work” referred to herein. Tenant shall provide at least 6
copies of the Construction Documents to Landlord. Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Remedial Work and for the adequacy and
completeness of the Construction Documents submitted to Landlord and for the
Remedial Work itself, notwithstanding Landlord’s approval thereof.

 

C.2 Remedial Work Reimbursement. Upon Landlord’s approval of the Construction
Documents showing the Remedial Work to be performed, Tenant shall cause the
Remedial Work to be performed in accordance with all of the terms and
requirements of the Lease including Exhibit G, and the reasonable out-of-pocket
costs to Tenant of performing the Remedial Work shall be eligible for
Reimbursement in the manner provided below up to but not in excess of the
Reimbursement Cap listed above. All costs for the Remedial Work in excess of the
Reimbursement Cap shall be paid for entirely by Tenant, and Landlord shall not
provide any reimbursement therefor. Any Remedial Work not completed by the
Remedial Work Completion Date listed above shall be ineligible for reimbursement
from Landlord, and such Remedial Work shall be paid for solely by Tenant.

 

Notwithstanding anything in the Lease to the contrary, prior to the Remedial
Work Completion Date Tenant shall have no obligation to perform any Remedial
Work if the cost of same will exceed the Reimbursement Cap, unless Tenant
determines, in its sole, reasonable judgment, that such work is necessary and
prudent for the proper maintenance and operation of the Demised Premises.

 

Reimbursement of the reasonable out-of-pocket costs to Tenant of performing
Remedial Work up to the Reimbursement Cap and by the Remedial Work Completion
Date shall be disbursed to Tenant by Landlord in no more than four disbursements
the requests for each of which shall not

 

161

--------------------------------------------------------------------------------


 

be submitted more frequently than monthly. For each disbursement, Tenant shall
submit a requisition package to Landlord with (1) an itemization of the costs
being requisitioned, (2) a certificate by an officer of Tenant that all such
costs are reasonable out-of-pocket costs to Tenant of performing Remedial Work
and have been incurred and paid for by Tenant, that to the actual knowledge of
Tenant the Remedial Work included within the requisition has been performed
substantially in accordance with the Construction Documents and in accordance
with the Lease, (3) appropriate back-up documentation including, without
limitation, lien releases (in a form reasonably approved by Landlord) and paid
invoices and bills and (4) a statement by Tenant’s chief financial officer that
such officer knows of no default under the Lease on the part of Tenant nor of
any event which with the giving of notice or the passage of time or both could
ripen into a default under the Lease. The final requisition package shall
further include a copy of all applications for and copies of all governmental
permits issued in connection with the Remedial Work and the plans referred to in
Section 13 of the Lease for any Alterations. Notwithstanding anything herein or
in the Lease to the contrary, Landlord shall not be obligated to reimburse any
costs of Remedial Work if a default under the Lease has occurred and is
continuing. Landlord shall pay the reimbursement to Tenant within thirty (30)
days following Landlord’s receipt of the completed package. In the event that
Landlord fails to pay the reimbursement within such thirty (30) day period,
Tenant may deduct the reimbursebable amount against Rent due under the Lease.

 

C.3 Performance of Remedial Work by Tenant. No Remedial Work for which
reimbursement is sought shall be performed except in accordance with the
Construction Documents. In connection with its approval thereof, Landlord may
delete from the Construction Documents any items or aspects of Remedial Work
which in Landlord’s reasonable judgment (i) would increase the cost of operating
the Building or performing any other work in the Building, (ii) are incompatible
with the design, quality, equipment or systems of the Building, (iii) would
require unusual expense to readapt the Premises to general grocery store use or

(iv) otherwise do not comply with the provisions of this Lease. Prior to
commencing any Remedial Work, Tenant shall submit to Landlord certificates of
insurance on the part of Tenant contractors meeting the requirements of
Exhibit G paragraph 1A (4). If any such Tenant contractor or any other person
ever makes a claim against any Indemnitee (as such term is defined in
Section 38) in connection with any Remedial Work, then Tenant shall indemnify
such Indemnitee in the manner provided in the Lease against such claim.

 

C.4 Re-allocation of Reimbursement Cap. Upon the completion of the Remedial Work
up to $20,000 of the Reimbursement Cap may be allocated to increase the
“Reimbursement Cap” under any other lease between Tenant and any Affiliate of
Landlord (except for that certain lease for space at 9210 Atlantic Avenue,
Queens (Ozone Park), New York).

 

162

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

 

KEY NO:

 

THIS AGREEMENT, made as of                                2010, by and among
                         , a                          , and its successors and
assigns, having an office at                                                
(hereinafter together with its successors and assigns called “Mortgagee”), WE
APP Lawnside LLC, a Delaware limited liability company, having an office c/o
Winstanley Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord,
Massachusetts 01742 (hereinafter called “Landlord”) and Pathmark Stores, Inc., a
Delaware corporation having an office at 2 Paragon Drive, Montvale, New Jersey
07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has made a loan, or is about to make a loan to Landlord in
the original principal amount of $                      evidenced by a
promissory Note secured by, among other securities, a mortgage or deed of trust
(hereinafter, as the same may be amended, supplemented or otherwise modified
from time to time, called the “Mortgage”) covering a parcel or parcels of land
owned by Landlord and described on Exhibit A annexed hereto and made a part
hereof, together with the improvements now or hereafter erected thereon (said
parcel or parcels of land and improvements thereon being hereinafter called the
“Mortgaged Property”);

 

WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
dated as of November        2010 and amended by [ ] (said lease and amendments
being hereinafter collectively called the “Lease”), Landlord leased to Tenant
the Mortgaged Premises together with the building now or hereafter erected on
all or a portion of said premises (the Mortgaged Premises and the improvements
on or to be erected thereon being thereinafter called the “Demised Premises”);

 

WHEREAS, a Memorandum of Lease dated November        2010 was recorded on
November       , 2010 in the                     in Book
                        , Page                 ;

 

WHEREAS, a copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged; and

 

WHEREAS, Mortgagee is unwilling to make said loan to Landlord unless the Lease
is subordinate to the lien of the Mortgage; and

 

WHEREAS, Section 16 of the Lease provides that the Lease shall become subject
and subordinate to the lien of a mortgage of the fee interest of the Demised
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

 

WHEREAS, the parties desire to subordinate the Lease to the lien of the
Mortgage, and to provide for the non-disturbance of Tenant by Mortgagee.

 

163

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.              Mortgagee hereby consents to and approves the Lease.

 

2.              Tenant covenants and agrees with Mortgagee that the Lease and
any extensions, renewals, replacements or modifications thereof and Tenant’s
interest in the premises under the Lease are and at all times shall subject and
subordinate to the lien of the Mortgage, without regard to the order of priority
of recording of the Mortgage and the Memorandum of the Lease, subject, however,
to the provisions of this Agreement.

 

3.              Tenant certifies that the Lease is presently in full force and
effect.

 

4.              Mortgagee agrees that so long as the Lease shall be in full
force and effect and so long as Tenant is not in default (beyond any applicable
notice and cure period) in the payment of fixed rent as set forth in the Lease,
or in the performance of any of the terms, covenants or conditions of the Lease
on Tenant’s part to be performed:

 

A.              Tenant shall not be named or joined as a party defendant or
otherwise in any suit, action or proceeding for the foreclosure of the Mortgage
or to enforce any rights under the Mortgage or the bond or note or other
obligations secured thereby unless required by law to do so; and

 

B.              The possession by Tenant of the Demised Premises and the
Tenant’s rights thereto shall not be disturbed, affected or impaired by, nor
will the Lease or the term thereof be terminated or otherwise affected by
(i) any suit, action or proceeding upon the Mortgage or the bond or note or
other obligation secured thereby, or for the foreclosure of the Mortgage or the
enforcement of any rights under the Mortgage or any other documents held by the
Mortgagee, or by any judicial sale or execution or other sale of the Mortgaged
Property, or by any deed given in lieu of foreclosure, or by the exercise of any
other rights given to the Mortgagee by any other documents or as a matter of
law, or (ii) any default under the Mortgage or the bond or note or other
obligation secured thereby.

 

5.              Mortgagee hereby acknowledges and agrees that all trade fixtures
and equipment whether owned by Tenant or any subtenant or leased by Tenant from
a Landlord/Owner in the Demised Premises shall be subject to the provisions of
Section 17 of the Lease.

 

6.              If the Mortgagee shall become the owner of the Mortgaged
Property by reason of foreclosure of the Mortgage or otherwise, or if the
Mortgaged Property shall be sold as a result of any action or proceeding to
foreclose the Mortgage or by a deed given in lieu of foreclosure, the Lease
shall continue in full force and effect, without necessity for executing any new
lease, as a direct lease between Tenant, as tenant thereunder, and the then
owner of the Mortgaged Property, as landlord thereunder, upon all of the same
terms, covenants and provisions contained in the Lease, and in such event:

 

164

--------------------------------------------------------------------------------


 

A.              Tenant shall be bound to such new owner under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) and Tenant hereby agrees to attorn to such new owner
and to recognize such new owner as landlord under the Lease; and

 

B.              Such new owner shall be bound to Tenant under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) which terms, covenants and provisions such new owner
hereby agrees to assume and perform; provided, however, that such new owner
shall not be (i) obligated to complete any construction work required to be done
by Landlord within or outside of the Demised Premises pursuant to the provisions
of the Lease or to reimburse Tenant for any construction work done by Tenant;
however this provision shall not relieve such new owner from any repair or
maintenance obligations of Landlord expressly set forth in the Lease accruing or
arising following new owner’s acquisition of fee title to the Mortgaged Property
or impair any express setoff rights of Tenant expressly set forth in the Lease
accruing or arising following new owner’s acquisition of fee title to the
Mortgaged Property; (ii) required to make any repairs to the Mortgaged Property
or to the Demised Premises or to perform any other construction or other work,
including without limitation the restoration of the Demised Premises following
any casualty or taking; (iii) liable for the return of security deposits or
letters of credit, if any, paid or delivered by or on behalf of Tenant to
Landlord, except to the extent such sums are actually received by such new owner
(or any Mortgagee if such Mortgagee is not the new owner); (iv) bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one (1) month in advance to any prior Landlord unless such sums are
actually received by Mortgagee or if such prepayment shall have been expressly
approved of in writing by such new owner (or any Mortgagee if such Mortgagee is
not the new owner); (v) bound by any agreement amending, modifying or
terminating the Lease made without Mortgagee’s prior written consent; (vi) bound
by any assignment of the Lease or sublease of the Demised Premises, or any
portion thereof, made prior to the time such new owner succeeded to Landlord’s
interest other than if made pursuant to the provisions of the Lease;
(vii) liable on account of any default on the part of Landlord occurring prior
to such new owner’s succeeding to Landlord’s estate; or (viii) subject to any
counterclaims, offsets or defenses that Tenant might have against Landlord.

 

7.              If Landlord shall default in the performance of the Lease Tenant
shall give written notice thereof to Mortgagee and Mortgagee shall have the
right, but not the obligation, to cure such default in accordance with
Section 23 of the Lease (and as provided therein the Mortgagee shall be entitled
to such further time to cure as may be reasonably necessary for the Mortgagee to
remove any stay in bankruptcy and/or to commence and complete foreclosure
proceedings or remove any cause beyond the Mortgagee’s reasonable control
impairing its ability to cure or remedy, to obtain possession of the Demised
Premises and thereafter to commence and diligently prosecute such cure or remedy
to completion)

 

8.              Landlord has agreed in the Mortgage and other loan documents
that the rents payable under the Lease shall be paid directly by Tenant to
Mortgagee upon the occurrence of a default by Landlord under the Mortgage or any
other loan document. Accordingly, after notice is given by Mortgagee to Tenant
that the rents under the Lease should be paid to or at the

 

165

--------------------------------------------------------------------------------


 

direction of Mortgagee, Tenant shall pay to Mortgagee, or in accordance with the
directions of Mortgagee, all rents and other monies thereafter due and to become
due under the Lease. Tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Mortgage or any other loan
document. Landlord hereby waives any right, claim or demand it may have nor or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment to Mortgagee shall discharge the obligations of Mortgagee to make
such payment under the Lease.

 

9.              Any notices or communications given under this Agreement shall
be in writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, (a) if to Mortgagee at the address of Mortgagee as
hereinabove set forth or at such other address as Mortgagee may designate by
notice, or (b) if to Landlord at the address of Landlord as hereinabove, or at
such other address as Landlord may designate by notice, or (c) if to Tenant,
then one copy shall be delivered to the attention of the Senior Vice President
of Real Estate of Tenant, another shall be delivered to the attention of General
Counsel of Tenant, and another shall be delivered to the Director of
Properties & Administration of Tenant, all at 2 Paragon Drive, Montvale, New
Jersey 07645 or at such other addresses as Tenant may designate by notice.
During the period of any postal strike or other interference with the mail,
personal delivery shall be substituted for registered or certified mail.

 

10.            This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

11.          This Agreement contains the entire agreement between the parties
and cannot be changed, modified, waived or cancelled except by an agreement in
writing executed by the party against whom enforcement of such modification,
change, waiver or cancellation is sought.

 

12.          This Agreement and the covenants herein contained are intended to
run with and bind all lands affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WITNESS:

 

 

 

 

MORTGAGEE:

 

 

 

 

 

, a                                 

 

 

 

 

 

 

Name:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

166

--------------------------------------------------------------------------------


 

 

 

WE APP LAWNSIDE LLC, a Delaware limited liability company

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

Name:

 

 

 

 

 

 

 

By:

 

 

 

Name:

Christopher W. McGarry

 

 

Title:

Vice President and Secretary

 

167

--------------------------------------------------------------------------------


 

WITNESS:

 

LANDLORD:

 

 

 

 

MORTGAGEE ACKNOWLEDGMENT

 

 

STATE OF                         )

SS:

COUNTY OF                   )

 

ON THIS                       day of                              .2010, before
me, the subscriber, personally appeared                   to me known, who being
by me duly sworn, did depose and say that he is                 
of                  the corporation described in and which executed the within
instrument; that he knows the seal of said corporation; that the seal affixed to
said instrument is such corporate seal; that it was so affixed by order of the
Board of Directors of said corporation and that he signed his name thereto by
like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

LANDLORD ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this               day of                      2010, before me, the
undersigned notary public, personally appeared                                ,
proved to me through satisfactory evidence of identification, which was a
[current driver’s license] [a current U.S. passport] [my personal knowledge], to
be the person whose name is signed on the preceding instrument and acknowledged
the foregoing instrument to be his/her free act and deed as                     
of WE APP Lawnside LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

168

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGMENT

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS                          day of                   , 2010, before me, the
subscriber, personally came Christopher W. McGarry, to me known, who being by me
duly sworn, did depose and say that he is Vice President and Secretary of
Pathmark Stores, Inc., the corporation described in and which executed the
within instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said corporation and that he signed his name
thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

169

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF MORTGAGED PROPERTY

 

(Attached)

 

170

--------------------------------------------------------------------------------


 

EXHIBIT E
KEY NO:                                                        

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE made as of November          , 2010 by WE APP LAWNSIDE
LLC, a Delaware limited liability company, having an office at c/o Winstanley
Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord, Massachusetts
01742 Attn: Adam Winstanley (hereinafter called “Landlord”), and PATHMARK
STORES, INC., a Delaware corporation, having an office at 2 Paragon Drive,
Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

1.              For and in consideration of the sum of TEN and no/100 Dollars
($10.00) and of other valuable considerations paid by Tenant to Landlord, the
receipt and sufficiency of which are hereby acknowledged by Landlord, Tenant and
Tenant hereby takes from Landlord that certain parcel of land (hereinafter
called “Land”) described on Exhibit B and the buildings and other improvements
now or hereafter erected on the Land together with the benefit of any and all
easements, appurtenances, rights and privileges now or hereafter belonging
thereto. The land is currently improved by an existing building consisting of
55,760 square feet of space (the “Building), as more particularly shown on the
site plan attached hereto as Exhibit A. The Building and any buildings and
improvements now or hereafter erected on the Land shall be hereinafter called
“Improvements”. The Land and any Improvements now or hereafter erected thereon
are hereinafter collectively called the “Demised Premises.” The Demised Premises
have been leased to Tenant upon and subject to the covenants and agreements set
forth in a certain agreement between Landlord and Tenant bearing even date
herewith (hereinafter called the “Lease”).

 

2.              The Lease is in effect. The original term of the Lease shall
continue to and include the date which is twenty (20) years after the day before
the Commencement Date if the Commencement Date is the first day of a month, or
twenty years (20) years after the last day of the month in which the
Commencement Date occurs if the Commencement Date is not the first day of a
month.

 

3.              Tenant has the right and option to extend the term of the Lease
from the date upon which it would otherwise expire for ten (10) separate renewal
periods of five (5) years each (each such period being known as a “Renewal
Period”). Said right and option, if exercised by Tenant, shall be in accordance
with the terms and conditions of Section 4 of the Lease.

 

4.              The Lease contains the entire agreement between the parties. All
persons are hereby put on notice of the existence of the Lease and are referred
to the Lease for its terms and conditions. The Lease is on file in the offices
of Tenant and the Landlord as hereinabove set forth.

 

5.              This Memorandum of Lease is prepared, signed and acknowledged
solely for recording purposes under the laws of the State of New Jersey, and is
in no way intended to

 

171

--------------------------------------------------------------------------------


 

change, alter, modify, amend or in any other way affect the rights, duties and
obligations of Landlord and Tenant pursuant to the Lease; it being specifically
understood and agreed between the parties that each has rights, duties and
obligations imposed upon it in the Lease which are not expressly contained
herein but are included herein by reference.

 

6. Upon expiration of the Lease term Landlord and its successors and assigns has
irrevocably been named attorney-in-fact by Tenant in the Lease to execute,
deliver and record a notice of termination of this Memorandum.

 

IN WITNESS WHEREOF this Memorandum of Lease has been duly executed as of the day
and year first above written.

 

WITNESS:

 

WE APP LAWNSIDE LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

 

 

 

 

Name:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WITNESS:

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

 

 

 

 

 

 

 

 

 

Name: Craig H. Feldman

 

By:

 

 

 

Name:

Christopher W. McGarry

 

 

Title:

Vice President and Secretary

 

172

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMISED PREMISES

 

173

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE LAND

 

174

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this                 day of November 2010, before me, the undersigned notary
public, personally appeared                               , proved to me through
satisfactory evidence of identification, which was a [current driver’s license]
[a current U.S. passport] [my personal knowledge], to be the person whose name
is signed on the preceding instrument and acknowledged the foregoing instrument
to be his/her free act and deed as                              of WE APP
Lawnside LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS           day of November, 2010, before me, the subscriber, personally
came Christopher W. McGarry, to me known, who being by me duly sworn, did depose
and say that he is the Vice President and Secretary of Pathmark Stores, Inc.,
the corporation described in and which executed the within instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Board of Directors
of said corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

175

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY

 

WHEREAS, Pathmark Stores, Inc., a Delaware corporation (“Tenant”) desires to
enter into a certain lease (“Lease”) of even date concerning Demised Premises
known as 130 White Horse Pike, Lawnside, New Jersey, with WE APP Lawnside LLC, a
Delaware limited liability company (“Landlord”). (Terms used herein and not
otherwise defined will have the meaning given in the Lease.)

 

WHEREAS, as an inducement to entering into the Lease Landlord has required that
the undersigned The Great Atlantic & Pacific Tea Company, Inc. (“Guarantor”)
unconditionally guarantees the performance of all obligations of Tenant under
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.              Guarantor unconditionally and absolutely guarantees to Landlord
(which shall include its legal representatives, successors and assigns) the due
and punctual performance of each and all of the Tenant’s obligations under or
related to the Lease, including the timely payment of all sums due therein.
Tenant’s obligations hereby guaranteed include, without limitation, those
arising under amendments or modifications to the Lease hereafter entered into by
Tenant and Landlord, all of which shall be so guaranteed even though Guarantor
hereafter does not consent to or approve the same (Guarantor hereby waiving all
rights of consent or approval with respect to such amendments or modifications).

 

2.              Guarantor waives presentment for payment or performance, notice
of nonpayment or performance, notice of default, demand, protest or notice or
acceptance of this Guaranty, any rights Guarantor may have by reason of any
forbearance, modification, amendment, extension or any indulgence whatsoever
that Landlord may grant or to which Landlord and the Tenant may agree with
respect to the Lease, any and all notice of every kind to which Guarantor might
otherwise be entitled with respect to the incurring of any further obligation or
liability by Tenant to Landlord, demand for payment, the presentment of any
instrument for payment, the protest or nonpayment thereof and any and all
defenses whatsoever excepting only Tenant’s performance as required by the terms
of the Lease. Guarantor also waives, unless and until all of the obligations of
Tenant are fully paid and performed, any right to be subrogated in whole or in
part to any right or claim of Landlord against Tenant and any right to require
the marshalling of any assets of the Tenant, which right of subrogation or
marshalling might otherwise arise from any partial payment by the Guarantor. It
is expressly understood and agreed that Guarantor’s liability hereunder shall be
unaffected by (i) any amendment or modification whatsoever of the provisions of
the Lease, (ii) any extension of time for performance under the Lease, (iii) any
delay by Landlord in exercising any right under the Lease or this Guaranty (none
of which shall ever operate as a waiver of such right), or (iv) the release of
Tenant or any other guarantor from performance or observance of any of the
agreements or conditions contained in the Lease by operation of law or
otherwise, whether made with or without notice to Guarantor, including without
limitation any impairment, modification, change, release, rejection,
disaffirmance, or limitation of the liability of Tenant, or any other guarantor
of the Lease, of their estate in

 

176

--------------------------------------------------------------------------------


 

EXHIBIT F

 

bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other similar or insolvency statute,
or from the decision of any court. Guarantor covenants that Guarantor will cause
Tenant to maintain and preserve the enforceability of the Lease, as the same may
hereafter be modified or amended, and will not permit it to take or to fail to
take action of any kind the taking of which or the failure to take might be the
basis for a claim that Guarantor has any defense to its obligation hereunder
other than timely performance in full of the Lease in accordance with its terms.
The joint and several liability of Guarantor hereunder shall exist irrespective
of the validity or enforceability of the Lease.

 

3.              This shall be an agreement of suretyship as well as of guaranty,
and Landlord, without being required to proceed first against Tenant or any
other person or entity, may proceed directly against Guarantor whenever Tenant
fails to make any payment due or fails to perform any obligation now or
hereafter owed to Landlord without first resorting to or exhausting any other
remedy and without first having recourse to the Lease; provided, however, that
nothing herein contained shall prevent Landlord from suing on the Lease with or
without making Guarantor a party to the suit or from exercising any other rights
thereunder and if such suit, or other remedy, is availed of, only the net
proceeds therefrom, after deduction of all Landlord’s Costs of Collection
(defined below) shall be applied in reduction of the amount then due on this
Guaranty.

 

4.              Guarantor agrees to pay to Landlord, on demand, all costs and
expenses, including reasonable attorneys’ fees and litigation expenses, which
Landlord may incur in the enforcement of Tenant’s obligations under the Lease or
the liability of Guarantor hereunder (“Costs of Collection”). “Costs of
Collection” includes, without limitation, all out of pocket expenses incurred by
the Landlord’s attorneys and all costs incurred by Landlord including, without
limitation, costs and expenses associated with travel on behalf of Landlord,
which costs and expenses are related to or in respect of Landlord’s efforts to
collect and/or to enforce any of the obligations and/or to enforce any of its
rights, remedies or powers against or in respect of either or both Tenant or
Guarantor (whether or not suit is instituted in connection with such efforts).

 

5.             Guarantor represents and warrants to Landlord that (i) it has
either examined the Lease or has had an opportunity to examine the Lease and has
waived the right to examine; (ii) that it (and the individual acting on its
behalf) has the full power, authority and legal right to execute and deliver
this Guaranty; (iii) that this Guaranty is a binding legal obligation and is
fully enforceable against Guarantor in accordance with its terms; (iv) that
there is no action or proceeding pending or, to its knowledge, threatened
against Guarantor before any court or administrative agency which might result
in any material adverse change in its business or condition or in its assets;
(v) that neither the execution nor delivery of this Guaranty nor fulfillment of
nor compliance with the terms and provisions thereof will constitute a default
under or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which it is
now a party or by which Guarantor may be bound; and (vi) that Guarantor is the
sole owner of all the common stock of Tenant and expects to derive financial
benefit from the Lease.

 

177

--------------------------------------------------------------------------------


 

6.              This Agreement shall be binding upon Guarantor and its legal
representatives, successors and assigns, and shall inure to the benefit of
Landlord and its legal representatives, successors and assigns, and is
irrevocable until released in writing by Landlord. Each and every right, remedy
and power hereby granted to Landlord or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Landlord at any time and from time to time. The validity, construction and
performance of this Guaranty shall be governed by the laws of the State where
the Demised Premises are located (the “State”), without regard to conflict of
law principles. If any clause or provision of this Guaranty should be held
illegal or invalid by any court, the invalidity of such clause or provisions
shall not affect any of the remaining clauses or provisions hereof. In case any
agreement or obligation contained in this Guaranty should be held to be in
violation of law, then such agreement or obligation shall be deemed to be the
agreement or obligation of the Guarantor, as the case may be, to the full extent
permitted by law. Each and every default hereunder or under the Lease shall give
rise to a separate cause of action hereunder. The obligations and liabilities of
hereunder shall be joint and several with any other guarantees given to Landlord
in connection with the Lease. This Guaranty may be amended only by instrument in
writing executed and delivered by both Landlord and Tenant. The provisions of
this Guaranty shall bind Guarantor and its respective successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns. This
Guaranty and all consents, notices, approvals and all other documents relating
hereto may be reproduced by photographic, microfilm, microfiche or other
reproduction process and the originals thereof may be destroyed; and each party
agrees that any reproductions shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not reproduction was made in the regular course
of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence.

 

7.              Guarantor consents to and agrees that the courts of the State
shall have personal jurisdiction over Guarantor for any action brought on this
Guaranty including the right to grant judgment against Guarantor personally
together with interest on any judgment obtained by Landlord at the interest rate
set forth in the Lease for late payments (but if the same shall be unlawful for
any reason, then at the highest permissible interest rate). Guarantor further
agrees and consents that venue, if any, for any such action shall be as set
forth in the Lease. Guarantor waives and relinquishes any and all rights to
removal of any such action to any other court. Guarantor also waives trial by
jury in any judicial proceeding involving any matter in any way arising out of
or relating to this Guaranty or the Lease.

 

8.              Any notice, communication, request or other document or demand
made under this Guaranty shall be in writing and shall be deemed given at the
earlier of (i) the date received or (ii) three (3) business days after the date
deposited in a United States Postal Service Depository, postage prepaid first
class certified or registered mail, return receipt requested, addressed to
Guarantor or Landlord, as the case may be, at the respective addresses set forth
opposite their names below:

 

178

--------------------------------------------------------------------------------


 

Landlord:

 

WE APP Lawnside LLC

c/o Winstanley Enterprises, LLC

150 Baker Avenue Extension, Suite 303
Concord, MA 01742

Attn. Adam Winstanley

 

 

with a copy similarly sent to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attention: Daniel A. Taylor, Esq. or Primo Fontana, Esq.

 

Guarantor:

 

The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive

Montvale, New Jersey 07645

Attn: Senior Vice President of Real Estate

 

 

with a copy similarly sent to

 

The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive

Montvale, New Jersey 07645

Attn: General Counsel

 

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
November            , 2010.

 

WITNESS:

 

THE GREAT ATLANTIC & PACIFIC

 

 

TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

 

Name: Christopher W. McGarry

 

 

 

Title: Senior Vice President

 

179

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE

 

This Exhibit G shall be incorporated into the Lease, and where terms of this
Exhibit conflict with these terms within the Lease, the terms of this
Exhibit shall prevail and govern the Lease.

 

1.              INSURANCE.

 

A. Coverage. Tenant shall purchase and maintain insurance during the entire Term
of the Lease and any period Tenant (or any party claiming by, through or under
Tenant) occupies any portion of the Demised Premises, for the benefit of the
Tenant and Landlord (as their interest may appear) with terms and coverages
reasonably satisfactory to Landlord, and with insurers having a minimum A.M.
Best rating of at least A/X, and with such increases in limits as Landlord may
from time to time reasonably request, but initially Tenant shall maintain the
following coverages in the following amounts:

 

(1)             Commercial General Liability Insurance naming Landlord,
Landlord’s management, leasing and development agents and Landlord’s
mortgagee(s) from time to time as additional insureds, with coverage for
premises/operations, personal and advertising injury, products/completed
operations and contractual liability with combined single limits of liability of
not less than $1,000,000 for bodily injury and property damage per occurrence
and not less than 2,000,000 in the aggregate and excess liability insurance with
a limit not less than $20,000,000 per occurrence and aggregate. Notwithstanding
anything to the contrary contained herein, Tenant’s obligation to maintain
general liability insurance may be satisfied through a program of self-insurance
whereby Tenant self-insures the first $3,000,000.00 per claim as long as the
program is supported by an A-rated insurance company and its third party
administrator.

 

(2)             Property insurance covering property damage and business
interruption for the entire Demised Premises. Covered property shall include the
Building, boilers and machinery, all tenant improvements, office furniture,
trade fixtures, office equipment, merchandise and all other items Tenant’s
property on the Demised Premises. Such insurance shall name Landlord and Fee
Mortgagee(s) from time to time as additional loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including but not limited to the perils of fire, extended coverage,
windstorm, vandalism, malicious mischief, terrorism, sprinkler leakage, flood,
windstorm and earthquake, for the full replacement cost value of the covered
items and other endorsements as Landlord shall reasonably request from time to
time and in amounts that meet any co insurance clause of the policies of
insurance with a deductible amount not to exceed $750,000. Such insurance shall
include rent continuation coverage of no less than twelve (12) months. Such
policy or policies shall provide that the proceeds of any loss shall be payable
to Landlord and Tenant and to the holder (as its interest may appear) of any Fee
Mortgage to which this Lease is subordinate so long as such holder and future
holders of such Fee Mortgage are obligated to apply proceeds of insurance in the
manner provided for in this Lease.

 

180

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(3)             Workers’ Compensation Insurance and Employers Liability
Insurance with statutory limits and automobile liability insurance (coverage
must include owned, leased, hired and non owned vehicles) with a limit of at
least $1,000,000 Combined Single Limit-Bodily Injury & Property Damage.

 

(4)             Tenant shall purchase or shall cause each Tenant contractor
performing work on the Demised Premises to carry insurance protecting against
claims set forth below which may arise out of or result from the contractor’s
operations on the Premises and naming Landlord, Landlord’s management, leasing
and development agents as additional insureds for Premises Operations and
Completed Operations. Waiver of Subrogation to apply under all policies.

 

(1)             claims under workers’ or workmen’s compensation, disability
benefit and other similar employee benefit acts—in amounts as required by law;

 

(2)             claims for damages because of bodily injury, occupational
sickness or disease, or death of his employees or any other person and other
personal injury and motor vehicle liability — Public Liability - Single Limit
(Combined) Per Occurrence. Bodily Injury/Property Damage $1,000,000 w/
$2,000,000 General/Completed Operations Aggregate. Automobile Liability - Single
Limit (Combined) Per Occurrence Bodily Injury and Property Damage $1,000,000.
Excess Liability Umbrella covering all above items $5,000,000 per Occurrence;
and

 

(3) claims for damages, other than the work of the contractor itself, because of
injury to or destruction of tangible property, including loss of use resulting
therefrom — $1,000,000 per occurrence.

 

Tenant shall, prior to the commencement of the Term and on each anniversary of
the renewal date thereof, furnish to Landlord certificate(s) evidencing such
coverage, which certificate(s) shall state that such insurance coverage may not
be canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant. The insurance maintained by Tenant shall be deemed to be primary
insurance and any insurance maintained by Landlord (acknowledging that Landlord
has no obligation to maintain any insurance) shall be deemed secondary thereto.
On all liability insurance Landlord, (and if requested, Landlord’s Fee
Mortgagees and Landlord’s management, leasing and development agents shall be
named as additional insureds with such coverage to be primary. Tenant agrees
from time to time to deliver true and complete copies of all policies to
Landlord upon request.

 

181

--------------------------------------------------------------------------------


 

PERCENTAGE RENT

 

If any Percentage Rent Event occurs as described in Section 5(E) of the Lease,
then the following provisions shall immediately take effect, shall become a part
of the Lease for the remainder of the Term and Tenant shall, in addition to all
other rent provided for in the Lease, also pay Percentage Rent to Landlord in
accordance with the following:

 

Section 5(E) Percentage Rent

 

5(E)(1) Percentage Rent - General Covenant. As used in this Section 5(E) the
following terms have these meanings:

 

“Percentage Rent Rate” means one percent (1%) of Excess Gross Sales.

 

“Excess Gross Sales” means Gross Sales above the Gross Sales Benchmark. “Gross
Sales” has the meaning given below in Section 5 (E)(2).

 

“Gross Sales Benchmark” means $35,000,000.00, which amount is increased by five
(5%) every five years at the same time Fixed Annual Rent increases under
Section 5 (A) of the Lease.

 

Tenant covenants and agrees to pay to Landlord, as Additional Rent, the amount,
if any, of Tenant’s Excess Gross Sales during any calendar month or part thereof
during the Term, multiplied by the Percentage Rent Rate (“Percentage Rent”).
(For any period less than a full calendar month the Excess Gross Sales and the
Gross Sales Benchmark shall be prorated.) Such amounts payable hereunder are
referred to as “Percentage Rent” and are also included in the term “Additional
Rent.”

 

5 (E)(2) Gross Sales - Definition. “Gross Sales” means the total amount in
dollars of the actual price charged (including finance charges), by Tenant and
any sublease, assignee, licensee or other person conducting sales from or with
respect to the Demised Premises, whether for cash or on credit, for all sales of
merchandise, food, beverages, services, gift or merchandise certificates, and
all other receipts of business conducted at, in, on, about or from the Premises,
including, but not limited to, all mail or telephone orders, all internet sales,
and all catalog sales and all home delivery sales received or filled at, from or
with respect to the Premises, and including all deposits not refunded to
purchasers, all orders taken in, from or with respect to the Premises, whether
or not such orders are filled elsewhere, receipts of sales through any vending
machine or other coin or token operated device or otherwise at, in, on, about,
from or with respect to the Premises, and sales and receipts occurring or
arising as a result of solicitation off the Premises conducted by personnel
operating from or reporting to, or under the supervision of any employee of
Tenant located at the Demised Premises. Gross Sales shall not, however, include
any separately stated sums collected and remitted for any retail sales tax or
retail excise tax imposed by any duly constituted governmental authority, nor
shall they include any exchange of goods or merchandise between the stores of
Tenant where such exchange of goods or merchandise is made solely for the
convenient operation of the business of Tenant and neither for the purpose of
consummating a sale which has theretofore been made at, in, on, about or from
the Premises nor for the purpose of depriving Landlord of the benefits of a sale
which otherwise

 

182

--------------------------------------------------------------------------------


 

would be made at, in, on, about, from or with respect to the Premises, nor the
amount of any cash or credit refund made upon any sale where the merchandise
sold, or some part thereof, is thereafter returned by the purchaser and accepted
by Tenant, nor sales of fixtures which are not a part of Tenant’s stock in
trade. Each sale upon installment, credit or layaway shall be treated as a sale
for the full price in the month during which such sale shall be made,
irrespective of the time when Tenant shall receive payments from its customers,
and no deduction shall be allowed for uncollectible payment by customer or
uncollected or uncollectible credit accounts.

 

5(E)(3) Records and Reporting of Gross Sales. Tenant shall utilize, and cause to
be utilized, cash registers equipped with consecutive serialized tapes and/or
such other devices for recording sales as are normally used in Tenant’s type of
business to record all sales and Tenant shall keep for at least 36 months after
expiration of each calendar year or part thereof during the Term, full, true and
accurate books of account and records (“books”) conforming to generally accepted
accounting principles showing all Gross Sales transacted at, in, from and upon
the Premises for such calendar year or part thereof, including all tax reports,
dated cash register tapes, sales slips, sales checks, sales books, bank deposit
records and other supporting data. Such books shall be kept on the Premises
during the Term. Within fifteen (15) days after the end of each calendar month
or portion thereof included in the Term, Tenant shall furnish to Landlord a
statement of Gross Sales transacted during such previous month or portion
thereof; and on or before each February 1 included in the Term and within thirty
(30) days after the end of the Term Tenant shall furnish to Landlord a statement
(the “Annual Statement”) certified by an independent public accountant of Gross
Sales itemized on a calendar month by calendar month basis transacted during the
preceding calendar year or part thereof. In the event of Tenant’s failure to
furnish any statement of Gross Sales required hereunder, in addition to all
other remedies afforded it under this Lease, Landlord shall be entitled to have
an accountant of Landlord’s selection conduct an audit of Tenant’s books for
such period or periods for which Tenant has failed to furnish such statements.
Such audit shall be at Tenant’s expense and Tenant shall promptly reimburse
Landlord for the costs of such audit. All such costs shall be deemed additional
charges. Notwithstanding the foregoing, Landlord shall have the right from time
to time by its accountants or representatives to audit all statements of Gross
Sales and in connection with such audits to examine all of Tenant’s books
(including all supporting data and any other records from which Gross Sales may
be tested or determined) of Gross Sales; and Tenant shall make all books readily
available for such examination. Failure of Tenant to make all books readily
available for such examination shall be deemed a default under this Lease; and
in addition to all other remedies afforded it under this Lease, Tenant shall
promptly reimburse Landlord for the costs of such audit. All such costs shall be
deemed additional charges. If any such audit discloses that the actual Gross
Sales for any month transacted by Tenant exceed those reported by more than two
percent, Tenant shall forthwith pay to Landlord the cost of such audit and
examination together with any additional Percentage Rent payable to Landlord.
Any information obtained by Landlord pursuant to the provisions of this
Section shall be treated as confidential, except in any litigation or
arbitration proceedings between the parties, and, except further, that Landlord
may disclose such information to existing Lenders and to prospective buyers and
lenders.

 

5 (E)(4) Payment. On or before the 15th day after the expiration of each full or
partial calendar month included in the Term, Tenant shall pay all Percentage
Rent due for such prior

 

183

--------------------------------------------------------------------------------


 

month to Landlord without demand, provided that if such amount exceeds the
Percentage Rent that would be payable with respect to such month if Percentage
Rent were calculated on the basis of Gross Sales for all months elapsed in the
then current calendar year, Tenant shall not be required to pay any amount on
account of such month unless and until such amount shall later be payable as
part of the annual adjustment. Upon receipt by Landlord of each Annual Statement
of Gross Sales there shall be an adjustment between Landlord and Tenant to the
end that Landlord shall receive the exact amount of Percentage Rent due
hereunder. Any overpayments by Tenant hereunder shall be credited against the
next payments due under this Section. Any underpayments by Tenant shall be
immediately due and payable. With respect to the calendar year in which the Term
ends, the adjustments shall be prorated for the portion of the calendar year
included in the Term.

 

184

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LOCAL LAW ADDENDUM

 

(Attached)

 

185

--------------------------------------------------------------------------------


 

Lease Addendum (NJ)

 

This Lease Addendum (“Addendum”) is supplemental to and made a part of that
certain Lease dated as of November     , 2010 (the “Lease”) by and between WE
APP Lawnside LLC (“Landlord”) and Pathmark Stores, Inc. (“Tenant”). Capitalized
terms used in this Addendum without definition shall have the meanings set forth
in the Lease. This Addendum is to be construed as supplemental to, and part of,
the Lease. In the event of any inconsistency between the Lease and this
Addendum, the terms and provisions of this Addendum shall prevail.

 

Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

 

1. Construction Liens. In no event shall Landlord’s consent to Tenant performing
any improvements, repairs, replacements or alterations in or to the Demised
Premises whatsoever during the Term of the Lease constitute Landlord’s written
authorization for Tenant or contractors engaged by Tenant to file a construction
lien against Landlord’s interest in the Demised Premises.

 

186

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Confidentiality Agreement

 

(Attached)

 

187

--------------------------------------------------------------------------------


 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as of , 2010
(the “Effective Date”) by and between [TENANT], a                    , having an
address at                      (“Company”) and                      , a ,
having an address at                      (“Disclosee”).

 

In connection with Disclosee’s interest in obtaining information concerning the
business of Company, Company is furnishing or has furnished Disclosee with
certain written information concerning Company’s gross sales that is either
non-public, confidential or proprietary in nature. This information furnished to
Disclosee or its affiliates, agents, representatives or employees
(“Representatives”), together with analyses, compilations, forecasts, studies or
other documents prepared by Disclosee or its Representatives that contain or
otherwise reflect such information is hereinafter referred to as the
“Information.” In consideration of Company furnishing Disclosee with the
Information, Disclosee agrees that:

 

1.             The Information is Company’s property and will be kept
confidential and shall not, without Company’s prior written consent, be
disclosed by Disclosee or Representatives in any manner whatsoever, in whole or
in part, and shall not be used by Disclosee or its Representatives in any manner
to compete with the business of Company. Moreover, Disclosee may reveal the
Information only to its Representatives who need to know the Information, are
informed by Disclosee of the confidential nature of the Information and who
shall agree to act in accordance with the terms and conditions of this
Agreement. Disclosee shall be responsible for any breach of this Agreement by
its Representatives.

 

2.             The term Information shall not include such portions of the
Information which (i) are or become generally available to the public other than
as a result of a disclosure by Disclosee or its Representatives, or (ii) become
available to Disclosee on a non-confidential basis from a source (other than
Company or its Representatives) that is not prohibited from disclosing such
Information to Disclosee by a legal, contractual or fiduciary obligation to
Company; or (iii) must be disclosed in order to comply with any applicable law,
order, regulation or ruling; (iv) is already known to Disclosee or its
Representatives or is already in its or their possession prior to disclosure by
Company hereunder, or (v) is independently developed by Disclosee or its
Representatives without reference to the Information.

 

3.             In the event that Disclosee or anyone to whom Disclosee transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, Disclosee will provide Company with prompt notice so
that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that Company waives
compliance with the provisions of this Agreement, Disclosee will furnish only
that portion of the Information that Disclosee is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information.

 

4.             Disclosee acknowledges that remedies at law may be inadequate or
protect against breach of this Agreement, and Disclosee hereby in advance agrees
that Company may seek injunctive relief without proof of actual damages. This
Agreement shall be governed by and construed in

 

188

--------------------------------------------------------------------------------


 

accordance with the laws of the State of New Jersey, without regard to conflict
of law principles. The exclusive jurisdiction for any disputes concerning this
Agreement shall be the Superior Court of New Jersey, Bergen County, and the
parties hereby submit to such jurisdiction and waive all defenses relating to
jurisdiction, venue and forum non convenience.

 

5.             Disclosee hereby defends, indemnifies and holds harmless Company
and its Representatives and their respective successors and assigns against and
from any loss, liability or expense, including attorney’s fees, arising out of
any uncured breach by Disclosee or by its Representatives of any of the terms of
this Agreement

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute the same
Agreement. A facsimile, email, pdf or electronic signature shall be deemed an
original signature.

 

[SIGNATURE PAGE FOLLOWS]

 

189

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

COMPANY:

 

 

 

[TENANT], a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DISCLOSEE:

 

 

 

                              , a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

190

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

LEASE FORM FOR SEAFORD, NY

 

191

--------------------------------------------------------------------------------


 

KEY NO:

 

 

LEASE

 

BY AND BETWEEN

 

WE APP SEAFORD LLC,
LANDLORD

 

AND

 

PATHMARK STORES, INC.,
TENANT

 

DEMISED PREMISES

 

AT

 

4055 MERRICK ROAD, SEAFORD, NEW YORK

 

192

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

EXHIBITS

1

 

 

 

2.

DEMISED PREMISES

1

 

 

 

3.

TERM

2

 

 

 

4.

RENEWAL PERIODS

2

 

 

 

5.

RENT

3

 

 

 

6.

USE AND OCCUPANCY

5

 

 

 

7.

TAXES

7

 

 

 

8.

SIGNAGE

8

 

 

 

9.

TRUE LEASE

8

 

 

 

10.

REPAIRS

9

 

 

 

11.

INSURANCE

9

 

 

 

12.

REQUIREMENTS OF LAW AND FIRE INSURANCE

10

 

 

 

13.

ALTERATIONS

10

 

 

 

14.

ACCESS TO DEMISED PREMISES

11

 

 

 

15.

UTILITIES

11

 

 

 

16.

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT

11

 

 

 

17.

TRADE FIXTURES

12

 

 

 

18.

ASSIGNMENT

13

 

 

 

19.

TITLE AND AUTHORITY

14

 

 

 

20.

QUIET ENJOYMENT

15

 

 

 

21.

UNAVOIDABLE DELAYS

15

 

 

 

22.

END OF TERM

15

 

 

 

23.

LANDLORD’S DEFAULT

16

 

 

 

24.

ADDITIONAL CHARGES

16

 

 

 

25.

TENANT’S DEFAULT

16

 

 

 

26.

DESTRUCTION

19

 

 

 

27.

EMINENT DOMAIN

20

 

 

 

28.

THIRD PARTY LITIGATION

21

 

 

 

29.

WAIVER OF DISTRAINT

21

 

 

 

30.

ESTOPPEL CERTIFICATES

21

 

 

 

31.

NOTICES

21

 

193

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

32.

BROKER

22

 

 

 

33.

LIENS

22

 

 

 

34.

DEFINITION OF LANDLORD

22

 

 

 

35.

ADJOINING OR ADJACENT PROPERTY

22

 

 

 

36.

ENVIRONMENTAL LAWS

23

 

 

 

37.

LEASEHOLD MORTGAGE

24

 

 

 

38.

INDEMNITY

26

 

 

 

39.

LIMITATION OF LANDLORD’S LIABILITY

26

 

 

 

40.

BOOKS AND RECORDS

27

 

 

 

41.

SATELLITE DISH

27

 

 

 

42.

NO PRESUMPTION AGAINST DRAFTER

27

 

 

 

43.

SUCCESSORS AND ASSIGNS; AFFILIATES

27

 

 

 

44.

CAPTIONS

27

 

 

 

45.

INVALIDITY OF CERTAIN PROVISIONS

27

 

 

 

46.

CHOICE OF LAW/JURISDICTION

28

 

 

 

47.

NO WAIVER

28

 

 

 

48.

ATTORNEY’S FEES

28

 

 

 

49.

WAIVER OF TRIAL BY JURY

28

 

 

 

50.

MISCELLANEOUS

28

 

 

 

51.

COUNTERPARTS

29

 

 

 

52.

INCORPORATION OF STATE LAW PROVISIONS

29

 

194

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of November           2010 (the “Effective
Date”), by and between WE APP SEAFORD LLC, a Delaware limited liability company
with an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue Extension,
Suite 303 Concord, Massachusetts 01742 Attn: Adam Winstanley (hereinafter called
“Landlord”), and PATHMARK STORES, INC., a Delaware corporation, having an office
at 2 Paragon Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).
This Lease is guaranteed by The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (“Guarantor”) pursuant to a guaranty of even date herewith
(as the same may be amended, supplemented or modified from time to time, the
“Guaranty”).

 

WITNESSETH:

 

Landlord and Tenant covenant and agree as follows:

 

1.           EXHIBITS. The following Exhibits are annexed hereto and made a part
hereof:

 

A.              Exhibit A, Site Plan of the Demised Premises;

 

B.              Exhibit B1, Legal Description of the Land;

 

C.              Exhibit B2, Existing Encumbrances on Land

 

D.              Exhibit C, Remedial Work

 

E.              Exhibit D, Form of Subordination, Non-Disturbance and Attornment
Agreement;

 

F.              Exhibit E, Memorandum of Lease;

 

G.              Exhibit F, Form of Guaranty;

 

H.             Exhibit G, Insurance Requirements;

 

I.               Exhibit H, Percentage Rent;

 

J.               Exhibit I, Local Law Addendum; and

 

K.             Exhibit J, Confidentiality Agreement.

 

2.           DEMISED PREMISES.

 

A. Landlord hereby leases to Tenant and Tenant hereby takes from Landlord that
certain parcel of land (hereinafter called “Land”) commonly known as 4055
Merrick Road, Seaford, New York and more particularly described on Exhibit B1
and the buildings and other improvements now or hereafter erected on the Land
together with the benefit of and subject to any and all easements,
appurtenances, rights and privileges and other matters of record now or
hereafter arising including those described in Exhibit B2. The land is currently
improved by an

 

195

--------------------------------------------------------------------------------


 

existing building consisting of approximately 41,030 square feet of space (the
“Building”), as more particularly shown on the Site Plan attached hereto as
Exhibit A. The Building and any other buildings and improvements now or
hereafter erected on the Land shall be hereinafter called “Improvements.” The
Land and any Improvements are hereinafter collectively called the “Demised
Premises.”

 

B. Tenant or its Affiliates owned or leased the Demised Premises prior to their
being purchased by Landlord. Landlord shall have no obligation or risk
whatsoever with respect to the condition of the Demised Premises, Tenant taking
the Demised Premises “AS IS, WHERE IS, WITH ALL FAULTS”. Tenant acknowledges
that it has had full opportunity to inspect the Demised Premises with
engineering and other consultants of its choice. Tenant’s commencing possession
under this Lease shall be deemed an acknowledgment that the condition of the
Demised Premises is satisfactory. Tenant further acknowledges that neither
Landlord nor any person acting under Landlord has made or implied any
representations or warranties whatsoever concerning the Demised Premises, their
condition or this Lease except as set forth in Section 19.

 

3.           TERM.

 

A.              The term of this Lease (“Term”) shall commence (the
“Commencement Date”) on the Effective Date and shall continue to and include the
date (the “Expiration Date”) that is twenty (20) years after the day before the
Commencement Date if the Commencement Date is the first day of a month, or
twenty (20) years after the last day of the month in which the Commencement Date
occurs if the Commencement Date is not the first day of a month.

 

B.              The term “Lease Year” shall mean the following: the first Lease
Year shall be the 12 month period commencing on the Commencement Date if the
Commencement Date is the first day of a month, or on the first day of the month
immediately following the month in which the Commencement Date occurs if the
Commencement Date is not the first day of a month; and each succeeding 12 month
period thereafter shall be a Lease Year.

 

4. RENEWAL PERIODS. Tenant shall have the right and option to extend the Term of
this Lease from the date upon which it would otherwise expire for ten
(10) separate consecutive renewal periods of five (5) years each (each such
period being hereinafter called a “Renewal Period”) upon the same terms and
conditions as are herein set forth except the rent for such Renewal Period shall
be as provided in Section 5 below; provided, however, that at the time of so
electing to extend and also at the time any Renewal Period commences Tenant is
not in default beyond any applicable notice and cure period, and this Lease is
then in full force and effect. If Tenant fails timely so to exercise its option
for any Renewal Period, time being of the essence, Tenant shall have no further
extension rights hereunder. All references to the Term shall mean the Initial
Term as it may be extended by any Renewal Period. If Tenant elects to exercise
any one or more of said options to renew, it shall do so by giving written
notice (“Renewal Notice”) of such election to Landlord at any time during the
term of this Lease (including any Renewal Periods) on or before the date which
is three hundred sixty five (365) days before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed by the
exercise of such option or options. If Tenant elects to exercise any one or more
of said options to renew by serving a Renewal Notice in accordance with the
foregoing, the

 

196

--------------------------------------------------------------------------------


 

Term of this Lease shall be automatically extended for the Renewal
Period(s) covered by the Renewal Notice without execution of an extension or
renewal lease. If Tenant shall not have given notice of such election to
Landlord by such date in respect of any Renewal Period, Landlord shall (unless
notice shall have been given as hereinafter specifically permitted) give notice
to Tenant that Tenant has failed to give notice of such election to Landlord
(hereinafter called the “Option Notice”). Tenant’s time to give notice of such
election shall continue until the date which is sixty (60) days after receipt of
the Option Notice. Landlord shall not give the Option Notice prior to the date
which is four hundred twenty-five (425) days before the Expiration Date. If
Landlord shall not have given the Option Notice prior to the date which is four
hundred twenty-five (425) days before the beginning of the next succeeding
Renewal Period, the term of this Lease shall be extended beyond the Expiration
Date to the date which is four hundred twenty-five (425) days after the date on
which the Option Notice is given by Landlord.

 

5.              RENT.

 

A. Beginning on the Commencement Date and continuing throughout the Term, Tenant
covenants and agrees to pay Landlord for the Demised Premises, without previous
demand therefor, fixed annual rent (“Fixed Annual Rent”) as follows:

 

Lease Year

 

Fixed Annual Rent

 

Fixed Monthly Rent

 

1-5

 

$

1,641,000.00

 

$

136,750.00

 

6-10

 

$

1,723,050.00

 

$

143,587.50

 

11-15

 

$

1,809,202.50

 

$

150,766.88

 

16-20

 

$

1,899,662.63

 

$

158,305.22

 

 

 

 

 

 

 

First Renewal Period

 

 

 

 

 

21-25

 

$

1,994,645.76

 

$

166,220.48

 

 

 

 

 

 

 

Second Renewal Period

 

 

 

 

 

26-30

 

$

2,094,378.04

 

$

174,531.50

 

 

 

 

 

 

 

Third Renewal Period

 

 

 

 

 

31-35

 

$

2,199,096.95

 

$

183,258.08

 

 

 

 

 

 

 

Fourth Renewal Period

 

 

 

 

 

36-40

 

$

2,309,051.79

 

$

192,420.98

 

 

 

 

 

 

 

Fifth Renewal Period

 

 

 

 

 

41-45

 

$

2,424,504.38

 

$

202,042.03

 

 

 

 

 

 

 

Sixth Renewal Period

 

 

 

 

 

46-50

 

$

2,545,729.60

 

$

212,144.13

 

 

 

 

 

 

 

Seventh Renewal Period

 

 

 

 

 

51-55

 

$

2,673,016.08

 

$

222,751.34

 

 

197

--------------------------------------------------------------------------------


 

Eighth Renewal Period

 

 

 

 

 

56-60

 

$

2,806,666.89

 

$

233,888.91

 

 

 

 

 

 

 

Ninth Renewal Period

 

 

 

 

 

61-65

 

$

2,947,000.23

 

$

245,583.35

 

 

 

 

 

 

 

Tenth Renewal Period

 

 

 

 

 

66-70

 

$

3,094,350.24

 

$

257,862.52

 

 

B.              All Fixed Annual Rent shall be payable by Tenant in equal
monthly installments in advance on the first day of every calendar month during
the Term of this Lease (and any Renewal Periods), and shall be payable at the
office of the Landlord first above set forth or at such other address as
Landlord shall have given in a notice to Tenant) in current U.S. currency by
check drawn on a clearinghouse bank and payable directly to Landlord (or, if
requested by Landlord from time to time by electronic fund transfer, to an
account designated by Landlord). Rent for a part of a month shall be prorated on
a daily basis and paid on the Commencement Date. Further, the rent for the first
full month shall be paid on the Commencement Date.

 

C.              Beginning on the Commencement Date and continuing throughout the
Term, Tenant covenants and agrees to pay, without previous demand therefor, all
sums other than Fixed Annual Rent due under or required to be paid by this Lease
(all of the foregoing being “Additional Rent” regardless of however defined or
described in this Lease).

 

D. It is the intention of the parties hereto that the Fixed Annual Rent payable
hereunder shall be net to Landlord free of cost, charge, offset, diminution or
other deduction, so that this Lease shall yield to Landlord the net Fixed Annual
Rent specified herein during the Term of this Lease. Notwithstanding applicable
law to the contrary and with the sole exception of those costs, expenses and
obligations expressly stated in this Lease to be the sole responsibility of
Landlord (or the responsibility of third parties as provided in Section 36C),
all costs, expenses and obligations of every kind and nature whatsoever relating
to this Lease, the Demised Premises or imposed on Landlord under applicable law
either now existing or hereafter enacted and whether or not within the
contemplation of the parties on account of this Lease, the Demised Premises or
Landlord’s interest in the Demised Premises are assumed and shall be paid by
Tenant when and as due as Additional Rent. Without limiting the generality of
the foregoing, Tenant shall at its sole expense (which expense shall be deemed
Additional Rent hereunder) be responsible for payment of all Taxes, all
electricity, telecommunication service, gas, water, sewer, telephone, refuse
disposal, and other charges for utilities and services supplied to the Demised
Premises, insurance costs, amounts due under any title encumbrance matter
described in Exhibit B2, and all costs of cleaning, maintaining, repairing and
replacing the Demised Premises or any portion thereof and of complying with all
laws now existing or hereafter enacted including all Environmental Laws (defined
below). Any cost, expense or obligation directly relating to the Demised
Premises that is not expressly declared in this Lease to be that of Landlord
shall be deemed to be an obligation of Tenant to be performed by Tenant at
Tenant’s sole expense, and to the greatest extent permitted by law Tenant shall
indemnify and defend Landlord against, and hold Landlord harmless from, the
same, and Tenant’s liability for the payment and performance of such amounts and
obligations that shall arise during the Term is

 

198

--------------------------------------------------------------------------------


 

hereby expressly provided to survive the expiration of the Term or early
termination of this Lease. Fixed Annual Rent, Additional Rent, and all other
sums payable hereunder by Tenant, shall be paid without notice or demand, and
without set off, counterclaim, recoupment, abatement, suspension, deduction, or
defense (other than payment) whatsoever. Except as otherwise expressly set forth
in this Lease with respect to certain events of casualty in Section 26 or
condemnation in Section 27, Tenant shall in no event have any right to terminate
this Lease, and any right so to terminate (or to abate, suspend, set off or
otherwise deduct from Fixed Annual Rent or Additional Rent) under applicable law
is hereby waived to the greatest extent permitted by law. It is the intention of
the parties that the obligations of Tenant hereunder shall be separate and
independent covenants and shall not be discharged or otherwise affected by any
law or regulation now or hereafter applicable to the Demised Premises or any
other restriction on Tenant’s use, and that Fixed Annual Rent, Additional Rent,
and all other sums payable by Tenant hereunder shall continue to be payable in
all events, and that the obligations of Tenant hereunder shall continue
unaffected throughout the Term. Landlord, at its sole cost and expense, shall be
responsible for the following: (i) payment of any amounts relating to Fee
Mortgages or other encumbrances or liens created by Landlord, (ii) management
fees, administrative costs, professional fees and any other costs incidental to
its fee ownership of the Demised Premises; and (iii) and cost, expense, or
liability resulting from the negligent or willful misconduct of Landlord, its
employees or agents.

 

E. If any person (other than an Affiliate of the initial Guarantor (being The
Great Atlantic & Pacific Tea Company, Inc.) or a successor by merger of
acquisition) becomes an assignee of this Lease or sublets all or substantially
all of the Demised Premises or otherwise becomes or is a Tenant under this
Lease, such occurrence shall be a Percentage Rent Event and the provisions of
Exhibit H shall immediately become applicable for the remainder of the Term.

 

6.              USE AND OCCUPANCY.

 

A. The Demised Premises may be used and occupied for the operation of a
supermarket, drugstore, automated teller machine, bank, all other uses customary
and incidental to a supermarket and, so long as the Minimum Credit Test (defined
in Section 25D) is then met, all other lawful purpose or purposes.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to open, to conduct or to remain open for the conduct of any
business in the Demised Premises but shall nevertheless pay Fixed Annual Rent
and all Additional Rent when and as the same is due. At all times Tenant shall
comply with all laws, ordinances and bylaws, regulations, codes, (including,
without limitation, the Americans With Disabilities Act of 1990, or “ADA”)
permits, orders and conditions of any special permits or other governmental
approvals (“law” or “laws”) applicable from time to time to the Demised Premises
or Tenant or both, foreseen or unforeseen, and whether or not the same interfere
with Tenant’s occupancy. Tenant shall procure all approvals, licenses and
permits, in each case promptly giving Landlord true and complete copies of the
same and all applications therefor. Tenant shall never overload any of the
Building systems, including the floors and mechanical, electrical and structural
systems, and shall also keep the Demised Premises equipped with appropriate
safety appliances and comply with all requirements of insurance and of insurance
inspection or rating bureaus. Tenant shall not itself, nor shall Tenant permit
or suffer persons acting under Tenant to, either with or without negligence,
injure, overload, deface, damage or otherwise harm the Demised Premises or any
part thereof or use the Demised Premises contrary

 

199

--------------------------------------------------------------------------------


 

to any law or in a manner likely to create any nuisance. It is intended that
Tenant bear the sole risk of all present or future laws affecting the Demised
Premises, and Landlord shall not suffer any reduction in any rent on account of
the enforcement of laws.

 

B.              Subject to Landlord’s consent, not to be unreasonably withheld,
delayed or conditioned, Tenant shall have the right to enter into agreements
with utility companies creating easements in favor of the utility companies as
are required in order to service the Demised Premises. Also subject to
Landlord’s consent, not to be unreasonably withheld, delayed or conditioned,
Tenant may enter into reciprocal parking agreements and easements for ingress
and egress as are required in order to service the Demised Premises and any
adjoining or adjacent land designated by Tenant. Landlord covenants and agrees
to execute any and all documents, instruments or certificates reasonably
required in connection with such matters to which it has given its consent, and
to take all other action, in order to effectuate the same, all at Tenant’s cost
and expense. In no event, however, shall Landlord be required to consent to nor
shall Tenant have the power to enter into any easement or reciprocal parking
agreement (i) that is for a term in excess of the term of this Lease (as the
same may be renewed or extended) except for utility and access easements that
may be perpetual or otherwise extend beyond the term of this lease, or (ii) that
diminishes the economic value of the Land. Landlord further covenants and
agrees, upon request of tenant, to convey without compensation therefor,
insubstantial perimeter portions of the Land for highway or roadway purposes, to
the state in which the demised premises are situate or any other municipal or
governmental body, provided, however, that any such conveyance shall not
constitute a taking (as defined in section 28 below) nor constitute grounds for
tenant to terminate this Lease. Notwithstanding anything to the contrary or
otherwise set forth herein, any encumbrance on the Demised Premises shall be
subject to any requirements imposed by any Fee Mortgage (provided that Landlord
shall reasonably cooperate with Tenant, at no out of pocket cost to Landlord, in
connection with obtaining any requisite consent from any Fee Mortgagee as
defined below).

 

C.              The provisions of this paragraph shall only apply if and only if
the Minimum Credit Test is not met. If Tenant either gives Landlord written
notice of Tenant’s intention to discontinue permanently the operation of its
business in the Demised Premises or any part of the Demised Premises or
discontinues the operation of its business in the Demised Premises or any part
of the Demised Premises for a period of one (1) year for any reason (other than
Destruction or Taking that pursuant to the applicable provisions of this Lease
entitles Tenant to terminate this Lease), then Landlord may terminate this Lease
as to the Demised Premises, or if applicable, the part of the Demised Premises
with respect to which Tenant has given notice of its intention to discontinue,
or in which Tenant has discontinued, its operations, by thirty (30) days’
written notice to Tenant of Landlord’s election to terminate this Lease (or, if
applicable, Landlord’s election to terminate this Lease as to the part of the
Demised Premises with respect to which Tenant has given notice of its intention
to discontinue, or in which Tenant has discontinued, its operations). Tenant may
override Landlord’s election only once by, as applicable, resuming operations of
its business in the Demised Premises within twenty-five (25) days after receipt
of Landlord’s notice or by rescinding its notice of its intention to discontinue
its business in writing to Landlord delivered within twenty-five (25) days after
receipt of Landlord’s notice.

 

200

--------------------------------------------------------------------------------


 

A.              Tenant shall, during the term of this Lease, as Additional Rent,
pay and discharge punctually, as and when the same shall become due and payable,
all taxes, special and general assessments, water rents, rates and charges,
sewer rents and other governmental impositions and charges of every kind and
nature whatsoever, extraordinary as well as ordinary, including rent and/or
occupancy taxes (hereinafter collectively referred to as “Taxes”), and each and
every installment thereof that shall or may during the term of this Lease,
become due and payable, or liens upon the Demised Premises or any part thereof,
together with all interest and penalties thereon, under or by virtue of all
present or future laws, ordinances, requirements, orders, directives, rules or
regulations of the Federal, State, County, Town and City Governments and of all
other governmental authorities whatsoever (all of which shall also be included
in the term “Taxes” as heretofore defined).

 

B.              To the extent permitted by law, Tenant or its designees shall
have the right to apply for the conversion of any assessment for local
improvements assessed during the term of this Lease in order to cause the same
to be payable in annual installments. Landlord agrees to permit the application
for the foregoing conversion to be filed in Landlord’s name, if necessary, and
shall execute any and all documents, instruments or certificates reasonably
requested by Tenant to accomplish the foregoing.

 

C.              Tenant shall be deemed to have complied with the covenants of
this Lease if payment of Taxes shall have been made either within any period
allowed by law or by the applicable governmental authority during which payment
is permitted without penalty so long as the Taxes shall never become subject to
a tax sale on the Demised Premises or subject Landlord to any civil or criminal
liability. Tenant shall produce and exhibit to Landlord satisfactory evidence of
payment prior to the expiration of any such period.

 

D.              All Taxes shall be apportioned pro rata between Landlord and
Tenant in accordance with the respective portions of such year during which the
Term shall be in effect. Notwithstanding anything to the contrary contained
herein, if the Term hereof terminates prior to the date which would have been
the expiration thereof but for the earlier termination, then Tenant shall pay
those Taxes which would have been paid by Tenant to and including the term
expiration date and this obligation shall expressly survive such termination.

 

E. So long as the requirements of Paragraph C of this Section are complied with,
Tenant or its designees shall have the right to contest or review all Taxes by
legal proceedings, or in such other manner as it may deem suitable. Tenant or
its designees shall inform Landlord of any such proceedings and conduct such
proceedings promptly at its own cost and expense, and free of any expenses to
Landlord, and if necessary, in the name of and with the cooperation of Landlord
(so long as Landlord’s cooperation does not involve incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant). Landlord
shall execute all documents, instruments or certificates reasonably necessary
and correct to accomplish the foregoing. Notwithstanding anything to the
contrary or otherwise set forth herein, any such contest shall be subject to
compliance with all applicable provisions of any Fee Mortgage (provided that
Landlord shall reasonably cooperate with Tenant, at no material out of pocket
cost to Landlord, in connection with such compliance).

 

201

--------------------------------------------------------------------------------


 

7.            TAXES.

 

F.              Landlord covenants and agrees that any refunds or rebates on
account of Taxes paid by Tenant pursuant to the provisions of this Lease shall
belong to Tenant. Any refunds received by Landlord shall be deemed trust funds
and as such are to be received by Landlord in trust and paid to Tenant
forthwith. Landlord will, upon the request of Tenant, sign any receipts that may
be necessary to secure the payment of any such refund or rebate, directly to
Tenant and/or will pay over to Tenant such refund or rebate as received by
Landlord. Landlord further covenants and agrees on request of Tenant at any
time, and from time to time, but without cost to Landlord, to make application
individually (if legally required) or to join in Tenant’s application (if
legally required) for separate tax assessments for such portions of the Demised
Premises as Tenant shall at any time, and from time to time, reasonably
designate. Landlord hereby agrees, upon request of Tenant, to execute all
documents, instruments or certificates as shall reasonably be required by Tenant
(so long as the same impose no material obligations on Landlord or expose
Landlord to any liability).

 

G.              Nothing herein or in this Lease otherwise contained shall
require or be construed to require Tenant to pay any inheritance, estate,
succession, transfer, gift, franchise, income or profit taxes, that are or may
be imposed upon Landlord, its successors or assigns, whether arising out of
Landlord’s ownership of the Demised Premises, this Lease or otherwise; provided,
however, that if at any time hereafter there is levied any tax on Landlord in
lieu of real estate taxes based solely upon the ownership of real property, by
property owners, in general, within the tax jurisdiction within which the
Demised Premises are located, then such tax shall be considered to be an item of
Taxes but for purposes of computing the amount of such tax payable by Tenant,
the Demised Premises shall be deemed to be the sole real property owned by
Landlord.

 

H. In the event that any fee mortgagee (“Fee Mortgagee”) requires the escrow of
Real Estate Taxes or insurance premiums, Tenant shall pay to such Fee Mortgagee
in escrow, on the first day of each and every month during the term of this
Lease, one twelfth (1/12) of all estimated charges for the ensuing twelve (12)
month period as reasonably estimated by the Fee Mortgagee based on current bills
for same. Tenant shall deposit at least ten (10) days prior to the first date on
which any interest or penalty will accrue such additional amounts as may be
necessary so that there shall at all times be sufficient funds in escrow to pay
such charges.

 

8.              SIGNAGE. Tenant and any assignee or subtenant of Tenant shall
have the right to install, maintain and replace in, on or in front of any
Improvement or location on the Demised Premises or in any part thereof such
signs and advertising matter as Tenant, and with Tenant’s consent, any such
assignee or subtenant of Tenant may desire, provided that Tenant shall comply
with any applicable requirements of governmental authorities having jurisdiction
and shall obtain any necessary permits for such purposes. As used in this
Section, the word “sign” shall be construed to include any placard, pylon, logo,
light or other advertising symbol or object, irrespective or whether same be
temporary or permanent. All signs shall be Tenant’s personal property and shall
be maintained and removed by Tenant upon termination of this Lease at Tenant’s
sole expense.

 

9.              TRUE LEASE. It is the intent of Landlord and Tenant and the
parties agree that this Lease is a true lease and that this Lease does not
represent a financing agreement. Each party shall reflect the transaction
represented hereby in all applicable books, records, and reports

 

202

--------------------------------------------------------------------------------


 

(including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.

 

10.            REPAIRS. Tenant shall, at all times during the Term of this
Lease, and at its own cost and expense, keep and maintain or cause to be kept
and maintained in repair and good condition the Building and improvements at any
time erected on the Demised Premises. Without limitation, Tenant shall perform
the Remedial Work described in Exhibit C. Landlord shall not be required to
furnish services or facilities or to make any improvements, repairs,
replacements or alterations in or to the Demised Premises whatsoever during the
Term of this Lease. Without limiting the generality of the foregoing, Tenant
shall be responsible for the entire Demised Premises and shall manage, maintain,
repair, replace, clean, secure, protect, defend and keep in compliance with all
governmental requirements, now existing or hereafter enacted, the Demised
Premises and all improvements and appurtenances and all utilities, facilities,
installations and equipment used in connection therewith, including all walls,
all floor coverings, glass, windows, doors, partitions, exterior and interior
lighting, signage, elevators, electrical, plumbing, heating, ventilating, fire
protection and life safety, security and other building systems, water and
sewage systems and other fixtures or equipment serving the Demised Premises,
keeping the Demised Premises and all improvements and appurtenances in at least
as good condition as on the Commencement Date. Without limitation, Tenant shall
provide all cleaning, painting, janitorial services, rubbish disposal, periodic
exterior waterproofing treatments to the Building, window caulking, maintenance
of all gas, water, electric and other utility lines from public ways to the
Demised Premises, and shall repair, maintain and replace all landscaping, roads,
parking areas, and walkways appurtenant to the Demised Premises, and shall
provide all snowplowing services thereto. Tenant shall provide a copy of all
current vendor contracts, if any, relating to the foregoing to Landlord at least
annually and from time to time otherwise upon Landlord’s request.

 

11.            INSURANCE.

 

A.              Tenant shall maintain at its own cost and expense insurance
policies insuring against loss by fire, lightning, the perils of extended
coverage and malicious mischief covering the Demised Premises and the other
Improvements in the Demised Premises and other perils as more fully described in
Exhibit G.

 

B.              So long as Tenant performs its obligations in Paragraph A of
this Section, Landlord hereby waives all rights of recovery against Tenant and
any other occupant(s) of the Demised Premises and any of their agents and
employees for damage or destruction to any and all of the Improvements,
including without limitation, the Building, arising out of fire or other
casualty whether or not caused by acts or negligence of the aforementioned
persons. Tenant hereby waives all rights of recovery against Landlord, its
agents and employees for damage or destruction to any and all of the
Improvements, including without limitation, the Building and to Tenant’s trade
fixtures, equipment and inventory arising out of fire or other casualty whether
or not caused by the acts or negligence of Landlord, its agents or employees.

 

C.              Tenant shall maintain at its own cost and expense public
liability and other insurance in accordance with the requirements of Exhibit G.

 

203

--------------------------------------------------------------------------------


 

D.              Any insurance required to be provided by Tenant pursuant to this
Lease may be provided by blanket insurance covering the Demised Premises and
other locations of Tenant, provided such blanket insurance complies with all of
the other requirements of this Lease with respect to the type of insurance
covered by blanket policies. If Tenant elects to insure the Demised Premises
under any blanket insurance policy, Tenant shall furnish to Landlord a
certificate of insurance showing the Demised Premises as a location insured
under any such blanket insurance policy to the extent of the limits required in
Exhibit G. Tenant shall furnish to Landlord and any Fee Mortgagee as to which
Tenant has received a notice containing such mortgagee’s name and address a
duplicate original copy or certificate of the policies of insurance required to
be carried by Tenant.

 

E.              Notwithstanding anything to the contrary contained herein,
Tenant may carry any required insurance on trade fixtures and equipment
described in Section 17 under a program of self-insurance or to carry insurance
with deductibles in excess of part or all of the amounts of insurance required
under Exhibit G hereunder.

 

F. If Tenant fails to perform any covenant in this Section and such failure
continues for more than three (3) days after written notice, then, without
limiting any of Landlord’s other rights and notwithstanding any other provision
of this Lease concerning notice and cure of defaults, Landlord may but need not
obtain such insurance, and Tenant shall pay the cost thereof upon demand as
Additional Rent.

 

12.            REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with
and shall from time to time conform the Demised Premises to every applicable
requirement of law, duly constituted authority, Board of Fire Underwriters
having jurisdiction or of the carriers of all insurance on the Demised Premises
(all of the foregoing being hereinafter called “Legal Requirements”). Tenant
shall have the right upon giving notice to Landlord to contest any obligations
imposed upon Tenant pursuant to the provisions of this Section and to defer
compliance during the pendency of such contest, if the failure of Tenant to so
comply will not subject Landlord to civil or criminal penalty or liability.
Landlord shall cooperate with Tenant in such contest (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall execute any documents
reasonably required in furtherance of such purpose. Tenant shall not apply for
any change in zoning applicable to the Land or the Demised Premises without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

 

13.            ALTERATIONS. Tenant may at its own expense from time to time,
during the term hereof, make such alterations, additions, improvements and
changes, structural or otherwise (hereinafter called “Alterations”), in and to
the Demised Premises which it may deem necessary or desirable, provided such
Alterations shall not reduce the value of the Demised Premises. Tenant, in
making any Alterations, shall use materials of equal or better quality than
those used in the construction of the Demised Premises and comply with all Legal
Requirements. Tenant shall obtain or cause to be obtained all building permits,
licenses, temporary and permanent certificates of occupancy and other
governmental approvals that may be required in connection with the making of
Alterations. Landlord shall cooperate with Tenant in the obtaining thereof (so
long as Landlord’s cooperation does not involve (a) incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant or (b) breach
of any covenants binding on

 

204

--------------------------------------------------------------------------------


 

Landlord or the Demised Premises, including, without limitation, any mortgage)
and shall execute any documents required in furtherance of such purpose. Tenant
may, but shall not be obligated to, remove any Alteration so long as such
removal does not materially and adversely affect any heating, ventilating,
mechanical, electrical, structural, roof or life safety elements of the Building
and Tenant shall repair all damage that results from such removal and restore
the Demised Premises to a functional condition (including the filling of all
floor and wall holes, the removal of all disconnected wiring back to junction
boxes and the replacement of all damaged ceiling tiles). Upon completion of any
Alteration that is not Cosmetic Work, Tenant shall promptly deliver to Landlord
plans showing such Alteration as built. “Cosmetic Work” shall mean painting,
carpeting and wall coverings and the like and the addition or deletion of
interior non structural partitions, provided such work does not materially and
adversely affect any roof, structural, mechanical, electrical, utility, fire
protection or life safety systems or other systems or equipment of the Building.

 

14.          ACCESS TO DEMISED PREMISES. Tenant shall permit Landlord to enter
upon the Demised Premises at all reasonable times approved by Tenant to examine
the Demised Premises, and during the six (6) month period preceding the
Expiration Date, to exhibit the Demised Premises to prospective tenants,
provided that Landlord shall not unreasonably interfere with the conduct of
business therein.

 

15.          UTILITIES.

 

A.              Tenant shall arrange and pay for any and all utility services to
the Demised Premises, including, without limitation, telecommunications, water,
gas, electricity and fuel used by it in the Demised Premises. Tenant shall pay
all sewer charges assessed by the municipal authority having jurisdiction. The
failure or interruption of any utility services shall be at Tenant’s sole risk
and Landlord shall not suffer any reduction in any rent on account thereof.

 

B.              Tenant shall have the sole right to apply for, claim and receive
any rebate, reimbursement, credit, or payment from any utility company providing
service to the Building resulting from Tenant’s installation of energy saving
equipment in or on the Building.

 

16.          SUBORDINATION, NON DISTURBANCE AND ATTORNMENT. This Lease shall
become subject and subordinate to the lien of any Fee Mortgagee of the entire
fee interest of the Demised Premises, and any renewals, modifications or
extensions thereof, provided that a Subordination, Non Disturbance and
Attornment Agreement (“SNDA”) substantially in the form annexed hereto as
Exhibit D (or a reasonably equivalent form that is reasonably acceptable to
Tenant and the applicable Fee Mortgagee) is executed, acknowledged and delivered
by such Fee Mortgagee to Tenant. If the Fee Mortgagee requires that this Lease
have priority over such mortgage, Tenant shall, upon request of the Fee
Mortgagee, execute, acknowledge and deliver to the Fee Mortgagee an agreement
acknowledging such priority.

 

17.          TRADE FIXTURES.

 

A.              All trade fixtures and equipment whether owned by Tenant or
leased by Tenant from a Lessor/Owner (hereinafter called the “Equipment Lessor”)
installed in the

 

205

--------------------------------------------------------------------------------


 

Demised Premises, regardless of the manner or mode of attachment, shall be and
remain the property of Tenant or any such Equipment Lessor and may be removed by
Tenant or any such Equipment Lessor at any time. In no event (including a
default under this Lease) shall Landlord have any liens, rights or claims in
Tenant’s or Equipment Lessor’s trade fixtures and equipment and Landlord agrees
to execute and deliver to Tenant and Equipment Lessor, within ten (10) days
after request therefor, any document reasonably required by Tenant or Equipment
Lessor in order to evidence the foregoing, so long as the same is reasonably
acceptable to Landlord and any Fee Mortgagee. Tenant shall promptly repair all
damage to the Building caused by the removal of any such trade fixtures or
equipment. Notwithstanding anything to the contrary in this Lease, the following
shall not constitute trade fixtures or equipment for purposes of this Lease and
neither Tenant nor any Equipment Lessor shall own or have any right to remove
the same (and, without limiting the generality of the foregoing, the following
shall not be subject to the provisions of this Paragraph A or Paragraph B of
this Section 17): (i) the HVAC system, plumbing, alarm, electric, life safety
and other building systems used to operate the Building or maintain the
certificate of occupancy, and (ii) any “fixtures” as such term is defined in the
applicable Uniform Commercial Code.

 

B.              In the event Tenant shall enter into any arrangement to finance
all or any portion of its trade fixtures or equipment either before or after the
installation thereof in the Demised Premises and whether such financing shall be
in the form of a mortgage, financing agreement, equipment lease, equipment sale
leaseback or otherwise and in the event the lessor or secured party thereunder
shall provide written notice to Landlord that it requires a copy of any default
sent by Landlord to Tenant under this Lease also to be sent to such person
(hereinafter called the “Owner/Secured Party”), then Landlord upon receipt of
such requirement shall simultaneously send a copy of any default notice to such
Owner/Secured Party at the address furnished to Landlord; provided that
Landlord’s failure to deliver any such copy to the Owner/Secured Party shall not
affect Landlord’s exercise of any right or remedy under this Lease in any way
whatsoever. The copy of any such default notice shall be sent to such
Owner/Secured Party in the same manner as notices are required to be sent and in
the same manner as such notice is being sent to Tenant hereunder. Landlord
further agrees that any such Owner/Secured Party shall have the right, but not
the obligation, to remedy or cure any default of Tenant under this Lease within
the same period of time granted to Tenant to remedy or cure any such default
under this Lease.

 

C.              All trade fixtures and other personal property (which term shall
include without limitation food and inventory) of any person that is located on
the Demised Premises shall be at the sole risk of Tenant. Landlord shall not be
liable for any loss or damage to person or property resulting from any accident,
theft, vandalism or other occurrence on the Demised Premises, including damage
resulting from water, wind, ice, steam, explosion, fire, smoke, chemicals, the
rising of water or leaking or bursting of pipes or sprinklers, defect, failure
or any other cause.

 

18. ASSIGNMENT.

 

A. Subject to paragraph (B) of this Section, Tenant may sublet all or any part
of the Demised Premises, or license the use of any portion thereof or assign
this Lease, but Tenant and Guarantor shall nevertheless continue to remain
liable hereunder. Any assignee of

 

206

--------------------------------------------------------------------------------


 

the Lease and any sublessee or licensee of all or substantially all of the
Demised Premises shall become jointly and severally liable to Landlord, and any
such transferee shall upon Landlord’s request execute and deliver an instrument
in confirmation thereof. In the case of any assignment of this Lease or any
sublease or licensee of all or substantially all of the Demised Premises, Tenant
shall promptly deliver to Landlord a true and complete copy of the transfer
instruments. No transfer of all or any portion of the Demised Premises or
Landlord’s consent thereto shall be deemed a waiver of the provisions of this
Section, or a release of Tenant or any Guarantor.

 

B.              So long as the Minimum Credit Test is not met (however the
following provisions of this paragraph B shall not apply at any time when the
Minimum Credit Test is met), Tenant shall not assign this Lease or sublet or
license all or substantially all of the Demised Premises to any transferee
unless (x) such transferee (1) operates at least five (5) other grocery stores
and (2) has Tangible Net Worth” (as defined in Section 25 below) of at least One
Hundred Million Dollars ($100,000,000) or (y) if such transferee does not meet
the requirements of (1) and (2) then such transferee must be approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
If Tenant desires to so transfer this Lease to a person who does not meet the
requirements of (1) and (2) in the preceding sentence, then Tenant shall give
notice of such intended transfer to Landlord together with reasonable
information on its grocery store business and its audited financial statements
for the three most recent years showing the credit of the proposed transferee
and the proposed terms of the transfer. Upon receiving such information Landlord
shall have thirty (30) days to elect by written notice to Tenant to do one of
the following (and any failure of Landlord to affirmatively elect one or the
other shall be deemed to be an election by Landlord to consent to such transfer:
(a) approve such transfer, (b) disapprove such transfer, or (c) terminate the
Term of this Lease on any date which is no sooner than one-hundred twenty (120)
days after such election notice and no later than one-hundred eighty (180) days
after such election. If Landlord elects to terminate this Lease and thereafter
within one-hundred twenty (120) days enters into a lease or other agreement with
Tenant’s proposed transferee, any transfer payment that was to have been made to
Tenant by such transferee as specifically disclosed in writing as such to
Landlord in the proposed terms of the transfer furnished to Landlord as provided
above shall be paid by Landlord to Tenant out of the first rent amounts received
by Landlord from such transferee until the transfer payment is paid to Tenant in
full. For purposes of the previous sentence, a “transfer payment” shall include
proposed sublease income in excess of the rent under this Lease, and in such
cases Landlord’s payment to Tenant shall be a liquidated amount equal to such
excess rent at a discount rate of ten percent (10%).

 

C.              If Tenant assigns this Lease, Landlord, when giving notice to
said assignee with respect to any default, shall also give a copy of such notice
upon Tenant originally named herein or its successor of whom Landlord shall have
been given written notice (being herein called “Original Tenant”), and no notice
of default shall be effective as against a Tenant until a copy thereof is given
to the Original Tenant. The Original Tenant shall have the same period after the
giving of such notice to cure such default as is given to Tenant under this
Lease. If this Lease terminates or this Lease and the Term hereof cease and
expire because of a default of such assignee, Landlord shall promptly give the
Original Tenant notice thereof. The Original Tenant shall have the option, to be
exercised by notifying Landlord in writing within thirty (30) days after receipt
by the Original Tenant of Landlord’s notice, to cure any default and become
Tenant under a new lease for the remainder of the term of this Lease (including
any Renewal Periods if

 

207

--------------------------------------------------------------------------------


 

applicable) upon all of the same terms and conditions of this Lease as it may
have been amended by agreement between Landlord and Original Tenant, provided,
however, that at the time of making any such election Original Tenant cures all
defaults under the Lease. In the event Original Tenant assigns this Lease and it
shall thereafter be rejected in a bankruptcy or similar proceeding brought by or
against such assignee, a new lease identical to this Lease shall be entered into
between Landlord and Original Tenant, provided that Original Tenant cures any
monetary defaults and any other defaults that are capable of being cured. Any
new lease created under this Section shall commence on the date of termination
or rejection of this Lease, as applicable. Notwithstanding the foregoing, if
Landlord, in its sole discretion delivers to the Original Tenant and Guarantor a
release as to all liability under this Lease as theretofore amended, the
Original Tenant shall not have the foregoing option.

 

D. In the case of a sublease of all or substantially all of the Demised Premises
for the remainder of the Term and so long as the Minimum Credit Test or the
requirements of Section 1 8B are met, Landlord shall, within thirty (30) days
following Tenant’s request, deliver to Tenant a recognition and attornment
agreement following the form attached hereto as Exhibit  D and otherwise subject
to Landlord’s reasonable approval, executed and acknowledged by Landlord, for
the benefit of such subtenant; provided that such subtenant executes and
delivers an instrument reasonably satisfactory to Landlord confirming that such
subtenant is jointly and severally liable under this Lease. Further, Landlord
shall, within ten (10) days after Tenant’s request, shall request its Fee
Mortgagee to deliver to Tenant an SNDA for the benefit of any such subtenant
(and Landlord shall reasonably cooperate with Tenant, at no out of pocket cost
to Landlord, in connection with obtaining any requisite consent from any Fee
Mortgagee).

 

19. TITLE AND AUTHORITY.

 

A.              Landlord warrants and represents that Landlord is the owner of
the fee simple of the Demised Premises and that other than any mortgages held by
Fee Mortgagees that have provided an SNDA to Tenant in accordance with this
Lease or such other liens or encumbrances that do not interfere with Tenant’s
use of the Demised Premises or liens or encumbrances arising on account of any
act or omission by Tenant or persons acting under Tenant or on account of
Tenant’s failure to perform its obligations under this Lease, or matters set
forth in Exhibit B 1, Landlord shall not voluntarily impose any other lien or
encumbrance on the Demised Premises.

 

B.              Landlord and Tenant each warrant and represent to the other that
(a) each is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which such entity was organized; (b) each has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) each has duly executed and delivered this Lease; (d) the
execution, delivery and performance by each of this Lease (i) are within its
powers, (ii) have been duly authorized by all requisite action, (iii) will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which it is a party or by which it or
any of its property is bound, (iv) will not render it insolvent or (v) will not
result in the imposition of any lien or charge on any of its property, except by
the provisions of this Lease; and (e) the Lease is a valid and binding
obligation of each in accordance with its terms.

 

208

--------------------------------------------------------------------------------


 

C. Landlord and Tenant have executed the Memorandum of Lease (hereinafter called
the “Memorandum”) attached hereto as Exhibit E simultaneously with the execution
of this Lease. Upon the expiration of the Term each agree to execute and deliver
a recordable termination of the Memorandum, which covenant shall survive
termination. Tenant irrevocably appoints Landlord its attorney in fact so to
execute such termination of the Memorandum if Tenant fails to do so within ten
(10) days of written request, which power is coupled with an interest and shall
automatically be transferred to any successor or assign of Landlord’s interest
in the Demised Premises.

 

20.            QUIET ENJOYMENT. Landlord covenants and agrees that provided no
default remains uncured beyond any applicable notice and cure period, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises and all
rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto during the full term of this Lease and any extension
thereof subject always to the terms of this Lease, provisions of law, and
matters of record to which this Lease is or may become subordinate. This
covenant is in lieu of any other so called quiet enjoyment covenant, whether
express or implied.

 

21.            UNAVOIDABLE DELAYS. If either party shall be prevented or delayed
from punctually performing any obligation or satisfying any condition under this
Lease by any strike, lockout, labor dispute, inability to obtain labor or
material, Act of God, governmental restriction, regulation or control, enemy or
hostile governmental action, civil commotion, insurrection, sabotage, fire or
other casualty or by any other event similar to the foregoing and beyond the
control of such party, then the time to perform such obligation or to satisfy
such condition shall be postponed by the period of time consumed by the delay.
Time is of the essence for the performance of all monetary obligations under
this Lease and the foregoing shall never apply to the performance of monetary
obligations.

 

22. END OF TERM. Upon expiration or other termination of the term of this Lease,
Tenant shall peaceably and quietly quit and surrender the Demised Premises and
all Alterations in the good order and condition Tenant is required to maintain
the same and remove all trade fixtures, equipment and other personal property
whether or not bolted or otherwise attached and all of Tenant’s signs wherever
located; and in all cases shall repair damage that results from such removal.
Any fixtures and equipment that Tenant or Owner/Secured Party does not remove
following the expiration or other termination of the Term of this Lease shall be
deemed to be abandoned by Tenant, shall at once become the property of Landlord,
and may be disposed of in such manner as Landlord shall see fit; and Tenant
shall pay the cost of removal and disposal to Landlord within thirty (30) days
after demand; provided, however, that if this Lease shall be terminated as the
result of a default by Tenant, then trade fixtures and equipment shall not be
deemed abandoned until sixty (60) days after notice of such termination is given
to Owner/Secured Party. Tenant or Owner/Secured Party shall have the right at
any time prior to the date such fixtures and equipment shall be deemed abandoned
to remove the same from the Demised Premises. Should Tenant or anyone claiming
by, through or under Tenant hold over in possession after the Expiration Date or
earlier termination of this Lease, such holding over shall not be deemed to
extend the Term or to renew this Lease, but without limiting Landlord’s other
rights and remedies on account of such breach the tenancy thereafter shall
continue as a tenancy at sufferance from month-to-month upon the terms and
conditions herein contained, provided, however that rent shall be charged and
paid at one hundred fifty percent (150%) of the Fixed

 

209

--------------------------------------------------------------------------------


 

Annual Rent and Additional Rent in effect during the twelve (12) month period
immediately preceding the Expiration Date or earlier termination.

 

23.          LANDLORD’S DEFAULT.

 

A.              Landlord shall be in default hereunder if its fails to comply
with any of its express obligations set forth in this Lease within thirty (30)
days following written notice and opportunity to cure; provided, however,
Landlord will not be in default if said default could not reasonably be cured
within such period of thirty (30) days, and Landlord promptly commences and
thereafter proceeds with due diligence and in good faith to cure such default.

 

B.              In the event that a Fee Mortgagee shall have given written
notice to Tenant that it is the holder of a mortgage covering the Demised
Premises, and provided such notice includes the address to which notices to the
Fee Mortgagee are to be sent, Tenant agrees that in the event it shall give
written notice to Landlord to cure a default of Landlord as provided for in this
Section, Tenant shall give a copy of said notice to the Fee Mortgagee. Tenant
agrees that the Fee Mortgagee may cure or remedy such default within the time
permitted to Landlord pursuant to this Section; provided that in addition the
Fee Mortgagee shall be entitled to such further time as may be reasonably
necessary for the Fee Mortgagee to remove any stay in bankruptcy and/or to
commence and complete foreclosure proceedings or remove any cause beyond the Fee
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.

 

24. ADDITIONAL CHARGES. If Tenant shall be in default hereunder, Landlord, after
thirty (30) days notice that Landlord intends to cure such default (but only ten
(10) days notice if such default concerns any breach of Tenant’s insurance
obligations under Section 11), shall have the right, but not the obligation, to
cure such default and Tenant shall pay to Landlord, upon demand, as Additional
Rent, the reasonable cost thereof. Other than such insurance defaults, Landlord
shall not commence to cure any default of such a nature that it could not
reasonably be cured within such period of thirty (30) days, if Tenant commences
to cure same within said period, and thereafter proceeds with reasonable
diligence and in good faith to cure such default.

 

25.          TENANT’S DEFAULT.

 

A. If Tenant fails to pay Fixed Annual Rent or Additional Rent when due and such
default continues for ten (10) days after written notice; or if a default occurs
on account of any asset sale, merger or consolidation on the part of Guarantor
in violation of paragraph D of this Section; or if a petition is filed by Tenant
(or Guarantor) for insolvency or for appointment of a receiver, trustee or
assignee or for adjudication, reorganization or arrangement under any bankruptcy
act or other applicable law or if any similar petition is filed against Tenant
(or Guarantor) and such petition is not dismissed within sixty (60) days
thereafter; or if Tenant fails to perform any other covenant or condition under
this Lease, Landlord may give Tenant a written notice specifying the nature of
the default of such other covenant or condition and if Tenant does not, within
thirty (30) days after receipt of such written notice (but only three (3) days
in the case of failure to perform Tenant’s insurance obligations under
Section 11), cure such other default

 

210

--------------------------------------------------------------------------------


 

or, if such default is of such a nature that it could not reasonably be cured
within such period of thirty (30) days, and Tenant does not commence and proceed
with reasonable diligence and in good faith to cure such default then, after the
expiration of such thirty (30) day period (or longer period if such default
cannot reasonably be cured within said thirty (30) day period), Landlord shall
have the right, in addition to the rights set forth in the preceding sentence,
to seek damages or an injunction as to such failure to perform, or after the
expiration of such thirty (30) day period Landlord may, but only during the
continuance of such default, send a notice to Tenant terminating this Lease and
reenter the Demised Premises and dispossess Tenant and any other occupants
thereof, remove their effects not previously removed by them, and hold the
Demised Premises as if this Lease had not been made; and Tenant waives the
service of any additional notice of intention to reenter or to institute legal
proceedings to that end. If any payment of Fixed Annual Rent, Additional Rent,
or other sum owing Landlord is not paid within five (5) days after the same is
due, then in addition to all other remedies hereunder Tenant shall pay an
administrative late charge to Landlord equal to five percent (5%) of the overdue
amount in question, which late charge will be due upon demand as Additional
Rent.

 

B. After a termination, dispossess or removal in accordance with this Section,
(1) the Fixed Annual Rent and Additional Rent shall be paid up to the date of
such dispossess or removal, (2) Landlord may re-let the Demised Premises or any
part or parts thereof either in the name of Landlord or otherwise, for a term or
terms which may, at the option of Landlord, be less than or exceed the period
which would otherwise have constituted the balance of the term of this Lease,
and (3) Tenant shall pay to Landlord, as liquidated damages, any deficiency
between the Fixed Annual Rent and Additional Rent due hereunder and the amount,
if any, of the rents actually collected by Landlord on account of the new lease
or leases of the Demised Premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease (not including
any Renewal Periods, the commencement of which shall not have occurred prior to
such dispossess or removal). In computing such liquidated damages there shall be
added to said deficiency the expenses which Landlord incurs in connection with
re-letting the Demised Premises, including reasonable attorneys’ and brokerage
fees, tenant inducements such as free rent, moving expense reimbursements,
tenant improvement allowances, brokerage commissions, fees for legal services,
and other expenses of preparing the Demised Premises for reletting (“Reletting
Expenses”). Such Reletting Expenses shall be paid to Landlord within ten
(10) days of demand and all other liquidated damages shall be paid by Tenant in
monthly installments on the dates specified in this Lease for payment of Fixed
Annual Rent and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar proceeding. Landlord shall not
be liable for failure to re-let the Demised Premises or, in the event that the
Demised Premises are re-let, for failure to collect the rent under such
re-letting, unless Landlord shall not have used its commercially reasonable
efforts to re-let the Demised Premises for the reasonable rental value thereof
and to collect the rent under such re-letting. Landlord shall use its
commercially reasonable efforts to mitigate damages.

 

C. Landlord hereby expressly waives any and all rights granted by or under any
present or future laws to reenter the Demised Premises, to dispossess Tenant or
any other occupant thereof or to remove their effects not previously removed by
them, or to terminate this Lease for any reason or in any manner other than as
set forth in this Section 25. Tenant hereby expressly waives any and all rights
granted by or under any present or future laws to remain in

 

211

--------------------------------------------------------------------------------


 

possession, cure any defaults or redeem its leasehold for any reason or in any
manner other than as set forth in this Section 25. The provisions of this
Section 25 shall survive the early termination of the Term.

 

D.              Any sum due from Tenant under this Lease is not paid within five
(5) days after the same is due, such amount shall bear interest from the date
due at the rate of one and one-half (11/2%) percent for each month (or ratable
portion thereof) the same remains unpaid. Nothing in this Lease shall limit the
right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time; and Tenant agrees that the fair value for occupancy of
all or any part of the Demised Premises at all times shall never be less than
the Fixed Annual Rent and all Additional Rent payable from time to time.

 

E.              The Guaranty given by Guarantor of this Lease is a material
inducement to Landlord’s entering into this Lease. If at any time the Guarantor
of this Lease shall sell all or a material portion of its assets or shall merge
or consolidate with another entity and, in either case, if (1) Guarantor
(including the resulting entity of any merger or consolidation) has a tangible
net worth immediately after the transaction that is less than Guarantor’s
tangible net worth immediately prior to the transaction, and (2) Guarantor’s
tangible net worth immediately after the transaction is less than the Minimum
Credit Test, then the transaction shall be a default under this Lease for which
there is no cure period entitling Landlord to exercise all of the rights and
remedies under this Section. If at any time the existing Guarantor desires to
assign the Guaranty to another person and for such person to assume all of the
obligations and liabilities under the Guaranty, and if the proposed successor
Guarantor’s tangible net worth is greater than the Minimum Credit Test, Tenant
may present evidence of such proposed successor Guarantor’s tangible net worth
to Landlord in the form of financial statements for (A) the most recent fiscal
year of the proposed successor Guarantor audited by a nationally recognized firm
of certified public accountants and (B) the most recent fiscal quarters since
such fiscal year certified to by Guarantor’s chief financial officer, together
with a form of Guaranty identical in form to the form of Guaranty attached to
this Lease as Exhibit F to be executed and delivered by the proposed successor
Guarantor. Upon Landlord’s written approval of such financial statements as
demonstrating a tangible net worth of the proposed successor Guarantor greater
than the Minimum Credit Test (which approval will not be unreasonably withheld,
conditioned or delayed) and upon the execution and delivery to Landlord of such
form of Guaranty by the proposed successor Guarantor, the existing Tenant (if,
but only if the Lease is being assigned to a successor Tenant) and Guarantor
shall be released from all liability under the Lease and Guaranty and the
successor Tenant and Guarantor shall become fully liable to Landlord under the
Lease and Guaranty. Thereafter and as an obligation of the then successor Tenant
under this Lease, such successor Guarantor shall annually and quarterly continue
to provide such financial statements to Landlord demonstrating that it continues
to meet the Minimum Credit Test for those provisions of this Lease requiring
such as a condition of being relieved from certain Lease obligations otherwise
applicable. As used in this Lease “Guarantor” means the Guarantor then fully
liable under its Guaranty to Landlord. “Tangible net worth” means the net worth
as shown on such financial statements prepared in accordance with generally
accepted accounting principles consistently applied and disregarding any value
attributable to good will or other intangible assets and amounts owed by
shareholders, officers or Affiliates except to the extent such amounts owed by
Affiliates would ordinarily and customarily be consolidated on Tenant’s

 

212

--------------------------------------------------------------------------------


 

financial statements. “Minimum Credit Test” means a tangible net worth as shown
on such fiscal year and fiscal quarter financial statements of at least Five
Hundred Million Dollars ($500,000,000).

 

26. DESTRUCTION.

 

A.              In the event of any damage or destruction by fire, the elements,
or casualty (hereinafter called “Destruction”) to all or any part of the
Building or any other Improvements in the Demised Premises, Tenant shall
commence promptly, and with due diligence continue to restore same to
substantially the same condition as existed immediately preceding the
Destruction, except as otherwise provided in paragraph B of this Section. If the
Destruction is partial, Tenant shall complete the restoration within two hundred
seventy (270) days after the Destructions, subject to Unavoidable Delays. If the
Destruction is total, Tenant shall complete the restoration within eighteen (18)
months following the Destruction, subject to Unavoidable Delays. In no event
shall Fixed Annual Rent or any Additional Rent abate on account of any
Destruction.

 

B.              If, as a result of any Destruction, fifty percent (50%) or more
of the total floor area of the Building is damaged, destroyed or, in Tenant’s
reasonable opinion rendered untenantable, during the last two (2) years of the
Initial Term or during any Renewal Term (but this shall not apply at any other
time), Tenant may elect to terminate this Lease by giving notice to Landlord of
such election on or before the date that is ninety (90) days after the
Destruction, stating the date of termination, which shall be not more than
thirty (30) days after the date on which such notice of termination shall have
been given, and (1) upon the date specified in such notice this Lease and the
term hereof shall cease and expire and (2) any Fixed Annual Rent and Additional
Rent shall be paid until such date of termination and any such amounts paid for
a period after such date of termination shall be promptly refunded to Tenant. In
the event that Tenant elects to terminate this Lease as a result of the
Destruction referenced above, Tenant shall cause all insurance proceeds to be
paid to Landlord including business interruption insurance proceeds.

 

C. Except in the case of paragraph B of this Section, Insurance proceeds shall
be deposited with a bank or trust company acceptable to Landlord and Tenant and
under the control of Landlord and Tenant, as trustees, or, if the Fee Mortgagee
shall be a bank, trust company, insurance company or other entity engaged in
mortgage lending then such proceeds shall be deposited with such Fee Mortgagee
and shall be held and disbursed by it, as trustee, for restoration in accordance
with customary construction lending practice and procedures. Any excess
insurance proceeds shall be paid to Tenant at the conclusion of the restoration
so long as Tenant is not then in default beyond any applicable cure period.

 

27. EMINENT DOMAIN.

 

A. In the event of an actual taking for any public or quasi-public use by any
lawful power or authority by exercise of the right of condemnation or of eminent
domain or by agreement between Landlord and those having the authority to
exercise such right (hereinafter called “Taking”) of the entire Building, then
(1) this Lease and the Term shall cease and expire as of the date of vesting of
title or transfer of possession, whichever occurs earlier, as a result of

 

213

--------------------------------------------------------------------------------


 

the Taking, and (2) any Fixed Annual Rent and Additional Rent shall be paid
until such termination and any such amounts paid for a period after such date of
termination shall be promptly refunded to Tenant.

 

B.              (1) In the event of a Taking of twenty (20%) or more of the
Demised Premises, or in the event of a Taking resulting in a reduction of twenty
(20%) percent or more of the parking spaces (unless Landlord provides adequate
and sufficient additional contiguous parking areas in substitution therefor
reasonably acceptable to Tenant), or in the event of a Taking resulting in a
divided Building or parking area such that passage between the divided portions
of the parking area is not possible, or in the event of permanent denial of
reasonably adequate access to the Demised Premises or Building on account of a
Taking which in Tenant’s reasonable judgment makes it economically unfeasible to
operate Tenant’s business at the Demised Premises, then Tenant may elect to
terminate this Lease by giving notice of termination to Landlord on or before
the date which is ninety (90) days after receipt by Tenant of notice that the
Taking in question. Said notice of termination shall state the date of
termination, which date of termination shall be not more than thirty (30) days
after the date on which such notice of termination is given to Landlord, and
(a) upon the date specified in such notice of termination this Lease and the
term hereof shall cease and expire, and (b) any Fixed Annual Rent and Additional
Rent shall be paid until the date of termination and any such amounts paid for a
period after such date of termination shall be promptly refunded to Tenant.

 

(2) If Tenant does not elect to terminate this Lease as aforesaid, then the
award or payment for the Taking shall be used by Tenant for restoration as
hereinafter set forth and Tenant shall promptly commence and with due diligence
continue to restore the portion of the Demised Premises remaining after the
Taking to substantially the same condition and tenantability as existed
immediately preceding the Taking. Tenant shall complete the restoration within
two hundred seventy (270) days after the Destruction, subject to Unavoidable
Delays. Taking proceeds shall be paid, held and disbursed in the same manner as
insurance proceeds under Section 26C and there shall be no abatement or
reduction in Fixed Annual Rent or any Additional Rent. Any taking proceeds
remaining after the restoration is complete shall be divided equally between
Landlord and Tenant.

 

C.              If this Lease is terminated under any provision of this
Section 27, so long as Tenant is not then in breach of this Lease beyond any
applicable cure period, any specific damages that are expressly awarded to
Tenant on account of its relocation expenses and specifically so designated
shall belong to Tenant. Except as provided in the preceding sentence of this
paragraph, Landlord reserves to itself, and Tenant releases and assigns to
Landlord, all rights to damages accruing on account of any Taking or by reason
of any act of any public authority for which damages are payable. Tenant agrees
to execute such further instruments of assignment as may be reasonably requested
by Landlord, and to turn over to Landlord any damages that may be recovered in
any proceeding or otherwise; and Tenant irrevocably appoints Landlord as its
attorney-in-fact with full power of substitution so to execute and deliver in
Tenant’s name, place and stead all such further instruments if Tenant shall fail
to do so after 10 days notice.

 

28.            THIRD PARTY LITIGATION. If Landlord, Landlord’s adviser or its
mortgagees are made parties to any litigation commenced by or against Tenant by
or against any

 

214

--------------------------------------------------------------------------------


 

person claiming through Tenant with respect to the Demised Premises, Tenant
agrees to indemnify Landlord in the manner provided in Section 38 and in
addition pay, as Additional Rent, all costs of Landlord in connection with such
litigation including reasonable counsel fees and litigation costs, except in the
sole instance where Landlord or Tenant have legal claims in the litigation
against one another or where Landlord has been adjudicated in any litigation to
have acted with gross negligence or willful misconduct. Without limitation, the
foregoing includes foreclosure or enforcement of any lien, attachment or
mortgage on the Demised Premises resulting from the act or omission of Tenant,
but shall not include any Fee Mortgage or other lien created by Landlord.

 

29.            WAIVER OF DISTRAINT. Landlord hereby expressly waives any and all
rights granted by or under any present or future laws to levy or distrain for
rent, in arrears, in advance or both, upon all goods, merchandise, equipment,
trade fixtures, furniture and personal property of Tenant or any nominee of
Tenant in the Demised Premises, delivered or to be delivered thereto.

 

30.            ESTOPPEL CERTIFICATES. Upon the request of either party, at any
time and from time to time, Landlord and Tenant agree to execute and deliver to
the other, within thirty (30) days after such request, a written instrument that
may be relied upon by the requesting party, its potential purchasers, lenders,
investors, subtenants and/or assignees (and any of their respective successors
and assigns), duly executed, (a) certifying if such is the case that this Lease
has not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
Fixed Annual Rent and Additional Rent have been paid,

(c) stating whether or not, to the knowledge of the party executing such
instrument, the other party hereto is in default and, if such party is in
default, stating the nature of such default, (d) stating the Commencement Date
and Expiration Date, (e) stating which options to renew the term have been
exercised, if any; and (f) any other information that may reasonably requested
by the requesting party and customarily addressed in an estoppel certificate.

 

31. NOTICES. Any notices, consents, approvals, submissions or demands
(“Notices”) given under this Lease or pursuant to any law or governmental
regulation, including, without limitation, those by Landlord to Tenant or by
Tenant to Landlord shall be in writing. Unless otherwise required by law,
governmental regulation or this Lease, any such Notice shall be deemed given if
sent by registered or certified mail, return receipt requested, postage prepaid
or by nationally recognized overnight delivery service (a) to Landlord, at the
address of Landlord as hereinabove set forth and with like copy given to Daniel
A. Taylor, Esq. or Primo Fontana, Esq., DLA Piper, 33 Arch Street 26th Floor,
Boston MA 02110 and/or such other persons and addresses as Landlord may
designate by notice to Tenant; or (b) to Tenant, then one copy shall be
delivered to the attention of the General Counsel, another shall be delivered to
the attention of the Senior Vice President of Real Estate, and another shall be
delivered to the attention of the Senior Director of Properties and
Administration, all at 2 Paragon Drive, Montvale, New Jersey 07645 or to such
other addresses as Tenant may designate by notice to Landlord. Any such Notice
shall be deemed given three (3) business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, and one business
(1) day when sent by overnight delivery. A party’s attorney may give Notices on
behalf of such party.

 

215

--------------------------------------------------------------------------------


 

32.            BROKER. Each party represents and warrants to each other there is
no broker, agent, finder or other person with whom it has dealt in connection
with the negotiation, execution and delivery of this Lease other than those
persons named in that certain Agreement of Sale and Leaseback dated as of
November 2, 2010 entered into between Tenant and Landlord (or Affiliates of
each) regarding a transaction that led to this Lease.

 

33.            LIENS. Tenant shall keep the Demised Premises (and Landlord’s
interest therein) and Tenant’s leasehold (and Tenant’s interest therein) free
of, and shall within thirty (30) days discharge, any attachment, lien, security
interest or other encumbrance that arises as a result of any act or omission of
Tenant or persons acting by, through or under Tenant. Without limitation, Tenant
will not permit or suffer any mechanic’s or materialmen’s or other liens to
stand against the Demised Premises for any labor or material furnished in
connection with work of any character performed, any services provided or any
other act, omission or obligation on the part or at the direction of Tenant or
persons claiming by, through or under Tenant, and Landlord will not permit any
such liens for work or material furnished the Landlord to stand against said
premises (the foregoing shall not imply that Landlord has any responsibility to
furnish any work or material). However, Landlord and Tenant shall respectively
have the right to contest the validity or amount of any such lien, provided that
the payment of such amount is bonded during the pendency of such contest, but
upon the final determination of such contest the party responsible for such lien
shall immediately pay any judgment rendered with all proper costs and charges
(including reasonable attorneys’ fees) and shall have the lien released at its
own expense. In lieu of bonding either party may obtain other security
acceptable to the other party in such party’s sole discretion. Any contest
hereunder shall be subject to all requirements set forth in any Fee Mortgage.

 

34.            DEFINITION OF LANDLORD. The term “Landlord” as used herein, means
Landlord named herein and any subsequent owner of Landlord’s estate hereunder.
Any owner of Landlord’s estate hereunder shall be relieved of all liability
under this Lease after the date that it ceases to be the owner of Landlord’s
estate (except for any liability arising prior to such date) and the party
succeeding to Landlord’s estate shall assume all liability of Landlord arising
from and after it becomes owner of Landlord’s estate. The foregoing shall be
self-operative but Landlord and Tenant shall upon the request of either execute
and deliver an instrument acknowledging the foregoing.

 

35.            ADJOINING OR ADJACENT PROPERTY. Landlord and Tenant shall each
promptly forward to the other any notice or other written communication received
by it from any owner of property adjoining or adjacent to the Demised Premises
or from any municipal or other governmental authority in connection with any
hearing or other administrative proceeding relating to the use of the Demised
Premises or any adjoining or adjacent property. Tenant may, at its sole cost and
expense, in its own name and/or in the name of Landlord, appear in any such
proceeding. Landlord shall fully cooperate with Tenant (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall, without limitation, make
such appearances and furnish such information as may be reasonably required by
Tenant. Landlord agrees to execute any instruments reasonably requested by
Tenant in connection with any such proceeding.

 

216

--------------------------------------------------------------------------------


 

36. ENVIRONMENTAL LAWS.

 

A. “Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, regulations, or policies, whether now or hereafter enacted, governing the
use, clean-up, remediation storage, treatment, transportation, manufacture,
refinement, handling, release, production or disposal of Hazardous Materials
including, without limitation: (1) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (42 U.S.C. Sections 9601, et. seq.) as
amended by the Superfund Amendments and Reauthorization Act; (2) the Hazardous
and Solid Waste Act amendments of 1984 Pub L 98-616 (42 U.S.C. Section 699);
(3) the Hazardous Materials Transportation Act, (49 U.S.C. Section 1801, et.
seq.); (4)the Resource Conservation and Recovery Act of 1976, (42 U.S.C.
Sections 6901, et. seq.); or (5)the Toxic Substances Control Act, and any
amendments thereto and any regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations whether now or hereafter enacted. “Hazardous
Materials” shall mean any hazardous wastes or hazardous substances as defined in
any Environmental Law including, without limitation, any asbestos, PCB, toxic,
noxious or radioactive substances, methane, volatile hydrocarbons, petroleum,
petroleum by-products, industrial solvents or any other material or substance
which could cause or constitute a health, safety or other environmental hazard
to any person or property.

 

B. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials on or migrating from the Land and Demised Premises prior to,
on and after the Commencement Date, it being acknowledged that Tenant or its
Affiliate owned the Land and Demised Premises prior to the Commencement Date.
Tenant shall provide Landlord with copies of any notices pertaining to any
governmental proceedings or actions under any Environmental Law (including
requests or demands for entry onto the Demised Premises and/or Land for purposes
of inspection regarding the handling, disposal, clean-up or remediation of
Hazardous Materials or claims, penalties, fines or assessments) within fifteen
(15) days after receipt thereof. Landlord shall cooperate with Tenant (so long
as Landlord’s cooperation does not involve incurring obligations or liability or
material expense to Landlord unreimbursed by Tenant) and provide such documents,
affidavits and information as may be reasonably necessary for Tenant to comply
with all Environmental Laws.

 

C. If required by governmental authority or if Landlord has a reasonable basis
to believe a release of Hazardous Materials may have occurred or a threat of
release exists on or from the Land or Demised Premises or Hazardous Materials
activities have taken place on the Land or Demised Premises that do not conform
to Environmental Laws, then Landlord may, but need not, perform appropriate
testing in a commercially reasonable manner and the reasonable costs thereof
shall be reimbursed to Landlord by Tenant upon demand as Additional Rent. Tenant
shall execute affidavits, representations and the like from time to time at
Landlord’s request concerning Tenant’s actual knowledge and belief regarding the
presence or absence of Hazardous Materials at the Land and Demised Premises. In
all events, and without limitation, Tenant shall indemnify all Indemnitees,
expressly including without limitation all Fee Mortgagees, in the manner
elsewhere provided in this Lease with respect to Hazardous Materials on or
migrating from the Land and Demised Premises prior to, on and after the
Commencement Date (and for these purposes, the loss indemnified shall include
without limitation any costs of

 

217

--------------------------------------------------------------------------------


 

investigation or remediation, and any claim of personal injury or property
damage to any person); provided, however, that such indemnity shall not include
and Tenant shall not be responsible for Hazardous Materials migrating on to the
Land from the land of third parties. The covenants of this Section shall survive
the Term. Tenant shall from time to time upon Landlord’s request confirm all of
the foregoing covenants directly to mortgagees.

 

37. LEASEHOLD MORTGAGE.

 

A.              Tenant, and its successors and assigns (including, without
limitation, any subtenant of Tenant), may, from time to time and without
Landlord’s prior written consent, mortgage all or any portion of its right,
title and interest in and to this Lease under one leasehold mortgage at any one
time, or two leasehold mortgages given as part of a single financing
transaction, to an Institutional Lender (each, a “Leasehold Mortgage”), and
assign any or all rights under this Lease and any subleases as collateral
security for such Leasehold Mortgage; provided that all rights acquired under
such Leasehold Mortgage shall be subject to all of the terms, covenants and
conditions of this Lease, and to all rights and interests of Landlord, none of
which terms, covenants or conditions is or shall be waived by Landlord by reason
of the right given to so mortgage such interest in this Lease. In no event shall
Tenant have any right to mortgage or encumber Landlord’s fee interest in the
Demised Premises. The term “Leasehold Mortgage” shall include whatever security
instruments that may be used in the locale of the Demised Premises, such as,
without limitation, deeds of trust, security deeds and conditional deeds, as
well as financing statements, assignment of leases and rents, security
agreements and other documentation required pursuant to the Uniform Commercial
Code. The term “Leasehold Mortgage” shall also include any instruments required
in connection with a sale-leaseback transaction. An “Institutional Lender” is a
bank, trust company, savings and loan association, pension fund, endowment fund,
insurance company, other institutional pool of recognized status or a
governmental authority empowered to make loans or issue bonds or any other
recognized institution regularly engaged in the making of mortgage loans that
has not less than $100,000,000 in assets. The holder of any Leasehold Mortgage
shall be called a “Leasehold Mortgagee.”

 

B.              If Tenant and/or Tenant’s successors and assigns (including, but
not limited to, any sublessee of Tenant) shall grant a Leasehold Mortgage, and
if Tenant shall send to Landlord a true copy thereof, together with a notice
specifying the name and address of the Leasehold Mortgagee (“Mortgage Notice”),
Landlord agrees that as long as any such Leasehold Mortgage shall remain
unsatisfied of record or until a notice of satisfaction is given by the
Leasehold Mortgagee to Landlord, the following provisions shall apply:

 

(1)             There shall be no cancellation, surrender or modification of
this Lease by joint action of Landlord and Tenant without the prior consent of
the Leasehold Mortgagee;

 

(2)             Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the Leasehold Mortgagee. The
Leasehold Mortgagee shall thereupon have the same period to remedy or cause to
be remedied the defaults complained of, and Landlord shall accept such
performance by or at the instigation of such Leasehold Mortgagee as if the same
had been done by Tenant; provided that in the case of

 

218

--------------------------------------------------------------------------------


 

defaults that cannot be cured by the payment of money in addition the Leasehold
Mortgagee shall be entitled to such further time to remedy or cause to be
remedied the defaults complained of as may be reasonably necessary for the
Leasehold Mortgagee to remove any stay in bankruptcy and/or to commence and
complete foreclosure proceedings or remove any cause beyond the Leasehold
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.. Nothing herein shall be
construed as requiring a Leasehold Mortgagee to cure any default. Landlord’s
failure to deliver any such copy to a Leasehold Mortgagee shall not affect the
Landlord’s exercise of any right or remedy under the Lease in any way
whatsoever;

 

(3)             If any default shall occur which, pursuant to any provision of
this Lease, entitles Landlord to terminate this Lease, and if before the
expiration of twenty (20) days from the date of the giving of notice of
termination upon such Leasehold Mortgagee, such Leasehold Mortgagee shall have
notified Landlord of its desire to nullify such notice and shall have paid to
Landlord all Fixed Annual Rent and Additional Rent herein provided for which are
then in default, and shall have complied (or caused compliance) with all of the
other requirements of this Lease, if any are then in default, then, in such
event, Landlord shall not be entitled to terminate this Lease and any notice of
termination previously given shall be void and of no effect;

 

(4)             Notwithstanding anything in this Lease to the contrary, any sale
of Tenant’s leasehold interest in any proceeding for the foreclosure of the
Leasehold Mortgage, or the assignment or transfer of Tenant’s leasehold interest
in lieu of the foreclosure of any Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment;

 

(5)             If not required to be held by the Fee Mortgagee, the proceeds
from any insurance policies or arising from a Taking may be held by any
institutional Leasehold Mortgagee and distributed pursuant to the provisions of
this Lease;

 

(6)             The Leasehold Mortgagee may be added to the “Loss Payable
Endorsement” of any and all insurance policies required to be carried by Tenant
hereunder on the condition that the insurance proceeds are to be applied in the
manner specified in this Lease and that the Leasehold Mortgage shall so agree;
except that the Leasehold Mortgage may provide a manner for disposition of such
proceeds as remain after full compliance with the restoration covenants of this
Lease, if any, otherwise payable to Tenant (but not such proceeds, if any,
payable to Landlord, any Fee Mortgagee or jointly to Landlord or Tenant)
pursuant to the terms of this Lease; and

 

(7) Landlord shall provide Leasehold Mortgage with prompt notice of any legal
proceeding or arbitration between Landlord and Tenant. Unless the Leasehold
Mortgage provided otherwise, Leasehold Mortgagee shall have the right to
intervene in any such proceeding and be made a party to such proceeding, and the
parties hereby consent to such intervention. Landlord’s failure to deliver any
such notice to a Leasehold Mortgagee shall not affect the Landlord’s exercise of
any right or remedy under the Lease in any way whatsoever.

 

219

--------------------------------------------------------------------------------


 

Tenant, in any Mortgage Notice served upon Landlord under this Section, may
exclude any or more of the above provisions, and if so excluded, such provisions
shall not be effective.

 

C. Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee and
Landlord, between Landlord, Tenant and Leasehold Mortgagee, separately agreeing
to all of the provisions of this Section.

 

38.            INDEMNITY. Except as otherwise expressly set forth in this Lease,
Tenant shall assume exclusive control of the Demised Premises and all areas
pertaining thereto including all appurtenances, improvements, utilities, water
bodies, grounds, sidewalks, walkways, driveways and parking facilities, and
Tenant shall bear the sole risk of all related tort liabilities. To the greatest
extent permitted by applicable law, Tenant shall indemnify, save harmless and
defend Landlord, Landlord’s adviser and mortgagees and their respective
officers, directors, managers, members, partners, agents and employees,
(“Indemnitees”) from all liability, claim, damage, cost or loss (including
reasonable fees and litigation costs) arising in whole or in part out of, or in
any manner connected with (i) any injury, loss, theft or damage to any person or
property while on or about the Demised Premises, or (ii) any condition of the
Demised Premises, or the possession and use thereof (including any failure to
vacate at the end of the Term) or any activity permitted or suffered on the
Demised Premises (including Hazardous Materials), or (iii) any breach of any
covenant, representation or certification by Tenant or persons acting under
Tenant, or (iv) any negligent act or omission anywhere by Tenant or persons
acting under Tenant, in each case paying the same to Landlord on demand as
Additional Rent, except to the extent such liability results from the negligence
or willful misconduct of Landlord or the other Indemnitees. Without implying
that other covenants do not survive, the covenants of this Section shall survive
the Term. Tenant shall immediately respond and assume the investigation, defense
and expense of all of the foregoing matters. Landlord or any Indemnitee, at its
sole cost and expense, may join in such defense with counsel of its choice.

 

39.            LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding anything
contained to the contrary in this Lease, whether express or implied, it is
agreed that Tenant will look only to Landlord’s fee interest in and to the
Demised Premises for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of a breach or default
under this Lease by Landlord with respect to any claim whatsoever related to the
Demised Premises, and no other property or assets of Landlord or of Landlord’s
adviser or of any Fee Mortgagee or its or their managers, members, directors,
officers, trustees, beneficiaries, shareholders, partners, joint venturers
(disclosed or undisclosed) shall be subject to suit or to levy, execution or
other enforcement procedures for the satisfaction of any such judgment (or other
judicial process). No officer, director, manager, member, shareholder, trustee,
beneficiary, partner, agent, attorney or employee of Landlord or of Landlord’s
adviser or of any Fee Mortgagee shall ever be personally or individually liable;
nor shall Landlord, Landlord’s adviser or any Fee Mortgagee or such persons ever
be answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Demised Premises. In no event shall Landlord,
Landlord’s adviser or any Fee Mortgagee or any such persons ever be liable to
Tenant for indirect or consequential damages.

 

220

--------------------------------------------------------------------------------


 

40.            BOOKS AND RECORDS. Tenant shall at all times keep and maintain
full and correct records and books of account of the operations of the Demised
Premises in accordance with generally accepted accounting principals
consistently applied and shall accurately record and preserve the records of
such operations in accordance with its customary records retention policy.
Notwithstanding that there has been no Percentage Rent Event, Tenant shall
report the gross sales from the Demised Premises to Landlord annually for each
fiscal year of Tenant no later than thirty (30) days following the end of such
fiscal year, such report to be certified by Tenant’s chief financial officer.
Landlord shall keep such information confidential at all times in accordance
with the terms of Exhibit J and may only release such information to Landlord’s
constituent members, and so long as such persons execute and deliver to Tenant a
Confidentiality Agreement with Tenant in the form attached hereto as Exhibit J
(“Confidentiality Agreement”) whether or not Tenant signs such Confidentiality
Agreement, also to its lenders and prospective lenders and to prospective
purchasers of Landlord’s interest in the Demised Premises. Upon an Event of
Default, Tenant shall permit Landlord, Landlord’s accountants and Fee Mortgagees
reasonable access thereto, with the right to make copies and excerpts therefrom
upon reasonable advance notice to Tenant.

 

41.            SATELLITE DISH. If permitted by applicable law, Tenant shall have
the right to place on the roof or wall of the Demised Premises at Tenant’s sole
cost and expense, a satellite dish (hereinafter called the “Dish”) for
transmission of data (both receiving and sending) between Tenant’s various
operations and its headquarters in accordance with all laws and governmental
regulations.

 

42.            NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant agree and
acknowledge that this Lease has been freely negotiated by Landlord and Tenant.
In any event of any ambiguity, controversy, dispute or disagreement over the
interpretation, validity or enforceability of this Lease or any of its
covenants, terms or conditions, no inference, presumption or conclusion
whatsoever shall be drawn against Tenant by virtue of Tenant’s having drafted
this Lease.

 

43.            SUCCESSORS AND ASSIGNS; AFFILIATES. The covenants and agreements
contained in this Lease shall bind and inure to the benefit of the successors
and assigns of each party. As used in this Lease “Affiliate” (whether or not
capitalized) shall mean, with respect to any person, any person controlled by,
controlling, or under common control with such person; and “control” shall mean
any direct ownership interest or right through the exercise of voting or
approval rights or otherwise, to exercise decision-making authority generally.

 

44.            CAPTIONS. The captions preceding the Sections of this Lease are
intended only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Lease or the intent of any provision hereof.

 

45.            INVALIDITY OF CERTAIN PROVISIONS. If any provision of this Lease
shall be invalid or unenforceable, the remainder of the provisions of this Lease
shall not be affected thereby and each and every provision of this Lease shall
be enforceable to the fullest extent permitted by law.

 

221

--------------------------------------------------------------------------------


 

46.            CHOICE OF LAW/JURISDICTION. This Lease, and the rights and
obligations of the parties hereto, shall be interpreted and construed in
accordance with the laws where the Demised Premises are located (the “State”),
without regard to the State’s internal conflict of law principles. Any disputes
arising out of this Lease or between Landlord and Tenant shall be subject to the
exclusive jurisdiction of the state courts of the State.

 

47.            NO WAIVER. The failure of either party to seek redress for
violation of or to insist upon the strict performance of, any term, covenant or
condition contained in this Lease shall not prevent a similar subsequent act
from constituting a default under this Lease. Without limitation, no written
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions. Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach. No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Fixed
Annual Rent, Additional Rent or any other sum due shall be deemed to be other
than on account of the installment of such rent or other sum due. Nor shall any
endorsement or statement on any check or in any letter accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other right or remedy. The delivery of keys (or any
other act) to Landlord shall not operate as a termination of the Term or an
acceptance or surrender of the Demised Premises. The acceptance by Landlord of
any rent following the giving of any default and/or termination notice shall not
be deemed a waiver of such notice.

 

48.            ATTORNEY’S FEES. In the event that either Landlord or Tenant
employ an attorney to enforce or defend any of the conditions, covenants, rights
or obligations of this Lease (including, without limitation, a default by either
party), then the prevailing party shall be entitled to all reasonable attorney
fees and all other reasonable out-of-pocket litigation costs (including, but not
limited to filing fees, expert reports and testimony, court costs and other
usual costs of litigation of this type) incurred by such prevailing party.

 

49.            WAIVER OF TRIAL BY JURY. To the extent such waiver is permitted
by law, the parties waive trial by jury in any action or proceeding brought in
connection with this Lease or the Demised Premises.

 

50. MISCELLANEOUS. Other than contemporaneous instruments executed and delivered
of even date, if any, this Lease contains all of the agreements between Landlord
and Tenant relating in any way to the Demised Premises and supersedes all prior
agreements and dealings between them. There are no oral agreements between
Landlord and Tenant relating to this Lease or the Demised Premises. This Lease
may be amended only by a written instrument executed and delivered by both
Landlord and Tenant. The provisions of this Lease shall bind Landlord and Tenant
and their respective successors and assigns. Where the phrases “persons acting
under” Landlord or Tenant or “persons claiming through” Landlord or Tenant or
similar phrases are used, the persons included shall be assignees, sublessees,
licensees or other transferees or successors of Landlord or Tenant as well as
invitees or independent contractors of

 

222

--------------------------------------------------------------------------------


 

Landlord or Tenant, and all of the respective employees, servants, contractors,
agents and invitees of Landlord, Tenant and any of the foregoing. As used
herein, “monetary default” shall mean a default that can be substantially cured
solely by the payment of money and nothing more and “non-monetary default” shall
mean a default that cannot be substantially cured solely by the payment of money
and northing more. If either party is granted any extension, election or other
option, to be effective the exercise (and notice thereof) shall be
unconditional, irrevocable and must be made strictly in accordance with the
prescribed terms and times; otherwise its purported exercise shall be void and
ineffective. The enumeration of specific examples of a general provisions or use
of the word “including” shall not be construed as a limitation of the general
provision. Unless a party’s approval or consent is required by the express terms
of this Lease not to be unreasonably withheld, such approval or consent may be
withheld in the party’s sole discretion. The submission of a form of this Lease
or any summary of its terms shall not constitute an offer by Landlord to Tenant;
the leasehold shall only be created and the parties bound when this Lease is
executed and delivered by both Landlord and Tenant. Nothing herein shall be
construed as creating the relationship between Landlord and Tenant of principal
and agent, or of partners or joint venturers or any relationship other than
landlord and tenant. This Lease and all consents, notices, approvals and all
other related documents may be reproduced by any party by any electronic means
or by electronic, photographic or other reproduction process and the originals
may be destroyed; and each party agrees that any reproductions shall be as
admissible in evidence in any proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment. Landlord and Tenant expressly agree that there are and shall
be no implied warranties of merchantability, habitability, suitability, fitness
for a particular purpose or of any other kind arising out of this Lease, and
there are no warranties or representations other than those expressly set forth
in this Lease. Without limitation, where Tenant in this Lease indemnifies or
covenants for the benefit of present and future Fee Mortgagees, such agreements
are for the benefit of present and future Fee Mortgagees as third party
beneficiaries; and at the request of Landlord, Tenant from time to time will
confirm such matters directly with such Fee Mortgagee.

 

51.            COUNTERPARTS. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be one and the same instrument. A
facsimile, email, PDF or electronic signature shall be deemed an original
signature.

 

52.            INCORPORATION OF STATE LAW PROVISIONS. Certain provisions/
sections of this Lease and certain additional provisions/sections that are
applicable or required by laws of the state in which the Demised Premises are
located may be amended, described or otherwise set forth in more detail on
Exhibit I attached hereto, which such Exhibit by this reference, is incorporated
into and made a part of this Lease. In the event of any conflict between such
state law provisions and any provision herein, the state law provisions shall
control.

 

[SIGNATURE PAGE FOLLOWS]

 

223

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF this Lease has been duly executed under as of the Effective
Date.

 

 

 

 

WITNESS:

 

 

WE APP SEAFORD LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

Name:

By:

 

 

Name:

 

 

Title:

 

WITNESS:

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

Name:

Craig H. Feldman

By:

 

 

Name:

Christopher W. McGarry

 

Title:

Vice President and Secretary

 

 

 

Signature Page to Lease By and Between
WE APP SEAFOOD LLC and PATHMARK STORES, INC

 

224

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF DEMISED PREMISES

 

[g36891mq053i001.jpg]

 

225

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

LEGAL DESCRIPTION OF THE LAND

 

[g36891mq053i002.jpg]

 

226

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

TITLE MATTERS AND ENCUMBRANCES

 

1.                                      Taxes, tax liens, tax sales, water
rates, sewer rents and assessments not yet due and payable.

 

2.                                 Reservations for Easements contained in a
deed by Avis A. Bond and Ruth Pine to Shop-Rite of Watchung, Inc., dated 6/1/67
recorded 6/6/67 in Liber 7676 cp 191.

 

3. Agreement for Non-Exclusive easement of ingress and egress by and between
Shop-Rite of Watchung, Inc. and Avis A. Bond and Ruth Pine dated as of 10/09/67
recorded 1/26/68 in Liber 7785 cp 277.

 

227

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REMEDIAL WORK

 

(Tenant Performs Construction with Landlord Reimbursement)

 

Reimbursement Cap: $425,000.00

 

Remedial Work Completion Date: the third anniversary of the Effective Date of
the Lease

 

C. 1 Construction Documents. Tenant shall prepare, at Tenant’s expense, and
deliver to Landlord Construction Documents (meaning plans and specifications
prepared by design professionals licensed to prepare such plans and
specifications which reasonably fix and describe the work to be performed by
Tenant contractors) for roof replacements, parking area repairs and
replacements, heating, ventilating and air conditioning upgrades, environmental
remediation, asbestos abatement and automation improvements in an amount
totaling at least the amount of the Reimbursement Cap, all as Landlord and
Tenant shall reasonably and mutually agree. The Construction Documents shall
substantially conform to and describe such work as so agreed, and when such
Construction Documents are approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, the work described therein shall
be the “Remedial Work” referred to herein. Tenant shall provide at least 6
copies of the Construction Documents to Landlord. Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Remedial Work and for the adequacy and
completeness of the Construction Documents submitted to Landlord and for the
Remedial Work itself, notwithstanding Landlord’s approval thereof.

 

C.2 Remedial Work Reimbursement. Upon Landlord’s approval of the Construction
Documents showing the Remedial Work to be performed, Tenant shall cause the
Remedial Work to be performed in accordance with all of the terms and
requirements of the Lease including Exhibit G, and the reasonable out-of-pocket
costs to Tenant of performing the Remedial Work shall be eligible for
Reimbursement in the manner provided below up to but not in excess of the
Reimbursement Cap listed above. All costs for the Remedial Work in excess of the
Reimbursement Cap shall be paid for entirely by Tenant, and Landlord shall not
provide any reimbursement therefor. Any Remedial Work not completed by the
Remedial Work Completion Date listed above shall be ineligible for reimbursement
from Landlord, and such Remedial Work shall be paid for solely by Tenant.

 

Notwithstanding anything in the Lease to the contrary, prior to the Remedial
Work Completion Date Tenant shall have no obligation to perform any Remedial
Work if the cost of same will exceed the Reimbursement Cap, unless Tenant
determines, in its sole, reasonable judgment, that such work is necessary and
prudent for the proper maintenance and operation of the Demised Premises.

 

Reimbursement of the reasonable out-of-pocket costs to Tenant of performing
Remedial Work up to the Reimbursement Cap and by the Remedial Work Completion
Date shall be disbursed to Tenant by Landlord in no more than four disbursements
the requests for each of which shall not

 

228

--------------------------------------------------------------------------------


 

be submitted more frequently than monthly. For each disbursement, Tenant shall
submit a requisition package to Landlord with (1) an itemization of the costs
being requisitioned, (2) a certificate by an officer of Tenant that all such
costs are reasonable out-of-pocket costs to Tenant of performing Remedial Work
and have been incurred and paid for by Tenant, that to the actual knowledge of
Tenant the Remedial Work included within the requisition has been performed
substantially in accordance with the Construction Documents and in accordance
with the Lease, (3) appropriate back-up documentation including, without
limitation, lien releases (in a form reasonably approved by Landlord) and paid
invoices and bills and (4) a statement by Tenant’s chief financial officer that
such officer knows of no default under the Lease on the part of Tenant nor of
any event which with the giving of notice or the passage of time or both could
ripen into a default under the Lease. The final requisition package shall
further include a copy of all applications for and copies of all governmental
permits issued in connection with the Remedial Work and the plans referred to in
Section 13 of the Lease for any Alterations. Notwithstanding anything herein or
in the Lease to the contrary, Landlord shall not be obligated to reimburse any
costs of Remedial Work if a default under the Lease has occurred and is
continuing. Landlord shall pay the reimbursement to Tenant within thirty (30)
days following Landlord’s receipt of the completed package. In the event that
Landlord fails to pay the reimbursement within such thirty (30) day period,
Tenant may deduct the reimbursebable amount against Rent due under the Lease.

 

C.3 Performance of Remedial Work by Tenant. No Remedial Work for which
reimbursement is sought shall be performed except in accordance with the
Construction Documents. In connection with its approval thereof, Landlord may
delete from the Construction Documents any items or aspects of Remedial Work
which in Landlord’s reasonable judgment (i) would increase the cost of operating
the Building or performing any other work in the Building, (ii) are incompatible
with the design, quality, equipment or systems of the Building, (iii) would
require unusual expense to readapt the Premises to general grocery store use or
(iv) otherwise do not comply with the provisions of this Lease. Prior to
commencing any Remedial Work, Tenant shall submit to Landlord certificates of
insurance on the part of Tenant contractors meeting the requirements of
Exhibit G paragraph 1A (4). If any such Tenant contractor or any other person
ever makes a claim against any Indemnitee (as such term is defined in
Section 38) in connection with any Remedial Work, then Tenant shall indemnify
such Indemnitee in the manner provided in the Lease against such claim.

 

C.4 Re-allocation of Reimbursement Cap. Upon the completion of the Remedial Work
up to $20,000 of the Reimbursement Cap may be allocated to increase the
“Reimbursement Cap” under any other lease between Tenant and any Affiliate of
Landlord (except for that certain lease for space at 9210 Atlantic Avenue,
Queens (Ozone Park), New York).

 

229

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

 

KEY NO:

 

THIS AGREEMENT, made as of                              2010, by and among
                             , a             , and its successors and assigns,
having an office at                                           (hereinafter
together with its successors and assigns called “Mortgagee”), WE APP Seaford
LLC, a Delaware limited liability company, having an office c/o Winstanley
Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord, Massachusetts
01742 (hereinafter called “Landlord”) and Pathmark Stores, Inc., a Delaware
corporation having an office at 2 Paragon Drive, Montvale, New Jersey 07645
(hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has made a loan, or is about to make a loan to Landlord in
the original principal amount of $                         evidenced by a
promissory Note secured by, among other securities, a mortgage or deed of trust
(hereinafter, as the same may be amended, supplemented or otherwise modified
from time to time, called the “Mortgage”) covering a parcel or parcels of land
owned by Landlord and described on Exhibit A annexed hereto and made a part
hereof, together with the improvements now or hereafter erected thereon (said
parcel or parcels of land and improvements thereon being hereinafter called the
“Mortgaged Property”);

 

WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
dated as of November    2010 and amended by [ ] (said lease and amendments being
hereinafter collectively called the “Lease”), Landlord leased to Tenant the
Mortgaged Premises together with the building now or hereafter erected on all or
a portion of said premises (the Mortgaged Premises and the improvements on or to
be erected thereon being thereinafter called the “Demised Premises”);

 

WHEREAS, a Memorandum of Lease dated November     2010 was recorded on
November     , 2010 in the                 in Book                       ,
Page                       ;

 

WHEREAS, a copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged; and

 

WHEREAS, Mortgagee is unwilling to make said loan to Landlord unless the Lease
is subordinate to the lien of the Mortgage; and

 

WHEREAS, Section 16 of the Lease provides that the Lease shall become subject
and subordinate to the lien of a mortgage of the fee interest of the Demised
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

 

WHEREAS, the parties desire to subordinate the Lease to the lien of the
Mortgage, and to provide for the non-disturbance of Tenant by Mortgagee.

 

230

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.              Mortgagee hereby consents to and approves the Lease.

 

2.              Tenant covenants and agrees with Mortgagee that the Lease and
any extensions, renewals, replacements or modifications thereof and Tenant’s
interest in the premises under the Lease are and at all times shall subject and
subordinate to the lien of the Mortgage, without regard to the order of priority
of recording of the Mortgage and the Memorandum of the Lease, subject, however,
to the provisions of this Agreement.

 

3.              Tenant certifies that the Lease is presently in full force and
effect.

 

4.              Mortgagee agrees that so long as the Lease shall be in full
force and effect and so long as Tenant is not in default (beyond any applicable
notice and cure period) in the payment of fixed rent as set forth in the Lease,
or in the performance of any of the terms, covenants or conditions of the Lease
on Tenant’s part to be performed:

 

A.              Tenant shall not be named or joined as a party defendant or
otherwise in any suit, action or proceeding for the foreclosure of the Mortgage
or to enforce any rights under the Mortgage or the bond or note or other
obligations secured thereby unless required by law to do so; and

 

B.              The possession by Tenant of the Demised Premises and the
Tenant’s rights thereto shall not be disturbed, affected or impaired by, nor
will the Lease or the term thereof be terminated or otherwise affected by
(i) any suit, action or proceeding upon the Mortgage or the bond or note or
other obligation secured thereby, or for the foreclosure of the Mortgage or the
enforcement of any rights under the Mortgage or any other documents held by the
Mortgagee, or by any judicial sale or execution or other sale of the Mortgaged
Property, or by any deed given in lieu of foreclosure, or by the exercise of any
other rights given to the Mortgagee by any other documents or as a matter of
law, or (ii) any default under the Mortgage or the bond or note or other
obligation secured thereby.

 

5.              Mortgagee hereby acknowledges and agrees that all trade fixtures
and equipment whether owned by Tenant or any subtenant or leased by Tenant from
a Landlord/Owner in the Demised Premises shall be subject to the provisions of
Section 17 of the Lease.

 

6.              If the Mortgagee shall become the owner of the Mortgaged
Property by reason of foreclosure of the Mortgage or otherwise, or if the
Mortgaged Property shall be sold as a result of any action or proceeding to
foreclose the Mortgage or by a deed given in lieu of foreclosure, the Lease
shall continue in full force and effect, without necessity for executing any new
lease, as a direct lease between Tenant, as tenant thereunder, and the then
owner of the Mortgaged Property, as landlord thereunder, upon all of the same
terms, covenants and provisions contained in the Lease, and in such event:

 

231

--------------------------------------------------------------------------------


 

A.              Tenant shall be bound to such new owner under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) and Tenant hereby agrees to attorn to such new owner
and to recognize such new owner as landlord under the Lease; and

 

B.              Such new owner shall be bound to Tenant under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) which terms, covenants and provisions such new owner
hereby agrees to assume and perform; provided, however, that such new owner
shall not be (i) obligated to complete any construction work required to be done
by Landlord within or outside of the Demised Premises pursuant to the provisions
of the Lease or to reimburse Tenant for any construction work done by Tenant;
however this provision shall not relieve such new owner from any repair or
maintenance obligations of Landlord expressly set forth in the Lease accruing or
arising following new owner’s acquisition of fee title to the Mortgaged Property
or impair any express setoff rights of Tenant expressly set forth in the Lease
accruing or arising following new owner’s acquisition of fee title to the
Mortgaged Property; (ii) required to make any repairs to the Mortgaged Property
or to the Demised Premises or to perform any other construction or other work,
including without limitation the restoration of the Demised Premises following
any casualty or taking; (iii) liable for the return of security deposits or
letters of credit, if any, paid or delivered by or on behalf of Tenant to
Landlord, except to the extent such sums are actually received by such new owner
(or any Mortgagee if such Mortgagee is not the new owner); (iv) bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one (1) month in advance to any prior Landlord unless such sums are
actually received by Mortgagee or if such prepayment shall have been expressly
approved of in writing by such new owner (or any Mortgagee if such Mortgagee is
not the new owner); (v) bound by any agreement amending, modifying or
terminating the Lease made without Mortgagee’s prior written consent; (vi) bound
by any assignment of the Lease or sublease of the Demised Premises, or any
portion thereof, made prior to the time such new owner succeeded to Landlord’s
interest other than if made pursuant to the provisions of the Lease;
(vii) liable on account of any default on the part of Landlord occurring prior
to such new owner’s succeeding to Landlord’s estate; or (viii) subject to any
counterclaims, offsets or defenses that Tenant might have against Landlord.

 

7.              If Landlord shall default in the performance of the Lease Tenant
shall give written notice thereof to Mortgagee and Mortgagee shall have the
right, but not the obligation, to cure such default in accordance with
Section 23 of the Lease (and as provided therein the Mortgagee shall be entitled
to such further time to cure as may be reasonably necessary for the Mortgagee to
remove any stay in bankruptcy and/or to commence and complete foreclosure
proceedings or remove any cause beyond the Mortgagee’s reasonable control
impairing its ability to cure or remedy, to obtain possession of the Demised
Premises and thereafter to commence and diligently prosecute such cure or remedy
to completion)

 

8.              Landlord has agreed in the Mortgage and other loan documents
that the rents payable under the Lease shall be paid directly by Tenant to
Mortgagee upon the occurrence of a default by Landlord under the Mortgage or any
other loan document. Accordingly, after notice is given by Mortgagee to Tenant
that the rents under the Lease should be paid to or at the

 

232

--------------------------------------------------------------------------------


 

direction of Mortgagee, Tenant shall pay to Mortgagee, or in accordance with the
directions of Mortgagee, all rents and other monies thereafter due and to become
due under the Lease. Tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Mortgage or any other loan
document. Landlord hereby waives any right, claim or demand it may have nor or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment to Mortgagee shall discharge the obligations of Mortgagee to make
such payment under the Lease.

 

9.              Any notices or communications given under this Agreement shall
be in writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, (a) if to Mortgagee at the address of Mortgagee as
hereinabove set forth or at such other address as Mortgagee may designate by
notice, or (b) if to Landlord at the address of Landlord as hereinabove, or at
such other address as Landlord may designate by notice, or (c) if to Tenant,
then one copy shall be delivered to the attention of the Senior Vice President
of Real Estate of Tenant, another shall be delivered to the attention of General
Counsel of Tenant, and another shall be delivered to the Director of
Properties & Administration of Tenant, all at 2 Paragon Drive, Montvale, New
Jersey 07645 or at such other addresses as Tenant may designate by notice.
During the period of any postal strike or other interference with the mail,
personal delivery shall be substituted for registered or certified mail.

 

10.            This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

11.            This Agreement contains the entire agreement between the parties
and cannot be changed, modified, waived or cancelled except by an agreement in
writing executed by the party against whom enforcement of such modification,
change, waiver or cancellation is sought.

 

12.            This Agreement and the covenants herein contained are intended to
run with and bind all lands affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WITNESS:

 

 

MORTGAGEE:

 

                                

 

, a

 

 

 

 

 

Name:

By:

 

 

Name:

 

 

Title:

 

 

233

--------------------------------------------------------------------------------


 

 

WE APP SEAFORD LLC, a Delaware limited liability company

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

Name:

By:

 

 

Name:

Christopher W. McGarry

 

Title:

Vice President and Secretary

 

234

--------------------------------------------------------------------------------


 

WITNESS:

LANDLORD:

MORTGAGEE ACKNOWLEDGMENT

 

STATE OF                   )

 

SS:              

COUNTY OF              )

 

ON THIS              day of              2010, before me, the subscriber,
personally appeared              to me known, who being by me duly sworn, did
depose and say that he is              of              the corporation described
in and which executed the within instrument; that he knows the seal of said
corporation; that the seal affixed to said instrument is such corporate seal;
that it was so affixed by order of the Board of Directors of said corporation
and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

LANDLORD ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this                 day of                 2010, before me, the undersigned
notary public, personally appeared                 , proved to me through
satisfactory evidence of identification, which was a [current driver’s license]
[a current U.S. passport] [my personal knowledge], to be the person whose name
is signed on the preceding instrument and acknowledged the foregoing instrument
to be his/her free act and deed as                 of WE APP Seaford LLC.

 

 

 

Notary Public

 

My Commission Expires:

 

235

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGMENT

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS                 day of                 , 2010, before me, the
subscriber, personally came Christopher W. McGarry, to me known, who being by me
duly sworn, did depose and say that he is Vice President and Secretary of
Pathmark Stores, Inc., the corporation described in and which executed the
within instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said corporation and that he signed his name
thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

236

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF MORTGAGED PROPERTY

 

(Attached)

 

237

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KEY NO:                                        

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE made as of November          , 2010 by WE APP SEAFORD
LLC, a Delaware limited liability company, having an office at c/o Winstanley
Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord, Massachusetts
01742 Attn: Adam Winstanley (hereinafter called “Landlord”), and PATHMARK
STORES, INC., a Delaware corporation, having an office at 2 Paragon Drive,
Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

1.              For and in consideration of the sum of TEN and no/100 Dollars
($10.00) and of other valuable considerations paid by Tenant to Landlord, the
receipt and sufficiency of which are hereby acknowledged by Landlord, Tenant and
Tenant hereby takes from Landlord that certain parcel of land (hereinafter
called “Land”) described on Exhibit B and the buildings and other improvements
now or hereafter erected on the Land together with the benefit of any and all
easements, appurtenances, rights and privileges now or hereafter belonging
thereto. The land is currently improved by an existing building consisting of
41,030 square feet of space (the “Building), as more particularly shown on the
site plan attached hereto as Exhibit A. The Building and any buildings and
improvements now or hereafter erected on the Land shall be hereinafter called
“Improvements”. The Land and any Improvements now or hereafter erected thereon
are hereinafter collectively called the “Demised Premises.” The Demised Premises
have been leased to Tenant upon and subject to the covenants and agreements set
forth in a certain agreement between Landlord and Tenant bearing even date
herewith (hereinafter called the “Lease”).

 

2.              The Lease is in effect. The original term of the Lease shall
continue to and include the date which is twenty (20) years after the day before
the Commencement Date if the Commencement Date is the first day of a month, or
twenty years (20) years after the last day of the month in which the
Commencement Date occurs if the Commencement Date is not the first day of a
month.

 

3.              Tenant has the right and option to extend the term of the Lease
from the date upon which it would otherwise expire for ten (10) separate renewal
periods of five (5) years each (each such period being known as a “Renewal
Period”). Said right and option, if exercised by Tenant, shall be in accordance
with the terms and conditions of Section 4 of the Lease.

 

4.              The Lease contains the entire agreement between the parties. All
persons are hereby put on notice of the existence of the Lease and are referred
to the Lease for its terms and conditions. The Lease is on file in the offices
of Tenant and the Landlord as hereinabove set forth.

 

5.              This Memorandum of Lease is prepared, signed and acknowledged
solely for recording purposes under the laws of the State of New York, and is in
no way intended to

 

238

--------------------------------------------------------------------------------


 

change, alter, modify, amend or in any other way affect the rights, duties and
obligations of Landlord and Tenant pursuant to the Lease; it being specifically
understood and agreed between the parties that each has rights, duties and
obligations imposed upon it in the Lease which are not expressly contained
herein but are included herein by reference.

 

6. Upon expiration of the Lease term Landlord and its successors and assigns has
irrevocably been named attorney-in-fact by Tenant in the Lease to execute,
deliver and record a notice of termination of this Memorandum.

 

IN WITNESS WHEREOF this Memorandum of Lease has been duly executed as of the day
and year first above written.

 

WITNESS:

WE APP SEAFORD LLC, a Delaware limited liability company

 

 

 

 

 

Name:

By:

 

 

 

Name:

 

 

Title:

 

 

WITNESS:

PATHMARK STORES, INC., a Delaware corporation

 

 

 

 

 

Name: Craig H. Feldman

By:

 

 

Name:

Christopher W. McGarry

 

Title:

Vice President and Secretary

 

239

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMISED PREMISES

 

240

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE LAND

 

241

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this            day of November 2010, before me, the undersigned notary
public, personally appeared                                                 ,
proved to me through satisfactory evidence of identification, which was a
[current driver’s license] [a current U.S. passport] [my personal knowledge], to
be the person whose name is signed on the preceding instrument and acknowledged
the foregoing instrument to be his/her free act and deed
as                                   of WE APP Seaford LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF NEW JERSEY)

 

SS

 

COUNTY OF BERGEN)

 

 

ON THIS           day of November, 2010, before me, the subscriber, personally
came Christopher W. McGarry, to me known, who being by me duly sworn, did depose
and say that he is the Vice President and Secretary of Pathmark Stores, Inc.,
the corporation described in and which executed the within instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Board of Directors
of said corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

242

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY

 

WHEREAS, Pathmark Stores, Inc., a Delaware corporation (“Tenant”) desires to
enter into a certain lease (“Lease”) of even date concerning Demised Premises
known as 4055 Merrick Road, Seaford, New York, with WE APP SEAFORD LLC, a
Delaware limited liability company (“Landlord”). (Terms used herein and not
otherwise defined will have the meaning given in the Lease.)

 

WHEREAS, as an inducement to entering into the Lease Landlord has required that
the undersigned The Great Atlantic & Pacific Tea Company, Inc. (“Guarantor”)
unconditionally guarantees the performance of all obligations of Tenant under
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.              Guarantor unconditionally and absolutely guarantees to Landlord
(which shall include its legal representatives, successors and assigns) the due
and punctual performance of each and all of the Tenant’s obligations under or
related to the Lease, including the timely payment of all sums due therein.
Tenant’s obligations hereby guaranteed include, without limitation, those
arising under amendments or modifications to the Lease hereafter entered into by
Tenant and Landlord, all of which shall be so guaranteed even though Guarantor
hereafter does not consent to or approve the same (Guarantor hereby waiving all
rights of consent or approval with respect to such amendments or modifications).

 

2.              Guarantor waives presentment for payment or performance, notice
of nonpayment or performance, notice of default, demand, protest or notice or
acceptance of this Guaranty, any rights Guarantor may have by reason of any
forbearance, modification, amendment, extension or any indulgence whatsoever
that Landlord may grant or to which Landlord and the Tenant may agree with
respect to the Lease, any and all notice of every kind to which Guarantor might
otherwise be entitled with respect to the incurring of any further obligation or
liability by Tenant to Landlord, demand for payment, the presentment of any
instrument for payment, the protest or nonpayment thereof and any and all
defenses whatsoever excepting only Tenant’s performance as required by the terms
of the Lease. Guarantor also waives, unless and until all of the obligations of
Tenant are fully paid and performed, any right to be subrogated in whole or in
part to any right or claim of Landlord against Tenant and any right to require
the marshalling of any assets of the Tenant, which right of subrogation or
marshalling might otherwise arise from any partial payment by the Guarantor. It
is expressly understood and agreed that Guarantor’s liability hereunder shall be
unaffected by (i) any amendment or modification whatsoever of the provisions of
the Lease, (ii) any extension of time for performance under the Lease, (iii) any
delay by Landlord in exercising any right under the Lease or this Guaranty (none
of which shall ever operate as a waiver of such right), or (iv) the release of
Tenant or any other guarantor from performance or observance of any of the
agreements or conditions contained in the Lease by operation of law or
otherwise, whether made with or without notice to Guarantor, including without
limitation any impairment, modification, change, release, rejection,
disaffirmance, or limitation of the liability of Tenant, or any other guarantor
of the Lease, of their estate in

 

243

--------------------------------------------------------------------------------


 

EXHIBIT F

 

bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other similar or insolvency statute,
or from the decision of any court. Guarantor covenants that Guarantor will cause
Tenant to maintain and preserve the enforceability of the Lease, as the same may
hereafter be modified or amended, and will not permit it to take or to fail to
take action of any kind the taking of which or the failure to take might be the
basis for a claim that Guarantor has any defense to its obligation hereunder
other than timely performance in full of the Lease in accordance with its terms.
The joint and several liability of Guarantor hereunder shall exist irrespective
of the validity or enforceability of the Lease.

 

3.              This shall be an agreement of suretyship as well as of guaranty,
and Landlord, without being required to proceed first against Tenant or any
other person or entity, may proceed directly against Guarantor whenever Tenant
fails to make any payment due or fails to perform any obligation now or
hereafter owed to Landlord without first resorting to or exhausting any other
remedy and without first having recourse to the Lease; provided, however, that
nothing herein contained shall prevent Landlord from suing on the Lease with or
without making Guarantor a party to the suit or from exercising any other rights
thereunder and if such suit, or other remedy, is availed of, only the net
proceeds therefrom, after deduction of all Landlord’s Costs of Collection
(defined below) shall be applied in reduction of the amount then due on this
Guaranty.

 

4.              Guarantor agrees to pay to Landlord, on demand, all costs and
expenses, including reasonable attorneys’ fees and litigation expenses, which
Landlord may incur in the enforcement of Tenant’s obligations under the Lease or
the liability of Guarantor hereunder (“Costs of Collection”). “Costs of
Collection” includes, without limitation, all out of pocket expenses incurred by
the Landlord’s attorneys and all costs incurred by Landlord including, without
limitation, costs and expenses associated with travel on behalf of Landlord,
which costs and expenses are related to or in respect of Landlord’s efforts to
collect and/or to enforce any of the obligations and/or to enforce any of its
rights, remedies or powers against or in respect of either or both Tenant or
Guarantor (whether or not suit is instituted in connection with such efforts).

 

5. Guarantor represents and warrants to Landlord that (i) it has either examined
the Lease or has had an opportunity to examine the Lease and has waived the
right to examine; (ii) that it (and the individual acting on its behalf) has the
full power, authority and legal right to execute and deliver this Guaranty;
(iii) that this Guaranty is a binding legal obligation and is fully enforceable
against Guarantor in accordance with its terms; (iv) that there is no action or
proceeding pending or, to its knowledge, threatened against Guarantor before any
court or administrative agency which might result in any material adverse change
in its business or condition or in its assets; (v) that neither the execution
nor delivery of this Guaranty nor fulfillment of nor compliance with the terms
and provisions thereof will constitute a default under or result in the creation
of any lien, charge or encumbrance upon any property or assets of Guarantor
under any agreement or instrument to which it is now a party or by which
Guarantor may be bound; and (vi) that Guarantor is the sole owner of all the
common stock of Tenant and expects to derive financial benefit from the Lease.

 

244

--------------------------------------------------------------------------------


 

6.              This Agreement shall be binding upon Guarantor and its legal
representatives, successors and assigns, and shall inure to the benefit of
Landlord and its legal representatives, successors and assigns, and is
irrevocable until released in writing by Landlord. Each and every right, remedy
and power hereby granted to Landlord or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Landlord at any time and from time to time. The validity, construction and
performance of this Guaranty shall be governed by the laws of the State where
the Demised Premises are located (the “State”), without regard to conflict of
law principles. If any clause or provision of this Guaranty should be held
illegal or invalid by any court, the invalidity of such clause or provisions
shall not affect any of the remaining clauses or provisions hereof. In case any
agreement or obligation contained in this Guaranty should be held to be in
violation of law, then such agreement or obligation shall be deemed to be the
agreement or obligation of the Guarantor, as the case may be, to the full extent
permitted by law. Each and every default hereunder or under the Lease shall give
rise to a separate cause of action hereunder. The obligations and liabilities of
hereunder shall be joint and several with any other guarantees given to Landlord
in connection with the Lease. This Guaranty may be amended only by instrument in
writing executed and delivered by both Landlord and Tenant. The provisions of
this Guaranty shall bind Guarantor and its respective successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns. This
Guaranty and all consents, notices, approvals and all other documents relating
hereto may be reproduced by photographic, microfilm, microfiche or other
reproduction process and the originals thereof may be destroyed; and each party
agrees that any reproductions shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not reproduction was made in the regular course
of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence.

 

7.              Guarantor consents to and agrees that the courts of the State
shall have personal jurisdiction over Guarantor for any action brought on this
Guaranty including the right to grant judgment against Guarantor personally
together with interest on any judgment obtained by Landlord at the interest rate
set forth in the Lease for late payments (but if the same shall be unlawful for
any reason, then at the highest permissible interest rate). Guarantor further
agrees and consents that venue, if any, for any such action shall be as set
forth in the Lease. Guarantor waives and relinquishes any and all rights to
removal of any such action to any other court. Guarantor also waives trial by
jury in any judicial proceeding involving any matter in any way arising out of
or relating to this Guaranty or the Lease.

 

8. Any notice, communication, request or other document or demand made under
this Guaranty shall be in writing and shall be deemed given at the earlier of
(i) the date received or (ii) three (3) business days after the date deposited
in a United States Postal Service Depository, postage prepaid first class
certified or registered mail, return receipt requested, addressed to Guarantor
or Landlord, as the case may be, at the respective addresses set forth opposite
their names below:

 

245

--------------------------------------------------------------------------------


 

Landlord:

 

WE APP Seaford LLC

c/o Winstanley Enterprises, LLC

150 Baker Avenue Extension, Suite 303

Concord, MA 01742

Attn. Adam Winstanley

 

with a copy similarly sent to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attention: Daniel A. Taylor, Esq. or Primo Fontana, Esq.

 

Guarantor:

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: Senior Vice President of Real Estate

 

with a copy similarly sent to

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: General Counsel

 

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
November         , 2010.

 

WITNESS:

 

THE GREAT ATLANTIC & PACIFIC

 

 

TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

 

Name: Christopher W. McGarry

 

 

 

Title: Senior Vice President

 

246

--------------------------------------------------------------------------------


 

INSURANCE

 

This Exhibit G shall be incorporated into the Lease, and where terms of this
Exhibit conflict with these terms within the Lease, the terms of this
Exhibit shall prevail and govern the Lease.

 

1.              INSURANCE.

 

A. Coverage. Tenant shall purchase and maintain insurance during the entire Term
of the Lease and any period Tenant (or any party claiming by, through or under
Tenant) occupies any portion of the Demised Premises, for the benefit of the
Tenant and Landlord (as their interest may appear) with terms and coverages
reasonably satisfactory to Landlord, and with insurers having a minimum A.M.
Best rating of at least A/X, and with such increases in limits as Landlord may
from time to time reasonably request, but initially Tenant shall maintain the
following coverages in the following amounts:

 

(1)             Commercial General Liability Insurance naming Landlord,
Landlord’s management, leasing and development agents and Landlord’s
mortgagee(s) from time to time as additional insureds, with coverage for
premises/operations, personal and advertising injury, products/completed
operations and contractual liability with combined single limits of liability of
not less than $1,000,000 for bodily injury and property damage per occurrence
and not less than 2,000,000 in the aggregate and excess liability insurance with
a limit not less than $20,000,000 per occurrence and aggregate. Notwithstanding
anything to the contrary contained herein, Tenant’s obligation to maintain
general liability insurance may be satisfied through a program of self-insurance
whereby Tenant self-insures the first $3,000,000.00 per claim as long as the
program is supported by an A-rated insurance company and its third party
administrator.

 

(2)             Property insurance covering property damage and business
interruption for the entire Demised Premises. Covered property shall include the
Building, boilers and machinery, all tenant improvements, office furniture,
trade fixtures, office equipment, merchandise and all other items Tenant’s
property on the Demised Premises. Such insurance shall name Landlord and Fee
Mortgagee(s) from time to time as additional loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including but not limited to the perils of fire, extended coverage,
windstorm, vandalism, malicious mischief, terrorism, sprinkler leakage, flood,
windstorm and earthquake, for the full replacement cost value of the covered
items and other endorsements as Landlord shall reasonably request from time to
time and in amounts that meet any co insurance clause of the policies of
insurance with a deductible amount not to exceed $750,000. Such insurance shall
include rent continuation coverage of no less than twelve (12) months. Such
policy or policies shall provide that the proceeds of any loss shall be payable
to Landlord and Tenant and to the holder (as its interest may appear) of any Fee
Mortgage to which this Lease is subordinate so long as such holder and future
holders of such Fee Mortgage are obligated to apply proceeds of insurance in the
manner provided for in this Lease.

 

247

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(3)             Workers’ Compensation Insurance and Employers Liability
Insurance with statutory limits and automobile liability insurance (coverage
must include owned, leased, hired and non owned vehicles) with a limit of at
least $1,000,000 Combined Single Limit-Bodily Injury & Property Damage.

 

(4)             Tenant shall purchase or shall cause each Tenant contractor
performing work on the Demised Premises to carry insurance protecting against
claims set forth below which may arise out of or result from the contractor’s
operations on the Premises and naming Landlord, Landlord’s management, leasing
and development agents as additional insureds for Premises Operations and
Completed Operations. Waiver of Subrogation to apply under all policies.

 

(1)           claims under workers’ or workmen’s compensation, disability
benefit and other similar employee benefit acts—in amounts as required by law;

 

(2)           claims for damages because of bodily injury, occupational sickness
or disease, or death of his employees or any other person and other personal
injury and motor vehicle liability — Public Liability - Single Limit (Combined)
Per Occurrence. Bodily Injury/Property Damage $1,000,000 w/ $2,000,000
General/Completed Operations Aggregate. Automobile Liability - Single Limit
(Combined) Per Occurrence Bodily Injury and Property Damage $1,000,000. Excess
Liability Umbrella covering all above items $5,000,000 per Occurrence; and

 

(3) claims for damages, other than the work of the contractor itself, because of
injury to or destruction of tangible property, including loss of use resulting
therefrom — $1,000,000 per occurrence.

 

Tenant shall, prior to the commencement of the Term and on each anniversary of
the renewal date thereof, furnish to Landlord certificate(s) evidencing such
coverage, which certificate(s) shall state that such insurance coverage may not
be canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant. The insurance maintained by Tenant shall be deemed to be primary
insurance and any insurance maintained by Landlord (acknowledging that Landlord
has no obligation to maintain any insurance) shall be deemed secondary thereto.
On all liability insurance Landlord, (and if requested, Landlord’s Fee
Mortgagees and Landlord’s management, leasing and development agents shall be
named as additional insureds with such coverage to be primary. Tenant agrees
from time to time to deliver true and complete copies of all policies to
Landlord upon request.

 

248

--------------------------------------------------------------------------------


 

PERCENTAGE RENT

 

If any Percentage Rent Event occurs as described in Section 5(E) of the Lease,
then the following provisions shall immediately take effect, shall become a part
of the Lease for the remainder of the Term and Tenant shall, in addition to all
other rent provided for in the Lease, also pay Percentage Rent to Landlord in
accordance with the following:

 

Section 5(E) Percentage Rent

 

5(E)(1) Percentage Rent - General Covenant. As used in this Section 5(E) the
following terms have these meanings:

 

“Percentage Rent Rate” means one percent (1%) of Excess Gross Sales.

“Excess Gross Sales” means Gross Sales above the Gross Sales Benchmark.

“Gross Sales” has the meaning given below in Section 5 (E)(2).

“Gross Sales Benchmark” means $51,500,000.00, which amount is increased by five
(5%) every five years at the same time Fixed Annual Rent increases under
Section 5 (A) of the Lease.

 

Tenant covenants and agrees to pay to Landlord, as Additional Rent, the amount,
if any, of Tenant’s Excess Gross Sales during any calendar month or part thereof
during the Term, multiplied by the Percentage Rent Rate (“Percentage Rent”).
(For any period less than a full calendar month the Excess Gross Sales and the
Gross Sales Benchmark shall be prorated.) Such amounts payable hereunder are
referred to as “Percentage Rent” and are also included in the term “Additional
Rent.”

 

5 (E)(2) Gross Sales - Definition. “Gross Sales” means the total amount in
dollars of the actual price charged (including finance charges), by Tenant and
any sublease, assignee, licensee or other person conducting sales from or with
respect to the Demised Premises, whether for cash or on credit, for all sales of
merchandise, food, beverages, services, gift or merchandise certificates, and
all other receipts of business conducted at, in, on, about or from the Premises,
including, but not limited to, all mail or telephone orders, all internet sales,
and all catalog sales and all home delivery sales received or filled at, from or
with respect to the Premises, and including all deposits not refunded to
purchasers, all orders taken in, from or with respect to the Premises, whether
or not such orders are filled elsewhere, receipts of sales through any vending
machine or other coin or token operated device or otherwise at, in, on, about,
from or with respect to the Premises, and sales and receipts occurring or
arising as a result of solicitation off the Premises conducted by personnel
operating from or reporting to, or under the supervision of any employee of
Tenant located at the Demised Premises. Gross Sales shall not, however, include
any separately stated sums collected and remitted for any retail sales tax or
retail excise tax imposed by any duly constituted governmental authority, nor
shall they include any exchange of goods or merchandise between the stores of
Tenant where such exchange of goods or merchandise is made solely for the
convenient operation of the business of Tenant and neither for the purpose of
consummating a sale which has theretofore been made at, in, on, about or from
the Premises nor for the purpose of depriving Landlord of the benefits of a sale
which otherwise

 

249

--------------------------------------------------------------------------------


 

EXHIBIT H

 

would be made at, in, on, about, from or with respect to the Premises, nor the
amount of any cash or credit refund made upon any sale where the merchandise
sold, or some part thereof, is thereafter returned by the purchaser and accepted
by Tenant, nor sales of fixtures which are not a part of Tenant’s stock in
trade. Each sale upon installment, credit or layaway shall be treated as a sale
for the full price in the month during which such sale shall be made,
irrespective of the time when Tenant shall receive payments from its customers,
and no deduction shall be allowed for uncollectible payment by customer or
uncollected or uncollectible credit accounts.

 

5(E)(3) Records and Reporting of Gross Sales. Tenant shall utilize, and cause to
be utilized, cash registers equipped with consecutive serialized tapes and/or
such other devices for recording sales as are normally used in Tenant’s type of
business to record all sales and Tenant shall keep for at least 36 months after
expiration of each calendar year or part thereof during the Term, full, true and
accurate books of account and records (“books”) conforming to generally accepted
accounting principles showing all Gross Sales transacted at, in, from and upon
the Premises for such calendar year or part thereof, including all tax reports,
dated cash register tapes, sales slips, sales checks, sales books, bank deposit
records and other supporting data. Such books shall be kept on the Premises
during the Term. Within fifteen (15) days after the end of each calendar month
or portion thereof included in the Term, Tenant shall furnish to Landlord a
statement of Gross Sales transacted during such previous month or portion
thereof; and on or before each February 1 included in the Term and within thirty
(30) days after the end of the Term Tenant shall furnish to Landlord a statement
(the “Annual Statement”) certified by an independent public accountant of Gross
Sales itemized on a calendar month by calendar month basis transacted during the
preceding calendar year or part thereof. In the event of Tenant’s failure to
furnish any statement of Gross Sales required hereunder, in addition to all
other remedies afforded it under this Lease, Landlord shall be entitled to have
an accountant of Landlord’s selection conduct an audit of Tenant’s books for
such period or periods for which Tenant has failed to furnish such statements.
Such audit shall be at Tenant’s expense and Tenant shall promptly reimburse
Landlord for the costs of such audit. All such costs shall be deemed additional
charges. Notwithstanding the foregoing, Landlord shall have the right from time
to time by its accountants or representatives to audit all statements of Gross
Sales and in connection with such audits to examine all of Tenant’s books
(including all supporting data and any other records from which Gross Sales may
be tested or determined) of Gross Sales; and Tenant shall make all books readily
available for such examination. Failure of Tenant to make all books readily
available for such examination shall be deemed a default under this Lease; and
in addition to all other remedies afforded it under this Lease, Tenant shall
promptly reimburse Landlord for the costs of such audit. All such costs shall be
deemed additional charges. If any such audit discloses that the actual Gross
Sales for any month transacted by Tenant exceed those reported by more than two
percent, Tenant shall forthwith pay to Landlord the cost of such audit and
examination together with any additional Percentage Rent payable to Landlord.
Any information obtained by Landlord pursuant to the provisions of this
Section shall be treated as confidential, except in any litigation or
arbitration proceedings between the parties, and, except further, that Landlord
may disclose such information to existing Lenders and to prospective buyers and
lenders.

 

5 (E)(4) Payment. On or before the 15th day after the expiration of each full or
partial calendar month included in the Term, Tenant shall pay all Percentage
Rent due for such prior

 

250

--------------------------------------------------------------------------------


 

month to Landlord without demand, provided that if such amount exceeds the
Percentage Rent that would be payable with respect to such month if Percentage
Rent were calculated on the basis of Gross Sales for all months elapsed in the
then current calendar year, Tenant shall not be required to pay any amount on
account of such month unless and until such amount shall later be payable as
part of the annual adjustment. Upon receipt by Landlord of each Annual Statement
of Gross Sales there shall be an adjustment between Landlord and Tenant to the
end that Landlord shall receive the exact amount of Percentage Rent due
hereunder. Any overpayments by Tenant hereunder shall be credited against the
next payments due under this Section. Any underpayments by Tenant shall be
immediately due and payable. With respect to the calendar year in which the Term
ends, the adjustments shall be prorated for the portion of the calendar year
included in the Term.

 

251

--------------------------------------------------------------------------------

 


 

EXHIBIT I

 

LOCAL LAW ADDENDUM

 

(Attached)

 

252

--------------------------------------------------------------------------------


 

Lease Addendum (NY)

 

This Lease Addendum (“Addendum”) is supplemental to and made a part of that
certain Lease dated as of November     , 2010 (the “Lease”) by and between WE
APP Seaford LLC (“Landlord”) and Pathmark Stores, Inc. (“Tenant”). Capitalized
terms used in this Addendum without definition shall have the meanings set forth
in the Lease. This Addendum is to be construed as supplemental to, and part of,
the Lease. In the event of any inconsistency between the Lease and this
Addendum, the terms and provisions of this Addendum shall prevail.

 

Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

 

1.              Construction Lien. Nothing in the Lease shall be deemed to
constitute Landlord’s consent or request, express or implied, by inference or
otherwise: (a) to any contractor, subcontractor, laborer, or material supplier
for the performance of any labor or the furnishing of any materials for any
improvement, alteration or repair of the Demised Premises; or (b) to subject the
Demised Premises to any mechanic’s lien.

 

2.              Maintenance of Property.

 

A.            To the extent the Lease requires Tenant to maintain or repair any
sidewalk, Tenant shall perform all obligations of Landlord (and shall indemnify
Landlord in the manner provided in the Lease against any liability of Landlord
arising) under New York City Administrative Code §2-710 and -711.

 

B.            Tenant shall not clean any window in or about the Demised Premises
(or require, permit, suffer, or allow any window to be cleaned) from the outside
in violation of New York Labor Law §202.

 

3.              Landlord’s Remedies.

 

A.            Notwithstanding anything to the contrary in New York Real Property
Actions and Proceedings Law (N.Y. RPAPL) §711(2) or any other applicable law or
rule of procedure, Landlord’s acceptance of any partial payment on account of
rent, even if such payment has been acknowledged or receipted for in writing,
shall not be deemed to constitute Landlord’s “express consent in writing to
permit Tenant to continue in possession” as referred to in N.Y. RPAPL
§711(2) unless Landlord’s written acceptance expressly states that: “Landlord
consents to Tenant’s remaining in possession notwithstanding nonpayment of
rent.” Any such part payment shall merely constitute a payment on account and
nothing more, and shall not limit any rights or remedies of Landlord.

 

B.            Tenant expressly waives and releases, for itself and for any
person claiming by, through or under Tenant, any rights that Tenant or such
person may have under New York civil practice law and rules §220 1 (or any other
law or rule of procedure, including any provisions of the New York real property
actions and proceedings law), in connection with any holdover proceedings or
other action or proceeding regarding this Lease, Tenant’s rights as a tenant of
the Building, or Tenant’s possession of the Demised Premises.

 

253

--------------------------------------------------------------------------------


 

4.              Casualty. The provisions of Article 26 of this Lease on
destruction shall be deemed an express agreement as to damage or destruction of
the Demised Premises by fire or other casualty. New York Real Property Law §227
(and any similar or successor statute), providing for such a contingency in the
absence of an express agreement, shall have no application.

 

5.              Redemption. Tenant specifically waives the right of redemption
provided for in New York Real Property Actions and Proceedings Law §761, and any
similar or successor statute.

 

6.              Landmarks. Tenant acknowledges and agrees that it shall not seek
or support a landmark designation, unless such landmark designation is
specifically sought by Landlord, pursuant to the New York City Administrative
Code §25-322 for the Demised Premises or any part of the Building.

 

7.              Zoning Lot. Tenant acknowledges that Tenant has no rights to or
interest in any development rights, “air rights,” rights to construct additional
floor area, or comparable rights appurtenant to the Demised Premises. Tenant
consents, without further consideration, to Landlord’s utilization or transfer
of such rights in any manner. Tenant shall promptly execute and deliver any
instruments that Landlord may reasonably request, including without limitation,
instruments merging zoning lots, or waiving Tenant’s right to join in such
instruments, to evidence such acknowledgment and consent. The provisions of this
paragraph are and shall be deemed to be and shall be construed as Tenant’s
express waiver and release of any interest Tenant may have as a “party in
interest” (as defined under the definition of “Zoning Lot” in §12- 10 of the New
York City Zoning Resolution or any similar or successor statute) in the Demised
Premises.

 

254

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Confidentiality Agreement

 

(Attached)

 

255

--------------------------------------------------------------------------------


 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as of
                  , 2010 (the “Effective Date”) by and between [TENANT], a
                            , having an address at
                                            (“Company”) and                    ,
a                          , having an address at                      
(“Disclosee”).

 

In connection with Disclosee’s interest in obtaining information concerning the
business of Company, Company is furnishing or has furnished Disclosee with
certain written information concerning Company’s gross sales that is either
non-public, confidential or proprietary in nature. This information furnished to
Disclosee or its affiliates, agents, representatives or employees
(“Representatives”), together with analyses, compilations, forecasts, studies or
other documents prepared by Disclosee or its Representatives that contain or
otherwise reflect such information is hereinafter referred to as the
“Information.” In consideration of Company furnishing Disclosee with the
Information, Disclosee agrees that:

 

1.             The Information is Company’s property and will be kept
confidential and shall not, without Company’s prior written consent, be
disclosed by Disclosee or Representatives in any manner whatsoever, in whole or
in part, and shall not be used by Disclosee or its Representatives in any manner
to compete with the business of Company. Moreover, Disclosee may reveal the
Information only to its Representatives who need to know the Information, are
informed by Disclosee of the confidential nature of the Information and who
shall agree to act in accordance with the terms and conditions of this
Agreement. Disclosee shall be responsible for any breach of this Agreement by
its Representatives.

 

2.             The term Information shall not include such portions of the
Information which (i) are or become generally available to the public other than
as a result of a disclosure by Disclosee or its Representatives, or (ii) become
available to Disclosee on a non-confidential basis from a source (other than
Company or its Representatives) that is not prohibited from disclosing such
Information to Disclosee by a legal, contractual or fiduciary obligation to
Company; or (iii) must be disclosed in order to comply with any applicable law,
order, regulation or ruling; (iv) is already known to Disclosee or its
Representatives or is already in its or their possession prior to disclosure by
Company hereunder, or (v) is independently developed by Disclosee or its
Representatives without reference to the Information.

 

3.             In the event that Disclosee or anyone to whom Disclosee transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, Disclosee will provide Company with prompt notice so
that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that Company waives
compliance with the provisions of this Agreement, Disclosee will furnish only
that portion of the Information that Disclosee is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information.

 

4.             Disclosee acknowledges that remedies at law may be inadequate or
protect against breach of this Agreement, and Disclosee hereby in advance agrees
that Company may seek injunctive relief without proof of actual damages. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without regard to conflict of law principles. The exclusive
jurisdiction for any disputes concerning this Agreement shall be the Superior
Court of New Jersey,

 

256

--------------------------------------------------------------------------------


 

Bergen County, and the parties hereby submit to such jurisdiction and waive all
defenses relating to jurisdiction, venue and forum non convenience.

 

5.             Disclosee hereby defends, indemnifies and holds harmless Company
and its Representatives and their respective successors and assigns against and
from any loss, liability or expense, including attorney’s fees, arising out of
any uncured breach by Disclosee or by its Representatives of any of the terms of
this Agreement

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute the same
Agreement. A facsimile, email, pdf or electronic signature shall be deemed an
original signature.

 

[SIGNATURE PAGE FOLLOWS]

 

257

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

COMPANY:

 

 

 

[TENANT], a

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DISCLOSEE:

 

 

 

 

 

, a

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

258

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

LEASE FORM FOR BALDWIN, NY

 

259

--------------------------------------------------------------------------------


 

KEY NO:

 

LEASE

 

BY AND BETWEEN

 

WE APP BALDWIN LLC,
LANDLORD

 

AND

 

PATHMARK STORES, INC.,
TENANT

 

DEMISED PREMISES

 

AT

 

1764 GRAND AVENUE, BALDWIN, NEW YORK

 

260

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

EXHIBITS

1

 

 

 

2.

DEMISED PREMISES

1

 

 

 

3.

TERM

2

 

 

 

4.

RENEWAL PERIODS

2

 

 

 

5.

RENT

3

 

 

 

6.

USE AND OCCUPANCY

5

 

 

 

7.

TAXES

7

 

 

 

8.

SIGNAGE

8

 

 

 

9.

TRUE LEASE

9

 

 

 

10.

REPAIRS

9

 

 

 

11.

INSURANCE

9

 

 

 

12.

REQUIREMENTS OF LAW AND FIRE INSURANCE

10

 

 

 

13.

ALTERATIONS

10

 

 

 

14.

ACCESS TO DEMISED PREMISES

11

 

 

 

15.

UTILITIES

11

 

 

 

16.

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT

11

 

 

 

17.

TRADE FIXTURES

12

 

 

 

18.

ASSIGNMENT.

13

 

 

 

19.

TITLE AND AUTHORITY

14

 

 

 

20.

QUIET ENJOYMENT

15

 

 

 

21.

UNAVOIDABLE DELAYS

15

 

 

 

22.

END OF TERM

15

 

 

 

23.

LANDLORD’S DEFAULT

16

 

 

 

24.

ADDITIONAL CHARGES

16

 

 

 

25.

TENANT’S DEFAULT

16

 

 

 

26.

DESTRUCTION

19

 

 

 

27.

EMINENT DOMAIN

20

 

 

 

28.

THIRD PARTY LITIGATION

21

 

 

 

29.

WAIVER OF DISTRAINT

21

 

 

 

30.

ESTOPPEL CERTIFICATES

21

 

 

 

31.

NOTICES

21

 

261

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

32.

BROKER

22

 

 

 

33.

LIENS

22

 

 

 

34.

DEFINITION OF LANDLORD

22

 

 

 

35.

ADJOINING OR ADJACENT PROPERTY

22

 

 

 

36.

ENVIRONMENTAL LAWS

23

 

 

 

37.

LEASEHOLD MORTGAGE

24

 

 

 

38.

INDEMNITY

26

 

 

 

39.

LIMITATION OF LANDLORD’S LIABILITY

26

 

 

 

40.

BOOKS AND RECORDS

27

 

 

 

41.

SATELLITE DISH

27

 

 

 

42.

NO PRESUMPTION AGAINST DRAFTER

27

 

 

 

43.

SUCCESSORS AND ASSIGNS; AFFILIATES

27

 

 

 

44.

CAPTIONS

27

 

 

 

45.

INVALIDITY OF CERTAIN PROVISIONS

27

 

 

 

46.

CHOICE OF LAW/JURISDICTION

28

 

 

 

47.

NO WAIVER

28

 

 

 

48.

ATTORNEY’S FEES

28

 

 

 

49.

WAIVER OF TRIAL BY JURY

28

 

 

 

50.

MISCELLANEOUS

28

 

 

 

51.

COUNTERPARTS

29

 

 

 

52.

INCORPORATION OF STATE LAW PROVISIONS

29

 

262

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of November           2010 (the “Effective
Date”), by and between WE APP BALDWIN LLC, a Delaware limited liability company
with an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue Extension,
Suite 303 Concord, Massachusetts 01742 Attn: Adam Winstanley (hereinafter called
“Landlord”), and PATHMARK STORES, INC., a Delaware corporation, having an office
at 2 Paragon Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).
This Lease is guaranteed by The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (“Guarantor”) pursuant to a guaranty of even date herewith
(as the same may be amended, supplemented or modified from time to time, the
“Guaranty”).

 

WITNESSETH:

 

Landlord and Tenant covenant and agree as follows:

 

1.           EXHIBITS. The following Exhibits are annexed hereto and made a part
hereof:

 

A.              Exhibit A, Site Plan of the Demised Premises;

 

B.              Exhibit B1, Legal Description of the Land;

 

C.              Exhibit B2, Existing Encumbrances on Land

 

D.              Exhibit C, Remedial Work

 

E.              Exhibit D, Form of Subordination, Non-Disturbance and Attornment
Agreement;

 

F.              Exhibit E, Memorandum of Lease;

 

G.              Exhibit F, Form of Guaranty;

 

H.             Exhibit G, Insurance Requirements;

 

I.               Exhibit H, Percentage Rent;

 

J.               Exhibit I, Local Law Addendum; and

 

K.             Exhibit J, Confidentiality Agreement.

 

2.           DEMISED PREMISES.

 

A. Landlord hereby leases to Tenant and Tenant hereby takes from Landlord that
certain parcel of land (hereinafter called “Land”) commonly known as 1764 Grand
Avenue, Baldwin, New York and more particularly described on Exhibit B1 and the
buildings and other improvements now or hereafter erected on the Land together
with the benefit of and subject to any and all easements, appurtenances, rights
and privileges and other matters of record now or hereafter arising including
those described in Exhibit B2. The land is currently improved by an

 

263

--------------------------------------------------------------------------------


 

existing building consisting of approximately 51,798 square feet of space (the
“Building”), as more particularly shown on the Site Plan attached hereto as
Exhibit A. The Building and any other buildings and improvements now or
hereafter erected on the Land shall be hereinafter called “Improvements.” The
Land and any Improvements are hereinafter collectively called the “Demised
Premises.”

 

B. Tenant or its Affiliates owned or leased the Demised Premises prior to their
being purchased by Landlord. Landlord shall have no obligation or risk
whatsoever with respect to the condition of the Demised Premises, Tenant taking
the Demised Premises “AS IS, WHERE IS, WITH ALL FAULTS”. Tenant acknowledges
that it has had full opportunity to inspect the Demised Premises with
engineering and other consultants of its choice. Tenant’s commencing possession
under this Lease shall be deemed an acknowledgment that the condition of the
Demised Premises is satisfactory. Tenant further acknowledges that neither
Landlord nor any person acting under Landlord has made or implied any
representations or warranties whatsoever concerning the Demised Premises, their
condition or this Lease except as set forth in Section 19.

 

3.           TERM.

 

A.              The term of this Lease (“Term”) shall commence (the
“Commencement Date”) on the Effective Date and shall continue to and include the
date (the “Expiration Date”) that is twenty (20) years after the day before the
Commencement Date if the Commencement Date is the first day of a month, or
twenty (20) years after the last day of the month in which the Commencement Date
occurs if the Commencement Date is not the first day of a month.

 

B.              The term “Lease Year” shall mean the following: the first Lease
Year shall be the 12 month period commencing on the Commencement Date if the
Commencement Date is the first day of a month, or on the first day of the month
immediately following the month in which the Commencement Date occurs if the
Commencement Date is not the first day of a month; and each succeeding 12 month
period thereafter shall be a Lease Year.

 

4. RENEWAL PERIODS. Tenant shall have the right and option to extend the Term of
this Lease from the date upon which it would otherwise expire for ten
(10) separate consecutive renewal periods of five (5) years each (each such
period being hereinafter called a “Renewal Period”) upon the same terms and
conditions as are herein set forth except the rent for such Renewal Period shall
be as provided in Section 5 below; provided, however, that at the time of so
electing to extend and also at the time any Renewal Period commences Tenant is
not in default beyond any applicable notice and cure period, and this Lease is
then in full force and effect. If Tenant fails timely so to exercise its option
for any Renewal Period, time being of the essence, Tenant shall have no further
extension rights hereunder. All references to the Term shall mean the Initial
Term as it may be extended by any Renewal Period. If Tenant elects to exercise
any one or more of said options to renew, it shall do so by giving written
notice (“Renewal Notice”) of such election to Landlord at any time during the
term of this Lease (including any Renewal Periods) on or before the date which
is three hundred sixty five (365) days before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed by the
exercise of such option or options. If Tenant elects to exercise any one or more
of said options to renew by serving a Renewal Notice in accordance with the
foregoing, the

 

264

--------------------------------------------------------------------------------


 

Term of this Lease shall be automatically extended for the Renewal
Period(s) covered by the Renewal Notice without execution of an extension or
renewal lease. If Tenant shall not have given notice of such election to
Landlord by such date in respect of any Renewal Period, Landlord shall (unless
notice shall have been given as hereinafter specifically permitted) give notice
to Tenant that Tenant has failed to give notice of such election to Landlord
(hereinafter called the “Option Notice”). Tenant’s time to give notice of such
election shall continue until the date which is sixty (60) days after receipt of
the Option Notice. Landlord shall not give the Option Notice prior to the date
which is four hundred twenty-five (425) days before the Expiration Date. If
Landlord shall not have given the Option Notice prior to the date which is four
hundred twenty-five (425) days before the beginning of the next succeeding
Renewal Period, the term of this Lease shall be extended beyond the Expiration
Date to the date which is four hundred twenty-five (425) days after the date on
which the Option Notice is given by Landlord.

 

5.           RENT.

 

A. Beginning on the Commencement Date and continuing throughout the Term, Tenant
covenants and agrees to pay Landlord for the Demised Premises, without previous
demand therefor, fixed annual rent (“Fixed Annual Rent”) as follows:

 

Lease Year

 

Fixed Annual Rent

 

Fixed Monthly Rent

 

1-5

 

$

1,450,344.00

 

$

120,862.00

 

 

 

 

 

 

 

6-10

 

$

1,522,861.20

 

$

126,905.10

 

 

 

 

 

 

 

11-15

 

$

1,599,004.26

 

$

133,250.36

 

 

 

 

 

 

 

16-20

 

$

1,678,954.47

 

$

139,912.87

 

 

 

 

 

 

 

First Renewal Period

 

 

 

 

 

21-25

 

$

1,762,902.20

 

$

146,908.52

 

 

 

 

 

 

 

Second Renewal Period

 

 

 

 

 

26-30

 

$

1,851,047.31

 

$

154,253.94

 

 

 

 

 

 

 

Third Renewal Period

 

 

 

 

 

31-35

 

$

1,943,599.67

 

$

161,966.64

 

 

 

 

 

 

 

Fourth Renewal Period

 

 

 

 

 

36-40

 

$

2,040,779.66

 

$

170,064.97

 

 

 

 

 

 

 

Fifth Renewal Period

 

 

 

 

 

41-45

 

$

2,142,818.64

 

$

178,568.22

 

 

 

 

 

 

 

Sixth Renewal Period

 

 

 

 

 

46-50

 

$

2,249,959.57

 

$

187,496.63

 

 

265

--------------------------------------------------------------------------------


 

Seventh Renewal Period

 

 

 

 

 

51-55

 

$

2,362,457.55

 

$

196,871.46

 

 

 

 

 

 

 

Eighth Renewal Period

 

 

 

 

 

56-60

 

$

2,480,580.43

 

$

206,715.04

 

 

 

 

 

 

 

Ninth Renewal Period

 

 

 

 

 

61-65

 

$

2,604,609.45

 

$

217,050.79

 

 

 

 

 

 

 

Tenth Renewal Period

 

 

 

 

 

66-70

 

$

2,734,839.92

 

$

227,903.33

 

 

B.              All Fixed Annual Rent shall be payable by Tenant in equal
monthly installments in advance on the first day of every calendar month during
the Term of this Lease (and any Renewal Periods), and shall be payable at the
office of the Landlord first above set forth or at such other address as
Landlord shall have given in a notice to Tenant) in current U.S. currency by
check drawn on a clearinghouse bank and payable directly to Landlord (or, if
requested by Landlord from time to time by electronic fund transfer, to an
account designated by Landlord). Rent for a part of a month shall be prorated on
a daily basis and paid on the Commencement Date. Further, the rent for the first
full month shall be paid on the Commencement Date.

 

C.              Beginning on the Commencement Date and continuing throughout the
Term, Tenant covenants and agrees to pay, without previous demand therefor, all
sums other than Fixed Annual Rent due under or required to be paid by this Lease
(all of the foregoing being “Additional Rent” regardless of however defined or
described in this Lease).

 

D.  It is the intention of the parties hereto that the Fixed Annual Rent payable
hereunder shall be net to Landlord free of cost, charge, offset, diminution or
other deduction, so that this Lease shall yield to Landlord the net Fixed Annual
Rent specified herein during the Term of this Lease. Notwithstanding applicable
law to the contrary and with the sole exception of those costs, expenses and
obligations expressly stated in this Lease to be the sole responsibility of
Landlord (or the responsibility of third parties as provided in Section 36C),
all costs, expenses and obligations of every kind and nature whatsoever relating
to this Lease, the Demised Premises or imposed on Landlord under applicable law
either now existing or hereafter enacted and whether or not within the
contemplation of the parties on account of this Lease, the Demised Premises or
Landlord’s interest in the Demised Premises are assumed and shall be paid by
Tenant when and as due as Additional Rent. Without limiting the generality of
the foregoing, Tenant shall at its sole expense (which expense shall be deemed
Additional Rent hereunder) be responsible for payment of all Taxes, all
electricity, telecommunication service, gas, water, sewer, telephone, refuse
disposal, and other charges for utilities and services supplied to the Demised
Premises, insurance costs, amounts due under any title encumbrance matter
described in Exhibit B2, and all costs of cleaning, maintaining, repairing and
replacing the Demised Premises or any portion thereof and of complying with all
laws now existing or hereafter enacted

 

266

--------------------------------------------------------------------------------


 

including all Environmental Laws (defined below). Any cost, expense or
obligation directly relating to the Demised Premises that is not expressly
declared in this Lease to be that of Landlord shall be deemed to be an
obligation of Tenant to be performed by Tenant at Tenant’s sole expense, and to
the greatest extent permitted by law Tenant shall indemnify and defend Landlord
against, and hold Landlord harmless from, the same, and Tenant’s liability for
the payment and performance of such amounts and obligations that shall arise
during the Term is hereby expressly provided to survive the expiration of the
Term or early termination of this Lease. Fixed Annual Rent, Additional Rent, and
all other sums payable hereunder by Tenant, shall be paid without notice or
demand, and without set off, counterclaim, recoupment, abatement, suspension,
deduction, or defense (other than payment) whatsoever. Except as otherwise
expressly set forth in this Lease with respect to certain events of casualty in
Section 26 or condemnation in Section 27, Tenant shall in no event have any
right to terminate this Lease, and any right so to terminate (or to abate,
suspend, set off or otherwise deduct from Fixed Annual Rent or Additional Rent)
under applicable law is hereby waived to the greatest extent permitted by law.
It is the intention of the parties that the obligations of Tenant hereunder
shall be separate and independent covenants and shall not be discharged or
otherwise affected by any law or regulation now or hereafter applicable to the
Demised Premises or any other restriction on Tenant’s use, and that Fixed Annual
Rent, Additional Rent, and all other sums payable by Tenant hereunder shall
continue to be payable in all events, and that the obligations of Tenant
hereunder shall continue unaffected throughout the Term. Landlord, at its sole
cost and expense, shall be responsible for the following: (i) payment of any
amounts relating to Fee Mortgages or other encumbrances or liens created by
Landlord, (ii) management fees, administrative costs, professional fees and any
other costs incidental to its fee ownership of the Demised Premises; and
(iii) and cost, expense, or liability resulting from the negligent or willful
misconduct of Landlord, its employees or agents.

 

E.  If any person (other than an Affiliate of the initial Guarantor (being The
Great Atlantic & Pacific Tea Company, Inc.) or a successor by merger of
acquisition) becomes an assignee of this Lease or sublets all or substantially
all of the Demised Premises or otherwise becomes or is a Tenant under this
Lease, such occurrence shall be a Percentage Rent Event and the provisions of
Exhibit H shall immediately become applicable for the remainder of the Term.

 

6.         USE AND OCCUPANCY.

 

A. The Demised Premises may be used and occupied for the operation of a
supermarket, drugstore, automated teller machine, bank, all other uses customary
and incidental to a supermarket and, so long as the Minimum Credit Test (defined
in Section 25D) is then met, all other lawful purpose or purposes.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to open, to conduct or to remain open for the conduct of any
business in the Demised Premises but shall nevertheless pay Fixed Annual Rent
and all Additional Rent when and as the same is due. At all times Tenant shall
comply with all laws, ordinances and bylaws, regulations, codes, (including,
without limitation, the Americans With Disabilities Act of 1990, or “ADA”)
permits, orders and conditions of any special permits or other governmental
approvals (“law” or “laws”) applicable from time to time to the Demised Premises
or Tenant or both, foreseen or unforeseen, and whether or not the same interfere
with Tenant’s occupancy. Tenant shall procure all approvals, licenses and
permits, in each case promptly giving Landlord true and complete copies of the
same and all applications therefor.

 

267

--------------------------------------------------------------------------------


 

Tenant shall never overload any of the Building systems, including the floors
and mechanical, electrical and structural systems, and shall also keep the
Demised Premises equipped with appropriate safety appliances and comply with all
requirements of insurance and of insurance inspection or rating bureaus. Tenant
shall not itself, nor shall Tenant permit or suffer persons acting under Tenant
to, either with or without negligence, injure, overload, deface, damage or
otherwise harm the Demised Premises or any part thereof or use the Demised
Premises contrary to any law or in a manner likely to create any nuisance. It is
intended that Tenant bear the sole risk of all present or future laws affecting
the Demised Premises, and Landlord shall not suffer any reduction in any rent on
account of the enforcement of laws.

 

B.              Subject to Landlord’s consent, not to be unreasonably withheld,
delayed or conditioned, Tenant shall have the right to enter into agreements
with utility companies creating easements in favor of the utility companies as
are required in order to service the Demised Premises. Also subject to
Landlord’s consent, not to be unreasonably withheld, delayed or conditioned,
Tenant may enter into reciprocal parking agreements and easements for ingress
and egress as are required in order to service the Demised Premises and any
adjoining or adjacent land designated by Tenant. Landlord covenants and agrees
to execute any and all documents, instruments or certificates reasonably
required in connection with such matters to which it has given its consent, and
to take all other action, in order to effectuate the same, all at Tenant’s cost
and expense. In no event, however, shall Landlord be required to consent to nor
shall Tenant have the power to enter into any easement or reciprocal parking
agreement (i) that is for a term in excess of the term of this Lease (as the
same may be renewed or extended) except for utility and access easements that
may be perpetual or otherwise extend beyond the term of this lease, or (ii) that
diminishes the economic value of the Land. Landlord further covenants and
agrees, upon request of tenant, to convey without compensation therefor,
insubstantial perimeter portions of the Land for highway or roadway purposes, to
the state in which the demised premises are situate or any other municipal or
governmental body, provided, however, that any such conveyance shall not
constitute a taking (as defined in section 28 below) nor constitute grounds for
tenant to terminate this Lease. Notwithstanding anything to the contrary or
otherwise set forth herein, any encumbrance on the Demised Premises shall be
subject to any requirements imposed by any Fee Mortgage (provided that Landlord
shall reasonably cooperate with Tenant, at no out of pocket cost to Landlord, in
connection with obtaining any requisite consent from any Fee Mortgagee as
defined below).

 

C.              The provisions of this paragraph shall only apply if and only if
the Minimum Credit Test is not met. If Tenant either gives Landlord written
notice of Tenant’s intention to discontinue permanently the operation of its
business in the Demised Premises or any part of the Demised Premises or
discontinues the operation of its business in the Demised Premises or any part
of the Demised Premises for a period of one (1) year for any reason (other than
Destruction or Taking that pursuant to the applicable provisions of this Lease
entitles Tenant to terminate this Lease), then Landlord may terminate this Lease
as to the Demised Premises, or if applicable, the part of the Demised Premises
with respect to which Tenant has given notice of its intention to discontinue,
or in which Tenant has discontinued, its operations, by thirty (30) days’
written notice to Tenant of Landlord’s election to terminate this Lease (or, if
applicable, Landlord’s election to terminate this Lease as to the part of the
Demised Premises with respect to which Tenant has given notice of its intention
to discontinue, or in which Tenant has discontinued, its operations). Tenant may
override Landlord’s election only once by, as

 

268

--------------------------------------------------------------------------------

 


 

applicable, resuming operations of its business in the Demised Premises within
twenty-five (25) days after receipt of Landlord’s notice or by rescinding its
notice of its intention to discontinue its business in writing to Landlord
delivered within twenty-five (25) days after receipt of Landlord’s notice.

 

7.             TAXES.

 

A.              Tenant shall, during the term of this Lease, as Additional Rent,
pay and discharge punctually, as and when the same shall become due and payable,
all taxes, special and general assessments, water rents, rates and charges,
sewer rents and other governmental impositions and charges of every kind and
nature whatsoever, extraordinary as well as ordinary, including rent and/or
occupancy taxes (hereinafter collectively referred to as “Taxes”), and each and
every installment thereof that shall or may during the term of this Lease,
become due and payable, or liens upon the Demised Premises or any part thereof,
together with all interest and penalties thereon, under or by virtue of all
present or future laws, ordinances, requirements, orders, directives, rules or
regulations of the Federal, State, County, Town and City Governments and of all
other governmental authorities whatsoever (all of which shall also be included
in the term “Taxes” as heretofore defined).

 

B.              To the extent permitted by law, Tenant or its designees shall
have the right to apply for the conversion of any assessment for local
improvements assessed during the term of this Lease in order to cause the same
to be payable in annual installments. Landlord agrees to permit the application
for the foregoing conversion to be filed in Landlord’s name, if necessary, and
shall execute any and all documents, instruments or certificates reasonably
requested by Tenant to accomplish the foregoing.

 

C.              Tenant shall be deemed to have complied with the covenants of
this Lease if payment of Taxes shall have been made either within any period
allowed by law or by the applicable governmental authority during which payment
is permitted without penalty so long as the Taxes shall never become subject to
a tax sale on the Demised Premises or subject Landlord to any civil or criminal
liability. Tenant shall produce and exhibit to Landlord satisfactory evidence of
payment prior to the expiration of any such period.

 

D.              All Taxes shall be apportioned pro rata between Landlord and
Tenant in accordance with the respective portions of such year during which the
Term shall be in effect. Notwithstanding anything to the contrary contained
herein, if the Term hereof terminates prior to the date which would have been
the expiration thereof but for the earlier termination, then Tenant shall pay
those Taxes which would have been paid by Tenant to and including the term
expiration date and this obligation shall expressly survive such termination.

 

E. So long as the requirements of Paragraph C of this Section are complied with,
Tenant or its designees shall have the right to contest or review all Taxes by
legal proceedings, or in such other manner as it may deem suitable. Tenant or
its designees shall inform Landlord of any such proceedings and conduct such
proceedings promptly at its own cost and expense, and free of any expenses to
Landlord, and if necessary, in the name of and with the cooperation of Landlord
(so long as Landlord’s cooperation does not involve incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant). Landlord
shall

 

269

--------------------------------------------------------------------------------


 

execute all documents, instruments or certificates reasonably necessary and
correct to accomplish the foregoing. Notwithstanding anything to the contrary or
otherwise set forth herein, any such contest shall be subject to compliance with
all applicable provisions of any Fee Mortgage (provided that Landlord shall
reasonably cooperate with Tenant, at no material out of pocket cost to Landlord,
in connection with such compliance).

 

F.              Landlord covenants and agrees that any refunds or rebates on
account of Taxes paid by Tenant pursuant to the provisions of this Lease shall
belong to Tenant. Any refunds received by Landlord shall be deemed trust funds
and as such are to be received by Landlord in trust and paid to Tenant
forthwith. Landlord will, upon the request of Tenant, sign any receipts that may
be necessary to secure the payment of any such refund or rebate, directly to
Tenant and/or will pay over to Tenant such refund or rebate as received by
Landlord. Landlord further covenants and agrees on request of Tenant at any
time, and from time to time, but without cost to Landlord, to make application
individually (if legally required) or to join in Tenant’s application (if
legally required) for separate tax assessments for such portions of the Demised
Premises as Tenant shall at any time, and from time to time, reasonably
designate. Landlord hereby agrees, upon request of Tenant, to execute all
documents, instruments or certificates as shall reasonably be required by Tenant
(so long as the same impose no material obligations on Landlord or expose
Landlord to any liability).

 

G.              Nothing herein or in this Lease otherwise contained shall
require or be construed to require Tenant to pay any inheritance, estate,
succession, transfer, gift, franchise, income or profit taxes, that are or may
be imposed upon Landlord, its successors or assigns, whether arising out of
Landlord’s ownership of the Demised Premises, this Lease or otherwise; provided,
however, that if at any time hereafter there is levied any tax on Landlord in
lieu of real estate taxes based solely upon the ownership of real property, by
property owners, in general, within the tax jurisdiction within which the
Demised Premises are located, then such tax shall be considered to be an item of
Taxes but for purposes of computing the amount of such tax payable by Tenant,
the Demised Premises shall be deemed to be the sole real property owned by
Landlord.

 

H. In the event that any fee mortgagee (“Fee Mortgagee”) requires the escrow of
Real Estate Taxes or insurance premiums, Tenant shall pay to such Fee Mortgagee
in escrow, on the first day of each and every month during the term of this
Lease, one twelfth (1/12) of all estimated charges for the ensuing twelve (12)
month period as reasonably estimated by the Fee Mortgagee based on current bills
for same. Tenant shall deposit at least ten (10) days prior to the first date on
which any interest or penalty will accrue such additional amounts as may be
necessary so that there shall at all times be sufficient funds in escrow to pay
such charges.

 

8. SIGNAGE. Tenant and any assignee or subtenant of Tenant shall have the right
to install, maintain and replace in, on or in front of any Improvement or
location on the Demised Premises or in any part thereof such signs and
advertising matter as Tenant, and with Tenant’s consent, any such assignee or
subtenant of Tenant may desire, provided that Tenant shall comply with any
applicable requirements of governmental authorities having jurisdiction and
shall obtain any necessary permits for such purposes. As used in this Section,
the word “sign” shall be construed to include any placard, pylon, logo, light or
other advertising symbol or object, irrespective or whether same be temporary or
permanent. All signs shall be Tenant’s personal

 

270

--------------------------------------------------------------------------------


 

property and shall be maintained and removed by Tenant upon termination of this
Lease at Tenant’s sole expense.

 

9.              TRUE LEASE. It is the intent of Landlord and Tenant and the
parties agree that this Lease is a true lease and that this Lease does not
represent a financing agreement. Each party shall reflect the transaction
represented hereby in all applicable books, records, and reports (including
income tax filings) in a manner consistent with “true lease” treatment rather
than “financing” treatment.

 

10.            REPAIRS. Tenant shall, at all times during the Term of this
Lease, and at its own cost and expense, keep and maintain or cause to be kept
and maintained in repair and good condition the Building and improvements at any
time erected on the Demised Premises. Without limitation, Tenant shall perform
the Remedial Work described in Exhibit C. Landlord shall not be required to
furnish services or facilities or to make any improvements, repairs,
replacements or alterations in or to the Demised Premises whatsoever during the
Term of this Lease. Without limiting the generality of the foregoing, Tenant
shall be responsible for the entire Demised Premises and shall manage, maintain,
repair, replace, clean, secure, protect, defend and keep in compliance with all
governmental requirements, now existing or hereafter enacted, the Demised
Premises and all improvements and appurtenances and all utilities, facilities,
installations and equipment used in connection therewith, including all walls,
all floor coverings, glass, windows, doors, partitions, exterior and interior
lighting, signage, elevators, electrical, plumbing, heating, ventilating, fire
protection and life safety, security and other building systems, water and
sewage systems and other fixtures or equipment serving the Demised Premises,
keeping the Demised Premises and all improvements and appurtenances in at least
as good condition as on the Commencement Date. Without limitation, Tenant shall
provide all cleaning, painting, janitorial services, rubbish disposal, periodic
exterior waterproofing treatments to the Building, window caulking, maintenance
of all gas, water, electric and other utility lines from public ways to the
Demised Premises, and shall repair, maintain and replace all landscaping, roads,
parking areas, and walkways appurtenant to the Demised Premises, and shall
provide all snowplowing services thereto. Tenant shall provide a copy of all
current vendor contracts, if any, relating to the foregoing to Landlord at least
annually and from time to time otherwise upon Landlord’s request.

 

11.          INSURANCE.

 

A.              Tenant shall maintain at its own cost and expense insurance
policies insuring against loss by fire, lightning, the perils of extended
coverage and malicious mischief covering the Demised Premises and the other
Improvements in the Demised Premises and other perils as more fully described in
Exhibit G.

 

B.              So long as Tenant performs its obligations in Paragraph A of
this Section, Landlord hereby waives all rights of recovery against Tenant and
any other occupant(s) of the Demised Premises and any of their agents and
employees for damage or destruction to any and all of the Improvements,
including without limitation, the Building, arising out of fire or other
casualty whether or not caused by acts or negligence of the aforementioned
persons. Tenant hereby waives all rights of recovery against Landlord, its
agents and employees for damage or destruction to any and all of the
Improvements, including without limitation, the Building and to

 

271

--------------------------------------------------------------------------------


 

Tenant’s trade fixtures, equipment and inventory arising out of fire or other
casualty whether or not caused by the acts or negligence of Landlord, its agents
or employees.

 

C.              Tenant shall maintain at its own cost and expense public
liability and other insurance in accordance with the requirements of Exhibit G.

 

D.              Any insurance required to be provided by Tenant pursuant to this
Lease may be provided by blanket insurance covering the Demised Premises and
other locations of Tenant, provided such blanket insurance complies with all of
the other requirements of this Lease with respect to the type of insurance
covered by blanket policies. If Tenant elects to insure the Demised Premises
under any blanket insurance policy, Tenant shall furnish to Landlord a
certificate of insurance showing the Demised Premises as a location insured
under any such blanket insurance policy to the extent of the limits required in
Exhibit G. Tenant shall furnish to Landlord and any Fee Mortgagee as to which
Tenant has received a notice containing such mortgagee’s name and address a
duplicate original copy or certificate of the policies of insurance required to
be carried by Tenant.

 

E.              Notwithstanding anything to the contrary contained herein,
Tenant may carry any required insurance on trade fixtures and equipment
described in Section 17 under a program of self-insurance or to carry insurance
with deductibles in excess of part or all of the amounts of insurance required
under Exhibit G hereunder.

 

F.              If Tenant fails to perform any covenant in this Section and such
failure continues for more than three (3) days after written notice, then,
without limiting any of Landlord’s other rights and notwithstanding any other
provision of this Lease concerning notice and cure of defaults, Landlord may but
need not obtain such insurance, and Tenant shall pay the cost thereof upon
demand as Additional Rent.

 

12.          REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with
and shall from time to time conform the Demised Premises to every applicable
requirement of law, duly constituted authority, Board of Fire Underwriters
having jurisdiction or of the carriers of all insurance on the Demised Premises
(all of the foregoing being hereinafter called “Legal Requirements”). Tenant
shall have the right upon giving notice to Landlord to contest any obligations
imposed upon Tenant pursuant to the provisions of this Section and to defer
compliance during the pendency of such contest, if the failure of Tenant to so
comply will not subject Landlord to civil or criminal penalty or liability.
Landlord shall cooperate with Tenant in such contest (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall execute any documents
reasonably required in furtherance of such purpose. Tenant shall not apply for
any change in zoning applicable to the Land or the Demised Premises without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

 

13.          ALTERATIONS. Tenant may at its own expense from time to time,
during the term hereof, make such alterations, additions, improvements and
changes, structural or otherwise (hereinafter called “Alterations”), in and to
the Demised Premises which it may deem necessary or desirable, provided such
Alterations shall not reduce the value of the Demised Premises. Tenant, in
making any Alterations, shall use materials of equal or better quality than
those used

 

272

--------------------------------------------------------------------------------


 

in the construction of the Demised Premises and comply with all Legal
Requirements. Tenant shall obtain or cause to be obtained all building permits,
licenses, temporary and permanent certificates of occupancy and other
governmental approvals that may be required in connection with the making of
Alterations. Landlord shall cooperate with Tenant in the obtaining thereof (so
long as Landlord’s cooperation does not involve (a) incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant or (b) breach
of any covenants binding on Landlord or the Demised Premises, including, without
limitation, any mortgage) and shall execute any documents required in
furtherance of such purpose. Tenant may, but shall not be obligated to, remove
any Alteration so long as such removal does not materially and adversely affect
any heating, ventilating, mechanical, electrical, structural, roof or life
safety elements of the Building and Tenant shall repair all damage that results
from such removal and restore the Demised Premises to a functional condition
(including the filling of all floor and wall holes, the removal of all
disconnected wiring back to junction boxes and the replacement of all damaged
ceiling tiles). Upon completion of any Alteration that is not Cosmetic Work,
Tenant shall promptly deliver to Landlord plans showing such Alteration as
built. “Cosmetic Work” shall mean painting, carpeting and wall coverings and the
like and the addition or deletion of interior non structural partitions,
provided such work does not materially and adversely affect any roof,
structural, mechanical, electrical, utility, fire protection or life safety
systems or other systems or equipment of the Building.

 

14.          ACCESS TO DEMISED PREMISES. Tenant shall permit Landlord to enter
upon the Demised Premises at all reasonable times approved by Tenant to examine
the Demised Premises, and during the six (6) month period preceding the
Expiration Date, to exhibit the Demised Premises to prospective tenants,
provided that Landlord shall not unreasonably interfere with the conduct of
business therein.

 

15.          UTILITIES.

 

A.              Tenant shall arrange and pay for any and all utility services to
the Demised Premises, including, without limitation, telecommunications, water,
gas, electricity and fuel used by it in the Demised Premises. Tenant shall pay
all sewer charges assessed by the municipal authority having jurisdiction. The
failure or interruption of any utility services shall be at Tenant’s sole risk
and Landlord shall not suffer any reduction in any rent on account thereof.

 

B.              Tenant shall have the sole right to apply for, claim and receive
any rebate, reimbursement, credit, or payment from any utility company providing
service to the Building resulting from Tenant’s installation of energy saving
equipment in or on the Building.

 

16. SUBORDINATION, NON DISTURBANCE AND ATTORNMENT. This Lease shall become
subject and subordinate to the lien of any Fee Mortgagee of the entire fee
interest of the Demised Premises, and any renewals, modifications or extensions
thereof, provided that a Subordination, Non Disturbance and Attornment Agreement
(“SNDA”) substantially in the form annexed hereto as Exhibit D (or a reasonably
equivalent form that is reasonably acceptable to Tenant and the applicable Fee
Mortgagee) is executed, acknowledged and delivered by such Fee Mortgagee to
Tenant. If the Fee Mortgagee requires that this Lease

 

273

--------------------------------------------------------------------------------


 

have priority over such mortgage, Tenant shall, upon request of the Fee
Mortgagee, execute, acknowledge and deliver to the Fee Mortgagee an agreement
acknowledging such priority.

 

17. TRADE FIXTURES.

 

A.              All trade fixtures and equipment whether owned by Tenant or
leased by Tenant from a Lessor/Owner (hereinafter called the “Equipment Lessor”)
installed in the Demised Premises, regardless of the manner or mode of
attachment, shall be and remain the property of Tenant or any such Equipment
Lessor and may be removed by Tenant or any such Equipment Lessor at any time. In
no event (including a default under this Lease) shall Landlord have any liens,
rights or claims in Tenant’s or Equipment Lessor’s trade fixtures and equipment
and Landlord agrees to execute and deliver to Tenant and Equipment Lessor,
within ten (10) days after request therefor, any document reasonably required by
Tenant or Equipment Lessor in order to evidence the foregoing, so long as the
same is reasonably acceptable to Landlord and any Fee Mortgagee. Tenant shall
promptly repair all damage to the Building caused by the removal of any such
trade fixtures or equipment. Notwithstanding anything to the contrary in this
Lease, the following shall not constitute trade fixtures or equipment for
purposes of this Lease and neither Tenant nor any Equipment Lessor shall own or
have any right to remove the same (and, without limiting the generality of the
foregoing, the following shall not be subject to the provisions of this
Paragraph A or Paragraph B of this Section 17): (i) the HVAC system, plumbing,
alarm, electric, life safety and other building systems used to operate the
Building or maintain the certificate of occupancy, and (ii) any “fixtures” as
such term is defined in the applicable Uniform Commercial Code.

 

B.              In the event Tenant shall enter into any arrangement to finance
all or any portion of its trade fixtures or equipment either before or after the
installation thereof in the Demised Premises and whether such financing shall be
in the form of a mortgage, financing agreement, equipment lease, equipment sale
leaseback or otherwise and in the event the lessor or secured party thereunder
shall provide written notice to Landlord that it requires a copy of any default
sent by Landlord to Tenant under this Lease also to be sent to such person
(hereinafter called the “Owner/Secured Party”), then Landlord upon receipt of
such requirement shall simultaneously send a copy of any default notice to such
Owner/Secured Party at the address furnished to Landlord; provided that
Landlord’s failure to deliver any such copy to the Owner/Secured Party shall not
affect Landlord’s exercise of any right or remedy under this Lease in any way
whatsoever. The copy of any such default notice shall be sent to such
Owner/Secured Party in the same manner as notices are required to be sent and in
the same manner as such notice is being sent to Tenant hereunder. Landlord
further agrees that any such Owner/Secured Party shall have the right, but not
the obligation, to remedy or cure any default of Tenant under this Lease within
the same period of time granted to Tenant to remedy or cure any such default
under this Lease.

 

C. All trade fixtures and other personal property (which term shall include
without limitation food and inventory) of any person that is located on the
Demised Premises shall be at the sole risk of Tenant. Landlord shall not be
liable for any loss or damage to person or property resulting from any accident,
theft, vandalism or other occurrence on the Demised Premises, including damage
resulting from water, wind, ice, steam, explosion, fire, smoke,

 

274

--------------------------------------------------------------------------------


 

chemicals, the rising of water or leaking or bursting of pipes or sprinklers,
defect, failure or any other cause.

 

18. ASSIGNMENT.

 

A.              Subject to paragraph (B) of this Section, Tenant may sublet all
or any part of the Demised Premises, or license the use of any portion thereof
or assign this Lease, but Tenant and Guarantor shall nevertheless continue to
remain liable hereunder. Any assignee of the Lease and any sublessee or licensee
of all or substantially all of the Demised Premises shall become jointly and
severally liable to Landlord, and any such transferee shall upon Landlord’s
request execute and deliver an instrument in confirmation thereof. In the case
of any assignment of this Lease or any sublease or licensee of all or
substantially all of the Demised Premises, Tenant shall promptly deliver to
Landlord a true and complete copy of the transfer instruments. No transfer of
all or any portion of the Demised Premises or Landlord’s consent thereto shall
be deemed a waiver of the provisions of this Section, or a release of Tenant or
any Guarantor.

 

B.              So long as the Minimum Credit Test is not met (however the
following provisions of this paragraph B shall not apply at any time when the
Minimum Credit Test is met), Tenant shall not assign this Lease or sublet or
license all or substantially all of the Demised Premises to any transferee
unless (x) such transferee (1) operates at least five (5) other grocery stores
and (2) has Tangible Net Worth” (as defined in Section 25 below) of at least One
Hundred Million Dollars ($100,000,000) or (y) if such transferee does not meet
the requirements of (1) and (2) then such transferee must be approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
If Tenant desires to so transfer this Lease to a person who does not meet the
requirements of (1) and (2) in the preceding sentence, then Tenant shall give
notice of such intended transfer to Landlord together with reasonable
information on its grocery store business and its audited financial statements
for the three most recent years showing the credit of the proposed transferee
and the proposed terms of the transfer. Upon receiving such information Landlord
shall have thirty (30) days to elect by written notice to Tenant to do one of
the following (and any failure of Landlord to affirmatively elect one or the
other shall be deemed to be an election by Landlord to consent to such transfer:
(a) approve such transfer, (b) disapprove such transfer, or (c) terminate the
Term of this Lease on any date which is no sooner than one-hundred twenty (120)
days after such election notice and no later than one-hundred eighty (180) days
after such election. If Landlord elects to terminate this Lease and thereafter
within one-hundred twenty (120) days enters into a lease or other agreement with
Tenant’s proposed transferee, any transfer payment that was to have been made to
Tenant by such transferee as specifically disclosed in writing as such to
Landlord in the proposed terms of the transfer furnished to Landlord as provided
above shall be paid by Landlord to Tenant out of the first rent amounts received
by Landlord from such transferee until the transfer payment is paid to Tenant in
full. For purposes of the previous sentence, a “transfer payment” shall include
proposed sublease income in excess of the rent under this Lease, and in such
cases Landlord’s payment to Tenant shall be a liquidated amount equal to such
excess rent at a discount rate of ten percent (10%).

 

C. If Tenant assigns this Lease, Landlord, when giving notice to said assignee
with respect to any default, shall also give a copy of such notice upon Tenant
originally named herein or its successor of whom Landlord shall have been given
written notice (being herein

 

275

--------------------------------------------------------------------------------


 

called “Original Tenant”), and no notice of default shall be effective as
against a Tenant until a copy thereof is given to the Original Tenant. The
Original Tenant shall have the same period after the giving of such notice to
cure such default as is given to Tenant under this Lease. If this Lease
terminates or this Lease and the Term hereof cease and expire because of a
default of such assignee, Landlord shall promptly give the Original Tenant
notice thereof. The Original Tenant shall have the option, to be exercised by
notifying Landlord in writing within thirty (30) days after receipt by the
Original Tenant of Landlord’s notice, to cure any default and become Tenant
under a new lease for the remainder of the term of this Lease (including any
Renewal Periods if applicable) upon all of the same terms and conditions of this
Lease as it may have been amended by agreement between Landlord and Original
Tenant, provided, however, that at the time of making any such election Original
Tenant cures all defaults under the Lease. In the event Original Tenant assigns
this Lease and it shall thereafter be rejected in a bankruptcy or similar
proceeding brought by or against such assignee, a new lease identical to this
Lease shall be entered into between Landlord and Original Tenant, provided that
Original Tenant cures any monetary defaults and any other defaults that are
capable of being cured. Any new lease created under this Section shall commence
on the date of termination or rejection of this Lease, as applicable.
Notwithstanding the foregoing, if Landlord, in its sole discretion delivers to
the Original Tenant and Guarantor a release as to all liability under this Lease
as theretofore amended, the Original Tenant shall not have the foregoing option.

 

D. In the case of a sublease of all or substantially all of the Demised Premises
for the remainder of the Term and so long as the Minimum Credit Test or the
requirements of Section 1 8B are met, Landlord shall, within thirty (30) days
following Tenant’s request, deliver to Tenant a recognition and attornment
agreement following the form attached hereto as Exhibit  D and otherwise subject
to Landlord’s reasonable approval, executed and acknowledged by Landlord, for
the benefit of such subtenant; provided that such subtenant executes and
delivers an instrument reasonably satisfactory to Landlord confirming that such
subtenant is jointly and severally liable under this Lease. Further, Landlord
shall, within ten (10) days after Tenant’s request, shall request its Fee
Mortgagee to deliver to Tenant an SNDA for the benefit of any such subtenant
(and Landlord shall reasonably cooperate with Tenant, at no out of pocket cost
to Landlord, in connection with obtaining any requisite consent from any Fee
Mortgagee).

 

19. TITLE AND AUTHORITY.

 

A.              Landlord warrants and represents that Landlord is the owner of
the fee simple of the Demised Premises and that other than any mortgages held by
Fee Mortgagees that have provided an SNDA to Tenant in accordance with this
Lease or such other liens or encumbrances that do not interfere with Tenant’s
use of the Demised Premises or liens or encumbrances arising on account of any
act or omission by Tenant or persons acting under Tenant or on account of
Tenant’s failure to perform its obligations under this Lease, or matters set
forth in Exhibit B 1, Landlord shall not voluntarily impose any other lien or
encumbrance on the Demised Premises.

 

B.              Landlord and Tenant each warrant and represent to the other that
(a) each is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which such entity was organized; (b) each has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) each has duly executed and delivered this

 

276

--------------------------------------------------------------------------------


 

Lease; (d) the execution, delivery and performance by each of this Lease (i) are
within its powers, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which it is a party or by
which it or any of its property is bound, (iv) will not render it insolvent or
(v) will not result in the imposition of any lien or charge on any of its
property, except by the provisions of this Lease; and (e) the Lease is a valid
and binding obligation of each in accordance with its terms.

 

C. Landlord and Tenant have executed the Memorandum of Lease (hereinafter called
the “Memorandum”) attached hereto as Exhibit E simultaneously with the execution
of this Lease. Upon the expiration of the Term each agree to execute and deliver
a recordable termination of the Memorandum, which covenant shall survive
termination. Tenant irrevocably appoints Landlord its attorney in fact so to
execute such termination of the Memorandum if Tenant fails to do so within ten
(10) days of written request, which power is coupled with an interest and shall
automatically be transferred to any successor or assign of Landlord’s interest
in the Demised Premises.

 

20.          QUIET ENJOYMENT. Landlord covenants and agrees that provided no
default remains uncured beyond any applicable notice and cure period, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises and all
rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto during the full term of this Lease and any extension
thereof subject always to the terms of this Lease, provisions of law, and
matters of record to which this Lease is or may become subordinate. This
covenant is in lieu of any other so called quiet enjoyment covenant, whether
express or implied.

 

21.          UNAVOIDABLE DELAYS. If either party shall be prevented or delayed
from punctually performing any obligation or satisfying any condition under this
Lease by any strike, lockout, labor dispute, inability to obtain labor or
material, Act of God, governmental restriction, regulation or control, enemy or
hostile governmental action, civil commotion, insurrection, sabotage, fire or
other casualty or by any other event similar to the foregoing and beyond the
control of such party, then the time to perform such obligation or to satisfy
such condition shall be postponed by the period of time consumed by the delay.
Time is of the essence for the performance of all monetary obligations under
this Lease and the foregoing shall never apply to the performance of monetary
obligations.

 

22. END OF TERM. Upon expiration or other termination of the term of this Lease,
Tenant shall peaceably and quietly quit and surrender the Demised Premises and
all Alterations in the good order and condition Tenant is required to maintain
the same and remove all trade fixtures, equipment and other personal property
whether or not bolted or otherwise attached and all of Tenant’s signs wherever
located; and in all cases shall repair damage that results from such removal.
Any fixtures and equipment that Tenant or Owner/Secured Party does not remove
following the expiration or other termination of the Term of this Lease shall be
deemed to be abandoned by Tenant, shall at once become the property of Landlord,
and may be disposed of in such manner as Landlord shall see fit; and Tenant
shall pay the cost of removal and disposal to Landlord within thirty (30) days
after demand; provided, however, that if this Lease shall be terminated as the
result of a default by Tenant, then trade fixtures and equipment shall not be
deemed abandoned until sixty (60) days after notice of such termination is given
to

 

277

--------------------------------------------------------------------------------


 

Owner/Secured Party. Tenant or Owner/Secured Party shall have the right at any
time prior to the date such fixtures and equipment shall be deemed abandoned to
remove the same from the Demised Premises. Should Tenant or anyone claiming by,
through or under Tenant hold over in possession after the Expiration Date or
earlier termination of this Lease, such holding over shall not be deemed to
extend the Term or to renew this Lease, but without limiting Landlord’s other
rights and remedies on account of such breach the tenancy thereafter shall
continue as a tenancy at sufferance from month-to-month upon the terms and
conditions herein contained, provided, however that rent shall be charged and
paid at one hundred fifty percent (150%) of the Fixed Annual Rent and Additional
Rent in effect during the twelve (12) month period immediately preceding the
Expiration Date or earlier termination.

 

23.       LANDLORD’S DEFAULT.

 

A.              Landlord shall be in default hereunder if its fails to comply
with any of its express obligations set forth in this Lease within thirty (30)
days following written notice and opportunity to cure; provided, however,
Landlord will not be in default if said default could not reasonably be cured
within such period of thirty (30) days, and Landlord promptly commences and
thereafter proceeds with due diligence and in good faith to cure such default.

 

B.              In the event that a Fee Mortgagee shall have given written
notice to Tenant that it is the holder of a mortgage covering the Demised
Premises, and provided such notice includes the address to which notices to the
Fee Mortgagee are to be sent, Tenant agrees that in the event it shall give
written notice to Landlord to cure a default of Landlord as provided for in this
Section, Tenant shall give a copy of said notice to the Fee Mortgagee. Tenant
agrees that the Fee Mortgagee may cure or remedy such default within the time
permitted to Landlord pursuant to this Section; provided that in addition the
Fee Mortgagee shall be entitled to such further time as may be reasonably
necessary for the Fee Mortgagee to remove any stay in bankruptcy and/or to
commence and complete foreclosure proceedings or remove any cause beyond the Fee
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.

 

24. ADDITIONAL CHARGES. If Tenant shall be in default hereunder, Landlord, after
thirty (30) days notice that Landlord intends to cure such default (but only ten
(10) days notice if such default concerns any breach of Tenant’s insurance
obligations under Section 11), shall have the right, but not the obligation, to
cure such default and Tenant shall pay to Landlord, upon demand, as Additional
Rent, the reasonable cost thereof. Other than such insurance defaults, Landlord
shall not commence to cure any default of such a nature that it could not
reasonably be cured within such period of thirty (30) days, if Tenant commences
to cure same within said period, and thereafter proceeds with reasonable
diligence and in good faith to cure such default.

 

25.       TENANT’S DEFAULT.

 

A. If Tenant fails to pay Fixed Annual Rent or Additional Rent when due and such
default continues for ten (10) days after written notice; or if a default occurs
on account of any asset sale, merger or consolidation on the part of Guarantor
in violation of paragraph D of

 

278

--------------------------------------------------------------------------------


 

this Section; or if a petition is filed by Tenant (or Guarantor) for insolvency
or for appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act or other applicable law
or if any similar petition is filed against Tenant (or Guarantor) and such
petition is not dismissed within sixty (60) days thereafter; or if Tenant fails
to perform any other covenant or condition under this Lease, Landlord may give
Tenant a written notice specifying the nature of the default of such other
covenant or condition and if Tenant does not, within thirty (30) days after
receipt of such written notice (but only three (3) days in the case of failure
to perform Tenant’s insurance obligations under Section 11), cure such other
default or, if such default is of such a nature that it could not reasonably be
cured within such period of thirty (30) days, and Tenant does not commence and
proceed with reasonable diligence and in good faith to cure such default then,
after the expiration of such thirty (30) day period (or longer period if such
default cannot reasonably be cured within said thirty (30) day period), Landlord
shall have the right, in addition to the rights set forth in the preceding
sentence, to seek damages or an injunction as to such failure to perform, or
after the expiration of such thirty (30) day period Landlord may, but only
during the continuance of such default, send a notice to Tenant terminating this
Lease and reenter the Demised Premises and dispossess Tenant and any other
occupants thereof, remove their effects not previously removed by them, and hold
the Demised Premises as if this Lease had not been made; and Tenant waives the
service of any additional notice of intention to reenter or to institute legal
proceedings to that end. If any payment of Fixed Annual Rent, Additional Rent,
or other sum owing Landlord is not paid within five (5) days after the same is
due, then in addition to all other remedies hereunder Tenant shall pay an
administrative late charge to Landlord equal to five percent (5%) of the overdue
amount in question, which late charge will be due upon demand as Additional
Rent.

 

B. After a termination, dispossess or removal in accordance with this Section,
(1) the Fixed Annual Rent and Additional Rent shall be paid up to the date of
such dispossess or removal, (2) Landlord may re-let the Demised Premises or any
part or parts thereof either in the name of Landlord or otherwise, for a term or
terms which may, at the option of Landlord, be less than or exceed the period
which would otherwise have constituted the balance of the term of this Lease,
and (3) Tenant shall pay to Landlord, as liquidated damages, any deficiency
between the Fixed Annual Rent and Additional Rent due hereunder and the amount,
if any, of the rents actually collected by Landlord on account of the new lease
or leases of the Demised Premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease (not including
any Renewal Periods, the commencement of which shall not have occurred prior to
such dispossess or removal). In computing such liquidated damages there shall be
added to said deficiency the expenses which Landlord incurs in connection with
re-letting the Demised Premises, including reasonable attorneys’ and brokerage
fees, tenant inducements such as free rent, moving expense reimbursements,
tenant improvement allowances, brokerage commissions, fees for legal services,
and other expenses of preparing the Demised Premises for reletting (“Reletting
Expenses”). Such Reletting Expenses shall be paid to Landlord within ten
(10) days of demand and all other liquidated damages shall be paid by Tenant in
monthly installments on the dates specified in this Lease for payment of Fixed
Annual Rent and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar proceeding. Landlord shall not
be liable for failure to re-let the Demised Premises or, in the event that the
Demised Premises are re-let, for failure to collect the rent under such
re-letting, unless Landlord shall not have used its commercially reasonable
efforts to re-let the Demised Premises for the reasonable

 

279

--------------------------------------------------------------------------------


 

rental value thereof and to collect the rent under such re-letting. Landlord
shall use its commercially reasonable efforts to mitigate damages.

 

C.              Landlord hereby expressly waives any and all rights granted by
or under any present or future laws to reenter the Demised Premises, to
dispossess Tenant or any other occupant thereof or to remove their effects not
previously removed by them, or to terminate this Lease for any reason or in any
manner other than as set forth in this Section 25. Tenant hereby expressly
waives any and all rights granted by or under any present or future laws to
remain in possession, cure any defaults or redeem its leasehold for any reason
or in any manner other than as set forth in this Section 25. The provisions of
this Section 25 shall survive the early termination of the Term.

 

D.              Any sum due from Tenant under this Lease is not paid within five
(5) days after the same is due, such amount shall bear interest from the date
due at the rate of one and one-half (1 1/2%) percent for each month (or ratable
portion thereof) the same remains unpaid. Nothing in this Lease shall limit the
right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time; and Tenant agrees that the fair value for occupancy of
all or any part of the Demised Premises at all times shall never be less than
the Fixed Annual Rent and all Additional Rent payable from time to time.

 

E. The Guaranty given by Guarantor of this Lease is a material inducement to
Landlord’s entering into this Lease. If at any time the Guarantor of this Lease
shall sell all or a material portion of its assets or shall merge or consolidate
with another entity and, in either case, if (1) Guarantor (including the
resulting entity of any merger or consolidation) has a tangible net worth
immediately after the transaction that is less than Guarantor’s tangible net
worth immediately prior to the transaction, and (2) Guarantor’s tangible net
worth immediately after the transaction is less than the Minimum Credit Test,
then the transaction shall be a default under this Lease for which there is no
cure period entitling Landlord to exercise all of the rights and remedies under
this Section. If at any time the existing Guarantor desires to assign the
Guaranty to another person and for such person to assume all of the obligations
and liabilities under the Guaranty, and if the proposed successor Guarantor’s
tangible net worth is greater than the Minimum Credit Test, Tenant may present
evidence of such proposed successor Guarantor’s tangible net worth to Landlord
in the form of financial statements for (A) the most recent fiscal year of the
proposed successor Guarantor audited by a nationally recognized firm of
certified public accountants and (B) the most recent fiscal quarters since such
fiscal year certified to by Guarantor’s chief financial officer, together with a
form of Guaranty identical in form to the form of Guaranty attached to this
Lease as Exhibit F to be executed and delivered by the proposed successor
Guarantor. Upon Landlord’s written approval of such financial statements as
demonstrating a tangible net worth of the proposed successor Guarantor greater
than the Minimum Credit Test (which approval will not be unreasonably withheld,
conditioned or delayed) and upon the execution and delivery to Landlord of such
form of Guaranty by the proposed successor Guarantor, the existing Tenant (if,
but only if the Lease is being assigned to a successor Tenant) and Guarantor
shall be released from all liability under the Lease and Guaranty and the
successor Tenant and Guarantor shall become fully liable to Landlord under the
Lease and Guaranty. Thereafter and as an obligation of the then successor Tenant
under this Lease, such successor Guarantor shall annually and quarterly continue
to provide such financial

 

280

--------------------------------------------------------------------------------


 

statements to Landlord demonstrating that it continues to meet the Minimum
Credit Test for those provisions of this Lease requiring such as a condition of
being relieved from certain Lease obligations otherwise applicable. As used in
this Lease “Guarantor” means the Guarantor then fully liable under its Guaranty
to Landlord. “Tangible net worth” means the net worth as shown on such financial
statements prepared in accordance with generally accepted accounting principles
consistently applied and disregarding any value attributable to good will or
other intangible assets and amounts owed by shareholders, officers or Affiliates
except to the extent such amounts owed by Affiliates would ordinarily and
customarily be consolidated on Tenant’s financial statements. “Minimum Credit
Test” means a tangible net worth as shown on such fiscal year and fiscal quarter
financial statements of at least Five Hundred Million Dollars ($500,000,000).

 

26. DESTRUCTION.

 

A.              In the event of any damage or destruction by fire, the elements,
or casualty (hereinafter called “Destruction”) to all or any part of the
Building or any other Improvements in the Demised Premises, Tenant shall
commence promptly, and with due diligence continue to restore same to
substantially the same condition as existed immediately preceding the
Destruction, except as otherwise provided in paragraph B of this Section. If the
Destruction is partial, Tenant shall complete the restoration within two hundred
seventy (270) days after the Destructions, subject to Unavoidable Delays. If the
Destruction is total, Tenant shall complete the restoration within eighteen (18)
months following the Destruction, subject to Unavoidable Delays. In no event
shall Fixed Annual Rent or any Additional Rent abate on account of any
Destruction.

 

B.              If, as a result of any Destruction, fifty percent (50%) or more
of the total floor area of the Building is damaged, destroyed or, in Tenant’s
reasonable opinion rendered untenantable, during the last two (2) years of the
Initial Term or during any Renewal Term (but this shall not apply at any other
time), Tenant may elect to terminate this Lease by giving notice to Landlord of
such election on or before the date that is ninety (90) days after the
Destruction, stating the date of termination, which shall be not more than
thirty (30) days after the date on which such notice of termination shall have
been given, and (1) upon the date specified in such notice this Lease and the
term hereof shall cease and expire and (2) any Fixed Annual Rent and Additional
Rent shall be paid until such date of termination and any such amounts paid for
a period after such date of termination shall be promptly refunded to Tenant. In
the event that Tenant elects to terminate this Lease as a result of the
Destruction referenced above, Tenant shall cause all insurance proceeds to be
paid to Landlord including business interruption insurance proceeds.

 

C. Except in the case of paragraph B of this Section, Insurance proceeds shall
be deposited with a bank or trust company acceptable to Landlord and Tenant and
under the control of Landlord and Tenant, as trustees, or, if the Fee Mortgagee
shall be a bank, trust company, insurance company or other entity engaged in
mortgage lending then such proceeds shall be deposited with such Fee Mortgagee
and shall be held and disbursed by it, as trustee, for restoration in accordance
with customary construction lending practice and procedures. Any excess
insurance proceeds shall be paid to Tenant at the conclusion of the restoration
so long as Tenant is not then in default beyond any applicable cure period.

 

281

--------------------------------------------------------------------------------


 

27. EMINENT DOMAIN.

 

A.              In the event of an actual taking for any public or quasi-public
use by any lawful power or authority by exercise of the right of condemnation or
of eminent domain or by agreement between Landlord and those having the
authority to exercise such right (hereinafter called “Taking”) of the entire
Building, then (1) this Lease and the Term shall cease and expire as of the date
of vesting of title or transfer of possession, whichever occurs earlier, as a
result of the Taking, and (2) any Fixed Annual Rent and Additional Rent shall be
paid until such termination and any such amounts paid for a period after such
date of termination shall be promptly refunded to Tenant.

 

B.              (1) In the event of a Taking of twenty (20%) or more of the
Demised Premises, or in the event of a Taking resulting in a reduction of twenty
(20%) percent or more of the parking spaces (unless Landlord provides adequate
and sufficient additional contiguous parking areas in substitution therefor
reasonably acceptable to Tenant), or in the event of a Taking resulting in a
divided Building or parking area such that passage between the divided portions
of the parking area is not possible, or in the event of permanent denial of
reasonably adequate access to the Demised Premises or Building on account of a
Taking which in Tenant’s reasonable judgment makes it economically unfeasible to
operate Tenant’s business at the Demised Premises, then Tenant may elect to
terminate this Lease by giving notice of termination to Landlord on or before
the date which is ninety (90) days after receipt by Tenant of notice that the
Taking in question. Said notice of termination shall state the date of
termination, which date of termination shall be not more than thirty (30) days
after the date on which such notice of termination is given to Landlord, and
(a) upon the date specified in such notice of termination this Lease and the
term hereof shall cease and expire, and (b) any Fixed Annual Rent and Additional
Rent shall be paid until the date of termination and any such amounts paid for a
period after such date of termination shall be promptly refunded to Tenant.

 

(2) If Tenant does not elect to terminate this Lease as aforesaid, then the
award or payment for the Taking shall be used by Tenant for restoration as
hereinafter set forth and Tenant shall promptly commence and with due diligence
continue to restore the portion of the Demised Premises remaining after the
Taking to substantially the same condition and tenantability as existed
immediately preceding the Taking. Tenant shall complete the restoration within
two hundred seventy (270) days after the Destruction, subject to Unavoidable
Delays. Taking proceeds shall be paid, held and disbursed in the same manner as
insurance proceeds under Section 26C and there shall be no abatement or
reduction in Fixed Annual Rent or any Additional Rent. Any taking proceeds
remaining after the restoration is complete shall be divided equally between
Landlord and Tenant.

 

C. If this Lease is terminated under any provision of this Section 27, so long
as Tenant is not then in breach of this Lease beyond any applicable cure period,
any specific damages that are expressly awarded to Tenant on account of its
relocation expenses and specifically so designated shall belong to Tenant.
Except as provided in the preceding sentence of this paragraph, Landlord
reserves to itself, and Tenant releases and assigns to Landlord, all rights to
damages accruing on account of any Taking or by reason of any act of any public
authority for which damages are payable. Tenant agrees to execute such further
instruments of assignment as may be reasonably requested by Landlord, and to
turn over to Landlord any

 

282

--------------------------------------------------------------------------------


 

damages that may be recovered in any proceeding or otherwise; and Tenant
irrevocably appoints Landlord as its attorney-in-fact with full power of
substitution so to execute and deliver in Tenant’s name, place and stead all
such further instruments if Tenant shall fail to do so after 10 days notice.

 

28.            THIRD PARTY LITIGATION. If Landlord, Landlord’s adviser or its
mortgagees are made parties to any litigation commenced by or against Tenant by
or against any person claiming through Tenant with respect to the Demised
Premises, Tenant agrees to indemnify Landlord in the manner provided in
Section 38 and in addition pay, as Additional Rent, all costs of Landlord in
connection with such litigation including reasonable counsel fees and litigation
costs, except in the sole instance where Landlord or Tenant have legal claims in
the litigation against one another or where Landlord has been adjudicated in any
litigation to have acted with gross negligence or willful misconduct. Without
limitation, the foregoing includes foreclosure or enforcement of any lien,
attachment or mortgage on the Demised Premises resulting from the act or
omission of Tenant, but shall not include any Fee Mortgage or other lien created
by Landlord.

 

29.            WAIVER OF DISTRAINT. Landlord hereby expressly waives any and all
rights granted by or under any present or future laws to levy or distrain for
rent, in arrears, in advance or both, upon all goods, merchandise, equipment,
trade fixtures, furniture and personal property of Tenant or any nominee of
Tenant in the Demised Premises, delivered or to be delivered thereto.

 

30. ESTOPPEL CERTIFICATES. Upon the request of either party, at any time and
from time to time, Landlord and Tenant agree to execute and deliver to the
other, within thirty (30) days after such request, a written instrument that may
be relied upon by the requesting party, its potential purchasers, lenders,
investors, subtenants and/or assignees (and any of their respective successors
and assigns), duly executed, (a) certifying if such is the case that this Lease
has not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
Fixed Annual Rent and Additional Rent have been paid, (c) stating whether or
not, to the knowledge of the party executing such instrument, the other party
hereto is in default and, if such party is in default, stating the nature of
such default, (d) stating the Commencement Date and Expiration Date, (e) stating
which options to renew the term have been exercised, if any; and (f) any other
information that may reasonably requested by the requesting party and
customarily addressed in an estoppel certificate.

 

31. NOTICES. Any notices, consents, approvals, submissions or demands
(“Notices”) given under this Lease or pursuant to any law or governmental
regulation, including, without limitation, those by Landlord to Tenant or by
Tenant to Landlord shall be in writing. Unless otherwise required by law,
governmental regulation or this Lease, any such Notice shall be deemed given if
sent by registered or certified mail, return receipt requested, postage prepaid
or by nationally recognized overnight delivery service (a) to Landlord, at the
address of Landlord as hereinabove set forth and with like copy given to Daniel
A. Taylor, Esq. or Primo Fontana, Esq., DLA Piper, 33 Arch Street 26th Floor,
Boston MA 02110 and/or such other persons and addresses as Landlord may
designate by notice to Tenant; or (b) to Tenant, then one copy shall be
delivered to the attention of the General Counsel, another shall be delivered to
the attention of

 

283

--------------------------------------------------------------------------------


 

the Senior Vice President of Real Estate, and another shall be delivered to the
attention of the Senior Director of Properties and Administration, all at 2
Paragon Drive, Montvale, New Jersey 07645 or to such other addresses as Tenant
may designate by notice to Landlord. Any such Notice shall be deemed given three
(3) business days after being sent by registered or certified mail, return
receipt requested, postage prepaid, and one business (1) day when sent by
overnight delivery. A party’s attorney may give Notices on behalf of such party.

 

32.            BROKER. Each party represents and warrants to each other there is
no broker, agent, finder or other person with whom it has dealt in connection
with the negotiation, execution and delivery of this Lease other than those
persons named in that certain Agreement of Sale and Leaseback dated as of
November 2, 2010 entered into between Tenant and Landlord (or Affiliates of
each) regarding a transaction that led to this Lease.

 

33.            LIENS. Tenant shall keep the Demised Premises (and Landlord’s
interest therein) and Tenant’s leasehold (and Tenant’s interest therein) free
of, and shall within thirty (30) days discharge, any attachment, lien, security
interest or other encumbrance that arises as a result of any act or omission of
Tenant or persons acting by, through or under Tenant. Without limitation, Tenant
will not permit or suffer any mechanic’s or materialmen’s or other liens to
stand against the Demised Premises for any labor or material furnished in
connection with work of any character performed, any services provided or any
other act, omission or obligation on the part or at the direction of Tenant or
persons claiming by, through or under Tenant, and Landlord will not permit any
such liens for work or material furnished the Landlord to stand against said
premises (the foregoing shall not imply that Landlord has any responsibility to
furnish any work or material). However, Landlord and Tenant shall respectively
have the right to contest the validity or amount of any such lien, provided that
the payment of such amount is bonded during the pendency of such contest, but
upon the final determination of such contest the party responsible for such lien
shall immediately pay any judgment rendered with all proper costs and charges
(including reasonable attorneys’ fees) and shall have the lien released at its
own expense. In lieu of bonding either party may obtain other security
acceptable to the other party in such party’s sole discretion. Any contest
hereunder shall be subject to all requirements set forth in any Fee Mortgage.

 

34.            DEFINITION OF LANDLORD. The term “Landlord” as used herein, means
Landlord named herein and any subsequent owner of Landlord’s estate hereunder.
Any owner of Landlord’s estate hereunder shall be relieved of all liability
under this Lease after the date that it ceases to be the owner of Landlord’s
estate (except for any liability arising prior to such date) and the party
succeeding to Landlord’s estate shall assume all liability of Landlord arising
from and after it becomes owner of Landlord’s estate. The foregoing shall be
self-operative but Landlord and Tenant shall upon the request of either execute
and deliver an instrument acknowledging the foregoing.

 

35.            ADJOINING OR ADJACENT PROPERTY. Landlord and Tenant shall each
promptly forward to the other any notice or other written communication received
by it from any owner of property adjoining or adjacent to the Demised Premises
or from any municipal or other governmental authority in connection with any
hearing or other administrative proceeding relating to the use of the Demised
Premises or any adjoining or adjacent property. Tenant may, at its sole cost and
expense, in its own name and/or in the name of Landlord, appear in any such

 

284

--------------------------------------------------------------------------------


 

proceeding. Landlord shall fully cooperate with Tenant (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall, without limitation, make
such appearances and furnish such information as may be reasonably required by
Tenant. Landlord agrees to execute any instruments reasonably requested by
Tenant in connection with any such proceeding.

 

36. ENVIRONMENTAL LAWS.

 

A. “Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, regulations, or policies, whether now or hereafter enacted, governing the
use, clean-up, remediation storage, treatment, transportation, manufacture,
refinement, handling, release, production or disposal of Hazardous Materials
including, without limitation: (1) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (42 U.S.C. Sections 9601, et. seq.) as
amended by the Superfund Amendments and Reauthorization Act; (2) the Hazardous
and Solid Waste Act amendments of 1984 Pub L 98-616 (42 U.S.C. Section 699);
(3) the Hazardous Materials Transportation Act, (49 U.S.C. Section 1801, et.
seq.); (4) the Resource Conservation and Recovery Act of 1976, (42 U.S.C.
Sections 6901, et. seq.); or (5) the Toxic Substances Control Act, and any
amendments thereto and any regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations whether now or hereafter enacted. “Hazardous
Materials” shall mean any hazardous wastes or hazardous substances as defined in
any Environmental Law including, without limitation, any asbestos, PCB, toxic,
noxious or radioactive substances, methane, volatile hydrocarbons, petroleum,
petroleum by-products, industrial solvents or any other material or substance
which could cause or constitute a health, safety or other environmental hazard
to any person or property.

 

B. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials on or migrating from the Land and Demised Premises prior to,
on and after the Commencement Date, it being acknowledged that Tenant or its
Affiliate owned the Land and Demised Premises prior to the Commencement Date.
Tenant shall provide Landlord with copies of any notices pertaining to any
governmental proceedings or actions under any Environmental Law (including
requests or demands for entry onto the Demised Premises and/or Land for purposes
of inspection regarding the handling, disposal, clean-up or remediation of
Hazardous Materials or claims, penalties, fines or assessments) within fifteen
(15) days after receipt thereof. Landlord shall cooperate with Tenant (so long
as Landlord’s cooperation does not involve incurring obligations or liability or
material expense to Landlord unreimbursed by Tenant) and provide such documents,
affidavits and information as may be reasonably necessary for Tenant to comply
with all Environmental Laws.

 

C. If required by governmental authority or if Landlord has a reasonable basis
to believe a release of Hazardous Materials may have occurred or a threat of
release exists on or from the Land or Demised Premises or Hazardous Materials
activities have taken place on the Land or Demised Premises that do not conform
to Environmental Laws, then Landlord may, but need not, perform appropriate
testing in a commercially reasonable manner and the reasonable costs thereof
shall be reimbursed to Landlord by Tenant upon demand as Additional Rent. Tenant
shall execute affidavits, representations and the like from time to time at

 

285

--------------------------------------------------------------------------------


 

Landlord’s request concerning Tenant’s actual knowledge and belief regarding the
presence or absence of Hazardous Materials at the Land and Demised Premises. In
all events, and without limitation, Tenant shall indemnify all Indemnitees,
expressly including without limitation all Fee Mortgagees, in the manner
elsewhere provided in this Lease with respect to Hazardous Materials on or
migrating from the Land and Demised Premises prior to, on and after the
Commencement Date (and for these purposes, the loss indemnified shall include
without limitation any costs of investigation or remediation, and any claim of
personal injury or property damage to any person); provided, however, that such
indemnity shall not include and Tenant shall not be responsible for Hazardous
Materials migrating on to the Land from the land of third parties. The covenants
of this Section shall survive the Term. Tenant shall from time to time upon
Landlord’s request confirm all of the foregoing covenants directly to
mortgagees.

 

37. LEASEHOLD MORTGAGE.

 

A.              Tenant, and its successors and assigns (including, without
limitation, any subtenant of Tenant), may, from time to time and without
Landlord’s prior written consent, mortgage all or any portion of its right,
title and interest in and to this Lease under one leasehold mortgage at any one
time, or two leasehold mortgages given as part of a single financing
transaction, to an Institutional Lender (each, a “Leasehold Mortgage”), and
assign any or all rights under this Lease and any subleases as collateral
security for such Leasehold Mortgage; provided that all rights acquired under
such Leasehold Mortgage shall be subject to all of the terms, covenants and
conditions of this Lease, and to all rights and interests of Landlord, none of
which terms, covenants or conditions is or shall be waived by Landlord by reason
of the right given to so mortgage such interest in this Lease. In no event shall
Tenant have any right to mortgage or encumber Landlord’s fee interest in the
Demised Premises. The term “Leasehold Mortgage” shall include whatever security
instruments that may be used in the locale of the Demised Premises, such as,
without limitation, deeds of trust, security deeds and conditional deeds, as
well as financing statements, assignment of leases and rents, security
agreements and other documentation required pursuant to the Uniform Commercial
Code. The term “Leasehold Mortgage” shall also include any instruments required
in connection with a sale-leaseback transaction. An “Institutional Lender” is a
bank, trust company, savings and loan association, pension fund, endowment fund,
insurance company, other institutional pool of recognized status or a
governmental authority empowered to make loans or issue bonds or any other
recognized institution regularly engaged in the making of mortgage loans that
has not less than $100,000,000 in assets. The holder of any Leasehold Mortgage
shall be called a “Leasehold Mortgagee.”

 

B.              If Tenant and/or Tenant’s successors and assigns (including, but
not limited to, any sublessee of Tenant) shall grant a Leasehold Mortgage, and
if Tenant shall send to Landlord a true copy thereof, together with a notice
specifying the name and address of the Leasehold Mortgagee (“Mortgage Notice”),
Landlord agrees that as long as any such Leasehold Mortgage shall remain
unsatisfied of record or until a notice of satisfaction is given by the
Leasehold Mortgagee to Landlord, the following provisions shall apply:

 

(1) There shall be no cancellation, surrender or modification of this Lease by
joint action of Landlord and Tenant without the prior consent of the Leasehold
Mortgagee;

 

286

--------------------------------------------------------------------------------


 

(2)           Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the Leasehold Mortgagee. The
Leasehold Mortgagee shall thereupon have the same period to remedy or cause to
be remedied the defaults complained of, and Landlord shall accept such
performance by or at the instigation of such Leasehold Mortgagee as if the same
had been done by Tenant; provided that in the case of defaults that cannot be
cured by the payment of money in addition the Leasehold Mortgagee shall be
entitled to such further time to remedy or cause to be remedied the defaults
complained of as may be reasonably necessary for the Leasehold Mortgagee to
remove any stay in bankruptcy and/or to commence and complete foreclosure
proceedings or remove any cause beyond the Leasehold Mortgagee’s reasonable
control impairing its ability to cure or remedy, to obtain possession of the
Demised Premises and thereafter to commence and diligently prosecute such cure
or remedy to completion.. Nothing herein shall be construed as requiring a
Leasehold Mortgagee to cure any default. Landlord’s failure to deliver any such
copy to a Leasehold Mortgagee shall not affect the Landlord’s exercise of any
right or remedy under the Lease in any way whatsoever;

 

(3)           If any default shall occur which, pursuant to any provision of
this Lease, entitles Landlord to terminate this Lease, and if before the
expiration of twenty (20) days from the date of the giving of notice of
termination upon such Leasehold Mortgagee, such Leasehold Mortgagee shall have
notified Landlord of its desire to nullify such notice and shall have paid to
Landlord all Fixed Annual Rent and Additional Rent herein provided for which are
then in default, and shall have complied (or caused compliance) with all of the
other requirements of this Lease, if any are then in default, then, in such
event, Landlord shall not be entitled to terminate this Lease and any notice of
termination previously given shall be void and of no effect;

 

(4)           Notwithstanding anything in this Lease to the contrary, any sale
of Tenant’s leasehold interest in any proceeding for the foreclosure of the
Leasehold Mortgage, or the assignment or transfer of Tenant’s leasehold interest
in lieu of the foreclosure of any Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment;

 

(5)           If not required to be held by the Fee Mortgagee, the proceeds from
any insurance policies or arising from a Taking may be held by any institutional
Leasehold Mortgagee and distributed pursuant to the provisions of this Lease;

 

(6)           The Leasehold Mortgagee may be added to the “Loss Payable
Endorsement” of any and all insurance policies required to be carried by Tenant
hereunder on the condition that the insurance proceeds are to be applied in the
manner specified in this Lease and that the Leasehold Mortgage shall so agree;
except that the Leasehold Mortgage may provide a manner for disposition of such
proceeds as remain after full compliance with the restoration covenants of this
Lease, if any, otherwise payable to Tenant (but not such proceeds, if any,
payable to Landlord, any Fee Mortgagee or jointly to Landlord or Tenant)
pursuant to the terms of this Lease; and

 

(7)           Landlord shall provide Leasehold Mortgage with prompt notice of
any legal proceeding or arbitration between Landlord and Tenant. Unless the
Leasehold Mortgage provided otherwise, Leasehold Mortgagee shall have the right
to intervene in any such

 

287

--------------------------------------------------------------------------------


 

proceeding and be made a party to such proceeding, and the parties hereby
consent to such intervention. Landlord’s failure to deliver any such notice to a
Leasehold Mortgagee shall not affect the Landlord’s exercise of any right or
remedy under the Lease in any way whatsoever.

 

Tenant, in any Mortgage Notice served upon Landlord under this Section, may
exclude any or more of the above provisions, and if so excluded, such provisions
shall not be effective.

 

C. Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee and
Landlord, between Landlord, Tenant and Leasehold Mortgagee, separately agreeing
to all of the provisions of this Section.

 

38.            INDEMNITY. Except as otherwise expressly set forth in this Lease,
Tenant shall assume exclusive control of the Demised Premises and all areas
pertaining thereto including all appurtenances, improvements, utilities, water
bodies, grounds, sidewalks, walkways, driveways and parking facilities, and
Tenant shall bear the sole risk of all related tort liabilities. To the greatest
extent permitted by applicable law, Tenant shall indemnify, save harmless and
defend Landlord, Landlord’s adviser and mortgagees and their respective
officers, directors, managers, members, partners, agents and employees,
(“Indemnitees”) from all liability, claim, damage, cost or loss (including
reasonable fees and litigation costs) arising in whole or in part out of, or in
any manner connected with (i) any injury, loss, theft or damage to any person or
property while on or about the Demised Premises, or (ii) any condition of the
Demised Premises, or the possession and use thereof (including any failure to
vacate at the end of the Term) or any activity permitted or suffered on the
Demised Premises (including Hazardous Materials), or (iii) any breach of any
covenant, representation or certification by Tenant or persons acting under
Tenant, or (iv) any negligent act or omission anywhere by Tenant or persons
acting under Tenant, in each case paying the same to Landlord on demand as
Additional Rent, except to the extent such liability results from the negligence
or willful misconduct of Landlord or the other Indemnitees. Without implying
that other covenants do not survive, the covenants of this Section shall survive
the Term. Tenant shall immediately respond and assume the investigation, defense
and expense of all of the foregoing matters. Landlord or any Indemnitee, at its
sole cost and expense, may join in such defense with counsel of its choice.

 

39.            LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding anything
contained to the contrary in this Lease, whether express or implied, it is
agreed that Tenant will look only to Landlord’s fee interest in and to the
Demised Premises for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of a breach or default
under this Lease by Landlord with respect to any claim whatsoever related to the
Demised Premises, and no other property or assets of Landlord or of Landlord’s
adviser or of any Fee Mortgagee or its or their managers, members, directors,
officers, trustees, beneficiaries, shareholders, partners, joint venturers
(disclosed or undisclosed) shall be subject to suit or to levy, execution or
other enforcement procedures for the satisfaction of any such judgment (or other
judicial process). No officer, director, manager, member, shareholder, trustee,
beneficiary, partner, agent, attorney or employee of Landlord or of Landlord’s
adviser or of any Fee Mortgagee shall ever be personally or individually liable;
nor shall Landlord, Landlord’s adviser or any Fee Mortgagee or such persons ever
be answerable or liable in any equitable judicial

 

288

--------------------------------------------------------------------------------


 

proceeding or order beyond the extent of their interest in the Demised Premises.
In no event shall Landlord, Landlord’s adviser or any Fee Mortgagee or any such
persons ever be liable to Tenant for indirect or consequential damages.

 

40.            BOOKS AND RECORDS. Tenant shall at all times keep and maintain
full and correct records and books of account of the operations of the Demised
Premises in accordance with generally accepted accounting principals
consistently applied and shall accurately record and preserve the records of
such operations in accordance with its customary records retention policy.
Notwithstanding that there has been no Percentage Rent Event, Tenant shall
report the gross sales from the Demised Premises to Landlord annually for each
fiscal year of Tenant no later than thirty (30) days following the end of such
fiscal year, such report to be certified by Tenant’s chief financial officer.
Landlord shall keep such information confidential at all times in accordance
with the terms of Exhibit J and may only release such information to Landlord’s
constituent members, and so long as such persons execute and deliver to Tenant a
Confidentiality Agreement with Tenant in the form attached hereto as Exhibit J
(“Confidentiality Agreement”) whether or not Tenant signs such Confidentiality
Agreement, also to its lenders and prospective lenders and to prospective
purchasers of Landlord’s interest in the Demised Premises. Upon an Event of
Default, Tenant shall permit Landlord, Landlord’s accountants and Fee Mortgagees
reasonable access thereto, with the right to make copies and excerpts therefrom
upon reasonable advance notice to Tenant.

 

41.            SATELLITE DISH. If permitted by applicable law, Tenant shall have
the right to place on the roof or wall of the Demised Premises at Tenant’s sole
cost and expense, a satellite dish (hereinafter called the “Dish”) for
transmission of data (both receiving and sending) between Tenant’s various
operations and its headquarters in accordance with all laws and governmental
regulations.

 

42.            NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant agree and
acknowledge that this Lease has been freely negotiated by Landlord and Tenant.
In any event of any ambiguity, controversy, dispute or disagreement over the
interpretation, validity or enforceability of this Lease or any of its
covenants, terms or conditions, no inference, presumption or conclusion
whatsoever shall be drawn against Tenant by virtue of Tenant’s having drafted
this Lease.

 

43.            SUCCESSORS AND ASSIGNS; AFFILIATES. The covenants and agreements
contained in this Lease shall bind and inure to the benefit of the successors
and assigns of each party. As used in this Lease “Affiliate” (whether or not
capitalized) shall mean, with respect to any person, any person controlled by,
controlling, or under common control with such person; and “control” shall mean
any direct ownership interest or right through the exercise of voting or
approval rights or otherwise, to exercise decision-making authority generally.

 

44.            CAPTIONS. The captions preceding the Sections of this Lease are
intended only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Lease or the intent of any provision hereof.

 

45.            INVALIDITY OF CERTAIN PROVISIONS. If any provision of this Lease
shall be invalid or unenforceable, the remainder of the provisions of this Lease
shall not be

 

289

--------------------------------------------------------------------------------


 

affected thereby and each and every provision of this Lease shall be enforceable
to the fullest extent permitted by law.

 

46.            CHOICE OF LAW/JURISDICTION. This Lease, and the rights and
obligations of the parties hereto, shall be interpreted and construed in
accordance with the laws where the Demised Premises are located (the “State”),
without regard to the State’s internal conflict of law principles. Any disputes
arising out of this Lease or between Landlord and Tenant shall be subject to the
exclusive jurisdiction of the state courts of the State.

 

47.            NO WAIVER. The failure of either party to seek redress for
violation of or to insist upon the strict performance of, any term, covenant or
condition contained in this Lease shall not prevent a similar subsequent act
from constituting a default under this Lease. Without limitation, no written
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions. Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach. No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Fixed
Annual Rent, Additional Rent or any other sum due shall be deemed to be other
than on account of the installment of such rent or other sum due. Nor shall any
endorsement or statement on any check or in any letter accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other right or remedy. The delivery of keys (or any
other act) to Landlord shall not operate as a termination of the Term or an
acceptance or surrender of the Demised Premises. The acceptance by Landlord of
any rent following the giving of any default and/or termination notice shall not
be deemed a waiver of such notice.

 

48.            ATTORNEY’S FEES. In the event that either Landlord or Tenant
employ an attorney to enforce or defend any of the conditions, covenants, rights
or obligations of this Lease (including, without limitation, a default by either
party), then the prevailing party shall be entitled to all reasonable attorney
fees and all other reasonable out-of-pocket litigation costs (including, but not
limited to filing fees, expert reports and testimony, court costs and other
usual costs of litigation of this type) incurred by such prevailing party.

 

49.            WAIVER OF TRIAL BY JURY. To the extent such waiver is permitted
by law, the parties waive trial by jury in any action or proceeding brought in
connection with this Lease or the Demised Premises.

 

50. MISCELLANEOUS. Other than contemporaneous instruments executed and delivered
of even date, if any, this Lease contains all of the agreements between Landlord
and Tenant relating in any way to the Demised Premises and supersedes all prior
agreements and dealings between them. There are no oral agreements between
Landlord and Tenant relating to this Lease or the Demised Premises. This Lease
may be amended only by a written instrument executed and delivered by both
Landlord and Tenant. The provisions of this Lease shall bind Landlord and Tenant
and their respective successors and assigns. Where the phrases “persons

 

290

--------------------------------------------------------------------------------


 

acting under” Landlord or Tenant or “persons claiming through” Landlord or
Tenant or similar phrases are used, the persons included shall be assignees,
sublessees, licensees or other transferees or successors of Landlord or Tenant
as well as invitees or independent contractors of Landlord or Tenant, and all of
the respective employees, servants, contractors, agents and invitees of
Landlord, Tenant and any of the foregoing. As used herein, “monetary default”
shall mean a default that can be substantially cured solely by the payment of
money and nothing more and “non-monetary default” shall mean a default that
cannot be substantially cured solely by the payment of money and northing more.
If either party is granted any extension, election or other option, to be
effective the exercise (and notice thereof) shall be unconditional, irrevocable
and must be made strictly in accordance with the prescribed terms and times;
otherwise its purported exercise shall be void and ineffective. The enumeration
of specific examples of a general provisions or use of the word “including”
shall not be construed as a limitation of the general provision. Unless a
party’s approval or consent is required by the express terms of this Lease not
to be unreasonably withheld, such approval or consent may be withheld in the
party’s sole discretion. The submission of a form of this Lease or any summary
of its terms shall not constitute an offer by Landlord to Tenant; the leasehold
shall only be created and the parties bound when this Lease is executed and
delivered by both Landlord and Tenant. Nothing herein shall be construed as
creating the relationship between Landlord and Tenant of principal and agent, or
of partners or joint venturers or any relationship other than landlord and
tenant. This Lease and all consents, notices, approvals and all other related
documents may be reproduced by any party by any electronic means or by
electronic, photographic or other reproduction process and the originals may be
destroyed; and each party agrees that any reproductions shall be as admissible
in evidence in any proceeding as the original itself (whether or not the
original is in existence and whether or not reproduction was made in the regular
course of business), and that any further reproduction of such reproduction
shall likewise be admissible. If any payment in the nature of interest provided
for in this Lease shall exceed the maximum interest permitted under controlling
law, as established by final judgment of a court, then such interest shall
instead be at the maximum permitted interest rate as established by such
judgment. Landlord and Tenant expressly agree that there are and shall be no
implied warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, and there are
no warranties or representations other than those expressly set forth in this
Lease. Without limitation, where Tenant in this Lease indemnifies or covenants
for the benefit of present and future Fee Mortgagees, such agreements are for
the benefit of present and future Fee Mortgagees as third party beneficiaries;
and at the request of Landlord, Tenant from time to time will confirm such
matters directly with such Fee Mortgagee.

 

51.            COUNTERPARTS. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be one and the same instrument. A
facsimile, email, PDF or electronic signature shall be deemed an original
signature.

 

52.            INCORPORATION OF STATE LAW PROVISIONS. Certain provisions/
sections of this Lease and certain additional provisions/sections that are
applicable or required by laws of the state in which the Demised Premises are
located may be amended, described or otherwise set forth in more detail on
Exhibit I attached hereto, which such Exhibit by this reference, is incorporated
into and made a part of this Lease. In the event of any conflict between such
state law provisions and any provision herein, the state law provisions shall
control.

 

291

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

292

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF this Lease has been

duly executed under as of the Effective Date.

 

 

 

WITNESS:

 

 

 

 

WE APP BALDWIN LLC, a Delaware limited liability company

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

WITNESS:

 

 

 

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

Signature Page to Lease By and Between
WE APP BALDWIN LLC and PATHMARK STORES, INC.

 

293

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF DEMISED PREMISES

 

[g36891mq067i001.jpg]

 

294

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

LEGAL DESCRIPTION OF THE LAND

 

[g36891mq067i002.jpg]

 

295

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

TITLE MATTERS AND ENCUMBRANCES

 

1. Taxes, tax liens, tax sales, water rates, sewer rents and assessments not yet
due and payable.

 

296

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REMEDIAL WORK

 

(Tenant Performs Construction with Landlord Reimbursement)

 

Reimbursement Cap: $425,000.00

 

Remedial Work Completion Date: the third anniversary of the Effective Date of
the Lease

 

C. 1 Construction Documents. Tenant shall prepare, at Tenant’s expense, and
deliver to Landlord Construction Documents (meaning plans and specifications
prepared by design professionals licensed to prepare such plans and
specifications which reasonably fix and describe the work to be performed by
Tenant contractors) for roof replacements, parking area repairs and
replacements, heating, ventilating and air conditioning upgrades, environmental
remediation, asbestos abatement and automation improvements in an amount
totaling at least the amount of the Reimbursement Cap, all as Landlord and
Tenant shall reasonably and mutually agree. The Construction Documents shall
substantially conform to and describe such work as so agreed, and when such
Construction Documents are approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, the work described therein shall
be the “Remedial Work” referred to herein. Tenant shall provide at least 6
copies of the Construction Documents to Landlord. Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Remedial Work and for the adequacy and
completeness of the Construction Documents submitted to Landlord and for the
Remedial Work itself, notwithstanding Landlord’s approval thereof.

 

C.2 Remedial Work Reimbursement. Upon Landlord’s approval of the Construction
Documents showing the Remedial Work to be performed, Tenant shall cause the
Remedial Work to be performed in accordance with all of the terms and
requirements of the Lease including Exhibit G, and the reasonable out-of-pocket
costs to Tenant of performing the Remedial Work shall be eligible for
Reimbursement in the manner provided below up to but not in excess of the
Reimbursement Cap listed above. All costs for the Remedial Work in excess of the
Reimbursement Cap shall be paid for entirely by Tenant, and Landlord shall not
provide any reimbursement therefor. Any Remedial Work not completed by the
Remedial Work Completion Date listed above shall be ineligible for reimbursement
from Landlord, and such Remedial Work shall be paid for solely by Tenant.

 

Notwithstanding anything in the Lease to the contrary, prior to the Remedial
Work Completion Date Tenant shall have no obligation to perform any Remedial
Work if the cost of same will exceed the Reimbursement Cap, unless Tenant
determines, in its sole, reasonable judgment, that such work is necessary and
prudent for the proper maintenance and operation of the Demised Premises.

 

Reimbursement of the reasonable out-of-pocket costs to Tenant of performing
Remedial Work up to the Reimbursement Cap and by the Remedial Work Completion
Date shall be disbursed to Tenant by Landlord in no more than four disbursements
the requests for each of which shall not

 

297

--------------------------------------------------------------------------------


 

be submitted more frequently than monthly. For each disbursement, Tenant shall
submit a requisition package to Landlord with (1) an itemization of the costs
being requisitioned, (2) a certificate by an officer of Tenant that all such
costs are reasonable out-of-pocket costs to Tenant of performing Remedial Work
and have been incurred and paid for by Tenant, that to the actual knowledge of
Tenant the Remedial Work included within the requisition has been performed
substantially in accordance with the Construction Documents and in accordance
with the Lease, (3) appropriate back-up documentation including, without
limitation, lien releases (in a form reasonably approved by Landlord) and paid
invoices and bills and (4) a statement by Tenant’s chief financial officer that
such officer knows of no default under the Lease on the part of Tenant nor of
any event which with the giving of notice or the passage of time or both could
ripen into a default under the Lease. The final requisition package shall
further include a copy of all applications for and copies of all governmental
permits issued in connection with the Remedial Work and the plans referred to in
Section 13 of the Lease for any Alterations. Notwithstanding anything herein or
in the Lease to the contrary, Landlord shall not be obligated to reimburse any
costs of Remedial Work if a default under the Lease has occurred and is
continuing. Landlord shall pay the reimbursement to Tenant within thirty (30)
days following Landlord’s receipt of the completed package. In the event that
Landlord fails to pay the reimbursement within such thirty (30) day period,
Tenant may deduct the reimbursebable amount against Rent due under the Lease.

 

C.3 Performance of Remedial Work by Tenant. No Remedial Work for which
reimbursement is sought shall be performed except in accordance with the
Construction Documents. In connection with its approval thereof, Landlord may
delete from the Construction Documents any items or aspects of Remedial Work
which in Landlord’s reasonable judgment (i) would increase the cost of operating
the Building or performing any other work in the Building, (ii) are incompatible
with the design, quality, equipment or systems of the Building, (iii) would
require unusual expense to readapt the Premises to general grocery store use or
(iv) otherwise do not comply with the provisions of this Lease. Prior to
commencing any Remedial Work, Tenant shall submit to Landlord certificates of
insurance on the part of Tenant contractors meeting the requirements of
Exhibit G paragraph 1A (4). If any such Tenant contractor or any other person
ever makes a claim against any Indemnitee (as such term is defined in
Section 38) in connection with any Remedial Work, then Tenant shall indemnify
such Indemnitee in the manner provided in the Lease against such claim.

 

C.4 Re-allocation of Reimbursement Cap. Upon the completion of the Remedial Work
up to $20,000 of the Reimbursement Cap may be allocated to increase the
“Reimbursement Cap” under any other lease between Tenant and any Affiliate of
Landlord (except for that certain lease for space at 9210 Atlantic Avenue,
Queens (Ozone Park), New York).

 

298

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

 

KEY NO:

 

THIS AGREEMENT, made as of                      2010, by and
among                       , a                        , and its successors and
assigns, having an office at                                (hereinafter
together with its successors and assigns called “Mortgagee”), WE APP Baldwin
LLC, a Delaware limited liability company, having an office c/o Winstanley
Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord, Massachusetts
01742 (hereinafter called “Landlord”) and Pathmark Stores, Inc., a Delaware
corporation having an office at 2 Paragon Drive, Montvale, New Jersey 07645
(hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has made a loan, or is about to make a loan to Landlord in
the original principal amount of $                     evidenced by a promissory
Note secured by, among other securities, a mortgage or deed of trust
(hereinafter, as the same may be amended, supplemented or otherwise modified
from time to time, called the “Mortgage”) covering a parcel or parcels of land
owned by Landlord and described on Exhibit A annexed hereto and made a part
hereof, together with the improvements now or hereafter erected thereon (said
parcel or parcels of land and improvements thereon being hereinafter called the
“Mortgaged Property”);

 

WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
dated as of November    2010 and amended by [ ] (said lease and amendments being
hereinafter collectively called the “Lease”), Landlord leased to Tenant the
Mortgaged Premises together with the building now or hereafter erected on all or
a portion of said premises (the Mortgaged Premises and the improvements on or to
be erected thereon being thereinafter called the “Demised Premises”);

 

WHEREAS, a Memorandum of Lease dated November     2010 was recorded on November
    , 2010 in the                in Book                   ,
Page                ;

 

WHEREAS, a copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged; and

 

WHEREAS, Mortgagee is unwilling to make said loan to Landlord unless the Lease
is subordinate to the lien of the Mortgage; and

 

WHEREAS, Section 16 of the Lease provides that the Lease shall become subject
and subordinate to the lien of a mortgage of the fee interest of the Demised
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

 

WHEREAS, the parties desire to subordinate the Lease to the lien of the
Mortgage, and to provide for the non-disturbance of Tenant by Mortgagee.

 

299

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.              Mortgagee hereby consents to and approves the Lease.

 

2.              Tenant covenants and agrees with Mortgagee that the Lease and
any extensions, renewals, replacements or modifications thereof and Tenant’s
interest in the premises under the Lease are and at all times shall subject and
subordinate to the lien of the Mortgage, without regard to the order of priority
of recording of the Mortgage and the Memorandum of the Lease, subject, however,
to the provisions of this Agreement.

 

3.              Tenant certifies that the Lease is presently in full force and
effect.

 

4.              Mortgagee agrees that so long as the Lease shall be in full
force and effect and so long as Tenant is not in default (beyond any applicable
notice and cure period) in the payment of fixed rent as set forth in the Lease,
or in the performance of any of the terms, covenants or conditions of the Lease
on Tenant’s part to be performed:

 

A.            Tenant shall not be named or joined as a party defendant or
otherwise in any suit, action or proceeding for the foreclosure of the Mortgage
or to enforce any rights under the Mortgage or the bond or note or other
obligations secured thereby unless required by law to do so; and

 

B.            The possession by Tenant of the Demised Premises and the Tenant’s
rights thereto shall not be disturbed, affected or impaired by, nor will the
Lease or the term thereof be terminated or otherwise affected by (i) any suit,
action or proceeding upon the Mortgage or the bond or note or other obligation
secured thereby, or for the foreclosure of the Mortgage or the enforcement of
any rights under the Mortgage or any other documents held by the Mortgagee, or
by any judicial sale or execution or other sale of the Mortgaged Property, or by
any deed given in lieu of foreclosure, or by the exercise of any other rights
given to the Mortgagee by any other documents or as a matter of law, or (ii) any
default under the Mortgage or the bond or note or other obligation secured
thereby.

 

5.              Mortgagee hereby acknowledges and agrees that all trade fixtures
and equipment whether owned by Tenant or any subtenant or leased by Tenant from
a Landlord/Owner in the Demised Premises shall be subject to the provisions of
Section 17 of the Lease.

 

6.              If the Mortgagee shall become the owner of the Mortgaged
Property by reason of foreclosure of the Mortgage or otherwise, or if the
Mortgaged Property shall be sold as a result of any action or proceeding to
foreclose the Mortgage or by a deed given in lieu of foreclosure, the Lease
shall continue in full force and effect, without necessity for executing any new
lease, as a direct lease between Tenant, as tenant thereunder, and the then
owner of the Mortgaged Property, as landlord thereunder, upon all of the same
terms, covenants and provisions contained in the Lease, and in such event:

 

300

--------------------------------------------------------------------------------


 

A.            Tenant shall be bound to such new owner under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) and Tenant hereby agrees to attorn to such new owner
and to recognize such new owner as landlord under the Lease; and

 

B.            Such new owner shall be bound to Tenant under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Periods, if Tenant elects or has elected to exercise its
options to extend the term) which terms, covenants and provisions such new owner
hereby agrees to assume and perform; provided, however, that such new owner
shall not be (i) obligated to complete any construction work required to be done
by Landlord within or outside of the Demised Premises pursuant to the provisions
of the Lease or to reimburse Tenant for any construction work done by Tenant;
however this provision shall not relieve such new owner from any repair or
maintenance obligations of Landlord expressly set forth in the Lease accruing or
arising following new owner’s acquisition of fee title to the Mortgaged Property
or impair any express setoff rights of Tenant expressly set forth in the Lease
accruing or arising following new owner’s acquisition of fee title to the
Mortgaged Property; (ii) required to make any repairs to the Mortgaged Property
or to the Demised Premises or to perform any other construction or other work,
including without limitation the restoration of the Demised Premises following
any casualty or taking; (iii) liable for the return of security deposits or
letters of credit, if any, paid or delivered by or on behalf of Tenant to
Landlord, except to the extent such sums are actually received by such new owner
(or any Mortgagee if such Mortgagee is not the new owner); (iv) bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one (1) month in advance to any prior Landlord unless such sums are
actually received by Mortgagee or if such prepayment shall have been expressly
approved of in writing by such new owner (or any Mortgagee if such Mortgagee is
not the new owner); (v) bound by any agreement amending, modifying or
terminating the Lease made without Mortgagee’s prior written consent; (vi) bound
by any assignment of the Lease or sublease of the Demised Premises, or any
portion thereof, made prior to the time such new owner succeeded to Landlord’s
interest other than if made pursuant to the provisions of the Lease; (vii)
liable on account of any default on the part of Landlord occurring prior to such
new owner’s succeeding to Landlord’s estate; or (viii) subject to any
counterclaims, offsets or defenses that Tenant might have against Landlord.

 

7.              If Landlord shall default in the performance of the Lease Tenant
shall give written notice thereof to Mortgagee and Mortgagee shall have the
right, but not the obligation, to cure such default in accordance with Section
23 of the Lease (and as provided therein the Mortgagee shall be entitled to such
further time to cure as may be reasonably necessary for the Mortgagee to remove
any stay in bankruptcy and/or to commence and complete foreclosure proceedings
or remove any cause beyond the Mortgagee’s reasonable control impairing its
ability to cure or remedy, to obtain possession of the Demised Premises and
thereafter to commence and diligently prosecute such cure or remedy to
completion)

 

8.              Landlord has agreed in the Mortgage and other loan documents
that the rents payable under the Lease shall be paid directly by Tenant to
Mortgagee upon the occurrence of a default by Landlord under the Mortgage or any
other loan document. Accordingly, after notice is given by Mortgagee to Tenant
that the rents under the Lease should be paid to or at the

 

301

--------------------------------------------------------------------------------


 

direction of Mortgagee, Tenant shall pay to Mortgagee, or in accordance with the
directions of Mortgagee, all rents and other monies thereafter due and to become
due under the Lease. Tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Mortgage or any other loan
document. Landlord hereby waives any right, claim or demand it may have nor or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment to Mortgagee shall discharge the obligations of Mortgagee to make
such payment under the Lease.

 

9.              Any notices or communications given under this Agreement shall
be in writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, (a) if to Mortgagee at the address of Mortgagee as
hereinabove set forth or at such other address as Mortgagee may designate by
notice, or (b) if to Landlord at the address of Landlord as hereinabove, or at
such other address as Landlord may designate by notice, or (c) if to Tenant,
then one copy shall be delivered to the attention of the Senior Vice President
of Real Estate of Tenant, another shall be delivered to the attention of General
Counsel of Tenant, and another shall be delivered to the Director of Properties
& Administration of Tenant, all at 2 Paragon Drive, Montvale, New Jersey 07645
or at such other addresses as Tenant may designate by notice. During the period
of any postal strike or other interference with the mail, personal delivery
shall be substituted for registered or certified mail.

 

10.            This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

11.            This Agreement contains the entire agreement between the parties
and cannot be changed, modified, waived or cancelled except by an agreement in
writing executed by the party against whom enforcement of such modification,
change, waiver or cancellation is sought.

 

12.            This Agreement and the covenants herein contained are intended to
run with and bind all lands affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WITNESS:

 

 

 

 

MORTGAGEE:

 

 

 

 

 

, a

 

 

 

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

302

--------------------------------------------------------------------------------


 

 

 

WE APP BALDWIN LLC, a Delaware

limited liability company

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

Name:

 

 

 

 

 

 

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

303

--------------------------------------------------------------------------------


 

WITNESS:

LANDLORD:

 

MORTGAGEE ACKNOWLEDGMENT

 

STATE OF                          )

SS:

COUNTY OF                      )

 

ON THIS              day of                     2010, before me, the subscriber,
personally appeared                    to me known, who being by me duly sworn,
did depose and say that he is               of              the corporation
described in and which executed the within instrument; that he knows the seal of
said corporation; that the seal affixed to said instrument is such corporate
seal; that it was so affixed by order of the Board of Directors of said
corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

LANDLORD ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this              day of                 2010, before me, the undersigned
notary public, personally appeared                      , proved to me through
satisfactory evidence of identification, which was a [current driver’s license]
[a current U.S. passport] [my personal knowledge], to be the person whose name
is signed on the preceding instrument and acknowledged the foregoing instrument
to be his/her free act and deed as                    of WE APP Baldwin LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

304

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGMENT

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS               day of                      , 2010, before me, the
subscriber, personally came Christopher W. McGarry, to me known, who being by me
duly sworn, did depose and say that he is Vice President and Secretary of
Pathmark Stores, Inc., the corporation described in and which executed the
within instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said corporation and that he signed his name
thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

305

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF MORTGAGED PROPERTY

 

(Attached)

 

306

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KEY NO:                                            

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE made as of November          , 2010 by WE APP BALDWIN
LLC, a Delaware limited liability company, having an office at c/o Winstanley
Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord, Massachusetts
01742 Attn: Adam Winstanley (hereinafter called “Landlord”), and PATHMARK
STORES, INC., a Delaware corporation, having an office at 2 Paragon Drive,
Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

1.              For and in consideration of the sum of TEN and no/100 Dollars
($10.00) and of other valuable considerations paid by Tenant to Landlord, the
receipt and sufficiency of which are hereby acknowledged by Landlord, Tenant and
Tenant hereby takes from Landlord that certain parcel of land (hereinafter
called “Land”) described on Exhibit B and the buildings and other improvements
now or hereafter erected on the Land together with the benefit of any and all
easements, appurtenances, rights and privileges now or hereafter belonging
thereto. The land is currently improved by an existing building consisting of
51,798 square feet of space (the “Building), as more particularly shown on the
site plan attached hereto as Exhibit A. The Building and any buildings and
improvements now or hereafter erected on the Land shall be hereinafter called
“Improvements”. The Land and any Improvements now or hereafter erected thereon
are hereinafter collectively called the “Demised Premises.” The Demised Premises
have been leased to Tenant upon and subject to the covenants and agreements set
forth in a certain agreement between Landlord and Tenant bearing even date
herewith (hereinafter called the “Lease”).

 

2.              The Lease is in effect. The original term of the Lease shall
continue to and include the date which is twenty (20) years after the day before
the Commencement Date if the Commencement Date is the first day of a month, or
twenty years (20) years after the last day of the month in which the
Commencement Date occurs if the Commencement Date is not the first day of a
month.

 

3.              Tenant has the right and option to extend the term of the Lease
from the date upon which it would otherwise expire for ten (10) separate renewal
periods of five (5) years each (each such period being known as a “Renewal
Period”). Said right and option, if exercised by Tenant, shall be in accordance
with the terms and conditions of Section 4 of the Lease.

 

4.              The Lease contains the entire agreement between the parties. All
persons are hereby put on notice of the existence of the Lease and are referred
to the Lease for its terms and conditions. The Lease is on file in the offices
of Tenant and the Landlord as hereinabove set forth.

 

5.              This Memorandum of Lease is prepared, signed and acknowledged
solely for recording purposes under the laws of the State of New York, and is in
no way intended to

 

307

--------------------------------------------------------------------------------


 

change, alter, modify, amend or in any other way affect the rights, duties and
obligations of Landlord and Tenant pursuant to the Lease; it being specifically
understood and agreed between the parties that each has rights, duties and
obligations imposed upon it in the Lease which are not expressly contained
herein but are included herein by reference.

 

6. Upon expiration of the Lease term Landlord and its successors and assigns has
irrevocably been named attorney-in-fact by Tenant in the Lease to execute,
deliver and record a notice of termination of this Memorandum.

 

IN WITNESS WHEREOF this Memorandum of Lease has been duly executed as of the day
and year first above written.

 

WITNESS:

 

   WE APP BALDWIN LLC, a Delaware

limited liability company

 

 

 

 

 

 

Name:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WITNESS:

 

   PATHMARK STORES, INC., a

 

 

Delaware corporation

 

 

 

 

 

 

Name: Craig H. Feldman

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

308

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMISED PREMISES

 

309

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE LAND

 

310

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this                day of November 2010, before me, the undersigned notary
public, personally appeared                       , proved to me through
satisfactory evidence of identification, which was a [current driver’s license]
[a current U.S. passport] [my personal knowledge], to be the person whose name
is signed on the preceding instrument and acknowledged the foregoing instrument
to be his/her free act and deed as                           of WE APP Baldwin
LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS           day of November, 2010, before me, the subscriber, personally
came Christopher W. McGarry, to me known, who being by me duly sworn, did depose
and say that he is the Vice President and Secretary of Pathmark Stores, Inc.,
the corporation described in and which executed the within instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Board of Directors
of said corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

311

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY

 

WHEREAS, Pathmark Stores, Inc., a Delaware corporation (“Tenant”) desires to
enter into a certain lease (“Lease”) of even date concerning Demised Premises
known as 1764 Grand Avenue, Baldwin, New York, with WE APP Baldwin LLC, a
Delaware limited liability company (“Landlord”). (Terms used herein and not
otherwise defined will have the meaning given in the Lease.)

 

WHEREAS, as an inducement to entering into the Lease Landlord has required that
the undersigned The Great Atlantic & Pacific Tea Company, Inc. (“Guarantor”)
unconditionally guarantees the performance of all obligations of Tenant under
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.              Guarantor unconditionally and absolutely guarantees to Landlord
(which shall include its legal representatives, successors and assigns) the due
and punctual performance of each and all of the Tenant’s obligations under or
related to the Lease, including the timely payment of all sums due therein.
Tenant’s obligations hereby guaranteed include, without limitation, those
arising under amendments or modifications to the Lease hereafter entered into by
Tenant and Landlord, all of which shall be so guaranteed even though Guarantor
hereafter does not consent to or approve the same (Guarantor hereby waiving all
rights of consent or approval with respect to such amendments or modifications).

 

2.              Guarantor waives presentment for payment or performance, notice
of nonpayment or performance, notice of default, demand, protest or notice or
acceptance of this Guaranty, any rights Guarantor may have by reason of any
forbearance, modification, amendment, extension or any indulgence whatsoever
that Landlord may grant or to which Landlord and the Tenant may agree with
respect to the Lease, any and all notice of every kind to which Guarantor might
otherwise be entitled with respect to the incurring of any further obligation or
liability by Tenant to Landlord, demand for payment, the presentment of any
instrument for payment, the protest or nonpayment thereof and any and all
defenses whatsoever excepting only Tenant’s performance as required by the terms
of the Lease. Guarantor also waives, unless and until all of the obligations of
Tenant are fully paid and performed, any right to be subrogated in whole or in
part to any right or claim of Landlord against Tenant and any right to require
the marshalling of any assets of the Tenant, which right of subrogation or
marshalling might otherwise arise from any partial payment by the Guarantor. It
is expressly understood and agreed that Guarantor’s liability hereunder shall be
unaffected by (i) any amendment or modification whatsoever of the provisions of
the Lease, (ii) any extension of time for performance under the Lease, (iii) any
delay by Landlord in exercising any right under the Lease or this Guaranty (none
of which shall ever operate as a waiver of such right), or (iv) the release of
Tenant or any other guarantor from performance or observance of any of the
agreements or conditions contained in the Lease by operation of law or
otherwise, whether made with or without notice to Guarantor, including without
limitation any impairment, modification, change, release, rejection,
disaffirmance, or limitation of the liability of Tenant, or any other guarantor
of the Lease, of their estate in

 

312

--------------------------------------------------------------------------------


 

EXHIBIT F

 

bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other similar or insolvency statute,
or from the decision of any court. Guarantor covenants that Guarantor will cause
Tenant to maintain and preserve the enforceability of the Lease, as the same may
hereafter be modified or amended, and will not permit it to take or to fail to
take action of any kind the taking of which or the failure to take might be the
basis for a claim that Guarantor has any defense to its obligation hereunder
other than timely performance in full of the Lease in accordance with its terms.
The joint and several liability of Guarantor hereunder shall exist irrespective
of the validity or enforceability of the Lease.

 

3.              This shall be an agreement of suretyship as well as of guaranty,
and Landlord, without being required to proceed first against Tenant or any
other person or entity, may proceed directly against Guarantor whenever Tenant
fails to make any payment due or fails to perform any obligation now or
hereafter owed to Landlord without first resorting to or exhausting any other
remedy and without first having recourse to the Lease; provided, however, that
nothing herein contained shall prevent Landlord from suing on the Lease with or
without making Guarantor a party to the suit or from exercising any other rights
thereunder and if such suit, or other remedy, is availed of, only the net
proceeds therefrom, after deduction of all Landlord’s Costs of Collection
(defined below) shall be applied in reduction of the amount then due on this
Guaranty.

 

4.              Guarantor agrees to pay to Landlord, on demand, all costs and
expenses, including reasonable attorneys’ fees and litigation expenses, which
Landlord may incur in the enforcement of Tenant’s obligations under the Lease or
the liability of Guarantor hereunder (“Costs of Collection”). “Costs of
Collection” includes, without limitation, all out of pocket expenses incurred by
the Landlord’s attorneys and all costs incurred by Landlord including, without
limitation, costs and expenses associated with travel on behalf of Landlord,
which costs and expenses are related to or in respect of Landlord’s efforts to
collect and/or to enforce any of the obligations and/or to enforce any of its
rights, remedies or powers against or in respect of either or both Tenant or
Guarantor (whether or not suit is instituted in connection with such efforts).

 

5.             Guarantor represents and warrants to Landlord that (i) it has
either examined the Lease or has had an opportunity to examine the Lease and has
waived the right to examine; (ii) that it (and the individual acting on its
behalf) has the full power, authority and legal right to execute and deliver
this Guaranty; (iii) that this Guaranty is a binding legal obligation and is
fully enforceable against Guarantor in accordance with its terms; (iv) that
there is no action or proceeding pending or, to its knowledge, threatened
against Guarantor before any court or administrative agency which might result
in any material adverse change in its business or condition or in its assets;
(v) that neither the execution nor delivery of this Guaranty nor fulfillment of
nor compliance with the terms and provisions thereof will constitute a default
under or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which it is
now a party or by which Guarantor may be bound; and (vi) that Guarantor is the
sole owner of all the common stock of Tenant and expects to derive financial
benefit from the Lease.

 

313

--------------------------------------------------------------------------------


 

6.              This Agreement shall be binding upon Guarantor and its legal
representatives, successors and assigns, and shall inure to the benefit of
Landlord and its legal representatives, successors and assigns, and is
irrevocable until released in writing by Landlord. Each and every right, remedy
and power hereby granted to Landlord or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Landlord at any time and from time to time. The validity, construction and
performance of this Guaranty shall be governed by the laws of the State where
the Demised Premises are located (the “State”), without regard to conflict of
law principles. If any clause or provision of this Guaranty should be held
illegal or invalid by any court, the invalidity of such clause or provisions
shall not affect any of the remaining clauses or provisions hereof. In case any
agreement or obligation contained in this Guaranty should be held to be in
violation of law, then such agreement or obligation shall be deemed to be the
agreement or obligation of the Guarantor, as the case may be, to the full extent
permitted by law. Each and every default hereunder or under the Lease shall give
rise to a separate cause of action hereunder. The obligations and liabilities of
hereunder shall be joint and several with any other guarantees given to Landlord
in connection with the Lease. This Guaranty may be amended only by instrument in
writing executed and delivered by both Landlord and Tenant. The provisions of
this Guaranty shall bind Guarantor and its respective successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns. This
Guaranty and all consents, notices, approvals and all other documents relating
hereto may be reproduced by photographic, microfilm, microfiche or other
reproduction process and the originals thereof may be destroyed; and each party
agrees that any reproductions shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not reproduction was made in the regular course
of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence.

 

7.              Guarantor consents to and agrees that the courts of the State
shall have personal jurisdiction over Guarantor for any action brought on this
Guaranty including the right to grant judgment against Guarantor personally
together with interest on any judgment obtained by Landlord at the interest rate
set forth in the Lease for late payments (but if the same shall be unlawful for
any reason, then at the highest permissible interest rate). Guarantor further
agrees and consents that venue, if any, for any such action shall be as set
forth in the Lease. Guarantor waives and relinquishes any and all rights to
removal of any such action to any other court. Guarantor also waives trial by
jury in any judicial proceeding involving any matter in any way arising out of
or relating to this Guaranty or the Lease.

 

8. Any notice, communication, request or other document or demand made under
this Guaranty shall be in writing and shall be deemed given at the earlier of
(i) the date received or (ii) three (3) business days after the date deposited
in a United States Postal Service Depository, postage prepaid first class
certified or registered mail, return receipt requested, addressed to Guarantor
or Landlord, as the case may be, at the respective addresses set forth opposite
their names below:

 

314

--------------------------------------------------------------------------------


 

Landlord:

 

WE APP Baldwin LLC

c/o Winstanley Enterprises, LLC

150 Baker Avenue Extension, Suite 303

Concord, MA 01742

Attn. Adam Winstanley

 

with a copy similarly sent to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attention: Daniel A. Taylor, Esq. or Primo Fontana, Esq.

 

Guarantor:

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: Senior Vice President of Real Estate

 

with a copy similarly sent to

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: General Counsel

 

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
November         , 2010.

 

WITNESS:

 

  THE GREAT ATLANTIC & PACIFIC

 

 

 TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

 

Name: Christopher W. McGarry

 

 

 

Title: Senior Vice President

 

315

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE

 

This Exhibit G shall be incorporated into the Lease, and where terms of this
Exhibit conflict with these terms within the Lease, the terms of this
Exhibit shall prevail and govern the Lease.

 

1.              INSURANCE.

 

A. Coverage. Tenant shall purchase and maintain insurance during the entire Term
of the Lease and any period Tenant (or any party claiming by, through or under
Tenant) occupies any portion of the Demised Premises, for the benefit of the
Tenant and Landlord (as their interest may appear) with terms and coverages
reasonably satisfactory to Landlord, and with insurers having a minimum A.M.
Best rating of at least A/X, and with such increases in limits as Landlord may
from time to time reasonably request, but initially Tenant shall maintain the
following coverages in the following amounts:

 

(1)             Commercial General Liability Insurance naming Landlord,
Landlord’s management, leasing and development agents and Landlord’s
mortgagee(s) from time to time as additional insureds, with coverage for
premises/operations, personal and advertising injury, products/completed
operations and contractual liability with combined single limits of liability of
not less than $1,000,000 for bodily injury and property damage per occurrence
and not less than 2,000,000 in the aggregate and excess liability insurance with
a limit not less than $20,000,000 per occurrence and aggregate. Notwithstanding
anything to the contrary contained herein, Tenant’s obligation to maintain
general liability insurance may be satisfied through a program of self-insurance
whereby Tenant self-insures the first $3,000,000.00 per claim as long as the
program is supported by an A-rated insurance company and its third party
administrator.

 

(2)             Property insurance covering property damage and business
interruption for the entire Demised Premises. Covered property shall include the
Building, boilers and machinery, all tenant improvements, office furniture,
trade fixtures, office equipment, merchandise and all other items Tenant’s
property on the Demised Premises. Such insurance shall name Landlord and Fee
Mortgagee(s) from time to time as additional loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including but not limited to the perils of fire, extended coverage,
windstorm, vandalism, malicious mischief, terrorism, sprinkler leakage, flood,
windstorm and earthquake, for the full replacement cost value of the covered
items and other endorsements as Landlord shall reasonably request from time to
time and in amounts that meet any co insurance clause of the policies of
insurance with a deductible amount not to exceed $750,000. Such insurance shall
include rent continuation coverage of no less than twelve (12) months. Such
policy or policies shall provide that the proceeds of any loss shall be payable
to Landlord and Tenant and to the holder (as its interest may appear) of any Fee
Mortgage to which this Lease is subordinate so long as such holder and future
holders of such Fee Mortgage are obligated to apply proceeds of insurance in the
manner provided for in this Lease.

 

316

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(3)             Workers’ Compensation Insurance and Employers Liability
Insurance with statutory limits and automobile liability insurance (coverage
must include owned, leased, hired and non owned vehicles) with a limit of at
least $1,000,000 Combined Single Limit-Bodily Injury & Property Damage.

 

(4)             Tenant shall purchase or shall cause each Tenant contractor
performing work on the Demised Premises to carry insurance protecting against
claims set forth below which may arise out of or result from the contractor’s
operations on the Premises and naming Landlord, Landlord’s management, leasing
and development agents as additional insureds for Premises Operations and
Completed Operations. Waiver of Subrogation to apply under all policies.

 

(1)           claims under workers’ or workmen’s compensation, disability
benefit and other similar employee benefit acts—in amounts as required by law;

 

(2)           claims for damages because of bodily injury, occupational sickness
or disease, or death of his employees or any other person and other personal
injury and motor vehicle liability — Public Liability - Single Limit (Combined)
Per Occurrence. Bodily Injury/Property Damage $1,000,000 w/ $2,000,000
General/Completed Operations Aggregate. Automobile Liability - Single Limit
(Combined) Per Occurrence Bodily Injury and Property Damage $1,000,000. Excess
Liability Umbrella covering all above items $5,000,000 per Occurrence; and

 

(3)           claims for damages, other than the work of the contractor itself,
because of injury to or destruction of tangible property, including loss of use
resulting therefrom — $1,000,000 per occurrence.

 

Tenant shall, prior to the commencement of the Term and on each anniversary of
the renewal date thereof, furnish to Landlord certificate(s) evidencing such
coverage, which certificate(s) shall state that such insurance coverage may not
be canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant. The insurance maintained by Tenant shall be deemed to be primary
insurance and any insurance maintained by Landlord (acknowledging that Landlord
has no obligation to maintain any insurance) shall be deemed secondary thereto.
On all liability insurance Landlord, (and if requested, Landlord’s Fee
Mortgagees and Landlord’s management, leasing and development agents shall be
named as additional insureds with such coverage to be primary. Tenant agrees
from time to time to deliver true and complete copies of all policies to
Landlord upon request.

 

317

--------------------------------------------------------------------------------


 

PERCENTAGE RENT

 

If any Percentage Rent Event occurs as described in Section 5(E) of the Lease,
then the following provisions shall immediately take effect, shall become a part
of the Lease for the remainder of the Term and Tenant shall, in addition to all
other rent provided for in the Lease, also pay Percentage Rent to Landlord in
accordance with the following:

 

Section 5(E) Percentage Rent

 

5(E)(1) Percentage Rent - General Covenant. As used in this Section 5(E) the
following terms have these meanings:

 

“Percentage Rent Rate” means one percent (1%) of Excess Gross Sales.

“Excess Gross Sales” means Gross Sales above the Gross Sales Benchmark.

“Gross Sales” has the meaning given below in Section 5 (E)(2).

“Gross Sales Benchmark” means $45,500,000.00, which amount is increased by five
(5%) every five years at the same time Fixed Annual Rent increases under
Section 5 (A) of the Lease.

 

Tenant covenants and agrees to pay to Landlord, as Additional Rent, the amount,
if any, of Tenant’s Excess Gross Sales during any calendar month or part thereof
during the Term, multiplied by the Percentage Rent Rate (“Percentage Rent”).
(For any period less than a full calendar month the Excess Gross Sales and the
Gross Sales Benchmark shall be prorated.) Such amounts payable hereunder are
referred to as “Percentage Rent” and are also included in the term “Additional
Rent.”

 

5 (E)(2) Gross Sales - Definition. “Gross Sales” means the total amount in
dollars of the actual price charged (including finance charges), by Tenant and
any sublease, assignee, licensee or other person conducting sales from or with
respect to the Demised Premises, whether for cash or on credit, for all sales of
merchandise, food, beverages, services, gift or merchandise certificates, and
all other receipts of business conducted at, in, on, about or from the Premises,
including, but not limited to, all mail or telephone orders, all internet sales,
and all catalog sales and all home delivery sales received or filled at, from or
with respect to the Premises, and including all deposits not refunded to
purchasers, all orders taken in, from or with respect to the Premises, whether
or not such orders are filled elsewhere, receipts of sales through any vending
machine or other coin or token operated device or otherwise at, in, on, about,
from or with respect to the Premises, and sales and receipts occurring or
arising as a result of solicitation off the Premises conducted by personnel
operating from or reporting to, or under the supervision of any employee of
Tenant located at the Demised Premises. Gross Sales shall not, however, include
any separately stated sums collected and remitted for any retail sales tax or
retail excise tax imposed by any duly constituted governmental authority, nor
shall they include any exchange of goods or merchandise between the stores of
Tenant where such exchange of goods or merchandise is made solely for the
convenient operation of the business of Tenant and neither for the purpose of
consummating a sale which has theretofore been made at, in, on, about or from
the Premises nor for the purpose of depriving Landlord of the benefits of a sale
which otherwise

 

318

--------------------------------------------------------------------------------


 

would be made at, in, on, about, from or with respect to the Premises, nor the
amount of any cash or credit refund made upon any sale where the merchandise
sold, or some part thereof, is thereafter returned by the purchaser and accepted
by Tenant, nor sales of fixtures which are not a part of Tenant’s stock in
trade. Each sale upon installment, credit or layaway shall be treated as a sale
for the full price in the month during which such sale shall be made,
irrespective of the time when Tenant shall receive payments from its customers,
and no deduction shall be allowed for uncollectible payment by customer or
uncollected or uncollectible credit accounts.

 

5(E)(3) Records and Reporting of Gross Sales. Tenant shall utilize, and cause to
be utilized, cash registers equipped with consecutive serialized tapes and/or
such other devices for recording sales as are normally used in Tenant’s type of
business to record all sales and Tenant shall keep for at least 36 months after
expiration of each calendar year or part thereof during the Term, full, true and
accurate books of account and records (“books”) conforming to generally accepted
accounting principles showing all Gross Sales transacted at, in, from and upon
the Premises for such calendar year or part thereof, including all tax reports,
dated cash register tapes, sales slips, sales checks, sales books, bank deposit
records and other supporting data. Such books shall be kept on the Premises
during the Term. Within fifteen (15) days after the end of each calendar month
or portion thereof included in the Term, Tenant shall furnish to Landlord a
statement of Gross Sales transacted during such previous month or portion
thereof; and on or before each February 1 included in the Term and within thirty
(30) days after the end of the Term Tenant shall furnish to Landlord a statement
(the “Annual Statement”) certified by an independent public accountant of Gross
Sales itemized on a calendar month by calendar month basis transacted during the
preceding calendar year or part thereof. In the event of Tenant’s failure to
furnish any statement of Gross Sales required hereunder, in addition to all
other remedies afforded it under this Lease, Landlord shall be entitled to have
an accountant of Landlord’s selection conduct an audit of Tenant’s books for
such period or periods for which Tenant has failed to furnish such statements.
Such audit shall be at Tenant’s expense and Tenant shall promptly reimburse
Landlord for the costs of such audit. All such costs shall be deemed additional
charges. Notwithstanding the foregoing, Landlord shall have the right from time
to time by its accountants or representatives to audit all statements of Gross
Sales and in connection with such audits to examine all of Tenant’s books
(including all supporting data and any other records from which Gross Sales may
be tested or determined) of Gross Sales; and Tenant shall make all books readily
available for such examination. Failure of Tenant to make all books readily
available for such examination shall be deemed a default under this Lease; and
in addition to all other remedies afforded it under this Lease, Tenant shall
promptly reimburse Landlord for the costs of such audit. All such costs shall be
deemed additional charges. If any such audit discloses that the actual Gross
Sales for any month transacted by Tenant exceed those reported by more than two
percent, Tenant shall forthwith pay to Landlord the cost of such audit and
examination together with any additional Percentage Rent payable to Landlord.
Any information obtained by Landlord pursuant to the provisions of this
Section shall be treated as confidential, except in any litigation or
arbitration proceedings between the parties, and, except further, that Landlord
may disclose such information to existing Lenders and to prospective buyers and
lenders.

 

5 (E)(4) Payment. On or before the 15th day after the expiration of each full or
partial calendar month included in the Term, Tenant shall pay all Percentage
Rent due for such prior

 

319

--------------------------------------------------------------------------------


 

month to Landlord without demand, provided that if such amount exceeds the
Percentage Rent that would be payable with respect to such month if Percentage
Rent were calculated on the basis of Gross Sales for all months elapsed in the
then current calendar year, Tenant shall not be required to pay any amount on
account of such month unless and until such amount shall later be payable as
part of the annual adjustment. Upon receipt by Landlord of each Annual Statement
of Gross Sales there shall be an adjustment between Landlord and Tenant to the
end that Landlord shall receive the exact amount of Percentage Rent due
hereunder. Any overpayments by Tenant hereunder shall be credited against the
next payments due under this Section. Any underpayments by Tenant shall be
immediately due and payable. With respect to the calendar year in which the Term
ends, the adjustments shall be prorated for the portion of the calendar year
included in the Term.

 

320

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LOCAL LAW ADDENDUM

 

(Attached)

 

321

--------------------------------------------------------------------------------


 

Lease Addendum (NY)

 

This Lease Addendum (“Addendum”) is supplemental to and made a part of that
certain Lease dated as of November     , 2010 (the “Lease”) by and between WE
APP Baldwin LLC (“Landlord”) and Pathmark Stores, Inc. (“Tenant”). Capitalized
terms used in this Addendum without definition shall have the meanings set forth
in the Lease. This Addendum is to be construed as supplemental to, and part of,
the Lease. In the event of any inconsistency between the Lease and this
Addendum, the terms and provisions of this Addendum shall prevail.

 

Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

 

1.              Construction Lien. Nothing in the Lease shall be deemed to
constitute Landlord’s consent or request, express or implied, by inference or
otherwise: (a) to any contractor, subcontractor, laborer, or material supplier
for the performance of any labor or the furnishing of any materials for any
improvement, alteration or repair of the Demised Premises; or (b) to subject the
Demised Premises to any mechanic’s lien.

 

2.              Maintenance of Property.

 

A.            To the extent the Lease requires Tenant to maintain or repair any
sidewalk, Tenant shall perform all obligations of Landlord (and shall indemnify
Landlord in the manner provided in the Lease against any liability of Landlord
arising) under New York City Administrative Code §2- 710 and -711.

 

B.            Tenant shall not clean any window in or about the Demised Premises
(or require, permit, suffer, or allow any window to be cleaned) from the outside
in violation of New York Labor Law §202.

 

3.              Landlord’s Remedies.

 

A.            Notwithstanding anything to the contrary in New York Real Property
Actions and Proceedings Law (N.Y. RPAPL) §711(2) or any other applicable law or
rule of procedure, Landlord’s acceptance of any partial payment on account of
rent, even if such payment has been acknowledged or receipted for in writing,
shall not be deemed to constitute Landlord’s “express consent in writing to
permit Tenant to continue in possession” as referred to in N.Y. RPAPL
§711(2) unless Landlord’s written acceptance expressly states that: “Landlord
consents to Tenant’s remaining in possession notwithstanding nonpayment of
rent.” Any such part payment shall merely constitute a payment on account and
nothing more, and shall not limit any rights or remedies of Landlord.

 

B.            Tenant expressly waives and releases, for itself and for any
person claiming by, through or under Tenant, any rights that Tenant or such
person may have under New York civil practice law and rules §220 1 (or any other
law or rule of procedure, including any provisions of the New York real property
actions and proceedings law), in connection with any holdover proceedings or
other action or proceeding regarding this Lease, Tenant’s rights as a tenant of
the Building, or Tenant’s possession of the Demised Premises.

 

322

--------------------------------------------------------------------------------


 

4.              Casualty. The provisions of Article 26 of this Lease on
destruction shall be deemed an express agreement as to damage or destruction of
the Demised Premises by fire or other casualty. New York Real Property Law §227
(and any similar or successor statute), providing for such a contingency in the
absence of an express agreement, shall have no application.

 

5.              Redemption. Tenant specifically waives the right of redemption
provided for in New York Real Property Actions and Proceedings Law §761, and any
similar or successor statute.

 

6.              Landmarks. Tenant acknowledges and agrees that it shall not seek
or support a landmark designation, unless such landmark designation is
specifically sought by Landlord, pursuant to the New York City Administrative
Code §25-322 for the Demised Premises or any part of the Building.

 

7.              Zoning Lot. Tenant acknowledges that Tenant has no rights to or
interest in any development rights, “air rights,” rights to construct additional
floor area, or comparable rights appurtenant to the Demised Premises. Tenant
consents, without further consideration, to Landlord’s utilization or transfer
of such rights in any manner. Tenant shall promptly execute and deliver any
instruments that Landlord may reasonably request, including without limitation,
instruments merging zoning lots, or waiving Tenant’s right to join in such
instruments, to evidence such acknowledgment and consent. The provisions of this
paragraph are and shall be deemed to be and shall be construed as Tenant’s
express waiver and release of any interest Tenant may have as a “party in
interest” (as defined under the definition of “Zoning Lot” in § 12-10 of the New
York City Zoning Resolution or any similar or successor statute) in the Demised
Premises.

 

323

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Confidentiality Agreement

 

(Attached)

 

324

--------------------------------------------------------------------------------


 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as
of             , 2010 (the “Effective Date”) by and between [TENANT],
a             , having an address at (“Company”) and               ,
a                          , having an address
at                    (“Disclosee”).

 

In connection with Disclosee’s interest in obtaining information concerning the
business of Company, Company is furnishing or has furnished Disclosee with
certain written information concerning Company’s gross sales that is either
non-public, confidential or proprietary in nature. This information furnished to
Disclosee or its affiliates, agents, representatives or employees
(“Representatives”), together with analyses, compilations, forecasts, studies or
other documents prepared by Disclosee or its Representatives that contain or
otherwise reflect such information is hereinafter referred to as the
“Information.” In consideration of Company furnishing Disclosee with the
Information, Disclosee agrees that:

 

1.             The Information is Company’s property and will be kept
confidential and shall not, without Company’s prior written consent, be
disclosed by Disclosee or Representatives in any manner whatsoever, in whole or
in part, and shall not be used by Disclosee or its Representatives in any manner
to compete with the business of Company. Moreover, Disclosee may reveal the
Information only to its Representatives who need to know the Information, are
informed by Disclosee of the confidential nature of the Information and who
shall agree to act in accordance with the terms and conditions of this
Agreement. Disclosee shall be responsible for any breach of this Agreement by
its Representatives.

 

2.             The term Information shall not include such portions of the
Information which (i) are or become generally available to the public other than
as a result of a disclosure by Disclosee or its Representatives, or (ii) become
available to Disclosee on a non-confidential basis from a source (other than
Company or its Representatives) that is not prohibited from disclosing such
Information to Disclosee by a legal, contractual or fiduciary obligation to
Company; or (iii) must be disclosed in order to comply with any applicable law,
order, regulation or ruling; (iv) is already known to Disclosee or its
Representatives or is already in its or their possession prior to disclosure by
Company hereunder, or (v) is independently developed by Disclosee or its
Representatives without reference to the Information.

 

3.             In the event that Disclosee or anyone to whom Disclosee transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, Disclosee will provide Company with prompt notice so
that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that Company waives
compliance with the provisions of this Agreement, Disclosee will furnish only
that portion of the Information that Disclosee is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information.

 

4.             Disclosee acknowledges that remedies at law may be inadequate or
protect against breach of this Agreement, and Disclosee hereby in advance agrees
that Company may seek injunctive relief without proof of actual damages. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without regard to conflict of law principles. The exclusive
jurisdiction for any disputes concerning this Agreement shall be the Superior
Court of New Jersey,

 

325

--------------------------------------------------------------------------------


 

Bergen County, and the parties hereby submit to such jurisdiction and waive all
defenses relating to jurisdiction, venue and forum non convenience.

 

5.             Disclosee hereby defends, indemnifies and holds harmless Company
and its Representatives and their respective successors and assigns against and
from any loss, liability or expense, including attorney’s fees, arising out of
any uncured breach by Disclosee or by its Representatives of any of the terms of
this Agreement

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute the same
Agreement. A facsimile, email, pdf or electronic signature shall be deemed an
original signature.

 

[SIGNATURE PAGE FOLLOWS]

 

326

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

 

COMPANY:

 

 

 

[TENANT], a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DISCLOSEE:

 

 

 

 

 

                                                     , a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

327

--------------------------------------------------------------------------------


 

EXHIBIT B-5

 

LEASE FORM FOR QUEENS, NY — OZONE PARK

 

328

--------------------------------------------------------------------------------


 

KEY NO:

 

LEASE

 

BY AND BETWEEN

 

WE APP OZONE PARK LLC,
LANDLORD

 

AND

 

PATHMARK STORES, INC.,

TENANT

 

DEMISED PREMISES

 

AT

 

9210 ATLANTIC AVENUE, QUEENS, NY

 

329

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

EXHIBITS

1

 

 

 

2.

DEMISED PREMISES

1

 

 

 

3.

TERM

2

 

 

 

4.

RENEWAL PERIODS

2

 

 

 

5.

RENT

3

 

 

 

6.

USE AND OCCUPANCY

5

 

 

 

7.

TAXES

7

 

 

 

8.

SIGNAGE

8

 

 

 

9.

TRUE LEASE

9

 

 

 

10.

REPAIRS

9

 

 

 

11.

INSURANCE

9

 

 

 

12.

REQUIREMENTS OF LAW AND FIRE INSURANCE

10

 

 

 

13.

ALTERATIONS

11

 

 

 

14.

ACCESS TO DEMISED PREMISES

11

 

 

 

15.

UTILITIES

11

 

 

 

16.

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT

11

 

 

 

17.

TRADE FIXTURES

12

 

 

 

18.

ASSIGNMENT

13

 

 

 

19.

TITLE AND AUTHORITY

14

 

 

 

20.

QUIET ENJOYMENT

14

 

 

 

21.

UNAVOIDABLE DELAYS

15

 

 

 

22.

END OF TERM

15

 

 

 

23.

LANDLORD’S DEFAULT

15

 

 

 

24.

ADDITIONAL CHARGES

16

 

 

 

25.

TENANT’S DEFAULT

16

 

 

 

26.

DESTRUCTION

18

 

 

 

27.

EMINENT DOMAIN

20

 

 

 

28.

THIRD PARTY LITIGATION

21

 

 

 

29.

WAIVER OF DISTRAINT

21

 

 

 

30.

ESTOPPEL CERTIFICATES

21

 

 

 

31.

NOTICES

21

 

330

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

32.

BROKER

22

 

 

 

33.

LIENS

22

 

 

 

34.

DEFINITION OF LANDLORD

22

 

 

 

35.

ADJOINING OR ADJACENT PROPERTY

22

 

 

 

36.

ENVIRONMENTAL LAWS

23

 

 

 

37.

LEASEHOLD MORTGAGE

24

 

 

 

38.

INDEMNITY

26

 

 

 

39.

LIMITATION OF LANDLORD’S LIABILITY

26

 

 

 

40.

BOOKS AND RECORDS

27

 

 

 

41.

SATELLITE DISH

27

 

 

 

42.

NO PRESUMPTION AGAINST DRAFTER

27

 

 

 

43.

SUCCESSORS AND ASSIGNS; AFFILIATES

27

 

 

 

44.

CAPTIONS

28

 

 

 

45.

INVALIDITY OF CERTAIN PROVISIONS

28

 

 

 

46.

CHOICE OF LAW/JURISDICTION

28

 

 

 

47.

NO WAIVER

28

 

 

 

48.

ATTORNEY’S FEES

28

 

 

 

49.

WAIVER OF TRIAL BY JURY

28

 

 

 

50.

MISCELLANEOUS

29

 

 

 

51.

COUNTERPARTS

29

 

 

 

52.

EXHIBITS

30

 

 

 

53.

INCORPORATION OF STATE LAW PROVISIONS

30

 

331

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of November           2010 (the “Effective
Date”), by and between WE APP OZONE PARK LLC, a Delaware limited liability
company with an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue
Extension, Suite 303 Concord, Massachusetts 01742 Attn: Adam Winstanley
(hereinafter called “Landlord”), and PATHMARK STORES, INC., a Delaware
corporation, having an office at 2 Paragon Drive, Montvale, New Jersey 07645
(hereinafter called “Tenant”). This Lease is guaranteed by The Great Atlantic &
Pacific Tea Company, Inc., a Maryland corporation (“Guarantor”) pursuant to a
guaranty of even date herewith (as the same may be amended, supplemented or
modified from time to time, the “Guaranty”).

 

WITNESSETH:

 

Landlord and Tenant covenant and agree as follows:

 

1.             EXHIBITS. The following Exhibits are annexed hereto and made a
part hereof:

 

A.            Exhibit A, Site Plan of the Demised Premises;

 

B.            Exhibit B1, Legal Description of the Land;

 

C.            Exhibit B2, Existing Encumbrances on Land

 

D.            Exhibit C, Remedial Work

 

E.            Exhibit D, Form of Subordination, Non-Disturbance and Attornment
Agreement;

 

F.             Exhibit E, Memorandum of Lease;

 

G.            Exhibit F, Form of Guaranty;

 

H.            Exhibit G, Insurance Requirements;

 

I.             Exhibit H, Percentage Rent;

 

J.             Exhibit I, Special Shopping Center Provisions;

 

K.            Exhibit J, Local Law Addendum; and

 

L.            Exhibit K, Confidentiality Agreement.

 

2.             DEMISED PREMISES.

 

A.            Landlord hereby leases to Tenant and Tenant hereby takes from
Landlord certain premises commonly known as 9210 Atlantic Avenue, Queens, New
York and labeled

 

332

--------------------------------------------------------------------------------


 

“Demised Premises” and shown crosshatched on Exhibit A and the improvements now
or hereafter erected on said premises (said premises and improvements being
hereinafter collectively called the “Demised Premises” or “Building”), together
with the benefit of and subject to any and all easements or other matters or
record, appurtenances, rights and privileges now or hereafter belonging thereto
including those described in Exhibit B2. The Demised Premises is located within
that certain parcel of land (hereinafter called the “Land”) described on Exhibit
B-1 and contains 62,668 square feet of space. Any buildings and improvements now
or hereafter erected on the Land, including the Demised Premises, shall be
hereinafter called “Improvements”. The Land and the Improvements shall be
hereinafter collectively called the “Shopping Center”. Landlord hereby grants to
Tenant the right and easement to use, in common with other permitted tenants of
the Shopping Center, those portions of the Shopping Center not included within
the Improvements shown on Exhibit A and intended for common use, including,
without limitation, parking areas, roads, streets, drives, tunnels, passageways,
landscaped areas, open and enclosed malls, exterior ramps, walks and arcades
(hereinafter collectively called the “Common Area”) for access and egress to and
customer parking for the Demised Premises.

 

B. Tenant or its Affiliates owned or leased the Demised Premises prior to their
being purchased by Landlord. Landlord shall have no obligation or risk
whatsoever with respect to the condition of the Demised Premises, Tenant taking
the Demised Premises “AS IS, WHERE IS, WITH ALL FAULTS”. Tenant acknowledges
that it has had full opportunity to inspect the Demised Premises with
engineering and other consultants of its choice. Tenant’s commencing possession
under this Lease shall be deemed an acknowledgment that the condition of the
Demised Premises is satisfactory. Tenant further acknowledges that neither
Landlord nor any person acting under Landlord has made or implied any
representations or warranties whatsoever concerning the Demised Premises, their
condition or this Lease except as set forth in Section 19.

 

3.              TERM.

 

A.            The term of this Lease (“Term”) shall commence (the “Commencement
Date”) on the Effective Date and shall continue to and include the date (the
“Expiration Date”) that is twenty (20) years after the day before the
Commencement Date if the Commencement Date is the first day of a month, or
twenty (20) years after the last day of the month in which the Commencement Date
occurs if the Commencement Date is not the first day of a month.

 

B.            The term “Lease Year” shall mean the following: the first Lease
Year shall be the 12 month period commencing on the Commencement Date if the
Commencement Date is the first day of a month, or on the first day of the month
immediately following the month in which the Commencement Date occurs if the
Commencement Date is not the first day of a month; and each succeeding 1 2 month
period thereafter shall be a Lease Year.

 

4. RENEWAL PERIODS. Tenant shall have the right and option to extend the Term of
this Lease from the date upon which it would otherwise expire for ten (10)
separate consecutive renewal periods of five (5) years each (each such period
being hereinafter called a “Renewal Period”) upon the same terms and conditions
as are herein set forth except the rent for such Renewal Period shall be as
provided in Section 5 below; provided, however, that at the time of so electing
to extend and also at the time any Renewal Period commences Tenant is not in

 

333

--------------------------------------------------------------------------------


 

default beyond any applicable notice and cure period, and this Lease is then in
full force and effect. If Tenant fails timely so to exercise its option for any
Renewal Period, time being of the essence, Tenant shall have no further
extension rights hereunder. All references to the Term shall mean the Initial
Term as it may be extended by any Renewal Period. If Tenant elects to exercise
any one or more of said options to renew, it shall do so by giving written
notice (“Renewal Notice”) of such election to Landlord at any time during the
term of this Lease (including any Renewal Periods) on or before the date which
is three hundred sixty five (365) days before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed by the
exercise of such option or options. If Tenant elects to exercise any one or more
of said options to renew by serving a Renewal Notice in accordance with the
foregoing, the Term of this Lease shall be automatically extended for the
Renewal Period(s) covered by the Renewal Notice without execution of an
extension or renewal lease. If Tenant shall not have given notice of such
election to Landlord by such date in respect of any Renewal Period, Landlord
shall (unless notice shall have been given as hereinafter specifically
permitted) give notice to Tenant that Tenant has failed to give notice of such
election to Landlord (hereinafter called the “Option Notice”). Tenant’s time to
give notice of such election shall continue until the date which is sixty (60)
days after receipt of the Option Notice. Landlord shall not give the Option
Notice prior to the date which is four hundred twenty-five (425) days before the
Expiration Date. If Landlord shall not have given the Option Notice prior to the
date which is four hundred twenty-five (425) days before the beginning of the
next succeeding Renewal Period, the term of this Lease shall be extended beyond
the Expiration Date to the date which is four hundred twenty-five (425) days
after the date on which the Option Notice is given by Landlord.

 

5.             RENT.

 

A. Beginning on the Commencement Date and continuing throughout the Term, Tenant
covenants and agrees to pay Landlord for the Demised Premises, without previous
demand therefor, fixed annual rent (“Fixed Annual Rent”) as follows:

 

Lease Year

 

Fixed Annual Rent

 

Fixed Monthly Rent

1-5

 

$

2,820,060.00

 

$

235,005.00

6-10

 

$

2,961,063.00

 

$

246,755.25

11-15

 

$

3,109,116.15

 

$

259,093.01

16-20

 

$

3,264,571.96

 

$

272,047.66

 

 

 

 

 

First Renewal Period

 

 

 

 

21-25

 

$

3,427,800.56

 

$

285,650.05

 

 

 

 

 

Second Renewal Period

 

 

 

 

26-30

 

$

3,599,190.58

 

$

299,932.55

 

 

 

 

 

Third Renewal Period

 

 

 

 

31-35

 

$

3,779,150.11

 

$

314,929.18

 

 

 

 

 

Fourth Renewal Period

 

 

 

 

36-40

 

$

3,968,107.62

 

$

330,675.63

 

334

--------------------------------------------------------------------------------


 

Fifth Renewal Period

 

 

 

 

41-45

 

$

4,166,513.00

 

$

347,209.42

 

 

 

 

 

Sixth Renewal Period

 

 

 

 

46-50

 

$

4,374,838.65

 

$

364,569.89

 

 

 

 

 

Seventh Renewal Period

 

 

 

 

5 1-55

 

$

4,593,580.58

 

$

382,798.38

 

 

 

 

 

Eighth Renewal Period

 

 

 

 

56-60

 

$

4,823,259.61

 

$

401,938.30

 

 

 

 

 

Ninth Renewal Period

 

 

 

 

61-65

 

$

5,064,422.59

 

$

422,035.22

 

 

 

 

 

Tenth Renewal Period

 

 

 

 

66-70

 

$

5,317,643.72

 

$

443,136.98

 

B.            All Fixed Annual Rent shall be payable by Tenant in equal monthly
installments in advance on the first day of every calendar month during the Term
of this Lease (and any Renewal Periods), and shall be payable at the office of
the Landlord first above set forth or at such other address as Landlord shall
have given in a notice to Tenant) in current U.S. currency by check drawn on a
clearinghouse bank and payable directly to Landlord (or, if requested by
Landlord from time to time by electronic fund transfer, to an account designated
by Landlord). Rent for a part of a month shall be prorated on a daily basis and
paid on the Commencement Date. Further, the rent for the first full month shall
be paid on the Commencement Date.

 

C.            Beginning on the Commencement Date and continuing throughout the
Term, Tenant covenants and agrees to pay, without previous demand therefor, all
sums other than Fixed Annual Rent due under or required to be paid by this Lease
(all of the foregoing being “Additional Rent” regardless of however defined or
described in this Lease).

 

D. It is the intention of the parties hereto that the Fixed Annual Rent payable
hereunder shall be net to Landlord free of cost, charge, offset, diminution or
other deduction, so that this Lease shall yield to Landlord the net Fixed Annual
Rent specified herein during the Term of this Lease. Notwithstanding applicable
law to the contrary and with the sole exception of those costs, expenses and
obligations expressly stated in this Lease to be the sole responsibility of
Landlord (or the responsibility of third parties as provided in Section 36C),
all costs, expenses and obligations of every kind and nature whatsoever relating
to this Lease, the Demised Premises or imposed on Landlord under applicable law
either now existing or hereafter enacted and whether or not within the
contemplation of the parties on account of this Lease, the Demised Premises or
Landlord’s interest in the Demised Premises are assumed and shall be paid by
Tenant when and as due as Additional Rent. Without limiting the generality of
the foregoing, Tenant shall at its sole expense (which expense shall be deemed
Additional Rent hereunder) be responsible for payment of all Taxes, all
electricity, telecommunication service, gas, water,

 

335

--------------------------------------------------------------------------------


 

sewer, telephone, refuse disposal, and other charges for utilities and services
supplied to the Demised Premises, insurance costs, amounts due under any title
encumbrance matter described in Exhibit B2, and all costs of cleaning,
maintaining, repairing and replacing the Demised Premises or any portion thereof
and of complying with all laws now existing or hereafter enacted including all
Environmental Laws (defined below). Any cost, expense or obligation directly
relating to the Demised Premises that is not expressly declared in this Lease to
be that of Landlord shall be deemed to be an obligation of Tenant to be
performed by Tenant at Tenant’s sole expense, and to the greatest extent
permitted by law Tenant shall indemnify and defend Landlord against, and hold
Landlord harmless from, the same, and Tenant’s liability for the payment and
performance of such amounts and obligations that shall arise during the Term is
hereby expressly provided to survive the expiration of the Term or early
termination of this Lease. Fixed Annual Rent, Additional Rent, and all other
sums payable hereunder by Tenant, shall be paid without notice or demand, and
without set off, counterclaim, recoupment, abatement, suspension, deduction, or
defense (other than payment) whatsoever. Except as otherwise expressly set forth
in this Lease with respect to certain events of casualty in Section 26 or
condemnation in Section 27, Tenant shall in no event have any right to terminate
this Lease, and any right so to terminate (or to abate, suspend, set off or
otherwise deduct from Fixed Annual Rent or Additional Rent) under applicable law
is hereby waived to the greatest extent permitted by law. It is the intention of
the parties that the obligations of Tenant hereunder shall be separate and
independent covenants and shall not be discharged or otherwise affected by any
law or regulation now or hereafter applicable to the Demised Premises or any
other restriction on Tenant’s use, and that Fixed Annual Rent, Additional Rent,
and all other sums payable by Tenant hereunder shall continue to be payable in
all events, and that the obligations of Tenant hereunder shall continue
unaffected throughout the Term. Landlord, at its sole cost and expense, shall be
responsible for the following: (i) payment of any amounts relating to Fee
Mortgages or other encumbrances or liens created by Landlord, (ii) management
fees, administrative costs, professional fees and any other costs incidental to
its fee ownership of the Demised Premises; and (iii) and cost, expense, or
liability resulting from the negligent or willful misconduct of Landlord, its
employees or agents. For the avoidance of doubt, Tenant shall be responsible for
all costs, expenses and obligations of Landlord in that certain Lease (as
amended or otherwise modified from time to time, the “Ground Lease”) dated as of
August 7, 1987 by and between 7 Horizon Corp. and Pathmark Stores, Inc. f/k/a
Supermarkets General Corporation, as affected by that certain Declaration of
Easement dated August 7, 1987, as further affected by that certain Letter
Agreement dated March 28, 1990, as further affected by that certain Assignment
of Lessor’s Interest in Lease dated March 29, 1990, as further affected by that
certain Renewal Notice dated July 25, 2007, as further amended by that certain
First Amendment to Lease dated September 10, 2010.

 

E. If any person (other than an Affiliate of the initial Guarantor (being The
Great Atlantic & Pacific Tea Company, Inc.) or a successor by merger of
acquisition) becomes an assignee of this Lease or sublets all or substantially
all of the Demised Premises or otherwise becomes or is a Tenant under this
Lease, such occurrence shall be a Percentage Rent Event and the provisions of
Exhibit H shall immediately become applicable for the remainder of the Term.

 

336

--------------------------------------------------------------------------------


 

6.             USE AND OCCUPANCY.

 

A.            The Demised Premises may be used and occupied for the operation of
a supermarket, drugstore, automated teller machine, bank, all other uses
customary and incidental to a supermarket and, so long as the Minimum Credit
Test (defined in Section 25D) is then met, all other lawful purpose or purposes.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to open, to conduct or to remain open for the conduct of any
business in the Demised Premises but shall nevertheless pay Fixed Annual Rent
and all Additional Rent when and as the same is due. At all times Tenant shall
comply with all laws, ordinances and bylaws, regulations, codes, (including,
without limitation, the Americans With Disabilities Act of 1990, or “ADA”)
permits, orders and conditions of any special permits or other governmental
approvals (“law” or “laws”) applicable from time to time to the Demised Premises
or Tenant or both, foreseen or unforeseen, and whether or not the same interfere
with Tenant’s occupancy. Tenant shall procure all approvals, licenses and
permits, in each case promptly giving Landlord true and complete copies of the
same and all applications therefor. Tenant shall never overload any of the
Building systems, including the floors and mechanical, electrical and structural
systems, and shall also keep the Demised Premises equipped with appropriate
safety appliances and comply with all requirements of insurance and of insurance
inspection or rating bureaus. Tenant shall not itself, nor shall Tenant permit
or suffer persons acting under Tenant to, either with or without negligence,
injure, overload, deface, damage or otherwise harm the Demised Premises or any
part thereof or use the Demised Premises contrary to any law or in a manner
likely to create any nuisance. It is intended that Tenant bear the sole risk of
all present or future laws affecting the Demised Premises, and Landlord shall
not suffer any reduction in any rent on account of the enforcement of laws.

 

B.            Subject to Landlord’s consent, not to be unreasonably withheld,
delayed or conditioned, Tenant shall have the right to enter into agreements
with utility companies creating easements in favor of the utility companies as
are required in order to service the Demised Premises. Also subject to
Landlord’s consent, not to be unreasonably withheld, delayed or conditioned,
Tenant may enter into reciprocal parking agreements and easements for ingress
and egress as are required in order to service the Demised Premises and any
adjoining or adjacent land designated by Tenant. Landlord covenants and agrees
to execute any and all documents, instruments or certificates reasonably
required in connection with such matters to which it has given its consent, and
to take all other action, in order to effectuate the same, all at Tenant’s cost
and expense. In no event, however, shall Landlord be required to consent to nor
shall Tenant have the power to enter into any easement or reciprocal parking
agreement (i) that is for a term in excess of the term of this Lease (as the
same may be renewed or extended) except for utility and access easements that
may be perpetual or otherwise extend beyond the term of this lease, or (ii) that
diminishes the economic value of the Land, or (iii) materially and adversely
affects the Shopping Center including without limitation any other tenant of the
Shopping Center. Notwithstanding anything to the contrary or otherwise set forth
herein, any encumbrance on the Demised Premises shall be subject to any
requirements imposed by any Fee Mortgage (provided that Landlord shall
reasonably cooperate with Tenant, at no out of pocket cost to Landlord, in
connection with obtaining any requisite consent from any Fee Mortgagee as
defined below).

 

C.            The provisions of this paragraph shall only apply if and only if
the Minimum Credit Test is not met. If Tenant either gives Landlord written
notice of Tenant’s

 

337

--------------------------------------------------------------------------------


 

intention to discontinue permanently the operation of its business in the
Demised Premises or any part of the Demised Premises or discontinues the
operation of its business in the Demised Premises or any part of the Demised
Premises for a period of one (1) year for any reason (other than Destruction or
Taking that pursuant to the applicable provisions of this Lease entitles Tenant
to terminate this Lease), then Landlord may terminate this Lease as to the
Demised Premises, or if applicable, the part of the Demised Premises with
respect to which Tenant has given notice of its intention to discontinue, or in
which Tenant has discontinued, its operations, by thirty (30) days’ written
notice to Tenant of Landlord’s election to terminate this Lease (or, if
applicable, Landlord’s election to terminate this Lease as to the part of the
Demised Premises with respect to which Tenant has given notice of its intention
to discontinue, or in which Tenant has discontinued, its operations). Tenant may
override Landlord’s election only once by, as applicable, resuming operations of
its business in the Demised Premises within twenty-five (25) days after receipt
of Landlord’s notice or by rescinding its notice of its intention to discontinue
its business in writing to Landlord delivered within twenty-five (25) days after
receipt of Landlord’s notice.

 

7.                                          TAXES.

 

A.                                        Definitions

 

(1)                                      “Taxes” means all taxes, special and
general assessments, water rents, rates and charges, sewer rents and other
governmental impositions and charges of every kind and nature whatsoever,
extraordinary as well as ordinary, including rent and/or occupancy taxes and
each and every installment thereof that shall or may during the term of this
Lease, become due and payable, or liens upon the Demised Premises or any part
thereof, together with all interest and penalties thereon, under or by virtue of
all present or future laws, ordinances, requirements, orders, directives,
rules or regulations of the Federal, State, County, Town and City Governments
and of all other governmental authorities whatsoever (all of which shall also be
included in the term “Taxes” as heretofore defined). Taxes shall exclude,
without limitation, any income, franchise, gross receipts, corporation, capital
levy, excess profits, revenue, rent, rollback, inheritance, devolution, gift,
estate, payroll or stamp tax by whatsoever authority imposed or howsoever
designated or any tax upon the sale, transfer and/or assignment of Landlord’s
title or estate.

 

(2)                                      “Tax Year” shall mean the real estate
fiscal tax year designated by the local taxing authorities.

 

(3) “Proportionate Share” as used in this Lease shall be a fraction, the
numerator of which shall be the total ground floor area of Tenant’s Demised
Premises as set forth in Section 2(A) and the denominator of which shall be the
total floor area of such Demised Premises and all other tenant space in the
Shopping Center. The parties agree that as of the Commencement Date, Tenant’s
Proportionate Share of Taxes is 79.64%.

 

B. Beginning on the Commencement Date, for each Tax Year during the term of this
Lease, Tenant shall pay to Landlord Tenant’s Proportionate Share of Taxes
monthly in advance in amounts reasonably estimated by Landlord in the same
manner as Tenant pays Common Area Costs under Exhibit I. No later than thirty
(30) days after the due date for

 

338

--------------------------------------------------------------------------------


 

payment of Taxes, Landlord will send to Tenant a receipted tax bill or other
evidence reasonably indicating Taxes have been paid. If any additions or
deletions of other tenant space in the Shopping Center have been made, then
Landlord will also send Tenant a statement setting forth in reasonable detail
the calculation of Tenants Proportionate Share. If, by law, any Taxes may, at
the option of the taxpayer, be paid in installments (whether or not interest
shall accrue on the unpaid balance thereof), Landlord shall exercise the option
to pay the same in installments and any interest charged thereon by the taxing
authority shall also then be included in the Taxes for which Tenant is obligated
to reimburse Landlord.

 

C.                                         Any Taxes for a real estate fiscal
tax period, a part of which is included within the term of this Lease (including
any Renewal Periods) and a part of which is included in a period of time before
pr after Term shall be equitably adjusted between Landlord and Tenant. Landlord
shall timely file for and seek to obtain any and all tax abatements Landlord
reasonably determines are available as a result of any subsequent re-development
of the Shopping Center. Any such re-development shall be consistent with the
terms and provisions of this Lease.

 

D.                                         Landlord shall promptly notify Tenant
of any increase in real estate assessment, tax rate and/or Taxes. Tenant may at
its option, and at its cost and expense, in its own name and/or in the name of
Landlord protest, appeal or institute such other proceedings as it may consider
appropriate to effect a reduction or abatement in such real estate assessment,
tax rate, or Taxes. Landlord shall fully cooperate with Tenant and in
furtherance of the foregoing, shall, without limitation, furnish on a timely
basis, such data, documents, information and assistance and make such
appearances as may be required by Tenant. Landlord agrees to execute all
necessary instruments in connection with any such appeal or other proceedings.
If any such proceeding may only be instituted and maintained by Landlord then
Landlord shall do so at the request of Tenant. Landlord shall not settle any
such appeal or other proceeding without obtaining Tenant’s prior written
approval in each instance, such approval not to be unreasonably withheld,
conditioned or delayed.

 

E.                                          In the event a refund is obtained
for any Tax Year in which Tenant paid Tenant’s Proportionate Share of Taxes,
Landlord shall promptly pay Tenant its proportionate share of such refund net of
the reasonable expenses incurred in obtaining such refund. If Tenant has filed
for and obtains such refund it may also deduct all reasonable expenses incurred
in doing so from such refund and pay over the balance of such refund promptly to
Landlord.

 

F.                                           In the event that any fee mortgagee
(“Fee Mortgagee”) requires the escrow of Taxes or insurance premiums, Tenant
shall pay to such Fee Mortgagee in escrow, on the first day of each and every
month during the term of this Lease, one twelfth (1/12) of all estimated charges
for the ensuing twelve (12) month period as reasonably estimated by the Fee
Mortgagee based on current bills for same. Tenant shall deposit at least ten
(10) days prior to the first date on which any interest or penalty will accrue
such additional amounts as may be necessary so that there shall at all times be
sufficient funds in escrow to pay such charges.

 

8. SIGNAGE. Tenant and any assignee or subtenant of Tenant shall have the right
to install, maintain and replace in, on or in front of any Improvement or
location on the Demised Premises or in any part thereof such signs and
advertising matter as Tenant, and with Tenant’s consent, any such assignee or
subtenant of Tenant may desire, provided that Tenant shall comply

 

339

--------------------------------------------------------------------------------


 

with any applicable requirements of governmental authorities having jurisdiction
and shall obtain any necessary permits for such purposes. As used in this
Section, the word “sign” shall be construed to include any placard, pylon, logo,
light or other advertising symbol or object, irrespective or whether same be
temporary or permanent. All signs shall be Tenant’s personal property and shall
be maintained and removed by Tenant upon termination of this Lease at Tenant’s
sole expense.

 

9.                                           TRUE LEASE. It is the intent of
Landlord and Tenant and the parties agree that this Lease is a true lease and
that this Lease does not represent a financing agreement. Each party shall
reflect the transaction represented hereby in all applicable books, records, and
reports (including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.

 

10.                                    REPAIRS. Tenant shall, at all times
during the Term of this Lease, and at its own cost and expense, keep and
maintain or cause to be kept and maintained in repair and good condition the
Building and improvements at any time erected on the Demised Premises, except
that Tenant shall not be obligated to make any of the foregoing arising out of
or in any way connected with (1) fire or other insured casualty Landlord is
required to restore under Section 26, or (2) the negligence of Landlord, its
agents, employees, or contractors. Without limitation, Tenant shall perform the
Remedial Work described in Exhibit C. Landlord shall not be required to furnish
services or facilities or to make any improvements, repairs, replacements or
alterations in or to the Demised Premises whatsoever during the Term of this
Lease. Without limiting the generality of the foregoing, Tenant shall be
responsible for the entire Demised Premises and shall manage, maintain, repair,
replace, clean, secure, protect, defend and keep in compliance with all
governmental requirements, now existing or hereafter enacted, the Demised
Premises and all improvements and appurtenances and all utilities, facilities,
installations and equipment used in connection therewith, including all walls,
all floor coverings, glass, windows, doors, partitions, exterior and interior
lighting, signage, elevators, electrical, plumbing, heating, ventilating, fire
protection and life safety, security and other building systems, water and
sewage systems and other fixtures or equipment exclusively serving the Demised
Premises, keeping the Demised Premises and all improvements and appurtenances in
at least as good condition as on the Commencement Date. Without limitation,
Tenant shall provide all cleaning, painting, janitorial services, rubbish
disposal, periodic exterior waterproofing treatments to the Building, and window
caulking. Tenant shall provide a copy of all current vendor contracts, if any,
relating to the foregoing to Landlord at least annually and from time to time
otherwise upon Landlord’s request.

 

11.                                    INSURANCE.

 

A.                                         Tenant shall maintain at its own cost
and expense insurance policies insuring against loss by fire, lightning, the
perils of extended coverage and malicious mischief covering the Demised Premises
and the other Improvements in the Demised Premises and other perils as more
fully described in Exhibit G.

 

B.                                         So long as Tenant performs its
obligations in Paragraph A of this Section, Landlord hereby waives all rights of
recovery against Tenant and any other occupant(s) of the Demised Premises and
any of their agents and employees for damage or destruction to any and

 

340

--------------------------------------------------------------------------------


 

all of the Improvements, including without limitation, the Building, arising out
of fire or other casualty whether or not caused by acts or negligence of the
aforementioned persons. Tenant hereby waives all rights of recovery against
Landlord, its agents and employees for damage or destruction to any and all of
the Improvements, including without limitation, the Building and to Tenant’s
trade fixtures, equipment and inventory arising out of fire or other casualty
whether or not caused by the acts or negligence of Landlord, its agents or
employees.

 

C.                                         Tenant shall maintain at its own cost
and expense public liability and other insurance in accordance with the
requirements of Exhibit G.

 

D.                                         Any insurance required to be provided
by Tenant pursuant to this Lease may be provided by blanket insurance covering
the Demised Premises and other locations of Tenant, provided such blanket
insurance complies with all of the other requirements of this Lease with respect
to the type of insurance covered by blanket policies. If Tenant elects to insure
the Demised Premises under any blanket insurance policy, Tenant shall furnish to
Landlord a certificate of insurance showing the Demised Premises as a location
insured under any such blanket insurance policy to the extent of the limits
required in Exhibit G. Tenant shall furnish to Landlord and any Fee Mortgagee as
to which Tenant has received a notice containing such mortgagee’s name and
address a duplicate original copy or certificate of the policies of insurance
required to be carried by Tenant.

 

E.                                          Notwithstanding anything to the
contrary contained herein, Tenant may carry any required insurance on trade
fixtures and equipment described in Section 17 under a program of self-insurance
or to carry insurance with deductibles in excess of part or all of the amounts
of insurance required under Exhibit G hereunder.

 

F.                                           If Tenant fails to perform any
covenant in this Section and such failure continues for more than three (3) days
after written notice, then, without limiting any of Landlord’s other rights and
notwithstanding any other provision of this Lease concerning notice and cure of
defaults, Landlord may but need not obtain such insurance, and Tenant shall pay
the cost thereof upon demand as Additional Rent.

 

12. REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with and shall
from time to time conform the Demised Premises to every applicable requirement
of law, duly constituted authority, Board of Fire Underwriters having
jurisdiction or of the carriers of all insurance on the Demised Premises (all of
the foregoing being hereinafter called “Legal Requirements”). Tenant shall have
the right upon giving notice to Landlord to contest any obligations imposed upon
Tenant pursuant to the provisions of this Section and to defer compliance during
the pendency of such contest, if the failure of Tenant to so comply will not
subject Landlord to civil or criminal penalty or liability. Landlord shall
cooperate with Tenant in such contest (so long as Landlord’s cooperation does
not involve incurring obligations or liability or material expense to Landlord
unreimbursed by Tenant) and shall execute any documents reasonably required in
furtherance of such purpose. Tenant shall not apply for any change in zoning
applicable to the Land or the Demised Premises without Landlord’s prior written
consent, not to be unreasonably withheld, conditioned or delayed.

 

341

--------------------------------------------------------------------------------


 

13.                                    ALTERATIONS. Tenant may at its own
expense from time to time, during the term hereof, make such alterations,
additions, improvements and changes, structural or otherwise (hereinafter called
“Alterations”), in and to the Demised Premises which it may deem necessary or
desirable, provided such Alterations shall not reduce the value of the Demised
Premises. Tenant, in making any Alterations, shall use materials of equal or
better quality than those used in the construction of the Demised Premises and
comply with all Legal Requirements. Tenant shall obtain or cause to be obtained
all building permits, licenses, temporary and permanent certificates of
occupancy and other governmental approvals that may be required in connection
with the making of Alterations. Landlord shall cooperate with Tenant in the
obtaining thereof (so long as Landlord’s cooperation does not involve
(a) incurring obligations or liability or material expense to Landlord
unreimbursed by Tenant or (b) breach of any covenants binding on Landlord or the
Demised Premises, including, without limitation, any mortgage) and shall execute
any documents required in furtherance of such purpose. Tenant may, but shall not
be obligated to, remove any Alteration so long as such removal does not
materially and adversely affect any heating, ventilating, mechanical,
electrical, structural, roof or life safety elements of the Building and Tenant
shall repair all damage that results from such removal and restore the Demised
Premises to a functional condition (including the filling of all floor and wall
holes, the removal of all disconnected wiring back to junction boxes and the
replacement of all damaged ceiling tiles). Upon completion of any Alteration
that is not Cosmetic Work, Tenant shall promptly deliver to Landlord plans
showing such Alteration as built. “Cosmetic Work” shall mean painting, carpeting
and wall coverings and the like and the addition or deletion of interior non
structural partitions, provided such work does not materially and adversely
affect any roof, structural, mechanical, electrical, utility, fire protection or
life safety systems or other systems or equipment of the Building.

 

14.                                    ACCESS TO DEMISED PREMISES. Tenant shall
permit Landlord to enter upon the Demised Premises at all reasonable times
approved by Tenant to examine the Demised Premises, and during the six (6) month
period preceding the Expiration Date, to exhibit the Demised Premises to
prospective tenants, provided that Landlord shall not unreasonably interfere
with the conduct of business therein.

 

15.                                    UTILITIES.

 

A.                                         Tenant shall arrange and pay for any
and all utility services to the Demised Premises, including, without limitation,
telecommunications, water, gas, electricity and fuel used by it in the Demised
Premises. Tenant shall pay all sewer charges assessed by the municipal authority
having jurisdiction. The failure or interruption of any utility services shall
be at Tenant’s sole risk and Landlord shall not suffer any reduction in any rent
on account thereof.

 

B.                                         Tenant shall have the sole right to
apply for, claim and receive any rebate, reimbursement, credit, or payment from
any utility company providing service to the Building resulting from Tenant’s
installation of energy saving equipment in or on the Building.

 

16. SUBORDINATION, NON DISTURBANCE AND ATTORNMENT. This Lease shall become
subject and subordinate to the lien of any Fee Mortgagee of the entire fee
interest of the Demised Premises, and any renewals, modifications or extensions
thereof,

 

342

--------------------------------------------------------------------------------


 

provided that a Subordination, Non Disturbance and Attornment Agreement (“SNDA”)
substantially in the form annexed hereto as Exhibit D (or a reasonably
equivalent form that is reasonably acceptable to Tenant and the applicable Fee
Mortgagee) is executed, acknowledged and delivered by such Fee Mortgagee to
Tenant. If the Fee Mortgagee requires that this Lease have priority over such
mortgage, Tenant shall, upon request of the Fee Mortgagee, execute, acknowledge
and deliver to the Fee Mortgagee an agreement acknowledging such priority.

 

17. TRADE FIXTURES.

 

A.                                         All trade fixtures and equipment
whether owned by Tenant or leased by Tenant from a Lessor/Owner (hereinafter
called the “Equipment Lessor”) installed in the Demised Premises, regardless of
the manner or mode of attachment, shall be and remain the property of Tenant or
any such Equipment Lessor and may be removed by Tenant or any such Equipment
Lessor at any time. In no event (including a default under this Lease) shall
Landlord have any liens, rights or claims in Tenant’s or Equipment Lessor’s
trade fixtures and equipment and Landlord agrees to execute and deliver to
Tenant and Equipment Lessor, within ten (10) days after request therefor, any
document reasonably required by Tenant or Equipment Lessor in order to evidence
the foregoing, so long as the same is reasonably acceptable to Landlord and any
Fee Mortgagee. Tenant shall promptly repair all damage to the Building caused by
the removal of any such trade fixtures or equipment. Notwithstanding anything to
the contrary in this Lease, the following shall not constitute trade fixtures or
equipment for purposes of this Lease and neither Tenant nor any Equipment Lessor
shall own or have any right to remove the same (and, without limiting the
generality of the foregoing, the following shall not be subject to the
provisions of this Paragraph A or Paragraph B of this Section 17): (i) the HVAC
system, plumbing, alarm, electric, life safety and other building systems used
to operate the Building or maintain the certificate of occupancy, and (ii) any
“fixtures” as such term is defined in the applicable Uniform Commercial Code.

 

B.                                         In the event Tenant shall enter into
any arrangement to finance all or any portion of its trade fixtures or equipment
either before or after the installation thereof in the Demised Premises and
whether such financing shall be in the form of a mortgage, financing agreement,
equipment lease, equipment sale leaseback or otherwise and in the event the
lessor or secured party thereunder shall provide written notice to Landlord that
it requires a copy of any default sent by Landlord to Tenant under this Lease
also to be sent to such person (hereinafter called the “Owner/Secured Party”),
then Landlord upon receipt of such requirement shall simultaneously send a copy
of any default notice to such Owner/Secured Party at the address furnished to
Landlord; provided that Landlord’s failure to deliver any such copy to the
Owner/Secured Party shall not affect Landlord’s exercise of any right or remedy
under this Lease in any way whatsoever. The copy of any such default notice
shall be sent to such Owner/Secured Party in the same manner as notices are
required to be sent and in the same manner as such notice is being sent to
Tenant hereunder. Landlord further agrees that any such Owner/Secured Party
shall have the right, but not the obligation, to remedy or cure any default of
Tenant under this Lease within the same period of time granted to Tenant to
remedy or cure any such default under this Lease.

 

C.                                        All trade fixtures and other personal
property (which term shall include without limitation food and inventory) of any
person that is located on the Demised Premises

 

343

--------------------------------------------------------------------------------


 

shall be at the sole risk of Tenant. Landlord shall not be liable for any loss
or damage to person or property resulting from any accident, theft, vandalism or
other occurrence on the Demised Premises, including damage resulting from water,
wind, ice, steam, explosion, fire, smoke, chemicals, the rising of water or
leaking or bursting of pipes or sprinklers, defect, failure or any other cause.

 

18. ASSIGNMENT.

 

A.                                         Subject to paragraph (B) of this
Section, Tenant may sublet all or any part of the Demised Premises, or license
the use of any portion thereof or assign this Lease, but Tenant and Guarantor
shall nevertheless continue to remain liable hereunder. Any assignee of the
Lease and any sublessee or licensee of all or substantially all of the Demised
Premises shall become jointly and severally liable to Landlord, and any such
transferee shall upon Landlord’s request execute and deliver an instrument in
confirmation thereof. In the case of any assignment of this Lease or any
sublease or licensee of all or substantially all of the Demised Premises, Tenant
shall promptly deliver to Landlord a true and complete copy of the transfer
instruments. No transfer of all or any portion of the Demised Premises or
Landlord’s consent thereto shall be deemed a waiver of the provisions of this
Section, or a release of Tenant or any Guarantor.

 

B.                                         So long as the Minimum Credit Test is
not met (however the following provisions of this paragraph B shall not apply at
any time when the Minimum Credit Test is met), Tenant shall not assign this
Lease or sublet or license all or substantially all of the Demised Premises to
any transferee.

 

C. If Tenant assigns this Lease, Landlord, when giving notice to said assignee
with respect to any default, shall also give a copy of such notice upon Tenant
originally named herein or its successor of whom Landlord shall have been given
written notice (being herein called “Original Tenant”), and no notice of default
shall be effective as against a Tenant until a copy thereof is given to the
Original Tenant. The Original Tenant shall have the same period after the giving
of such notice to cure such default as is given to Tenant under this Lease. If
this Lease terminates or this Lease and the Term hereof cease and expire because
of a default of such assignee, Landlord shall promptly give the Original Tenant
notice thereof. The Original Tenant shall have the option, to be exercised by
notifying Landlord in writing within thirty (30) days after receipt by the
Original Tenant of Landlord’s notice, to cure any default and become Tenant
under a new lease for the remainder of the term of this Lease (including any
Renewal Periods if applicable) upon all of the same terms and conditions of this
Lease as it may have been amended by agreement between Landlord and Original
Tenant, provided, however, that at the time of making any such election Original
Tenant cures all defaults under the Lease. In the event Original Tenant assigns
this Lease and it shall thereafter be rejected in a bankruptcy or similar
proceeding brought by or against such assignee, a new lease identical to this
Lease shall be entered into between Landlord and Original Tenant, provided that
Original Tenant cures any monetary defaults and any other defaults that are
capable of being cured. Any new lease created under this Section shall commence
on the date of termination or rejection of this Lease, as applicable.
Notwithstanding the foregoing, if Landlord, in its sole discretion delivers to
the Original Tenant and Guarantor a release as to all liability under this Lease
as theretofore amended, the Original Tenant shall not have the foregoing option.

 

344

--------------------------------------------------------------------------------


 

D. In the case of a sublease of all or substantially all of the Demised Premises
for the remainder of the Term and so long as the Minimum Credit Test is met,
Landlord shall, within thirty (30) days following Tenant’s request, deliver to
Tenant a recognition and attornment agreement following the form attached hereto
as Exhibit D and otherwise subject to Landlord’s reasonable approval, executed
and acknowledged by Landlord, for the benefit of such subtenant; provided that
such subtenant executes and delivers an instrument reasonably satisfactory to
Landlord confirming that such subtenant is jointly and severally liable under
this Lease. Further, Landlord shall, within ten (10) days after Tenant’s
request, shall request its Fee Mortgagee to deliver to Tenant an SNDA for the
benefit of any such subtenant (and Landlord shall reasonably cooperate with
Tenant, at no out of pocket cost to Landlord, in connection with obtaining any
requisite consent from any Fee Mortgagee).

 

19.                                    TITLE AND AUTHORITY.

 

A.                                         Landlord warrants and represents that
Landlord is the owner of the fee simple of the Demised Premises and that other
than any mortgages held by Fee Mortgagees that have provided an SNDA to Tenant
in accordance with this Lease or such other liens or encumbrances that do not
interfere with Tenant’s use of the Demised Premises or liens or encumbrances
arising on account of any act or omission by Tenant or persons acting under
Tenant or on account of Tenant’s failure to perform its obligations under this
Lease, or matters set forth in Exhibit B 1, Landlord shall not voluntarily
impose any other lien or encumbrance on the Demised Premises.

 

B.                                         Landlord and Tenant each warrant and
represent to the other that (a) each is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which such entity was
organized; (b) each has the authority to own its property and to carry on its
business as contemplated under this Lease; (c) each has duly executed and
delivered this Lease; (d) the execution, delivery and performance by each of
this Lease (i) are within its powers, (ii) have been duly authorized by all
requisite action, (iii) will not violate any provision of law or any order of
any court or agency of government, or any agreement or other instrument to which
it is a party or by which it or any of its property is bound, (iv) will not
render it insolvent or (v) will not result in the imposition of any lien or
charge on any of its property, except by the provisions of this Lease; and
(e) the Lease is a valid and binding obligation of each in accordance with its
terms.

 

C. Landlord and Tenant have executed the Memorandum of Lease (hereinafter called
the “Memorandum”) attached hereto as Exhibit E simultaneously with the execution
of this Lease. Upon the expiration of the Term each agree to execute and deliver
a recordable termination of the Memorandum, which covenant shall survive
termination. Tenant irrevocably appoints Landlord its attorney in fact so to
execute such termination of the Memorandum if Tenant fails to do so within ten
(10) days of written request, which power is coupled with an interest and shall
automatically be transferred to any successor or assign of Landlord’s interest
in the Demised Premises.

 

20. QUIET ENJOYMENT. Landlord covenants and agrees that provided no default
remains uncured beyond any applicable notice and cure period, Tenant shall
peaceably and quietly have, hold and enjoy the Demised Premises and all rights,
easements, appurtenances and

 

345

--------------------------------------------------------------------------------


 

privileges belonging or in anyway appertaining thereto during the full term of
this Lease and any extension thereof subject always to the terms of this Lease,
provisions of law, and matters of record to which this Lease is or may become
subordinate. This covenant is in lieu of any other so called quiet enjoyment
covenant, whether express or implied.

 

21.                                    UNAVOIDABLE DELAYS. If either party shall
be prevented or delayed from punctually performing any obligation or satisfying
any condition under this Lease by any strike, lockout, labor dispute, inability
to obtain labor or material, Act of God, governmental restriction, regulation or
control, enemy or hostile governmental action, civil commotion, insurrection,
sabotage, fire or other casualty or by any other event similar to the foregoing
and beyond the control of such party, then the time to perform such obligation
or to satisfy such condition shall be postponed by the period of time consumed
by the delay. Time is of the essence for the performance of all monetary
obligations under this Lease and the foregoing shall never apply to the
performance of monetary obligations.

 

22.                                    END OF TERM. Upon expiration or other
termination of the term of this Lease, Tenant shall peaceably and quietly quit
and surrender the Demised Premises and all Alterations in the good order and
condition Tenant is required to maintain the same and remove all trade fixtures,
equipment and other personal property whether or not bolted or otherwise
attached and all of Tenant’s signs wherever located; and in all cases shall
repair damage that results from such removal. Any fixtures and equipment that
Tenant or Owner/Secured Party does not remove following the expiration or other
termination of the Term of this Lease shall be deemed to be abandoned by Tenant,
shall at once become the property of Landlord, and may be disposed of in such
manner as Landlord shall see fit; and Tenant shall pay the cost of removal and
disposal to Landlord within thirty (30) days after demand; provided, however,
that if this Lease shall be terminated as the result of a default by Tenant,
then trade fixtures and equipment shall not be deemed abandoned until sixty (60)
days after notice of such termination is given to Owner/Secured Party. Tenant or
Owner/Secured Party shall have the right at any time prior to the date such
fixtures and equipment shall be deemed abandoned to remove the same from the
Demised Premises. Should Tenant or anyone claiming by, through or under Tenant
hold over in possession after the Expiration Date or earlier termination of this
Lease, such holding over shall not be deemed to extend the Term or to renew this
Lease, but without limiting Landlord’s other rights and remedies on account of
such breach the tenancy thereafter shall continue as a tenancy at sufferance
from month-to-month upon the terms and conditions herein contained, provided,
however that rent shall be charged and paid at one hundred fifty percent (150%)
of the Fixed Annual Rent and Additional Rent in effect during the twelve (12)
month period immediately preceding the Expiration Date or earlier termination.

 

23.                 LANDLORD’S DEFAULT.

 

A. Landlord shall be in default hereunder if its fails to comply with any of its
express obligations set forth in this Lease within thirty (30) days following
written notice and opportunity to cure; provided, however, Landlord will not be
in default if said default could not reasonably be cured within such period of
thirty (30) days, and Landlord promptly commences and thereafter proceeds with
due diligence and in good faith to cure such default.

 

346

--------------------------------------------------------------------------------


 

B. In the event that a Fee Mortgagee shall have given written notice to Tenant
that it is the holder of a mortgage covering the Demised Premises, and provided
such notice includes the address to which notices to the Fee Mortgagee are to be
sent, Tenant agrees that in the event it shall give written notice to Landlord
to cure a default of Landlord as provided for in this Section, Tenant shall give
a copy of said notice to the Fee Mortgagee. Tenant agrees that the Fee Mortgagee
may cure or remedy such default within the time permitted to Landlord pursuant
to this Section; provided that in addition the Fee Mortgagee shall be entitled
to such further time as may be reasonably necessary for the Fee Mortgagee to
remove any stay in bankruptcy and/or to commence and complete foreclosure
proceedings or remove any cause beyond the Fee Mortgagee’s reasonable control
impairing its ability to cure or remedy, to obtain possession of the Demised
Premises and thereafter to commence and diligently prosecute such cure or remedy
to completion.

 

24.                                    ADDITIONAL CHARGES. If Tenant shall be in
default hereunder, Landlord, after thirty (30) days notice that Landlord intends
to cure such default (but only ten (10) days notice if such default concerns any
breach of Tenant’s insurance obligations under Section 11), shall have the
right, but not the obligation, to cure such default and Tenant shall pay to
Landlord, upon demand, as Additional Rent, the reasonable cost thereof. Other
than such insurance defaults, Landlord shall not commence to cure any default of
such a nature that it could not reasonably be cured within such period of thirty
(30) days, if Tenant commences to cure same within said period, and thereafter
proceeds with reasonable diligence and in good faith to cure such default.

 

25.                                    TENANT’S DEFAULT.

 

A. If Tenant fails to pay Fixed Annual Rent or Additional Rent when due and such
default continues for ten (10) days after written notice; or if a default occurs
on account of any asset sale, merger or consolidation on the part of Guarantor
in violation of paragraph D of this Section; or if a petition is filed by Tenant
(or Guarantor) for insolvency or for appointment of a receiver, trustee or
assignee or for adjudication, reorganization or arrangement under any bankruptcy
act or other applicable law or if any similar petition is filed against Tenant
(or Guarantor) and such petition is not dismissed within sixty (60) days
thereafter; or if Tenant fails to perform any other covenant or condition under
this Lease, Landlord may give Tenant a written notice specifying the nature of
the default of such other covenant or condition and if Tenant does not, within
thirty (30) days after receipt of such written notice (but only three (3) days
in the case of failure to perform Tenant’s insurance obligations under
Section 11), cure such other default or, if such default is of such a nature
that it could not reasonably be cured within such period of thirty (30) days,
and Tenant does not commence and proceed with reasonable diligence and in good
faith to cure such default then, after the expiration of such thirty (30) day
period (or longer period if such default cannot reasonably be cured within said
thirty (30) day period), Landlord shall have the right, in addition to the
rights set forth in the preceding sentence, to seek damages or an injunction as
to such failure to perform, or after the expiration of such thirty (30) day
period Landlord may, but only during the continuance of such default, send a
notice to Tenant terminating this Lease and reenter the Demised Premises and
dispossess Tenant and any other occupants thereof, remove their effects not
previously removed by them, and hold the Demised Premises as if this Lease had
not been made; and Tenant waives the service of any additional notice of
intention to reenter or to institute legal proceedings to that end. If any
payment of

 

347

--------------------------------------------------------------------------------


 

Fixed Annual Rent, Additional Rent, or other sum owing Landlord is not paid
within five (5) days after the same is due, then in addition to all other
remedies hereunder Tenant shall pay an administrative late charge to Landlord
equal to five percent (5%) of the overdue amount in question, which late charge
will be due upon demand as Additional Rent.

 

B.                                         After a termination, dispossess or
removal in accordance with this Section, (1) the Fixed Annual Rent and
Additional Rent shall be paid up to the date of such dispossess or removal,
(2) Landlord may re-let the Demised Premises or any part or parts thereof either
in the name of Landlord or otherwise, for a term or terms which may, at the
option of Landlord, be less than or exceed the period which would otherwise have
constituted the balance of the term of this Lease, and (3) Tenant shall pay to
Landlord, as liquidated damages, any deficiency between the Fixed Annual Rent
and Additional Rent due hereunder and the amount, if any, of the rents actually
collected by Landlord on account of the new lease or leases of the Demised
Premises for each month of the period which would otherwise have constituted the
balance of the term of this Lease (not including any Renewal Periods, the
commencement of which shall not have occurred prior to such dispossess or
removal). In computing such liquidated damages there shall be added to said
deficiency the expenses which Landlord incurs in connection with re-letting the
Demised Premises, including reasonable attorneys’ and brokerage fees, tenant
inducements such as free rent, moving expense reimbursements, tenant improvement
allowances, brokerage commissions, fees for legal services, and other expenses
of preparing the Demised Premises for reletting (“Reletting Expenses”). Such
Reletting Expenses shall be paid to Landlord within ten (10) days of demand and
all other liquidated damages shall be paid by Tenant in monthly installments on
the dates specified in this Lease for payment of Fixed Annual Rent and any suit
brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding. Landlord shall not be liable for
failure to re-let the Demised Premises or, in the event that the Demised
Premises are re-let, for failure to collect the rent under such re-letting,
unless Landlord shall not have used its commercially reasonable efforts to
re-let the Demised Premises for the reasonable rental value thereof and to
collect the rent under such re-letting. Landlord shall use its commercially
reasonable efforts to mitigate damages.

 

C.                                         Landlord hereby expressly waives any
and all rights granted by or under any present or future laws to reenter the
Demised Premises, to dispossess Tenant or any other occupant thereof or to
remove their effects not previously removed by them, or to terminate this Lease
for any reason or in any manner other than as set forth in this Section 25.
Tenant hereby expressly waives any and all rights granted by or under any
present or future laws to remain in possession, cure any defaults or redeem its
leasehold for any reason or in any manner other than as set forth in this
Section 25. The provisions of this Section 25 shall survive the early
termination of the Term.

 

D. Any sum due from Tenant under this Lease is not paid within five (5) days
after the same is due, such amount shall bear interest from the date due at the
rate of one and one-half (1 1/2%) percent for each month (or ratable portion
thereof) the same remains unpaid. Nothing in this Lease shall limit the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time; and Tenant agrees that the fair value for occupancy of all or any part
of the

 

348

--------------------------------------------------------------------------------


 

Demised Premises at all times shall never be less than the Fixed Annual Rent and
all Additional Rent payable from time to time.

 

E. The Guaranty given by Guarantor of this Lease is a material inducement to
Landlord’s entering into this Lease. If at any time the Guarantor of this Lease
shall sell all or a material portion of its assets or shall merge or consolidate
with another entity and, in either case, if (1) Guarantor (including the
resulting entity of any merger or consolidation) has a tangible net worth
immediately after the transaction that is less than Guarantor’s tangible net
worth immediately prior to the transaction, and (2) Guarantor’s tangible net
worth immediately after the transaction is less than the Minimum Credit Test,
then the transaction shall be a default under this Lease for which there is no
cure period entitling Landlord to exercise all of the rights and remedies under
this Section. If at any time the existing Guarantor desires to assign the
Guaranty to another person and for such person to assume all of the obligations
and liabilities under the Guaranty, and if the proposed successor Guarantor’s
tangible net worth is greater than the Minimum Credit Test, Tenant may present
evidence of such proposed successor Guarantor’s tangible net worth to Landlord
in the form of financial statements for (A) the most recent fiscal year of the
proposed successor Guarantor audited by a nationally recognized firm of
certified public accountants and (B) the most recent fiscal quarters since such
fiscal year certified to by Guarantor’s chief financial officer, together with a
form of Guaranty identical in form to the form of Guaranty attached to this
Lease as Exhibit F to be executed and delivered by the proposed successor
Guarantor. Upon Landlord’s written approval of such financial statements as
demonstrating a tangible net worth of the proposed successor Guarantor greater
than the Minimum Credit Test (which approval will not be unreasonably withheld,
conditioned or delayed) and upon the execution and delivery to Landlord of such
form of Guaranty by the proposed successor Guarantor, the existing Tenant (if,
but only if the Lease is being assigned to a successor Tenant) and Guarantor
shall be released from all liability under the Lease and Guaranty and the
successor Tenant and Guarantor shall become fully liable to Landlord under the
Lease and Guaranty. Thereafter and as an obligation of the then successor Tenant
under this Lease, such successor Guarantor shall annually and quarterly continue
to provide such financial statements to Landlord demonstrating that it continues
to meet the Minimum Credit Test for those provisions of this Lease requiring
such as a condition of being relieved from certain Lease obligations otherwise
applicable. As used in this Lease “Guarantor” means the Guarantor then fully
liable under its Guaranty to Landlord. “Tangible net worth” means the net worth
as shown on such financial statements prepared in accordance with generally
accepted accounting principles consistently applied and disregarding any value
attributable to good will or other intangible assets and amounts owed by
shareholders, officers or Affiliates except to the extent such amounts owed by
Affiliates would ordinarily and customarily be consolidated on Tenant’s
financial statements. “Minimum Credit Test” means a tangible net worth as shown
on such fiscal year and fiscal quarter financial statements of at least Five
Hundred Million Dollars ($500,000,000).

 

26. DESTRUCTION.

 

A. In the event of any damage or destruction by fire, the elements, or casualty
insured under casualty insurance Landlord is obligated to carry under Exhibit G
(hereinafter called “Destruction”) to all or any part of the Improvements
including but not limited to those portions, if any, of the Common Area as is
insurable under such insurance, Landlord shall

 

349

--------------------------------------------------------------------------------


 

commence promptly, and with due diligence continue subject to Section 21, to
restore same to substantially the same condition as existed immediately
preceding the Destruction to the extent permitted by applicable law, the
availability of insurance proceeds (so long as Landlord has maintained the
casualty insurance Landlord is obligated to carry under Exhibit G) and except as
otherwise provided in this Section. If the Destruction is partial, Landlord
shall complete the restoration within two hundred seventy (270) days after the
Destruction subject to Section 21. If the Destruction is total, Landlord shall
complete the restoration within eighteen (18) months after the Destruction,
subject to Section 21. If the Destruction is to the Demised Premises and is
total, then Tenant shall have the right to request that Landlord to make changes
to the Tenant’s Building within one (1) month after such Destruction as are
reasonably and mutually agreed to by Landlord and Tenant (which changes may not
expand the footprint of Tenant’s Building unless Landlord and Tenant so agree
and agree to such extra rent therefore, such agreement to be in the form of an
amendment to this Lease) and provided that Tenant deposits with Landlord at the
time of commencement of such restoration work the extra cost reasonably
estimated to Landlord of the design and construction of such Tenant requested
changes.

 

B.                                         If, as a result of any Destruction,
(1) fifty (50%) percent or more of the total floor area of the Tenant’s Building
is damaged, destroyed or, in Tenant’s reasonable opinion, rendered untenantable
when less than two (2) years remain under the term of this Lease and, if said
term shall have been extended, then this provision shall apply only to the last
two (2) years of the then existing Renewal Period, or (2) Landlord refuses to
restore because of the non-availability of insurance proceeds, then Landlord or
Tenant may elect to terminate this Lease by giving notice to the other of such
election on or before the date which is ninety (90) days after the Destruction,
stating the date of termination, which shall be not more than thirty (30) days
after the date on which such notice of termination shall have been given, and
(1) upon the date specified in such notice this Lease and the term hereof shall
cease and expire and (2) any Fixed Annual Rent and Additional Rent shall be paid
until such date of termination and any such amounts paid for a period after such
date of termination shall be promptly refunded to Tenant upon demand. Landlord’s
notice of termination hereunder shall be null and void if (x) in the case of
(1) above, Tenant, within thirty (30) days after receipt of such notice from
Landlord, is then permitted by the terms of this Lease to give, and shall give,
notice of the exercise of an option to extend the term for the next succeeding
Renewal Period; or (y) in the case of (2) above, Tenant, within thirty (30) days
after receipt of such notice from Landlord, elects, at its sole option, to
receive an assignment of any available insurance proceeds and restore the
Demised Premises at Tenant’s sole cost.

 

C.                                         If, as a result of any Destruction,
Tenant loses the use of the whole or any part of the Tenant’s Building or the
whole or any part of the Common Area, Fixed Annual Rent and Additional Rent
shall nevertheless continue to be paid hereunder, it being agreed that Tenant
may insure against any such loss of business and Landlord shall have no such
insurance obligation.

 

D. Insurance proceeds allocable to any partial or total Destruction of Tenant’s
Building shall be deposited in trust with a bank or trust company acceptable to
Tenant and under the control of Landlord and Tenant, as trustees, or, if the Fee
Mortgagee on the Shopping Center shall be a bank, trust company or insurance
company, or other entity engaged in mortgage lending then such proceeds shall be
deposited with such Fee Mortgagee and shall be held and

 

350

--------------------------------------------------------------------------------


 

disbursed by it, as trustee, for restoration in accordance with customary
construction lending practice and procedures and as otherwise required by this
Lease.

 

27. EMINENT DOMAIN.

 

A.                                         In the event of a taking for any
public or quasi-public use by any lawful power or authority by exercise of the
right of condemnation or of eminent domain or by agreement between Landlord and
those having the authority to exercise such right (hereinafter called “Taking”)
of the entire Tenant’s Building, then (1) this Lease and the term hereof shall
cease and expire as of the date of vesting of title or transfer of possession,
whichever occurs earlier, as a result of the Taking, and (2) any Fixed Annual
Rent and Additional Rent paid for a period after such date of termination shall
be refunded to Tenant upon demand.

 

B.                                         1. In the event of a Taking of any
part of the Demised Premises, or in the event of a Taking resulting in a
reduction of twenty (20%) percent or more of the parking spaces (unless Landlord
provides adequate and sufficient additional contiguous parking areas in
substitution therefor reasonably acceptable to Tenant), or in the event of a
Taking resulting in a divided Shopping Center or parking area such that passage
between the divided portions of the parking area is not possible, or in the
event of permanent denial of reasonably adequate access to the Shopping Center
on account of a Taking which in Tenant’s reasonable judgment makes it
economically unfeasible to operate Tenant’s business at the Demised Premises,
then Tenant may elect to terminate this Lease by giving notice of termination to
Landlord on or before the date which is ninety (90) days after receipt by Tenant
of notice that the Taking in question. Said notice of termination shall state
the date of termination, which date of termination shall be not more than thirty
(30) days after the date on which such notice of termination is given to
Landlord, and (a) upon the date specified in such notice of termination this
Lease and the term hereof shall cease and expire, and (b) any Fixed Annual Rent
and Additional Rent shall be paid until the date of termination and any such
amounts paid for a period after such date of termination shall be promptly
refunded to Tenant upon demand.

 

2. If Tenant does not elect to terminate this Lease as aforesaid, then the award
or payment for the Taking shall be paid to and used by Landlord for restoration
as hereinafter set forth and Landlord shall promptly commence and with due
diligence continue to restore the portion of the Common Area and the Demised
Premises remaining after the Taking to substantially the same condition and
tenantability as existed immediately preceding the Taking, subject to applicable
law, Section 21 and the Taking proceeds received by Landlord. If the Taking
occurs to Tenant’s Building, Tenant shall have the same right to request changes
to the Tenant’s Building in the course of such restoration as Tenant has in
Section 26. Landlord shall complete the restoration within two-hundred seventy
(270) days after the Taking subject to Section 21. Taking proceeds shall be
paid, held and disbursed in the same manner as insurance proceeds under
Section 26C and there shall be no abatement or reduction in Fixed Annual Rent or
any Additional Rent. Any taking proceeds remaining after the restoration is
complete shall be divided equally between Landlord and Tenant.

 

C. If this Lease is terminated under any provision of this Section 27, so long
as Tenant is not then in breach of this Lease beyond any applicable cure period,
any specific damages that are expressly awarded to Tenant on account of its
relocation expenses and

 

351

--------------------------------------------------------------------------------


 

specifically so designated shall belong to Tenant. Except as provided in the
preceding sentence of this paragraph, Landlord reserves to itself, and Tenant
releases and assigns to Landlord, all rights to damages accruing on account of
any Taking or by reason of any act of any public authority for which damages are
payable. Tenant agrees to execute such further instruments of assignment as may
be reasonably requested by Landlord, and to turn over to Landlord any damages
that may be recovered in any proceeding or otherwise; and Tenant irrevocably
appoints Landlord as its attorney-in-fact with full power of substitution so to
execute and deliver in Tenant’s name, place and stead all such further
instruments if Tenant shall fail to do so after 10 days notice.

 

28.                                    THIRD PARTY LITIGATION. If Landlord,
Landlord’s adviser or its mortgagees are made parties to any litigation
commenced by or against Tenant by or against any person claiming through Tenant
with respect to the Demised Premises, Tenant agrees to indemnify Landlord in the
manner provided in Section 38 and in addition pay, as Additional Rent, all costs
of Landlord in connection with such litigation including reasonable counsel fees
and litigation costs, except in the sole instance where Landlord or Tenant have
legal claims in the litigation against one another or where Landlord has been
adjudicated in any litigation to have acted with gross negligence or willful
misconduct. Without limitation, the foregoing includes foreclosure or
enforcement of any lien, attachment or mortgage on the Demised Premises
resulting from the act or omission of Tenant, but shall not include any Fee
Mortgage or other lien created by Landlord.

 

29.                                    WAIVER OF DISTRAINT. Landlord hereby
expressly waives any and all rights granted by or under any present or future
laws to levy or distrain for rent, in arrears, in advance or both, upon all
goods, merchandise, equipment, trade fixtures, furniture and personal property
of Tenant or any nominee of Tenant in the Demised Premises, delivered or to be
delivered thereto.

 

30. ESTOPPEL CERTIFICATES. Upon the request of either party, at any time and
from time to time, Landlord and Tenant agree to execute and deliver to the
other, within thirty (30) days after such request, a written instrument that may
be relied upon by the requesting party, its potential purchasers, lenders,
investors, subtenants and/or assignees (and any of their respective successors
and assigns), duly executed, (a) certifying if such is the case that this Lease
has not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
Fixed Annual Rent and Additional Rent have been paid, (c) stating whether or
not, to the knowledge of the party executing such instrument, the other party
hereto is in default and, if such party is in default, stating the nature of
such default, (d) stating the Commencement Date and Expiration Date, (e) stating
which options to renew the term have been exercised, if any; and (f) any other
information that may reasonably requested by the requesting party and
customarily addressed in an estoppel certificate.

 

31. NOTICES. Any notices, consents, approvals, submissions or demands
(“Notices”) given under this Lease or pursuant to any law or governmental
regulation, including, without limitation, those by Landlord to Tenant or by
Tenant to Landlord shall be in writing. Unless otherwise required by law,
governmental regulation or this Lease, any such Notice shall be deemed given if
sent by registered or certified mail, return receipt requested, postage prepaid

 

352

--------------------------------------------------------------------------------


 

or by nationally recognized overnight delivery service (a) to Landlord, at the
address of Landlord as hereinabove set forth and with like copy given to Daniel
A. Taylor, Esq. or Primo Fontana, Esq., DLA Piper, 33 Arch Street 26th Floor,
Boston MA 02110 and/or such other persons and addresses as Landlord may
designate by notice to Tenant; or (b) to Tenant, then one copy shall be
delivered to the attention of the General Counsel, another shall be delivered to
the attention of the Senior Vice President of Real Estate, and another shall be
delivered to the attention of the Senior Director of Properties and
Administration, all at 2 Paragon Drive, Montvale, New Jersey 07645 or to such
other addresses as Tenant may designate by notice to Landlord. Any such Notice
shall be deemed given three (3) business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, and one business
(1) day when sent by overnight delivery. A party’s attorney may give Notices on
behalf of such party.

 

32.                                    BROKER. Each party represents and
warrants to each other there is no broker, agent, finder or other person with
whom it has dealt in connection with the negotiation, execution and delivery of
this Lease other than those persons named in that certain Agreement of Sale and
Leaseback dated as of November 2, 2010 entered into between Tenant and Landlord
(or Affiliates of each) regarding a transaction that led to this Lease.

 

33.                                    LIENS. Tenant shall keep the Demised
Premises (and Landlord’s interest therein) and Tenant’s leasehold (and Tenant’s
interest therein) free of, and shall within thirty (30) days discharge, any
attachment, lien, security interest or other encumbrance that arises as a result
of any act or omission of Tenant or persons acting by, through or under Tenant.
Without limitation, Tenant will not permit or suffer any mechanic’s or
materialmen’s or other liens to stand against the Demised Premises for any labor
or material furnished in connection with work of any character performed, any
services provided or any other act, omission or obligation on the part or at the
direction of Tenant or persons claiming by, through or under Tenant, and
Landlord will not permit any such liens for work or material furnished the
Landlord to stand against said premises (the foregoing shall not imply that
Landlord has any responsibility to furnish any work or material). However,
Landlord and Tenant shall respectively have the right to contest the validity or
amount of any such lien, provided that the payment of such amount is bonded
during the pendency of such contest, but upon the final determination of such
contest the party responsible for such lien shall immediately pay any judgment
rendered with all proper costs and charges (including reasonable attorneys’
fees) and shall have the lien released at its own expense. In lieu of bonding
either party may obtain other security acceptable to the other party in such
party’s sole discretion. Any contest hereunder shall be subject to all
requirements set forth in any Fee Mortgage.

 

34. DEFINITION OF LANDLORD. The term “Landlord” as used herein, means Landlord
named herein and any subsequent owner of Landlord’s estate hereunder. Any owner
of Landlord’s estate hereunder shall be relieved of all liability under this
Lease after the date that it ceases to be the owner of Landlord’s estate (except
for any liability arising prior to such date) and the party succeeding to
Landlord’s estate shall assume all liability of Landlord arising from and after
it becomes owner of Landlord’s estate. The foregoing shall be self-operative but
Landlord and Tenant shall upon the request of either execute and deliver an
instrument acknowledging the foregoing.

 

353

--------------------------------------------------------------------------------


 

35.                                    ADJOINING OR ADJACENT PROPERTY. Landlord
and Tenant shall each promptly forward to the other any notice or other written
communication received by it from any owner of property adjoining or adjacent to
the Demised Premises or from any municipal or other governmental authority in
connection with any hearing or other administrative proceeding relating to the
use of the Demised Premises or any adjoining or adjacent property. Tenant may,
at its sole cost and expense, in its own name and/or in the name of Landlord,
appear in any such proceeding. Landlord shall fully cooperate with Tenant (so
long as Landlord’s cooperation does not involve incurring obligations or
liability or material expense to Landlord unreimbursed by Tenant) and shall,
without limitation, make such appearances and furnish such information as may be
reasonably required by Tenant. Landlord agrees to execute any instruments
reasonably requested by Tenant in connection with any such proceeding.

 

36.                                    ENVIRONMENTAL LAWS.

 

A. “Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, regulations, or policies, whether now or hereafter enacted, governing the
use, clean-up, remediation storage, treatment, transportation, manufacture,
refinement, handling, release, production or disposal of Hazardous Materials
including, without limitation: (1) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (42 U.S.C. Sections 9601, et. seq.) as
amended by the Superfund Amendments and Reauthorization Act; (2) the Hazardous
and Solid Waste Act amendments of 1984 Pub L 98-616 (42 U.S.C. Section 699);
(3) the Hazardous Materials Transportation Act, (49 U.S.C. Section 1801, et.
seq.); (4) the Resource Conservation and Recovery Act of 1976, (42 U.S.C.
Sections 6901, et. seq.); or (5) the Toxic Substances Control Act, and any
amendments thereto and any regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations whether now or hereafter enacted. “Hazardous
Materials” shall mean any hazardous wastes or hazardous substances as defined in
any Environmental Law including, without limitation, any asbestos, PCB, toxic,
noxious or radioactive substances, methane, volatile hydrocarbons, petroleum,
petroleum by-products, industrial solvents or any other material or substance
which could cause or constitute a health, safety or other environmental hazard
to any person or property.

 

B. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials on or migrating from the Shopping Center prior to the
Commencement Date, it being acknowledged that Tenant or its Affiliate owned the
Shopping Center prior to the Commencement Date; provided, however, that Tenant
shall not be responsible for Hazardous Materials migrating on to the Land from
the land of third parties.

 

C. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials brought on or migrating from the Demised Premises after the
Commencement Date, and Tenant shall be responsible for all Hazardous Materials
brought onto the Shopping Center after the Commencement Date by Tenant or
persons acting by, through or under Tenant. Except to the extent Tenant is
required to do so under this Section 36, Landlord, at its sole cost and expense,
shall until the Expiration Date of this Lease comply with all Environmental Laws
and shall be

 

354

--------------------------------------------------------------------------------


 

responsible for all Hazardous Materials except to the extent Tenant is required
to do so under this Section 36.

 

D.                                         Landlord and Tenant shall provide
each other with copies of any notices pertaining to any governmental proceedings
or actions under any Environmental Law (including requests or demands for entry
onto the Demised Premises and/or Land for purposes of inspection regarding the
handling, disposal, clean-up or remediation of Hazardous Materials or claims,
penalties, fines or assessments) within fifteen (15) days after receipt thereof.

 

E.                                          If required by governmental
authority or if Landlord has a reasonable basis to believe a release of
Hazardous Materials may have occurred or a threat of release exists on or from
the Demised Premises or Hazardous Materials activities have taken place on the
Demised Premises that do not conform to Environmental Laws, then Landlord may,
but need not, perform appropriate testing in a commercially reasonable manner
and the reasonable costs thereof shall be reimbursed to Landlord by Tenant upon
demand as Additional Rent. Tenant shall execute affidavits, representations and
the like from time to time at Landlord’s request concerning Tenant’s actual
knowledge and belief regarding the presence or absence of Hazardous Materials at
the Land and Demised Premises. In all events, and without limitation, Tenant
shall indemnify all Indemnitees, expressly including without limitation all Fee
Mortgagees, in the manner elsewhere provided in this Lease with respect to its
obligations under this Section 36 (and for these purposes, the loss indemnified
shall include without limitation any costs of investigation or remediation, and
any claim of personal injury or property damage to any person);. The covenants
of this Section shall survive the Term. Tenant shall from time to time upon
Landlord’s request confirm all of the foregoing covenants directly to
mortgagees.

 

37. LEASEHOLD MORTGAGE.

 

A. Tenant, and its successors and assigns (including, without limitation, any
subtenant of Tenant), may, from time to time and without Landlord’s prior
written consent, mortgage all or any portion of its right, title and interest in
and to this Lease under one leasehold mortgage at any one time, or two leasehold
mortgages given as part of a single financing transaction, to an Institutional
Lender (each, a “Leasehold Mortgage”), and assign any or all rights under this
Lease and any subleases as collateral security for such Leasehold Mortgage;
provided that all rights acquired under such Leasehold Mortgage shall be subject
to all of the terms, covenants and conditions of this Lease, and to all rights
and interests of Landlord, none of which terms, covenants or conditions is or
shall be waived by Landlord by reason of the right given to so mortgage such
interest in this Lease. In no event shall Tenant have any right to mortgage or
encumber Landlord’s fee interest in the Demised Premises. The term “Leasehold
Mortgage” shall include whatever security instruments that may be used in the
locale of the Demised Premises, such as, without limitation, deeds of trust,
security deeds and conditional deeds, as well as financing statements,
assignment of leases and rents, security agreements and other documentation
required pursuant to the Uniform Commercial Code. The term “Leasehold Mortgage”
shall also include any instruments required in connection with a sale-leaseback
transaction. An “Institutional Lender” is a bank, trust company, savings and
loan association, pension fund, endowment fund, insurance company, other
institutional pool of recognized status or a governmental authority empowered to
make loans or issue bonds or any other recognized institution regularly engaged
in the making of mortgage loans that has not less than

 

355

--------------------------------------------------------------------------------


 

$100,000,000 in assets. The holder of any Leasehold Mortgage shall be called a
“Leasehold Mortgagee.”

 

B. If Tenant and/or Tenant’s successors and assigns (including, but not limited
to, any sublessee of Tenant) shall grant a Leasehold Mortgage, and if Tenant
shall send to Landlord a true copy thereof, together with a notice specifying
the name and address of the Leasehold Mortgagee (“Mortgage Notice”), Landlord
agrees that as long as any such Leasehold Mortgage shall remain unsatisfied of
record or until a notice of satisfaction is given by the Leasehold Mortgagee to
Landlord, the following provisions shall apply:

 

(1)                                      There shall be no cancellation,
surrender or modification of this Lease by joint action of Landlord and Tenant
without the prior consent of the Leasehold Mortgagee;

 

(2)                                      Landlord shall, upon serving Tenant
with any notice of default, simultaneously serve a copy of such notice upon the
Leasehold Mortgagee. The Leasehold Mortgagee shall thereupon have the same
period to remedy or cause to be remedied the defaults complained of, and
Landlord shall accept such performance by or at the instigation of such
Leasehold Mortgagee as if the same had been done by Tenant; provided that in the
case of defaults that cannot be cured by the payment of money in addition the
Leasehold Mortgagee shall be entitled to such further time to remedy or cause to
be remedied the defaults complained of as may be reasonably necessary for the
Leasehold Mortgagee to remove any stay in bankruptcy and/or to commence and
complete foreclosure proceedings or remove any cause beyond the Leasehold
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.. Nothing herein shall be
construed as requiring a Leasehold Mortgagee to cure any default. Landlord’s
failure to deliver any such copy to a Leasehold Mortgagee shall not affect the
Landlord’s exercise of any right or remedy under the Lease in any way
whatsoever;

 

(3)                                      If any default shall occur which,
pursuant to any provision of this Lease, entitles Landlord to terminate this
Lease, and if before the expiration of twenty (20) days from the date of the
giving of notice of termination upon such Leasehold Mortgagee, such Leasehold
Mortgagee shall have notified Landlord of its desire to nullify such notice and
shall have paid to Landlord all Fixed Annual Rent and Additional Rent herein
provided for which are then in default, and shall have complied (or caused
compliance) with all of the other requirements of this Lease, if any are then in
default, then, in such event, Landlord shall not be entitled to terminate this
Lease and any notice of termination previously given shall be void and of no
effect;

 

(4)                                      Notwithstanding anything in this Lease
to the contrary, any sale of Tenant’s leasehold interest in any proceeding for
the foreclosure of the Leasehold Mortgage, or the assignment or transfer of
Tenant’s leasehold interest in lieu of the foreclosure of any Leasehold
Mortgage, shall be deemed to be a permitted sale, transfer or assignment;

 

356

--------------------------------------------------------------------------------


 

(5)                                      If not required to be held by the Fee
Mortgagee, the proceeds from any insurance policies or arising from a Taking may
be held by any institutional Leasehold Mortgagee and distributed pursuant to the
provisions of this Lease;

 

(6)                                      The Leasehold Mortgagee may be added to
the “Loss Payable Endorsement” of any and all insurance policies required to be
carried by Tenant hereunder on the condition that the insurance proceeds are to
be applied in the manner specified in this Lease and that the Leasehold Mortgage
shall so agree; except that the Leasehold Mortgage may provide a manner for
disposition of such proceeds as remain after full compliance with the
restoration covenants of this Lease, if any, otherwise payable to Tenant (but
not such proceeds, if any, payable to Landlord, any Fee Mortgagee or jointly to
Landlord or Tenant) pursuant to the terms of this Lease; and

 

(7) Landlord shall provide Leasehold Mortgage with prompt notice of any legal
proceeding or arbitration between Landlord and Tenant. Unless the Leasehold
Mortgage provided otherwise, Leasehold Mortgagee shall have the right to
intervene in any such proceeding and be made a party to such proceeding, and the
parties hereby consent to such intervention.            Landlord’s failure to
deliver any such notice to a Leasehold Mortgagee shall not affect the Landlord’s
exercise of any right or remedy under the Lease in any way whatsoever.

 

Tenant, in any Mortgage Notice served upon Landlord under this Section, may
exclude any or more of the above provisions, and if so excluded, such provisions
shall not be effective.

 

C. Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee and
Landlord, between Landlord, Tenant and Leasehold Mortgagee, separately agreeing
to all of the provisions of this Section.

 

38. INDEMNITY. Except as otherwise expressly set forth in this Lease, Tenant
shall assume exclusive control of the Demised Premises and all areas pertaining
thereto including all appurtenances, improvements, utilities, water bodies,
grounds, sidewalks, walkways, driveways and parking facilities, and Tenant shall
bear the sole risk of all related tort liabilities. To the greatest extent
permitted by applicable law, Tenant shall indemnify, save harmless and defend
Landlord, Landlord’s adviser and mortgagees and their respective officers,
directors, managers, members, partners, agents and employees, (“Indemnitees”)
from all liability, claim, damage, cost or loss (including reasonable fees and
litigation costs) arising in whole or in part out of, or in any manner connected
with (i) any injury, loss, theft or damage to any person or property while on or
about the Demised Premises, or (ii) any condition of the Demised Premises, or
the possession and use thereof (including any failure to vacate at the end of
the Term) or any activity permitted or suffered on the Demised Premises
(including Hazardous Materials), or (iii) any breach of any covenant,
representation or certification by Tenant or persons acting under Tenant, or
(iv) any negligent act or omission anywhere by Tenant or persons acting under
Tenant, in each case paying the same to Landlord on demand as Additional Rent,
except to the extent such liability results from the negligence or willful
misconduct of Landlord or the other Indemnitees. Without implying that other
covenants do not survive, the covenants of this Section shall survive the Term.
Tenant shall immediately respond and assume the investigation, defense and
expense

 

357

--------------------------------------------------------------------------------


 

of all of the foregoing matters. Landlord or any Indemnitee, at its sole cost
and expense, may join in such defense with counsel of its choice.

 

39.                                    LIMITATION OF LANDLORD’S LIABILITY.
Notwithstanding anything contained to the contrary in this Lease, whether
express or implied, it is agreed that Tenant will look only to Landlord’s fee
interest in and to the Demised Premises for the collection of any judgment (or
other judicial process) requiring the payment of money by Landlord in the event
of a breach or default under this Lease by Landlord with respect to any claim
whatsoever related to the Demised Premises, and no other property or assets of
Landlord or of Landlord’s adviser or of any Fee Mortgagee or its or their
managers, members, directors, officers, trustees, beneficiaries, shareholders,
partners, joint venturers (disclosed or undisclosed) shall be subject to suit or
to levy, execution or other enforcement procedures for the satisfaction of any
such judgment (or other judicial process). No officer, director, manager,
member, shareholder, trustee, beneficiary, partner, agent, attorney or employee
of Landlord or of Landlord’s adviser or of any Fee Mortgagee shall ever be
personally or individually liable; nor shall Landlord, Landlord’s adviser or any
Fee Mortgagee or such persons ever be answerable or liable in any equitable
judicial proceeding or order beyond the extent of their interest in the Demised
Premises. In no event shall Landlord, Landlord’s adviser or any Fee Mortgagee or
any such persons ever be liable to Tenant for indirect or consequential damages.

 

40.                                    BOOKS AND RECORDS. Tenant shall at all
times keep and maintain full and correct records and books of account of the
operations of the Demised Premises in accordance with generally accepted
accounting principals consistently applied and shall accurately record and
preserve the records of such operations in accordance with its customary records
retention policy. Notwithstanding that there has been no Percentage Rent Event,
Tenant shall report the gross sales from the Demised Premises to Landlord
annually for each fiscal year of Tenant no later than thirty (30) days following
the end of such fiscal year, such report to be certified by Tenant’s chief
financial officer. Landlord shall keep such information confidential at all
times in accordance with the terms of Exhibit K and may only release such
information to Landlord’s constituent members, and so long as such persons
execute and deliver to Tenant a Confidentiality Agreement with Tenant in the
form attached hereto as Exhibit K (“Confidentiality Agreement”) whether or not
Tenant signs such Confidentiality Agreement, also to its lenders and prospective
lenders and to prospective purchasers of Landlord’s interest in the Demised
Premises. Upon an Event of Default, Tenant shall permit Landlord, Landlord’s
accountants and Fee Mortgagees reasonable access thereto, with the right to make
copies and excerpts therefrom upon reasonable advance notice to Tenant.

 

41.                                    SATELLITE DISH. If permitted by
applicable law, Tenant shall have the right to place on the roof or wall of the
Demised Premises at Tenant’s sole cost and expense, a satellite dish
(hereinafter called the “Dish”) for transmission of data (both receiving and
sending) between Tenant’s various operations and its headquarters in accordance
with all laws and governmental regulations.

 

42.                                    NO PRESUMPTION AGAINST DRAFTER. Landlord
and Tenant agree and acknowledge that this Lease has been freely negotiated by
Landlord and Tenant. In any event of any ambiguity, controversy, dispute or
disagreement over the interpretation, validity or enforceability of this Lease
or any of its covenants, terms or conditions, no inference,

 

358

--------------------------------------------------------------------------------


 

presumption or conclusion whatsoever shall be drawn against Tenant by virtue of
Tenant’s having drafted this Lease.

 

43.                                    SUCCESSORS AND ASSIGNS; AFFILIATES. The
covenants and agreements contained in this Lease shall bind and inure to the
benefit of the successors and assigns of each party. As used in this Lease
“Affiliate” (whether or not capitalized) shall mean, with respect to any person,
any person controlled by, controlling, or under common control with such person;
and “control” shall mean any direct ownership interest or right through the
exercise of voting or approval rights or otherwise, to exercise decision-making
authority generally.

 

44.                                    CAPTIONS. The captions preceding the
Sections of this Lease are intended only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision hereof.

 

45.                                    INVALIDITY OF CERTAIN PROVISIONS. If any
provision of this Lease shall be invalid or unenforceable, the remainder of the
provisions of this Lease shall not be affected thereby and each and every
provision of this Lease shall be enforceable to the fullest extent permitted by
law.

 

46.                                    CHOICE OF LAW/JURISDICTION. This Lease,
and the rights and obligations of the parties hereto, shall be interpreted and
construed in accordance with the laws where the Demised Premises are located
(the “State”), without regard to the State’s internal conflict of law
principles. Any disputes arising out of this Lease or between Landlord and
Tenant shall be subject to the exclusive jurisdiction of the state courts of the
State.

 

47.                                    NO WAIVER. The failure of either party to
seek redress for violation of or to insist upon the strict performance of, any
term, covenant or condition contained in this Lease shall not prevent a similar
subsequent act from constituting a default under this Lease. Without limitation,
no written consent by Landlord or Tenant to any act or omission that otherwise
would be a default shall be construed to permit other similar acts or omissions.
Neither party’s failure to seek redress for violation or to insist upon the
strict performance of any covenant, nor the receipt by Landlord of rent with
knowledge of any breach of covenant, shall be deemed a consent to or waiver of
such breach. No breach of covenant shall be implied to have been waived unless
such is in writing, signed by the party benefiting from such covenant and
delivered to the other party; and no acceptance by Landlord of a lesser sum than
the Fixed Annual Rent, Additional Rent or any other sum due shall be deemed to
be other than on account of the installment of such rent or other sum due. Nor
shall any endorsement or statement on any check or in any letter accompanying
any check or payment be deemed an accord and satisfaction; and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment or pursue any other right or remedy. The
delivery of keys (or any other act) to Landlord shall not operate as a
termination of the Term or an acceptance or surrender of the Demised Premises.
The acceptance by Landlord of any rent following the giving of any default
and/or termination notice shall not be deemed a waiver of such notice.

 

48.                                    ATTORNEY’S FEES. In the event that either
Landlord or Tenant employ an attorney to enforce or defend any of the
conditions, covenants, rights or obligations of this Lease

 

359

--------------------------------------------------------------------------------


 

(including, without limitation, a default by either party), then the prevailing
party shall be entitled to all reasonable attorney fees and all other reasonable
out-of-pocket litigation costs (including, but not limited to filing fees,
expert reports and testimony, court costs and other usual costs of litigation of
this type) incurred by such prevailing party.

 

49.                                    WAIVER OF TRIAL BY JURY. To the extent
such waiver is permitted by law, the parties waive trial by jury in any action
or proceeding brought in connection with this Lease or the Demised Premises.

 

50.                                    MISCELLANEOUS. Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the Demised
Premises and supersedes all prior agreements and dealings between them. There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Demised Premises. This Lease may be amended only by a written instrument
executed and delivered by both Landlord and Tenant. The provisions of this Lease
shall bind Landlord and Tenant and their respective successors and assigns.
Where the phrases “persons acting under” Landlord or Tenant or “persons claiming
through” Landlord or Tenant or similar phrases are used, the persons included
shall be assignees, sublessees, licensees or other transferees or successors of
Landlord or Tenant as well as invitees or independent contractors of Landlord or
Tenant, and all of the respective employees, servants, contractors, agents and
invitees of Landlord, Tenant and any of the foregoing. As used herein, “monetary
default” shall mean a default that can be substantially cured solely by the
payment of money and nothing more and “non-monetary default” shall mean a
default that cannot be substantially cured solely by the payment of money and
northing more. If either party is granted any extension, election or other
option, to be effective the exercise (and notice thereof) shall be
unconditional, irrevocable and must be made strictly in accordance with the
prescribed terms and times; otherwise its purported exercise shall be void and
ineffective. The enumeration of specific examples of a general provisions or use
of the word “including” shall not be construed as a limitation of the general
provision. Unless a party’s approval or consent is required by the express terms
of this Lease not to be unreasonably withheld, such approval or consent may be
withheld in the party’s sole discretion. The submission of a form of this Lease
or any summary of its terms shall not constitute an offer by Landlord to Tenant;
the leasehold shall only be created and the parties bound when this Lease is
executed and delivered by both Landlord and Tenant. Nothing herein shall be
construed as creating the relationship between Landlord and Tenant of principal
and agent, or of partners or joint venturers or any relationship other than
landlord and tenant. This Lease and all consents, notices, approvals and all
other related documents may be reproduced by any party by any electronic means
or by electronic, photographic or other reproduction process and the originals
may be destroyed; and each party agrees that any reproductions shall be as
admissible in evidence in any proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment. Landlord and Tenant expressly agree that there are and shall
be no implied warranties of merchantability, habitability, suitability, fitness
for a particular purpose or of any other kind arising out of this Lease, and
there are no warranties or representations other than those expressly set forth
in this Lease. Without

 

360

--------------------------------------------------------------------------------


 

limitation, where Tenant in this Lease indemnifies or covenants for the benefit
of present and future Fee Mortgagees, such agreements are for the benefit of
present and future Fee Mortgagees as third party beneficiaries; and at the
request of Landlord, Tenant from time to time will confirm such matters directly
with such Fee Mortgagee.

 

51.                                    COUNTERPARTS. This Lease may be executed
in any number of counterparts, each of which shall be deemed to be one and the
same instrument. A facsimile, email, PDF or electronic signature shall be deemed
an original signature.

 

52.                                    EXHIBITS. The exhibits attached to the
Lease shall be deemed to be incorporated into this Lease as if set forth hereon,
and where terms of any Exhibit conflict with the terms within the Lease, the
terms of this Exhibit shall prevail and govern the Lease.

 

53. INCORPORATION OF STATE LAW PROVISIONS. Certain provisions/ sections of this
Lease and certain additional provisions/sections that are applicable or required
by laws of the state in which the Demised Premises are located may be amended,
described or otherwise set forth in more detail on Exhibit J attached hereto,
which such Exhibit by this reference, is incorporated into and made a part of
this Lease. In the event of any conflict between such state law provisions and
any provision herein, the state law provisions shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

361

--------------------------------------------------------------------------------


 

 

 

 

IN WITNESS WHEREOF this Lease has been duly executed under as of the Effective
Date.

WITNESS:

 

 

 

 

 

 

WE APP OZONE PARK LLC, a Delaware limited liability company

 

 

 

 

Name:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

WITNESS:

 

 

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

 

Name: Christopher W. McGarry

 

 

 

Title: Vice President and Secretary

 

Signature Page to Lease By and Between
WE APP OZONE PARK LLC and PATHMARK STORES, INC.

 

362

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF DEMISED PREMISES

 

[g36891mq081i001.jpg]

 

363

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

LEGAL DESCRIPTION OF THE LAND

 

BLOCK 9027 LOT 11 AND BLOCK 9028 LOT 1 ON THE TAX MAP OF QUEENS COUNTY

 

Parcel 1 and 2 (Composite Description)

 

All that certain plot, piece or parcel of land with the buildings or
improvements thereon, erected, situate, lying and being in the Borough and
County of Queens, City and State of New York, bounded and described as follows:

 

BEGINNING at the corner formed by the intersection of the northwesterly line of
95th Avenue (a/k/a University Place, f/k/a Chichester Avenue) (60 feet wide)
with the southwesterly line of 93rd Street (a/k/a Clinton Place, f/k/a Woodhaven
Avenue) (60 feet wide) and from said point of BEGINNING;

 

RUNNING THENCE along said northwesterly line of 95th Avenue, South 40 degrees 26
minutes 58 seconds West, a distance of 299.96 feet to a point;

 

THENCE along the dividing line between Lot 1, Block 9028 and Lot 51 (n/f reputed
owner 7 Horizon Corp.), Block 9027, the following three (3) courses and
distances:

 

1.               NORTH 49 degrees 33 minutes 02 seconds West, a distance of
74.03 feet to a point;

 

2.               THENCE South 40 degrees 26 minutes 58 seconds West, a distance
of 3.85 feet to a point;

 

3. THENCE North 49 degrees 33 minute 02 seconds West, a distance of 24.97 feet
to a point;

 

THENCE along the dividing line between Lot 11, Lot 51 and Lot 65 (n/f reputed
owner 7 Horizon Corp.), Block 9027, South 40 degrees 26 minutes 58 seconds West,
a distance of 466.97 feet to a point;

 

THENCE along the dividing line between Lot 11 and Lot 80 (n/f reputed owner
Realex Development Corporation) and Lot 8 (n/f reputed owner Sutton
Associates, Inc.), Block 9027, North 49 degrees 33 minutes 02 seconds West, a
distance of 301.65 feet the southeasterly line of Atlantic Avenue (LIRR
division, 120.01 feet wide);

 

THENCE along said southeasterly line of Atlantic Avenue, North 40 degrees 26
minutes 58 seconds East, a distance of 50.48 feet to a point;

 

 

364

--------------------------------------------------------------------------------


 

THENCE along the dividing line between Lot 11 and Lot 102 (n/f reputed owner
Jack Sloane), Block 9027, the following five (5) courses and distances:

 

1.               SOUTH 49 degrees 33 minutes 02 seconds East, a distance of
38.53 feet to a point;

 

2.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 19.75 feet to a point;

 

3.               THENCE South 49 degrees 33 minutes 02 seconds East, a distance
of 15.00 feet to a point;

 

4.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 45.00 feet to a point;

 

5. THENCE North 49 degrees 33 minutes 02 seconds West, a distance of 15.00 feet
a point;

 

THENCE continuing along the dividing line between Lot 11, Lot 102 and Lot 12
(n/f reputed owner Plainbridge, Inc.,) Block 9027, North 40 degrees 26 minutes
58 seconds East, a distance of 314.94 feet to a point;

 

THENCE continuing along the dividing line between Lot 11 and Lot 12, Block 9027,
the following four (4) courses and distances:

 

1.               SOUTH 49 degrees 33 minutes 02 seconds East, a distance of
11.67 feet to a point;

 

2.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 14.00 feet to a point;

 

3.               THENCE North 49 degrees 33 minutes 02 seconds West, a distance
of 11.67 feet to a point;

 

4.               THENCE North 40 degrees 26 minutes 58 seconds East, a distance
of 66.31 feet to a point;

 

THENCE along the dividing line between Lot 1, Block 9028 and Lot 12, Block 9027,
North 49 degrees 33 minutes 02 seconds West, a distance of 38.53 feet to a point
of the aforementioned southeasterly line of Atlantic Avenue;

 

THENCE along said southeasterly line of Atlantic Avenue, North 40 degrees 26
minutes 58 seconds East, a distance of 260.30 feet to a point on the
aforementioned southwesterly line of 93rd Street;

 

THENCE along said southwesterly line of 93rd Street, South 49 degrees 33 minutes
02 seconds East, a distance of 400.65 feet to the corner aforesaid, the point or
place of BEGINNING.

 

365

--------------------------------------------------------------------------------


 

Together with the benefit and burden of that certain Declaration of Easement by
Plainbridge, Inc. dated as of 1/11/1996 recorded 2/16/1996 in Reel 4278
Page 358. (affects Parcels 1 and 2)

 

BLOCK 9027, LOT(S) 51 AND 65 ON THE TAX MAP OF QUEENS COUNTY

 

Parcel 3

 

ALL that certain lot, piece or parcel of land, situate, lying and being at
Woodhaven in the Fourth Ward of the Borough and County of Queens, City and State
of New York, bounded and described as follows:

 

BEGINNING at a point on the northerly side of 95th Avenue, formerly University
Place and Chichester Avenue distance 39.66 feet westerly from the corner formed
by the intersection of the northerly side of 95th Avenue with the former
westerly side of 92nd Street, discontinued and closed, (formerly Bigelow Avenue
or Place);

 

RUNNING THENCE northerly at right angles to 95th Avenue, 74.03 feet;

 

THENCE westerly and parallel with 95th Avenue, 3.85 feet;

 

THENCE northerly at right angles to 95th Avenue, 24.97 feet;

 

THENCE westerly parallel with 95th Avenue, 466.97 feet;

 

THENCE southerly at right angles to 95th Avenue and part of the distance through
a party wall, 99 feet to the northerly side of 95th Avenue;

 

THENCE easterly along said northerly side of 95th Avenue, 470.82 feet to the
point or place of BEGINNING.

 

ALL the herein distances and dimensions being according to the United States
Standard of Measurement.

 

Together with the benefit and burden of that certain Declaration of Easement by
and between Supermarkets General Corporation and 7 Horizon Corp., dated as of
August 7, 1987 and recorded November 17, 1987 in Reel 2494, Page 1380. (affects
Parcels 1, 2 and a portion of Parcel 3)

 

366

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

TITLE MATTERS AND ENCUMBRANCES

 

1.                                       Taxes, tax liens, tax sales, water
rates, sewer rents and assessments, not yet due and payable.

 

2.                                       Road Closing Waiver and Easement
Agreement dated 8/2/84 between Supermarkets General Corporation and the City of
New York recorded 10/16/85 in Reel 1942 cp 943.

 

3.                                       Reservation of a permanent perpetual
easement contained in a deed between The City of New York and Supermarkets
General Corporation dated 1/11/85 recorded 3/25/86 in Reel 2051, Page 235.

 

4.                                       Declaration of Easements by and between
Supermarkets General Corporation and 7 Horizon Corp., dated as of 8/7/87
recorded 11/17/87 in Reel 2494, Page 1380.

 

5.                                       Grant of Easement by and between
Supermarkets General Corporation and The Consolidated Edison Company dated
8/9/84 recorded 1/13/87 in Reel 2272, Page 2056.

 

6.                                       Declaration of Easement by
Plainbridge, Inc., dated as of 1/11/96 recorded 2/16/96 in Reel 4278, Page 358.

 

7.                                       Parking, Ingress and Egress Easement
dated as of 11/26/08 by Plainbridge, Inc., converted into Plainbridge LLC on
4/18/01 and Clocknorse Realty LLC recorded 10/27/09 as CRFN 2009000351215.

 

8.                                       Grant of Easement by Supermarkets
General Corporation to the Brooklyn Union Gas Company dated 8/9/84 recorded
3/20/86 in Liber 2046 cp 358.

 

9.                                  Terms and Condition of an unrecorded lease
dated 8/12/85 and between Supermarkets General Corporation and S.L.G. Burger as
amended by the unrecorded First Amendment of Lease dated as of 1/5/99 by and
between Pathmark Stores, Inc., (formerly known as Supermarkets General
Corporation and Atlantic Restaurant Associates, Inc., (successor by merger to
S.L.G. Burger, Inc., as evidenced by a Memorandum of Lease between the same
parties dated as of 1/21/99 recorded 3/1/99 in Reel 5130 Page 2052 as amended by
an unrecorded Amendment of Lease between the same parties dated as of 5/1/06 as
evidenced by a Modification of Memorandum of Lease dated as of 8/28/07, between
the same parties, recorded 10/1/07 as CRFN 2007000499568.

 

10.                               UCC Financing Statement with 7 Horizon Corp,
as Debtor, New York Community Bank, as Secured Party filed as No. 02Q00781 on
1/25/02 continued by CRFN200600063 1285 on 11/14/06. NOTE: This affects the fee
interest in Parcel 3 only.

 

11.                            Terms and conditions of an unrecorded Lease dated
as of August 8, 1987 between 7 Horizon Corp., as Landlord and Supermarkets
General Corporation, as Tenant as

 

367

--------------------------------------------------------------------------------


 

evidenced by a Memorandum of Lease between the same parties dated as of
August 7, 1987 recorded November 17, 1987 in Reel 2949 Page 1373, as amended by
an unrecorded First Amendment to Lease dated as of September 10, 2010 by and
between 7 Horizon Corp., Landlord and Pathmark Stores, Inc., Tenant, as affected
by an Assignment and Assumption of Lease by and between 7 Horizon Corp., as
Landlord, Pathmark Stores, Inc., as Assignor and WE APP WILMINGTON LLC, as
Assignee dated            and recorded                          in Reel       ,
Page       .

 

368

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REMEDIAL WORK

 

(Tenant Performs Construction with Landlord Reimbursement)

 

Reimbursement Cap: $325,000.00

 

Remedial Work Completion Date: the third anniversary of the Effective Date of
the Lease

 

C. 1 Construction Documents. Tenant shall prepare, at Tenant’s expense, and
deliver to Landlord Construction Documents (meaning plans and specifications
prepared by design professionals licensed to prepare such plans and
specifications which reasonably fix and describe the work to be performed by
Tenant contractors) for roof replacements, parking area repairs and
replacements, heating, ventilating and air conditioning upgrades, environmental
remediation, asbestos abatement and automation improvements in an amount
totaling at least the amount of the Reimbursement Cap, all as Landlord and
Tenant shall reasonably and mutually agree. The Construction Documents shall
substantially conform to and describe such work as so agreed, and when such
Construction Documents are approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, the work described therein shall
be the “Remedial Work” referred to herein. Tenant shall provide at least 6
copies of the Construction Documents to Landlord. Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Remedial Work and for the adequacy and
completeness of the Construction Documents submitted to Landlord and for the
Remedial Work itself, notwithstanding Landlord’s approval thereof.

 

C.2 Remedial Work Reimbursement. Upon Landlord’s approval of the Construction
Documents showing the Remedial Work to be performed, Tenant shall cause the
Remedial Work to be performed in accordance with all of the terms and
requirements of the Lease including Exhibit G, and the reasonable out-of-pocket
costs to Tenant of performing the Remedial Work shall be eligible for
Reimbursement in the manner provided below up to but not in excess of the
Reimbursement Cap listed above. All costs for the Remedial Work in excess of the
Reimbursement Cap shall be paid for entirely by Tenant, and Landlord shall not
provide any reimbursement therefor. Any Remedial Work not completed by the
Remedial Work Completion Date listed above shall be ineligible for reimbursement
from Landlord, and such Remedial Work shall be paid for solely by Tenant.

 

Notwithstanding anything in the Lease to the contrary, prior to the Remedial
Work Completion Date Tenant shall have no obligation to perform any Remedial
Work if the cost of same will exceed the Reimbursement Cap, unless Tenant
determines, in its sole, reasonable judgment, that such work is necessary and
prudent for the proper maintenance and operation of the Demised Premises.

 

Reimbursement of the reasonable out-of-pocket costs to Tenant of performing
Remedial Work up to the Reimbursement Cap and by the Remedial Work Completion
Date shall be disbursed to Tenant by Landlord in no more than four disbursements
the requests for each of which shall not

 

369

--------------------------------------------------------------------------------


 

be submitted more frequently than monthly. For each disbursement, Tenant shall
submit a requisition package to Landlord with (1) an itemization of the costs
being requisitioned, (2) a certificate by an officer of Tenant that all such
costs are reasonable out-of-pocket costs to Tenant of performing Remedial Work
and have been incurred and paid for by Tenant, that to the actual knowledge of
Tenant the Remedial Work included within the requisition has been performed
substantially in accordance with the Construction Documents and in accordance
with the Lease, (3) appropriate back-up documentation including, without
limitation, lien releases (in a form reasonably approved by Landlord) and paid
invoices and bills and (4) a statement by Tenant’s chief financial officer that
such officer knows of no default under the Lease on the part of Tenant nor of
any event which with the giving of notice or the passage of time or both could
ripen into a default under the Lease. The final requisition package shall
further include a copy of all applications for and copies of all governmental
permits issued in connection with the Remedial Work and the plans referred to in
Section 13 of the Lease for any Alterations. Notwithstanding anything herein or
in the Lease to the contrary, Landlord shall not be obligated to reimburse any
costs of Remedial Work if a default under the Lease has occurred and is
continuing. Landlord shall pay the reimbursement to Tenant within thirty (30)
days following Landlord’s receipt of the completed package. In the event that
Landlord fails to pay the reimbursement within such thirty (30) day period,
Tenant may deduct the reimbursebable amount against Rent due under the Lease.

 

C.3 Performance of Remedial Work by Tenant. No Remedial Work for which
reimbursement is sought shall be performed except in accordance with the
Construction Documents. In connection with its approval thereof, Landlord may
delete from the Construction Documents any items or aspects of Remedial Work
which in Landlord’s reasonable judgment (i) would increase the cost of operating
the Building or performing any other work in the Building, (ii) are incompatible
with the design, quality, equipment or systems of the Building, (iii) would
require unusual expense to readapt the Premises to general grocery store use or
(iv) otherwise do not comply with the provisions of this Lease. Prior to
commencing any Remedial Work, Tenant shall submit to Landlord certificates of
insurance on the part of Tenant contractors meeting the requirements of
Exhibit G paragraph 1A (4). If any such Tenant contractor or any other person
ever makes a claim against any Indemnitee (as such term is defined in
Section 38) in connection with any Remedial Work, then Tenant shall indemnify
such Indemnitee in the manner provided in the Lease against such claim.

 

370

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT

 

KEY NO:

 

THIS AGREEMENT, made as of                       2010, by and
among                       , a                       , and its successors and
assigns, having an office at                                 (hereinafter
together with its successors and assigns called “Mortgagee”), WE APP Ozone Park
LLC, a Delaware limited liability company, having an office c/o Winstanley
Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord, Massachusetts
01742 (hereinafter called “Landlord”) and Pathmark Stores, Inc., a Delaware
corporation having an office at 2 Paragon Drive, Montvale, New Jersey 07645
(hereinafter called “Tenant”).

 

WITNESSETH:

 

WHEREAS, Mortgagee has made a loan, or is about to make a loan to Landlord in
the original principal amount of $                       evidenced by a
promissory Note secured by, among other securities, a mortgage or deed of trust
(hereinafter, as the same may be amended, supplemented or otherwise modified
from time to time, called the “Mortgage”) covering a parcel or parcels of land
owned by Landlord and described on Exhibit A annexed hereto and made a part
hereof, together with the improvements now or hereafter erected thereon (said
parcel or parcels of land and improvements thereon being hereinafter called the
“Mortgaged Property”);

 

WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
dated as of November      2010 and amended by [     ] (said lease and amendments
being hereinafter collectively called the “Lease”), Landlord leased to Tenant
the Mortgaged Premises together with the building now or hereafter erected on
all or a portion of said premises (the Mortgaged Premises and the improvements
on or to be erected thereon being thereinafter called the “Demised Premises”);

 

WHEREAS, a Memorandum of Lease dated November         2010 was recorded on
November       , 2010 in the                       in Book              ,
Page              ;

 

WHEREAS, a copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged; and

 

WHEREAS, Mortgagee is unwilling to make said loan to Landlord unless the Lease
is subordinate to the lien of the Mortgage; and

 

WHEREAS, Section 16 of the Lease provides that the Lease shall become subject
and subordinate to the lien of a mortgage of the fee interest of the Demised
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

 

WHEREAS, the parties desire to subordinate the Lease to the lien of the
Mortgage, and to provide for the non-disturbance of Tenant by Mortgagee.

 

371

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                            Mortgagee hereby consents to and
approves the Lease.

 

2.                                            Tenant covenants and agrees with
Mortgagee that the Lease and any extensions, renewals, replacements or
modifications thereof and Tenant’s interest in the premises under the Lease are
and at all times shall subject and subordinate to the lien of the Mortgage,
without regard to the order of priority of recording of the Mortgage and the
Memorandum of the Lease, subject, however, to the provisions of this Agreement.

 

3.                                            Tenant certifies that the Lease is
presently in full force and effect.

 

4.                                            Mortgagee agrees that so long as
the Lease shall be in full force and effect and so long as Tenant is not in
default (beyond any applicable notice and cure period) in the payment of fixed
rent as set forth in the Lease, or in the performance of any of the terms,
covenants or conditions of the Lease on Tenant’s part to be performed:

 

A.                                        Tenant shall not be named or joined as
a party defendant or otherwise in any suit, action or proceeding for the
foreclosure of the Mortgage or to enforce any rights under the Mortgage or the
bond or note or other obligations secured thereby unless required by law to do
so; and

 

B.                                          The possession by Tenant of the
Demised Premises and the Tenant’s rights thereto shall not be disturbed,
affected or impaired by, nor will the Lease or the term thereof be terminated or
otherwise affected by (i) any suit, action or proceeding upon the Mortgage or
the bond or note or other obligation secured thereby, or for the foreclosure of
the Mortgage or the enforcement of any rights under the Mortgage or any other
documents held by the Mortgagee, or by any judicial sale or execution or other
sale of the Mortgaged Property, or by any deed given in lieu of foreclosure, or
by the exercise of any other rights given to the Mortgagee by any other
documents or as a matter of law, or (ii) any default under the Mortgage or the
bond or note or other obligation secured thereby.

 

5.                                            Mortgagee hereby acknowledges and
agrees that all trade fixtures and equipment whether owned by Tenant or any
subtenant or leased by Tenant from a Landlord/Owner in the Demised Premises
shall be subject to the provisions of Section 17 of the Lease.

 

6.                                            If the Mortgagee shall become the
owner of the Mortgaged Property by reason of foreclosure of the Mortgage or
otherwise, or if the Mortgaged Property shall be sold as a result of any action
or proceeding to foreclose the Mortgage or by a deed given in lieu of
foreclosure, the Lease shall continue in full force and effect, without
necessity for executing any new lease, as a direct lease between Tenant, as
tenant thereunder, and the then owner of the Mortgaged Property, as landlord
thereunder, upon all of the same terms, covenants and provisions contained in
the Lease, and in such event:

 

372

--------------------------------------------------------------------------------


 

A.                                        Tenant shall be bound to such new
owner under all of the terms, covenants and provisions of the Lease for the
remainder of the term thereof (including the Renewal Periods, if Tenant elects
or has elected to exercise its options to extend the term) and Tenant hereby
agrees to attorn to such new owner and to recognize such new owner as landlord
under the Lease; and

 

B.                                          Such new owner shall be bound to
Tenant under all of the terms, covenants and provisions of the Lease for the
remainder of the term thereof (including the Renewal Periods, if Tenant elects
or has elected to exercise its options to extend the term) which terms,
covenants and provisions such new owner hereby agrees to assume and perform;
provided, however, that such new owner shall not be (i) obligated to complete
any construction work required to be done by Landlord within or outside of the
Demised Premises pursuant to the provisions of the Lease or to reimburse Tenant
for any construction work done by Tenant; however this provision shall not
relieve such new owner from any repair or maintenance obligations of Landlord
expressly set forth in the Lease accruing or arising following new owner’s
acquisition of fee title to the Mortgaged Property or impair any express setoff
rights of Tenant expressly set forth in the Lease accruing or arising following
new owner’s acquisition of fee title to the Mortgaged Property; (ii) required to
make any repairs to the Mortgaged Property or to the Demised Premises or to
perform any other construction or other work, including without limitation the
restoration of the Demised Premises following any casualty or taking;
(iii) liable for the return of security deposits or letters of credit, if any,
paid or delivered by or on behalf of Tenant to Landlord, except to the extent
such sums are actually received by such new owner (or any Mortgagee if such
Mortgagee is not the new owner); (iv) bound by any payment of rents, additional
rents or other sums which Tenant may have paid more than one (1) month in
advance to any prior Landlord unless such sums are actually received by
Mortgagee or if such prepayment shall have been expressly approved of in writing
by such new owner (or any Mortgagee if such Mortgagee is not the new owner);
(v) bound by any agreement amending, modifying or terminating the Lease made
without Mortgagee’s prior written consent; (vi) bound by any assignment of the
Lease or sublease of the Demised Premises, or any portion thereof, made prior to
the time such new owner succeeded to Landlord’s interest other than if made
pursuant to the provisions of the Lease; (vii) liable on account of any default
on the part of Landlord occurring prior to such new owner’s succeeding to
Landlord’s estate; or (viii) subject to any counterclaims, offsets or defenses
that Tenant might have against Landlord.

 

7.                                            If Landlord shall default in the
performance of the Lease Tenant shall give written notice thereof to Mortgagee
and Mortgagee shall have the right, but not the obligation, to cure such default
in accordance with Section 23 of the Lease (and as provided therein the
Mortgagee shall be entitled to such further time to cure as may be reasonably
necessary for the Mortgagee to remove any stay in bankruptcy and/or to commence
and complete foreclosure proceedings or remove any cause beyond the Mortgagee’s
reasonable control impairing its ability to cure or remedy, to obtain possession
of the Demised Premises and thereafter to commence and diligently prosecute such
cure or remedy to completion)

 

8.                                            Landlord has agreed in the
Mortgage and other loan documents that the rents payable under the Lease shall
be paid directly by Tenant to Mortgagee upon the occurrence of a default by
Landlord under the Mortgage or any other loan document. Accordingly, after
notice is given by Mortgagee to Tenant that the rents under the Lease should be
paid to or at the

 

373

--------------------------------------------------------------------------------


 

direction of Mortgagee, Tenant shall pay to Mortgagee, or in accordance with the
directions of Mortgagee, all rents and other monies thereafter due and to become
due under the Lease. Tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Mortgage or any other loan
document. Landlord hereby waives any right, claim or demand it may have nor or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment to Mortgagee shall discharge the obligations of Mortgagee to make
such payment under the Lease.

 

9.                                            Any notices or communications
given under this Agreement shall be in writing and shall be given by registered
or certified mail, return receipt requested, postage prepaid, (a) if to
Mortgagee at the address of Mortgagee as hereinabove set forth or at such other
address as Mortgagee may designate by notice, or (b) if to Landlord at the
address of Landlord as hereinabove, or at such other address as Landlord may
designate by notice, or (c) if to Tenant, then one copy shall be delivered to
the attention of the Senior Vice President of Real Estate of Tenant, another
shall be delivered to the attention of General Counsel of Tenant, and another
shall be delivered to the Director of Properties & Administration of Tenant, all
at 2 Paragon Drive, Montvale, New Jersey 07645 or at such other addresses as
Tenant may designate by notice. During the period of any postal strike or other
interference with the mail, personal delivery shall be substituted for
registered or certified mail.

 

10.                                      This Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

11.                                      This Agreement contains the entire
agreement between the parties and cannot be changed, modified, waived or
cancelled except by an agreement in writing executed by the party against whom
enforcement of such modification, change, waiver or cancellation is sought.

 

12.                                      This Agreement and the covenants herein
contained are intended to run with and bind all lands affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WITNESS:

 

 

 

 

MORTGAGEE:

 

 

 

 

 

, a

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

374

--------------------------------------------------------------------------------


 

 

 

WE APP OZONE PARK LLC, a Delaware limited liability company

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

PATHMARK STORES, INC., a Delaware corporation

Name:

 

 

 

 

 

 

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

375

--------------------------------------------------------------------------------


 

WITNESS:                                                                                                                                                                                                                                                                                                    
LANDLORD:

 

MORTGAGEE ACKNOWLEDGMENT

 

STATE OF                     )

SS:

COUNTY OF                 )

 

ON THIS           day of            2010, before me, the subscriber, personally
appeared                    to me known, who being by me duly sworn, did depose
and say that he is                of                  the corporation described
in and which executed the within instrument; that he knows the seal of said
corporation; that the seal affixed to said instrument is such corporate seal;
that it was so affixed by order of the Board of Directors of said corporation
and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

 

 

Notary Public

 

LANDLORD ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this         day of                    2010, before me, the undersigned
notary public, personally appeared                              , proved to me
through satisfactory evidence of identification, which was a [current driver’s
license] [a current U.S. passport] [my personal knowledge], to be the person
whose name is signed on the preceding instrument and acknowledged the foregoing
instrument to be his/her free act and deed as                of WE APP Ozone
Park LLC.

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

376

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGMENT

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS                   day of                   , 2010, before me, the
subscriber, personally came Christopher W. McGarry, to me known, who being by me
duly sworn, did depose and say that he is Vice President and Secretary of
Pathmark Stores, Inc., the corporation described in and which executed the
within instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said corporation and that he signed his name
thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

 

 

Notary Public

 

377

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF MORTGAGED PROPERTY

 

(Attached)

 

378

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KEY NO:
                                                                                                                           

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE made as of November          , 2010 by WE APP OZONE
PARK LLC, a Delaware limited liability company, having an office at c/o
Winstanley Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord,
Massachusetts 01742 Attn: Adam Winstanley (hereinafter called “Landlord”), and
PATHMARK STORES, INC., a Delaware corporation, having an office at 2 Paragon
Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

WITNESSETH:

 

1.                                           For and in consideration of the sum
of TEN and no/100 Dollars ($10.00) and of other valuable considerations paid by
Tenant to Landlord, the receipt and sufficiency of which are hereby acknowledged
by Landlord, Tenant and Tenant hereby takes from Landlord that certain parcel of
land (hereinafter called “Land”) described on Exhibit B and the buildings and
other improvements now or hereafter erected on the Land together with the
benefit of any and all easements, appurtenances, rights and privileges now or
hereafter belonging thereto. The land is currently improved by an existing
building consisting of 62,668 square feet of space (the “Building), as more
particularly shown on the site plan attached hereto as Exhibit A. The Building
and any buildings and improvements now or hereafter erected on the Land shall be
hereinafter called “Improvements”. The Land and any Improvements now or
hereafter erected thereon are hereinafter collectively called the “Demised
Premises.” The Demised Premises have been leased to Tenant upon and subject to
the covenants and agreements set forth in a certain agreement between Landlord
and Tenant bearing even date herewith (hereinafter called the “Lease”).

 

2.                                            The Lease is in effect. The
original term of the Lease shall continue to and include the date which is
twenty (20) years after the day before the Commencement Date if the Commencement
Date is the first day of a month, or twenty years (20) years after the last day
of the month in which the Commencement Date occurs if the Commencement Date is
not the first day of a month.

 

3.                                            Tenant has the right and option to
extend the term of the Lease from the date upon which it would otherwise expire
for ten (10) separate renewal periods of five (5) years each (each such period
being known as a “Renewal Period”). Said right and option, if exercised by
Tenant, shall be in accordance with the terms and conditions of Section 4 of the
Lease.

 

4.                                            The Lease contains the entire
agreement between the parties. All persons are hereby put on notice of the
existence of the Lease and are referred to the Lease for its terms and
conditions. The Lease is on file in the offices of Tenant and the Landlord as
hereinabove set forth.

 

5.                                           This Memorandum of Lease is
prepared, signed and acknowledged solely for recording purposes under the laws
of the State of New York, and is in no way intended to

 

379

--------------------------------------------------------------------------------


 

change, alter, modify, amend or in any other way affect the rights, duties and
obligations of Landlord and Tenant pursuant to the Lease; it being specifically
understood and agreed between the parties that each has rights, duties and
obligations imposed upon it in the Lease which are not expressly contained
herein but are included herein by reference.

 

6. Upon expiration of the Lease term Landlord and its successors and assigns has
irrevocably been named attorney-in-fact by Tenant in the Lease to execute,
deliver and record a notice of termination of this Memorandum.

 

IN WITNESS WHEREOF this Memorandum of Lease has been duly executed as of the day
and year first above written.

 

WITNESS:

 

WE APP OZONE PARK LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

WITNESS:

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

 

 

 

 

 

 

Name: Craig H. Feldman

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

380

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMISED PREMISES

 

381

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE LAND

 

382

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this            day of November 2010, before me, the undersigned notary
public, personally appeared                                , proved to me
through satisfactory evidence of identification, which was a [current driver’s
license] [a current U.S. passport] [my personal knowledge], to be the person
whose name is signed on the preceding instrument and acknowledged the foregoing
instrument to be his/her free act and deed as                      of WE APP
Ozone Park LLC.

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS             day of November, 2010, before me, the subscriber, personally
came Christopher W. McGarry, to me known, who being by me duly sworn, did depose
and say that he is the Vice President and Secretary of Pathmark Stores, Inc.,
the corporation described in and which executed the within instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Board of Directors
of said corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

 

 

Notary Public

 

383

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY

 

WHEREAS, Pathmark Stores, Inc., a Delaware corporation (“Tenant”) desires to
enter into a certain lease (“Lease”) of even date concerning Demised Premises
known as 9210 Atlantic Avenue, Queens, New York, with WE APP Ozone Park LLC, a
Delaware limited liability company (“Landlord”). (Terms used herein and not
otherwise defined will have the meaning given in the Lease.)

 

WHEREAS, as an inducement to entering into the Lease Landlord has required that
the undersigned The Great Atlantic & Pacific Tea Company, Inc. (“Guarantor”)
unconditionally guarantees the performance of all obligations of Tenant under
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.                                            Guarantor unconditionally and
absolutely guarantees to Landlord (which shall include its legal
representatives, successors and assigns) the due and punctual performance of
each and all of the Tenant’s obligations under or related to the Lease,
including the timely payment of all sums due therein. Tenant’s obligations
hereby guaranteed include, without limitation, those arising under amendments or
modifications to the Lease hereafter entered into by Tenant and Landlord, all of
which shall be so guaranteed even though Guarantor hereafter does not consent to
or approve the same (Guarantor hereby waiving all rights of consent or approval
with respect to such amendments or modifications).

 

2.                                            Guarantor waives presentment for
payment or performance, notice of nonpayment or performance, notice of default,
demand, protest or notice or acceptance of this Guaranty, any rights Guarantor
may have by reason of any forbearance, modification, amendment, extension or any
indulgence whatsoever that Landlord may grant or to which Landlord and the
Tenant may agree with respect to the Lease, any and all notice of every kind to
which Guarantor might otherwise be entitled with respect to the incurring of any
further obligation or liability by Tenant to Landlord, demand for payment, the
presentment of any instrument for payment, the protest or nonpayment thereof and
any and all defenses whatsoever excepting only Tenant’s performance as required
by the terms of the Lease. Guarantor also waives, unless and until all of the
obligations of Tenant are fully paid and performed, any right to be subrogated
in whole or in part to any right or claim of Landlord against Tenant and any
right to require the marshalling of any assets of the Tenant, which right of
subrogation or marshalling might otherwise arise from any partial payment by the
Guarantor. It is expressly understood and agreed that Guarantor’s liability
hereunder shall be unaffected by (i) any amendment or modification whatsoever of
the provisions of the Lease, (ii) any extension of time for performance under
the Lease, (iii) any delay by Landlord in exercising any right under the Lease
or this Guaranty (none of which shall ever operate as a waiver of such right),
or (iv) the release of Tenant or any other guarantor from performance or
observance of any of the agreements or conditions contained in the Lease by
operation of law or otherwise, whether made with or without notice to Guarantor,
including without limitation any impairment, modification, change, release,
rejection, disaffirmance, or limitation of the liability of Tenant, or any other
guarantor of the Lease, of their estate in

 

384

--------------------------------------------------------------------------------


 

EXHIBIT F

 

bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other similar or insolvency statute,
or from the decision of any court. Guarantor covenants that Guarantor will cause
Tenant to maintain and preserve the enforceability of the Lease, as the same may
hereafter be modified or amended, and will not permit it to take or to fail to
take action of any kind the taking of which or the failure to take might be the
basis for a claim that Guarantor has any defense to its obligation hereunder
other than timely performance in full of the Lease in accordance with its terms.
The joint and several liability of Guarantor hereunder shall exist irrespective
of the validity or enforceability of the Lease.

 

3.                                            This shall be an agreement of
suretyship as well as of guaranty, and Landlord, without being required to
proceed first against Tenant or any other person or entity, may proceed directly
against Guarantor whenever Tenant fails to make any payment due or fails to
perform any obligation now or hereafter owed to Landlord without first resorting
to or exhausting any other remedy and without first having recourse to the
Lease; provided, however, that nothing herein contained shall prevent Landlord
from suing on the Lease with or without making Guarantor a party to the suit or
from exercising any other rights thereunder and if such suit, or other remedy,
is availed of, only the net proceeds therefrom, after deduction of all
Landlord’s Costs of Collection (defined below) shall be applied in reduction of
the amount then due on this Guaranty.

 

4.                                            Guarantor agrees to pay to
Landlord, on demand, all costs and expenses, including reasonable attorneys’
fees and litigation expenses, which Landlord may incur in the enforcement of
Tenant’s obligations under the Lease or the liability of Guarantor hereunder
(“Costs of Collection”). “Costs of Collection” includes, without limitation, all
out of pocket expenses incurred by the Landlord’s attorneys and all costs
incurred by Landlord including, without limitation, costs and expenses
associated with travel on behalf of Landlord, which costs and expenses are
related to or in respect of Landlord’s efforts to collect and/or to enforce any
of the obligations and/or to enforce any of its rights, remedies or powers
against or in respect of either or both Tenant or Guarantor (whether or not suit
is instituted in connection with such efforts).

 

5. Guarantor represents and warrants to Landlord that (i) it has either examined
the Lease or has had an opportunity to examine the Lease and has waived the
right to examine; (ii) that it (and the individual acting on its behalf) has the
full power, authority and legal right to execute and deliver this Guaranty;
(iii) that this Guaranty is a binding legal obligation and is fully enforceable
against Guarantor in accordance with its terms; (iv) that there is no action or
proceeding pending or, to its knowledge, threatened against Guarantor before any
court or administrative agency which might result in any material adverse change
in its business or condition or in its assets; (v) that neither the execution
nor delivery of this Guaranty nor fulfillment of nor compliance with the terms
and provisions thereof will constitute a default under or result in the creation
of any lien, charge or encumbrance upon any property or assets of Guarantor
under any agreement or instrument to which it is now a party or by which
Guarantor may be bound; and (vi) that Guarantor is the sole owner of all the
common stock of Tenant and expects to derive financial benefit from the Lease.

 

385

--------------------------------------------------------------------------------


 

6.                                            This Agreement shall be binding
upon Guarantor and its legal representatives, successors and assigns, and shall
inure to the benefit of Landlord and its legal representatives, successors and
assigns, and is irrevocable until released in writing by Landlord. Each and
every right, remedy and power hereby granted to Landlord or allowed it by law or
other agreement shall be cumulative and not exclusive of any other, and may be
exercised by Landlord at any time and from time to time. The validity,
construction and performance of this Guaranty shall be governed by the laws of
the State where the Demised Premises are located (the “State”), without regard
to conflict of law principles. If any clause or provision of this Guaranty
should be held illegal or invalid by any court, the invalidity of such clause or
provisions shall not affect any of the remaining clauses or provisions hereof.
In case any agreement or obligation contained in this Guaranty should be held to
be in violation of law, then such agreement or obligation shall be deemed to be
the agreement or obligation of the Guarantor, as the case may be, to the full
extent permitted by law. Each and every default hereunder or under the Lease
shall give rise to a separate cause of action hereunder. The obligations and
liabilities of hereunder shall be joint and several with any other guarantees
given to Landlord in connection with the Lease. This Guaranty may be amended
only by instrument in writing executed and delivered by both Landlord and
Tenant. The provisions of this Guaranty shall bind Guarantor and its respective
successors and assigns, and shall inure to the benefit of Landlord and its
successors and assigns. This Guaranty and all consents, notices, approvals and
all other documents relating hereto may be reproduced by photographic,
microfilm, microfiche or other reproduction process and the originals thereof
may be destroyed; and each party agrees that any reproductions shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not
reproduction was made in the regular course of business) and that any further
reproduction of such reproduction shall likewise be admissible in evidence.

 

7.                                            Guarantor consents to and agrees
that the courts of the State shall have personal jurisdiction over Guarantor for
any action brought on this Guaranty including the right to grant judgment
against Guarantor personally together with interest on any judgment obtained by
Landlord at the interest rate set forth in the Lease for late payments (but if
the same shall be unlawful for any reason, then at the highest permissible
interest rate). Guarantor further agrees and consents that venue, if any, for
any such action shall be as set forth in the Lease. Guarantor waives and
relinquishes any and all rights to removal of any such action to any other
court. Guarantor also waives trial by jury in any judicial proceeding involving
any matter in any way arising out of or relating to this Guaranty or the Lease.

 

8. Any notice, communication, request or other document or demand made under
this Guaranty shall be in writing and shall be deemed given at the earlier of
(i) the date received or (ii) three (3) business days after the date deposited
in a United States Postal Service Depository, postage prepaid first class
certified or registered mail, return receipt requested, addressed to Guarantor
or Landlord, as the case may be, at the respective addresses set forth opposite
their names below:

 

386

--------------------------------------------------------------------------------


 

Landlord:

 

WE APP Ozone Park LLC

c/o Winstanley Enterprises, LLC

150 Baker Avenue Extension, Suite 303 Concord, MA 01742

Attn. Adam Winstanley

 

with a copy similarly sent to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attention: Daniel A. Taylor, Esq. or Primo Fontana, Esq.

 

Guarantor:

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: Senior Vice President of Real Estate

 

with a copy similarly sent to

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: General Counsel

 

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
November         , 2010.

 

WITNESS:

 

THE GREAT ATLANTIC & PACIFIC

 

 

TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

 

Name: Craig H. Feldman

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

Title: Senior Vice President

 

387

--------------------------------------------------------------------------------


 

EXHIBIT G

 

INSURANCE

 

1.                                  INSURANCE.

 

A. Tenant Coverage. Tenant shall purchase and maintain insurance during the
entire Term of the Lease and any period Tenant (or any party claiming by,
through or under Tenant) occupies any portion of the Demised Premises, for the
benefit of the Tenant and Landlord (as their interest may appear), and with such
increases in limits as Landlord may from time to time reasonably request, but
initially Tenant shall maintain the following coverages in the following
amounts:

 

(1)                                       Commercial General Liability Insurance
naming Landlord, Landlord’s management, leasing and development agents and
Landlord’s mortgagee(s) from time to time as additional insureds, with coverage
for premises/operations, personal and advertising injury, products/completed
operations and contractual liability with combined single limits of liability of
not less than $1,000,000 for bodily injury and property damage per occurrence
and not less than 2,000,000 in the aggregate and excess liability insurance with
a limit not less than $20,000,000 per occurrence and aggregate. Notwithstanding
anything to the contrary contained herein, Tenant’s obligation to maintain
general liability insurance may be satisfied through a program of self-insurance
whereby Tenant self-insures the first $3,000,000.00 per claim as long as the
program is supported by an A-rated insurance company and its third party
administrator.

 

(2)                                       Workers’ Compensation Insurance and
Employers Liability Insurance with statutory limits and automobile liability
insurance (coverage must include owned, leased, hired and non owned vehicles)
with a limit of at least $1,000,000 Combined Single Limit-Bodily Injury &
Property Damage.

 

(3) Tenant shall purchase or shall cause each Tenant contractor performing work
on the Demised Premises to carry insurance protecting against claims set forth
below which may arise out of or result from the contractor’s operations on the
Premises and naming Landlord, Landlord’s management, leasing and development
agents as additional insureds for Premises Operations and Completed Operations.
Waiver of Subrogation to apply under all policies.

 

(1)                                       claims under workers’ or workmen’s
compensation, disability benefit and other similar employee benefit acts—in
amounts as required by law;

 

(2)                                       claims for damages because of bodily
injury, occupational sickness or disease, or death of his employees or any other
person and other personal injury and motor vehicle liability — Public Liability
- Single Limit (Combined) Per Occurrence. Bodily Injury/Property Damage
$1,000,000 w/ $2,000,000 General/Completed Operations Aggregate. Automobile
Liability - Single Limit (Combined) Per Occurrence Bodily Injury and Property
Damage $1,000,000. Excess Liability Umbrella covering all above items $5,000,000
per Occurrence; and

 

388

--------------------------------------------------------------------------------


 

(3) claims for damages, other than the work of the contractor itself, because of
injury to or destruction of tangible property, including loss of use resulting
therefrom — $1,000,000 per occurrence.

 

Tenant shall, prior to the commencement of the Term and on each anniversary of
the renewal date thereof, furnish to Landlord certificate(s) evidencing such
coverage, which certificate(s) shall state that such insurance coverage may not
be canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant. The insurance maintained by Tenant shall be deemed to be primary
insurance and any insurance maintained by Landlord (acknowledging that Landlord
has no obligation to maintain any insurance) shall be deemed secondary thereto.
On all liability insurance Landlord, (and if requested, Landlord’s Fee
Mortgagees and Landlord’s management, leasing and development agents shall be
named as additional insureds with such coverage to be primary. Tenant agrees
from time to time to deliver true and complete copies of all policies to
Landlord upon request.

 

B.              Landlord Coverage

 

1. Landlord agrees to maintain insurance policies providing against loss by
fire, lightning, the perils of extended coverage and malicious mischief covering
the Demised Premises and the other Improvements in the Shopping Center. The
policies covering the Demised Premises required under this Section 13 shall
contain the following endorsements:

 

(a) An endorsement providing for thirty (30) day notice of cancellation of
insurance to all who are or become additional insureds as required under this
Lease;

 

(b)             An endorsement naming Tenant [and any future occupant(s) of the
Demised Premises designated by Tenant] as an additional insured; and

 

(c) An endorsement whereby insurer acknowledges that Landlord has waived any and
all rights of recovery against Tenant and any other occupant(s) of the Demised
Premises and their agents and employees for damage or destruction to any or all
of the Improvements including, without limitation, Tenant’s Building, whether or
not caused by acts or negligence of Tenant or said occupant(s) or any of their
agents or employees.

 

All policies of insurance required under this Section shall be for the full
replacement value of Tenant’s Building and other Improvements required to be
insured hereunder. Such policy or policies shall provide that the proceeds of
any loss shall be payable to Landlord and Tenant and to the holder (as its
interest may appear) of any mortgage to which this Lease is subordinate so long
as such holder and future holders of such mortgage are obligated to apply
proceeds of insurance in the manner provided for in this Lease.

 

2. Landlord shall maintain at its own cost and expense public liability
insurance for the Common Areas having minimum limits of coverage of Five Million
($5,000,000.00) Dollars per occurrence combined single limit for bodily injury,
personal injury and property damage. Tenant shall be named as an additional
insured

 

389

--------------------------------------------------------------------------------


 

C. General Requirements. All policies of insurance required under this shall be
written and signed by solvent and responsible insurance companies and with
insurers having a minimum A.M. Best rating of at least A/X and authorized to do
business in the jurisdiction wherein the Shopping Center is located. Each party
shall provide the other with certificates of such party’s insurers evidencing
the insurance coverage required under this Section. Each party shall deliver to
the other renewal policies or certificates thereof not later than thirty (30)
days prior to the expiration of any policies which such party is required to
carry hereunder. Notwithstanding anything to the contrary contained herein, if
any party required to carry insurance hereunder has a Tangible Net Worth in
excess of One Hundred Million ($100,000,000.00) Dollars, then such insurance may
be carried in whole or in part under a program of self-insurance.

 

390

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PERCENTAGE RENT

 

If any Percentage Rent Event occurs as described in Section 5(E) of the Lease,
then the following provisions shall immediately take effect, shall become a part
of the Lease for the remainder of the Term and Tenant shall, in addition to all
other rent provided for in the Lease, also pay Percentage Rent to Landlord in
accordance with the following:

 

Section 5(E) Percentage Rent

 

5(E)(1) Percentage Rent - General Covenant. As used in this Section 5(E) the
following terms have these meanings:

 

“Percentage Rent Rate” means one percent (1%) of Excess Gross Sales.

 

“Excess Gross Sales” means Gross Sales above the Gross Sales Benchmark.

 

“Gross Sales” has the meaning given below in Section 5 (E)(2).

 

“Gross Sales Benchmark” means $81,000,000.00, which amount is increased by five
(5%) every five years at the same time Fixed Annual Rent increases under
Section 5 (A) of the Lease.

 

Tenant covenants and agrees to pay to Landlord, as Additional Rent, the amount,
if any, of Tenant’s Excess Gross Sales during any calendar month or part thereof
during the Term, multiplied by the Percentage Rent Rate (“Percentage Rent”).
(For any period less than a full calendar month the Excess Gross Sales and the
Gross Sales Benchmark shall be prorated.) Such amounts payable hereunder are
referred to as “Percentage Rent” and are also included in the term “Additional
Rent.”

 

5 (E)(2) Gross Sales - Definition. “Gross Sales” means the total amount in
dollars of the actual price charged (including finance charges), by Tenant and
any sublease, assignee, licensee or other person conducting sales from or with
respect to the Demised Premises, whether for cash or on credit, for all sales of
merchandise, food, beverages, services, gift or merchandise certificates, and
all other receipts of business conducted at, in, on, about or from the Premises,
including, but not limited to, all mail or telephone orders, all internet sales,
and all catalog sales and all home delivery sales received or filled at, from or
with respect to the Premises, and including all deposits not refunded to
purchasers, all orders taken in, from or with respect to the Premises, whether
or not such orders are filled elsewhere, receipts of sales through any vending
machine or other coin or token operated device or otherwise at, in, on, about,
from or with respect to the Premises, and sales and receipts occurring or
arising as a result of solicitation off the Premises conducted by personnel
operating from or reporting to, or under the supervision of any employee of
Tenant located at the Demised Premises. Gross Sales shall not, however, include
any separately stated sums collected and remitted for any retail sales tax or
retail excise tax imposed by any duly constituted governmental authority, nor
shall they include any exchange of goods or merchandise between the stores of
Tenant where such exchange of goods or merchandise is made solely for the
convenient operation of the business of Tenant and neither for the purpose of
consummating a sale which has theretofore been made at, in, on, about or from
the Premises nor for the purpose of depriving Landlord of the benefits of a sale
which otherwise would be made at, in, on, about, from or with respect to the
Premises, nor the amount of any cash

 

391

--------------------------------------------------------------------------------


 

or credit refund made upon any sale where the merchandise sold, or some part
thereof, is thereafter returned by the purchaser and accepted by Tenant, nor
sales of fixtures which are not a part of Tenant’s stock in trade. Each sale
upon installment, credit or layaway shall be treated as a sale for the full
price in the month during which such sale shall be made, irrespective of the
time when Tenant shall receive payments from its customers, and no deduction
shall be allowed for uncollectible payment by customer or uncollected or
uncollectible credit accounts.

 

5(E)(3) Records and Reporting of Gross Sales. Tenant shall utilize, and cause to
be utilized, cash registers equipped with consecutive serialized tapes and/or
such other devices for recording sales as are normally used in Tenant’s type of
business to record all sales and Tenant shall keep for at least 36 months after
expiration of each calendar year or part thereof during the Term, full, true and
accurate books of account and records (“books”) conforming to generally accepted
accounting principles showing all Gross Sales transacted at, in, from and upon
the Premises for such calendar year or part thereof, including all tax reports,
dated cash register tapes, sales slips, sales checks, sales books, bank deposit
records and other supporting data. Such books shall be kept on the Premises
during the Term. Within fifteen (15) days after the end of each calendar month
or portion thereof included in the Term, Tenant shall furnish to Landlord a
statement of Gross Sales transacted during such previous month or portion
thereof; and on or before each February 1 included in the Term and within thirty
(30) days after the end of the Term Tenant shall furnish to Landlord a statement
(the “Annual Statement”) certified by an independent public accountant of Gross
Sales itemized on a calendar month by calendar month basis transacted during the
preceding calendar year or part thereof. In the event of Tenant’s failure to
furnish any statement of Gross Sales required hereunder, in addition to all
other remedies afforded it under this Lease, Landlord shall be entitled to have
an accountant of Landlord’s selection conduct an audit of Tenant’s books for
such period or periods for which Tenant has failed to furnish such statements.
Such audit shall be at Tenant’s expense and Tenant shall promptly reimburse
Landlord for the costs of such audit. All such costs shall be deemed additional
charges. Notwithstanding the foregoing, Landlord shall have the right from time
to time by its accountants or representatives to audit all statements of Gross
Sales and in connection with such audits to examine all of Tenant’s books
(including all supporting data and any other records from which Gross Sales may
be tested or determined) of Gross Sales; and Tenant shall make all books readily
available for such examination. Failure of Tenant to make all books readily
available for such examination shall be deemed a default under this Lease; and
in addition to all other remedies afforded it under this Lease, Tenant shall
promptly reimburse Landlord for the costs of such audit. All such costs shall be
deemed additional charges. If any such audit discloses that the actual Gross
Sales for any month transacted by Tenant exceed those reported by more than two
percent, Tenant shall forthwith pay to Landlord the cost of such audit and
examination together with any additional Percentage Rent payable to Landlord.
Any information obtained by Landlord pursuant to the provisions of this
Section shall be treated as confidential, except in any litigation or
arbitration proceedings between the parties, and, except further, that Landlord
may disclose such information to existing Lenders and to prospective buyers and
lenders.

 

5 (E)(4) Payment. On or before the 15th day after the expiration of each full or
partial calendar month included in the Term, Tenant shall pay all Percentage
Rent due for such prior month to Landlord without demand, provided that if such
amount exceeds the Percentage Rent

 

392

--------------------------------------------------------------------------------


 

that would be payable with respect to such month if Percentage Rent were
calculated on the basis of Gross Sales for all months elapsed in the then
current calendar year, Tenant shall not be required to pay any amount on account
of such month unless and until such amount shall later be payable as part of the
annual adjustment. Upon receipt by Landlord of each Annual Statement of Gross
Sales there shall be an adjustment between Landlord and Tenant to the end that
Landlord shall receive the exact amount of Percentage Rent due hereunder. Any
overpayments by Tenant hereunder shall be credited against the next payments due
under this Section. Any underpayments by Tenant shall be immediately due and
payable. With respect to the calendar year in which the Term ends, the
adjustments shall be prorated for the portion of the calendar year included in
the Term.

 

393

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SPECIAL SHOPPING CENTER PROVISIONS

 

1. REMAINDER OF THE IMPROVEMENTS.

 

A.             Landlord has induced Tenant to execute and deliver this Lease by
making the following warranties, representations and agreements: (1) the
Shopping Center, as shown on Exhibit A, shall not be modified in any material
manner whatsoever without first obtaining Tenant’s consent thereto which consent
shall not be unreasonably withheld, conditioned or delayed if such modification
does not materially and adversely affect Tenant; (2) all buildings in the
Shopping Center shall at all times be located entirely within the building sites
shown on Exhibit A and the perimeter lines of such building sites shall be
deemed to represent maximum building limits and no buildings shall extend beyond
said limits or be constructed in whole or in part on any other portion of the
Shopping Center without Tenant’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed if such modification does not
materially and adversely affect Tenant; (3) the exterior of buildings for other
tenants in the Shopping Center shall be similar in appearance to and harmonious
with the exterior of the Tenant’s Building to the extent existing on the
Commencement Date; and (4) except for the Tenant’s Building, no improvement or
structure in the Shopping Center shall contain more than one (1) story or
contain a basement or mezzanine from which retail sales are conducted to the
public.

 

B.              Landlord shall use commercially reasonable efforts not permit
the Common Area to be used for parking or any other purpose by any occupant or
occupants of adjacent or contiguous property (which includes property which
would be adjacent or contiguous to the Common Area but for any intervening road,
street, highway or waterway) or by customers or invitees of such occupant or
occupants, and upon request of Tenant, Landlord shall erect (and maintain as
part of the Common Area and as a Common Area Charge) a fence or fences or any
other barriers meeting Tenant’s reasonable requirements to separate the Common
Area from any such adjacent or contiguous property. Tenant shall pay its
Proportionate Share of the cost of constructing said fence, fences or other
barrier.

 

C.              There shall be no flashing or animated sign, roof or
free-standing sign or exposed neon sign in the Shopping Center other than any
signs which exist on the Commencement Date or may be permitted under any
Shopping Center leases existing on the Commencement Date. Except for signs which
exist on the Commencement Date or may be permitted under any Shopping Center
leases existing on the Commencement Date, all exterior signs shall be affixed
parallel to, and shall not project more than twelve (12) inches from any
building or canopy, except that Tenant shall have a free-standing sign or signs
as hereinafter provided and any other sign provided for in the Criteria
Drawings. There shall be no restrictions with respect to Tenant’s interior
signs. Tenant may remove any or all of its signs at or prior to the Expiration
Date.

 

D.              All portions of water, gas, electricity, sewage and other
utility lines within the Shopping Center and not within the exterior walls of
any structure or enclosed area may be installed above ground provided Landlord
first obtains Tenant’s consent to the location and height thereof such consent
not to be unreasonably withheld, conditioned or delayed.

 

394

--------------------------------------------------------------------------------


 

2. COMMON AREA.

 

A.             Landlord shall, at its sole cost and expense but as a Common Area
Charge, keep and maintain the Common Area in good condition and repair,
including but not limited to, re-striping; repairing and replacing paving and
the sub-strata thereof; keeping the Common Area properly policed, drained, free
of snow, ice, water, rubbish and obstructions, and in a neat, clean, orderly,
and sanitary condition; keeping the Common Area suitably lighted in accordance
with the lighting facilities existing on the Commencement Date during and for
appropriate periods [in any event not less than one (1) hour] before and after
Tenant’s business hours; maintaining signs, markers and other means and methods
of pedestrian and vehicular traffic control; and maintaining any existing
plantings and landscaped areas.

 

B.              Except as otherwise expressly provided herein, the parking
spaces in the Common Area shall be used only for the parking of private vehicles
of customers, invitees and employees of tenants of the Shopping Center and for
no other purpose. The roads, streets and drives shall be used for pedestrian and
vehicular traffic serving the Shopping Center and for no other purpose.
Employees of the tenants of the Shopping Center shall not park their automobiles
in the Common Area except in that portion thereof designated as Employee Parking
and Landlord shall require all other tenants of the Shopping Center to use their
best efforts to prevent any violation of this provision. Tenant shall use its
best efforts to prevent any such violation by its employees.

 

C.              Landlord shall not exact any charge or permit others to exact
any charge for use of the Common Area from Tenant or its customers, invitees or
employees or of any other tenant or from any other parties using the Shopping
Center in accordance with the terms of this Lease.

 

D.              There shall be no advertisements or signs in the Common Area
except the sign pylon or pylons and/or the announcement signs hereinbefore
provided for and traffic control signs and any other signs existing on the
Commencement Date. No merchandise shall be sold or displayed in the Common Area.
Notwithstanding the foregoing, any occupant of the Demised Premises may use the
sidewalk within the Shopping Center and immediately adjacent to the Demised
Premises for selling and for the storage of shopping carts, may erect a cart
corral or similar device thereon and may use said sidewalk for any other lawful
purpose or purposes.

 

E. Landlord shall indemnify and hold harmless Tenant, its employees and agents
from any and all claims, causes of action, damages, expenses and liability,
including reasonable attorney’s fees, sustained or incurred by any persons
(other than Tenant, its employees and agents) which are based upon or arise out
of illness or injury, including death of any person or property damage to any
property and which arise from, or in any manner grow out of, any negligent act
or omission of Landlord, its agents, partners or employees in the Common Area to
the extent not due to the negligence of Tenant, its agents, partners or
employees. Landlord shall promptly respond to and assume the investigation,
defense and expense of all claims and causes of action arising out of or in
connection with occurrences within the Common Area as provided above. Tenant
may, at its sole cost and expense, join in such defense with counsel of its
choosing.

 

395

--------------------------------------------------------------------------------


 

3. COMMON AREA COSTS.

 

A.             “Common Area Costs” shall mean all amounts paid or incurred by
Landlord and its designees for maintenance and repair of the Common Areas
(meaning all parking areas, walkways and driveways of the Shopping Center and
related lighting fixtures, drainage and other facilities), including, without
limitation, cleaning, snow and ice removal, planting, replanting and replacing
flowers and landscaping, maintenance, repair and replacement of such areas,
lighting, premiums for insurance and workers’ compensation insurance,
unemployment, social security and salaries (including employee benefits) of any
property management personnel directly and actually performing services in
connection with the Common Areas (but there shall be excluded salaries of other
office personnel such as secretaries and accountants, and the cost of all work
done at Landlord’s main office), sales and use taxes on material, equipment,
supplies and services purchased for maintenance of the common areas, fees for
required licenses and permits, supplies, operation of loudspeakers and any other
equipment supplying music to the common areas or any part thereof, operation of
public toilets, if any, policing the Common Areas (including costs relating to
controlling traffic thereto and therefrom) and affording protection thereof,
reasonable depreciation of movable equipment used in the operation, reasonable
rental of movable equipment used in the operation, repair and maintenance of the
common areas (but in any such case without duplication as to depreciation
charges on any such movable equipment), and all other similar direct costs
properly chargeable to operation of the common areas. Common Area Costs shall
not include the cost of maintaining, repairing or replacing any building in the
Shopping Center. If Landlord, in its reasonable discretion, installs a new or
replacement capital item to the common areas, the cost of such item together
with an interest factor at three percentage points above the then “Prime Rate”
(as published in the Wall Street Journal or comparable financial publication
reasonably selected by Landlord) at the time such cost is incurred, shall be
considered as though such cost and interest comprised a direct reduction loan
amortizing over the useful life of such item, and the annual amortization amount
shall be included in Common Area Costs. In addition, there shall be a five (5%)
percent administrative fee payable to Landlord multiplied by all other Common
Area Costs (excluding insurance and capital items) included within Common Area
Costs.

 

B.              Tenant’s annual pro-rata share of Common Area Costs (herein
called “Tenant’s Common Area Charge”) shall be the product of Common Area Costs
and Tenant’s Proportionate Share.

 

C. Landlord shall estimate Tenant’s Common Area Charge each year and l/12th of
the amount so estimated shall be payable as Additional Rent on the first day of
each calendar month in advance. Within 90 days after the end of each calendar
year, Landlord shall furnish Tenant a statement (“CAM Statement”) in reasonable
detail of the actual amount of Tenant’s Common Area Charge prepared in
accordance with GAAP, and there shall be an adjustment between Landlord and
Tenant, with payment as Additional Rent to, or repayment by, Landlord, as the
case may be within thirty (30) days of Landlord’s statement, so that Landlord
shall receive the entire amount of Tenant’s Common Area Charge for such period.
All CAM Statements shall be accompanied by copies of all third party invoices
and other supporting documentation.

 

396

--------------------------------------------------------------------------------


 

D.              If Tenant is open for business during the period commencing at
1:00 P.M. and ending at 7:00 A.M. (herein called “Extended Period”), Tenant
shall pay its proportionate share of the additional costs of operating the
Common Area arising out of and directly attributable to the operation of the
Common Area during the Extended Period. If any other tenants are operating
during all or any part of the Extended Period, Tenant shall be responsible for
payment of an amount equal to the product of (a) said additional costs and (b) a
fraction, the numerator of which shall be the gross floor area of the Demised
Premises, and the denominator of which shall be the total gross floor area of
all premises (including the Demised Premises) open during all or any part of the
Extended Period, appropriately adjusted to reflect the number of hours that each
business remains open during the Extended Period. Tenant’s share of said
additional costs shall be paid to Landlord as Additional Rent together with the
payment of Tenant’s Common Area Charge as set forth in this Exhibit, but none of
said additional costs shall be included in Common Area Costs or Tenant’s Common
Area Charge.

 

E.              Tenant may at any time during the twelve (12) month period after
the CAM Statement in question audit Landlord’s books and records pertaining to
Common Area Costs. Landlord shall cooperate with Tenant and shall make all such
books and records available to Tenant at Landlord’s offices or another place
within the municipality where the Demised Premises are located. If any audit
discloses that Tenant paid in excess of its Common Area Charge, Landlord shall
pay such excess to Tenant within fifteen (15) days after Landlord’s receipt of
Tenant’s demands therefor. If any error is in excess of three (3%) percent of
the amount actually payable by Tenant, then Landlord shall pay Tenant the
reasonable out-of-pocket cost of such audit within ten (10) days after
Landlord’s receipt of Tenant’s demand therefore. As a condition of auditing
Landlord’s books and records, Tenant shall represent to Landlord that the person
conducting such audit is not being compensated on any contingency of percentage
basis whereby the amount of such compensation is determined in whole or in part
by any excess payments made by Tenant.

 

F. In the event that Landlord is required to maintain, repair or replace any
gas, water, electric and other utility lines in the Common Area that exclusively
serve the Demised Premises, then the cost of the maintenance, repair or
replacement shall not be a Common Area Charge, but rather Tenant shall pay
reimburse Landlord for all of such costs (i.e. one hundred percent (100%)) as
Additional Rent within thirty (30) days following Tenant’s receipt of the
invoice for same.

 

4. RESTRICTIVE COVENANT.

 

A. Subject to the leases of the existing tenants in the Shopping Center and all
extensions or renewals thereof, and subject also to the exclusion of the Burger
King premises immediately adjacent to the Demised Premises which shall not be
subject to the provisions of this sentence prohibiting the sale of food
including beverages and food for off-premises consumption, Landlord covenants
and agrees that, except for the Demised Premises (and the foregoing), it shall
not lease, rent or occupy or permit any premises in the Shopping Center to be
occupied for the sale of food, including, but not limited to, beverages and pet
food, for off-premises consumption, the sale of health and beauty aids and/or
the sale of prescription drugs. Landlord further covenants and agrees that it
shall not lease, rent or occupy or permit any premises in the Shopping Center to
be occupied for any noxious or offensive use, for

 

397

--------------------------------------------------------------------------------


 

manufacturing or for use as a restaurant, theater, bowling alley, funeral
parlor, warehouse, office (except for such office or warehouse use as shall be
incidental to a permitted retail use) or non-retail use (nothing herein intended
to characterize the uses listed in this sentence as retail uses).

 

B. Landlord expressly agrees that the covenants contained in this Article shall
run with the Land during the Term of the Lease, and Landlord agrees that the
covenants contained above may be included in any memorandum of lease in form for
recording.

 

398

--------------------------------------------------------------------------------


 

EXHIBIT J



LOCAL LAW ADDENDUM

 

(Attached)

 

399

--------------------------------------------------------------------------------


 

Lease Addendum (NY)

 

This Lease Addendum (“Addendum”) is supplemental to and made a part of that
certain Lease dated as of November     , 2010 (the “Lease”) by and between WE
APP Ozone Park LLC (“Landlord”) and Pathmark Stores, Inc. (“Tenant”).
Capitalized terms used in this Addendum without definition shall have the
meanings set forth in the Lease. This Addendum is to be construed as
supplemental to, and part of, the Lease. In the event of any inconsistency
between the Lease and this Addendum, the terms and provisions of this Addendum
shall prevail.

 

Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

 

1.               Construction Lien. Nothing in the Lease shall be deemed to
constitute Landlord’s consent or request, express or implied, by inference or
otherwise: (a) to any contractor, subcontractor, laborer, or material supplier
for the performance of any labor or the furnishing of any materials for any
improvement, alteration or repair of the Demised Premises; or (b) to subject the
Demised Premises to any mechanic’s lien.

 

2.               Maintenance of Property.

 

A.             To the extent the Lease requires Tenant to maintain or repair any
sidewalk, Tenant shall perform all obligations of Landlord (and shall indemnify
Landlord in the manner provided in the Lease against any liability of Landlord
arising) under New York City Administrative Code §2- 710 and -711.

 

B.              Tenant shall not clean any window in or about the Demised
Premises (or require, permit, suffer, or allow any window to be cleaned) from
the outside in violation of New York Labor Law §202.

 

3.               Landlord’s Remedies.

 

A.             Notwithstanding anything to the contrary in New York Real
Property Actions and Proceedings Law (N.Y. RPAPL) §711(2) or any other
applicable law or rule of procedure, Landlord’s acceptance of any partial
payment on account of rent, even if such payment has been acknowledged or
receipted for in writing, shall not be deemed to constitute Landlord’s “express
consent in writing to permit Tenant to continue in possession” as referred to in
N.Y. RPAPL §711(2) unless Landlord’s written acceptance expressly states that:
“Landlord consents to Tenant’s remaining in possession notwithstanding
nonpayment of rent.” Any such part payment shall merely constitute a payment on
account and nothing more, and shall not limit any rights or remedies of
Landlord.

 

B.              Tenant expressly waives and releases, for itself and for any
person claiming by, through or under Tenant, any rights that Tenant or such
person may have under New York civil practice law and rules §220 1 (or any other
law or rule of procedure, including any provisions of the New York real property
actions and proceedings law), in connection with any holdover proceedings or
other action or proceeding regarding this Lease, Tenant’s rights as a tenant of
the Building, or Tenant’s possession of the Demised Premises.

 

400

--------------------------------------------------------------------------------


 

4.               Casualty. The provisions of Article 26 of this Lease on
destruction shall be deemed an express agreement as to damage or destruction of
the Demised Premises by fire or other casualty. New York Real Property Law §227
(and any similar or successor statute), providing for such a contingency in the
absence of an express agreement, shall have no application.

 

5.               Redemption. Tenant specifically waives the right of redemption
provided for in New York Real Property Actions and Proceedings Law §761, and any
similar or successor statute.

 

6.               Landmarks. Tenant acknowledges and agrees that it shall not
seek or support a landmark designation, unless such landmark designation is
specifically sought by Landlord, pursuant to the New York City Administrative
Code §25-322 for the Demised Premises or any part of the Building.

 

7.               Zoning Lot. Tenant acknowledges that Tenant has no rights to or
interest in any development rights, “air rights,” rights to construct additional
floor area, or comparable rights appurtenant to the Demised Premises. Tenant
consents, without further consideration, to Landlord’s utilization or transfer
of such rights in any manner. Tenant shall promptly execute and deliver any
instruments that Landlord may reasonably request, including without limitation,
instruments merging zoning lots, or waiving Tenant’s right to join in such
instruments, to evidence such acknowledgment and consent. The provisions of this
paragraph are and shall be deemed to be and shall be construed as Tenant’s
express waiver and release of any interest Tenant may have as a “party in
interest” (as defined under the definition of “Zoning Lot” in § 12-10 of the New
York City Zoning Resolution or any similar or successor statute) in the Demised
Premises.

 

401

--------------------------------------------------------------------------------


 

EXHIBIT K



Confidentiality Agreement

 

(Attached)

 

402

--------------------------------------------------------------------------------


 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as
of             , 2010 (the “Effective Date”) by and between [TENANT],
a                            , having an address at
                                                       (“Company”)
and                            , a                            , having an
address at                            (“Disclosee”).

 

In connection with Disclosee’s interest in obtaining information concerning the
business of Company, Company is furnishing or has furnished Disclosee with
certain written information concerning Company’s gross sales that is either
non-public, confidential or proprietary in nature. This information furnished to
Disclosee or its affiliates, agents, representatives or employees
(“Representatives”), together with analyses, compilations, forecasts, studies or
other documents prepared by Disclosee or its Representatives that contain or
otherwise reflect such information is hereinafter referred to as the
“Information.” In consideration of Company furnishing Disclosee with the
Information, Disclosee agrees that:

 

1.             The Information is Company’s property and will be kept
confidential and shall not, without Company’s prior written consent, be
disclosed by Disclosee or Representatives in any manner whatsoever, in whole or
in part, and shall not be used by Disclosee or its Representatives in any manner
to compete with the business of Company. Moreover, Disclosee may reveal the
Information only to its Representatives who need to know the Information, are
informed by Disclosee of the confidential nature of the Information and who
shall agree to act in accordance with the terms and conditions of this
Agreement. Disclosee shall be responsible for any breach of this Agreement by
its Representatives.

 

2.             The term Information shall not include such portions of the
Information which (i) are or become generally available to the public other than
as a result of a disclosure by Disclosee or its Representatives, or (ii) become
available to Disclosee on a non-confidential basis from a source (other than
Company or its Representatives) that is not prohibited from disclosing such
Information to Disclosee by a legal, contractual or fiduciary obligation to
Company; or (iii) must be disclosed in order to comply with any applicable law,
order, regulation or ruling; (iv) is already known to Disclosee or its
Representatives or is already in its or their possession prior to disclosure by
Company hereunder, or (v) is independently developed by Disclosee or its
Representatives without reference to the Information.

 

3.             In the event that Disclosee or anyone to whom Disclosee transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, Disclosee will provide Company with prompt notice so
that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that Company waives
compliance with the provisions of this Agreement, Disclosee will furnish only
that portion of the Information that Disclosee is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information.

 

4.             Disclosee acknowledges that remedies at law may be inadequate or
protect against breach of this Agreement, and Disclosee hereby in advance agrees
that Company may seek injunctive relief without proof of actual damages. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without regard to conflict of law principles. The exclusive
jurisdiction for any disputes concerning this Agreement shall be the Superior
Court of New Jersey,

 

403

--------------------------------------------------------------------------------


 

Bergen County, and the parties hereby submit to such jurisdiction and waive all
defenses relating to jurisdiction, venue and forum non convenience.

 

5.             Disclosee hereby defends, indemnifies and holds harmless Company
and its Representatives and their respective successors and assigns against and
from any loss, liability or expense, including attorney’s fees, arising out of
any uncured breach by Disclosee or by its Representatives of any of the terms of
this Agreement

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute the same
Agreement. A facsimile, email, pdf or electronic signature shall be deemed an
original signature.

 

[SIGNATURE PAGE FOLLOWS]

 

404

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

 

COMPANY:

 

 

 

[TENANT], a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DISCLOSEE:

 

 

 

 

 

                                             , a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

405

--------------------------------------------------------------------------------


 

EXHIBIT B-6

 

LEASE FORM FOR WILMINGTON, DE

 

406

--------------------------------------------------------------------------------


 

KEY NO:

 

LEASE

 

 

BY AND BETWEEN

 

 

WE APP WILMINGTON LLC,
LANDLORD

 

AND

 

 

PATHMARK STORES, INC.,
TENANT

 

 

DEMISED PREMISES

 

 

AT

 

 

3901 LANCASTER PIKE, WILMINGTON, DELAWARE

 

407

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

EXHIBITS

1

 

 

 

2.

DEMISED PREMISES

1

 

 

 

3.

TERM

2

 

 

 

4.

RENEWAL PERIODS

2

 

 

 

5.

RENT

3

 

 

 

6.

USE AND OCCUPANCY

5

 

 

 

7.

TAXES

7

 

 

 

8.

SIGNAGE

8

 

 

 

9.

TRUE LEASE

9

 

 

 

10.

REPAIRS

9

 

 

 

11.

INSURANCE

9

 

 

 

12.

REQUIREMENTS OF LAW AND FIRE INSURANCE

10

 

 

 

13.

ALTERATIONS

11

 

 

 

14.

ACCESS TO DEMISED PREMISES

11

 

 

 

15.

UTILITIES

11

 

 

 

16.

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT

11

 

 

 

17.

TRADE FIXTURES

12

 

 

 

18.

ASSIGNMENT

13

 

 

 

19.

TITLE AND AUTHORITY

14

 

 

 

20.

QUIET ENJOYMENT

15

 

 

 

21.

UNAVOIDABLE DELAYS

15

 

 

 

22.

END OF TERM

15

 

 

 

23.

LANDLORD’S DEFAULT

16

 

 

 

24.

ADDITIONAL CHARGES

16

 

 

 

25.

TENANT’S DEFAULT

17

 

 

 

26.

DESTRUCTION

19

 

 

 

27.

EMINENT DOMAIN

20

 

 

 

28.

THIRD PARTY LITIGATION

21

 

 

 

29.

WAIVER OF DISTRAINT

21

 

 

 

30.

ESTOPPEL CERTIFICATES

21

 

 

 

31.

NOTICES

21

 

408

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

32.

BROKER

22

 

 

 

33.

LIENS

22

 

 

 

34.

DEFINITION OF LANDLORD

22

 

 

 

35.

ADJOINING OR ADJACENT PROPERTY

22

 

 

 

36.

ENVIRONMENTAL LAWS

23

 

 

 

37.

LEASEHOLD MORTGAGE

24

 

 

 

38.

INDEMNITY

26

 

 

 

39.

LIMITATION OF LANDLORD’S LIABILITY

26

 

 

 

40.

BOOKS AND RECORDS

27

 

 

 

41.

SATELLITE DISH

27

 

 

 

42.

NO PRESUMPTION AGAINST DRAFTER

27

 

 

 

43.

SUCCESSORS AND ASSIGNS; AFFILIATES

27

 

 

 

44.

CAPTIONS

27

 

 

 

45.

INVALIDITY OF CERTAIN PROVISIONS

27

 

 

 

46.

CHOICE OF LAW/JURISDICTION

28

 

 

 

47.

NO WAIVER

28

 

 

 

48.

ATTORNEY’S FEES

28

 

 

 

49.

WAIVER OF TRIAL BY JURY

28

 

 

 

50.

MISCELLANEOUS

28

 

 

 

51.

COUNTERPARTS

29

 

 

 

52.

INCORPORATION OF STATE LAW PROVISIONS

29

 

409

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of November           2010 (the “Effective
Date”), by and between WE APP WILMINGTON LLC, a Delaware limited liability
company with an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue
Extension, Suite 303 Concord, Massachusetts 01742 Attn: Adam Winstanley
(hereinafter called “Landlord”), and PATHMARK STORES, INC., a Delaware
corporation, having an office at 2 Paragon Drive, Montvale, New Jersey 07645
(hereinafter called “Tenant”). This Lease is guaranteed by The Great Atlantic &
Pacific Tea Company, Inc., a Maryland corporation (“Guarantor”) pursuant to a
guaranty of even date herewith (as the same may be amended, supplemented or
modified from time to time, the “Guaranty”).

 

WITNESSETH:

 

Landlord and Tenant covenant and agree as follows:

 

1.           EXHIBITS. The following Exhibits are annexed hereto and made a part
hereof:

 

A.             Exhibit A, Site Plan of the Demised Premises;

 

B.              Exhibit B1, Legal Description of the Land;

 

C.              Exhibit B2, Existing Encumbrances on Land

 

D.              Exhibit C, Remedial Work

 

E.              Exhibit D, Form of Subordination, Non-Disturbance and Attornment
Agreement;

 

F.              Exhibit E, Memorandum of Lease;

 

G.              Exhibit F, Form of Guaranty;

 

H.              Exhibit G, Insurance Requirements;

 

I.               Exhibit H, Percentage Rent;

 

J.               Exhibit I, Local Law Addendum; and

 

K.              Exhibit J, Confidentiality Agreement.

 

2.           DEMISED PREMISES.

 

A. Landlord hereby leases to Tenant and Tenant hereby takes from Landlord that
certain parcel of land (hereinafter called “Land”) commonly known as 3901
Lancaster Pike Wilmington, Delaware and more particularly described on
Exhibit B1 and the buildings and other improvements now or hereafter erected on
the Land together with the benefit of and subject to any and all easements,
appurtenances, rights and privileges and other matters of record now or
hereafter arising including those described in Exhibit B2. The land is currently
improved by an

 

410

--------------------------------------------------------------------------------


 

existing building consisting of approximately 48,622 square feet of space (the
“Building”), as more particularly shown on the Site Plan attached hereto as
Exhibit A. The Building and any other buildings and improvements now or
hereafter erected on the Land shall be hereinafter called “Improvements.” The
Land and any Improvements are hereinafter collectively called the “Demised
Premises.”

 

B. Tenant or its Affiliates owned or leased the Demised Premises prior to their
being purchased by Landlord. Landlord shall have no obligation or risk
whatsoever with respect to the condition of the Demised Premises, Tenant taking
the Demised Premises “AS IS, WHERE IS, WITH ALL FAULTS”. Tenant acknowledges
that it has had full opportunity to inspect the Demised Premises with
engineering and other consultants of its choice. Tenant’s commencing possession
under this Lease shall be deemed an acknowledgment that the condition of the
Demised Premises is satisfactory. Tenant further acknowledges that neither
Landlord nor any person acting under Landlord has made or implied any
representations or warranties whatsoever concerning the Demised Premises, their
condition or this Lease except as set forth in Section 19.

 

3.           TERM.

 

A.             The term of this Lease (“Term”) shall commence (the “Commencement
Date”) on the Effective Date and shall continue to and include the date (the
“Expiration Date”) that is twenty (20) years after the day before the
Commencement Date if the Commencement Date is the first day of a month, or
twenty (20) years after the last day of the month in which the Commencement Date
occurs if the Commencement Date is not the first day of a month.

 

B.              The term “Lease Year” shall mean the following: the first Lease
Year shall be the 12 month period commencing on the Commencement Date if the
Commencement Date is the first day of a month, or on the first day of the month
immediately following the month in which the Commencement Date occurs if the
Commencement Date is not the first day of a month; and each succeeding 12 month
period thereafter shall be a Lease Year.

 

4. RENEWAL PERIODS. Tenant shall have the right and option to extend the Term of
this Lease from the date upon which it would otherwise expire for ten
(10) separate consecutive renewal periods of five (5) years each (each such
period being hereinafter called a “Renewal Period”) upon the same terms and
conditions as are herein set forth except the rent for such Renewal Period shall
be as provided in Section 5 below; provided, however, that at the time of so
electing to extend and also at the time any Renewal Period commences Tenant is
not in default beyond any applicable notice and cure period, and this Lease is
then in full force and effect. If Tenant fails timely so to exercise its option
for any Renewal Period, time being of the essence, Tenant shall have no further
extension rights hereunder. All references to the Term shall mean the Initial
Term as it may be extended by any Renewal Period. If Tenant elects to exercise
any one or more of said options to renew, it shall do so by giving written
notice (“Renewal Notice”) of such election to Landlord at any time during the
term of this Lease (including any Renewal Periods) on or before the date which
is three hundred sixty five (365) days before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed by the
exercise of such option or options. If Tenant elects to exercise any one or more
of said options to renew by serving a Renewal Notice in accordance with the
foregoing, the

 

411

--------------------------------------------------------------------------------


 

Term of this Lease shall be automatically extended for the Renewal
Period(s) covered by the Renewal Notice without execution of an extension or
renewal lease. If Tenant shall not have given notice of such election to
Landlord by such date in respect of any Renewal Period, Landlord shall (unless
notice shall have been given as hereinafter specifically permitted) give notice
to Tenant that Tenant has failed to give notice of such election to Landlord
(hereinafter called the “Option Notice”). Tenant’s time to give notice of such
election shall continue until the date which is sixty (60) days after receipt of
the Option Notice. Landlord shall not give the Option Notice prior to the date
which is four hundred twenty-five (425) days before the Expiration Date. If
Landlord shall not have given the Option Notice prior to the date which is four
hundred twenty-five (425) days before the beginning of the next succeeding
Renewal Period, the term of this Lease shall be extended beyond the Expiration
Date to the date which is four hundred twenty-five (425) days after the date on
which the Option Notice is given by Landlord.

 

5.               RENT.

 

A. Beginning on the Commencement Date and continuing throughout the Term, Tenant
covenants and agrees to pay Landlord for the Demised Premises, without previous
demand therefor, fixed annual rent (“Fixed Annual Rent”) as follows:

 

Lease Year

 

Fixed Annual Rent

 

Fixed Monthly Rent

 

1-5

 

$

777,952.00

 

$

64,829.33

 

6-10

 

$

816,849.60

 

$

68,070.80

 

11-15

 

$

857,692.08

 

$

71,474.34

 

16-20

 

$

900,576.68

 

$

75,048.06

 

 

 

 

 

 

 

First Renewal Period

 

 

 

 

 

21-25

 

$

945,605.52

 

$

78,800.46

 

 

 

 

 

 

 

Second Renewal Period

 

 

 

 

 

26-30

 

$

992,885.79

 

$

82,740.48

 

 

 

 

 

 

 

Third Renewal Period

 

 

 

 

 

31-35

 

$

1,042,530.08

 

$

86,877.51

 

 

 

 

 

 

 

Fourth Renewal Period

 

 

 

 

 

36-40

 

$

1,094,656.59

 

$

91,221.38

 

 

 

 

 

 

 

Fifth Renewal Period

 

 

 

 

 

41-45

 

$

1,149,389.42

 

$

95,782.45

 

 

 

 

 

 

 

Sixth Renewal Period

 

 

 

 

 

46-50

 

$

1,206,858.89

 

$

100,571.57

 

 

 

 

 

 

 

Seventh Renewal Period

 

 

 

 

 

51-55

 

$

1,267,201.83

 

$

105,600.15

 

 

412

--------------------------------------------------------------------------------


 

Eighth Renewal Period

 

 

 

 

 

56-60

 

$

1,330,561.92

 

$

110,880.16

 

 

 

 

 

 

 

Ninth Renewal Period

 

 

 

 

 

61-65

 

$

1,397,090.02

 

$

116,424.17

 

 

 

 

 

 

 

Tenth Renewal Period

 

 

 

 

 

66-70

 

$

1,466,944.52

 

$

122,245.38

 

 

B.              All Fixed Annual Rent shall be payable by Tenant in equal
monthly installments in advance on the first day of every calendar month during
the Term of this Lease (and any Renewal Periods), and shall be payable at the
office of the Landlord first above set forth or at such other address as
Landlord shall have given in a notice to Tenant) in current U.S. currency by
check drawn on a clearinghouse bank and payable directly to Landlord (or, if
requested by Landlord from time to time by electronic fund transfer, to an
account designated by Landlord). Rent for a part of a month shall be prorated on
a daily basis and paid on the Commencement Date. Further, the rent for the first
full month shall be paid on the Commencement Date.

 

C.              Beginning on the Commencement Date and continuing throughout the
Term, Tenant covenants and agrees to pay, without previous demand therefor, all
sums other than Fixed Annual Rent due under or required to be paid by this Lease
(all of the foregoing being “Additional Rent” regardless of however defined or
described in this Lease).

 

D. It is the intention of the parties hereto that the Fixed Annual Rent payable
hereunder shall be net to Landlord free of cost, charge, offset, diminution or
other deduction, so that this Lease shall yield to Landlord the net Fixed Annual
Rent specified herein during the Term of this Lease. Notwithstanding applicable
law to the contrary and with the sole exception of those costs, expenses and
obligations expressly stated in this Lease to be the sole responsibility of
Landlord (or the responsibility of third parties as provided in Section 36C),
all costs, expenses and obligations of every kind and nature whatsoever relating
to this Lease, the Demised Premises or imposed on Landlord under applicable law
either now existing or hereafter enacted and whether or not within the
contemplation of the parties on account of this Lease, the Demised Premises or
Landlord’s interest in the Demised Premises are assumed and shall be paid by
Tenant when and as due as Additional Rent. Without limiting the generality of
the foregoing, Tenant shall at its sole expense (which expense shall be deemed
Additional Rent hereunder) be responsible for payment of all Taxes, all
electricity, telecommunication service, gas, water, sewer, telephone, refuse
disposal, and other charges for utilities and services supplied to the Demised
Premises, insurance costs, amounts due under any title encumbrance matter
described in Exhibit B2, and all costs of cleaning, maintaining, repairing and
replacing the Demised Premises or any portion thereof and of complying with all
laws now existing or hereafter enacted including all Environmental Laws (defined
below). Any cost, expense or obligation directly relating to the Demised
Premises that is not expressly declared in this Lease to be that of Landlord
shall be deemed to be an obligation of Tenant to be performed by Tenant at
Tenant’s sole expense, and to the greatest extent permitted by law Tenant shall
indemnify and defend Landlord against, and hold Landlord harmless from, the
same, and Tenant’s liability for the payment and performance of such amounts and
obligations that shall arise during the Term is

 

413

--------------------------------------------------------------------------------


 

hereby expressly provided to survive the expiration of the Term or early
termination of this Lease. Fixed Annual Rent, Additional Rent, and all other
sums payable hereunder by Tenant, shall be paid without notice or demand, and
without set off, counterclaim, recoupment, abatement, suspension, deduction, or
defense (other than payment) whatsoever. Except as otherwise expressly set forth
in this Lease with respect to certain events of casualty in Section 26 or
condemnation in Section 27, Tenant shall in no event have any right to terminate
this Lease, and any right so to terminate (or to abate, suspend, set off or
otherwise deduct from Fixed Annual Rent or Additional Rent) under applicable law
is hereby waived to the greatest extent permitted by law. It is the intention of
the parties that the obligations of Tenant hereunder shall be separate and
independent covenants and shall not be discharged or otherwise affected by any
law or regulation now or hereafter applicable to the Demised Premises or any
other restriction on Tenant’s use, and that Fixed Annual Rent, Additional Rent,
and all other sums payable by Tenant hereunder shall continue to be payable in
all events, and that the obligations of Tenant hereunder shall continue
unaffected throughout the Term. Landlord, at its sole cost and expense, shall be
responsible for the following: (i) payment of any amounts relating to Fee
Mortgages or other encumbrances or liens created by Landlord, (ii) management
fees, administrative costs, professional fees and any other costs incidental to
its fee ownership of the Demised Premises; and (iii) and cost, expense, or
liability resulting from the negligent or willful misconduct of Landlord, its
employees or agents. For the avoidance of doubt, Tenant shall be responsible for
all costs, expenses and obligations of Landlord in that certain Lease (as
amended or otherwise modified from time to time, the “Ground Lease”) dated as of
September 8, 1997 by and between Commonwealth Trust Co. and 909 Group, L.P., as
amended by that certain Amendment of Lease dated February 28, 1979, as further
amended by that certain Amendment of Lease dated December 11, 1979, as further
affected by that certain Assignment of Lease dated November 29, 1994, as further
affected by that certain Assignment of Lease dated June 11, 1980, as further
affected by that certain Renewal Notice dated March 3, 1997, as further affected
by that certain Renewal Notice dated January 31, 2002, as further affected by
that certain Notice dated August 9, 2007, as further affected by that certain
Notice dated February 6, 2009.

 

E. If any person (other than an Affiliate of the initial Guarantor (being The
Great Atlantic & Pacific Tea Company, Inc.) or a successor by merger of
acquisition) becomes an assignee of this Lease or sublets all or substantially
all of the Demised Premises or otherwise becomes or is a Tenant under this
Lease, such occurrence shall be a Percentage Rent Event and the provisions of
Exhibit H shall immediately become applicable for the remainder of the Term.

 

6.               USE AND OCCUPANCY.

 

A. The Demised Premises may be used and occupied for the operation of a
supermarket, drugstore, automated teller machine, bank, all other uses customary
and incidental to a supermarket and, so long as the Minimum Credit Test (defined
in Section 25D) is then met, all other lawful purpose or purposes.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to open, to conduct or to remain open for the conduct of any
business in the Demised Premises but shall nevertheless pay Fixed Annual Rent
and all Additional Rent when and as the same is due. At all times Tenant shall
comply with all laws, ordinances and bylaws, regulations, codes, (including,
without limitation, the Americans With Disabilities Act of 1990, or “ADA”)
permits, orders and conditions of any special permits or other governmental
approvals (“law” or “laws”) applicable from time to time to the Demised

 

414

--------------------------------------------------------------------------------


 

Premises or Tenant or both, foreseen or unforeseen, and whether or not the same
interfere with Tenant’s occupancy. Tenant shall procure all approvals, licenses
and permits, in each case promptly giving Landlord true and complete copies of
the same and all applications therefor. Tenant shall never overload any of the
Building systems, including the floors and mechanical, electrical and structural
systems, and shall also keep the Demised Premises equipped with appropriate
safety appliances and comply with all requirements of insurance and of insurance
inspection or rating bureaus. Tenant shall not itself, nor shall Tenant permit
or suffer persons acting under Tenant to, either with or without negligence,
injure, overload, deface, damage or otherwise harm the Demised Premises or any
part thereof or use the Demised Premises contrary to any law or in a manner
likely to create any nuisance. It is intended that Tenant bear the sole risk of
all present or future laws affecting the Demised Premises, and Landlord shall
not suffer any reduction in any rent on account of the enforcement of laws.

 

B.              Subject to Landlord’s consent, not to be unreasonably withheld,
delayed or conditioned, Tenant shall have the right to enter into agreements
with utility companies creating easements in favor of the utility companies as
are required in order to service the Demised Premises. Also subject to
Landlord’s consent, not to be unreasonably withheld, delayed or conditioned,
Tenant may enter into reciprocal parking agreements and easements for ingress
and egress as are required in order to service the Demised Premises and any
adjoining or adjacent land designated by Tenant. Landlord covenants and agrees
to execute any and all documents, instruments or certificates reasonably
required in connection with such matters to which it has given its consent, and
to take all other action, in order to effectuate the same, all at Tenant’s cost
and expense. In no event, however, shall Landlord be required to consent to nor
shall Tenant have the power to enter into any easement or reciprocal parking
agreement (i) that is for a term in excess of the term of this Lease (as the
same may be renewed or extended) except for utility and access easements that
may be perpetual or otherwise extend beyond the term of this lease, or (ii) that
diminishes the economic value of the Land. Landlord further covenants and
agrees, upon request of tenant, to convey without compensation therefor,
insubstantial perimeter portions of the Land for highway or roadway purposes, to
the state in which the demised premises are situate or any other municipal or
governmental body, provided, however, that any such conveyance shall not
constitute a taking (as defined in section 28 below) nor constitute grounds for
tenant to terminate this Lease. Notwithstanding anything to the contrary or
otherwise set forth herein, any encumbrance on the Demised Premises shall be
subject to any requirements imposed by any Fee Mortgage (provided that Landlord
shall reasonably cooperate with Tenant, at no out of pocket cost to Landlord, in
connection with obtaining any requisite consent from any Fee Mortgagee as
defined below).

 

C.              The provisions of this paragraph shall only apply if and only if
the Minimum Credit Test is not met. If Tenant either gives Landlord written
notice of Tenant’s intention to discontinue permanently the operation of its
business in the Demised Premises or any part of the Demised Premises or
discontinues the operation of its business in the Demised Premises or any part
of the Demised Premises for a period of one (1) year for any reason (other than
Destruction or Taking that pursuant to the applicable provisions of this Lease
entitles Tenant to terminate this Lease), then Landlord may terminate this Lease
as to the Demised Premises, or if applicable, the part of the Demised Premises
with respect to which Tenant has given notice of its intention to discontinue,
or in which Tenant has discontinued, its operations, by thirty (30) days’
written notice to Tenant of Landlord’s election to terminate this Lease (or, if

 

415

--------------------------------------------------------------------------------


 

applicable, Landlord’s election to terminate this Lease as to the part of the
Demised Premises with respect to which Tenant has given notice of its intention
to discontinue, or in which Tenant has discontinued, its operations). Tenant may
override Landlord’s election only once by, as applicable, resuming operations of
its business in the Demised Premises within twenty-five (25) days after receipt
of Landlord’s notice or by rescinding its notice of its intention to discontinue
its business in writing to Landlord delivered within twenty-five (25) days after
receipt of Landlord’s notice.

 

7.               TAXES.

 

A.             Tenant shall, during the term of this Lease, as Additional Rent,
pay and discharge punctually, as and when the same shall become due and payable,
all taxes, special and general assessments, water rents, rates and charges,
sewer rents and other governmental impositions and charges of every kind and
nature whatsoever, extraordinary as well as ordinary, including rent and/or
occupancy taxes (hereinafter collectively referred to as “Taxes”), and each and
every installment thereof that shall or may during the term of this Lease,
become due and payable, or liens upon the Demised Premises or any part thereof,
together with all interest and penalties thereon, under or by virtue of all
present or future laws, ordinances, requirements, orders, directives, rules or
regulations of the Federal, State, County, Town and City Governments and of all
other governmental authorities whatsoever (all of which shall also be included
in the term “Taxes” as heretofore defined).

 

B.              To the extent permitted by law, Tenant or its designees shall
have the right to apply for the conversion of any assessment for local
improvements assessed during the term of this Lease in order to cause the same
to be payable in annual installments. Landlord agrees to permit the application
for the foregoing conversion to be filed in Landlord’s name, if necessary, and
shall execute any and all documents, instruments or certificates reasonably
requested by Tenant to accomplish the foregoing.

 

C.              Tenant shall be deemed to have complied with the covenants of
this Lease if payment of Taxes shall have been made either within any period
allowed by law or by the applicable governmental authority during which payment
is permitted without penalty so long as the Taxes shall never become subject to
a tax sale on the Demised Premises or subject Landlord to any civil or criminal
liability. Tenant shall produce and exhibit to Landlord satisfactory evidence of
payment prior to the expiration of any such period.

 

D.              All Taxes shall be apportioned pro rata between Landlord and
Tenant in accordance with the respective portions of such year during which the
Term shall be in effect. Notwithstanding anything to the contrary contained
herein, if the Term hereof terminates prior to the date which would have been
the expiration thereof but for the earlier termination, then Tenant shall pay
those Taxes which would have been paid by Tenant to and including the term
expiration date and this obligation shall expressly survive such termination.

 

E. So long as the requirements of Paragraph C of this Section are complied with,
Tenant or its designees shall have the right to contest or review all Taxes by
legal proceedings, or in such other manner as it may deem suitable. Tenant or
its designees shall inform Landlord of any such proceedings and conduct such
proceedings promptly at its own cost

 

416

--------------------------------------------------------------------------------


 

and expense, and free of any expenses to Landlord, and if necessary, in the name
of and with the cooperation of Landlord (so long as Landlord’s cooperation does
not involve incurring obligations or liability or material expense to Landlord
unreimbursed by Tenant). Landlord shall execute all documents, instruments or
certificates reasonably necessary and correct to accomplish the foregoing.
Notwithstanding anything to the contrary or otherwise set forth herein, any such
contest shall be subject to compliance with all applicable provisions of any Fee
Mortgage (provided that Landlord shall reasonably cooperate with Tenant, at no
material out of pocket cost to Landlord, in connection with such compliance).

 

F.              Landlord covenants and agrees that any refunds or rebates on
account of Taxes paid by Tenant pursuant to the provisions of this Lease shall
belong to Tenant. Any refunds received by Landlord shall be deemed trust funds
and as such are to be received by Landlord in trust and paid to Tenant
forthwith. Landlord will, upon the request of Tenant, sign any receipts that may
be necessary to secure the payment of any such refund or rebate, directly to
Tenant and/or will pay over to Tenant such refund or rebate as received by
Landlord. Landlord further covenants and agrees on request of Tenant at any
time, and from time to time, but without cost to Landlord, to make application
individually (if legally required) or to join in Tenant’s application (if
legally required) for separate tax assessments for such portions of the Demised
Premises as Tenant shall at any time, and from time to time, reasonably
designate. Landlord hereby agrees, upon request of Tenant, to execute all
documents, instruments or certificates as shall reasonably be required by Tenant
(so long as the same impose no material obligations on Landlord or expose
Landlord to any liability).

 

G.              Nothing herein or in this Lease otherwise contained shall
require or be construed to require Tenant to pay any inheritance, estate,
succession, transfer, gift, franchise, income or profit taxes, that are or may
be imposed upon Landlord, its successors or assigns, whether arising out of
Landlord’s ownership of the Demised Premises, this Lease or otherwise; provided,
however, that if at any time hereafter there is levied any tax on Landlord in
lieu of real estate taxes based solely upon the ownership of real property, by
property owners, in general, within the tax jurisdiction within which the
Demised Premises are located, then such tax shall be considered to be an item of
Taxes but for purposes of computing the amount of such tax payable by Tenant,
the Demised Premises shall be deemed to be the sole real property owned by
Landlord.

 

H. In the event that any fee mortgagee (“Fee Mortgagee”) requires the escrow of
Real Estate Taxes or insurance premiums, Tenant shall pay to such Fee Mortgagee
in escrow, on the first day of each and every month during the term of this
Lease, one twelfth (1/12) of all estimated charges for the ensuing twelve (12)
month period as reasonably estimated by the Fee Mortgagee based on current bills
for same. Tenant shall deposit at least ten (10) days prior to the first date on
which any interest or penalty will accrue such additional amounts as may be
necessary so that there shall at all times be sufficient funds in escrow to pay
such charges.

 

8. SIGNAGE. Tenant and any assignee or subtenant of Tenant shall have the right
to install, maintain and replace in, on or in front of any Improvement or
location on the Demised Premises or in any part thereof such signs and
advertising matter as Tenant, and with Tenant’s consent, any such assignee or
subtenant of Tenant may desire, provided that Tenant shall comply with any
applicable requirements of governmental authorities having jurisdiction and
shall obtain

 

417

--------------------------------------------------------------------------------


 

any necessary permits for such purposes. As used in this Section, the word
“sign” shall be construed to include any placard, pylon, logo, light or other
advertising symbol or object, irrespective or whether same be temporary or
permanent. All signs shall be Tenant’s personal property and shall be maintained
and removed by Tenant upon termination of this Lease at Tenant’s sole expense.

 

9.              TRUE LEASE. It is the intent of Landlord and Tenant and the
parties agree that this Lease is a true lease and that this Lease does not
represent a financing agreement. Each party shall reflect the transaction
represented hereby in all applicable books, records, and reports (including
income tax filings) in a manner consistent with “true lease” treatment rather
than “financing” treatment.

 

10.            REPAIRS. Tenant shall, at all times during the Term of this
Lease, and at its own cost and expense, keep and maintain or cause to be kept
and maintained in repair and good condition the Building and improvements at any
time erected on the Demised Premises. Without limitation, Tenant shall perform
the Remedial Work described in Exhibit C. Landlord shall not be required to
furnish services or facilities or to make any improvements, repairs,
replacements or alterations in or to the Demised Premises whatsoever during the
Term of this Lease. Without limiting the generality of the foregoing, Tenant
shall be responsible for the entire Demised Premises and shall manage, maintain,
repair, replace, clean, secure, protect, defend and keep in compliance with all
governmental requirements, now existing or hereafter enacted, the Demised
Premises and all improvements and appurtenances and all utilities, facilities,
installations and equipment used in connection therewith, including all walls,
all floor coverings, glass, windows, doors, partitions, exterior and interior
lighting, signage, elevators, electrical, plumbing, heating, ventilating, fire
protection and life safety, security and other building systems, water and
sewage systems and other fixtures or equipment serving the Demised Premises,
keeping the Demised Premises and all improvements and appurtenances in at least
as good condition as on the Commencement Date. Without limitation, Tenant shall
provide all cleaning, painting, janitorial services, rubbish disposal, periodic
exterior waterproofing treatments to the Building, window caulking, maintenance
of all gas, water, electric and other utility lines from public ways to the
Demised Premises, and shall repair, maintain and replace all landscaping, roads,
parking areas, and walkways appurtenant to the Demised Premises, and shall
provide all snowplowing services thereto. Tenant shall provide a copy of all
current vendor contracts, if any, relating to the foregoing to Landlord at least
annually and from time to time otherwise upon Landlord’s request.

 

11.             INSURANCE.

 

A.             Tenant shall maintain at its own cost and expense insurance
policies insuring against loss by fire, lightning, the perils of extended
coverage and malicious mischief covering the Demised Premises and the other
Improvements in the Demised Premises and other perils as more fully described in
Exhibit G.

 

B.              So long as Tenant performs its obligations in Paragraph A of
this Section, Landlord hereby waives all rights of recovery against Tenant and
any other occupant(s) of the Demised Premises and any of their agents and
employees for damage or destruction to any and all of the Improvements,
including without limitation, the Building, arising out of fire or other
casualty whether or not caused by acts or negligence of the aforementioned
persons. Tenant

 

418

--------------------------------------------------------------------------------


 

hereby waives all rights of recovery against Landlord, its agents and employees
for damage or destruction to any and all of the Improvements, including without
limitation, the Building and to Tenant’s trade fixtures, equipment and inventory
arising out of fire or other casualty whether or not caused by the acts or
negligence of Landlord, its agents or employees.

 

C.              Tenant shall maintain at its own cost and expense public
liability and other insurance in accordance with the requirements of Exhibit G.

 

D.              Any insurance required to be provided by Tenant pursuant to this
Lease may be provided by blanket insurance covering the Demised Premises and
other locations of Tenant, provided such blanket insurance complies with all of
the other requirements of this Lease with respect to the type of insurance
covered by blanket policies. If Tenant elects to insure the Demised Premises
under any blanket insurance policy, Tenant shall furnish to Landlord a
certificate of insurance showing the Demised Premises as a location insured
under any such blanket insurance policy to the extent of the limits required in
Exhibit G. Tenant shall furnish to Landlord and any Fee Mortgagee as to which
Tenant has received a notice containing such mortgagee’s name and address a
duplicate original copy or certificate of the policies of insurance required to
be carried by Tenant.

 

E.              Notwithstanding anything to the contrary contained herein,
Tenant may carry any required insurance on trade fixtures and equipment
described in Section 17 under a program of self-insurance or to carry insurance
with deductibles in excess of part or all of the amounts of insurance required
under Exhibit G hereunder.

 

F.              If Tenant fails to perform any covenant in this Section and such
failure continues for more than three (3) days after written notice, then,
without limiting any of Landlord’s other rights and notwithstanding any other
provision of this Lease concerning notice and cure of defaults, Landlord may but
need not obtain such insurance, and Tenant shall pay the cost thereof upon
demand as Additional Rent.

 

12.            REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with
and shall from time to time conform the Demised Premises to every applicable
requirement of law, duly constituted authority, Board of Fire Underwriters
having jurisdiction or of the carriers of all insurance on the Demised Premises
(all of the foregoing being hereinafter called “Legal Requirements”). Tenant
shall have the right upon giving notice to Landlord to contest any obligations
imposed upon Tenant pursuant to the provisions of this Section and to defer
compliance during the pendency of such contest, if the failure of Tenant to so
comply will not subject Landlord to civil or criminal penalty or liability.
Landlord shall cooperate with Tenant in such contest (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall execute any documents
reasonably required in furtherance of such purpose. Tenant shall not apply for
any change in zoning applicable to the Land or the Demised Premises without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

 

13.            ALTERATIONS. Tenant may at its own expense from time to time,
during the term hereof, make such alterations, additions, improvements and
changes, structural or otherwise (hereinafter called “Alterations”), in and to
the Demised Premises which it may deem necessary

 

419

--------------------------------------------------------------------------------


 

or desirable, provided such Alterations shall not reduce the value of the
Demised Premises. Tenant, in making any Alterations, shall use materials of
equal or better quality than those used in the construction of the Demised
Premises and comply with all Legal Requirements. Tenant shall obtain or cause to
be obtained all building permits, licenses, temporary and permanent certificates
of occupancy and other governmental approvals that may be required in connection
with the making of Alterations. Landlord shall cooperate with Tenant in the
obtaining thereof (so long as Landlord’s cooperation does not involve
(a) incurring obligations or liability or material expense to Landlord
unreimbursed by Tenant or (b) breach of any covenants binding on Landlord or the
Demised Premises, including, without limitation, any mortgage) and shall execute
any documents required in furtherance of such purpose. Tenant may, but shall not
be obligated to, remove any Alteration so long as such removal does not
materially and adversely affect any heating, ventilating, mechanical,
electrical, structural, roof or life safety elements of the Building and Tenant
shall repair all damage that results from such removal and restore the Demised
Premises to a functional condition (including the filling of all floor and wall
holes, the removal of all disconnected wiring back to junction boxes and the
replacement of all damaged ceiling tiles). Upon completion of any Alteration
that is not Cosmetic Work, Tenant shall promptly deliver to Landlord plans
showing such Alteration as built. “Cosmetic Work” shall mean painting, carpeting
and wall coverings and the like and the addition or deletion of interior non
structural partitions, provided such work does not materially and adversely
affect any roof, structural, mechanical, electrical, utility, fire protection or
life safety systems or other systems or equipment of the Building.

 

14.            ACCESS TO DEMISED PREMISES. Tenant shall permit Landlord to enter
upon the Demised Premises at all reasonable times approved by Tenant to examine
the Demised Premises, and during the six (6) month period preceding the
Expiration Date, to exhibit the Demised Premises to prospective tenants,
provided that Landlord shall not unreasonably interfere with the conduct of
business therein.

 

15.            UTILITIES.

 

A.             Tenant shall arrange and pay for any and all utility services to
the Demised Premises, including, without limitation, telecommunications, water,
gas, electricity and fuel used by it in the Demised Premises. Tenant shall pay
all sewer charges assessed by the municipal authority having jurisdiction. The
failure or interruption of any utility services shall be at Tenant’s sole risk
and Landlord shall not suffer any reduction in any rent on account thereof.

 

B.              Tenant shall have the sole right to apply for, claim and receive
any rebate, reimbursement, credit, or payment from any utility company providing
service to the Building resulting from Tenant’s installation of energy saving
equipment in or on the Building.

 

16. SUBORDINATION, NON DISTURBANCE AND ATTORNMENT. This Lease shall become
subject and subordinate to the lien of any Fee Mortgagee of the entire fee
interest of the Demised Premises, and any renewals, modifications or extensions
thereof, provided that a Subordination, Non Disturbance and Attornment Agreement
(“SNDA”) substantially in the form annexed hereto as Exhibit D (or a reasonably
equivalent form that is reasonably acceptable to Tenant and the applicable Fee
Mortgagee) is executed, acknowledged

 

420

--------------------------------------------------------------------------------


 

and delivered by such Fee Mortgagee to Tenant. If the Fee Mortgagee requires
that this Lease have priority over such mortgage, Tenant shall, upon request of
the Fee Mortgagee, execute, acknowledge and deliver to the Fee Mortgagee an
agreement acknowledging such priority.

 

17. TRADE FIXTURES.

 

A.             All trade fixtures and equipment whether owned by Tenant or
leased by Tenant from a Lessor/Owner (hereinafter called the “Equipment Lessor”)
installed in the Demised Premises, regardless of the manner or mode of
attachment, shall be and remain the property of Tenant or any such Equipment
Lessor and may be removed by Tenant or any such Equipment Lessor at any time. In
no event (including a default under this Lease) shall Landlord have any liens,
rights or claims in Tenant’s or Equipment Lessor’s trade fixtures and equipment
and Landlord agrees to execute and deliver to Tenant and Equipment Lessor,
within ten (10) days after request therefor, any document reasonably required by
Tenant or Equipment Lessor in order to evidence the foregoing, so long as the
same is reasonably acceptable to Landlord and any Fee Mortgagee. Tenant shall
promptly repair all damage to the Building caused by the removal of any such
trade fixtures or equipment. Notwithstanding anything to the contrary in this
Lease, the following shall not constitute trade fixtures or equipment for
purposes of this Lease and neither Tenant nor any Equipment Lessor shall own or
have any right to remove the same (and, without limiting the generality of the
foregoing, the following shall not be subject to the provisions of this
Paragraph A or Paragraph B of this Section 17): (i) the HVAC system, plumbing,
alarm, electric, life safety and other building systems used to operate the
Building or maintain the certificate of occupancy, and (ii) any “fixtures” as
such term is defined in the applicable Uniform Commercial Code.

 

B.              In the event Tenant shall enter into any arrangement to finance
all or any portion of its trade fixtures or equipment either before or after the
installation thereof in the Demised Premises and whether such financing shall be
in the form of a mortgage, financing agreement, equipment lease, equipment sale
leaseback or otherwise and in the event the lessor or secured party thereunder
shall provide written notice to Landlord that it requires a copy of any default
sent by Landlord to Tenant under this Lease also to be sent to such person
(hereinafter called the “Owner/Secured Party”), then Landlord upon receipt of
such requirement shall simultaneously send a copy of any default notice to such
Owner/Secured Party at the address furnished to Landlord; provided that
Landlord’s failure to deliver any such copy to the Owner/Secured Party shall not
affect Landlord’s exercise of any right or remedy under this Lease in any way
whatsoever. The copy of any such default notice shall be sent to such
Owner/Secured Party in the same manner as notices are required to be sent and in
the same manner as such notice is being sent to Tenant hereunder. Landlord
further agrees that any such Owner/Secured Party shall have the right, but not
the obligation, to remedy or cure any default of Tenant under this Lease within
the same period of time granted to Tenant to remedy or cure any such default
under this Lease.

 

C. All trade fixtures and other personal property (which term shall include
without limitation food and inventory) of any person that is located on the
Demised Premises shall be at the sole risk of Tenant. Landlord shall not be
liable for any loss or damage to person or property resulting from any accident,
theft, vandalism or other occurrence on the Demised Premises, including damage
resulting from water, wind, ice, steam, explosion, fire, smoke,

 

421

--------------------------------------------------------------------------------


 

chemicals, the rising of water or leaking or bursting of pipes or sprinklers,
defect, failure or any other cause.

 

18. ASSIGNMENT.

 

A.             Subject to paragraph (B) of this Section, Tenant may sublet all
or any part of the Demised Premises, or license the use of any portion thereof
or assign this Lease, but Tenant and Guarantor shall nevertheless continue to
remain liable hereunder. Any assignee of the Lease and any sublessee or licensee
of all or substantially all of the Demised Premises shall become jointly and
severally liable to Landlord, and any such transferee shall upon Landlord’s
request execute and deliver an instrument in confirmation thereof. In the case
of any assignment of this Lease or any sublease or licensee of all or
substantially all of the Demised Premises, Tenant shall promptly deliver to
Landlord a true and complete copy of the transfer instruments. No transfer of
all or any portion of the Demised Premises or Landlord’s consent thereto shall
be deemed a waiver of the provisions of this Section, or a release of Tenant or
any Guarantor.

 

B.              So long as the Minimum Credit Test is not met (however the
following provisions of this paragraph B shall not apply at any time when the
Minimum Credit Test is met), Tenant shall not assign this Lease or sublet or
license all or substantially all of the Demised Premises to any transferee
unless (x) such transferee (1) operates at least five (5) other grocery stores
and (2) has Tangible Net Worth” (as defined in Section 25 below) of at least One
Hundred Million Dollars ($100,000,000) or (y) if such transferee does not meet
the requirements of (1) and (2) then such transferee must be approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
If Tenant desires to so transfer this Lease to a person who does not meet the
requirements of (1) and (2) in the preceding sentence, then Tenant shall give
notice of such intended transfer to Landlord together with reasonable
information on its grocery store business and its audited financial statements
for the three most recent years showing the credit of the proposed transferee
and the proposed terms of the transfer. Upon receiving such information Landlord
shall have thirty (30) days to elect by written notice to Tenant to do one of
the following (and any failure of Landlord to affirmatively elect one or the
other shall be deemed to be an election by Landlord to consent to such transfer:
(a) approve such transfer, (b) disapprove such transfer, or (c) terminate the
Term of this Lease on any date which is no sooner than one-hundred twenty (120)
days after such election notice and no later than one-hundred eighty (180) days
after such election. If Landlord elects to terminate this Lease and thereafter
within one-hundred twenty (120) days enters into a lease or other agreement with
Tenant’s proposed transferee, any transfer payment that was to have been made to
Tenant by such transferee as specifically disclosed in writing as such to
Landlord in the proposed terms of the transfer furnished to Landlord as provided
above shall be paid by Landlord to Tenant out of the first rent amounts received
by Landlord from such transferee until the transfer payment is paid to Tenant in
full. For purposes of the previous sentence, a “transfer payment” shall include
proposed sublease income in excess of the rent under this Lease, and in such
cases Landlord’s payment to Tenant shall be a liquidated amount equal to such
excess rent at a discount rate of ten percent (10%).

 

C. If Tenant assigns this Lease, Landlord, when giving notice to said assignee
with respect to any default, shall also give a copy of such notice upon Tenant
originally named herein or its successor of whom Landlord shall have been given
written notice (being herein

 

422

--------------------------------------------------------------------------------


 

called “Original Tenant”), and no notice of default shall be effective as
against a Tenant until a copy thereof is given to the Original Tenant. The
Original Tenant shall have the same period after the giving of such notice to
cure such default as is given to Tenant under this Lease. If this Lease
terminates or this Lease and the Term hereof cease and expire because of a
default of such assignee, Landlord shall promptly give the Original Tenant
notice thereof. The Original Tenant shall have the option, to be exercised by
notifying Landlord in writing within thirty (30) days after receipt by the
Original Tenant of Landlord’s notice, to cure any default and become Tenant
under a new lease for the remainder of the term of this Lease (including any
Renewal Periods if applicable) upon all of the same terms and conditions of this
Lease as it may have been amended by agreement between Landlord and Original
Tenant, provided, however, that at the time of making any such election Original
Tenant cures all defaults under the Lease. In the event Original Tenant assigns
this Lease and it shall thereafter be rejected in a bankruptcy or similar
proceeding brought by or against such assignee, a new lease identical to this
Lease shall be entered into between Landlord and Original Tenant, provided that
Original Tenant cures any monetary defaults and any other defaults that are
capable of being cured. Any new lease created under this Section shall commence
on the date of termination or rejection of this Lease, as applicable.
Notwithstanding the foregoing, if Landlord, in its sole discretion delivers to
the Original Tenant and Guarantor a release as to all liability under this Lease
as theretofore amended, the Original Tenant shall not have the foregoing option.

 

D. In the case of a sublease of all or substantially all of the Demised Premises
for the remainder of the Term and so long as the Minimum Credit Test or the
requirements of Section 1 8B are met, Landlord shall, within thirty (30) days
following Tenant’s request, deliver to Tenant a recognition and attornment
agreement following the form attached hereto as Exhibit  D and otherwise subject
to Landlord’s reasonable approval, executed and acknowledged by Landlord, for
the benefit of such subtenant; provided that such subtenant executes and
delivers an instrument reasonably satisfactory to Landlord confirming that such
subtenant is jointly and severally liable under this Lease. Further, Landlord
shall, within ten (10) days after Tenant’s request, shall request its Fee
Mortgagee to deliver to Tenant an SNDA for the benefit of any such subtenant
(and Landlord shall reasonably cooperate with Tenant, at no out of pocket cost
to Landlord, in connection with obtaining any requisite consent from any Fee
Mortgagee).

 

19. TITLE AND AUTHORITY.

 

A.             Landlord warrants and represents that Landlord is the owner of
the fee simple of the Demised Premises and that other than any mortgages held by
Fee Mortgagees that have provided an SNDA to Tenant in accordance with this
Lease or such other liens or encumbrances that do not interfere with Tenant’s
use of the Demised Premises or liens or encumbrances arising on account of any
act or omission by Tenant or persons acting under Tenant or on account of
Tenant’s failure to perform its obligations under this Lease, or matters set
forth in Exhibit B 1, Landlord shall not voluntarily impose any other lien or
encumbrance on the Demised Premises.

 

B.              Landlord and Tenant each warrant and represent to the other that
(a) each is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which such entity was organized; (b) each has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) each has duly executed and delivered this

 

423

--------------------------------------------------------------------------------


 

Lease; (d) the execution, delivery and performance by each of this Lease (i) are
within its powers, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which it is a party or by
which it or any of its property is bound, (iv) will not render it insolvent or
(v) will not result in the imposition of any lien or charge on any of its
property, except by the provisions of this Lease; and (e) the Lease is a valid
and binding obligation of each in accordance with its terms.

 

C. Landlord and Tenant have executed the Memorandum of Lease (hereinafter called
the “Memorandum”) attached hereto as Exhibit E simultaneously with the execution
of this Lease. Upon the expiration of the Term each agree to execute and deliver
a recordable termination of the Memorandum, which covenant shall survive
termination. Tenant irrevocably appoints Landlord its attorney in fact so to
execute such termination of the Memorandum if Tenant fails to do so within ten
(10) days of written request, which power is coupled with an interest and shall
automatically be transferred to any successor or assign of Landlord’s interest
in the Demised Premises.

 

20.            QUIET ENJOYMENT. Landlord covenants and agrees that provided no
default remains uncured beyond any applicable notice and cure period, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises and all
rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto during the full term of this Lease and any extension
thereof subject always to the terms of this Lease, provisions of law, and
matters of record to which this Lease is or may become subordinate. This
covenant is in lieu of any other so called quiet enjoyment covenant, whether
express or implied.

 

21.            UNAVOIDABLE DELAYS. If either party shall be prevented or delayed
from punctually performing any obligation or satisfying any condition under this
Lease by any strike, lockout, labor dispute, inability to obtain labor or
material, Act of God, governmental restriction, regulation or control, enemy or
hostile governmental action, civil commotion, insurrection, sabotage, fire or
other casualty or by any other event similar to the foregoing and beyond the
control of such party, then the time to perform such obligation or to satisfy
such condition shall be postponed by the period of time consumed by the delay.
Time is of the essence for the performance of all monetary obligations under
this Lease and the foregoing shall never apply to the performance of monetary
obligations.

 

22. END OF TERM. Upon expiration or other termination of the term of this Lease,
Tenant shall peaceably and quietly quit and surrender the Demised Premises and
all Alterations in the good order and condition Tenant is required to maintain
the same and remove all trade fixtures, equipment and other personal property
whether or not bolted or otherwise attached and all of Tenant’s signs wherever
located; and in all cases shall repair damage that results from such removal.
Any fixtures and equipment that Tenant or Owner/Secured Party does not remove
following the expiration or other termination of the Term of this Lease shall be
deemed to be abandoned by Tenant, shall at once become the property of Landlord,
and may be disposed of in such manner as Landlord shall see fit; and Tenant
shall pay the cost of removal and disposal to Landlord within thirty (30) days
after demand; provided, however, that if this Lease shall be terminated as the
result of a default by Tenant, then trade fixtures and equipment shall not be
deemed abandoned until sixty (60) days after notice of such termination is given
to

 

424

--------------------------------------------------------------------------------


 

Owner/Secured Party. Tenant or Owner/Secured Party shall have the right at any
time prior to the date such fixtures and equipment shall be deemed abandoned to
remove the same from the Demised Premises. Should Tenant or anyone claiming by,
through or under Tenant hold over in possession after the Expiration Date or
earlier termination of this Lease, such holding over shall not be deemed to
extend the Term or to renew this Lease, but without limiting Landlord’s other
rights and remedies on account of such breach the tenancy thereafter shall
continue as a tenancy at sufferance from month-to-month upon the terms and
conditions herein contained, provided, however that rent shall be charged and
paid at one hundred fifty percent (150%) of the Fixed Annual Rent and Additional
Rent in effect during the twelve (12) month period immediately preceding the
Expiration Date or earlier termination.

 

23.         LANDLORD’S DEFAULT.

 

A.             Landlord shall be in default hereunder if its fails to comply
with any of its express obligations set forth in this Lease within thirty (30)
days following written notice and opportunity to cure; provided, however,
Landlord will not be in default if said default could not reasonably be cured
within such period of thirty (30) days, and Landlord promptly commences and
thereafter proceeds with due diligence and in good faith to cure such default.

 

B.              In the event that a Fee Mortgagee shall have given written
notice to Tenant that it is the holder of a mortgage covering the Demised
Premises, and provided such notice includes the address to which notices to the
Fee Mortgagee are to be sent, Tenant agrees that in the event it shall give
written notice to Landlord to cure a default of Landlord as provided for in this
Section, Tenant shall give a copy of said notice to the Fee Mortgagee. Tenant
agrees that the Fee Mortgagee may cure or remedy such default within the time
permitted to Landlord pursuant to this Section; provided that in addition the
Fee Mortgagee shall be entitled to such further time as may be reasonably
necessary for the Fee Mortgagee to remove any stay in bankruptcy and/or to
commence and complete foreclosure proceedings or remove any cause beyond the Fee
Mortgagee’s reasonable control impairing its ability to cure or remedy, to
obtain possession of the Demised Premises and thereafter to commence and
diligently prosecute such cure or remedy to completion.

 

24. ADDITIONAL CHARGES. If Tenant shall be in default hereunder, Landlord, after
thirty (30) days notice that Landlord intends to cure such default (but only ten
(10) days notice if such default concerns any breach of Tenant’s insurance
obligations under Section 11), shall have the right, but not the obligation, to
cure such default and Tenant shall pay to Landlord, upon demand, as Additional
Rent, the reasonable cost thereof. Other than such insurance defaults, Landlord
shall not commence to cure any default of such a nature that it could not
reasonably be cured within such period of thirty (30) days, if Tenant commences
to cure same within said period, and thereafter proceeds with reasonable
diligence and in good faith to cure such default.

 

25.         TENANT’S DEFAULT.

 

A. If Tenant fails to pay Fixed Annual Rent or Additional Rent when due and such
default continues for ten (10) days after written notice; or if a default occurs
on account of any asset sale, merger or consolidation on the part of Guarantor
in violation of paragraph D of

 

425

--------------------------------------------------------------------------------


 

this Section; or if a petition is filed by Tenant (or Guarantor) for insolvency
or for appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act or other applicable law
or if any similar petition is filed against Tenant (or Guarantor) and such
petition is not dismissed within sixty (60) days thereafter; or if Tenant fails
to perform any other covenant or condition under this Lease, Landlord may give
Tenant a written notice specifying the nature of the default of such other
covenant or condition and if Tenant does not, within thirty (30) days after
receipt of such written notice (but only three (3) days in the case of failure
to perform Tenant’s insurance obligations under Section 11), cure such other
default or, if such default is of such a nature that it could not reasonably be
cured within such period of thirty (30) days, and Tenant does not commence and
proceed with reasonable diligence and in good faith to cure such default then,
after the expiration of such thirty (30) day period (or longer period if such
default cannot reasonably be cured within said thirty (30) day period), Landlord
shall have the right, in addition to the rights set forth in the preceding
sentence, to seek damages or an injunction as to such failure to perform, or
after the expiration of such thirty (30) day period Landlord may, but only
during the continuance of such default, send a notice to Tenant terminating this
Lease and reenter the Demised Premises and dispossess Tenant and any other
occupants thereof, remove their effects not previously removed by them, and hold
the Demised Premises as if this Lease had not been made; and Tenant waives the
service of any additional notice of intention to reenter or to institute legal
proceedings to that end. If any payment of Fixed Annual Rent, Additional Rent,
or other sum owing Landlord is not paid within five (5) days after the same is
due, then in addition to all other remedies hereunder Tenant shall pay an
administrative late charge to Landlord equal to five percent (5%) of the overdue
amount in question, which late charge will be due upon demand as Additional
Rent.

 

B. After a termination, dispossess or removal in accordance with this Section,
(1) the Fixed Annual Rent and Additional Rent shall be paid up to the date of
such dispossess or removal, (2) Landlord may re-let the Demised Premises or any
part or parts thereof either in the name of Landlord or otherwise, for a term or
terms which may, at the option of Landlord, be less than or exceed the period
which would otherwise have constituted the balance of the term of this Lease,
and (3) Tenant shall pay to Landlord, as liquidated damages, any deficiency
between the Fixed Annual Rent and Additional Rent due hereunder and the amount,
if any, of the rents actually collected by Landlord on account of the new lease
or leases of the Demised Premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease (not including
any Renewal Periods, the commencement of which shall not have occurred prior to
such dispossess or removal). In computing such liquidated damages there shall be
added to said deficiency the expenses which Landlord incurs in connection with
re-letting the Demised Premises, including reasonable attorneys’ and brokerage
fees, tenant inducements such as free rent, moving expense reimbursements,
tenant improvement allowances, brokerage commissions, fees for legal services,
and other expenses of preparing the Demised Premises for reletting (“Reletting
Expenses”). Such Reletting Expenses shall be paid to Landlord within ten
(10) days of demand and all other liquidated damages shall be paid by Tenant in
monthly installments on the dates specified in this Lease for payment of Fixed
Annual Rent and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar proceeding. Landlord shall not
be liable for failure to re-let the Demised Premises or, in the event that the
Demised Premises are re-let, for failure to collect the rent under such
re-letting, unless Landlord shall not have used its commercially reasonable
efforts to re-let the Demised Premises for the reasonable

 

426

--------------------------------------------------------------------------------


 

rental value thereof and to collect the rent under such re-letting. Landlord
shall use its commercially reasonable efforts to mitigate damages.

 

C.              Landlord hereby expressly waives any and all rights granted by
or under any present or future laws to reenter the Demised Premises, to
dispossess Tenant or any other occupant thereof or to remove their effects not
previously removed by them, or to terminate this Lease for any reason or in any
manner other than as set forth in this Section 25. Tenant hereby expressly
waives any and all rights granted by or under any present or future laws to
remain in possession, cure any defaults or redeem its leasehold for any reason
or in any manner other than as set forth in this Section 25. The provisions of
this Section 25 shall survive the early termination of the Term.

 

D.      Any sum due from Tenant under this Lease is not paid within five
(5) days after the same is due, such amount shall bear interest from the date
due at the rate of one and one-half (11/2%) percent for each month (or ratable
portion thereof) the same remains unpaid. Nothing in this Lease shall limit the
right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time; and Tenant agrees that the fair value for occupancy of
all or any part of the Demised Premises at all times shall never be less than
the Fixed Annual Rent and all Additional Rent payable from time to time.

 

E. The Guaranty given by Guarantor of this Lease is a material inducement to
Landlord’s entering into this Lease. If at any time the Guarantor of this Lease
shall sell all or a material portion of its assets or shall merge or consolidate
with another entity and, in either case, if (1) Guarantor (including the
resulting entity of any merger or consolidation) has a tangible net worth
immediately after the transaction that is less than Guarantor’s tangible net
worth immediately prior to the transaction, and (2) Guarantor’s tangible net
worth immediately after the transaction is less than the Minimum Credit Test,
then the transaction shall be a default under this Lease for which there is no
cure period entitling Landlord to exercise all of the rights and remedies under
this Section. If at any time the existing Guarantor desires to assign the
Guaranty to another person and for such person to assume all of the obligations
and liabilities under the Guaranty, and if the proposed successor Guarantor’s
tangible net worth is greater than the Minimum Credit Test, Tenant may present
evidence of such proposed successor Guarantor’s tangible net worth to Landlord
in the form of financial statements for (A) the most recent fiscal year of the
proposed successor Guarantor audited by a nationally recognized firm of
certified public accountants and (B) the most recent fiscal quarters since such
fiscal year certified to by Guarantor’s chief financial officer, together with a
form of Guaranty identical in form to the form of Guaranty attached to this
Lease as Exhibit F to be executed and delivered by the proposed successor
Guarantor. Upon Landlord’s written approval of such financial statements as
demonstrating a tangible net worth of the proposed successor Guarantor greater
than the Minimum Credit Test (which approval will not be unreasonably withheld,
conditioned or delayed) and upon the execution and delivery to Landlord of such
form of Guaranty by the proposed successor Guarantor, the existing Tenant (if,
but only if the Lease is being assigned to a successor Tenant) and Guarantor
shall be released from all liability under the Lease and Guaranty and the
successor Tenant and Guarantor shall become fully liable to Landlord under the
Lease and Guaranty. Thereafter and as an obligation of the then successor Tenant
under this Lease, such successor Guarantor shall annually and quarterly continue
to provide such financial

 

427

--------------------------------------------------------------------------------


 

statements to Landlord demonstrating that it continues to meet the Minimum
Credit Test for those provisions of this Lease requiring such as a condition of
being relieved from certain Lease obligations otherwise applicable. As used in
this Lease “Guarantor” means the Guarantor then fully liable under its Guaranty
to Landlord. “Tangible net worth” means the net worth as shown on such financial
statements prepared in accordance with generally accepted accounting principles
consistently applied and disregarding any value attributable to good will or
other intangible assets and amounts owed by shareholders, officers or Affiliates
except to the extent such amounts owed by Affiliates would ordinarily and
customarily be consolidated on Tenant’s financial statements. “Minimum Credit
Test” means a tangible net worth as shown on such fiscal year and fiscal quarter
financial statements of at least Five Hundred Million Dollars ($500,000,000).

 

26. DESTRUCTION.

 

A.             In the event of any damage or destruction by fire, the elements,
or casualty (hereinafter called “Destruction”) to all or any part of the
Building or any other Improvements in the Demised Premises, Tenant shall
commence promptly, and with due diligence continue to restore same to
substantially the same condition as existed immediately preceding the
Destruction, except as otherwise provided in paragraph B of this Section. If the
Destruction is partial, Tenant shall complete the restoration within two hundred
seventy (270) days after the Destructions, subject to Unavoidable Delays. If the
Destruction is total, Tenant shall complete the restoration within eighteen (18)
months following the Destruction, subject to Unavoidable Delays. In no event
shall Fixed Annual Rent or any Additional Rent abate on account of any
Destruction.

 

B.              If, as a result of any Destruction, fifty percent (50%) or more
of the total floor area of the Building is damaged, destroyed or, in Tenant’s
reasonable opinion rendered untenantable, during the last two (2) years of the
Initial Term or during any Renewal Term (but this shall not apply at any other
time), Tenant may elect to terminate this Lease by giving notice to Landlord of
such election on or before the date that is ninety (90) days after the
Destruction, stating the date of termination, which shall be not more than
thirty (30) days after the date on which such notice of termination shall have
been given, and (1) upon the date specified in such notice this Lease and the
term hereof shall cease and expire and (2) any Fixed Annual Rent and Additional
Rent shall be paid until such date of termination and any such amounts paid for
a period after such date of termination shall be promptly refunded to Tenant. In
the event that Tenant elects to terminate this Lease as a result of the
Destruction referenced above, Tenant shall cause all insurance proceeds to be
paid to Landlord including business interruption insurance proceeds.

 

C. Except in the case of paragraph B of this Section, Insurance proceeds shall
be deposited with a bank or trust company acceptable to Landlord and Tenant and
under the control of Landlord and Tenant, as trustees, or, if the Fee Mortgagee
shall be a bank, trust company, insurance company or other entity engaged in
mortgage lending then such proceeds shall be deposited with such Fee Mortgagee
and shall be held and disbursed by it, as trustee, for restoration in accordance
with customary construction lending practice and procedures. Any excess
insurance proceeds shall be paid to Tenant at the conclusion of the restoration
so long as Tenant is not then in default beyond any applicable cure period.

 

428

--------------------------------------------------------------------------------


 

27. EMINENT DOMAIN.

 

A.             In the event of an actual taking for any public or quasi-public
use by any lawful power or authority by exercise of the right of condemnation or
of eminent domain or by agreement between Landlord and those having the
authority to exercise such right (hereinafter called “Taking”) of the entire
Building, then (1) this Lease and the Term shall cease and expire as of the date
of vesting of title or transfer of possession, whichever occurs earlier, as a
result of the Taking, and (2) any Fixed Annual Rent and Additional Rent shall be
paid until such termination and any such amounts paid for a period after such
date of termination shall be promptly refunded to Tenant.

 

B.              (1) In the event of a Taking of twenty (20%) or more of the
Demised Premises, or in the event of a Taking resulting in a reduction of twenty
(20%) percent or more of the parking spaces (unless Landlord provides adequate
and sufficient additional contiguous parking areas in substitution therefor
reasonably acceptable to Tenant), or in the event of a Taking resulting in a
divided Building or parking area such that passage between the divided portions
of the parking area is not possible, or in the event of permanent denial of
reasonably adequate access to the Demised Premises or Building on account of a
Taking which in Tenant’s reasonable judgment makes it economically unfeasible to
operate Tenant’s business at the Demised Premises, then Tenant may elect to
terminate this Lease by giving notice of termination to Landlord on or before
the date which is ninety (90) days after receipt by Tenant of notice that the
Taking in question. Said notice of termination shall state the date of
termination, which date of termination shall be not more than thirty (30) days
after the date on which such notice of termination is given to Landlord, and
(a) upon the date specified in such notice of termination this Lease and the
term hereof shall cease and expire, and (b) any Fixed Annual Rent and Additional
Rent shall be paid until the date of termination and any such amounts paid for a
period after such date of termination shall be promptly refunded to Tenant.

 

(2) If Tenant does not elect to terminate this Lease as aforesaid, then the
award or payment for the Taking shall be used by Tenant for restoration as
hereinafter set forth and Tenant shall promptly commence and with due diligence
continue to restore the portion of the Demised Premises remaining after the
Taking to substantially the same condition and tenantability as existed
immediately preceding the Taking. Tenant shall complete the restoration within
two hundred seventy (270) days after the Destruction, subject to Unavoidable
Delays. Taking proceeds shall be paid, held and disbursed in the same manner as
insurance proceeds under Section 26C and there shall be no abatement or
reduction in Fixed Annual Rent or any Additional Rent. Any taking proceeds
remaining after the restoration is complete shall be divided equally between
Landlord and Tenant.

 

C. If this Lease is terminated under any provision of this Section 27, so long
as Tenant is not then in breach of this Lease beyond any applicable cure period,
any specific damages that are expressly awarded to Tenant on account of its
relocation expenses and specifically so designated shall belong to Tenant.
Except as provided in the preceding sentence of this paragraph, Landlord
reserves to itself, and Tenant releases and assigns to Landlord, all rights to
damages accruing on account of any Taking or by reason of any act of any public
authority for which damages are payable. Tenant agrees to execute such further
instruments of assignment as may be reasonably requested by Landlord, and to
turn over to Landlord any

 

429

--------------------------------------------------------------------------------


 

damages that may be recovered in any proceeding or otherwise; and Tenant
irrevocably appoints Landlord as its attorney-in-fact with full power of
substitution so to execute and deliver in Tenant’s name, place and stead all
such further instruments if Tenant shall fail to do so after 10 days notice.

 

28.            THIRD PARTY LITIGATION. If Landlord, Landlord’s adviser or its
mortgagees are made parties to any litigation commenced by or against Tenant by
or against any person claiming through Tenant with respect to the Demised
Premises, Tenant agrees to indemnify Landlord in the manner provided in
Section 38 and in addition pay, as Additional Rent, all costs of Landlord in
connection with such litigation including reasonable counsel fees and litigation
costs, except in the sole instance where Landlord or Tenant have legal claims in
the litigation against one another or where Landlord has been adjudicated in any
litigation to have acted with gross negligence or willful misconduct. Without
limitation, the foregoing includes foreclosure or enforcement of any lien,
attachment or mortgage on the Demised Premises resulting from the act or
omission of Tenant, but shall not include any Fee Mortgage or other lien created
by Landlord.

 

29.            WAIVER OF DISTRAINT. Landlord hereby expressly waives any and all
rights granted by or under any present or future laws to levy or distrain for
rent, in arrears, in advance or both, upon all goods, merchandise, equipment,
trade fixtures, furniture and personal property of Tenant or any nominee of
Tenant in the Demised Premises, delivered or to be delivered thereto.

 

30. ESTOPPEL CERTIFICATES. Upon the request of either party, at any time and
from time to time, Landlord and Tenant agree to execute and deliver to the
other, within thirty (30) days after such request, a written instrument that may
be relied upon by the requesting party, its potential purchasers, lenders,
investors, subtenants and/or assignees (and any of their respective successors
and assigns), duly executed, (a) certifying if such is the case that this Lease
has not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
Fixed Annual Rent and Additional Rent have been paid, (c) stating whether or
not, to the knowledge of the party executing such instrument, the other party
hereto is in default and, if such party is in default, stating the nature of
such default, (d) stating the Commencement Date and Expiration Date, (e) stating
which options to renew the term have been exercised, if any; and (f) any other
information that may reasonably requested by the requesting party and
customarily addressed in an estoppel certificate.

 

31. NOTICES. Any notices, consents, approvals, submissions or demands
(“Notices”) given under this Lease or pursuant to any law or governmental
regulation, including, without limitation, those by Landlord to Tenant or by
Tenant to Landlord shall be in writing. Unless otherwise required by law,
governmental regulation or this Lease, any such Notice shall be deemed given if
sent by registered or certified mail, return receipt requested, postage prepaid
or by nationally recognized overnight delivery service (a) to Landlord, at the
address of Landlord as hereinabove set forth and with like copy given to Daniel
A. Taylor, Esq. or Primo Fontana, Esq., DLA Piper, 33 Arch Street 26th Floor,
Boston MA 02110 and/or such other persons and addresses as Landlord may
designate by notice to Tenant; or (b) to Tenant, then one copy shall be
delivered to the attention of the General Counsel, another shall be delivered to
the attention of

 

430

--------------------------------------------------------------------------------


 

the Senior Vice President of Real Estate, and another shall be delivered to the
attention of the Senior Director of Properties and Administration, all at 2
Paragon Drive, Montvale, New Jersey 07645 or to such other addresses as Tenant
may designate by notice to Landlord. Any such Notice shall be deemed given three
(3) business days after being sent by registered or certified mail, return
receipt requested, postage prepaid, and one business (1) day when sent by
overnight delivery. A party’s attorney may give Notices on behalf of such party.

 

32.            BROKER. Each party represents and warrants to each other there is
no broker, agent, finder or other person with whom it has dealt in connection
with the negotiation, execution and delivery of this Lease other than those
persons named in that certain Agreement of Sale and Leaseback dated as of
November 2, 2010 entered into between Tenant and Landlord (or Affiliates of
each) regarding a transaction that led to this Lease.

 

33.            LIENS. Tenant shall keep the Demised Premises (and Landlord’s
interest therein) and Tenant’s leasehold (and Tenant’s interest therein) free
of, and shall within thirty (30) days discharge, any attachment, lien, security
interest or other encumbrance that arises as a result of any act or omission of
Tenant or persons acting by, through or under Tenant. Without limitation, Tenant
will not permit or suffer any mechanic’s or materialmen’s or other liens to
stand against the Demised Premises for any labor or material furnished in
connection with work of any character performed, any services provided or any
other act, omission or obligation on the part or at the direction of Tenant or
persons claiming by, through or under Tenant, and Landlord will not permit any
such liens for work or material furnished the Landlord to stand against said
premises (the foregoing shall not imply that Landlord has any responsibility to
furnish any work or material). However, Landlord and Tenant shall respectively
have the right to contest the validity or amount of any such lien, provided that
the payment of such amount is bonded during the pendency of such contest, but
upon the final determination of such contest the party responsible for such lien
shall immediately pay any judgment rendered with all proper costs and charges
(including reasonable attorneys’ fees) and shall have the lien released at its
own expense. In lieu of bonding either party may obtain other security
acceptable to the other party in such party’s sole discretion. Any contest
hereunder shall be subject to all requirements set forth in any Fee Mortgage.

 

34.            DEFINITION OF LANDLORD. The term “Landlord” as used herein, means
Landlord named herein and any subsequent owner of Landlord’s estate hereunder.
Any owner of Landlord’s estate hereunder shall be relieved of all liability
under this Lease after the date that it ceases to be the owner of Landlord’s
estate (except for any liability arising prior to such date) and the party
succeeding to Landlord’s estate shall assume all liability of Landlord arising
from and after it becomes owner of Landlord’s estate. The foregoing shall be
self-operative but Landlord and Tenant shall upon the request of either execute
and deliver an instrument acknowledging the foregoing.

 

35.            ADJOINING OR ADJACENT PROPERTY. Landlord and Tenant shall each
promptly forward to the other any notice or other written communication received
by it from any owner of property adjoining or adjacent to the Demised Premises
or from any municipal or other governmental authority in connection with any
hearing or other administrative proceeding relating to the use of the Demised
Premises or any adjoining or adjacent property. Tenant may, at its sole cost and
expense, in its own name and/or in the name of Landlord, appear in any such

 

431

--------------------------------------------------------------------------------


 

proceeding. Landlord shall fully cooperate with Tenant (so long as Landlord’s
cooperation does not involve incurring obligations or liability or material
expense to Landlord unreimbursed by Tenant) and shall, without limitation, make
such appearances and furnish such information as may be reasonably required by
Tenant. Landlord agrees to execute any instruments reasonably requested by
Tenant in connection with any such proceeding.

 

36. ENVIRONMENTAL LAWS.

 

A. “Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, regulations, or policies, whether now or hereafter enacted, governing the
use, clean-up, remediation storage, treatment, transportation, manufacture,
refinement, handling, release, production or disposal of Hazardous Materials
including, without limitation: (1) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (42 U.S.C. Sections 9601, et. seq.) as
amended by the Superfund Amendments and Reauthorization Act; (2) the Hazardous
and Solid Waste Act amendments of 1984 Pub L 98-616 (42 U.S.C. Section 699);
(3) the Hazardous Materials Transportation Act, (49 U.S.C. Section 1801, et.
seq.); (4) the Resource Conservation and Recovery Act of 1976, (42 U.S.C.
Sections 6901, et. seq.); or (5) the Toxic Substances Control Act, and any
amendments thereto and any regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations whether now or hereafter enacted. “Hazardous
Materials” shall mean any hazardous wastes or hazardous substances as defined in
any Environmental Law including, without limitation, any asbestos, PCB, toxic,
noxious or radioactive substances, methane, volatile hydrocarbons, petroleum,
petroleum by-products, industrial solvents or any other material or substance
which could cause or constitute a health, safety or other environmental hazard
to any person or property.

 

B. Tenant, at its sole cost and expense, shall until the Expiration Date of this
Lease comply with all Environmental Laws and shall be responsible for all
Hazardous Materials on or migrating from the Land and Demised Premises prior to,
on and after the Commencement Date, it being acknowledged that Tenant or its
Affiliate owned the Land and Demised Premises prior to the Commencement Date.
Tenant shall provide Landlord with copies of any notices pertaining to any
governmental proceedings or actions under any Environmental Law (including
requests or demands for entry onto the Demised Premises and/or Land for purposes
of inspection regarding the handling, disposal, clean-up or remediation of
Hazardous Materials or claims, penalties, fines or assessments) within fifteen
(15) days after receipt thereof. Landlord shall cooperate with Tenant (so long
as Landlord’s cooperation does not involve incurring obligations or liability or
material expense to Landlord unreimbursed by Tenant) and provide such documents,
affidavits and information as may be reasonably necessary for Tenant to comply
with all Environmental Laws.

 

C. If required by governmental authority or if Landlord has a reasonable basis
to believe a release of Hazardous Materials may have occurred or a threat of
release exists on or from the Land or Demised Premises or Hazardous Materials
activities have taken place on the Land or Demised Premises that do not conform
to Environmental Laws, then Landlord may, but need not, perform appropriate
testing in a commercially reasonable manner and the reasonable costs thereof
shall be reimbursed to Landlord by Tenant upon demand as Additional Rent. Tenant
shall execute affidavits, representations and the like from time to time at

 

432

--------------------------------------------------------------------------------


 

Landlord’s request concerning Tenant’s actual knowledge and belief regarding the
presence or absence of Hazardous Materials at the Land and Demised Premises. In
all events, and without limitation, Tenant shall indemnify all Indemnitees,
expressly including without limitation all Fee Mortgagees, in the manner
elsewhere provided in this Lease with respect to Hazardous Materials on or
migrating from the Land and Demised Premises prior to, on and after the
Commencement Date (and for these purposes, the loss indemnified shall include
without limitation any costs of investigation or remediation, and any claim of
personal injury or property damage to any person); provided, however, that such
indemnity shall not include and Tenant shall not be responsible for Hazardous
Materials migrating on to the Land from the land of third parties. The covenants
of this Section shall survive the Term. Tenant shall from time to time upon
Landlord’s request confirm all of the foregoing covenants directly to
mortgagees.

 

37. LEASEHOLD MORTGAGE.

 

A.             Tenant, and its successors and assigns (including, without
limitation, any subtenant of Tenant), may, from time to time and without
Landlord’s prior written consent, mortgage all or any portion of its right,
title and interest in and to this Lease under one leasehold mortgage at any one
time, or two leasehold mortgages given as part of a single financing
transaction, to an Institutional Lender (each, a “Leasehold Mortgage”), and
assign any or all rights under this Lease and any subleases as collateral
security for such Leasehold Mortgage; provided that all rights acquired under
such Leasehold Mortgage shall be subject to all of the terms, covenants and
conditions of this Lease, and to all rights and interests of Landlord, none of
which terms, covenants or conditions is or shall be waived by Landlord by reason
of the right given to so mortgage such interest in this Lease. In no event shall
Tenant have any right to mortgage or encumber Landlord’s fee interest in the
Demised Premises. The term “Leasehold Mortgage” shall include whatever security
instruments that may be used in the locale of the Demised Premises, such as,
without limitation, deeds of trust, security deeds and conditional deeds, as
well as financing statements, assignment of leases and rents, security
agreements and other documentation required pursuant to the Uniform Commercial
Code. The term “Leasehold Mortgage” shall also include any instruments required
in connection with a sale-leaseback transaction. An “Institutional Lender” is a
bank, trust company, savings and loan association, pension fund, endowment fund,
insurance company, other institutional pool of recognized status or a
governmental authority empowered to make loans or issue bonds or any other
recognized institution regularly engaged in the making of mortgage loans that
has not less than $100,000,000 in assets. The holder of any Leasehold Mortgage
shall be called a “Leasehold Mortgagee.”

 

B.              If Tenant and/or Tenant’s successors and assigns (including, but
not limited to, any sublessee of Tenant) shall grant a Leasehold Mortgage, and
if Tenant shall send to Landlord a true copy thereof, together with a notice
specifying the name and address of the Leasehold Mortgagee (“Mortgage Notice”),
Landlord agrees that as long as any such Leasehold Mortgage shall remain
unsatisfied of record or until a notice of satisfaction is given by the
Leasehold Mortgagee to Landlord, the following provisions shall apply:

 

(1) There shall be no cancellation, surrender or modification of this Lease by
joint action of Landlord and Tenant without the prior consent of the Leasehold
Mortgagee;

 

433

--------------------------------------------------------------------------------


 

(2)             Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the Leasehold Mortgagee. The
Leasehold Mortgagee shall thereupon have the same period to remedy or cause to
be remedied the defaults complained of, and Landlord shall accept such
performance by or at the instigation of such Leasehold Mortgagee as if the same
had been done by Tenant; provided that in the case of defaults that cannot be
cured by the payment of money in addition the Leasehold Mortgagee shall be
entitled to such further time to remedy or cause to be remedied the defaults
complained of as may be reasonably necessary for the Leasehold Mortgagee to
remove any stay in bankruptcy and/or to commence and complete foreclosure
proceedings or remove any cause beyond the Leasehold Mortgagee’s reasonable
control impairing its ability to cure or remedy, to obtain possession of the
Demised Premises and thereafter to commence and diligently prosecute such cure
or remedy to completion.. Nothing herein shall be construed as requiring a
Leasehold Mortgagee to cure any default. Landlord’s failure to deliver any such
copy to a Leasehold Mortgagee shall not affect the Landlord’s exercise of any
right or remedy under the Lease in any way whatsoever;

 

(3)             If any default shall occur which, pursuant to any provision of
this Lease, entitles Landlord to terminate this Lease, and if before the
expiration of twenty (20) days from the date of the giving of notice of
termination upon such Leasehold Mortgagee, such Leasehold Mortgagee shall have
notified Landlord of its desire to nullify such notice and shall have paid to
Landlord all Fixed Annual Rent and Additional Rent herein provided for which are
then in default, and shall have complied (or caused compliance) with all of the
other requirements of this Lease, if any are then in default, then, in such
event, Landlord shall not be entitled to terminate this Lease and any notice of
termination previously given shall be void and of no effect;

 

(4)             Notwithstanding anything in this Lease to the contrary, any sale
of Tenant’s leasehold interest in any proceeding for the foreclosure of the
Leasehold Mortgage, or the assignment or transfer of Tenant’s leasehold interest
in lieu of the foreclosure of any Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment;

 

(5)             If not required to be held by the Fee Mortgagee, the proceeds
from any insurance policies or arising from a Taking may be held by any
institutional Leasehold Mortgagee and distributed pursuant to the provisions of
this Lease;

 

(6)             The Leasehold Mortgagee may be added to the “Loss Payable
Endorsement” of any and all insurance policies required to be carried by Tenant
hereunder on the condition that the insurance proceeds are to be applied in the
manner specified in this Lease and that the Leasehold Mortgage shall so agree;
except that the Leasehold Mortgage may provide a manner for disposition of such
proceeds as remain after full compliance with the restoration covenants of this
Lease, if any, otherwise payable to Tenant (but not such proceeds, if any,
payable to Landlord, any Fee Mortgagee or jointly to Landlord or Tenant)
pursuant to the terms of this Lease; and

 

(7)             Landlord shall provide Leasehold Mortgage with prompt notice of
any legal proceeding or arbitration between Landlord and Tenant. Unless the
Leasehold Mortgage provided otherwise, Leasehold Mortgagee shall have the right
to intervene in any such

 

434

--------------------------------------------------------------------------------


 

proceeding and be made a party to such proceeding, and the parties hereby
consent to such intervention. Landlord’s failure to deliver any such notice to a
Leasehold Mortgagee shall not affect the Landlord’s exercise of any right or
remedy under the Lease in any way whatsoever.

 

Tenant, in any Mortgage Notice served upon Landlord under this Section, may
exclude any or more of the above provisions, and if so excluded, such provisions
shall not be effective.

 

C. Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee and
Landlord, between Landlord, Tenant and Leasehold Mortgagee, separately agreeing
to all of the provisions of this Section.

 

38.            INDEMNITY. Except as otherwise expressly set forth in this Lease,
Tenant shall assume exclusive control of the Demised Premises and all areas
pertaining thereto including all appurtenances, improvements, utilities, water
bodies, grounds, sidewalks, walkways, driveways and parking facilities, and
Tenant shall bear the sole risk of all related tort liabilities. To the greatest
extent permitted by applicable law, Tenant shall indemnify, save harmless and
defend Landlord, Landlord’s adviser and mortgagees and their respective
officers, directors, managers, members, partners, agents and employees,
(“Indemnitees”) from all liability, claim, damage, cost or loss (including
reasonable fees and litigation costs) arising in whole or in part out of, or in
any manner connected with (i) any injury, loss, theft or damage to any person or
property while on or about the Demised Premises, or (ii) any condition of the
Demised Premises, or the possession and use thereof (including any failure to
vacate at the end of the Term) or any activity permitted or suffered on the
Demised Premises (including Hazardous Materials), or (iii) any breach of any
covenant, representation or certification by Tenant or persons acting under
Tenant, or (iv) any negligent act or omission anywhere by Tenant or persons
acting under Tenant, in each case paying the same to Landlord on demand as
Additional Rent, except to the extent such liability results from the negligence
or willful misconduct of Landlord or the other Indemnitees. Without implying
that other covenants do not survive, the covenants of this Section shall survive
the Term. Tenant shall immediately respond and assume the investigation, defense
and expense of all of the foregoing matters. Landlord or any Indemnitee, at its
sole cost and expense, may join in such defense with counsel of its choice.

 

39.            LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding anything
contained to the contrary in this Lease, whether express or implied, it is
agreed that Tenant will look only to Landlord’s fee interest in and to the
Demised Premises for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of a breach or default
under this Lease by Landlord with respect to any claim whatsoever related to the
Demised Premises, and no other property or assets of Landlord or of Landlord’s
adviser or of any Fee Mortgagee or its or their managers, members, directors,
officers, trustees, beneficiaries, shareholders, partners, joint venturers
(disclosed or undisclosed) shall be subject to suit or to levy, execution or
other enforcement procedures for the satisfaction of any such judgment (or other
judicial process). No officer, director, manager, member, shareholder, trustee,
beneficiary, partner, agent, attorney or employee of Landlord or of Landlord’s
adviser or of any Fee Mortgagee shall ever be personally or individually liable;
nor shall Landlord, Landlord’s adviser or any Fee Mortgagee or such persons ever
be answerable or liable in any equitable judicial

 

435

--------------------------------------------------------------------------------


 

proceeding or order beyond the extent of their interest in the Demised Premises.
In no event shall Landlord, Landlord’s adviser or any Fee Mortgagee or any such
persons ever be liable to Tenant for indirect or consequential damages.

 

40.            BOOKS AND RECORDS. Tenant shall at all times keep and maintain
full and correct records and books of account of the operations of the Demised
Premises in accordance with generally accepted accounting principals
consistently applied and shall accurately record and preserve the records of
such operations in accordance with its customary records retention policy.
Notwithstanding that there has been no Percentage Rent Event, Tenant shall
report the gross sales from the Demised Premises to Landlord annually for each
fiscal year of Tenant no later than thirty (30) days following the end of such
fiscal year, such report to be certified by Tenant’s chief financial officer.
Landlord shall keep such information confidential at all times in accordance
with the terms of Exhibit J and may only release such information to Landlord’s
constituent members, and so long as such persons execute and deliver to Tenant a
Confidentiality Agreement with Tenant in the form attached hereto as Exhibit J
(“Confidentiality Agreement”) whether or not Tenant signs such Confidentiality
Agreement, also to its lenders and prospective lenders and to prospective
purchasers of Landlord’s interest in the Demised Premises. Upon an Event of
Default, Tenant shall permit Landlord, Landlord’s accountants and Fee Mortgagees
reasonable access thereto, with the right to make copies and excerpts therefrom
upon reasonable advance notice to Tenant.

 

41.            SATELLITE DISH. If permitted by applicable law, Tenant shall have
the right to place on the roof or wall of the Demised Premises at Tenant’s sole
cost and expense, a satellite dish (hereinafter called the “Dish”) for
transmission of data (both receiving and sending) between Tenant’s various
operations and its headquarters in accordance with all laws and governmental
regulations.

 

42.            NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant agree and
acknowledge that this Lease has been freely negotiated by Landlord and Tenant.
In any event of any ambiguity, controversy, dispute or disagreement over the
interpretation, validity or enforceability of this Lease or any of its
covenants, terms or conditions, no inference, presumption or conclusion
whatsoever shall be drawn against Tenant by virtue of Tenant’s having drafted
this Lease.

 

43.            SUCCESSORS AND ASSIGNS; AFFILIATES. The covenants and agreements
contained in this Lease shall bind and inure to the benefit of the successors
and assigns of each party. As used in this Lease “Affiliate” (whether or not
capitalized) shall mean, with respect to any person, any person controlled by,
controlling, or under common control with such person; and “control” shall mean
any direct ownership interest or right through the exercise of voting or
approval rights or otherwise, to exercise decision-making authority generally.

 

44.            CAPTIONS. The captions preceding the Sections of this Lease are
intended only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Lease or the intent of any provision hereof.

 

45.            INVALIDITY OF CERTAIN PROVISIONS. If any provision of this Lease
shall be invalid or unenforceable, the remainder of the provisions of this Lease
shall not be

 

436

--------------------------------------------------------------------------------


 

affected thereby and each and every provision of this Lease shall be enforceable
to the fullest extent permitted by law.

 

46.                                    CHOICE OF LAW/JURISDICTION. This Lease,
and the rights and obligations of the parties hereto, shall be interpreted and
construed in accordance with the laws where the Demised Premises are located
(the “State”), without regard to the State’s internal conflict of law
principles. Any disputes arising out of this Lease or between Landlord and
Tenant shall be subject to the exclusive jurisdiction of the state courts of the
State.

 

47.                                    NO WAIVER. The failure of either party to
seek redress for violation of or to insist upon the strict performance of, any
term, covenant or condition contained in this Lease shall not prevent a similar
subsequent act from constituting a default under this Lease. Without limitation,
no written consent by Landlord or Tenant to any act or omission that otherwise
would be a default shall be construed to permit other similar acts or omissions.
Neither party’s failure to seek redress for violation or to insist upon the
strict performance of any covenant, nor the receipt by Landlord of rent with
knowledge of any breach of covenant, shall be deemed a consent to or waiver of
such breach. No breach of covenant shall be implied to have been waived unless
such is in writing, signed by the party benefiting from such covenant and
delivered to the other party; and no acceptance by Landlord of a lesser sum than
the Fixed Annual Rent, Additional Rent or any other sum due shall be deemed to
be other than on account of the installment of such rent or other sum due. Nor
shall any endorsement or statement on any check or in any letter accompanying
any check or payment be deemed an accord and satisfaction; and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment or pursue any other right or remedy. The
delivery of keys (or any other act) to Landlord shall not operate as a
termination of the Term or an acceptance or surrender of the Demised Premises.
The acceptance by Landlord of any rent following the giving of any default
and/or termination notice shall not be deemed a waiver of such notice.

 

48.                                    ATTORNEY’S FEES. In the event that either
Landlord or Tenant employ an attorney to enforce or defend any of the
conditions, covenants, rights or obligations of this Lease (including, without
limitation, a default by either party), then the prevailing party shall be
entitled to all reasonable attorney fees and all other reasonable out-of-pocket
litigation costs (including, but not limited to filing fees, expert reports and
testimony, court costs and other usual costs of litigation of this type)
incurred by such prevailing party.

 

49.                                    WAIVER OF TRIAL BY JURY. To the extent
such waiver is permitted by law, the parties waive trial by jury in any action
or proceeding brought in connection with this Lease or the Demised Premises.

 

50.                                      MISCELLANEOUS. Other than
contemporaneous instruments executed and delivered of even date, if any, this
Lease contains all of the agreements between Landlord and Tenant relating in any
way to the Demised Premises and supersedes all prior agreements and dealings
between them. There are no oral agreements between Landlord and Tenant relating
to this Lease or the Demised Premises. This Lease may be amended only by a
written instrument executed and delivered by both Landlord and Tenant. The
provisions of this Lease shall bind Landlord and Tenant and their respective
successors and assigns. Where the phrases “persons

 

437

--------------------------------------------------------------------------------


 

acting under” Landlord or Tenant or “persons claiming through” Landlord or
Tenant or similar phrases are used, the persons included shall be assignees,
sublessees, licensees or other transferees or successors of Landlord or Tenant
as well as invitees or independent contractors of Landlord or Tenant, and all of
the respective employees, servants, contractors, agents and invitees of
Landlord, Tenant and any of the foregoing. As used herein, “monetary default”
shall mean a default that can be substantially cured solely by the payment of
money and nothing more and “non-monetary default” shall mean a default that
cannot be substantially cured solely by the payment of money and northing more.
If either party is granted any extension, election or other option, to be
effective the exercise (and notice thereof) shall be unconditional, irrevocable
and must be made strictly in accordance with the prescribed terms and times;
otherwise its purported exercise shall be void and ineffective. The enumeration
of specific examples of a general provisions or use of the word “including”
shall not be construed as a limitation of the general provision. Unless a
party’s approval or consent is required by the express terms of this Lease not
to be unreasonably withheld, such approval or consent may be withheld in the
party’s sole discretion. The submission of a form of this Lease or any summary
of its terms shall not constitute an offer by Landlord to Tenant; the leasehold
shall only be created and the parties bound when this Lease is executed and
delivered by both Landlord and Tenant. Nothing herein shall be construed as
creating the relationship between Landlord and Tenant of principal and agent, or
of partners or joint venturers or any relationship other than landlord and
tenant. This Lease and all consents, notices, approvals and all other related
documents may be reproduced by any party by any electronic means or by
electronic, photographic or other reproduction process and the originals may be
destroyed; and each party agrees that any reproductions shall be as admissible
in evidence in any proceeding as the original itself (whether or not the
original is in existence and whether or not reproduction was made in the regular
course of business), and that any further reproduction of such reproduction
shall likewise be admissible. If any payment in the nature of interest provided
for in this Lease shall exceed the maximum interest permitted under controlling
law, as established by final judgment of a court, then such interest shall
instead be at the maximum permitted interest rate as established by such
judgment. Landlord and Tenant expressly agree that there are and shall be no
implied warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, and there are
no warranties or representations other than those expressly set forth in this
Lease. Without limitation, where Tenant in this Lease indemnifies or covenants
for the benefit of present and future Fee Mortgagees, such agreements are for
the benefit of present and future Fee Mortgagees as third party beneficiaries;
and at the request of Landlord, Tenant from time to time will confirm such
matters directly with such Fee Mortgagee.

 

51.                                    COUNTERPARTS. This Lease may be executed
in any number of counterparts, each of which shall be deemed to be one and the
same instrument. A facsimile, email, PDF or electronic signature shall be deemed
an original signature.

 

52.                                    INCORPORATION OF STATE LAW PROVISIONS.
Certain provisions/ sections of this Lease and certain additional
provisions/sections that are applicable or required by laws of the state in
which the Demised Premises are located may be amended, described or otherwise
set forth in more detail on Exhibit I attached hereto, which such Exhibit by
this reference, is incorporated into and made a part of this Lease. In the event
of any conflict between such state law provisions and any provision herein, the
state law provisions shall control.

 

438

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

439

--------------------------------------------------------------------------------


 

 

 

 

 

IN WITNESS WHEREOF this Lease has been

Date.

 

duly executed under as of the Effective

 

 

 

WITNESS:

 

 

 

 

WE APP WILMINGTON LLC, a

Delaware limited liability company

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

WITNESS:

 

 

 

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

Name:

Christopher W. McGarry

 

 

Title:

Vice President and Secretary

 

Signature Page to Lease By and Between

WE APP WILMINGTON LLC and PATHMARK STORES, INC.

 

440

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF DEMISED PREMISES

 

[g36891mq097i001.jpg]

 

441

--------------------------------------------------------------------------------


 

EXHIBIT B442

 

LEGAL DESCRIPTION OF THE LAND

 

Premises A:

 

ALL that certain lot, piece or parcel of land with the improvements erected
thereon, situate in Christiana Hundred, New Castle County and State of Delaware,
being more particularly bounded and described in accordance with that certain
ALTA/ACSM Land Title Survey prepared by Van DeMark & Lynch, Inc. for Pathmark
Stores, Inc. dated July 6, 1998, as revised (File No 333l6-L) as follows to wit:

 

BEGINNING at a monument found on the northeasterly side of the Lancaster Pike,
(S.R. 48) said point being a corner for lands now or formerly of Penn mark Real
Estate Group, L.LC. (Deed Record 1848, Page 87), leased by Supermarkets General
Corporation Deed Record X, Volume 110, Page 272, said northeasterly side of
Lancaster Pike being distant northeasterly 53 feet therefrom at right angles
thereto the centerline, said point Beginning distant the three following
described courses and distances measured along the sides of the said Lancaster
Pike from a corner of lands now or formerly of E.I. DuPont DeNemours & Company:

 

(1) North 62 degrees 13 minutes 60 seconds West, 242.24 feet to a point;

(2) North 27 degrees 08 minutes 30 seconds East, 5.63 feet to a set drill hole;
and

(3) North 48 degrees 21 minutes 59 seconds West, 51.64 feet to the point of
Beginning

 

THENCE from said point of Beginning and continuing along the various courses of
the said northeast side of Lancaster Pike, the three following described courses
and distances:

 

(1) North 62 degrees 13 minutes 50 seconds West, 197.03 feet to a found
monument;

(2) North 70 degrees 23 minutes 36 seconds West, 53.52 feet to a found monument;
and

(3) North 64 degrees 24 minutes 10 seconds West, 141.71 feet to a found monument
in the line of lands said point being distant northeasterly 40.10 feet therefrom
measured at right angles thereto the said centerline of the Lancaster Pike;

 

THENCE partially along the southeasterly line and along the northeasterly line
of said lands now or formerly of Shellhorn & Hill Incorporated, the two
following courses and distances:

 

(1) North 18 degrees 18 minutes 30 seconds East, 106.42 feet to a set iron pin;
and

(2) North 62 degrees 13 minutes 50 seconds West 130.35 feet to a found monument
in the line of lands now or formerly of Mother African UFCMP Church (Deed Record
1649, Page 27);

 

THENCE along lines of said lands now or formerly of Mother African UFCMP Church
the three following described courses and distances;

 

(1) North 28 degrees 21 minutes 00 seconds East, 40.00 feet to a found monument;

(2) North 62 degrees 13 minutes 50 seconds West, 3.02 feet to a found monument;
and

(3) North 27 degrees 35 minutes 03 seconds East, 250.00 feet to a point, a
corner for lands now or formerly of Bellevue Office Plaza as shown on a Record
Land Development Plan recorded in the Office of the Recorder of Deeds in and for
New Castle County on Microfilm No. 6686;

 

442

--------------------------------------------------------------------------------


 

EXHIBIT B443

 

THENCE, partially along the southwesterly line of said lands now or formerly of
Bellevue Office Plaza, South 62 degrees 13 minutes 50 seconds East, 538.93 feet
to a set nail, a corner for said lands leased by Supermarkets General
Corporation;

 

THENCE THEREBY, South 27 degrees 08 minutes 30 seconds West, 382.02 feet to a
point on the said northeasterly side of Lancaster Pike and the point and place
of Beginning.

 

Premises B:

 

ALL that certain parcel of land situate in Christiana Hundred, New Castle County
and State of Delaware, being more particularly bounded and described as follows,
to wit:

 

Beginning at a point on the northeasterly side of Lancaster Turnpike, at 70 feet
wide, said point of Beginning being North 62 degrees 13 minutes 50 seconds West
242.24 feet measured along the said northeasterly side of Lancaster Turnpike
from a corner common to lands of Commonwealth Trust Co., and lands now or
formerly of E.I. DuPont deNemours & Co.; thence from said point of Beginning and
along said northeasterly side of the Lancaster Turnpike, North 62 degrees 13
minutes 50 seconds West, 50.00 feet to a point, a corner for lands now or
formerly of Lancaster Investments, Inc.; thence thereby North 27 degrees 08
minutes 30 seconds East 400.02 feet to a corner; thence continuing along the
said line of lands of Lancaster Investments, Inc., South 62 degrees 13 minutes
50 seconds East 50.00 feet to a point; thence by a new line through lands of
Commonwealth Trust Co. South 27 degrees 08 minutes 30 seconds West 400.02 feet
to the first mentioned point and place of Beginning. Be the contents thereof
what they may.

 

443

--------------------------------------------------------------------------------


 

TITLE MATTERS AND ENCUMBRANCES

 

1.          Subject to sanitary sewer assessment and rent, not yet due and
payable.

 

2.          Right of Way Agreements recorded in Deed Record M, Vol. 98, Page 39,
Deed Record K, Vol. 113, Page 270 and Deed Record W, Vol. 122, Page 75

 

444

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REMEDIAL WORK

 

(Tenant Performs Construction with Landlord Reimbursement)

 

Reimbursement Cap: $375,000.00

 

Remedial Work Completion Date: the third anniversary of the Effective Date of
the Lease

 

C. 1 Construction Documents. Tenant shall prepare, at Tenant’s expense, and
deliver to Landlord Construction Documents (meaning plans and specifications
prepared by design professionals licensed to prepare such plans and
specifications which reasonably fix and describe the work to be performed by
Tenant contractors) for roof replacements, parking area repairs and
replacements, heating, ventilating and air conditioning upgrades, environmental
remediation, asbestos abatement and automation improvements in an amount
totaling at least the amount of the Reimbursement Cap, all as Landlord and
Tenant shall reasonably and mutually agree. The Construction Documents shall
substantially conform to and describe such work as so agreed, and when such
Construction Documents are approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, the work described therein shall
be the “Remedial Work” referred to herein. Tenant shall provide at least 6
copies of the Construction Documents to Landlord. Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Remedial Work and for the adequacy and
completeness of the Construction Documents submitted to Landlord and for the
Remedial Work itself, notwithstanding Landlord’s approval thereof.

 

C.2 Remedial Work Reimbursement. Upon Landlord’s approval of the Construction
Documents showing the Remedial Work to be performed, Tenant shall cause the
Remedial Work to be performed in accordance with all of the terms and
requirements of the Lease including Exhibit G, and the reasonable out-of-pocket
costs to Tenant of performing the Remedial Work shall be eligible for
Reimbursement in the manner provided below up to but not in excess of the
Reimbursement Cap listed above. All costs for the Remedial Work in excess of the
Reimbursement Cap shall be paid for entirely by Tenant, and Landlord shall not
provide any reimbursement therefor. Any Remedial Work not completed by the
Remedial Work Completion Date listed above shall be ineligible for reimbursement
from Landlord, and such Remedial Work shall be paid for solely by Tenant.

 

Notwithstanding anything in the Lease to the contrary, prior to the Remedial
Work Completion Date Tenant shall have no obligation to perform any Remedial
Work if the cost of same will exceed the Reimbursement Cap, unless Tenant
determines, in its sole, reasonable judgment, that such work is necessary and
prudent for the proper maintenance and operation of the Demised Premises.

 

Reimbursement of the reasonable out-of-pocket costs to Tenant of performing
Remedial Work up to the Reimbursement Cap and by the Remedial Work Completion
Date shall be disbursed to Tenant by Landlord in no more than four disbursements
the requests for each of which shall not

 

445

--------------------------------------------------------------------------------


 

be submitted more frequently than monthly. For each disbursement, Tenant shall
submit a requisition package to Landlord with (1) an itemization of the costs
being requisitioned, (2) a certificate by an officer of Tenant that all such
costs are reasonable out-of-pocket costs to Tenant of performing Remedial Work
and have been incurred and paid for by Tenant, that to the actual knowledge of
Tenant the Remedial Work included within the requisition has been performed
substantially in accordance with the Construction Documents and in accordance
with the Lease, (3) appropriate back-up documentation including, without
limitation, lien releases (in a form reasonably approved by Landlord) and paid
invoices and bills and (4) a statement by Tenant’s chief financial officer that
such officer knows of no default under the Lease on the part of Tenant nor of
any event which with the giving of notice or the passage of time or both could
ripen into a default under the Lease. The final requisition package shall
further include a copy of all applications for and copies of all governmental
permits issued in connection with the Remedial Work and the plans referred to in
Section 13 of the Lease for any Alterations. Notwithstanding anything herein or
in the Lease to the contrary, Landlord shall not be obligated to reimburse any
costs of Remedial Work if a default under the Lease has occurred and is
continuing. Landlord shall pay the reimbursement to Tenant within thirty (30)
days following Landlord’s receipt of the completed package. In the event that
Landlord fails to pay the reimbursement within such thirty (30) day period,
Tenant may deduct the reimbursebable amount against Rent due under the Lease.

 

C.3 Performance of Remedial Work by Tenant. No Remedial Work for which
reimbursement is sought shall be performed except in accordance with the
Construction Documents. In connection with its approval thereof, Landlord may
delete from the Construction Documents any items or aspects of Remedial Work
which in Landlord’s reasonable judgment (i) would increase the cost of operating
the Building or performing any other work in the Building, (ii) are incompatible
with the design, quality, equipment or systems of the Building, (iii) would
require unusual expense to readapt the Premises to general grocery store use or
(iv) otherwise do not comply with the provisions of this Lease. Prior to
commencing any Remedial Work, Tenant shall submit to Landlord certificates of
insurance on the part of Tenant contractors meeting the requirements of
Exhibit G paragraph 1A (4). If any such Tenant contractor or any other person
ever makes a claim against any Indemnitee (as such term is defined in
Section 38) in connection with any Remedial Work, then Tenant shall indemnify
such Indemnitee in the manner provided in the Lease against such claim.

 

C.4 Re-allocation of Reimbursement Cap. Upon the completion of the Remedial Work
up to $20,000 of the Reimbursement Cap may be allocated to increase the
“Reimbursement Cap” under any other lease between Tenant and any Affiliate of
Landlord (except for that certain lease for space at 9210 Atlantic Avenue,
Queens (Ozone Park), New York).

 

446

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

 

KEY NO:

 

THIS AGREEMENT, made as of                                     2010, by and
among                                                      ,
a                                       , and its successors and assigns, having
an office at                    (hereinafter together with its successors and
assigns called “Mortgagee”), WE APP Wilmington LLC, a Delaware limited liability
company, having an office c/o Winstanley Enterprises, LLC, 150 Baker Avenue
Extension, Suite 303 Concord, Massachusetts 01742 (hereinafter called
“Landlord”) and Pathmark Stores, Inc., a Delaware corporation having an office
at 2 Paragon Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has made a loan, or is about to make a loan to Landlord in
the original principal amount of $                   evidenced by a promissory
Note secured by, among other securities, a mortgage or deed of trust
(hereinafter, as the same may be amended, supplemented or otherwise modified
from time to time, called the “Mortgage”) covering a parcel or parcels of land
owned by Landlord and described on Exhibit A annexed hereto and made a part
hereof, together with the improvements now or hereafter erected thereon (said
parcel or parcels of land and improvements thereon being hereinafter called the
“Mortgaged Property”);

 

WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
dated as of November    2010 and amended by [   ] (said lease and amendments
being hereinafter collectively called the “Lease”), Landlord leased to Tenant
the Mortgaged Premises together with the building now or hereafter erected on
all or a portion of said premises (the Mortgaged Premises and the improvements
on or to be erected thereon being thereinafter called the “Demised Premises”);

 

WHEREAS, a Memorandum of Lease dated November     2010 was recorded on
November     , 2010 in the           in Book                      ,
Page              ;

 

WHEREAS, a copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged; and

 

WHEREAS, Mortgagee is unwilling to make said loan to Landlord unless the Lease
is subordinate to the lien of the Mortgage; and

 

WHEREAS, Section 16 of the Lease provides that the Lease shall become subject
and subordinate to the lien of a mortgage of the fee interest of the Demised
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

 

WHEREAS, the parties desire to subordinate the Lease to the lien of the
Mortgage, and to provide for the non-disturbance of Tenant by Mortgagee.

 

447

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                            Mortgagee hereby consents to and
approves the Lease.

 

2.                                            Tenant covenants and agrees with
Mortgagee that the Lease and any extensions, renewals, replacements or
modifications thereof and Tenant’s interest in the premises under the Lease are
and at all times shall subject and subordinate to the lien of the Mortgage,
without regard to the order of priority of recording of the Mortgage and the
Memorandum of the Lease, subject, however, to the provisions of this Agreement.

 

3.                                            Tenant certifies that the Lease is
presently in full force and effect.

 

4.                                            Mortgagee agrees that so long as
the Lease shall be in full force and effect and so long as Tenant is not in
default (beyond any applicable notice and cure period) in the payment of fixed
rent as set forth in the Lease, or in the performance of any of the terms,
covenants or conditions of the Lease on Tenant’s part to be performed:

 

A.                                        Tenant shall not be named or joined as
a party defendant or otherwise in any suit, action or proceeding for the
foreclosure of the Mortgage or to enforce any rights under the Mortgage or the
bond or note or other obligations secured thereby unless required by law to do
so; and

 

B.                                          The possession by Tenant of the
Demised Premises and the Tenant’s rights thereto shall not be disturbed,
affected or impaired by, nor will the Lease or the term thereof be terminated or
otherwise affected by (i) any suit, action or proceeding upon the Mortgage or
the bond or note or other obligation secured thereby, or for the foreclosure of
the Mortgage or the enforcement of any rights under the Mortgage or any other
documents held by the Mortgagee, or by any judicial sale or execution or other
sale of the Mortgaged Property, or by any deed given in lieu of foreclosure, or
by the exercise of any other rights given to the Mortgagee by any other
documents or as a matter of law, or (ii) any default under the Mortgage or the
bond or note or other obligation secured thereby.

 

5.                                            Mortgagee hereby acknowledges and
agrees that all trade fixtures and equipment whether owned by Tenant or any
subtenant or leased by Tenant from a Landlord/Owner in the Demised Premises
shall be subject to the provisions of Section 17 of the Lease.

 

6.                                            If the Mortgagee shall become the
owner of the Mortgaged Property by reason of foreclosure of the Mortgage or
otherwise, or if the Mortgaged Property shall be sold as a result of any action
or proceeding to foreclose the Mortgage or by a deed given in lieu of
foreclosure, the Lease shall continue in full force and effect, without
necessity for executing any new lease, as a direct lease between Tenant, as
tenant thereunder, and the then owner of the Mortgaged Property, as landlord
thereunder, upon all of the same terms, covenants and provisions contained in
the Lease, and in such event:

 

448

--------------------------------------------------------------------------------


 

A.                                        Tenant shall be bound to such new
owner under all of the terms, covenants and provisions of the Lease for the
remainder of the term thereof (including the Renewal Periods, if Tenant elects
or has elected to exercise its options to extend the term) and Tenant hereby
agrees to attorn to such new owner and to recognize such new owner as landlord
under the Lease; and

 

B.                                          Such new owner shall be bound to
Tenant under all of the terms, covenants and provisions of the Lease for the
remainder of the term thereof (including the Renewal Periods, if Tenant elects
or has elected to exercise its options to extend the term) which terms,
covenants and provisions such new owner hereby agrees to assume and perform;
provided, however, that such new owner shall not be (i) obligated to complete
any construction work required to be done by Landlord within or outside of the
Demised Premises pursuant to the provisions of the Lease or to reimburse Tenant
for any construction work done by Tenant; however this provision shall not
relieve such new owner from any repair or maintenance obligations of Landlord
expressly set forth in the Lease accruing or arising following new owner’s
acquisition of fee title to the Mortgaged Property or impair any express setoff
rights of Tenant expressly set forth in the Lease accruing or arising following
new owner’s acquisition of fee title to the Mortgaged Property; (ii) required to
make any repairs to the Mortgaged Property or to the Demised Premises or to
perform any other construction or other work, including without limitation the
restoration of the Demised Premises following any casualty or taking;
(iii) liable for the return of security deposits or letters of credit, if any,
paid or delivered by or on behalf of Tenant to Landlord, except to the extent
such sums are actually received by such new owner (or any Mortgagee if such
Mortgagee is not the new owner); (iv) bound by any payment of rents, additional
rents or other sums which Tenant may have paid more than one (1) month in
advance to any prior Landlord unless such sums are actually received by
Mortgagee or if such prepayment shall have been expressly approved of in writing
by such new owner (or any Mortgagee if such Mortgagee is not the new owner);
(v) bound by any agreement amending, modifying or terminating the Lease made
without Mortgagee’s prior written consent; (vi) bound by any assignment of the
Lease or sublease of the Demised Premises, or any portion thereof, made prior to
the time such new owner succeeded to Landlord’s interest other than if made
pursuant to the provisions of the Lease; (vii) liable on account of any default
on the part of Landlord occurring prior to such new owner’s succeeding to
Landlord’s estate; or (viii) subject to any counterclaims, offsets or defenses
that Tenant might have against Landlord.

 

7.                                            If Landlord shall default in the
performance of the Lease Tenant shall give written notice thereof to Mortgagee
and Mortgagee shall have the right, but not the obligation, to cure such default
in accordance with Section 23 of the Lease (and as provided therein the
Mortgagee shall be entitled to such further time to cure as may be reasonably
necessary for the Mortgagee to remove any stay in bankruptcy and/or to commence
and complete foreclosure proceedings or remove any cause beyond the Mortgagee’s
reasonable control impairing its ability to cure or remedy, to obtain possession
of the Demised Premises and thereafter to commence and diligently prosecute such
cure or remedy to completion)

 

8.                                            Landlord has agreed in the
Mortgage and other loan documents that the rents payable under the Lease shall
be paid directly by Tenant to Mortgagee upon the occurrence of a default by
Landlord under the Mortgage or any other loan document. Accordingly, after
notice is given by Mortgagee to Tenant that the rents under the Lease should be
paid to or at the

 

449

--------------------------------------------------------------------------------


 

direction of Mortgagee, Tenant shall pay to Mortgagee, or in accordance with the
directions of Mortgagee, all rents and other monies thereafter due and to become
due under the Lease. Tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the Mortgage or any other loan
document. Landlord hereby waives any right, claim or demand it may have nor or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment to Mortgagee shall discharge the obligations of Mortgagee to make
such payment under the Lease.

 

9.                                            Any notices or communications
given under this Agreement shall be in writing and shall be given by registered
or certified mail, return receipt requested, postage prepaid, (a) if to
Mortgagee at the address of Mortgagee as hereinabove set forth or at such other
address as Mortgagee may designate by notice, or (b) if to Landlord at the
address of Landlord as hereinabove, or at such other address as Landlord may
designate by notice, or (c) if to Tenant, then one copy shall be delivered to
the attention of the Senior Vice President of Real Estate of Tenant, another
shall be delivered to the attention of General Counsel of Tenant, and another
shall be delivered to the Director of Properties & Administration of Tenant, all
at 2 Paragon Drive, Montvale, New Jersey 07645 or at such other addresses as
Tenant may designate by notice. During the period of any postal strike or other
interference with the mail, personal delivery shall be substituted for
registered or certified mail.

 

10.                                      This Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

11.                                      This Agreement contains the entire
agreement between the parties and cannot be changed, modified, waived or
cancelled except by an agreement in writing executed by the party against whom
enforcement of such modification, change, waiver or cancellation is sought.

 

12.                                      This Agreement and the covenants herein
contained are intended to run with and bind all lands affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WITNESS:

 

 

 

 

MORTGAGEE:

 

 

 

 

 

, a

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

450

--------------------------------------------------------------------------------


 

 

 

WE APP WILMINGTON LLC, a

 

 

Delaware limited liability company

 

 

 

Name:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

Name:

 

 

 

 

 

 

 

By:

 

 

 

Name:

Christopher W. McGarry

 

 

Title:

Vice President and Secretary

 

451

--------------------------------------------------------------------------------


 

WITNESS:

 

LANDLORD:

MORTGAGEE ACKNOWLEDGMENT

 

 

STATE OF                      )

SS:

COUNTY OF                  )

 

ON THIS                day of                 2010, before me, the subscriber,
personally appeared                to me known, who being by me duly sworn, did
depose and say that he is               of                the corporation
described in and which executed the within instrument; that he knows the seal of
said corporation; that the seal affixed to said instrument is such corporate
seal; that it was so affixed by order of the Board of Directors of said
corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

LANDLORD ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this                    day of                           2010, before me, the
undersigned notary public, personally appeared
                                           , proved to me through satisfactory
evidence of identification, which was a [current driver’s license] [a current
U.S. passport] [my personal knowledge], to be the person whose name is signed on
the preceding instrument and acknowledged the foregoing instrument to be his/her
free act and deed as                 of WE APP Wilmington LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

452

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGMENT

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS                               day of                  , 2010, before me,
the subscriber, personally came Christopher W. McGarry, to me known, who being
by me duly sworn, did depose and say that he is Vice President and Secretary of
Pathmark Stores, Inc., the corporation described in and which executed the
within instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said corporation and that he signed his name
thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

Notary Public

 

453

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF MORTGAGED PROPERTY

 

(Attached)

 

454

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KEY NO:                                                    

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE made as of November          , 2010 by WE APP
WILMINGTON LLC, a Delaware limited liability company, having an office at c/o
Winstanley Enterprises, LLC, 150 Baker Avenue Extension, Suite 303 Concord,
Massachusetts 01742 Attn: Adam Winstanley (hereinafter called “Landlord”), and
PATHMARK STORES, INC., a Delaware corporation, having an office at 2 Paragon
Drive, Montvale, New Jersey 07645 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

1.                                           For and in consideration of the sum
of TEN and no/100 Dollars ($10.00) and of other valuable considerations paid by
Tenant to Landlord, the receipt and sufficiency of which are hereby acknowledged
by Landlord, Tenant and Tenant hereby takes from Landlord that certain parcel of
land (hereinafter called “Land”) described on Exhibit B and the buildings and
other improvements now or hereafter erected on the Land together with the
benefit of any and all easements, appurtenances, rights and privileges now or
hereafter belonging thereto. The land is currently improved by an existing
building consisting of 48,622 square feet of space (the “Building), as more
particularly shown on the site plan attached hereto as Exhibit A. The Building
and any buildings and improvements now or hereafter erected on the Land shall be
hereinafter called “Improvements”. The Land and any Improvements now or
hereafter erected thereon are hereinafter collectively called the “Demised
Premises.” The Demised Premises have been leased to Tenant upon and subject to
the covenants and agreements set forth in a certain agreement between Landlord
and Tenant bearing even date herewith (hereinafter called the “Lease”).

 

2.                                            The Lease is in effect. The
original term of the Lease shall continue to and include the date which is
twenty (20) years after the day before the Commencement Date if the Commencement
Date is the first day of a month, or twenty years (20) years after the last day
of the month in which the Commencement Date occurs if the Commencement Date is
not the first day of a month.

 

3.                                            Tenant has the right and option to
extend the term of the Lease from the date upon which it would otherwise expire
for ten (10) separate renewal periods of five (5) years each (each such period
being known as a “Renewal Period”). Said right and option, if exercised by
Tenant, shall be in accordance with the terms and conditions of Section 4 of the
Lease.

 

4.                                            The Lease contains the entire
agreement between the parties. All persons are hereby put on notice of the
existence of the Lease and are referred to the Lease for its terms and
conditions. The Lease is on file in the offices of Tenant and the Landlord as
hereinabove set forth.

 

5.                                           This Memorandum of Lease is
prepared, signed and acknowledged solely for recording purposes under the laws
of the State of Delaware, and is in no way intended to change,

 

455

--------------------------------------------------------------------------------


 

alter, modify, amend or in any other way affect the rights, duties and
obligations of Landlord and Tenant pursuant to the Lease; it being specifically
understood and agreed between the parties that each has rights, duties and
obligations imposed upon it in the Lease which are not expressly contained
herein but are included herein by reference.

 

6. Upon expiration of the Lease term Landlord and its successors and assigns has
irrevocably been named attorney-in-fact by Tenant in the Lease to execute,
deliver and record a notice of termination of this Memorandum.

 

IN WITNESS WHEREOF this Memorandum of Lease has been duly executed as of the day
and year first above written.

 

WITNESS:

 

WE APP WILMINGTON LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

 

 

 

 

Name:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WITNESS:

 

PATHMARK STORES, INC., a

 

 

Delaware corporation

 

 

 

 

 

 

Name: Craig H. Feldman

 

By:

 

 

 

Name: Christopher W. McGarry

 

 

Title: Vice President and Secretary

 

456

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMISED PREMISES

 

457

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE LAND

 

458

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.

 

On this           day of November 2010, before me, the undersigned notary
public, personally appeared                                                ,
proved to me through satisfactory evidence of identification, which was a
[current driver’s license] [a current U.S. passport] [my personal knowledge], to
be the person whose name is signed on the preceding instrument and acknowledged
the foregoing instrument to be his/her free act and deed
as                                       of WE APP Wilmington LLC.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF NEW JERSEY)

SS

COUNTY OF BERGEN)

 

ON THIS           day of November, 2010, before me, the subscriber, personally
came Christopher W. McGarry, to me known, who being by me duly sworn, did depose
and say that he is the Vice President and Secretary of Pathmark Stores, Inc.,
the corporation described in and which executed the within instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Board of Directors
of said corporation and that he signed his name thereto by like order.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

 

 

 

Notary Public

 

459

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY

 

WHEREAS, Pathmark Stores, Inc., a Delaware corporation (“Tenant”) desires to
enter into a certain lease (“Lease”) of even date concerning Demised Premises
known as 3901 Lancaster Pike, Wilmington, Delaware, with WE APP Wilmington LLC,
a Delaware limited liability company (“Landlord”). (Terms used herein and not
otherwise defined will have the meaning given in the Lease.)

 

WHEREAS, as an inducement to entering into the Lease Landlord has required that
the undersigned The Great Atlantic & Pacific Tea Company, Inc. (“Guarantor”)
unconditionally guarantees the performance of all obligations of Tenant under
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.             Guarantor unconditionally and absolutely guarantees to Landlord
(which shall include its legal representatives, successors and assigns) the due
and punctual performance of each and all of the Tenant’s obligations under or
related to the Lease, including the timely payment of all sums due therein.
Tenant’s obligations hereby guaranteed include, without limitation, those
arising under amendments or modifications to the Lease hereafter entered into by
Tenant and Landlord, all of which shall be so guaranteed even though Guarantor
hereafter does not consent to or approve the same (Guarantor hereby waiving all
rights of consent or approval with respect to such amendments or modifications).

 

2.             Guarantor waives presentment for payment or performance, notice
of nonpayment or performance, notice of default, demand, protest or notice or
acceptance of this Guaranty, any rights Guarantor may have by reason of any
forbearance, modification, amendment, extension or any indulgence whatsoever
that Landlord may grant or to which Landlord and the Tenant may agree with
respect to the Lease, any and all notice of every kind to which Guarantor might
otherwise be entitled with respect to the incurring of any further obligation or
liability by Tenant to Landlord, demand for payment, the presentment of any
instrument for payment, the protest or nonpayment thereof and any and all
defenses whatsoever excepting only Tenant’s performance as required by the terms
of the Lease. Guarantor also waives, unless and until all of the obligations of
Tenant are fully paid and performed, any right to be subrogated in whole or in
part to any right or claim of Landlord against Tenant and any right to require
the marshalling of any assets of the Tenant, which right of subrogation or
marshalling might otherwise arise from any partial payment by the Guarantor. It
is expressly understood and agreed that Guarantor’s liability hereunder shall be
unaffected by (i) any amendment or modification whatsoever of the provisions of
the Lease, (ii) any extension of time for performance under the Lease, (iii) any
delay by Landlord in exercising any right under the Lease or this Guaranty (none
of which shall ever operate as a waiver of such right), or (iv) the release of
Tenant or any other guarantor from performance or observance of any of the
agreements or conditions contained in the Lease by operation of law or
otherwise, whether made with or without notice to Guarantor, including without
limitation any impairment, modification, change, release, rejection,
disaffirmance, or limitation of the liability of Tenant, or any other guarantor
of the Lease, of their estate in

 

460

--------------------------------------------------------------------------------


 

EXHIBIT F

 

bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other similar or insolvency statute,
or from the decision of any court. Guarantor covenants that Guarantor will cause
Tenant to maintain and preserve the enforceability of the Lease, as the same may
hereafter be modified or amended, and will not permit it to take or to fail to
take action of any kind the taking of which or the failure to take might be the
basis for a claim that Guarantor has any defense to its obligation hereunder
other than timely performance in full of the Lease in accordance with its terms.
The joint and several liability of Guarantor hereunder shall exist irrespective
of the validity or enforceability of the Lease.

 

3.             This shall be an agreement of suretyship as well as of guaranty,
and Landlord, without being required to proceed first against Tenant or any
other person or entity, may proceed directly against Guarantor whenever Tenant
fails to make any payment due or fails to perform any obligation now or
hereafter owed to Landlord without first resorting to or exhausting any other
remedy and without first having recourse to the Lease; provided, however, that
nothing herein contained shall prevent Landlord from suing on the Lease with or
without making Guarantor a party to the suit or from exercising any other rights
thereunder and if such suit, or other remedy, is availed of, only the net
proceeds therefrom, after deduction of all Landlord’s Costs of Collection
(defined below) shall be applied in reduction of the amount then due on this
Guaranty.

 

4.             Guarantor agrees to pay to Landlord, on demand, all costs and
expenses, including reasonable attorneys’ fees and litigation expenses, which
Landlord may incur in the enforcement of Tenant’s obligations under the Lease or
the liability of Guarantor hereunder (“Costs of Collection”). “Costs of
Collection” includes, without limitation, all out of pocket expenses incurred by
the Landlord’s attorneys and all costs incurred by Landlord including, without
limitation, costs and expenses associated with travel on behalf of Landlord,
which costs and expenses are related to or in respect of Landlord’s efforts to
collect and/or to enforce any of the obligations and/or to enforce any of its
rights, remedies or powers against or in respect of either or both Tenant or
Guarantor (whether or not suit is instituted in connection with such efforts).

 

5.             Guarantor represents and warrants to Landlord that (i) it has
either examined the Lease or has had an opportunity to examine the Lease and has
waived the right to examine; (ii) that it (and the individual acting on its
behalf) has the full power, authority and legal right to execute and deliver
this Guaranty; (iii) that this Guaranty is a binding legal obligation and is
fully enforceable against Guarantor in accordance with its terms; (iv) that
there is no action or proceeding pending or, to its knowledge, threatened
against Guarantor before any court or administrative agency which might result
in any material adverse change in its business or condition or in its assets;
(v) that neither the execution nor delivery of this Guaranty nor fulfillment of
nor compliance with the terms and provisions thereof will constitute a default
under or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which it is
now a party or by which Guarantor may be bound; and (vi) that Guarantor is the
sole owner of all the common stock of Tenant and expects to derive financial
benefit from the Lease.

 

461

--------------------------------------------------------------------------------


 

6.             This Agreement shall be binding upon Guarantor and its legal
representatives, successors and assigns, and shall inure to the benefit of
Landlord and its legal representatives, successors and assigns, and is
irrevocable until released in writing by Landlord. Each and every right, remedy
and power hereby granted to Landlord or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Landlord at any time and from time to time. The validity, construction and
performance of this Guaranty shall be governed by the laws of the State where
the Demised Premises are located (the “State”), without regard to conflict of
law principles. If any clause or provision of this Guaranty should be held
illegal or invalid by any court, the invalidity of such clause or provisions
shall not affect any of the remaining clauses or provisions hereof. In case any
agreement or obligation contained in this Guaranty should be held to be in
violation of law, then such agreement or obligation shall be deemed to be the
agreement or obligation of the Guarantor, as the case may be, to the full extent
permitted by law. Each and every default hereunder or under the Lease shall give
rise to a separate cause of action hereunder. The obligations and liabilities of
hereunder shall be joint and several with any other guarantees given to Landlord
in connection with the Lease. This Guaranty may be amended only by instrument in
writing executed and delivered by both Landlord and Tenant. The provisions of
this Guaranty shall bind Guarantor and its respective successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns. This
Guaranty and all consents, notices, approvals and all other documents relating
hereto may be reproduced by photographic, microfilm, microfiche or other
reproduction process and the originals thereof may be destroyed; and each party
agrees that any reproductions shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not reproduction was made in the regular course
of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence.

 

7.             Guarantor consents to and agrees that the courts of the State
shall have personal jurisdiction over Guarantor for any action brought on this
Guaranty including the right to grant judgment against Guarantor personally
together with interest on any judgment obtained by Landlord at the interest rate
set forth in the Lease for late payments (but if the same shall be unlawful for
any reason, then at the highest permissible interest rate). Guarantor further
agrees and consents that venue, if any, for any such action shall be as set
forth in the Lease. Guarantor waives and relinquishes any and all rights to
removal of any such action to any other court. Guarantor also waives trial by
jury in any judicial proceeding involving any matter in any way arising out of
or relating to this Guaranty or the Lease.

 

8.             Any notice, communication, request or other document or demand
made under this Guaranty shall be in writing and shall be deemed given at the
earlier of (i) the date received or (ii) three (3) business days after the date
deposited in a United States Postal Service Depository, postage prepaid first
class certified or registered mail, return receipt requested, addressed to
Guarantor or Landlord, as the case may be, at the respective addresses set forth
opposite their names below:

 

462

--------------------------------------------------------------------------------


 

Landlord:

 

WE APP Wilmington LLC

c/o Winstanley Enterprises, LLC

150 Baker Avenue Extension, Suite 303

Concord, MA 01742

Attn. Adam Winstanley

 

 

with a copy similarly sent to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110

Attention: Daniel A. Taylor, Esq. or Primo Fontana, Esq.

 

Guarantor:

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: Senior Vice President of Real Estate

 

 

with a copy similarly sent to

 

The Great Atlantic & Pacific Tea Company, Inc.

2 Paragon Drive

Montvale, New Jersey 07645

Attn: General Counsel

 

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
November         , 2010.

 

WITNESS:

 

THE GREAT ATLANTIC & PACIFIC

 

 

TEA COMPANY, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

Name: Craig H. Feldman

 

 

Name: Christopher W. McGarry

 

 

 

Title: Senior Vice President

 

463

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE

 

This Exhibit G shall be incorporated into the Lease, and where terms of this
Exhibit conflict with these terms within the Lease, the terms of this
Exhibit shall prevail and govern the Lease.

 

1.               INSURANCE.

 

A. Coverage. Tenant shall purchase and maintain insurance during the entire Term
of the Lease and any period Tenant (or any party claiming by, through or under
Tenant) occupies any portion of the Demised Premises, for the benefit of the
Tenant and Landlord (as their interest may appear) with terms and coverages
reasonably satisfactory to Landlord, and with insurers having a minimum A.M.
Best rating of at least A/X, and with such increases in limits as Landlord may
from time to time reasonably request, but initially Tenant shall maintain the
following coverages in the following amounts:

 

(1)             Commercial General Liability Insurance naming Landlord,
Landlord’s management, leasing and development agents and Landlord’s
mortgagee(s) from time to time as additional insureds, with coverage for
premises/operations, personal and advertising injury, products/completed
operations and contractual liability with combined single limits of liability of
not less than $1,000,000 for bodily injury and property damage per occurrence
and not less than 2,000,000 in the aggregate and excess liability insurance with
a limit not less than $20,000,000 per occurrence and aggregate. Notwithstanding
anything to the contrary contained herein, Tenant’s obligation to maintain
general liability insurance may be satisfied through a program of self-insurance
whereby Tenant self-insures the first $3,000,000.00 per claim as long as the
program is supported by an A-rated insurance company and its third party
administrator.

 

(2)             Property insurance covering property damage and business
interruption for the entire Demised Premises. Covered property shall include the
Building, boilers and machinery, all tenant improvements, office furniture,
trade fixtures, office equipment, merchandise and all other items Tenant’s
property on the Demised Premises. Such insurance shall name Landlord and Fee
Mortgagee(s) from time to time as additional loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including but not limited to the perils of fire, extended coverage,
windstorm, vandalism, malicious mischief, terrorism, sprinkler leakage, flood,
windstorm and earthquake, for the full replacement cost value of the covered
items and other endorsements as Landlord shall reasonably request from time to
time and in amounts that meet any co insurance clause of the policies of
insurance with a deductible amount not to exceed $750,000. Such insurance shall
include rent continuation coverage of no less than twelve (12) months. Such
policy or policies shall provide that the proceeds of any loss shall be payable
to Landlord and Tenant and to the holder (as its interest may appear) of any Fee
Mortgage to which this Lease is subordinate so long as such holder and future
holders of such Fee Mortgage are obligated to apply proceeds of insurance in the
manner provided for in this Lease.

 

464

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(3)             Workers’ Compensation Insurance and Employers Liability
Insurance with statutory limits and automobile liability insurance (coverage
must include owned, leased, hired and non owned vehicles) with a limit of at
least $1,000,000 Combined Single Limit-Bodily Injury & Property Damage.

 

(4)             Tenant shall purchase or shall cause each Tenant contractor
performing work on the Demised Premises to carry insurance protecting against
claims set forth below which may arise out of or result from the contractor’s
operations on the Premises and naming Landlord, Landlord’s management, leasing
and development agents as additional insureds for Premises Operations and
Completed Operations. Waiver of Subrogation to apply under all policies.

 

(1)           claims under workers’ or workmen’s compensation, disability
benefit and other similar employee benefit acts—in amounts as required by law;

 

(2)           claims for damages because of bodily injury, occupational sickness
or disease, or death of his employees or any other person and other personal
injury and motor vehicle liability — Public Liability - Single Limit (Combined)
Per Occurrence. Bodily Injury/Property Damage $1,000,000 w/ $2,000,000
General/Completed Operations Aggregate. Automobile Liability - Single Limit
(Combined) Per Occurrence Bodily Injury and Property Damage $1,000,000. Excess
Liability Umbrella covering all above items $5,000,000 per Occurrence; and

 

(3)           claims for damages, other than the work of the contractor itself,
because of injury to or destruction of tangible property, including loss of use
resulting therefrom — $1,000,000 per occurrence.

 

Tenant shall, prior to the commencement of the Term and on each anniversary of
the renewal date thereof, furnish to Landlord certificate(s) evidencing such
coverage, which certificate(s) shall state that such insurance coverage may not
be canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant. The insurance maintained by Tenant shall be deemed to be primary
insurance and any insurance maintained by Landlord (acknowledging that Landlord
has no obligation to maintain any insurance) shall be deemed secondary thereto.
On all liability insurance Landlord, (and if requested, Landlord’s Fee
Mortgagees and Landlord’s management, leasing and development agents shall be
named as additional insureds with such coverage to be primary. Tenant agrees
from time to time to deliver true and complete copies of all policies to
Landlord upon request.

 

465

--------------------------------------------------------------------------------


 

PERCENTAGE RENT

 

If any Percentage Rent Event occurs as described in Section 5(E) of the Lease,
then the following provisions shall immediately take effect, shall become a part
of the Lease for the remainder of the Term and Tenant shall, in addition to all
other rent provided for in the Lease, also pay Percentage Rent to Landlord in
accordance with the following:

 

Section 5(E) Percentage Rent

 

5(E)(1) Percentage Rent - General Covenant. As used in this Section 5(E) the
following terms have these meanings:

 

“Percentage Rent Rate” means one percent (1%) of Excess Gross Sales.

“Excess Gross Sales” means Gross Sales above the Gross Sales Benchmark.

“Gross Sales” has the meaning given below in Section 5 (E)(2).

“Gross Sales Benchmark” means $32,500,000.00, which amount is increased by five
(5%) every five years at the same time Fixed Annual Rent increases under
Section 5 (A) of the Lease.

 

Tenant covenants and agrees to pay to Landlord, as Additional Rent, the amount,
if any, of Tenant’s Excess Gross Sales during any calendar month or part thereof
during the Term, multiplied by the Percentage Rent Rate (“Percentage Rent”).
(For any period less than a full calendar month the Excess Gross Sales and the
Gross Sales Benchmark shall be prorated.) Such amounts payable hereunder are
referred to as “Percentage Rent” and are also included in the term “Additional
Rent.”

 

5 (E)(2) Gross Sales - Definition. “Gross Sales” means the total amount in
dollars of the actual price charged (including finance charges), by Tenant and
any sublease, assignee, licensee or other person conducting sales from or with
respect to the Demised Premises, whether for cash or on credit, for all sales of
merchandise, food, beverages, services, gift or merchandise certificates, and
all other receipts of business conducted at, in, on, about or from the Premises,
including, but not limited to, all mail or telephone orders, all internet sales,
and all catalog sales and all home delivery sales received or filled at, from or
with respect to the Premises, and including all deposits not refunded to
purchasers, all orders taken in, from or with respect to the Premises, whether
or not such orders are filled elsewhere, receipts of sales through any vending
machine or other coin or token operated device or otherwise at, in, on, about,
from or with respect to the Premises, and sales and receipts occurring or
arising as a result of solicitation off the Premises conducted by personnel
operating from or reporting to, or under the supervision of any employee of
Tenant located at the Demised Premises. Gross Sales shall not, however, include
any separately stated sums collected and remitted for any retail sales tax or
retail excise tax imposed by any duly constituted governmental authority, nor
shall they include any exchange of goods or merchandise between the stores of
Tenant where such exchange of goods or merchandise is made solely for the
convenient operation of the business of Tenant and neither for the purpose of
consummating a sale which has theretofore been made at, in, on, about or from
the Premises nor for the purpose of depriving Landlord of the benefits of a sale
which otherwise

 

466

--------------------------------------------------------------------------------


 

would be made at, in, on, about, from or with respect to the Premises, nor the
amount of any cash or credit refund made upon any sale where the merchandise
sold, or some part thereof, is thereafter returned by the purchaser and accepted
by Tenant, nor sales of fixtures which are not a part of Tenant’s stock in
trade. Each sale upon installment, credit or layaway shall be treated as a sale
for the full price in the month during which such sale shall be made,
irrespective of the time when Tenant shall receive payments from its customers,
and no deduction shall be allowed for uncollectible payment by customer or
uncollected or uncollectible credit accounts.

 

5(E)(3) Records and Reporting of Gross Sales. Tenant shall utilize, and cause to
be utilized, cash registers equipped with consecutive serialized tapes and/or
such other devices for recording sales as are normally used in Tenant’s type of
business to record all sales and Tenant shall keep for at least 36 months after
expiration of each calendar year or part thereof during the Term, full, true and
accurate books of account and records (“books”) conforming to generally accepted
accounting principles showing all Gross Sales transacted at, in, from and upon
the Premises for such calendar year or part thereof, including all tax reports,
dated cash register tapes, sales slips, sales checks, sales books, bank deposit
records and other supporting data. Such books shall be kept on the Premises
during the Term. Within fifteen (15) days after the end of each calendar month
or portion thereof included in the Term, Tenant shall furnish to Landlord a
statement of Gross Sales transacted during such previous month or portion
thereof; and on or before each February 1 included in the Term and within thirty
(30) days after the end of the Term Tenant shall furnish to Landlord a statement
(the “Annual Statement”) certified by an independent public accountant of Gross
Sales itemized on a calendar month by calendar month basis transacted during the
preceding calendar year or part thereof. In the event of Tenant’s failure to
furnish any statement of Gross Sales required hereunder, in addition to all
other remedies afforded it under this Lease, Landlord shall be entitled to have
an accountant of Landlord’s selection conduct an audit of Tenant’s books for
such period or periods for which Tenant has failed to furnish such statements.
Such audit shall be at Tenant’s expense and Tenant shall promptly reimburse
Landlord for the costs of such audit. All such costs shall be deemed additional
charges. Notwithstanding the foregoing, Landlord shall have the right from time
to time by its accountants or representatives to audit all statements of Gross
Sales and in connection with such audits to examine all of Tenant’s books
(including all supporting data and any other records from which Gross Sales may
be tested or determined) of Gross Sales; and Tenant shall make all books readily
available for such examination. Failure of Tenant to make all books readily
available for such examination shall be deemed a default under this Lease; and
in addition to all other remedies afforded it under this Lease, Tenant shall
promptly reimburse Landlord for the costs of such audit. All such costs shall be
deemed additional charges. If any such audit discloses that the actual Gross
Sales for any month transacted by Tenant exceed those reported by more than two
percent, Tenant shall forthwith pay to Landlord the cost of such audit and
examination together with any additional Percentage Rent payable to Landlord.
Any information obtained by Landlord pursuant to the provisions of this
Section shall be treated as confidential, except in any litigation or
arbitration proceedings between the parties, and, except further, that Landlord
may disclose such information to existing Lenders and to prospective buyers and
lenders.

 

5 (E)(4) Payment. On or before the 15th day after the expiration of each full or
partial calendar month included in the Term, Tenant shall pay all Percentage
Rent due for such prior

 

467

--------------------------------------------------------------------------------


 

month to Landlord without demand, provided that if such amount exceeds the
Percentage Rent that would be payable with respect to such month if Percentage
Rent were calculated on the basis of Gross Sales for all months elapsed in the
then current calendar year, Tenant shall not be required to pay any amount on
account of such month unless and until such amount shall later be payable as
part of the annual adjustment. Upon receipt by Landlord of each Annual Statement
of Gross Sales there shall be an adjustment between Landlord and Tenant to the
end that Landlord shall receive the exact amount of Percentage Rent due
hereunder. Any overpayments by Tenant hereunder shall be credited against the
next payments due under this Section. Any underpayments by Tenant shall be
immediately due and payable. With respect to the calendar year in which the Term
ends, the adjustments shall be prorated for the portion of the calendar year
included in the Term.

 

468

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LOCAL LAW ADDENDUM

 

(Attached)

 

469

--------------------------------------------------------------------------------


 

Lease Addendum (DE)

 

This Lease Addendum (“Addendum”) is supplemental to and made a part of that
certain Lease dated as of November     , 2010 (the “Lease”) by and between WE
APP Wilmington LLC (“Landlord”) and Pathmark Stores, Inc. (“Tenant”).
Capitalized terms used in this Addendum without definition shall have the
meanings set forth in the Lease. This Addendum is to be construed as
supplemental to, and part of, the Lease. In the event of any inconsistency
between the Lease and this Addendum, the terms and provisions of this Addendum
shall prevail.

 

Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

 

1.               Notwithstanding any provision contained in Section 7(G) of the
Lease to the contrary, the term “Taxes” as it is used in the Lease shall
include, without limitation, any and all taxes and license fees required to be
paid by Landlord under 30 Del. C. § 2301(a)(6) and 30 Del. C. § 2301(d).

 

2.                In addition to all other remedies of Landlord provided in the
Lease, Landlord may maintain an action for summary possession under 25 Del. C. §
5702 for any default of Tenant as provided in Section 25 of the Lease or for any
other breach by Tenant of the terms, covenants and conditions contained in the
Lease, including, without limitation, the holding over in possession of Tenant
after the Expiration Date or earlier termination of the Lease.

 

3.               Notwithstanding any provision contained in Section 22 of the
Lease to the contrary, Tenant’s holding over in possession of the Demised
Premises after the Expiration Date or earlier termination of the Lease,
including, without limitation, the collection of rent by Landlord during the
period of such holding over, shall in no way constitute Landlord’s permission to
Tenant to hold over in possession of the Demised Premises after the Expiration
Date or earlier termination of the Lease.

 

470

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Confidentiality Agreement

 

(Attached)

 

471

--------------------------------------------------------------------------------


 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as of
                                  , 2010 (the “Effective Date”) by and between
[TENANT], a                              , having an address at
                                          (“Company”) and
                             , a                              , having an
address at                                   (“Disclosee”).

 

In connection with Disclosee’s interest in obtaining information concerning the
business of Company, Company is furnishing or has furnished Disclosee with
certain written information concerning Company’s gross sales that is either
non-public, confidential or proprietary in nature. This information furnished to
Disclosee or its affiliates, agents, representatives or employees
(“Representatives”), together with analyses, compilations, forecasts, studies or
other documents prepared by Disclosee or its Representatives that contain or
otherwise reflect such information is hereinafter referred to as the
“Information.” In consideration of Company furnishing Disclosee with the
Information, Disclosee agrees that:

 

1.             The Information is Company’s property and will be kept
confidential and shall not, without Company’s prior written consent, be
disclosed by Disclosee or Representatives in any manner whatsoever, in whole or
in part, and shall not be used by Disclosee or its Representatives in any manner
to compete with the business of Company. Moreover, Disclosee may reveal the
Information only to its Representatives who need to know the Information, are
informed by Disclosee of the confidential nature of the Information and who
shall agree to act in accordance with the terms and conditions of this
Agreement. Disclosee shall be responsible for any breach of this Agreement by
its Representatives.

 

2.             The term Information shall not include such portions of the
Information which (i) are or become generally available to the public other than
as a result of a disclosure by Disclosee or its Representatives, or (ii) become
available to Disclosee on a non-confidential basis from a source (other than
Company or its Representatives) that is not prohibited from disclosing such
Information to Disclosee by a legal, contractual or fiduciary obligation to
Company; or (iii) must be disclosed in order to comply with any applicable law,
order, regulation or ruling; (iv) is already known to Disclosee or its
Representatives or is already in its or their possession prior to disclosure by
Company hereunder, or (v) is independently developed by Disclosee or its
Representatives without reference to the Information.

 

3.             In the event that Disclosee or anyone to whom Disclosee transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, Disclosee will provide Company with prompt notice so
that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that Company waives
compliance with the provisions of this Agreement, Disclosee will furnish only
that portion of the Information that Disclosee is legally required and will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information.

 

4.             Disclosee acknowledges that remedies at law may be inadequate or
protect against breach of this Agreement, and Disclosee hereby in advance agrees
that Company may seek injunctive relief without proof of actual damages. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without regard to conflict of law principles. The exclusive
jurisdiction for any disputes concerning this Agreement shall be the Superior
Court of New Jersey,

 

472

--------------------------------------------------------------------------------


 

Bergen County, and the parties hereby submit to such jurisdiction and waive all
defenses relating to jurisdiction, venue and forum non convenience.

 

5.             Disclosee hereby defends, indemnifies and holds harmless Company
and its Representatives and their respective successors and assigns against and
from any loss, liability or expense, including attorney’s fees, arising out of
any uncured breach by Disclosee or by its Representatives of any of the terms of
this Agreement

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute the same
Agreement. A facsimile, email, pdf or electronic signature shall be deemed an
original signature.

 

[SIGNATURE PAGE FOLLOWS]

 

473

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

 

COMPANY:

 

 

 

[TENANT], a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DISCLOSEE:

 

 

 

 

 

, a                               

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

474

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

RENT ROLL FOR SHOPPING CENTER PROPERTY

 

RENT ROLL FOR SHOPPING CENTER PROPERTY

 

LEASE ENTITY / TENANT NAME

 

MONTHLY RENT

 

ANNUAL RENT

 

START

 

END

 

SIZE - S.F.

 

RENT/ S.F.

 

SECURITY
DEPOSIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Aj PET DISTRIBUTORS

 

$8,002.13

 

$96,025.56

 

4/1/2005

 

3/31/2008

 

2,480

 

$38.72

 

 

 

*Tenant is M-to-M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATLANTIC RESTAURANT (BURGER KING)

 

$10,416.67

 

$125,000.04

 

5/1/2006

 

4/30/2011

 

2,996

 

$41.72

 

$5,000.00

 

 

STEP

 

$12,083.33

 

$144,999.96

 

5/1/2011

 

4/30/2016

 

2,996

 

$48.40

 

 

 

 

STEP

 

$14,166.67

 

$170,000.04

 

5/1/2016

 

4/30/2020

 

2,996

 

$56.74

 

 

 

 

STEP

 

$15,833.33

 

$189,999.96

 

5/1/2020

 

4/30/2024

 

2,996

 

$63.42

 

 

 

 

STEP

 

$17,083.33

 

$204,999.96

 

5/1/2024

 

4/30/2026

 

2,996

 

$68.42

 

 

 

 

% Rent: 6% over 5% break point

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COACH NAILS & SKIN CARE

 

$1,975.00

 

$23,700.00

 

1 1/1/2006

 

10/31/2011

 

600

 

$39.50

 

$5,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EYEGLASS SERVICE INDUSTRY

 

$5,370.56

 

$64,446.72

 

1 1/1/2008

 

10/31/2011

 

1,323

 

$48.71

 

$10,425.38

 

 

STEP

 

$5,639.09

 

$67,669.08

 

11/1/2011

 

10/31/2014

 

1,323

 

$51.15

 

 

 

 

STEP

 

$5,751.87

 

$69,022.44

 

11/1/2014

 

10/31/2015

 

1,323

 

$52.17

 

 

 

 

OPTION

 

$5,866.91

 

$70,402.92

 

11/1/2015

 

10/31/2016

 

1,323

 

$53.21

 

 

 

 

STEP

 

$5,984.25

 

$71,811.00

 

11/1/2016

 

10/31/2017

 

1,323

 

$54.28

 

 

 

 

STEP

 

$6,163.78

 

$73,965.36

 

11/1/2017

 

10/31/2018

 

1,323

 

$55.91

 

 

 

 

STEP

 

$6,348.69

 

$76,184.28

 

11/1/2018

 

10/31/2019

 

1,323

 

$57.58

 

 

 

 

STEP

 

$6,539.15

 

$78,469.80

 

11/1/2019

 

10/31/2020

 

1,323

 

$59.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FASHION BUG

 

$16,893.33

 

$202,720.00

 

11/01/2010

 

10/31/2015

 

5,068

 

$40.00

 

 

 

 

% rent of 4% over $5,068,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GAMESTOP

 

$5,685.63

 

$68,227.56

 

8/1/2008

 

7/31/2013

 

2,481

 

$27.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OZONE PARK WINES & LIQUORS

 

$4,198.06

 

$50,376.72

 

11/1/2007

 

10/31/2012

 

1,204

 

$41.84

 

$7,800.00

 

 

STEP

 

$4,827.77

 

$57,933.24

 

11/1/2012

 

10/31/2017

 

1,204

 

$48.12

 

 

 

 

475

--------------------------------------------------------------------------------


 

Rent and CAM Prorations

 

 

 

 

Rent

 

Cam

 

Tax

 

Total

 

Nov 1 - 3

 

Nov 4 - 30

 

 

 

Open Bal
as of Nov.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

072-6626

All Pet Distributors, Inc.

 

$8,002.13

 

$423.75

 

$1,299.06

 

$9,724.94

 

$972.49

 

$8,752.45

 

A

 

$9,724.94

 

 

Atlantic Restaurant Assoc., Inc.

 

$10,416.67

 

$511.29

 

$1,567.12

 

$12,495.08

 

$1,249.51

 

$11,245.57

 

B

 

$13,024.49

 

 

Coach Nails & Skin Care, Inc.

 

$1,975.00

 

$182.57

 

$313.42

 

$2,470.99

 

$247.10

 

$2,223.89

 

A

 

$2,470.99

 

 

Eyeglass Service Industries

 

$5,370.56

 

$226.01

 

$692.83

 

$6,289.40

 

$628.94

 

$5,660.46

 

A

 

$6,289.40

 

 

Fashion Bug of Ozone Park, Inc.

 

$16,893.33

 

$847.55

 

$2,598.12

 

$20,339.00

 

$2,033.90

 

$18,305.10

 

A

 

$20,339.00

 

 

Gamestop, Inc.

 

$5,685.63

 

$423.77

 

$1,299.06

 

$7,408.46

 

$740.85

 

$6,667.61

 

C

 

$46,586.10

 

 

Ozone Park Wines & Liquors

 

$4,198.06

 

$205.81

 

$630.97

 

$5,034.84

 

$503.48

 

$4,531.36

 

D

 

$10,273.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

Representing Nov. 2010 rent, cam and tax.

 

 

 

 

C

Nov. 2010 rent, cam & tax

 

$7,408.46

 

 

 

 

 

 

 

 

 

 

 

 

2009 Cam Adj.

 

$419.03

 

 

 

 

 

B

Nov. 2010 rent, cam & tax

 

$12,495.08

 

 

 

Rent arrears from June-Oct. 2010

 

$38,758.61

 

 

 

 

 

 

2009 Cam Adj.

 

$505.35

 

 

 

 

 

$46,586.10

 

 

 

 

 

 

Oct. 2010 cam

 

$24.06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$13,024.49

 

 

D

Oct. 2010 rent, cam & tax

 

$5,034.84

 

 

 

 

 

 

 

 

 

 

 

 

Nov. 2010 rent, cam & tax

 

$5,034.84

 

 

 

 

 

 

 

 

 

 

 

 

2009 Cam Adj.

 

$203.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,273.52

 

 

 

 

 

 

476

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

GROUND LEASES

 

1.   That certain Lease between Commonwealth Trust Co. (Lessor) and 909 Group,
L.P. (Lessee) dated as of September 8, 1977, as amended or otherwise modified by
the documents listed below:

 

(a)           Amendment of Lease dated February 28, 1979

 

(b)           Amendment of Lease dated December 11, 1979

 

(c)           Assignment of Lease date November 29, 1994

 

(d)           Assignment of Lease dated June 11, 1980

 

(e)           Renewal Notice [9/8/97 — 9/7/02] dated March 3, 1997

 

(f)            Renewal Notice [9/8/02 — 9/7/07] dated January 31, 2002

 

(g)           Notice [Transfer of Ownership] dated August 9, 2007

 

(h)           Notice [Transfer of Ownership] dated February 6, 2009

 

(i)            Assignment and Assumption of Lease dated September 3, 2009

 

2.   That certain Lease between 7 Horizon Corp. (Landlord) and Pathmark Stores,
Inc. formerly known as Supermarkets General Corporation (Tenant) dated as of
August 7, 1987, as amended or otherwise modified by the documents listed below:

 

(a)           Declaration of Easement dated August 7, 1987

 

(b)           Letter Agreement dated March 28, 1990

 

(c)           Assignment of Lessor’s Interest in Lease date March 29, 1990

 

(e)           Renewal Notice [6/1/8 — 5/31/13] dated July 25, 2007

 

(f)            First Amendment to Lease dated September 10, 2010

 

477

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

SURVEYS

 

The Great Atlantic & Pacific Tea Company, Inc.

Sixty Ninth Street

Upper Darby Township, Delaware County

Commonwealth of Pennsylvania

Dated: 9/1/10, Revised 10/4/10

by Control Point Associates, Inc.

 

The Great Atlantic & Pacific Tea Company, Inc.

Gloucester Pike & White Horse Pike

Borough of Lawnside

Camden County, State of New Jersey

Dated: 11/20/07, Revised 10/4/10

by Control Point Associates, Inc.

 

The Great Atlantic & Pacific Tea Company, Inc.

4055 Merrick Road

Seaford, Town of Hempstead, Nassau County

State of New York

Dated: 9/8/10, Revised 10/5/10

by Control Point Associates, Inc.

 

The Great Atlantic & Pacific Tea Company, Inc.

1764 Grand Avenue

Lots 580, 592, 593, 594, 595, 597, 598 & 600

Baldwin, Town of Hempstead, Nassau County

State of New York

Dated: 9/8/10, Revised 10/29/10

by Control Point Associates, Inc.

 

The Great Atlantic & Pacific Tea Company, Inc.

92-10 Atlantic Avenue

Ozone Park, Borough and County of Queens

City and State of New York

Dated: 12/6/07, Revised 11/4/2010

by Control Point Associates, Inc.

 

The Great Atlantic & Pacific Tea Company, Inc.

3901 Lancaster Pike

Christiana Hundred Township, New Castle County

State of Delaware

Dated: 9/1/10; Revised 10/7/10

by Control Point Associates, Inc.

 

478

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

TITLE CONDITIONS

 

I.              Standard Requirements

 

1              Title Affidavits in a form reasonably acceptable to Title Company

 

2              Gap Indemnity

 

3              Updated rent rolls, as required

 

II.            Authority Requirements

 

1              For the entities on the attached Schedule A or their successor
entities, as the case may be, the following authority documents:

 

a.             a copy of the Certificate of Formation (or equivalent) from the
jurisdiction of formation;

 

b.             a current Certificate of Good Standing from the jurisdiction of
formation;

 

c.             if state of formation is different than where the property is
located, a current Certificate of Registration (or equivalent) from the state
where the property is located, evidencing authority to conduct business in that
jurisdiction (foreign entity only);

 

d.             the Operating Agreement (for a Limited Liability Company (“LLC”))
or Partnership Agreement (for a Limited Partnership (“LP”)) or Articles of
Organization (for a Corporation), and any and all amendments thereto;

 

e.             a Resolution and Incumbency Certificate authorizing the
transaction which is the subject of the applicable commitment and identifying
and directing the necessary persons to execute and deliver the documents
necessary to consummate the transaction.

 

2              For the entities on the attached Schedule B, the following
authority documents:

 

a.             a copy of the Certificate of Formation (or equivalent) from the
jurisdiction of formation;

 

b.             a current Certificate of Good Standing from the jurisdiction of
formation;

 

c.             the Operating Agreement, Partnership Agreement or Articles of
Organization, as applicable, and any and all amendments thereto;

 

479

--------------------------------------------------------------------------------


 

d.             Resolution and Incumbency Certificate authorizing the transaction
which is the subject of the applicable commitment and identifying and directing
the necessary persons to make, execute and deliver the documents necessary to
consummate the transaction

 

III.           Discharge of Existing Financing — Funds and/or documentation
sufficient to obtain discharges for the financing documents listed on Schedule C
attached hereto.

 

IV.           Termination of Affiliate Ground Leases — Termination of the
following Pathmark/A&P affiliate ground leases, as well as documentation
sufficient to terminate any recorded notice or memorandum of lease related
thereto:

 

1              421 South 69th Blvd, Upper Darby, PA — Lease between Upper Darby
Stuart, Inc., a Delaware corporation and Pathmark Stores, Inc., a Delaware
corporation, and Memorandum of Lease recorded in Volume 1787 Page 71

 

2              130 White Horse Pike, Lawnside, NJ — Lease between Plainbridge,
Inc. and Pathmark Stores, Inc. recorded in Deed Book 5114, Page 746.

 

3              4055 Merrick Road, Seaford, NY — Lease between Delaware Stuart,
Inc., as Lessor and Supermarkets General Corporation, as Lessee, dated as of
June 1, 1968, as evidenced by a memorandum of lease between same parties dated
June 1, 1968, recorded June 14, 1968 in Liber 7838, cp 109.

 

4              1764 Grand Avenue, Baldwin, NY — Lease between Delaware Stuart,
Inc., as Landlord and Supermarkets General Corporation as Tenant dated as of
October 1, 1966, as evidenced by a memorandum of lease dated October 13, 1966
between the same parties recorded October 19, 1966 in Liber 7590, cp 56.

 

5              92-10 Atlantic Avenue, Queens, NY — Unrecorded Lease between
Plainbridge LLC, as successor by conversion from Plainbridge Inc., as Landlord
and Pathmark Stores, Inc., as Tenant, as referred to in a mortgage by
Plainbridge, LLC to Bank of America, N.A. as collateral agent for the secured
parties, dated 12/27/2007 recorded 05/14/2008 as CRFN 2008000193420.

 

6              3901 Lancaster Pike, Wilmington, DE — Lease between Lancaster
Pike Stuart, Inc., as Landlord, and Pathmark Stores, Inc., as Tenant, as
evidenced by Memorandum of Lease dated September 21, 1998 and recorded in Book
2528, Page 158.

 

V.            Property- and State-Specific Requirements

 

1              421 South 69th Blvd, Upper Darby, PA

 

a.             Deed of Correction from Upper Darby Stuart, Inc. to Upper Darby
Stuart, LLC as referenced as Exception No. 22 in Schedule B, Section 1.

 

2              130 White Horse Pike, Lawnside, NJ — N/A

 

480

--------------------------------------------------------------------------------


 

3              4055 Merrick Road, Seaford, NY

 

a.             Statement in an affidavit sufficient to remove Exceptions No. 9
and 22 of Schedule B.

 

4              1764 Grand Avenue, Baldwin, NY

 

a.             Statement in an affidavit sufficient to remove Exception No. 8
from Schedule B.

 

b.             Proof of payment of Franchise Tax and/or license fees on
Plainbridge, Inc. from date of incorporation to date of closing.

 

5              92-10 Atlantic Avenue, Queens, NY

 

a.             Pathmark Stores, Inc., (formerly known as Supermarkets General
Corporation) must join in the conveyance documents in order to remove Exception
No. 14 from Schedule B.

 

b.             Ground Lease estoppel from 7 Horizon Corp. (Exception No. 19,
Schedule B)

 

c.             Indemnity Agreement sufficient to remove Exception No. 24 from
Schedule B

 

d.             Statement in an affidavit sufficient to remove Exception No. 34
from Schedule B

 

6              3901 Lancaster Pike, Wilmington, DE

 

a.             Statements in an affidavit sufficient to remove the following
exceptions:

 

Judgment between Luraleen Lutz (Plaintiff) vs. Lancaster Pike Stuart, LLC and
Pathmark Stores, Inc. recorded October 30, 2007 in Judgment Record S, Volume 24,
Page 171

 

Judgment between James Hackett (Plaintiff) vs. Pathmark Stores, Inc. recorded
December 8, 2007 in Judgment Record H, Volume 24, Page 406

 

481

--------------------------------------------------------------------------------